                       Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 1 of 173

                                                         Notice Recipients
District/Off: 0311−1                           User: Cheryl                            Date Created: 4/17/2020
Case: 20−10553−CSS                             Form ID: 309D                           Total: 12168


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        Angela Scudder
intp        Penny Folkes
intp        Diane Miller
intp        Philip Geluso
intp        Renee Staley
intp        Ryan Turner
intp        Carrie Klemedler
intp        Shawn Cuney
intp        Sabrina Tedder
intp        Donna Elliott
                                                                                                                           TOTAL: 10

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Art Van Furniture, LLC          6500 East 14 Mile Road           Warren, MI 48092
cr          Taubman Landlords           The Taubman Company             200 East Long Lake Road            Suite 300        Bloomfield
            Hills, MI 48304
cr          Tempur Sealy International, Inc.         1000 Tempur Way            Lexington, KY 40511
cr          Simon Property Group, Inc.          225 W. Washington Street           Indianapolis, IN 46204
cr          Cafaro Management Company              5577 Youngstown−Warren Road               Niles, OH 44446 UNITED STATES
cr          SBV Holland, LLC           c/o Stark & Stark, P.C.        993 Lenox Drive          Bldg. 2        Lawrenceville, NJ 08648
intp        Levin Trucking LLC           c/o Clark Hill, One Oxford Centre          31 Grant Street        14th Floor        Pittsburgh,
            PA 15219
intp        Levin Furniture, LLC          301 Fitz Henry Road          Smithton, PA 15479
intp        Reliable Companies          1007 North Orange St          Wilmington, DE 19801
cr          Guardian Alarm Company             c/o Mary F. Caloway, Esq.          Buchanan Ingersoll & Rooney PC             919 North
            Market St., Ste. 990        Wilmington, DE 19801
cr          Indiana Department of Environmental Management               Office of the Indiana Attorney General          302 West
            Washington Street         Indiana Government Center South            Fifth Floor, Bankruptcy          Indianapolis, IN
            46204
intp        Brandon Associates Southgate L.L.C.           Clark Hill PLC         151 S. Old Woodwar Ave.,            Suite
            200        Birmingham, MI 48009
intp        Agree Limited Partnership          Clark Hill PLC        151 S. Old Woodwar Ave.,            Suite 200         Birmingham,
            MI 48009
intp        Shelby Corners, LLC          Clark Hill PLC         151 S. Old Woodwar Ave.,            Suite 200         Birmingham, MI
            48009
intp        Middlebelt Plymouth Venture LLC             Clark Hill PLC         151 S. Old Woodwar Ave.,            Suite
            200        Birmingham, MI 48009 UNITED STATED
cr          Preston Yarns, LLC          4900 Fournace Pl.         Suite 500        Bellaire, TX 77401
cr          IBM Credit LLC          c/o Andy Gravina          Special Handling Group           4111 Northside Pkwy           Atlanta,
            GA 30327
cr          SSB Manufacturing Company              c/o Beth Rogers        100 Peachtree Street, Suite 100          Atlanta, GA 30303
cr          Missouri Department of Revenue            Bankruptcy Unit         PO Box 475          Jefferson City, MO 65105
cr          State of Michigan, Department of Treasury           Department of Attorney General           Cadillac Place         3030 W.
            Grand Blvd., Ste. 10−200          Detroit, MI 48202
tr          Alfred T. Giuliano        Giuliano Miller & Co., LLC           2301 E. Evesham Road            Pavillion 800, Suite
            210        Voorhees, NJ 08043
cr          Oracle America, Inc.         Buchalter PC         Shawn M. Christianson           55 Second Street, 17th Floor         San
            Francisco, CA 94105−3493
intp        Darren Sensat        17820 Brinson Street          Riverview, MI 48193
intp        Keri Gaigalas        2701 Old Liberty Rd.          New Windsor, MD 21776
cr          2505 Pitkin Corp. as Assignee from Store Investment Corporation             c/o Moritt Hock & Hamroff LLP             400
            Garden City Plaza         Garden City, NY 11530 UNITED STATES
intp        Natasha Mitchell         9686 Cornell St.        Taylor, MI 48180
intp        Hassan Jaafar        5715 Dacosta Street         Dearborn Heights, MI 48127
aty         A. J. Webb        Frost Brown Todd LLC             3300 Great American Tower            301 East Fourth
            Street       Cincinnati, OH 45202
aty         Adam Hiller         Hiller Law, LLC          1500 North French Street          2nd Floor        Wilmington, DE 19801
aty         Alan D Smith         Perkins Copie LLP          1201 Third Avenue           Suite 4900        Seattle, WA 98101−3099
aty         Alan J. Taylor       Segal McCambridge Singer & Mahney                29100 Northwestern Highway             Suite
            240        Southfield, MI 48034
aty         Andrew S. Conway           The Taubman Company              Suite 300        200 East Long Lake Road            Bloomfield
            Hills, MI 48304
aty         Andy Gravina         IBM Credit LLC           Special Handling Group − MD NC317               6303 Barfield Rd.
            NE        Atlanta, GA 30328
aty         Ann M. Kashishian          Kashishian Law LLC           501 Silverside Road          Suite 85        Wilmington, DE
            19809
aty         Anthony M. Saccullo          A M Saccullo Legal, LLC            27 Crimson King Drive           Bear, DE 19701
               Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 2 of 173
aty   Beth E. Rogers         Rogers Law Offices          100 Peachtree Street       Suite 1950        Atlanta, GA 30303
      UNITED STATES
aty   Bradford J. Sandler        Pachulski Stang Ziehl & Jones LLP           919 N. Market Street, 17th
      Floor       Wilmington, DE 19801
aty   Bradford J. Sandler        Pachulski Stang Ziehl & Jones LLP           919 North Market Street, 17th
      Floor       Wilmington, DE 19801
aty   Brett D. Goodman          Troutman Sanders LLP            875 Third Avenue         New York, NY 10022
aty   Brian A. Sullivan        Werb & Sullivan          1225 North King Street         Suite 600        Wilmington, DE 19801
aty   Brian J. McLaughlin         Monzack Mersky McLaughlin and Browder PA                 1201 N. Orange Street          Suite
      400        Wilmington, DE 19801
aty   Carl N. Kunz, III        Morris James LLP          500 Delaware Avenue, Suite 1500           P.O. Box
      2306        Wilmington, DE 19899−2306
aty   Christopher Dean Loizides          Loizides, P.A.        1225 King Street        Suite 800        Wilmington, DE 19801
aty   Christopher L. Carter        Morgan, Lewis & Bockius LLP             One Federal Street        Boston, MA 02110
aty   Craig Solomon Ganz          BALLARD SPAHR LLP                 1 East Washington Street         Suite 2300         Phoenix,
      AZ 85004−2555
aty   Daniel J. DeFranceschi         Richards Layton & Finger           One Rodney Square          PO Box
      551        Wilmington, DE 19899
aty   Danielle N. Rushing         Dykema Gossett PLLC            112 East Pecan Street        Suite 1800         San Antonio,
      TX 78205
aty   David M. Blau         Clark Hill PLC         151 S. Old Woodward Ave.            Suite 200        Birmingham, MI 48009
aty   Deborah D. Williamson          Dykema Cox Smith            112 East Pecan Street        Suite 1800         San Antonio,
      TX 78205
aty   Dennis A. Meloro         Greenberg Traurig, LLP           The Nemours Building          1007 North Orange
      Street       Suite 1200        Wilmington, DE 19801
aty   Douglas D. Herrmann           Pepper Hamilton LLP           Hercules Plaza, Suite 5100        P.O. Box
      1709        Wilmington, DE 19899
aty   Earle I. Erman        Maddin Hauser Roth & Heller, PC            28400 Northwestern Hwy., 2nd
      Floor       Southfield        Southfield, MI 48034
aty   Eric J. Monzo        Morris James LLP          500 Delaware Avenue, Suite 1500            P.O. Box
      2306        Wilmington, DE 19899−2306
aty   GianClaudio Finizio         Bayard, P.A.        600 North King Street         Suite 400        Wilmington, DE 19801
aty   Gregory A. Taylor         Ashby & Geddes           500 Delaware Avenue, 8th Floor          P.O. Box
      1150        Wilmington, DE 19899
aty   Gregory W. Werkheiser           Benesch, Friedlander, Coplan & Aronoff L           222 Delaware Avenue            Suite
      801        Wilmington, DE 19801
aty   Heather L. Donald         State of Michigan         Department of Attorney General          3030 W. Grand
      Blvd.       Suite 10−200         Detroit, MI 48202
aty   Hugh Robert McCullough            Davis Wright Tremaine LLP           920 Fifth Avenue Suite 3300           Seattle, WA
      98104−1610
aty   James Carroll        Rogers Law Offices          100 Peachtree Street        Suite 1950        Atlanta, GA 30303
aty   James Franklin Failey Carroll        Rogers Law Offices           The Equitable Building        100 Peachtree
      Street       Suite 1950        Atlanta, GA 30303
aty   Jason Wayne Bank           Kerr, Russell and Weber, PLC           500 Woodward Avenue            Suite 2500         Detroit,
      MI 48226
aty   Jeffrey M. Wolf         Greenberg Traurig, LLP          One International Place        Boston, MA 02110
aty   Jeffrey R. Waxman          Morris James LLP           500 Delaware Avenue, Suite 1500           P.O. Box
      2306        Wilmington, DE 19801
aty   Jeffrey R. Waxman          Morris James LLP           500 Delaware Avenue, Suite 1500           P.O. Box
      2306        Wilmington, DE 19801
aty   Jennifer Feldsher        Morgan, Lewis & Bockius LLP             101 Park Avenue         New York, NY 10178
aty   Jennifer R. Hoover        Benesch Friedlander Coplan & Aronoff LLP             222 Delaware Ave.           Suite
      801        Wilmington, DE 19801
aty   John C Gentile        Benesch,Friedlander, Coplan & Aronoff, L           222 Delaware Avenue, Suite
      801        Wilmington, DE 19801
aty   John D. Demmy           Saul Ewing Arnstein & Lehr, LLP            1201 North Market Street         Suite 2300         P.O.
      Box 1266         Wilmington, DE 19899
aty   John M. Craig         LAW FIRM OF RUSSELL R. JOHNSON III, PLC                     2258 Wheatlands
      Drive        Manakin−Sabot, VA 23103
aty   John R. Weaver, Jr.        831 North Tatnall Street         Suite 200       Wilmington, DE 19801
aty   Joseph H Lemkin          Stark & Stark        993 Lenox Dr, Building 2          Lawrenceville, NJ 08648
aty   Justin Cory Falgowski         Burr and Forman LLP            1201 North Market Street         Suite
      1407        Wilmington, DE 19801
aty   Karen C. Bifferato        Connolly Gallagher LLP           1201 North Market Street, 20th Floor         Wilmington, DE
      19801
aty   Karen M. Grivner         Clark Hill PLC         824 Market Street        Suite 710         Wilmington, DE 19801
aty   Kate Harmon          Benesch,Friedlander, Coplan & Aronoff, L           222 Delaware Avenue           Suite
      801        Wilmington, DE 19801
aty   Kelly M. Conlan         Connolly Gallagher LLP           1201 North Market Street, 20th Floor          Wilmington, DE
      19801
aty   Kevin M. Capuzzi          Benesch Friedlander Coplan & Aronoff LLP            222 Delaware Avenue, Suite
      801        Wilmington, DE 19801−1611
aty   Laurel D. Roglen         Ballard Spahr LLP          919 N. Market Street        11th Floor        Wilmington, DE 19801
aty   Lawrence A. Lichtman           Honigman LLP           660 Woodward Ave            2290 First National Bldg         Detroit,
      MI 48226
aty   Leslie A. Berkoff        Moritt Hock & Hamroff LLP             400 Garden City Plaza         Garden City, NY 11530
aty   Leslie C. Heilman         Ballard Spahr LLP          919 N. Market Street        11th Floor        Wilmington, DE 19801
                    Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 3 of 173
aty        Lindsey M. Harrison Madgar            Cafaro Management Company            5577 Youngstown−Warren
           Road         Niles, OH 44446
aty        Lisa M. Peters        Kutak Rock LLP          1650 Farnam Street         Omaha, NE 68102−2186
aty        Marcy J. McLaughlin Smith            Pepper Hamilton LLP         Hercules Plaza, Suite 5100          1313 N. Market
           Street       P.O. Box 1709          Wilmington, DE 19899−1709
aty        Marjorie S. Crider        Morgan, Lewis & Bockius LLP            One Federal Street        Boston, MA 02110
aty        Mark A Lindsay          Bernstein Burkley        707 Grant Street        Suite 2200 Gulf Tower           Pittsburgh, PA
           15219
aty        Mark L. Desgrosseilliers        Chipman Brown Cicero & Cole, LLP              Hercules Plaza         1313 North Market
           Street       Suite 5400        Wilmington, DE 19801
aty        Mark T Hurford          Campbell & Levine, LLC           222 Delaware Avenue           Suite 1620         Wilmington, DE
           19801
aty        Mary Caloway          Buchanan Ingersoll & Rooney PC            919 North Market Street          Suite
           990        Wilmington, DE 19801−3036
aty        Maura I. Russell         Montgomery McCracken Walker & Rhoads LLP                437 Madison Avenue             New York,
           NY 10022
aty        Maureen Mulligan          Peabody & Arnold, LLP           600 Atlantic Avenue         Boston, MA 02210
aty        Michael A. DiGiacomo           BALLARD SPAHR LLP                1 East Washington Street          Suite
           2300        Phoenix, AZ 85004−2555
aty        Michael J. Small         Foley & Lardner LLP         321 North Clark Street        Suite 2800          Chicago, IL 60654
aty        Michael Jason Barrie         Benesch Friedlander Coplan & Aronoff LLP            222 Delaware Avenue, Suite
           801        Wilmington, DE 19801−1611
aty        Nancy A. Peterman           Greenberg Traurig, LLP         77 West Wacker Drive          Suite 3100          Chicago, IL
           60601
aty        Nathan Quinn Rugg           Barack Ferrazzano Kirschbaum Nagelberg            200 West Madison Street            Suite
           3900        Chicago, IL 60606
aty        Peter S Russ        Buchanan Ingersoll & Rooney PC           Union Trust Building          501 Grant Street          Suite
           200        Pittsburgh, PA 15219−1410
aty        R. Craig Martin         1201 North Martket Street        21st Floor       Wilmington, DE 19801
aty        Rachel B. Mersky          Monzack Mersky McLaughlin & Browder, PA               1201 N. Orange Street, Suite
           400        Wilmington, DE 19801
aty        Rachel H. Herd         Davis Wright Tremaine LLP           920 Fifth Avenue         Suite 3300          Seattle, WA 98104
aty        Ralph Edward McDowell            Bodman PLC           1901 St. Antoine Street        6th Floor at Ford
           Field       Detroit, MI 48226
aty        Randall F. Scherck         Greensfelder Hemker & Gale, P.C.          10 S. Broadway          Suite 2000          St. Louis,
           MO 63102
aty        Richard W. Riley         Whiteford, Taylor & Preston, LLC          The Renaissance Centre           405 N. King
           Street       Suite 500        Wilmington, DE 19801
aty        Robert J. Feinstein        Pachulski Stang Ziehl & Jones LLP         780 Third Avenue           34th Floor          New
           York, NY 10017−2024
aty        Ronald E Gold          Frost Brown Todd LLC          301 East Fourth Street, Suite 3300         Cincinnati, OH 45202
aty        Ronald Mark Tucker           Simon Property Group, Inc.        225 West Washington Street            Indianapolis, IN
           46204
aty        Sarah M Ennis         Morris James LLP          500 Delaware Avenue, Suite 1500           Wilmington, DE 19801
aty        Shawn M. Christianson          Buchalter P.C.       55 Second Street, 17th Floor         San Francisco, CA 94105−3493
aty        Stacy H. Rubin         Ballard Spahr, LLP        One Summerlin          1980 Festival Plaza          Suite 900         Las
           Vegas, NV 89135
aty        Steven A. Ginther         Missouri Dept. of Revenue         301 W. High Street, Room 670           P.O. Box
           475        Jefferson City, MO 65105−0475
aty        Steven E. Fox        Riemer & Braunstein LLP           7 Times Sq., Suite 2506, Times Sq. Tower            25th
           Floor        New York, NY 10036−6524
aty        Susan E. Kaufman          Law Office of Susan E. Kaufman, LLC            919 N. Market Street          Suite
           460        Wilmington, DE 19801
aty        Thomas Onder          c/o Stark & Stark, P.C.       P.O. Box 5315          Princeton, NJ 08543−5315
aty        Todd M. Brooks           Whiteford, Taylor & Preston LLP         7 Saint Paul Street        Baltimore, MD 21202−1636
aty        William C. Price         Clark Hill PLC       One Oxford Centre          301 Grant Street, 14th Floor          Pittsburgh,
           PA 15219
aty        William F. Taylor, Jr.        McCarter & English LLP          Renaissance Centre         405 North King Street, 8th
           Floor        Wilmington, DE 19801
aty        William Pierce Bowden           Ashby & Geddes          500 Delaware Avenue           8th Floor, P.O. Box
           1150        Wilmington, DE 19899
aty        Willliam J. Barrett       Barack Ferrazzano Kirschbaum & Nagelberg             200 West Madison St            Suite
           3900        Chicago, IL 60606
aty        Zachary I Shapiro         Richards, Layton & Finger, P.A.         920 North King Street, P.O. Box
           551        Wilmington, DE 19801
14887243   10411 FREMONT PIKE LLC.                888 W. BIG BEAVER RD.             SUITE 300           TROY, MI 48084
14887244   106 MICHIGAN REALTY LLC                  10689 N. PENNSYLVANIA STREET                   SUITE
           100        INDIANAPOLIS, IN 46280
14887245   1099EXPRESS.COM               512 WOODLAKE DR.              MCQUEENEY, TX 78123
14887246   11 MILE TRUCK FRAME & AXLE                   1750 E. ELEVEN MILE RD.              MADISON HTS., MI
           48071−3814
14887247   123 NET          24700 NORTHWESTERN HWY.                  SUITE 700          SOUTHFIELD, MI 48075
14887248   125 S. WACKER STREET PROPERTY                    OWNER LLC.            125 SOUTH WACKER
           DRIVE          CHICAGO, IL 60606
14887249   125 S. WACKER STREET PROPERTY OWNER LLC                         75 REMITTANCE DRIVE, DEPT
           3253        CHICAGO, IL 60675−3253
14887257   125 S. WACKER STREET PROPERTY OWNER LLC                         75 REMITTANCE DRIVE, DEPT
           3253        CHICAGO, IL 60675−3253
                   Case 20-10553-CSS               Doc 290-1         Filed 04/17/20         Page 4 of 173
14887250   125 S. WACKER STREET PROPERTY OWNER LLC                       ATTN BUILDING MANAGER                125 S.
           WACKER DRIVE             SUITE 2000           CHICAGO, IL 60606
14887251   125 S. WACKER STREET PROPERTY OWNER LLC                       ATTN SVP − ASSET MANAGEMENT                   10 S.
           RIVERSIDE PLAZA             SUITE 2050           CHICAGO, IL 60606
14887252   125 S. WACKER STREET PROPERTY OWNER LLC                       ATTN SVP − GENERAL COUNSEL                 10 S.
           RIVERSIDE PLAZA             SUITE 2050           CHICAGO, IL 60606
14887255   125 S. WACKER STREET PROPERTY OWNER LLC                       C/O IVANHOE CAMBRIDGE               ATTN SENIOR
           DIRECTOR, LEGAL AFFAIRS                 95 WELLINGTON STREET WEST, SUITE 600                  TORONTO, ON M5J
           2R2
14887256   125 S. WACKER STREET PROPERTY OWNER LLC                       C/O LEVENFELD PEARLSTEIN, LLC                 2 N.
           LASALLE ST.          SUITE 1300           CHICAGO, IL 60602
14887253   125 S. WACKER STREET PROPERTY OWNER LLC                       c/o IC US Capital Properties LLC      ATTN SVP −
           Bansari Shah, GENERAL COUNSEL                 10 S. RIVERSIDE PLAZA, SUITE 2050             CHICAGO, IL
           60606
14887254   125 S. WACKER STREET PROPERTY OWNER LLC                       c/o IC US Capital Properties LLC      ATTN Todd
           W. Hartman, SVP − ASSET             MANAGEMENT             10 S. RIVERSIDE PLAZA, SUITE
           2050       CHICAGO, IL 60606
14887258   125 W ARMY TRAIL RD LLC−OPER.                   ONE PARKVIEW PLAZA 9TH FLOOR                  OAKBROOK
           TERRACE, IL 60181
14887259   125 W. ARMY TRAIL ROAD LLC                  C/O VEREIT         ATTN PROPERTY MANAGER                2325 E.
           CAMELBACK ROAD, SUITE 1100                   PHOENIX, AZ 85016
14887261   125 W. ARMY TRAIL ROAD LLC                  ONE MARITIME PLAZA, SUITE 2100                SAN FRANCISCO, CA
           94111
14887260   125 W. ARMY TRAIL ROAD LLC                  ONE PARKVIEW PLAZA, 9TH FLOOR                  OAKBROOK TERRACE,
           IL 60181
14887262   15TH DISTRICT COURT               301 E. HURON ST.          P.O. BOX 8650         ANN ARBOR, MI 48107
14887263   1850 S. ROCHESTER L.L.C.             15041 BURTON ST.           OAK PARK, MI 48237
14887264   1850 S. ROCHESTER LLC.              15041 BURTON           OAK PARK, MI 48237
14887265   18TH DISTRICT COURT               36675 FORD RD.          WESTLAND, MI 48185
14887266   19TH DISTRICT COURT               16077 MICHIGAN AVE             DEARBORN, MI 48126
14887267   1ST DISTRICT COURT              12277 SOUTH TELEGRAPH ROAD                  ERIE, MI 48133
14887268   1st Team Staffing Services, Inc.       William Riggs       757 Frederick Road, Suite 201       Catonsville, MD
           21228
14887269   2 CHICKS AND A COOKIE                20 S. STATE ST.        SUITE H         WESTERVILLE, OH 43081
14887270   20−20 TECHNOLOGIES COMM. CORP.                    550 3 MILE RD. NW           GRAND RAPIDS, MI 49544
14887271   23RD JUDICIAL DISTRICT COURT                  23365 GODDARD RD.            TAYLOR, MI 48180
14887272   2505 PITKIN CORP.           380 LEXINGTON AVE., 17TH FLOOR                 NEW YORK, NY 10168
14887274   2505 PITKIN CORP.           380 LEXINGTON AVE., 17TH FLOOR                 NEW YORK, NY 10168
14887273   2505 PITKIN CORP.           ATTN RONALD KRAUSE                 380 LEXINGTON AVE., 17TH FLOOR                NEW
           YORK, NY 10168
14887275   2A DISTRICT COURT              425 N. MAIN ST.          ADRIAN, MI 49221
14887276   33 MANAGEMENT LLC                357 W. CHICAGO SUITE 100             CHICAGO, IL 60654
14887277   330ND, LLC         C/O PLAZACORP REALTY ADVISORS                     200 W. MICHIGAN AVE. SUITE
           201       KALAMAZOO, MI 49007
14887278   3503 RP GURNEE, L.L.C.            ATTN DIRECTOR OF COLLECTIONS                   2021 SPRING ROAD, STE
           200       C/O RPAI HOLDCO MANAGEMENT LLC                      OAK BROOK, IL 60523
14887279   3503 RP GURNEE, L.L.C.            ATTN PRESIDENT − WESTERN DIVISION                   2021 SPRING ROAD, SUITE
           200       C/O RETAIL PROPERTIES OF AMERICA, INC.                    OAK BROOK, IL 60523
14887280   3503 RP GURNEE, L.L.C.            ATTN SVP/DIRECTOR OF NATIONAL RETAIL                     LEASING AND
           SERVICES          2021 SPRING ROAD, SUITE 200              C/O RPAI US MANAGEMENT LLC                 OAK
           BROOK, IL 60523
14887281   3503 RP GURNEE, L.L.C.            C/O RPAI US MANAGMENT LLC                  13068 COLLECTION CENTER
           DRIVE         CHICAGO, IL 60693−0130
14887282   35TH DISTRICT COURT               660 PLYMOUTH ROAD               PLYMOUTH, MI 48170
14887283   37TH DISTRICT COURT               8300 COMMON RD.            WARREN, MI 48093
14887284   400 Gateway Associates, LLC           Sunshine Management Corp          178 Thomas Johnson Drive, Suite
           #201       Frederick, MD 21702
14887285   41−A DISTRICT COURT              51660 VAN DYKE AVE.              SHELBY TOWNSHIP, MI 48316
14887286   43RD DISTRICT COURT               43 E. NINE MILE ROAD            HAZEL PARK, MI 48030
14887287   4400 NORTH WOODWARD, LLC                    292 TOWN CENTER DRIVE              TROY, MI 48084
14887288   4400 NORTH WOODWARD, LLC                    292 TOWN CENTER DRIVE              TROY, MI 48084
14887289   44TH DISTRICT COURT               ROYAL OAK, MI 48068
14887290   4SEASONS GLOBAL               2750 W GRAND             CHICAGO, IL 60612
14887291   51ST DISTRICT COURT              5100 CIVIC CENTER DR.             WATERFORD, MI 48239
14887292   52−1 JUDICIAL DISTRICT COURT                 48150 GRAND RIVER AVE.             NOVI, MI 48374−1222
14887293   52−4 DISTRICT COURT              520 W. BIG BEAVER RD.             TROY, MI 48084
14887294   55TH & S. KEDZIE, LLC            333 N WABASH AVE              SUITE 2305         CHICAGO, IL 60611
14887295   55TH & S. KEDZIE, LLC            C/O ARTHUR E. STAMAS, P.C.              330 N. WABASH AVE.           STE.
           2305       CHICAGO, IL 60611
14887296   55TH & S. KEDZIE, LLC            C/O JD REAL ESTATE, INC.             4333 S PULASKI RD.         CHICAGO, IL
           60632
14887297   62−B DISTRICT COURT              4740 WALMA AVE. SE              KENTWOOD, MI 49512
14887298   67TH DISTRICT COURT               1415 FLUSHING RD.           FLUSHING, MI 48433
14887299   67TH DISTRICT COURT               4094 MANOR DR.           BURTON, MI 48519
14887300   70TH DISTRICT COURT               111 S. MICHIGAN AVENUE              SAGINAW, MI 48602
14887303   A & R PROPERTIES, L.P.             3129 KATHY LANE            SHARPSVILLE, PA 16150
14887301   A & R PROPERTIES, L.P.             ATTN STEVE GOLDSTONE                3129 KATHY LANE           SHARPSVILLE,
           PA 16150
                   Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 5 of 173
14887302   A & R PROPERTIES, L.P.           C/O RONALD P. MCCALL, ESQ             PO BOX 91         SHARON, PA
           16146
14887304   A AMERICA         800 MILWAUKEE AVE. N                ALGONA, WA 98001
14887305   A FACE PAINTING MOM               MARTHA ROBBINS             995 KENWICK RD.          COLUMBUS, OH
           43209
14887306   A PARTY APART          200 EAST SUPERIOR STREET                FORT WAYNE, IN 46802
14887307   A PROFESSIONAL PAVING INC.                3602 PROVENCE DRIVE            ST. CHARLES, IL 60175
14887308   A WAR WITHIN LLC            23201 RENSSELAER ST.             OAK PARK, MI 48237
14887309   A&B COMMERCIAL CLEANING                   50665 CENTRAL INDUSTRIAL DRIVE               SHELBY TOWNSHIP,
           MI 48315
14887310   A&C BUILDERS HARDWARE INC.                   22212 DEQUINDRE          WARREN, MI 48091
14887311   A&R PROPERTIES, L.P. C/O STEVE GOLDSTONE                   3129 KATHY LANE           SHARPSVILLE, PA
           16150
14887314   A−AAA LOCKSMITHS LLC                P.O. BOX 85052         FORT WAYNE, IN 46885
14887316   A−America, Inc.      Fred G. Rohrbach, CEO           800 Milwaukee Avenue N.        Algona, WA 98001
14887312   A.R.T. FURNITURE INC            1165 AUTO CENTER DR.            ONTARIO, CA 91761
14887313   A2Z BALLOON COMPANY                 29199 W. SIX MILE RD.         LIVONIA, MI 48152
14887315   AABID, RITA        13816 BONINGTON DR #31                STERLING HEIGHTS, MI 48312
14887317   AARON DORSEY           15085 GAYLORD               REDFORD, MI 48239
14887319   AARON YBARRA            38653 FOXCROFT              HARRISON TWP., MI 48045
14887320   ABAID, STEPHEN A           13107 BUNKER CT             CLIO, MI 48420
14887321   ABBEY, TAMI         728 ANITE           GROSE POINTE WOODS, MI 48236
14887322   ABBO, KIM        1970 BRIDGE POINTE DR.               COMMERCE TOWNSHIP, MI 48382
14887323   ABBOTT PARKSIDE            2700 MARFITT RD.             EAST LANSING, MI 48823
14887324   ABBOTT, SUSAN          3284 LANDIN MEADOWS RUN                  NEW HAVEN, MI 46774
14887325   ABBY ROGERS          9260 E. MITCHELL RD.              PETOSKEY, MI 49770
14887326   ABBYSON LIVING           26500 AGOURA RD #102−875               CALABASAS, CA 91302
14887327   ABDALLAH, GHADA              8210 MILLER RD.           SWARTZ CREEK, MI 48473
14887328   ABDELHADI, IZZELDEEN               3540 S CALIFORNIA AVE            CHICAGO, IL 60632
14887329   ABDELHAMID, HABIBA M                5363 CHIMNEY ROCK            WESTERVILLE, OH 43081
14887330   ABDELMONEIM, HOLLY M                 20 GALLUP          MT.CLEMENS, MI 48043
14887331   ABDIRAHMAN, MOHAMED                  5301 BROOKVIEW DR            FORT WAYNE, IN 46835
14887340   ABDU−SALAAM, FARUQ                15234 COLSON ST           DEARBORN, MI 48126
14887337   ABDUL−MALIK, JO A             70 SENECA          PONTIAC, MI 48342
14887332   ABDULA, MUHAMMAD                 4816 HELEN ST          DEARBORN, MI 48126
14887333   ABDULJALIL, MUSTAFA               1930 VIA VENETO DR           ST. LOUIS, MO 63125
14887334   ABDULLAH, MASUM              30639 CEDAR DR            WARREN, MI 48093
14887335   ABDULLAH, SHARIQ             49346 DENEWETH FARMS DR                MACOMB, MI 48044
14887336   ABDULLE, HASSAN M              3204 HEATHROWE COURT               COLUMBUS, OH 43219
14887338   ABDULMASEEH, IMAD L                36657 WALTHAM DR            STERLING HEIGHTS, MI 48310
14887341   ABED AL−RAHMAN, IBRAHIM S                  5107 W. 114TH ST.        ALSIP, IL 60803
14887342   ABEL, JEREMY A          48071 VALLEY FORGE DR               MACOMB, MI 48044
14887343   ABEL, JOSEPH        957 WOODVILLE AVE.                MONROE, MI 48161
14887344   ABELL, DENISE K          13298 EDGEWOOD               STERLING HEIGHTS, MI 48312
14887345   ABERCROMBIE, CHARLES D                 23705 ALMOND           EASTPOINTE, MI 48201
14887346   ABINANTI, CHERISSE            2614 CEDARVUE DRIVE              PITTSBURGH, PA 15241
14887348   ABOONA, NAJAH H            1940 CRYSTAL LAKE CT W               APT B20        SHELBY TOWNSHIP, MI
           48316
14887350   ABRAHIM, VENUS L            7172 N. TRATHAM CT             WEST BLOOMFIELD, MI 48322
14887351   ABREU, RAMON           3 DUTCH ROAD              SOMERSET, NJ 08873
14887352   ABRIGO, DANIEL          325 LAMOREAUX DR NW                 COMSTOCK PARK, MI 49321
14887353   ABROU, JUSTIN S         2735 EMMONS              WARREN, MI 48091
14887354   ABSOPURE WATER CO               DEPT# 9302323          PO BOX 701760         PLYMOUTH, MI 48170
14887356   ABU−JOUDEH, JENNIFER S               74288 SPENCER ST          ARMADA, MI 48005
14887355   ABUALHAWA, ALI Y             9010 PRIMROSE LN             HICKORY HILLS, IL 60457
14887357   ABUZNADE, HANEAN               5860 W 75TH PL          BURBANK, IL 60459
14887358   ACADIA MERRILLVILLE REALTY LP                   ACCT# 0005−00004318          P.O. BOX# 415980       BOSTON,
           MA 02241−5980
14887359   ACADIA MERRILLVILLE REALTY, L.P.                 0005−004318        P.O. BOX 415980         BOSTON, MA
           02241−5980
14887360   ACADIA MERRILLVILLE REALTY, L.P.                 ATTN GENERAL COUNSEL               C/O ACADIA REALTY
           TRUST        411 THEODORE FREMD AVENUE, STE 300                   RYE, NY 10580
14887361   ACADIA REALTY TRUST               411 THEODORE FREMD AVE STE 300                RYE, NY 10580
14887362   ACCEL FIRE SYSTEMS              3365 SILICA RD.         SYLVANIA, OH 43560
14887363   ACCENT DECOR           LOCKBOX              PO BOX 531845        ATLANTA, GA 30353−1845
14887364   ACCORDWARE LLC             2250 BUTTERFIELD DR. SUITE 230              TROY, MI 48084
14887365   ACCOUNTEMPS           12400 COLLECTIONS CENTER DR.                  CHICAGO, IL 60693
14887366   ACCUSHIELD LLC           2030 POWERS FERRY ROAD SE                 SUITE 360        ATLANTA, GA 30339
14887367   ACCUSHRED LLC.           1114 W. CENTRAL AVENUE                TOLEDO, OH 43610
14887368   ACE AMERICAN INS. CO. (NAVIGATORS)                  436 WALNUT STREET             PHILADELPHIA, PA
           19106
14887370   ACE AMERICAN INSURANCE COMPANY                      CHUBB USA UNDERWRITER               1133 AVENUE OF THE
           AMERICAS         NEW YORK, NY 10036
14887371   ACE LOADING DOCK              5996 VERNON           DEARBORN HEIGHTS, MI 48127
14887372   ACE−TEX ENTERPRISES               P.O. BOX 670242         DETROIT, MI 48267−0242
14887373   ACHENBACH, LUCAS A               4618 MOFFETT RD NW             COMSTOCK PARK, MI 49321
14887374   ACHESON, BRANDON               151 GLENBROOK CIR             GILBERTS, IL 60136
14887375   ACHILLE, ANDREW B             37079 OXFORD COURT APT 235              STERLING HEIGHTS, MI 48312
                   Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 6 of 173
14887376   ACHIM, FELICIA D          50301 STEEH DR             MACOMB, MI 48044
14887377   ACKERMAN, DOUGLAS                4829 CASTLEWOOD DR.              KIMBALL, MI 48074
14887378   ACKERMAN, SARAH M                18704 DALBY           REDFORD, MI 48240
14887379   ACME FURNITURE INDUSTRIES                  18895 EAST ARENTH AVENUE               CITY OF INDUSTRY, CA
           91748
14887380   ACME LOCKSMITHS              217 HURON AVE.             PORT HURON, MI 48060
14887381   ACME PARTYWORKS               41326 VINCENTI COURT              NOVI, MI 48375
14887382   ACOM SOLUTIONS INC.               2850 E. 29TH STREET          LONG BEACH, CA 90806
14887383   ACS SUPPORT STOP 5050              PO BOX 219236          KANSAS CITY, MO 64121−9236
14887384   ACTIVE FOAM PRODUCTS INC.                 EASTPOINTE, MI 48021
14887385   ACXIOM CORPORATION                 4057 COLLECTION CENTER DR.               CHICAGO, IL 60693
14887386   AD LIGHTING & HOME DECOR                  P.O. BOX 254        LAPAZ, IN 46537
14887388   ADAIR, DEREK         52004 PARK AVENUE                 CHESTERFIELD, MI 48051
14887395   ADAMKIEWICZ, AIDAN K                2056 DUNWOODIE ST             ORTONVILLE, MI 48462
14887396   ADAMS, ALLAN           23219 JOY ST.           SAINT CLAIR SHORES, MI 48082
14887397   ADAMS, DANIEL W            2924 HANCHETT              SAGINAW, MI 48604
14887398   ADAMS, DEMETRIUS R               34200 CLINTON PLAZA DR             CLINTON TOWNSHIP, MI 48035
14887399   ADAMS, JACOB S          2905 SUN TERRACE                HARTLAND, MI 48353
14887400   ADAMS, REKIYAH            8371 ROLYAT ST             DETROIT, MI 48234
14887401   ADAMS, STEVEN G            31202 SUMMER LN EAST               FRASER, MI 48026
14887402   ADAMS, TONYA           20510 OLDHAM RD APT 103                SOUTHFIELD, MI 48076
14887403   ADDISON GROUP           7076 SOLUTIONS CENTER                 CHICAGO, IL 60677−7000
14887405   ADELSON, BRADLEY C               6872 EAST KNOLLWOOD CIRCLE                 WEST BLOOMFIELD, MI
           48322
14887406   ADESSO INC.        353 WEST 39TH STREET                2ND FLOOR          NEW YORK, NY 10018
14887407   ADEWUI, DAVID K           4352 BAY ROAD APT 172               SAGINAW, MI 48603
14887408   ADHEM, ALI I        3810 N HARLEM AVE.                APT 3E       CHICAGO, IL 60634
14887409   ADOBE SYSTEMS INC.              29322 NETWORK PLACE              SUITE 1025        CHICAGO, IL
           60673−1293
14887410   ADOLPH, ELIZABETH A               2307 7TH ST         PORT HURON, MI 48060
14887412   ADVANCE GRAPHIC SYSTEMS, INC                   1806 ROCHESTER INDUSTRIAL DR.               ROCHESTER HILLS,
           MI 48309
14887413   ADVANCED DISPOSAL               4612 W. Lake Street        Melrose Park, IL 60160
14887414   ADVERTISING AGE            ATTN SUBSCRIBER SERVICES                 P.O. BOX 433290         PALM COAST, FL
           32143−3290
14887415   ADVISION MOBILE BILLBOARDS                   14007 S. BELL RD.        SUITE 124        HOMER GLEN, IL
           60491
14887416   ADVOCATE NETWORKS                  6200 THE CORNERS PARKWAY                T−100 TERRACE
           LEVEL       NORCROSS, GA 30092
14887417   AF JONNA DEVELOPMENT &                  MANAGEMENT COMPANY, LLC                  4036 TELEGRAPH ROAD,
           SUITE 201       BLOOMFIELD HILLS, MI 48302
14887418   AFCO       P.O. BOX 360572            PITTSBURGH, PA 15250−6572
14887419   AFFER, DONNA          5177 ELIZABETH LN.               ALMONT, MI 48003
14887420   AFFILIATED FM INSURANCE CO.                 270 CENTRAL AVENUE              P.O. BOX 7500      JOHNSTON, RI
           02919−4949
14887422   AFFORDABLE MATTRESS &                  FURNITURE           1200 SWITZER AVE.          ST. LOUIS, MO
           63147
14887423   AFFORDABLE/AMERIWOOD FURN                     P.O. BOX 770299        MEMPHIS, TN 38177−0299
14887424   AFIFY, HESHAM H           900 N ROHLWING ROAD #107                ADDISON, IL 60101
14887425   AFLAK, CHRISTOPHER I              8345 HILLCREST BLVD             WESTLAND, MI 48185
14887426   AFYOUNI, WASSIM S             27365 DAWSON ST             DEARBORN HEIGHTS, MI 48127
14887427   AG/RTB LLC        4 WEST 20TH ST.              NEW YORK, NY 10011
14887428   AGARWAL, MARY U              585 N OLD WOODWARD AVE                 BIRMINGHAM, MI 48009
14887429   AGIO SHIAN INTERNATIONAL                 1337 TAYLOR FARM ROAD               SUITE 100       VIRGINIA BEACH,
           VA 23453
14887430   AGNES DOMANSKA              312 ORCHARD VIEW DR.               ROYAL OAK, MI 48073
14887431   AGOSTI, MAUREEN W              4243 W BANCROFT 202S              OTTAWA HILLS, OH 43615
14887432   AGREE LIMITED PARTNERSHIP                  70 EAST LONG LAKE ROAD              BLOOMFIELD HILLS, MI
           48304
14887434   AGREE LIMITED PARTNERSHIP                  70 EAST LONG LAKE ROAD              BLOOMFIELD HILLS, MI
           48304
14887433   AGREE LIMITED PARTNERSHIP                  A DELAWARE LIMITED PARTNERSHIP                  ATTN MR. LAITH
           HERMIZ       BLOOMFIELD HILLS, MI 48304
14887435   AGROFF, ROBERT M             8428 STUDEBAKER              WARREN, MI 48089
14887436   AGRUSA, NINA         4908 CRYSTAL CREEK LN                  WASHINGTON, MI 48094
14887437   AGRUSA, VITO J         29628 NORMA              WARREN, MI 48093
14887438   AGUADO, EVELYN            2154 N ARAPAHOE TRL                ROUND LAKE HEIGHTS, IL 60073
14887439   AGUILAR, JOSHUA M             6495 STERLING ROAD              YALE, MI 48097
14887440   AGUIRRE, ARMANDO               1314 GLENDALE ST             BENSENVILLE, IL 60106
14887441   AGUIRRE, DAVID A           3519 CROOKS RD              TROY, MI 48084
14887442   AHEE, MICHELLE           24056 GRANGE             CLINTON TWP, MI 48036
14887443   AHEE, RAYMOND L             23 LANA COURT              MOUNT CLEMENS, MI 48043
14887444   AHMAD, WAQAS            14461 MAISANO DRIVE                STERLING HEIGHTS, MI 48312
14887445   AHMAD, WASEEM             14461 MAISANO DR               STERLING HEIGHTS, MI 48312
14887446   AHMAD, XAVIER           21723 STRATFORD CT                OAK PARK, MI 48237
14887448   AHMED, AZEEM           7372 MAPLE MILL CT.               WEST BLOOMFIELD, MI 48323
14887449   AHMED, JUBAYER            24849 PATRICIA AVENUE                WARREN, MI 48091
14887450   AHMED, RAHE          27476 BRISTOL DR              WARREN, MI 48092
                   Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 7 of 173
14887451   AHMED, SHAHID            27056 PINEWOOD DR APT 103                 WIXOM, MI 48393
14887452   AHMED, UROOJ           2547 BARRINGTON DR                 AURORA, IL 60503
14887453   AHRARIAN, PAYMAN               843 VANDERBILT TERRACE SE                  LEESBURG, VA 20175
14887454   AHRENDT, SAMANTHA N                  5710 SHERMAN AVE             DOWNERS GROVE, IL 60516
14887455   AHRENS, BRIANNA R              18229 BIRCH DRIVE             MACOMB, MI 48044
14887456   AICO       8725 REX ROAD               PICO RIVERA, CA 90660
14887457   AIF TRADING GROUP              2810 W. CHARLESTON BLVD.                SUITE 50       LAS VEGAS, NV
           89102
14887459   AII STATES DEVELOPMENT LP C/O                  HENNINGER ACCOUNTING SERVICES, OC                C/O MICHAEL
           J. STEWART, ESQUIRE             229 SOUTH MAPLE AVENUE                 GREENSBURG, PA 15601
14887460   AII STATES DEVELOPMENT LP C/O                  HENNINGER ACCOUNTING SERVICES, OC                CHAPEL HILL
           PROFESSIONAL CENTER                 126 MATTHEW STREET, SUITE 2400               GREENSBURG, PA 15604
14887458   AII STATES DEVELOPMENT LP C/O                  HENNINGER ACCOUNTING SERVICES, OC                CHAPEL HILL
           PROFESSIONAL CENTER,                 126 MATTHEW STREET, SUITE 2400               GREENSBURG, PA 15601
14887461   AIKEN, MICHAEL J           19859 NICKE ST APT 3             CLINTON TWP, MI 48035
14887463   AIR WORKS         300 NORTH AVE.              MT. CLEMENS, MI 48043
14887464   AIREA INC        3000 TOWN CENTER                SUITE 80         SOUTHFIELD, MI 48075
14887465   AIRGAS USA LLC.           P.O. BOX 734445           CHICAGO, IL 60673−4445
14887466   AJAYI, ADEDLA          9750 KATHERINE ST               TAYLOR, MI 48180
14887467   AJDINI, JETON        8445 ALDEN LN              DARIEN, IL 60561
14887468   AJILON       DEPT CH 14031              PALATINE, IL 60055−4031
14887469   AJN INVESTMENTS, LLC.               6725 Daly Road         Unit 251041        WEST BLOOMFIELD, MI
           48325
14887470   AJN INVESTMENTS, LLC.               P.O BOX 251041          WEST BLOOMFIELD, MI 48325
14887471   AKA TRUCKING CO INC                23850 SHERWOOD             CENTERLINE, MI 48015
14887472   AKA Trucking Company, Inc.            23850 Sherwood         Center Line, MI 48015
14887473   AKEY, ERIN        1105 NORTHLAWN DR.                 FORT WAYNE, IN 46805
14887474   AKEY, ERIN M         633 RANDOLPH CT                WORTHINGTON, OH 43085
14887475   AKL, AYA        3636 COLEMAN RD APT322                  EAST LANSING, MI 48824
14887476   AKWUE, CYNTHIA             48551 S I 94 SERVICE DRIVE              APT 102       YPSILANTI, MI 48111
14887477   AL ALOOSI, KHALEEL I              1218 ELLIOTT STREET             PARKRIDGE, IL 60068
14887478   AL RUBAYE, ADAM             2917 W HOWARD ST                CHICAGO, IL 60645
14887479   AL TAIE, SINAN         2905 EDGEWOOD PKWY                   WOODRIDGE, IL 60517
14887482   AL−ATTAR, MACEY M               3226 BYWATER DR              STERLING HEIGHTS, MI 48314
14887521   AL−JAFAR, ALI         8414 HAZELTON ST               DEARBORN HTS, MI 48127
14887522   AL−KHALIL, ALAA H             38315 WARREN RD               WESTLAND, MI 48185
14887583   AL−TON, FIBYANA Z             49588 CUMBERLAND DR                 MACOMB, MI 48044
14887481   ALANIS, ARNIE         2928 N 72ND CT APT 3              ELMWOOD PARK, IL 60707
14887483   ALBA INSTALLATION & CARPENTRY                     925 E. 11 MILE RD.         ROYAL OAK, MI 48067
14887484   ALBANY INDUSTRIES INC                 ACCOUNTS RECEIVABLE                P.O. BOX 936594     ATLANTA, GA
           31193−6594
14887485   ALBER, PHILLIP M           17 S 2ND ST PO BOX 223             CEDAR SPRINGS, MI 49319
14887487   ALBRECHT, JOHN H            40201 FERGUSON AVE                PLYMOUTH, MI 48170
14887488   ALBRIGHT, JUSTIN           820 COLWELL             MAUMEE, OH 43537
14887489   ALBUOKAIE, SENAN             8129 W 87TH ST APT 3W               HICKORY HILLS, IL 60457
14887490   ALDOAR, ALMA R            8224 WHEELER DR               ORLAND PARK, IL 60462
14887491   ALDOAR, NEAL          8224 WHEELER DRIVE                 ORLAND PARK, IL 60462
14887492   ALDOAR, SANA           40024 EATON STREET               APT 204         CANTON, MI 48187
14887493   ALDRED, KEVIN           34555 GRESFORD              CHESTERFIELD, MI 48047
14887494   ALDRICH, ZACHARY B               3250 RAVENSWOOD RD                PORT HURON, MI 48060
14887495   ALDRIDGE, JOSHUA             246 WALTZ FLAT ROAD                 RUFFSDALE, PA 15679
14887498   ALEX SMITH         35 WATERGATE DRIVE # 1204                  SARASOTA, FL 34236
14887500   ALEXANDER, CRAIG              2558 CUMMINGS AVE.               BERKLEY, MI 48072
14887501   ALEXANDER, GRANT D                7584 LATHERS           WESTLAND, MI 48185
14887502   ALEXANDER, TRISTIN J              8206 BRANCH RD             ORLEANS, MI 48865
14887505   ALEXANDRIA INTERNATIONAL                    PO BOX 1470          ADAIRSVILLE, GA 30103
14887506   ALEXIS, JARED         33527 DUNCAN               FRASER, MI 48026
14887507   ALFAFARA, CRAIG A             133 OSCEOLA            PONTIAC, MI 48341
14887508   ALFIERI, CARLA J          2047 N NORDICA AVE               CHICAGO, IL 60707
14887509   ALFONSO MARINA & COMPANY                     PO BOX 600118          RALEIGH, NC 27675
14887510   ALGONQUIN COMMONS                  MATTHEW MASON AS RECEIVER                    GUEST
           SERVICES        ALGONQUIN, IL 60102
14887511   ALHARTHI, OSAMA H              843 W TAYLOR ST.             APT #1011         DEKALB, IL 60115
14887512   ALHATTAB, DIMA M              30135 OLD BEDFORD ST               FARMINGTON, MI 48331
14887513   ALHISNAWI, JAWAD A               5155 N EAST RIVER RD             CHICAGO, IL 60656
14887514   ALI, ABDUL A        267 SHOREWOOD DRIVE                   GLENDALE HEIGHTS, IL 60139
14887515   ALI, AMMAR M          2756 AMAZON               DEARBORN, MI 48120
14887516   ALI, NASIR       7447 E PRAIRIE RD              SKOKIE, IL 60076
14887517   ALI, RABAB C        37670 DALE DR #202              WESTLAND, MI 48185
14887518   ALI, SHAK T       28490 HOLLYWOOD ST                  ROSEVILLE, MI 48066
14887519   ALICANDRO, ANN A             15578 SPICEWAY             FRASER, MI 48026
14887523   ALKHATEB, ESSAM             15677 ANDOVER DR               DEARBORN, MI 48120
14887524   ALL AMERICA PLYWOOD CO. INC.                   18840 JOHN R          DETROIT, MI 48203−2095
14887525   ALL QUALITY CONSTRUCTION                   49851 SUSSEX           CHESTERFIELD, MI 48047
14887526   ALL QUALITY CONSTRUCTION                   49854 SUSSEX           CHESTERFIELD, MI 48047
14887527   ALL THAT JAZZ          1200 N DETROIT ST.             LAGRANGE, IN 46761
14887528   ALL TILE INC        27667 NETWORK PLACE                  CHICAGO, IL 60673−1276
                   Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 8 of 173
14887529   ALL TIRE & AUTO SERVICE CENTER                  3141 UNION LAKE RD.           COMMERCE TOWNSHIP, MI
           48382
14887530   ALL TRADE CONTRACTING                345 W LIBERTY            MILFORD, MI 48381
14887531   ALLARD, COLIN C         7322 EVERGREEN CT                VASSAR, MI 48768
14887532   ALLEGHENY TOWNSHIP               3131 COLONIAL DRIVE              DUNCANSVILLE, PA 16635
14887533   ALLEGRA PRINT & IMAGING                47583 GALLEON DRIVE             PLYMOUTH, MI 48170
14887534   ALLEN & HOPE AND ASSOCIATES                  4020 SOMERS DRIVE           BURTON, MI 48529
14887536   ALLEN COUNTY TREASURER                  P.O. BOX 2540         FORT WAYNE, IN 46801−2540
14887537   ALLEN INDUSTRIES INC.             P.O. BOX 890290          CHARLOTTE, NC 28289−0290
14887538   ALLEN, ALISHA M         5532 COURVILLE ST                DETROIT, MI 48224
14887539   ALLEN, AMYRE        11036 CHAPP AVE                WARREN, MI 48089
14887540   ALLEN, ANTHONY           29806 OAKLEY              LIVONIA, MI 48154
14887541   ALLEN, CHINA D        20276 HUNT CLUB                HARPER WOODS, MI 48225
14887542   ALLEN, COREY D         1284 PROPER AVE               BURTON, MI 48529
14887543   ALLEN, DAKOTA R           22911 HAYES AVE              EASTPOINTE, MI 48021
14887544   ALLEN, DEVON        20425 ANDOVER ST                 DETROIT, MI 48203
14887545   ALLEN, EARL W        8355 RIVERLAND DR.                APT #3       STERLING HEIGHTS, MI 48314
14887546   ALLEN, JOBY L      24053 JOANNE AVE                 WARREN, MI 48091
14887547   ALLEN, KENECIA L          1090A GRANDVIEW GARDENS CT                    FLORISSANT, MO 63033
14887548   ALLEN, LADRENA P           15247 DREXEL AV              SOUTH HOLLAND, IL 60473
14887549   ALLEN, LATOYA         8487 WOODCREST DRIVE APT 3                   WESTLAND, MI 48185
14887550   ALLEN, MARCUS G           121 S BROWNSON AVE, APT# 2B                KINGSLEY, MI 49649
14887551   ALLEN, MARCUS J          18232 FOX            REDFORD, MI 48240
14887552   ALLEN, NICOLE R         5819 5TH AVENUE UNIT 210                KENOSHA, WI 53140
14887553   ALLEN, QUIAN       PO BOX 361076               GROSSE POINTE FARMS, MI 48236
14887554   ALLENWEST GROUP LLC               3500 W. 11 MILE ROAD            SUITE A        BERKLEY, MI 48072
14887555   ALLENWEST GROUP LLC               3500 W. 11 MILE ROAD            SUITE A        BERKLEY, MI 48072
14887556   ALLERUZZO, ETHAN P             428 SHADOW CREEK DR               PALOS HEIGHTS, IL 60463
14887557   ALLIANCE SHIPPERS            PO BOX 827505            PHILADELPHIA, PA 19182−7505
14887559   ALLISON, JOSHUA R           6266 BALFOUR DR              LANSING, MI 48911
14887560   ALLOR, ALESHIA         20231 ELECTRA              CLINTON TOWNSHIP, MI 48035
14887561   ALLOR, JACOB H        31011 GREATER MACK AVE                   ST CLAIR SHORES, MI 48082
14887562   ALLSTAR CHAUFFEURED SERVICES                    2505 INDUSTRIAL ROW DR.            TROY, MI 48084
14887563   ALLSTATE FLORAL            14038 PARK PLACE              CERRITOS, CA 90703
14887564   ALLY, ENIS S     7323 COUNTRY MEADOW COURT                       SYLVANIA, OH 43560
14887565   ALMAIZRU, HAYDER             15555 MARY CT             CLINTON TOWNSHIP, MI 48038
14887566   ALOBAIDAN, AHMED E              2941 OLDEN OAK LN APT 301              AUBURN HILLS, MI 48326
14887567   ALOMARI, AHMAD            9224 BEDFORD LANE                ORLAND PARK, IL 60462
14887569   ALPINE MARKET PLACE              CONDO ASSOCIATION               6500 FOURTEEN MILE RD.            WARREN,
           MI 48092
14887570   ALPINE TOWNSHIP           5255 ALPINE AVENUE NW                 COMSTOCK PARK, MI 49321
14887572   ALPINE VALLEY LLC            C/O MIDWEST REALTY GROUP                  2314 HELEN AVENUE           PORTAGE,
           MI 49002
14887573   ALPINE VALLEY, LLC            C/O MIDWEST REALTY GROUP, LLC                  2314 HELEN
           AVENUE,      PORTAGE, MI 49002
14887574   ALQAHTANI, SAMIAH N              4850 PARK MANOR EAST APT 4311                SHELBY TOWNSHIP, MI
           48316
14887575   ALQASEM, OMAIR           8135 S HARLEM AVE               BRIDGEVIEW, IL 60455
14887576   ALSHABAH, ALAA H            644 SELDEN STREET UNIT 308               DETROIT, MI 48201
14887577   ALSHAFEI, SANA        241 SOUTH PALMER DR                   BOLINGBROOK, IL 60490
14887578   ALSTON, CHRISTOPHER E              14943 GRIGGS            DETROIT, MI 48238
14887579   ALTAHA, ABDULSALAM R                7142 WEST ADDISON STREET#1               CHICAGO, IL 60634
14887580   ALTENA, IAN A      707 SUNSET HILLS DR.                 MIDDLEVILLE, MI 49333
14887581   ALTMAN−TUCKER, MICHAEL                  30100 SUMMIT DR           FARMINGTON HILLS, MI 48334
14887582   ALTMEYER, BERNADETTE E                609 BROOKING CT            LAKE VILLA, IL 60046
14887584   ALTON, PHILIP Z       49588 CUMBERLAND DR                   MACOMB, MI 48044
14887585   ALTOONA WATER AUTHORITY                   900 Chestnut Avenue       Altoona, PA 16601
14887586   ALVAREZ, DAWN          1219 N. WILLIAMS               BAY CITY, MI 48706
14887587   ALVAREZ, TERESA           1519 7 PINES RD #B1             SCHAUMBURG, IL 60193
14887588   ALWAN, SAMER         10311 LYMAN AVE UNIT 2W                   CHICAGO RIDGE, IL 60415
14887589   AMADOU, GAIDA          2474 TWIN LAKES DR                YPSILANTI, MI 48197
14887590   AMALRAJ, CHRISTIE A            41001 SCARBOROUGH LANE                 NOVI, MI 48375
14887592   AMANDA DILLON           19621 SILVER SPRING ST.               SOUTHFIELD, MI 48076
14887594   AMAX LEATHER INC             17800 CASTLETON ST.              SUITE 180       CITY OF INDUSTRY, CA
           91748
14887595   AMBER MOLHOLM             1712 CORCORAN STREET NW #7                 WASHINGTON, DC 20009
14887596   AMBERS, KELVIN T           18639 CONNECTICUT                ROSEVILLE, MI 48066
14887597   AMBROSE JR, RODNEY K              43133 DONLEY DR             STERLING HEIGHTS, MI 48314
14887598   AMD, LLC      C/O ELDER BRINKMAN LAW OFFICES                      1360 PORTER ST, SUITE
           210      DEARBORN, MI 48124
14887599   AMENT, JEFFREY         26367 AUDREY AVE                WARREN, MI 48091
14887600   AMER RUGS INC        PO BOX 1828              NORCROSS, GA 30091
14887601   AMER, MONIR       9160 FALCON RIDGE DRIVE                    BRIDGEVIEW, IL 60455
14887603   AMEREN ILLINOIS          300 Liberty         Peoria, IL 61602
14887602   AMEREN ILLINOIS          P.O. BOX 88034            CHICAGO, IL 60680−1034
14887605   AMEREN MISSOURI            1 Ameren Plaza          1901 Chouteau Avenue        Saint Louis, MO 63103
14887604   AMEREN MISSOURI            P.O. BOX 88068           CHICAGO, IL 60680−1068
14887606   AMERIA, MICHAEL           8523 165TH PL           TINLEY PARK, IL 60487
                   Case 20-10553-CSS               Doc 290-1         Filed 04/17/20         Page 9 of 173
14887607   AMERICAN BACKFLOW & FIRE                      PREVENTION INC.           1540 N. OLD RAND
           RD.       WAUCONDA, IL 60084
14887608   AMERICAN BAR ASSOCIATION                     P.O. BOX 4745          CAROL STREAM, IL 60197−4745
14887609   AMERICAN DREW                22814 NETWORK PLACE                CHICAGO, IL 60673−1228
14887611   AMERICAN ELECTRIC POWER                     1 Riverside Plaza       Columbus, OH 43215
14887610   AMERICAN ELECTRIC POWER                     P.O. BOX 371496          PITTSBURGH, PA 15250−7496
14887612   AMERICAN EXPRESS                 P.O. BOX 0001          LOS ANGELES, CA 90096−0001
14887613   AMERICAN FLOORING                  4655 E. WILLOUGHBY RD.              HOLT, MI 48842
14887614   AMERICAN FURNITURE MANUFA                        PO BOX 74008196          CHICAGO, IL 60674−8196
14887615   AMERICAN HOME FURNISHINGS HALL                         OF FAME FOUNDATION INC.              202 NEAL
           PLACE        HIGH POINT, NC 27262
14887616   AMERICAN INSTITUTE FOR                    PREVENTIVE MEDICINE              30445 NORTHWESTERN
           HWY.        FARMINGTON HILLS, MI 48334
14887617   AMERICAN INTERIORS INC.                   P.O. BOX 73442         CLEVELAND, OH 44193
14887618   AMERICAN LEATHER                 4501 MOUNTAIN CREEK PARKWAY                     DALLAS, TX 75236
14887619   AMERICAN RENTAL INC.                   4901 W GRAND RIVER AVE              LANSING, MI 48906
14887620   AMERICAN SEWER CLEANERS                      PO BOX 430          FLINT, MI 48501
14887621   AMERICAN SOCIETY OF EMPLOYERS                        DEPT. 235901        P.O. BOX 67000        DETROIT, MI
           48267−2359
14887622   AMERICAN WASTE INC.                  P.O. BOX 1030         KALKASKA, MI 49646
14887623   AMERICASHLOANS.NET                   P.O. BOX 1728          DES PLAINES, IL 60017
14887624   AMERIGAS            P.O. BOX 371473             PITTSBURGH, PA 15250−7473
14887625   AMES, LACEE            105 EL PERRO DR              ST PETERS, MO 63376
14887626   AMETI, FATIME             1315 TRINITY DRIVE              CAROL STREAM, IL 60188
14887627   AMI STRATEGIES              17187 N LAUREL PARK DRIVE                 SUITE 125         LIVONIA, MI
           48152−2600
14887628   AMI STRATEGIES, INC               17187 N LAUREL PARK DRIVE                SUITE 125        LIVONIA, MI
           48152−2600
14887629   AMI Strategies, Inc        Charles P Barnes          17187 N. Laurel Park Drive, Suite 125     Livonia, MI
           48152
14887630   AMIN, CHIRAG            2493 ADELIA LANE               WEST CHICAGO, IL 60185
14887631   AMINE, ROUDTHAK                337 NORBORNE AVE                DEARBORN HEIGHTS, MI 48127
14887632   AMISTEE DUCT CLEANING                    ATTN ACCOUNTS RECEIVABLE                  47087 GRAND RIVER
           AVE        NOVI, MI 48374
14887633   AMLINGS INTERIOR LANDSCAPE                      P.O. BOX 88688         CAROL STREAM, IL 60188−0688
14887634   AMOAH, RASHEEDA                 12240 S MCDANIELS ST              ALSIP, IL 60803
14887635   AMONS, DWAYNE L                18446 MANOR ST DR               DETROIT, MI 48221
14887636   AMOS, ASHLEY             27096 PALMER ST               MADISON HEIGHTS, MI 48071
14887637   AMOS, KEVIN J            32 ELMVIEW CT              SAGINAW, MI 48602
14887638   AMOS, NOAH E             24770 RIVER HEIGHTS ST                SOUTHFIELD, MI 48033
14887639   AMOS, TERRY R             21701 SHARE             ST CLAIR SHORES, MI 48082
14887640   AMRAY, MUHAMMAD HAMAS                        3209 RIDGE OAK DRIVE             GARLAND, TX 75044
14887641   AMSDILL, TIFFANY A               254 MARIAS DRIVE              ROCHESTER HILLS, MI 48307
14887642   AMUNDSON, SCOTT R                 2750 BRAEBURN WAY                WOODSTOCK, IL 60098
14887646   ANAND, JITIN           37749 AVALON DR                NORTH RIDGEVILLE, OH 44039
14887647   ANCEL, KYLE J            49234 MICHELLE ANN DRIVE                  CHESTERFIELD, MI 48051
14887648   ANCHOR PROPERTIES INC.                   128 E. 2ND STREET           COVINGTON, KY 41011
14887649   ANCHOR WIPING CLOTH COMPANY                        PO BOX 34757          DETROIT, MI 48234
14887650   ANCO, ANITA            7513 W 85TH AVE              CROWN POINT, IN 46307
14887651   ANDERANIN II, JOSEPH                14058 JENNY DR            WARREN, MI 48088
14887652   ANDERS GILLIS (P77818)               PARKER HARVEY PLC.               901 S. GARFIELD AVE. STE
           200      TRAVERSE CITY, MI 49686
14887653   ANDERSEN MATERIAL HANDLING                        30575 ANDERSEN CT            PO BOX 1015        WIXOM, MI
           48393−1015
14887654   ANDERSEN, MICHAEL W                   181 PHAETON DR            WHEELING, IL 60090
14887655   ANDERSON FABRICS, INC.                  348 SUMMIT AVE W             BLACKDUCK, MN 56630
14887656   ANDERSON LAWN CARE                    2872 JACKSON RD.            WENTZVILLE, MO 63385
14887657   ANDERSON, ALICIA               15203 BELLEVILLE RD              BELLEVILLE, MI 48111
14887658   ANDERSON, BEATRICE                  18935 ROCKPORT DR              ROSEVILLE, MI 48066
14887659   ANDERSON, BRYAN                16911 SALEM             DETROIT, MI 48219
14887660   ANDERSON, CARL               17 ADAMS STREET               PO BOX 647         WHEATLAND, PA 16161
14887661   ANDERSON, CHERI               1882 LEXINGTON CT               INKSTER, MI 48141
14887662   ANDERSON, CORNELIOUS L                    119 HILLSIDE DRIVE           NEW BADEN, IL 62265
14887663   ANDERSON, DANIEL P                3206 N AVERILL AVE              FLINT, MI 48506
14887664   ANDERSON, DARRELL                  8228 CADILLAC            WARREN, MI 48089
14887665   ANDERSON, EDWARD T                   25119 CURIE UNIT H            WARREN, MI 48091
14887666   ANDERSON, FERNANDO A                    16751 VAUGHAN             DETROIT, MI 48219
14887667   ANDERSON, JAMES M                 8019 STONEHAVEN DR               PARMA, MI 49269
14887668   ANDERSON, JAUBARE A                  15667 STONE CROSSING DR               SOUTHFIELD, MI 48075
14887669   ANDERSON, KEON G                10690 PEERLESS            DETROIT, MI 48224
14887670   ANDERSON, LASHAYLA J                   23340 RIVERSIDE DR APT 2026             SOUTHFIELD, MI 48033
14887671   ANDERSON, LAWRENCE J                    1474 E ELZA         HAZEL PARK, MI 48030
14887672   ANDERSON, NANCY P                 12144 WILDWOOD DR               SAINT JOHN, IN 46373
14887673   ANDERSON, PATRICIA C                  9121 S HOMESTEAD LANE               BRIDGEVIEW, IL 60455
14887674   ANDERSON, PRECIOUS N                   46300 LAKESIDEPARK DR APT 103               SHELBY TOWNSHIP, MI
           48315
14887675   ANDERSON, RENETTA                 2909 W WARREN              CHICAGO, IL 60610
14887676   ANDERSON, RICHARD                 86908 AMSTERDAM ROAD                 JEWETT, OH 43986
                  Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 10 of 173
14887677   ANDERSON, ROBERT            3582 OAKLEAF DR.            WEST BLOOMFIELD, MI 48324
14887678   ANDERSON, ROBERT            5081 ENGLEMAN AVE               WARREN, MI 48091
14887679   ANDERSON, RONECIA            41126 WILLIAMBURG BLVD.                  CANTON, MI 48187
14887680   ANDERSON, SHAWN            193 CROSBY ST            AKRON, OH 44303
14887681   ANDERSON, TAMMY            6334 EASTBROOKE              WEST BLOOMFIELD, MI 48322
14887682   ANDERSON, TRACY S            6655 JACKSON RD LOT 119               ANN ARBOR, MI 48103
14887683   ANDIAMO        7096 E. 14 MILE RD.           WARREN, MI 48092
14887684   ANDRADE, VIRGEN I          322 C.WOODCREEK DRIVE #312                  NORTHLAKE, IL 60440
14887685   ANDRAOUS, ALEXANDER J               2910 VIKING ST          LANSING, MI 48911
14887686   ANDRAOUS, AMIRA J           6410 BLUEWATER              DIMONDALE, MI 48820
14887687   ANDRAOUS, SANA Y           6338 BLUE WATER DR               DIAMONDALEDS, MI 48821
14887688   ANDRAS, JENNY         1006 KENSINGTON AVE               GROSSE POINTE PARK, MI 48230
14887689   ANDREA HEASLIP          5963 URBAN DR             EAST CHINA, MI 48054
14887691   ANDRES, ERIKA        14181 FAGAN RD             HOLLY, MI 48442
14887692   ANDRETICH, NANCY           24572 W COLUMBIA BAY DR                   LAKE VILLA, IL 60046
14887693   ANDREUCCI, VICTORIA A            21216 JAY CT          ST CLAIR SHORES, MI 48081
14887697   ANDREWS, ANTHONY T             711 TRIMBLE           KALAMAZOO, MI 49048
14887698   ANDREWS, IAN D         40900 CR 215          LAWRENCE, MI 49064
14887699   ANDREWS, MARK           9115 SUMMERFIELD RD               TEMPERANCE, MI 48182
14887700   ANDREWS, NORMA E            24647 SPRINGLANE             HARRISON TWP, MI 48045
14887701   ANDREWS, WHITNEY            31450 CONCORD DR              MADISON HEIGHTS, MI 48071
14887702   ANDROSKI, EMILY          114 CYPRESS CT.            VENETIA, PA 15367
14887703   ANDRZEJEWSKI, KIMBERLY L               8521 CHRISTINE           WARREN, MI 48093
14887704   ANETRINI, DOLORES F           56728 JEWELL ROAD              SHELBY TWP, MI 48315
14887711   ANGELOCCI, CATHY           16700 LAIRDHAVEN DR.               NORTHVILLE, MI 48168
14887712   ANGLEMYER, JASON            7640 OAKLAND DR             PORTAGE, MI 49024
14887713   ANGUS, DANIEL R         8180 STEPHENSON RD               ONSTED, MI 49265
14887714   ANICACIO, GIOVANA Y            164 PARK RIDGE LANE              AURORA, IL 60504
14887715   ANISZKO, NATHAN C           1070 VOS ST          JENISON, MI 49428
14887716   ANJI WEIYU FURNITURE CO LTD               FANTAN INDUSTRIAL ZONE                DIPU TOWN ANJI
           COUNTY        HUZHOU 31300 CHINA
14887717   ANKO, ELVIA S       53749 CHERRYWOOD DRIVE                   SHELBY TOWNSHIP, MI 48315
14887719   ANNE ARUNDEL COUNTY MARYLAND                     44 Calvert Street, Room 110       MS1101      Annapolis, MD
           21401
14887727   ANTHONY, CHRISTOPHER              1414 FULTON RD NW              APT 202        CANTON, OH 44703
14887728   ANTHONY, DAVARY D             3835 YORKLAND DR              COMSTOCK PARK, MI 49321
14887729   ANTI−DEFAMATION LEAGUE                605 THIRD AVENUE              NEW YORK, NY 10158−3560
14887731   ANTOO, DIANA S        39213 SILVERTHORNE BEND                  FARMINGTON HILLS, MI 48331
14887732   AON      ATTN BETTY J. FERGUSON                3000 TOWN CENTER, SUITE 3000             SOUTHFIELD, MI
           48075
14887733   AON RISK SERVICES CENTRAL INC.               P.O. BOX 955816           ST. LOUIS, MO 63195−5816
14887734   AOUN, MARWA          1201 MARIE ST.           DEARBORN HEIGHTS, MI 48127
14887735   APAC PAPER & PACKAGING CORP.                DEPT# 64854          PO BOX 64000         DETROIT, MI
           48264
14887736   APARICIO, MARIO         7716 BLAZER ST            JUSTCE, IL 60458
14887737   APFIM      ADAMS HIGH SCHOOL BANDS                   3200 W. TIENKEN RD.           ROCHESTER HILLS, MI
           48306
14887738   APPELL, KATELYN          817 LINCOLN AVE             NILES, OH 44446
14887739   APPLAUSE CATERING & EVENTS                3755 BROADMOOR AVE. SE #C                GRAND RAPIDS, MI
           49512
14887740   APPLE FINANCIAL SERVICES              P.O. BOX 790448          ST. LOUIS, MO 63179−0448
14887741   APPLEGATE, ROBERT C            2500 MANN ROAD             LOT #10          CLARKSTON, MI 48346
14887742   APPLEWHITE, CHARLES             14318 CRESCENT DR             DETROIT, MI 48223
14887743   APPLEWHITE, COSHEKA R              649 EASTERN SOUTHEAST APT 2                GRAND RAPIDS, MI 49507
14887744   APPLIED HANDLING INC.            15200 CENTURY DRIVE               DEARBORN, MI 48121−0217
14887745   APPLIED IMAGING          7718 SOLUTION CENTER               CHICAGO, IL 60677−7007
14887746   APPLIED INDUSTRIAL TECH. INC.              22510 NETWORK PLACE               CHICAGO, IL 60673−1225
14887747   APPLIED PREDICTIVE TECH INC.              4250 NORTH FAIRFAX DRIVE               11TH
           FLOOR       ARLINGTON, VA 22203
14887748   APPLING, TOBIAS D         7378 CRYSTAL LAKE DR #11                 SWARTZ CREEK, MI 48473
14887750   AQUA       762 W Lancaster Ave          Bryn Mawr, PA 19010−3402
14887751   AQUENT LLC.        90503 COLLECTION CENTER DRIVE                    CHICAGO, IL 60693
14887752   ARABO, AMEL J        23623 LARKSHIRE ST.             FARMINGTON HILLS, MI 48336
14887753   ARAFAH, NADIA         3643 PARTRIDGE PATH, APT 7                ANN ARBOR, MI 48108
14887754   ARAMARK         495 W. FERRY MALL             DETROIT, MI 48202
14887755   ARAMSCO INC.        P.O. BOX 783956           PHILADELPHIA, PA 19178−3956
14887756   ARANA, CARLOS R          595 E THORNHILL DR              APT 220         CAROL STREAM, IL 60188
14887757   ARANDA, GREGORY            4319 GRANTLEY ROAD                TOLEDO, OH 43613
14887758   ARAUJO FRANCISCO, TAYLOR Q                444 WALLEN HILLS DRIVE APT #3              FORT WAYNE, IN
           46825
14887759   ARBAUGH, MICHAEL T            406 E VAN BUREN CIRCLE                DAVISON, MI 48423
14887760   ARBIR, KAREN C        56661 ABERDEEN DRIVE                SHELBY TOWNSHIP, MI 48316
14887762   ARC−COM FABRICS           33 RAMLAND SOUTH               ORANGEBURG, NY 10962
14887761   ARCAUTE, ALEXANDRO              514 MERLIN DR           LANSING, MI 48906
14887763   ARCHER, GRIFFIN         664 BENNETT DRIVE              NORTH AURORA, IL 60542
14887764   ARCHITECTURAL DIGEST              PO BOX 37642          BOONE, IA 50037−0642
14887765   ARCHOS, ANGELIQUE            9509 GEORGETOWN LANE                  LAKEWOOD, IL 60014
14887766   ARCOS, RUTH G        1107 CHARLENE LANE                SCHAUMBURG, IL 60193
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 11 of 173
14887767   AREHART, RENEE D          305 S 725 W         HEBRON, IN 46341
14887768   ARENDSHORST, SHARON              6650 KELLY CREEK DR.             HOLLAND, MI 49423
14887769   ARFT, SCOTT D       53039 TUNDRA             SHELBY TOWNSHIP, MI 48316
14887771   ARGYLE ACRES MALL            916−966 North West Ave          Jackson, MI 49202
14887770   ARGYLE ACRES MALL            P.O. BOX 72224 OPC833            295 FIRST MERIT CIRCLE         AKRON, OH
           44307
14887774   ARGYLE ACRES MALL, LLC              336 JOICEY BLVD.          TORONTO, ON M5M 2W1
14887772   ARGYLE ACRES MALL, LLC              C/O MILLER CANFIELD             840 WEST LONG LAKE ROAD, SUITE
           200     TROY, MI 48098
14887773   ARGYLE ACRES MALL, LLC              C/O WOODWORTH COMMERCIAL, LLC                  120 W. EXCHANGE
           STREET, SUITE 300       OWOSSO, MI 48867
14887775   ARIANNA RATNER          4727 TOWNSEND AVENUE                 LOS ANGELES, CA 90041
14887776   ARJONA, MIGUEL         4010 WEST MICHIGAN AVE                KALAMAZOO, MI 49006
14887777   ARKITEKTURA IN−SITU            2131 COLE STREET            BIRMINGHAM, MI 48009
14887778   ARKWOOD, ETHAN W            12502B STEVENS STR             ATLANTA, MI 49709
14887779   ARMBRUSTER, ALEXANDER                8313 STEPHENS          CENTER LINE, MI 48015
14887780   ARMBRUSTER, EDWARD J              2005 HILL ROAD          WHITE LAKE, MI 48383
14887781   ARMBRUSTER, RICHARD             1643 MEADOW WAY               PETOSKEY, MI 49770
14887782   ARMENI, SAM S       3118 GUILFORD DR              ROYAL OAK, MI 48073
14887783   ARMOUR, LATROYA            2691 BURLIGAME ST             DETROIT, MI 48206
14887784   ARMSTRONG, ALYSSA            7537 METCALF ROAD              KENOCKEE, MI 48006
14887785   ARMSTRONG, GEORGE            15559 WOODWORTH                REDFORD, MI 48239
14887786   ARMSTRONG, HAROLD L             4085 FOREST CREEK DRIVE SE               APT 2B      KENTWOOD, MI
           49512
14887787   ARMSTRONG, KEMYTI A             18057 ORLEANS           DETROIT, MI 48203
14887788   ARMSTRONG, KYLE           450 WINDMILL POINT DR               FLUSHING, MI 48433
14887789   ARMSTRONG, REGINALD E              11411 POINT OF WOODS DRIVE              GRAND LEDGE, MI 48837
14887790   ARMSTRONG, TARAE K            18057 ORLEANS           DETROIT, MI 48203
14887791   ARNAUTOVIC, ANDREJ            7039 LETA DR          SAINT LOUIS, MO 63123
14887792   ARNETT, TREVOR A          10811 HEATHER RIDGE ROAD                 TRAVERSE CITY, MI 49685
14887793   ARNOLD, JOHNATHAN M             19710 GALLAGHER ST              DETROIT, MI 48234
14887794   ARNOLD, RYAN M          4638 BERWYN DRIVE              WARREN, MI 48092
14887795   AROCHA, ANGELISA           3220 JOHN R          TRENTON, MI 48183
14887796   AROLD, AMANDA E          22734 ASHLEY ST            FARMINGTON HILLS, MI 48336
14887797   ARORA, KANWAL          04939 CECILIA DR #211            SOUTH HAVEN, MI 49090
14887798   AROUIAN, HAGOP         1469 N WINSLOWE DR #101               PALATINE, IL 60074
14887799   ARRINGTON, LA TASHA            15224 PARK VILLAGE BLVD               TAYLOR, MI 48180
14887800   ARROW STRATEGIES LLC             P.O. BOX 673519         DETROIT, MI 48267
14887801   ARROYO, MELITA         3715 BOWIE CT            JOLIET, IL 60435
14887802   ART REMEDY LLC          2590 HOLLYWOOD BLVD                 HOLLYWOOD, FL 33020
14887803   ART VAN FURNITURE OF CANADA, LLC                 6500 E. 14 MILE ROAD          WARREN, MI 48092
14887804   ART VAN FURNITURE, INC            6500 E. FOURTEEN MILE ROAD              WARREN, MI 48092
14887805   ART VAN FURNITURE, LLC             6500 E. 14 MILE ROAD          WARREN, MI 48092
14887806   ART VAN FURNITURE, LLC             6500 E. 14 MILE ROAD          WARREN, MI 48092
14887807   ART VAN FURNITURE, LLC             6500 E. FOURTEEN MILE ROAD              WARREN, MI 48092
14887808   ART VAN INTERNATIONAL FURNITURE                  CONSULTING SERVICES (SHENZHEN) CO LTD               1504
           HAIHUIGE       HAIBIN GARDEN, ZINGHUA ROAD                   NANSHAN DISTRICT, SHENZHEN
           CHINA
14887809   ARTEAGA, PAUL D         2565 TYRONE ST            FLINT, MI 48504
14887810   ARTERIORS IMPORT TRADING               P.O. BOX 205978         DALLAS, TX 75320−5978
14887812   ARTHUR, DWANN R           17560 ANNCHESTER             DETROIT, MI 48219
14887813   ARTISANS GROUP LLC.           646 AJAX DR.         MADISON HTS., MI 48071
14887814   ARTISTIC FINISHES        2224 TERMINAL ROAD               ROSEVILLE, MN 55113
14887815   ARTISTIC INDIANS        184 SECTOR − 6. IMT MANESAR                GURGAON HARYANA            INDIA
14887816   ARTISTIC WEAVERS          130 EXECUTIVE DRIVE              CALHOUN, GA 30701
14887817   ARTISTS MANAGEMENT CO.               SUSANNA BURKE             1024 NORTH STANLEY AVE. #4          WEST
           HOLLYWOOD, CA 90049
14887818   ARULA, RACHAEL M           9275 PARK AVE           ALLEN PARK, MI 48101
14887819   ARWINE, DAISY C        1504 E. MCMILLIAN ST APT2               CINCINNATI, OH 45206
14887820   ARWINE, EDWARD R           6165 BRIARCLIFF APT B             KALAMAZOO, MI 49009
14887821   ARZU, KARLA M        3922 N.ALBANY             BASEMENT            CHICAGO, IL 60618
14887822   AS HANGING DISPLAY SYSTEMS                8396 STATE ROUTE 9           WEST CHAZY, NY 12992
14887823   ASCENCIO, JASON J        1000 NORTH HURON RIVER DRIVE                  APT201A       YPSILANTI, MI
           48197
14887824   ASCENSION HEALTH ALLIANCE                FILE ID MIDET117          P.O. BOX 505307      ST. LOUIS, MO
           63150
14887825   ASCION LLC       DEPT. #10432          PO BOX 87618          CHICAGO, IL 60680−0618
14887827   ASCOTT, JAMES        20011 INDIAN           REDFORD, MI 48240
14887828   ASH, CRAIG K      15820 CRUSE            DETROIT, MI 48227
14887829   ASH, ERIKA S      969 DEDHAM CT              BLOOMFIELD TWP, MI 48302
14887830   ASHAIK, WARDIA         1705 KIRTS BLVD. APT 201             TROY, MI 48084
14887831   ASHBURN, BRANDON T            377 CHALMERS            ASHBURN, MI 48215
14887832   ASHER, JOSEPH A        18898 HOLBROOK AVE              EASTPOINTE, MI 48021
14887833   ASHFORD, DANA         43501 CLEMENTINE DR              CLINTON, MI 48036
14887834   ASHFORD, JEROME          1991 LONGFELLOW              DETROIT, MI 48206
14887835   ASHFORD, JULIAN A          1991 LONGFELLOW ST              DETROIT, MI 48206
14887836   ASHFORD, TAYLA         303 STRATFORD RD.             FERNDALE, MI 48220
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 12 of 173
14887837   ASHLAND PLAZA            C/O NATIONAL SHOPPING PLAZAS, INC.                    200 WEST MADISON STREET,
           SUITE 4200        CHICAGO, IL 60606−3402
14887839   ASHLEY FURNITURE IND INC                 ROG30         PO BOX 190          ARCADIA, WI 54612
14887842   ASHMAN, WENDY J             9033 N KOSTNER             SKOKIE, IL 60076
14887843   ASIA DORSEY          21900 HAMPSHIRE CT.              SOUTHFIELD, MI 48076
14887844   ASIALA, RACHEL           883 ROSEWOOD ST               JENISON, MI 49428
14887845   ASKAR, KASEM S           5280 ARGYLE APT#2               DEARBORN, MI 48126
14887846   ASKEW, AALIN          5505 JOSHUA ST APT#7               LANSING, MI 48911
14887847   ASMARO, ILONA           6130 MULBERRY DR                STERLING HEIGHTS, MI 48314
14887848   ASPACHER, MADALIN               709 COLIMA DR            TOLEDO, OH 43609
14887849   ASPEN FURNITURE VALUES INTL.                  601 N. 75TH AVENUE            PHOENIX, AZ 85043
14887850   ASSELIN, TERRA L           28241 EMERY            ROSEVILLE, MI 48066
14887851   ASSENMACHER, ASHLEE                7846 OLD SYCAMORE LN.                SYLVANIA, OH 43560
14887852   ASSET ACCEPTANCE LLC.               320 E. BIG BEAVER SUITE 300              TROY, MI 48083
14887853   ASSOCIATION OF CORP. COUNSEL                  P. O. BOX 824272          PHILADELPHIA, PA 19182−4272
14887854   ASSOULINE PUBLISHING               3 PARK AVENUE 27TH FLOOR                 NEW YORK, NY 10016
14887855   ASTORGA, ARMENIA              707 N LOTUS AVE             CHICAGO, IL 60644
14887856   AT CONFERENCE / ARKADIN                 5 Concourse Parkway, Suite 1600        Atlanta, GA 30328
14887859   AT&T        208 S. Akard St.        Dallas, TX 75202
14887857   AT&T        P.O. BOX 5080          CAROL STREAM, IL 60197−5080
14887858   AT&T        PO BOX 105068           ATLANTA, GA 30348−5068
14887861   AT&T MOBILITY           1025 Lenox Park Blvd           Northeast Atlanta, GA 30319
14887860   AT&T MOBILITY           P.O. BOX 6463           CAROL STREAM, IL 60197−6463
14887862   AT&T TELECONFERENCE SERVICES                    P.O. BOX 5002          CAROL STREAM, IL 60197−5002
14887863   AT&T−PO BOX 5011            P.O. BOX 5011          CAROL STREAM, IL 60197−5011
14887864   AT&T−PO BOX 5014            P.O. BOX 5014          CAROL STREAM, IL 60197−5014
14887865   AT&T−PO BOX 5019            P.O. BOX 5019          CAROL STREAM, IL 60197−5019
14887866   AT&T−PO BOX 5091            P.O. BOX 5091          CAROL STREAM, IL 60197−5091
14887867   ATC GROUP SERVICES LLC.               DEPT# 2630          P.O. BOX 11407         BIRMINGHAM, AL
           35246−2630
14887868   ATIEH, SAREEN          187 NORTON STREET                PONTIAC, MI 48341
14887869   ATKINS, APRIL M          1104 STOUGHTON CT                SCHAUMBURG, IL 60194
14887870   ATKINSON, ALEXANDRA G                 45540 SPRING LANE, #112             SHELBY TOWNSHIP, MI 48317
14887871   ATKINSON, BRANDEN               9503 PINEGROVE AVENUE                PARMA, OH 44129
14887872   ATKINSON, CHRISTOPHER J                1635 ROBIN LANE            APT 2       LISLE, IL 60532
14887873   ATLAS DOOR REPAIR             23900 W. INDUSTRIAL DRIVE S.                SUITE 1        PLAINFIELD, IL
           60585
14887874   ATLEY, MARQUISE            27100 WINSLOW              WARREN, MI 48092
14887875   ATTITUDE & EXPERIENCE INC.                1230 M37 SOUTH            TRAVERSE CITY, MI 49685
14887878   ATWATER, CALVIN             15 COTTONWOOD RD                NORTHBROOK, IL 60062
14887879   AUBIN, ROBERT A           5360 EAST ATHERTON RD                BURTON, MI 48519
14887881   AUGUST, MARK           10493 COOLIDGE RD               GOODRICH, MI 48438
14887882   AUGUST, TIMOTHY J            30254 TAYLOR STREET               ST. CLAIR SHORES, MI 48082
14887883   AUGUSTIN, GERALD C              8691 ASHLAND PLACE               FREELAND, MI 48623
14887884   AUKERMAN, RICKY L              6744 BRATCHER ST             PORTAGE, MI 49024
14887886   AUSTIN III, STEPHEN D            16396 WEBER ROAD             HOLLY, MI 48442
14887887   AUSTIN, ANNETTE            15571 LIVERPOOL ST.             LIVONIA, MI 48154
14887888   AUSTIN, BRYCE          18003 N FRUITPORT RD               SPRING LAKE, MI 49456
14887889   AUSTIN, CAMERON D              6237 SAINT JOE RD APT 104             FORT WAYNE, IN 46835
14887890   AUSTIN, JAMES          120 BRENTWOOD DR.                BATTLE CREEK, MI 49015
14887891   AUSTIN−YOUNG, CHRISTOPHER J                  11 MILE AND GRATIOT              ROSEVILLE, MI 48066
14887892   AUTHENTICOM SERVICES LLC.                  400 MAIN STREET            SUITE 300        LA CROSSE, WI
           54601
14887893   AUTO ACCENTS & MORE                32056 VAN DYKE            WARREN, MI 48093
14887895   AV PURE SLEEP FRANCHISING, LLC                  6500 E. 14 MILE ROAD           WARREN, MI 48092
14887896   AV215LLC         6245 US HWY 6            PORTAGE, IN 46368
14887897   AVCE, LLC         6500 E. 14 MILE ROAD             WARREN, MI 48092
14887898   AVELAR, MONICA I            13615 EAGLE RIDGE CT              PLAINFIELD, IL 60544
14887899   AVENTRIC TECHNOLOGIES                 25916 DEQUINDRE RD              SUITE B        WARREN, MI 48091
14887900   AVERY, SHAWN M             1009 HALLET            JACKSON, MI 49202
14887901   AVERY, TANDY           5644 STRAWBERRY CIRCLE                  COMMERCE TOWNSHIP, MI 48382
14887902   AVF FRANCHISING, LLC              6500 E. 14 MILE ROAD            WARREN, MI 48092
14887903   AVF HOLDING COMPANY, INC.                 ULTIMATE PARENT               100 FEDERAL STREET         BOSTON,
           MA 02110
14887904   AVF HOLDINGS I, LLC            100 FEDERAL STREET              BOSTON, MA 02110
14887905   AVF HOLDINGS II, LLC            100 FEDERAL STREET              BOSTON, MA 02110
14887906   AVF PARENT, LLC           100 FEDERAL STREET               BOSTON, MA 02110
14887907   AVILA, FABIOLA          3430 CHALICE LAKE ROAD                 PONTIAC, MI 48359
14887908   AVILA−ALVAREZ, ADOLFO                 2321 S WHIPPLE ST           CHICAGO, IL 60623
14887909   AVIREDDY, LAVANYA               13347 STONEGATE DR              APT #1        STERLING HGTS, MI 48312
14887910   AVITIA, GABRIELA           12201 S HAMLIN             ALSIP, IL 60803
14887911   AVITT, RONALD K           152 S WALKER ST             BRAIDWOOD, IL 60408
14887912   AVIVA STANOFF DESIGN INC.                2387 LA MIRADA DR.             VISTA, CA 92081
14887913   AVNER, ALAN J          284 ANTHONY ROAD                BUFFALO GROVE, IL 60089
14887914   AVTEX SOLUTIONS LLC               3500 AMERICAN BLVD. WEST                 SUITE 300       BLOOMINGTON, MN
           55431
14887915   AWAD, BUSHER           833 WEST BUENA #1409                CHICAGO, IL 60613
14887916   AWWAD, NASIR           13806 SHAVER CT.              STERLING HEIGHTS, MI 48313
                   Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 13 of 173
14887917   AXTON, DEBORAH                  210 NANTUCKET RD.               MONONGAHELA, PA 15063
14887918   AXTON, TRE            707 LINCOLN AVENUE                  CHARLEROI, PA 15022
14887919   AYERS, MUNJEL S                3506 STONEGATE DRIVE                FLINT, MI 48507
14887920   AYERS, RODNEY                1405 MT PLEASANT RD                GREENSBURG, PA 15601
14887921   AYOUB, MOHAMMED K                     1811 AVALON DRIVE               WHEELING, IL 60090
14887922   AYWAN, JOHN S               27925 HOOVER RD APT 5                WARREN, MI 48093
14887923   AZAR, MICHELE T                7300 WEST SHORE DRIVE                EDINA, MN 55435
14887924   AZIZ, SYED A            2741 W FARRAGUT AVE                  CHICAGO, IL 60625
14887925   AZTECS CLEANING                  1319 WARRINGTON ST.               MOUNT CLEMENS, MI 48043
14887318   Aaron Thomas          16975 Kinross           Beverly Hills, MI 48025
14887339   Abdulsalam R Altaha             7142 W Addison St Apt 1          Chicago, IL 60634
14887347   Abjar Hawe         285 Thornwood Way, Unit E              South Elgin, IL 60177
14887349   Abraham Picardat           19618 Sunnyside          Saint Clair Shores, MI 48080
14887369   Ace American Ins. Co. (Navigators)           436 Walnut Street          Philadelphia, PA 19106
14887387   Ada Gadzia         4146 W State St          Eninburg, PA 16116
14887389   Adam Earl         3940 McDonogh Rd              Randallstown, MD 21133
14887390   Adam Hunter          4924 N Overhill          Norridge, IL 60706
14887391   Adam Marshall          50325 Bay Ct          New Baltimore, MI 48047
14887392   Adam Minyon           428 Fawcett Ave           White Oak, PA 15131
14887393   Adam Norton          735 Bigham St           Pontiac, MI 48342
14887394   Adam Usndek           23007 Recreation St           Saint Clair Shores, MII 48082
14887404   Adelaide Mack          15820 Dixie Hwy            Holly, MI 48442
14887411   Adren Hendrix          18444 Coral Gables Ave            Lathrup Village, MI 48076
14887421   Affiliated FM Insurance Co.           270 Central Avenue          P.O. Box 7500         Johnston, RI 02919−4949
14887447   Ahmed Hashmi            515 Kiowa Circle, Apt 204           Naperville, IL 60565
14887462   Aimee Jordanhazy            710 Maple Drive          Monongahela, PA 15063
14887480   Alaa Yacoub Said           40782 Lenox Park Dr           Novi, MI 48377
14857275   Alan J. Taylor        Segal McCambridge Singer & Mahoney                 29100 Northwestern Highway, Suite
           240        Southfield, MI 48034
14887486   Alberto Rivera        400 Delaware Avenue             Scottdale, PA 15683
14887496   Alex Coyne         David G. Schaffstall          117 Willow Road           Harrisburg, PA 17109
14887497   Alex Coyne         Robert E. Chernicoff, Esquire           2320 North Second Street         Harrisburg, PA 17110
14887499   Alex Smith        35 Watergate Drive, # 1204            Sarasota, FL 34236
14887503   Alexandra Chisholm            1630 Bournemouth Rd            Grosse Pointe Woods, MI 48236
14887504   Alexandra Montanez             1506 Knight Ave         Flint, MI 48503
14887520   Alicia Lynn Anderson             15203 Westlake Circle         Belleville, MI 48111
14887535   Allen County Department of Health            Food & Consumer Safety            200 E Berry St, Suite 360        Fort
           Wayne, IN 46802
14887558   Allison OKeefe          4418 Olivia Ave          Royal Oak, MI 48073
14887568   Alpina Manufacturing, LLC             6460 W Cortland St          Chicago, IL 60707
14887571   Alpine Township           5255 Alpine Ave NW            Comstock Park, MI 49321
14887591   Amanda Bridge           241 DW Lane           PO Box 154           Laughlintown, PA 15655
14887593   Amanda R Bridge            Amanda Bridge           241 DW Lane           PO Box 154        Laughlintown, PA
           15655
14887643   Amy Nickel         37194 Hancock St            Clinton Twp, MI 48036
14887644   Amy V Miller          820 Ridge Avenue            Atglen, PA 19310
14887645   Analicia Honkanen            462 W Garfield Ave          Hazel Park, MI 48030
14887690   Andrea Tignanelli          44 East Baker Avenue           Clawson, MI 48017
14887694   Andrew Dolski          2348 Devonshire Rd.           Bloomfield Hills, MI 48302
14887695   Andrew Egut         436 Wilkins Ave            California, PA 15419
14887696   Andrew Graham            35610 Mound Road            Sterling Heights, MI 48310
14887705   Angela L Wolfe          1006 Grovehill Rd           Halethorpe, MD 21227
14887706   Angela L. Reeber          15 Pack St        Croswell, MI 48422
14887707   Angela Logero          511 St. Phillips Ct.        Cranberry Twp, PA 16066
14887708   Angela Mense          15 Monarch Court            Windield, MO 63389
14887709   Angela Ritz        303 Grubb Street          Middletown, PA 17057
14887710   Angela Scudder          821 S Elm Ave           Jackson, MI 49203
14887718   Ann Capinegro          106 Devonshire Ct           Battle Creek, MI 49015
14887720   Annette Gallagher          13810 White Oak Rd            Huntley, IL 50142
14887721   Anthony A Starks           118 Saint Stanislaus        St Louis, MO 63031
14887722   Anthony A. Stevens            1436 South 10th Ave          Maywood, IL 60153
14887723   Anthony Facundo            3055 W Birch Dr.          Bay City, MI 48706
14887724   Anthony Snyder           115 Forliview Dr         Glenshaw, PA 15116
14887725   Anthony Stevens           1436 South 10th Av          Maywood, IL 60153
14887726   Anthony Trozzi          3124 Texas DR           Lower Burrell, PA 15068
14887730   Antietam Broadband             c/o Szabo Associates, Inc        3355 Lenox Road NE, Suite 945          Atlanta, GA
           30326
14887749   April Hammond            33047 Kennedy Dr N Apt #3201              Fraser, MI 48026
14887811   Arthur Wilt        1101 Flamingo Drive #2109             Altoona, PA 16602
14887826   Ascion LLC          Martin Rawls−Meehan, President & CEO                750 Denison Court         Bloomfield Hills, MI
           48302
14887838   Ashley DeCecco           611 Jasmine Circle          Rostraver Township, PA 15012
14887840   Ashley Furniture Industries, Inc.         Todd Wanek, President & CEO             1 Ashley Way         Arcadia, WI
           54612−1218
14887841   Ashley Will        317 Cambridge Dr            Mount Clemens, MI 48043
14887876   Attorney General of the State of Ohio          Ohio Attorney General Mike DeWine             30 E. Broad St., 14th
           Floor       Columbus, OH 43215
                   Case 20-10553-CSS                Doc 290-1         Filed 04/17/20          Page 14 of 173
14887877   Attorney General/Illinois           Consumer Protection Services       201 W. Pointe Dr., Suite 7    Belleville, IL
           62226
14887880   Auburn Hills, Michigan City Hall             1827 N. Squirrel Road      Auburn Hills, MI 48326
14887885   Auni Khleif       960 Pennine Ridge Way               Grand Ledge, MI 48837
14887894   Autumn        407 Kathleen Dr              Belle Vernon, PA 15012
14887926   B&B REPAIRS LTD.               22708 PEMBERVILLE ROAD                 LUCKEY, OH 43443
14887927   B&G ENTERPRISES LLC.                   10400 BURNETT RD.            CHARLEVOIX, MI 49720
14887928   B&H PHOTO VIDEO                 REMITTANCE PROCESSING CENTER                    P.O. BOX 28072       NEW YORK,
           NY 10087−8072
14887929   B.P. OF WHITE LAKE INC.                  33477 WOODWARD AVE. STE 800              BIRMINGHAM, MI 48009
14887930   B.P. OF WHITE LAKE INC.                  33477 WOODWARD AVENUE                SUITE 800         BIRMINGHAM, MI
           48009
14887931   BABA MCGRAW, BRENDA S                       52 S GENESEE          PONTIAC, MI 48341
14887932   BABCOCK, CHADD E                  9738 9TH STREET             INTERLOCHEN, MI 49643
14887934   BABST, CALLAND, CLEMENTS                       TWO GATEWAY CENTER              PITTSBURGH, PA 15222
14887935   BABYAK, TERRI              511 KISKI AVE             EXT.        APOLLO, PA 15613
14887936   BACHERT, DAVID J                1954 ENTERPRISE             TROY, MI 48083
14887937   BACHIR, HASSAN I               25455 ROUGE RIVER DR                DEARBORN HEIGHTS, MI 48127
14887938   BACHIR, KHALIL I              7500 ROBINDALE AVE                DEARBORN HEIGHTS, MI 48127
14887939   BACHYNSKI, BRIAN J                  520 MALLARD            ROCHESTER HILLS, MI 48309
14887940   BACKER LANDSCAPING INC.                      15251 E 12 MILE RD         ROSEVILLE, MI 48066
14887941   BACON, CAROL A               3600 MARYLAND STREET                  GARY, IN 46409−1347
14887942   BACZKOWSKI, BRIAN D                    2003 SHORE POINTE LANE             GROSSE POINTE WOODS, MI 48236
14887943   BADGER, ANTONIA                 1705 STEUBENVILLE PIKE               BURGETTSTOWN, PA 15021
14887944   BADOS, GEORGE S                1402 FRATERNITY VILLAGE                KALAMAZOO, MI 49006
14887946   BAEZ, ARMANDO                2330 DOWNING AVE                 WESTCHESTER, IL 60154
14887947   BAGHELAEI, MARYAM                     4666 ROOSEVELT            DEARBORN, MI 48125
14887948   BAGOZZI, NICOLE C                23042 HARRINGTON ST               CLINTON TOWNSHIP, MI 48036
14887950   BAHNKE, STEVEN A                 20393 15 MILE ROAD              CLINTON TOWNSHIP, MI 48035
14887951   BAHRI, LAYLA K              49512 LEHR DRIVE               MACOMB TWP., MI 48044
14887952   BAIDAS, MAJDI            6483 DREXEL ST               DEARBORN HTS, MI 48127
14887953   BAIDOON, NAIF             909 NORTHLAWN                 EAST LANSING, MI 48823
14887955   BAILEY, KOLLIN J              208 W BENTON              GREENVILLE, MI 48838
14887956   BAILEY, KYLE J            46301 DUKE DR               CHESTERFIELD TOWNSHIP, MI 48051
14887957   BAILEY, TERESA              8625 HICKORY RD               STERLING HEIGHTS, MI 48312
14887958   BAILEY, WAYNE F               5595 ALTHEA              SHELBY TOWNSHIP, MI 48316
14887959   BAILIE, RENE M            442 FOUNTAIN ST NE APT6                  GRAND RAPIDS, MI 49503
14887960   BAIR, BETHANY              112 BACKWOODS DRIVE                   GREENSBURG, PA 15601
14887961   BAKATY, MARVIN S                  37056 EDMANTON DR               APT#197       STERLING HEIGHTS, MI
           48312
14887962   BAKER & HOSTETLER LLP                     P.O. BOX 70189         CLEVELAND, OH 44190−0189
14887963   BAKER FURNITURE                 99527 COLLECTIONS CENTER DR                  CHICAGO, IL 60693−0211
14887964   BAKER, ARRIELLE S                 2961 CHERRY CREEK LANE               STERLING HEIGHTS, MI 48314
14887965   BAKER, CALVIN G               2561 SANDY RIDGE DR NW APT 302                  WALKER, MI 49534
14887966   BAKER, DAVID             435 N.ALEXANDER ST.                  MONONGAHELA, PA 15063
14887967   BAKER, DEANTHONY M                     16502 SNOWDEN             DETROIT, MI 48235
14887968   BAKER, DENISE L              1633 MINNESOTA ST.                HOBART, IN 46342
14887969   BAKER, DIANNE              3944 MONROEVILLE BLVD. APT. B1                   MONROEVILLE, PA 15146
14887970   BAKER, GARY            19050 ROCK STREET                  ROSEVILLE, MI 48066
14887971   BAKER, GEORGE               3918 OLEATHA AVENUE                  ST LOUIS, MO 63116
14887972   BAKER, GREGORY V                  7470 RANDY DR.             WESTLAND, MI 48185
14887973   BAKER, JAMARR M                 10631 BONITA            DETROIT, MI 48224
14887974   BAKER, JOSIAH C              18293 MOTT AVENUE                 EASTPOINTE, MI 48021
14887975   BAKER, KAYLA              8 DEVONDALE PL                 SAINT PETERS, MO 63376
14887976   BAKER, KENNETH R                  8082 WARD           DETROIT, MI 48228
14887977   BAKER, KERRY W                458 SENECA LANE               BOLINGBROOK, IL 60440
14887978   BAKER, LAURA              1302 ARMSTRONG DRIVE                   CHELSEA, MI 48118
14887979   BAKER, LINA R            19685 CORAL GABLES ST.                  SOUTHFIELD, MI 48076
14887980   BAKER, MICHAEL E                 7366 MCKINLEY             CENTERLINE, MI 48015
14887981   BAKER, ZACHARY S                  2877 WEST LONG LAKE ROAD                TRAVERSE CITY, MI 49685
14887982   BAKERII, MAYNARD                  1522 7TH STREET             PORT HURON, MI 48060
14887983   BAKHSHI, AWAB Y                975 SPRING MILL DR               HOFFMAN, IL 60169
14887984   BALANCING ACT INSTALLATIONS IN                        5134 HORTON BAY ROAD N               BOYNE CITY, MI
           49712
14887985   BALASSONE, MARIANNE                     8203 HOWARD AVE              MUNSTER, IN 46321
14887986   BALBOA, JANET M                44 POMEROY AVE               CRYSTAL LAKE, IL 60014
14887987   BALDASSARRA, DARGISIO                      883 CRICKET CROSSING            PINCKNEY, MI 48169
14887988   BALDEN, PRISCILLA S                  16680 EDERER RD            HEMLOCK, MI 48626
14887989   BALDERAS, HECTOR                   2428 CLOVERDALE RD               NAPERVILLE, IL 60564
14887990   BALDUS, JOHN R              716 BRISTOL AVE               WESTCHESTER, IL 60154
14887991   BALDWIN COOKE                PO BOX 908             AMSTERDAM, NY 12010
14887992   BALHORN, JOSHUA D                   5247 GREEN PINE CT            KENTWOOD, MI 49508
14887993   BALINSKI, AUBREY                 3214 KRAFFT RD             FORT GRATIOT, MI 48059
14887994   BALL JR, MORRIS              28454 HOOVER RD APT 5                WARREN, MI 48093
14887995   BALL, KEVIN J           290 S LAMBERT ROAD                  GLEN ELLYN, IL 60137
14887996   BALLARD, BRANDON C                     5698 E HAMPTON CT            WESTLAND, MI 48185
14887997   BALLARD, KYLIE               2439 FRAZHO RD               WARREN, MI 48091
14887998   BALLARD, RICKIA A                 41577 S BELLRIDGE DR              APT B836       BELLEVILLE, MI 48111
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 15 of 173
14887999   BALLENGER CREEK SHOPPING CENTER, LLC                      WASHINGTON PROPERTY COMPANY,
           L.L.C.      4719 HAMPDEN LANE                BETHESDA, MD 20814
14888000   BALLING, MARIA E            7808 S KOLMAR AVE              CHICAGO, IL 60652
14888001   BALLING, SCOTT A            7808 S KOLMAR AV              CHICAGO, IL 60652
14888002   BALOGH, JOHN D           7134 CONCORD CIR               FOX LAKE, IL 60020
14888003   BALTAZAR, RONALDO J                 1674 HARVESTER LANE            COLUMBUS, OH 43229
14888004   BALTIMORE, NICOLE O                1852 COTTRILL LN          WESTLAND, MI 48186
14888005   BANASZAK, CRAIG D              215 N CANAL, LOT 166            LANSING, MI 48917
14888006   BANASZAK, ZACHARY M                  3281 TWO MILE RD           BAY CITY, MI 48706
14888007   BANC OF AMERICA LEASING                  P.O. BOX 100918         ATLANTA, GA 30384−0918
14888008   BANDARRA, BRIAN E               253 E. ARBORETUM CIRCLE              WHEATON, IL 60189
14888009   BANK OF AMERICA             ATTN MARTY ESSELINK                 2600 W. BIG BEAVER
           ROAD        MI8−900−02−90              TROY, MI 48084
14888010   BANKHEAD, RONALD                2302 GABRIEL AVE            ZION, IL 60099
14888011   BANKS III, JAMES O           1126 MACKOW DR              TOLEDO, OH 43607
14888012   BANKS, KHALIL          23051 DAVID AVE               EASTPOINTE, MI 48021
14888013   BANKS, MYA         309 SOUTH FORK DR                 GURNEE, IL 60031
14888014   BANKS, NATHANIEL              8291 KALTZ           CENTER LINE, MI 48015
14888015   BANKS, YOLANDA             18081 HUBBELL AVENUE                DETROIT, MI 48235
14888016   BANKS, YVETTE V            4030 GLENDALE              DETROIT, MI 48238
14888017   BANNERVISION LLC              737 NORTH LASALLE STREET               CHICAGO, IL 60654
14888018   BANNINGER, KATHERINE M                  144 W. COY         HAZEL PARK, MI 48030
14888019   BANNON, MATTHEW                5400 WALNUT PLACE             APT 410        DOWNERS GROVE, IL 60515
14888020   BANSAL, SUDEEP           30 FRANKLIN ST.              MALDEN, MA 02148
14888021   BARAJAS, JULIAN J           767 BAY RD            BAY CITY, MI 48706
14888022   BARAKAT, JAMAL            7840 W OAKLEAF AVE                ELMWOOD PARK, IL 60707
14888023   BARAN, DANIEL D           29142 JEFFERSON CT              ST CLAIR SHORES, MI 48081
14888024   BARAN, GERALD J           18627 MATTHEWS ST                RIVERVIEW, MI 48193
14888025   BARAN, MALLORY L               328 W BRECKENRIDGE AVE               APT A      FERNDALE, MI 48220
14888026   BARAN, TIMOTHY D              619 VILLAGE STREEET             KALAMAZOO, MI 49008
14888027   BARBARA FOLEY            CHAPTER 13 TRUST ACCOUNT                   PO BOX 1818      MEMPHIS, TN
           38101−1818
14888029   BARBARA JACOBS PHOTOGRAPHY                      15075 LINCOLN #302         OAK PARK, MI 48237
14888031   BARBEE, CHARLIE J            1261 CATHERINES WAY               HOWELL, MI 48843
14888032   BARBEE, LEAH         18609 WOODINGHAM DR                   DETROIT, MI 48221
14888033   BARBER, NAMOI           1255 S. BASSETT ST.             DETROIT, MI 48217
14888034   BARBOSA, HELAMAN J                13500 24TH AVE.          MARNE, MI 49435
14888035   BARCODES INC. LLC             P.O. BOX 0776          CHICAGO, IL 60690−0776
14888036   BARDELEBEN, MATTHEW P                   2233 S HIGHLAND AVE           UNIT H1104      LOMBARD, IL
           60148
14888037   BARDELEBEN, WHITNEY L                  2515 DURANGO LANE            APT 208      NAPERVILLE, IL 60564
14888038   BARDEN, DESTINEE             5731 YORKSHIRE ROAD EAST ENGLI                 DETROIT, MI 48224
14888039   BARE, PAMELA          9460 LAKE ROAD               OTISVILLE, MI 48463
14888040   BARFIELD, DARREN             802 NOTRE DAME DRIVE                OFALLON, MO 63366
14888041   BARGHOUT, ZAINA             1220 SHARON ST             WESTLAND, MI 48186
14888042   BARGY, PATRICK           13317 MASONIC              WARREN, MI 48088
14888043   BARISH, JOSH        249 S CHOCOLAY AVE                 CLAWSON, MI 48017
14888044   BARKHIMER, AMY             1039 SUSQUEHANNA ST                JOHNSTOWN, PA 15905
14888045   BARKLEY, JHARELL J              17930 BIEHL ST, ROSEVILLE 4806            ROSEVILLE, MI 48066
14888046   BARLOW, CHARLES              29025 TRAILWOOD DR              WARREN, MI 48092
14888047   BARMORE JR, MICHAEL S                 11345 PREST ST        DETROIT, MI 48227
14888048   BARNER, CHARLOTTE                970 FOUR MILE RD NW APT 2C             GRAND RAPIDS, MI 49544
14888049   BARNES & NOBLE INC               P.O. BOX 951610         DALLAS, TX 75395−1610
14888050   BARNES JR, JOSEPH E             2652 ROYAL VISTA DR NW              APT 301     GRAND RAPIDS, MI
           49534
14888051   BARNES, DAVID W            240 GAS LIGHT LN.             SAGINAW, MI 48609
14888052   BARNES, FRANK          P.O. BOX 2126             HOLLAND, MI 49422
14888053   BARNES, MARY KATHARINE G                   1431 WASHINGTON BLVD             DETROIT, MI 48226
14888054   BARNES, PHYLLIS           786 MISTLETOE ROAD                AKRON, OH 44307
14888055   BARNES, RICHARD A              19607 GALLAGHER             DETROIT, MI 48234
14888056   BARNES, SARAH K            3084 NOKOMIS TR              CLYDE, MI 48049
14888057   BARNES, TYLER M            6065 MARY SUE              CLARKSTON, MI 48346
14888058   BARNETT, AARON            8989 BRADY             REDFORD, MI 48239
14888059   BARNETT, ANTONIO              19445 HUBBELL            DETROIT, MI 48235
14888060   BARNETT, BRANDON                27944 WEST 11 MILE RD            FARMINGTON HILLS, MI 48336
14888061   BARNETT, DEVEN C             14129 RIVERVIEW             DETROIT, MI 48223
14888062   BARNETT, TAMARA L                4501 CLIFFORD          BRIGHTON, MI 48116
14888063   BARNEY, MIKALA C              19318 ROSELAWN             DETROIT, MI 48221
14888064   BARNHART, SEAN I            1026 OAK ST            LENNON, MI 48449
14888065   BARR, ARIC        1110 VARSITY BLVD                DEKALB, IL 60115
14888066   BARR, LORI L        19300 NORTHRIDGE DR APT C                  NORTHVILLE, MI 48167−1963
14888067   BARR, THOMAS W            5855 IVORY RD.             ALLENDALE, MI 49401
14888068   BARR, TRACI R        5855 IVORY              ALLENDALE, MI 49401
14888069   BARRAGAN, OSVALDO                 6322 S LA CROSSE AVE            CHICAGO, IL 60638
14888070   BARRER, ADAM B            38528 PLAINVIEW DR              STERLING HEIGHTS, MI 48312
14888071   BARRETT, ANNA           362 CHURCH RD               BETHEL PARK, PA 15102
14888072   BARRETT, CALEB F            2565 32ND ST           KENTWOOD, MI 49512
14888073   BARRETT, DARLENE A                1606 WESTCHESTER BLVD.             WESTCHESTER, IL 60154
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 16 of 173
14888074   BARRETT, DONALD            2603 HAMPDEN AVENUE               BALTIMORE, MD 21211
14888075   BARRIOS, ALEXANDER              12911 CROFTSHIRE DR            GRAND BLANC, MI 48439
14888076   BARRIOS, ISAAC         5044 BOYNE CT            ALLENDALE, MI 49401
14888077   BARRIOS, STEVEN          599 MORRIS AVE SE, GRAND RAPID                 GRAND RAPIDS, MI 49503
14888078   BARROWS, STEVEN R             8669 YELLOWSTONE LN              LANSING, MI 48917
14888079   BARRY EATON DIST. HEALTH DEPT.                EATON COUNTY             1033 HEALTH CARE
           DR.      CHARLOTTE, MI 48813
14888080   BARRY, KRISTEN J          49107 PHILADELPHIA COURT                SHELBY TWP, MI 48315
14888081   BARRY, TRACEY A           31231 HUNTLEY SQ E             BEVELRY HILLS, MI 48025
14888082   BARTER, PATRICK M            155 S VENOY CIR           GARDEN CITY, MI 48135
14888083   BARTOLETTI, ELLEN L            30612 NORMAL ST            ROSEVILLE, MI 48066
14888084   BARTOLOTTA, ANGELLO                1472 DEWBERRY PLACE NE APT 2              GRAND RAPIDS, MI 49505
14888085   BARTOLOTTA, MICHAEL P                17371 SUNNYCREST           BROWNSTOWN, MI 48174
14888086   BARTON, CYNTHIA M             10127 PUTTINGTON DRIVE APT. A              AFFTON, MO 63123
14888087   BARTROW, STEVEN            30411 PARK ST           ROSEVILLE, MI 48066
14888088   BARTZ, CODY        101 BAR HARBOUR RD                SCHAUMBURG, IL 60193
14888089   BARYLSKI, TAMMIE            14087 SAN JOSE          REDFORD, MI 48239
14888091   BASID, MD A       12504 GALLAGHER STREET                 DETROIT, MI 48212
14888092   BASILISCO, ADRIANA            3440 DEVONSHIRE            STERLING HEIGHTS, MI 48310
14888093   BASS, BRANDON          702 CLINTON S.           FLINT, MI 48507
14888094   BASS, GLORIA B        18583 RACHO RD APT 5              BROWNSTOWN, MI 48193
14888095   BASS, KELISSA        4344 EYRIE DR APT 6            ANN ARBOR, MI 48103
14888096   BASSETT MIRROR CO INC               P O BOX 60756        CHARLOTTE, NC 28260
14888097   BASSETT, DAMION J           2874 TALL OAKS COURT             AUBURN HILLS, MI 48326
14888098   BASTAWY, GHADA            13047 STOCKTON AVE              PLAINFIELD, IL 60585
14888099   BASTUGA, LINDA A           26126 WEST FOREST AVE              ANTIOCH, IL 60002
14888100   BASTUGA, REBECCA J             26126 W FOREST AVE           ANTIOCH, IL 60002
14888101   BATANJSKI, RADOJKA             13767 GRANDEUR AVE             SHELBY TWP, MI 48315
14888102   BATAVIA RANDALL LLC               C/O ARC PROPERTIES            1401 BROAD STREET       CLIFTON, NJ
           07013
14888103   BATAVIA RANDALL LLC.               1401 BROAD STREET           CLIFTON, NJ 07013
14888104   BATES, JUJUAN        14418 WILSHIRE            DETROIT, MI 48213
14888105   BATES−MCILNAY, JOSEPH M                715 WORDSWORTH STREET              FERNDALE, MI 48220
14888106   BATKA, MICHAEL T            8740 W 166TH PLACE           ORLAND PARK, IL 60462
14888107   BATTAGLIA, LAUREN R              12334 GAGE ROAD           HOLLY, MI 48442
14888108   BATTANI, ANTHONY J             27202 BRADNER DR            WARREN, MI 48088
14888109   BATTEN, BRANDIE           3040 WOODBRIDGE DR. SE              APT. 102       KENTWOOD, MI 49512
14888110   BATTH, AMRIT K         JOY RD           WESTLAND, MI 48185
14888111   BATTISTELLA, JAYNE            305 SHUTT RD.          GREENSBURG, PA 15601
14888112   BATTLE CREEK CITY TREASURER                 P.O. BOX 1657         BATTLE CREEK, MI 49016
14888113   BATTLE, MICHAEL           1842 LYNBROOK DR              FLINT, MI 48507
14888114   BATTOTA, FARAH           3821 NEW BOSTON DR              STERLING HEIGHTS, MI 48314
14888115   BAUDVILLE        5380 52ND STREET SE              GRAND RAPIDS, MI 49512−9765
14888116   BAUER, ERIC A        3S208 TWIN PINES DR             WARRENVILLE, IL 60555
14888117   BAUMAN, RENEE           3304 ELM ST          WEIRTON, WV 26062
14888118   BAUMBACH, MARY             3248 CAMBERLY DRIVE              GIBSONIA, PA 15044
14888119   BAUMGART, MICHAEL R               26312 WACKER           CHESTERFIELD, MI 48051
14888120   BAUMSTARK, JAMES M              44397 HARSDALE DR            CANTON, MI 48187
14888121   BAWAYEH, YOUSIF            23201 CLEVELAND             DEARBORN, MI 48124
14888122   BAXTER, MARK          24614 BOSTON            DEARBORN, MI 48124
14888123   BAXTERS TOWING & STORAGE                 5333 AIRLINE        MUSKEGON, MI 49444
14888125   BAY CITY TREASURER              ACCOUNTS RECEIVABLE               301 WASHINGTON AVE        BAY CITY,
           MI 48708
14888126   BAY CITY TREASURER              ACCOUNTS RECEIVABLE               301 WASHINGTON AVE        BAY CITY,
           MI 48708
14888127   BAYARI, SAMI        24757 UPLAND HILL              NOVI, MI 48375
14888128   BAYDOUN, MOHAMAD                44954 PATRICK DR           CANTON, MI 48187
14888129   BAYER, TIMOTHY S           51371 MIDLAND CIRCLE              MACOMB, MI 48042
14888130   BAYLESS, STEVEN P           2655 11TH STREET           PORT HURON, MI 48060
14888131   BAYLIS, LAURA J         15671 HOOKER ROAD               LAKE ANN, MI 49650
14888132   BAZAARVOICE INC.            P.O. BOX 671654         DALLAS, TX 75267−1654
14888133   BAZZI, HASSAN B         5650 KENILWORTH ST 48126               DEARBORN, MI 48126
14888134   BAZZI, OLFAT       5938 KENDAL ST.             DEARBORN, MI 48126
14888135   BCC PRODUCTS INC.            P.O. BOX 327        FRANKLIN, IN 46131
14888136   BCC WEST II LLC        C/O IDI SERVICES GROUP LLC                1100 PEACHTREE STREET STE
           1100      ATLANTA, GA 30309
14888137   BCC WEST II, LLC        C/O IDI LOGISTICS, LLC            1100 PEACHTREE STREET SUITE
           1000      ATLANTA, GA 30309
14888138   BCC WEST II, LLC        C/O IDI LOGISTICS, LLC            ATTN DIRECTOR − LEASE
           ADMINISTRATION           1100 PEACHTREE STREET, SUITE 1000                ATLANTA, GA 30309
14888139   BCRRF       1308 Old Sixth Avenue Rd          Altoona, PA 16601
14888140   BDP INTERNATIONAL INC.               PO BOX 8500−2295        PHILADELPHIA, PA 19178−2295
14888141   BEAIR, JOEY S       7233 PINCHERRY RD              CHARLEVOIX, MI 49720
14888142   BEAL, KENNETH A          10306 GREENSBORO               DETROIT, MI 48224
14888143   BEALE, KAYLA         1152 CHIPPEWA ROAD               JOHNSTOWN, PA 15904
14888144   BEAMER, CORBIN J           1518 POPLAR AVE            ROYAL OAK, MI 48073
14888145   BEAN, ANDRE        8937 APPOLINE ST             DETROIT, MI 48228
14888146   BEAR CREEK MEADOWS                1600 BEAR CREEK LANE             PETOSKEY, MI 49770
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 17 of 173
14888148   BEAR CREEK TWP. TREASURER                373 NORTH DIVISION RD.           PETOSKEY, MI 49770
14888149   BEARD, CHRISTYAN           3901 GRAND RIVER APT 110               DETROIT, MI 48208
14888150   BEARD, LOUIS       1493 GEORGIA COURT APT 202                 NAPERVILLE, IL 60540
14888151   BEARD, SCOTT R        19656 OPAL            CLINTON TWP, MI 48035
14888152   BEARDSLEY, MICHAEL J              1856 LAKE MICHIGAN DRIVE             GRAND RAPIDS, MI 49504
14888153   BEARINGER, AUSTIN B            3302 PINE MEADOW DR #204              KENTWOOD, MI 49512
14888154   BEARINGER, KELSEY E             36634 THEODORE STREET              CLINTON TOWNSHIP, MI 48317
14888156   BEASLEY, CEDRIC          29640 MARSHALL ST.             SOUTHFIELD, MI 48076
14888157   BEASLEY, TORSHA M            17456 EGO          EASTPOINTE, MI 48021
14888158   BEATON, JULIE       2812 S SHERIDAN              MUSKEGON, MI 49444
14888159   BEATON, SYDNEY L           2812 S SHERIDAN            MUSKEGON, MI 49444
14888160   BEATTY, SHAWN          918 EVANS STREET              APT. 200       JEANNETTE, PA 15644
14888161   BEAU STEPHENSON PRODUCTIONS                  15723 LEIGH CT.         SANTA CLARITA, CA 91387
14888162   BEAUFORD, JEREMIAH R              18428 OAKFIELD ST           DETROIT, MI 48235
14888163   BEAUFURN LLC         5269 US HIGHWAY 158               ADVANCE, NC 27006
14888164   BEAVER TILE & STONE             DEPT# 771145         P.O. BOX 77000       DETROIT, MI 48277−1145
14888165   BEAZLEY FURLONGE LTD.               PLANTATION PLACE SOUTH              60 GREAT TOWER
           STREET       LONDON EC3R 5AD UNITED KINGDOM
14888167   BEAZLEY INSURANCE COMPANY, INC.                  30 BATTERSON PARK ROAD             FARMINGTON, CT
           06032
14888169   BECHTOLD, SUSAN M             1720 W PALM DR APT 12            MOUNT PROSPECT, IL 60056
14888170   BECK, MARK       53950 WILLIAM LANE SUITE C                 SAINT CLAIRSVILLE, OH 43950
14888171   BECKARD, RYAN          2552 CRYSTAL COURT APT 211                WOODRIDGE, IL 60517
14888172   BECKEMEYER, ROBERT E               53438 ROBINHOOD DR             SHELBY TOWNSHIP, MI 48315
14888173   BECKNER, CHRISTINE            22428 GARFIELD ST            SAINT CLAIR SHORES, MI 48082
14888174   BECKWELL, ERIN         28350 TOWNLEY ST.              MADISON HEIGHTS, MI 48071
14888179   BEDFORD, DEBORAH             2020 GLENDALE AVENUE               NORTHBROOK, IL 60062
14888180   BEDFORD, KELLY J          2020 GLENDALE AVE              NORTHBROOK, IL 60062
14888183   BEDKE, MARY C        1125 HULL COURT               AURORA, IL 60504
14888184   BEDROS, JASON J        29604 TAYLOR STREET               ST. CLAIR SHORES, MI 48082
14888185   BEECHWOOD CATERING                380 DOUGLAS AVE.           HOLLAND, MI 49424
14888186   BEELER, BRENDA          3439 TRUMAN ST             CONKLIN, MI 49403
14888187   BEGIC, NERMINA N          45431 NOTTINGHAM               MACOMB, MI 48044
14888188   BEHOLD WASHINGTON, LLC                DEPT #3005         PO BOX 1000        MEMPHIS, TN 38148−3005
14888189   BEHOUNEK, JACOB L            54084 MYRICA DR            MACOMB, MI 48042
14888190   BEHOUNEK, JOSHUA            54084 MYRICA DR            MACOMB, MI 48042
14888191   BEHOUNEK, KARRIE            54084 MYRICA           MACOMB, MI 48044
14888192   BEHREL, DEREK        346 BRIAR POINT COURT                LAKE ZURICH, IL 60047
14888193   BEHRENDT, SARA C           218 GREENWOOD ST               GRAND LEDGE, MI 48837
14888194   BEISHIR LOCK & SECURITY              5423 S. LINDBERGH BLVD.           ST. LOUIS, MO 63123
14888195   BEISIEGEL, HENRY D           1223 HOFFMAN            ROYAL OAK, MI 48067
14888196   BEKIRI, ADRIJANA         132 WEDGEPORT CIR               ROMEOVILLE, IL 60446
14888197   BEKTASHA, ERA         7461 WINDSOR WOODS DR                 APT 2B       CANTON, MI 48187
14888198   BELANGER, JONATHAN               54483 MYRICA          MACOMB, MI 48042
14888199   BELANGER, MATTHEW R                32111 RIVERPOINT          CHESTERFIELD, MI 48047
14888200   BELCHER, HEATHER L             711 SIXTH ST         JACKSON, MI 49203
14888201   BELESHI, ALMIRA         30100 W 9 MILE RD            FARMINGTON HILLS, MI 48336
14888202   BELIN SIMMONS, CURTIS D              6492 PLAINVIEW AVE            DETROIT, MI 48228
14888203   BELISLE, JOHN      215 JONES             MOUNT CLEMENS, MI 48043
14888204   BELK, NADIA A       1321 W. 90TH PL.            MERRILLVILLE, IN 46410
14888205   BELKNAP, PAULA          13201 TOWERING OAKS DR.                SHELBY TOWNSHIP, MI 48315
14888206   BELKO, JOSIAH R        7520 LOZIER AVE             WARREN, MI 48091
14888207   BELL JR, DESHAWN M            13119 TULLER STREET             DETROIT, MI 48238
14888208   BELL, AARON D        8258 JACKSON AVE              WARREN, MI 48089
14888209   BELL, BRANDON         1128 RUNAWAY BAY DR. APT 2C                  LANSING, MI 48917
14888210   BELL, DANNY D        8465 MEADOW AVE                WARREN, MI 48089
14888211   BELL, DAVID      3700 HEIDELBERG               DETROIT, MI 48207
14888212   BELL, DEANDRE         14583 WINTHROP ST.              DETROIT, MI 48227
14888213   BELL, ERIC M      16400 UPTON RD LOT 44               EAST LANSING, MI 48823
14888214   BELL, HERMAN L         11067 NOTTINGHAM               DETROIT, MI 48224
14888215   BELL, JACOB L      10091 PEPPERELL CT               PORTAGE, MI 49024
14888216   BELL, MARNI L       1700 RICKY DRIVE              MUSKEGON, MI 49445
14888217   BELL, MELVIN T       906 AUTUMN RIDGE LN                 FORT WAYNE, IN 46804
14888218   BELL, TIFFANY A        29381 LEEMOOR DR              SOUTHFIELD, MI 48076
14888219   BELLA VINO FINE WINE & SPIRITS              29970 W. TWELVE MILE ROAD            FARMINGTON HILLS, MI
           48334
14888220   BELLAMY, JEFFREY           16W626 HONEYSUCKLE ROSELN                  WILLOWBROOK, IL 60527
14888221   BELLAMY, KENTA R           18437 MOENART             DETROIT, MI 48234
14888222   BELLAMY, ROBERT J           16204 COLLINSON             EASTPOINTE, MI 48021
14888223   BELLE TIRE DISTRIBUTORS              P.O. BOX 641612        DETROIT, MI 48264−1612
14888224   BELLEEK POTTERY LTD              C/O WILLIAM FOLLET             10 FRANCIS LANE         EAST LYME, CT
           06357
14888225   BELLMAN, ROBERT J           951 GREENWOOD              MARYSVILLE, MI 48040
14888226   BELLOWS, RYAN          10205 HARMONY DR               INTERLOCHEN, MI 49643
14888227   BELLWOOD BOROUGH AUTHORITY                    516 MAIN STREET          BELLWOOD, PA 16617
14888228   BELMONT COUNTY WATER & SEWER DISTRICT                      67711 Oak View Drive      St Clairsville, OH
           43950
14888229   BELMONTE, ROBERT A              23765 LAWRENCE AVE LOT A22              WARREN, MI 48091
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20      Page 18 of 173
14888230   BELOUSEK, JOSEPH J            1541 VICTORIA AVE             BERKELY, IL 60163
14888231   BELSKEY, ANTHONY              135 LORAIN STREET             JOHNSTOWN, PA 15905
14888232   BELTOWSKI, THOMAS               34303 BLAIRE AVE           CHESTERFIELD, MI 48047
14888233   BELUZO, BENJAMIN A              25996 LABANA WOODS DR              TAYLOR, MI 48180
14888236   BEN SHARKEY, LLC            1840 VINSETTA BLVD.              ROYAL OAK, MI 48073
14888237   BENAWRA, MINU           24 N WALNUT LANE                SCHAUMBURG, IL 60194
14888238   BENCHMASTER          1481 N. HUNDLEY ST.               ANAHEIM, CA 92806
14888239   BENDER, ASHLEIGH            5770 PORTAGE ST NW               NORTH CANTON, OH 44720
14888240   BENDER, MEGAN M            7503 KOLB AVE             ALLEN PARK, MI 48101
14888241   BENHALIM, KAMAL             2572 TUSON DR APT 1B              WATERFORD, MI 48329
14888242   BENNATI, JESSE        30 TRUMAN ROAD                 CHARLEROI, PA 15022
14888243   BENNETT, JONATHAN M                356 N MACKINAW            LINWOOD, MI 48634
14888244   BENNETT, MICHAEL             PO BOX 853           HARTVILLE, OH 44632
14888245   BENNETT, STACEY J            15210 MARLOW ST.             OAK PARK, MI 48237
14888246   BENNETT, WESLEY            26759 PEPPERWOOD DR.               WOODHAVEN, MI 48183
14888247   BENNING, ELIZABETH S               230 TANGLEWOOD DRIVE             ROCHESTER HILLS, MI 48309
14888248   BENNO, REVANDA            13721 STRATHMORE DRIVE                SHELBY TOWNSHIP, MI 48315
14888249   BENOIT, JOSHUA A          19651 VOILAND ST              ROSEVILLE, MI 48066
14888250   BENOIT, NATHAN D            31447 SHAW DR             WARREN, MI 48093
14888251   BENSON, BETHANY C              8785 LILY DRIVE           YPSILANTI, MI 48197
14888252   BENSON, BOYD         337 N LINCOLN ST               BATAVIA, IL 60510
14888253   BENSON, JORDAN C            18627 DOGWOOD              FRASER, MI 48026
14888254   BENT TREE CONSTRUCTION                  200 COLTON ROAD          COLUMBUS, OH 43207
14888255   BERBAS, TIMOTHY S            3025 EAST BAY DR             FENTON, MI 48430
14888256   BERCINI, MARYBETH S              2560 STRATFORD AVE             WESTCHESTER, IL 60154
14888257   BERENDS, LINDA          4780 RAVINE DR              HOLLAND, MI 49423
14888258   BERES, ADAM        2071 BUNTS ROAD                 LAKEWOOD, OH 44107
14888259   BERGER, JASON        2017 VAN ANTWERP ST.                 GROSSE POINTE WOODS, MI 48236
14888260   BERGER, KAREY          243 E MAIN ST             SAINT CLAIRSVILLE, OH 43950
14888261   BERGERON, DENISE            35100 DRAKE HEIGHTS DR.              FARMINGTON HILLS, MI 48335
14888262   BERGERON, JENNIFER L               2604 WHITCHURCH LN            NAPERVILLE, IL 60564
14888263   BERHANE, KHALED             150 STEVENS DR APT 203             YPSILANTI, MI 48197
14888264   BERIC, CHRISTOPHER A              5S655 VISTA CIRCLE UNIT 104           NAPERVILLE, IL 60563
14888265   BERKEBILE, STEPHEN J              5702 ANGOLA RD LOT 353           TOLEDO, OH 43615
14888266   BERMAN, BRUCE H            510 NORTHGATE CIR               OSWEGO, IL 60543
14888267   BERMUDEZ, JAMES B             363 EASTLAWN DR              ROCHESTER HILLS, MI 48307
14888268   BERNAL, LETICIA         110 DITTMER LANE APT 3D                LINDENHURST, IL 60046
14888269   BERNAL, MARTIN           4245 S. FRANCISCO             CHICAGO, IL 60632
14888272   BERNDT & ASSOCIATES PC.                30500 VAN DYKE #702          WARREN, MI 48093
14888273   BERNELIS, ANDREW T              801 EAST OHIO STREET            BAY CITY, MI 48706
14888274   BERNHARDT FURNITURE                  CHICAGO, IL 60693
14888275   BERNHARDT, JODY M              4580 HUNSBERGER AVE NE              GRAND RAPIDS, MI 49525−6111
14888276   BERRIEN, KODY T          16758 MURRAY HILL ST                DETROIT, MI 48235−3638
14888277   BERRIOS, ALLYSON P             255 WOODSIDE LANE              OAKLAND, MI 48363
14888278   BERRY, GEORGE D           1711 N WILLOW HWY                LANSING, MI 48917
14888279   BERRY, HAILEY        6250 OLD U S 31 S              CHARLEVOIX, MI 49720
14888280   BERRY, MOHAMAD             1645 N MILDRED ST.             DEARBORN, MI 48128
14888281   BERRYHILL, RAY A           1100 N MAYFIELD ST              CHICAGO, IL 60651
14888282   BESAW, RAINE T         310 SHARPE ST.             ESSEXVILLE, MI 48732
14888283   BESAWS LANDSCAPING                 10125 EASTON ROAD           NEW LOTHROP, MI 48460
14888284   BESS, KYLE D      11799 STAMFORD                  WARREN, MI 48089
14888285   BEST BUY BUSINESS ADVANTAGE                    PO BOX 731247        DALLAS, TX 75373−1247
14888286   BEST CHAIRS INC         1195 SOLUTIONS CENTER                 CHICAGO, IL 60677−1001
14888287   BEST ONE TIRE & SERVICE               701 E. HANTHORN RD.          LIMA, OH 45804
14888288   BETANCOURT GIL, KEILY                1754 AUBURN AVE NE           GRAND RAPIDS, MI 49505
14888289   BETTER BUSINESS BUREAU                 20300 W. 12 MILE RD.        SUITE 202      SOUTHFIELD, MI
           48076−6409
14888290   BETTER TRENDS LLC             23 ROOSEVELT AVE. SUITE 15             SOMERSET, NJ 08873
14888291   BETTIS, BARBARA           2900 TREMONT CIRCLE                NW      CANTON, OH 44708
14888292   BEUTHIEN, AMBER            166 TECUMSEH ST             CLAWSON, MI 48017
14888294   BEVERLY, MICHAEL C              28620 INKSTER RD            SOUTHFIELD, MI 48034
14888295   BEY, JAMES      26160 W 12 MILE ROAD APT A27                  SOUTHFIELD, MI 48034
14888296   BEYERS, CATHY         47720 JEFFERSON AVE                CHESTERFIELD, MI 48047
14888297   BEYOND JUICERY AND EATERY                   2221 COLE STREET         BIRMINGHAM, MI 48009
14888299   BGE      110 W Fayette St           Baltimore, MD 21201
14888298   BGE      P.O. BOX 13070             PHILADELPHIA, PA 19101−3070
14888300   BGSU CAREER CENTER               225 BOWEN THOMPSON STUDENT UNION                 BOWLING GREEN, OH
           43403−0150
14888346   BI−STATE FIRE PROTECTION CORP.                  241 HUGHS LANE         ST. CHARLES, MO 63301
14888301   BIAFORA, ANTHONY M               48037 FULLER RD           CHESTERFIELD, MI 48051
14888302   BIALA, STEVEN T         416 INDEPENDENCE LANE                 BOLINGBROOK, IL 60440
14888303   BIANCHI, TRISTAN R           180 S MAIN ST           ROCKFORD, MI 49341
14888304   BIANCO, FRANCES T            50850 RAINTREE CIRCLE             CHESTERFIELD, MI 48047
14888305   BICHARA, NATHANIEL               30986 STONE RIDGE DR #14114           WIXOM, MI 48393
14888306   BICKHAUS, CINDY           22054 W PLYMOUTH CIRCLE                PLAINFIELD, IL 60544
14888307   BICKSLER, CHRISTOPHER L                32296 E BRAMPTON          NEW HAVEN, MI 48048
14888308   BIEBER, MATTHEW T             2900 CANYONSIDE COURT               GRAND RAPIDS, MI 49525
14888309   BIEGANOWSKI, STEVE W                39W553 NORTH HYDE PARK             GENEVA, IL 60134
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 19 of 173
14888310   BIEKE, ANDREA        22011 RIVER RD             ST. CLAIR SHORES, MI 48080
14888311   BIELANIEC, STEPHEN J           54751 SHELBY ROAD             SHELBY TOWNSHIP, MI 48316
14888312   BIELECKI, ROMAN A            5765 WILLOW CREEK DR              CANTON, MI 48187
14888313   BIERKAMP, BRENDON L              11675 BLOOMFIELD AVE              WARREN, MI 48089
14888314   BIG ASS WOOD FLOORS              1100 WHITE STREET           KEY WEST, FL 33040
14888315   BIG REDS BALLOON PROMOTION                 318 JOHN R RD. # 236        TROY, MI 48083
14888316   BIG TENT EVENTS          255 COMMONWEALTH DRIVE                   CAROL STREAM, IL 60188
14888317   BIGGS, AARON P        28390 LOCKDALE APT 210               SOUTHFIELD, MI 48034
14888318   BIGI, JANET M      9885 STERLING             ALLEN PARK, MI 48101
14888319   BILBREY, RYAN        6544 BARRIE ST             DEARBORN, MI 48126
14888320   BILITI, REBECCA        25304 SAMANTHA DR               CHESTERFIELD, MI 48051
14888321   BILLIET, BRADLEY          59 LANA LANE CT. NE             COMSTOCK PARK, MI 49321
14888322   BILLIET, MICHAEL J          7670 CAHOON DR S.E.            GRAND RAPIDS, MI 49546
14888323   BILLINGSLEA, REGINA            25624 W 12 MILE ROAD APT 101            SOUTHFIELD, MI 48034
14888324   BILLOW, LANCE W           3215 WILSON ST           MARLETTE, MI 48453
14888325   BILO, BRISILDA       1451 S SHELDON ROAD , APT 4               PLYMOUTH, MI 48170
14888326   BILO, FJORALBA        7400 WINDSOR WOODS DRIVE 2D                   CANTON, MI 48187
14888327   BINGHAM, EDWARD             11770 MINDEN           DETROIT, MI 48205
14888328   BINGHAM, MAKAYLA D               2515 SHAKESPEARE LANE              SOUTH LYON, MI 48167
14888329   BINION, ROCIO       709 SEWARD ST APT 1              EVANSTON, IL 60202
14888330   BIRD, ALEX      1509 LIENEMANN DR                O FALLON, MO 63303
14888331   BIRDEYE INC.      250 CAMBRIDGE AVE.                SUITE 103        PALO ALTO, CA 94306
14888332   BIRDSONG, GINA R          10539 HAVERHILL STREET               DETROIT, MI 48224
14888333   BIREESCU, JOHN        23742 MELROSE LN.              MACOMB, MI 48042
14888334   BIRMINGHAM BLOOMFIELD CHAMBER                     725 S. ADAMS RD. STE 130       BIRMINGHAM, MI
           48009−6967
14888335   BIRSAN, LIGIA      4100 W ADDISON ST APT # G                CHICAGO, IL 60641
14888336   BISALSKI, BRETT M          1539 MELINDA AVE             OWOSSO, MI 48867
14888337   BISARD, TODD W         641 JORDAN LK ST             LAKE ODESSA, MI 48849
14888338   BISCARNER, AMANDA              935 NORTH ALLEN ROAD              KIMBALL, MI 48074
14888339   BISCEGLIA, ANDRE           2210 N PHEASANT RIDGE CT               ROUND LAKE BEACH, IL 60073
14888340   BISHOP DISTRIBUTING CO. SOLUTIONS                 5200 36TH ST SE       GRAND RAPIDS, MI
           49512−2012
14888341   BISHOP, JOSHUA        3487 BREEN RD             EMMETT, MI 48022
14888342   BISHOP, TAYLOR L          23266 CORNERSTONE VILLAGE DR                 SOUTHFIELD, MI 48075
14888343   BISHOP, WILLIAM K           18527 BRINKER ST           DETROIT, MI 48234
14888344   BISKUP SNOW REMOVAL               5221 WALDO AVE.            ST. LOUIS, MO 63123
14888345   BISSONNETTE, GILLIAN R             20530 LONGWOOD             CHARTER TWP OF CLINTON, MI 48038
14888347   BITSKY, PAULINA          2989 HENLEY LN            NAPERVILLE, IL 60540
14888348   BITTNER, KELLY M           1318 W 31ST PLACE APT 2            CHICAGO, IL 60608
14888349   BIVONA & COMPANY LLC               PO BOX 782876          PHILADELPHIA, PA 19178−2876
14888350   BIXLER, SAMANTHA             829 PEARL AVE           MANHEIM, PA 17545
14888351   BJ CONTRUCTION SERVICES               46385 CONTINENTAL DRIVE            CHESTERFIELD, MI 48047
14888352   BLACK II, HARRY         226 WARDENTOWN ROAD                  ALVERTON, PA 15612
14888353   BLACK, ALEXANDER L              15750 LAKESIDE VILLAGE DR.            APT. 301     CLINTON TWP, MI
           48038
14888354   BLACK, ANTHONY            23510 DENTON ST APT 228             CLINTON TOWNSHIP, MI 48036
14888355   BLACK, JAMAR R         46454 BORDEAUX DR               MACOMB, MI 48044
14888356   BLACK, JAMES E        1700 ROBBINS RD. #12             GRAND HAVEN, MI 49417
14888357   BLACK, JESSICA        22443 GLENDALE ST              DETROIT, MI 48223
14888358   BLACK, KENYA         840 BUCKEYE ST.             WARREN, OH 44485
14888359   BLACK, MICAH M          22021 VALE ST           OAK PARK, MI 48237
14888360   BLACK, TIFFANY         2926 BOWSER AVE              FORT WAYNE, IN 46806
14888361   BLACKMAN, JORDAN R              1113 GREENWOOD CEMETERY ROAD                 PETOSKEY, MI 49770
14888362   BLACKMON, ASHLEIGH D               24091 MORITZ          OAK PARK, MI 48237
14888363   BLACKSTOCK, JAKE D             70719 PLACE RD          RICHMOND, MI 48062
14888364   BLACKWELL, JASON             27225 HOPKINS ST           ROMULUS, MI 48141
14888365   BLACKWELL, JORDAN L              7261 ALOUISE CT           WHITE LAKE, MI 48383
14888366   BLAGAICH, PRISCILLA            181 BRAINTREE DRIVE             BLOOMINGDALE, IL 60108
14888367   BLAINE, EDWARD A            8102 DALE ST          DEARBORN HEIGHTS, MI 48127
14888368   BLAIR, JOHNNIE        7101 VIRGINIA STREET              MERRILLVILLE, IN 46410
14888369   BLAIR, TODD      15153 DASHER AVE.               ALLEN PARK, MI 48101
14888370   BLAIRS SERVICE         210 N. MT. TOM ROAD              MIO, MI 48647
14888371   BLAKE, CRISTIN        120 COLLEGE AVENUE                LANCASTER, PA 17603
14888372   BLAKE, DAVID W          5674 WALNUT AVE              APT. 2B        DOWNERS GROVE, IL 60516
14888373   BLAKE, DOREN C         21 W 220 BRIAR CLIFF RD              LOMBARD, IL 60148
14888374   BLAKELY PRODUCTS CO               13891 STEPHENS           WARREN, MI 48089
14888375   BLAKEMAN, DUSTIN             283 FAWN MEADOWS AVENUE                 NORTH JACKSON, OH 44451
14888376   BLASIMAN, FAITH          28473 WESTERLEIGH RD               FARMINGTON HILLS, MI 48334
14888377   BLASINSKI, CHRISTOPHER R              2031 WILLOW BROOKE DR APT 2D             WOODSTOCK, IL
           60098
14888378   BLASZCZYK, KYLE P            44245 GIBSON DR           STERLING HEIGHTS, MI 48313−1036
14888379   BLATZ, MICHAEL P           8039 SUNBURST            CENTERLINE, MI 48015
14888380   BLAZEVSKI, ZORICA            1673 APPLE RIDGE CT            ROCHESTER HILLS, MI 48306
14888381   BLAZIC, ALENA        127 ST MARYS LANE               OLD MONROE, MO 63369
14888382   BLESKE, JEFFREY         27974 SUTHERLAND              WARREN, MI 48088
14888383   BLISS, ADAM      1290 LEISURE DR              FLINT, MI 48507
14888384   BLITT AND GAINES PC.            661 W. GLENN AVENUE             WHEELING, IL 60090
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 20 of 173
14888385   BLIZZARD, CRAIG A          83335 LAMIZ DR           MONTAGUE, MI 49437
14888386   BLOOM, KEITH       123 BELTZHOOVER AVE                SIDE APT      PITTSBURGH, PA 15210
14888388   BLOOMINFIELD TOWNSHIP              ATTN ADMINISTRATION            4200 TELEGRAPH ROAD         PO BOX
           489     BLOOMFIELD TOWNSHIP, MI 48303−0489
14888389   BLOOMINGDALE SQUARE LP               C/O HORIZON MANAGEMENT              1540 E. DUNDEE ROAD SUITE
           240     PALATINE, IL 60074
14888390   BLOOMINGDALE SQUARE, LP               C/O HORIZON MANAGMENT             1540 E. DUNDEE ROAD, STE
           240     PALATINE, IL 60074
14888391   BLOOMINGDALE SQUARE, LP               C/O HORIZON REALTY SERVICES, INC.           1540 E. DUNDEE
           ROAD, STE 240      PALATINE, IL 60074
14888392   BLOSS, RUSSELL        1884 SAWYER RD             TRAVERSE CITY, MI 49685
14888393   BLOSSOM, ALYSSA           9420 E BARNUM RD            WOODLAND, MI 48897
14888394   BLUE BELL MATTRESS COMPANY.                30450 LITTLE MACK        ROSEVILLE, MI 48066
14888395   BLUE OCEAN TRADERS             1455 SOUTH 7TH STREET          LOUISVILLE, KY 40208
14888396   BLUE, JERIMIAH       19300 ROSELAWN              DETROIT, MI 48227
14888397   BLUE360 MEDIA        PO BOX 413164           SALT LAKE CITY, UT 84141−3164
14888398   BLUM, TODD A        1502 OAKLEY            CLAWSON, MI 48017
14888399   BLUMFELT, DAVID          2919 N HARLEM AVE             CHICAGO, IL 60707
14888400   BLUMFELT, STUART W            375 PLUM CREEK DR # 503          WHEELING, IL 60090
14888401   BMW MOTORCYCLES              14855 N. SHELDON RD.         PLYMOUTH, MI 48170
14888402   BOB DIEBOLD       11180 COOP LANE             THORNVILLE, OH 43076
14888404   BOBBISH, JOSHUA J         38770 WARREN ROAD             WESTLAND, MI 48185
14888405   BOBER, EUGENE C          16031 BEECH DALY RD LOT#117            TAYLOR, MI 48180
14888406   BOBO, MICHAEL         13079 E OUTER DR            DETROIT, MI 48224
14888407   BOBS SANITATION SERVICE INC.             P.O. BOX 530845       LIVONIA, MI 48153
14888408   BOCZKO, MARY E          718 BANGS ST.          AURORA, IL 60503
14888409   BOEHMER, DAEJA          1539 VILLE ROSA LANE            HAZELWOOD, MO 63042
14888410   BOELTER, TROY        450 OLD ORCHARD DR #18              ESSEXVILLE, MI 48732
14888411   BOENING, TINA J       2544 HOSPITAL RD             SAGINAW, MI 48603
14888412   BOER, DAVID J      54754 ORCHARD LANE                PAW PAW, MI 49079
14888413   BOGAL, ROBERT         83 W. TACOMA            CLAWSON, MI 48017
14888414   BOGDAHN, DAVID          2260 COPLEY ST           AURORA, IL 60506
14888415   BOGDANOWICZ, TED C            6020 OAKWOOD DRIVE 1D            LISLE, IL 60532
14888416   BOGEMA, NATHANIEL J             1015 DOGWOOD           PORTAGE, MI 49024
14888417   BOGGS, LAURIE A         31040 BAYVIEW DR             GIBRALTAR, MI 48173
14888418   BOGOIAN, MICHAEL J           2323 SHORELAND AVE #306           TOLEDO, OH 43611
14888419   BOGUSLAWSKI, SUSAN             31421 OAK TREE CT.         WARREN, MI 48093
14888420   BOHORQUEZ, JOHANAN              516 JULIE RD        BOLINGBROOK, IL 60440
14888421   BOICE, TALON G        2018 DE HOOP           WYOMING, MI 49509
14888422   BOIRE, RONALD D         7 BLANCHARD DRIVE              WARWICK, NY 10990
14888423   BOJAJ, TANYA       46391 PEACH GROVE              MACOMB, MI 48044
14888424   BOKOLOR, DENISE          5256 POTOMAC RUN E.            WEST BLOOMFIELD, MI 48322
14888425   BOLADO, JASON        10960 HOMESTEAD ROAD                BEULAH, MI 49617
14888426   BOLD ORANGE COMPANY LLC                P.O. BOX 8158       GRAND RAPIDS, MI 49518
14888427   BOLDEN, CAMRYN E            3925 SPRUCE         INKSTER, MI 48141
14888428   BOLDEN, EUDARRIUS C            740 LINDSEY LN          BOLINGBROOK, IL 60450−6193
14888429   BOLDIN, JARRELL D          46 ROBERTSON ST            MOUNT CLEMENS, MI 48043
14888430   BOLEK, RONALD J         47096 CORBETT CT            MACOMB, MI 48044
14888431   BOLER, LEO      1337 S CHARLES ST             BALTIMORE, MD 21230
14888432   BOLES, DAN      22906 EUCLID            SAINT CLAIR SHORES, MI 48082
14888433   BOLIER & COMPANY            P.O. BOX 603647         CHARLOTTE, NC 28260−3647
14888434   BOLIN, JAMES P       3500 BUTLER AVE.            STEGERNOX, IL 60475
14888435   BOLIN, MARY       3118 ROSICLAIRE CT             SOUTH CHICAGO HEIGHTS, IL 60411
14888436   BOLING, COREY J        19388 ROCKPORT             ROSEVILLE, MI 48066
14888437   BOLING, JUSTIN W         19388 ROCKPORT            ROSEVILLE, MI 48066
14888438   BOLINGBROOK GLASS & MIRROR INC                 470 W. NORTH FRONTAGE ROAD           BOLINGBROOK, IL
           60440
14888439   BOLINGBROOK POLICE DEPARTMENT                  375 W. BRIARCLIFF ROAD         BOLINGBROOK, IL
           60440−0951
14888440   BOLLINI, ANTHONY           5669 19 MILE RD.         STERLING HEIGHTS, MI 48314
14888441   BOLT, MARY       2214 FAIRFAX RD.            LANSING, MI 48910
14888442   BOLTHOUSE, SONCA M             43800 HARDING AVE.          HAZEL PARK, MI 48030
14888443   BOLTON, DYLAN         68 LOGAN STREET             BATTLE CREEK, MI 49015
14888444   BONAMY, MICHELLE R            461 MORAN ROAD            GROSSE POINTE FARMS, MI 48236
14888445   BONCOSKI, EDWARD            172 READING MINES ROAD            STOYSTOWN, PA 15563
14888446   BOND, JAMELL        1309 CONCORD PLACE DR APT 3D               KALAMAZOO, MI 49009
14888447   BOND, JOSHUA G         12518 CRABAPPLE LANE             GRAND LEDGE, MI 48837
14888448   BOND, NATHANIEL E           39017 PRENTISS APT 106          HARRISON TWP, MI 48045
14888449   BONDRA, LARRY J          7320 SPARLING DR            SHELBY TWP, MI 48316
14888450   BONDS, ANTWAN          32600 CONCORD DR. APT 309             MADISON HEIGHTS, MI 48071
14888451   BONE, CODY G       3843 POPLAR AVE              WARREN, MI 48091
14888452   BONGIORNO, FRANK H            2471 RIVERSIDE DR NE          GRAND RAPIDS, MI 49505
14888453   BONILLA−HENRY, JENEE             309 S SEYMOUR RD          FLUSHING, MI 48433
14888454   BONIN, LOUIS      30754 LORRAINE AVE              WARREN, MI 48093
14888455   BONNER, AMBER M           23821 FULLERTON AVENUE #B8             DETROIT, MI 48223
14888456   BONNER, CHRIS        6424 ROYAL TERN CROSSING               COLUMBUS, OH 43230
14888457   BONNER, ERIC P       31278 SHORECREST APT 23307              NOVI, MI 48377
14888459   BOOGIE HEADS ENTERTAINMENT                5503 N. WESTNEDGE AVE.          KALAMAZOO, MI 49004
                 Case 20-10553-CSS           Doc 290-1      Filed 04/17/20      Page 21 of 173
14888460   BOOKER, KARIM I        550 E ELMWOOD AVE             APT 214        CLAWSON, MI 48017
14888461   BOOKER, QUINCY         3700 DUCHESS AVE SE            GRAND RAPIDS, MI 49506
14888462   BOOKS BY THE FOOT           1550 TILCO DRIVE         FREDERICK, MD 21704
14888463   BOONE III, BEDFORD L         9909 LANCASTER DR            VAN BUREN TWP, MI 48111
14888464   BOONE, MATTHEW           1206 SPRUCE COURT           KENT, OH 44240
14888465   BOONIE, SHILOH R        5513 MAIN ST          MILLERSBURG, MI 49759
14888466   BOONSTRA, ANGELA            1807 JENNETTE NW          GRAND RAPIDS, MI 49504
14888467   BOOS, CARTER M        2128, CIDER MILL TRAIL            GRAND RAPIDS, MI 49534
14888468   BOOTH, JAMES      5802 MONTEBELLO AVE                HASLETT, MI 48840
14888469   BOOTHE JR, JAMES D          2076 BARBERRY DR           SHELBY TWP, MI 48316
14888470   BORDER, KYLE      1525 WEST CRAWFORD AVENUE                   CONNELLSVILLE, PA 15425
14888471   BORDERS, ALAN D         3075 HUNTERS MEADOW               KALAMAZOO, MI 49048
14888472   BORDERS, GWEN        4411 LAUREL CLUB CIRCLE #1               WEST BLOOMFIELD, MI 48323
14888473   BORDO, VICTOR       439 BALDWIN AVE.             ROCHESTER, MI 48307
14888474   BOREO, BRITTNEY L          86 CRAWFORD ST           OXFORD, MI 48371
14888475   BORING, ZACHARY          335 MAIN STREET #2          LATROBE, PA 15650
14888476   BORK, SUSAN R      130 JAMES ST            ORTONVILLE, MI 48462
14888477   BORKOWSKI, ROBERT            748 FOURTH STREET           OAKMONT, PA 15139
14888478   BOROUGH OF HANOVER              44 FREDERICK STREET           HANOVER, PA 17331
14888479   BORRELLI, VINCENT M           35W588 RIDGE ROAD            DUNDEE, IL 60118
14888480   BORYS, ROBERT L        27905 FLORAL           ROSEVILLE, MI 48066
14888481   BOS KEYS & LOCKSMITH             504 W. NORTH ST.        JACKSON, MI 49202
14888482   BOSEL, HEATHER        42154 LOGANBERRY RIDGE                NOVI, MI 48375
14888483   BOSS, BRADLEY       2259 WILLOW BEND DR              TEMPERANCE, MI 48182
14888484   BOSSARDET, CORINNE J           6516 MADISON         GRAND RAPIDS, MI 49548
14888485   BOSTICK, ROBERT G          28834 COLERIDGE STREET            HARRISON TOWNSHIP, MI 48045
14888486   BOSTON, MARK C        2116 E PINNACLE TERRACE WAY                 303      COTTONWOOD HEIGHTS, UT
           84121
14888487   BOTELLO−KUBAN, ASHLEY E               2129 GOLFSIDE RD APT 110          YPSILANTI, MI 48197
14888488   BOUDREAU, HOLLI          6829 GAFFORD DR           COLUMBUS, OH 43229
14888489   BOUDRIE, COREY D          621 RIVERINE DR APT 205           TRAVERSE CITY, MI 49684
14888490   BOUDRIE, JAIMIE D        621 RIVERINE DR          APT 205        TRAVERSE CITY, MI 49684
14888491   BOUSSI, DEANA      6337 KENILWORTH              DEARBORN, MI 48126
14888492   BOW, KIMBERLY A         5613 ADDERSTONE DRIVE               CLARKSTON, MI 48346
14888493   BOWDEN LAW PLLC            128 SOUTH MAIN STREET            MT. CLEMENS, MI 48043
14888494   BOWEN, DUSTIN A         2807 CAMDEN AVE            FLINT, MI 48507
14888495   BOWEN, KEVIN C        36115 NORTHFIELD AVE             LIVONIA, MI 48150
14888496   BOWER, DENNIS       1302 FLORIDA AVE             PORT HURON, MI 48060
14888497   BOWERS, ASHLEY         34245 GARFIELD CIR           FRASER, MI 48026
14888498   BOWERS, JEFFREY A          4146 N STATE ROAD          DAVISON, MI 48423
14888499   BOWIE, MICHAEL        13919 MENDOTA            DETROIT, MI 48238
14888500   BOWIE, ROBERT L        17595 WHITCOMB            DETROIT, MI 48235
14888501   BOWMAN, BRANDON R             7007 TWIN FALLS DR           PLAINFIELD, IL 60586
14888502   BOWMAN, ERIKA         12645 RIVERDALE AVE.            DETROIT, MI 48223
14888503   BOWSER, MARK        137 WESTMORELAND AVE.                 GREENSBURG, PA 15601
14888504   BOYCE, CHRISTOPHER J           18345 CRANBROOK DR            CLINTON TWP, MI 48038
14888505   BOYCE, KEVIN L      61          FRIENDSHIP DR         SPARTA, MI 49345
14888506   BOYD LIGHTING       C/O DONGHIA             23533 MERCANTILE ROAD            BEACHWOOD, OH
           44122
14888507   BOYD SPECIALTY SLEEP            PO BOX 840001        KANSAS CITY, MO 64184−0001
14888508   BOYD, CHRISTOPHER R           8359 DALE ST        CENTERLINE, MI 48015
14888509   BOYER−ROSENE        MOVING & STORAGE INC.                2638 S. CLEARBROOK DR.         ARLINGTON
           HTS., IL 60005
14888510   BOYKE, JOSEPH A        39243 CLOVERLEAF            HARRISON TWP, MI 48045
14888511   BOYKIN, MICHAEL         40027 CAMBRIDGE ST APT 203              CANTON, MI 48187
14888512   BOYLAN, WESLEY A           1183 TRENTWOOD ROAD              COLUMBUS, OH 43221
14888513   BOYLES, GREG S       2130 POINT WEST DR            FORT WAYNE, IN 46808
14888514   BOZUNG, JUSTIN       4 CHERRY WEST             BELLEVILLE, MI 48111
14888515   BP BUSINESS SOLUTIONS            P.O. BOX 70995       CHARLOTTE, NC 28272−0995
14888516   BRABANT, PAXTON           426 HARRISON          GRAND LEDGE, MI 48917
14888517   BRACEY, DAMONTRE D             11858 WHITEHILL         DETROIT, MI 48224
14888518   BRACKNEY, DYLAN J           41074 JUSTIN DR        CLINTON TOWNSHIP, MI 48045
14888519   BRADEN, DEANTE         11263 MEADOWBROOK               WARREN, MI 48093
14888520   BRADEN, LESLEY R         1141 PLAYER DRIVE           TROY, MI 48085
14888521   BRADFORD, DEMETRIOUS              16094 EGO       EASTPOINT, MI 48021
14888524   BRADLEY, BRIAN A          39236 POLO CLUB DR          APT.105         FARMINGTON HILLS, MI
           48335
14888525   BRADLEY, CHASE H          24411 SHERWOOD FOREST DR               CLINTON TWP., MI 48035
14888526   BRADLEY, JUSTIN E         604 S CEDARCREST DR            SCHAUMBURG, IL 60193
14888527   BRADLEY, SEVE       6830 RESERVE RD            WEST BLOOMFIELD, MI 48322
14888528   BRADLEY, SHAWN          24411 SHERWOOD FOREST DR               APT.406       CLINTON TWP., MI
           48035
14888529   BRADLEY, STONEY          29244 PHILIDELPHIA          CHESTERFIELD, MI 48051
14888530   BRADSTREET, THOMAS M              9036 SHARP ROAD          SWARTZ CREEK, MI 48473
14888531   BRADY, MICHELLE          41642 HARVARD           STERLING HEIGHTS, MI 48313
14888532   BRADY, RYAN M        13750 PODUNK AVE NE             CEDAR SPRINGS, MI 49319
14888533   BRADY, VENICE D        10416 SOUTH KING DR            CHICAGO, IL 60628
14888534   BRAFFORD, ANDREW W             35408 SIMON        CLINTON TWP, MI 48035
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 22 of 173
14888535   BRAFFORD, PAUL           35408 SIMON           CLINTON TWP, MI 48035
14888536   BRAHIMI, FATOS         312 E SEMIMOLE ST             DWIGHT, IL 60420
14888537   BRAMBLE, BRIAN           146 WEST YORK STREET, P.O. BOX              BIGLERVILLE, PA 17307
14888538   BRAMEZZA, CHRISTOPHER P                18375 FLORAL         LIVONIA, MI 48152
14888539   BRANCH, KIRA A         28680 NORWICH CT              CHESTERFIELD TOWNSHIP, MI 48047
14888540   BRANDANA, AMBER              33111 JOHN HAUK            GARDEN CITY, MI 48135
14888541   BRANDMILLER, CHRIS             4457 LEVERETTE ST           COOPERSVILLE, MI 49404
14888542   BRANDON ASSOCIATES SOUTHGATE                    C/O MATT DROZD          MID−AMERICA REAL ESTATE
           MICH.       BLOOMFIELD HILLS, MI 48304
14888543   BRANDON ASSOCIATES SOUTHGATE, LLC                    C/O JACKIE GERICH, MID AMERICA
           REAL       ESTATE − MICHIGAN INC.               38500 WOODWARD AVE, SUITE 100            BLOOMFIELD
           HILLS, MI 48304
14888544   BRANDON ASSOCIATES SOUTHGATE, LLC                    C/O JACKIE GERICH, MID−AMERICA
           REAL       ESTATE−MICHIGAN INC.                DIX TOLEDO SHOPPING CENTER             38500 WOODWARD
           AVENUE, SUITE 100          BLOOMFIELD HILLS, MI 48304
14888547   BRANDT, CHRISTOPHER L               2213 SAINT FRANCIS AVE          JOLIET, IL 60436
14888548   BRANHAM, BRADLEY W               665 BONTERRA BLVD UNIT 203             FORT WAYNE, IN 46845
14888549   BRANNAM, ANGELA M               2014 BLUEBIRD LN           MUSKEGON, MI 49445
14888550   BRANTLEY, CORBIN W             30571 J CARLS ST          ROSEVILLE, MI 48066
14888551   BRANTLEY, TIMM D            1517 WALNUT DR            ROUND LAKE BEACH, IL 60073
14888552   BRASFIELD, JUSTIN D           28820 PARK ST          ROSEVILLE, MI 48066
14888553   BRASHEARS, BRANDON J               51 INGLESHIRE RD          MONTGOMERY, IL 60538
14888554   BRATTON, KATELYNN              147 CHESTNUT CIRCLE WEST             DAVISON, MI 48423
14888555   BRAY, NICHOLAS          373 MORS AVE             WHEELING, IL 60090
14888556   BRAY, ROBERT C          17162 FREELAND             DETROIT, MI 48235
14888557   BRAZEN, BRUCE          42787 COLORADO DR               CLINTON TWP, MI 48036
14888558   BREAK FOR MASSAGE LLC                3000 TOWN CENTER           SUITE 58      SOUTHFIELD, MI 48075
14888559   BRECHLIN, ANNIE M            447 S CASS         WESTMONT, IL 60559
14888560   BRECKMAN, RACHEL              890 SWAN BOULEVARD              DEERFIELD, IL 60015
14888561   BREEDEN, DOMINIC            15195 LA GRANDE PLAZA              WARREN, MI 48088
14888562   BREEN, JORDAN R          2909 ROOSEVELT RD              MUSKEGON, MI 49441
14888563   BREEN, NADIA         49102 SHERWOOD CT               BELLEVILLE, MI 48111
14888564   BREI, JACOB J       5 N MAIN ST UNIT 6            MOUNT PROSPECT, IL 60056
14888565   BREIGHNER, NICOLE D             65 HARBOR LANE            HARBOR SPRINGS, MI 49740
14888566   BREIHOF, TRACY          1651 CORNERSTONE CT. NE              BELMONT, MI 49306
14888567   BREITENBECHER, KELLY E               83 S EDGEWOOD DRIVE           GROSSE POINTE SHORES, MI
           48236
14888568   BRENDA HILL, TAX COLLECTOR                 401 LINCOLN WAY EAST          CHAMBERSBURG, PA 17201
14888569   BRENEAU DOOLEY, IRENE E               544 E KIRBY        DETROIT, MI 48202
14888570   BRENNAN, ALICIA           9027 HOLMES TERRACE EAST               DEMOTTE, IN 46310
14888571   BRENNAN, MATTHEW D               2201 DILLOWAY DRIVE            MIDLAND, MI 48640
14888572   BRENNEMAN, JOLENE M               5401 SPRUCE DR          CROSWELL, MI 48422
14888573   BRENNER, NATHAN W              5407 TIMBER RIDGE TRAIL            CLARKSTON, MI 48346
14888575   BRENT SHORT         52113 SHELBY PKWY               SHELBY TWP., MI 48315
14888578   BRETT KROPOG          1915 W. FORT ST. #401           DETROIT, MI 48216
14888579   BRETT, LEONARD B            6133 VILLAGE PARK DR            APT 104      WEST BLOOMFIELD, MI
           48322
14888580   BREWER, CHAD M           309 FOUR SEASONS DR              LAKE ORION, MI 48360
14888581   BREWER, MASON S            7680 WEDDEL            TAYLOR, MI 48180
14888584   BRIAN CAMPBELL            15895 RYLAND            REDFORD, MI 48239
14888593   BRIDGES, GERALD           17586 INDIANA ST           DETROIT, MI 48221
14888595   BRIDGET SPURLOCK             55362 ESTATES LN           MACOMB, MI 48042
14888598   BRIGGS, JEFFREY         26981 HICKLER LN.            HARRISON TWP., MI 48045
14888599   BRIGHT RIVER USA LLC             DEPT 3567         PO BOX 123567       DALLAS, TX 75312−3567
14888600   BRIGHTON GATE COMMONS                  ATTN NAJIB SAMONA           32820 WOODWARD AVE. STE
           240      ROYAL OAK, MI 48073
14888601   BRIGHTON GATE COMMONS, LLC                  32820 WOODWARD AVE.           STE. 240       ROYAL OAK, MI
           48073
14888602   BRIGHTON GATE COMMONS, LLC                  C/O LAW OFFICE OF STEVEN SAMONA              32820
           WOODWARD AVE, STE 240               ROYAL OAK, MI 48073
14888604   BRIKHO, ANTHONY            5315 PLYMOUTH ST             STERLING HEIGHTS, MI 48310
14888605   BRIKHO, JESSE A        5315 PLYMOUTH              STERLING HEIGHTS, MI 48310
14888606   BRINKER, KYLE J         1388 FIELDCREST DR             WATERFORD, MI 48328
14888607   BRINKS INC.       7373 SOLUTIONS CENTER                CHICAGO, IL 60677−7003
14888608   BRINKS, SARA         551 W. LAKE ST           SAND LAKE, MI 49343
14888609   BRITTON, DEMITIRUS            1102 E PRAIRIE DR          PALATINE, IL 60074
14888610   BRIVCHIK, MICHAEL            610 PRINCE GEORGE DR             LANCASTER, PA 17601
14888611   BRIXEY, MADISON J           5254 TAVISTOCK            TOLEDO, OH 43623
14888612   BRIXMOR HERITAGE SQUARE LLC                  ATTN GENERAL COUNSEL             C/O BRIXMOR PROPERTY
           GROUP        450 LEXINGTON AVENUE, 13TH FLOOR                  NEW YORK, NY 10017
14888613   BRIXMOR HERITAGE SQUARE LLC                  ATTN VP OF LEGAL SERVICES            C/O BRIXMOR
           PROPERTY GROUP            8700 W. BRYN MAWR AVENUE, STE 1000−S                CHICAGO, IL 60631
14888614   BRIXMOR HERITAGE SQUARE LLC                  C/O BRIXMOR PROPERTY GROUP              PO BOX
           645346      CINCINNATI, OH 45264−5346
14888615   BRIXMOR HOLDINGS 1 SPE, LLC               BRIXMOR PROPERTY GROUP              450 LEXINGTON
           AVENUE         13TH FLOOR            NEW YORK, NY 10017
14888617   BRIXMOR HOLDINGS 1 SPE, LLC               C/O BRIXMOR PROPERTY GROUP              ONE FAYETTE
           STREET        SUITE 150         CONSHOHOCKEN, PA 19428
                  Case 20-10553-CSS           Doc 290-1      Filed 04/17/20      Page 23 of 173
14888616   BRIXMOR HOLDINGS 1 SPE, LLC              C/O BRIXMOR PROPERTY GROUP              PO BOX
           645324     CINCINNATI, OH 45264−5324
14888618   BROADBENT, JACOB            32836 ELM DR           AVON, OH 44011
14888621   BROADSTONE AVF MICHIGAN LLC                  800 CLINTON SQUARE           ROCHESTER, NY 14604
14888619   BROADSTONE AVF MICHIGAN LLC                  C/O BROADSTONE REAL ESTATE, LLC           800 CLINTON
           SQUARE       ROCHESTER, NY 14604
14888620   BROADSTONE AVF MICHIGAN LLC                  C/O TONES VAISEY, PLLC         155 CLINTON
           SQUARE       ROCHESTER, NY 14604
14888622   BROADSTONE AVF MICHIGAN, LLC                  ATTN PORTFOLIO MANAGER            C/O BROADSTONE REAL
           ESTATE, LLC      800 CLINTON SQUARE                ROCHESTER, NY 14604
14888623   BROADSTONE AVF MICHIGAN, LLC                  C/O BROADSTONE REAL ESTATE, LLC           530 CLINTON
           SQUARE       ROCHESTER, NY 14604
14888624   BROADWAY DECOR INC.               71 CARLAUREN ROADE             WOODBRIDGE, ON L4L 8A8
14888625   BROADWAY, JESSICA A              3281 CAPITAL AVE 25C          BATTLE CREEK, MI 49015
14888626   BROCK TOWING & RECOVERY                 159 10TH ST.       PLAINWELL, MI 49080
14888628   BROKEN ARROW TRANSPORT INC                  851 OTTO ROAD          RED BAY, AL 35582
14888629   BROKENSHIRE, SCOTT R              858 HENDRICKSON           CLAWSON, MI 48017
14888630   BRONER INC       PO BOX 674350             DETROIT, MI 48267−4350
14888631   BRONER, JANITA D          17129 WARD            DETROIT, MI 48235
14888632   BROOKHILL GB, LLC           C/O GOODIER PROPERTIES              1414 KEY HIGHWAY, SUITE
           300     BALTIMORE, MD 21230
14888633   BROOKS, ANNE        2301 OREM AVENUE                BALTIMORE, MD 21217
14888634   BROOKS, BERNARDUS              1408 E 84TH ST         CLEVELAND, OH 44103
14888635   BROOKS, BRENDA          5573 STARLIT DR             MEHLVILLE, MO 63129
14888636   BROOKS, ELIZABETH C             25 RIVERVIEW DR           ERIE, MI 48133
14888637   BROOKS, JORDAN          36626 FORDSON ST             CLINTON TOWNSHIP, MI 48035
14888638   BROOKS, MICHAEL           10241 EDGEFIELD ST APT 101             HARPER WOODS, MI 48225
14888639   BROOKS, NATHANIEL J             20731 RIDGEDALE           OAK PARK, MI 48237
14888640   BROOKS, PEGGIE        1908 HYDE PARK RD.               DETROIT, MI 48207
14888641   BROOKS, ROBERT M            1955 PRAIRIE PKWY SW APT 168             WYOMING, MI 49519
14888642   BROOKS, SABRINA C           5759 BLUEHILL ST            DETROIT, MI 48224
14888643   BROOKS, SAMUEL L           3370 PARKWAY DR              BAY CITY, MI 48706
14888644   BROOKS, STACIE L         2248 ARBOR AVE             NORTON SHORES, MI 49441
14888645   BROOKS, STEPHEN          4549 DEWULF DR.             TROY, MI 48085
14888646   BROOKS, TALIYAH          2911 CLAIRMONT              DETROIT, MI 48206
14888647   BROOKS−KENNEDY, VALENCIA D                  36122 MISSION COURT          FARMINGTON, MI 48335
14888648   BROOM, MELISSA C           3001 10TH ST          WAYLAND, MI 49348
14888649   BROWN JR, HARRY F           4736 SHINNECOCK HILLS 102              TOLEDO, OH 43615
14888650   BROWN LEWIS, SHERLESA               24030 MCALLISTER ST           SOUTHFIELD, MI 48033
14888651   BROWN, AARON         30212 ROUSSEAU DR                NOVI, MI 48377
14888652   BROWN, ALEXANDER              30017 ALETA CIRCLE           WARREN, MI 48093
14888653   BROWN, ALLEN R         5156 LAKE BREEZE              MAUMEE, OH 43537
14888654   BROWN, ANDREA A            14443 PENNSYLVANIA APT. 208              RIVERVIEWN, MI 48193
14888655   BROWN, ANTWAN           8020 DUVALL AVENUE                ROSEDALE, MD 21237
14888656   BROWN, AUSTIN         4019 CARNATION DR               ST. LOUIS, MO 63125
14888657   BROWN, CAROLYN            5151 SURFWOOD DR.              COMMERCE TOWNSHIP, MI 48382
14888658   BROWN, CHARLES W             8685 HUDSON AVE             WARREN, MI 48089
14888659   BROWN, CHRISTOPHER M               1313 PINEHURST BLVD            KALAMAZOO, MI 49006
14888660   BROWN, CORY K         4117 KENZIE BLVD              JACKSON, MI 49201
14888661   BROWN, CURTIS        6515 YALE ST BUILDING 2 APT #               WESTLAND, MI 48185
14888662   BROWN, DAMIEN C           8086 YOLANDA             DETROIT, MI 48234
14888663   BROWN, DARNELL           32722 MOUND RD APT 4              WARREN, MI 48092
14888664   BROWN, DELMEDA Q             13932 HOBART           WARREN, MI 48089
14888665   BROWN, DEREK         9 PUTNAM AVE               PONTIAC, MI 48342−1299
14888666   BROWN, DESIREE M           22321 LOGUE           WARREN, MI 48091
14888667   BROWN, DEUNDRE M             16639 ROSSINI          DETROIT, MI 48205
14888668   BROWN, DORIAN M           31830 SCOTT CT            WARREN, MI 48093
14888669   BROWN, DWAYNE           30992 HITCHING POST COURT                FARMINGTON HILLS, MI 48331
14888670   BROWN, ECHO        427 RIVERBANK DRIVE                 FLINT, MI 48503
14888671   BROWN, ERIC       37530 HARPER AVE 221               CHARTER TOWNSHIP OF CLINTON, MI 48036
14888672   BROWN, ETHAN A          428 N PINECREST RD              BOLINGBROOK, IL 60440
14888673   BROWN, EUGENE          30507 KRAUTER ST.APT A2              GARDEN CITY, MI 48135
14888674   BROWN, GEORGE          1043 AUBURN LANE               BUFFALO GROVE, IL 60089
14888675   BROWN, HERMAN           6754 QUAIL RUN CIRCL              WESTLAND, MI 48185
14888676   BROWN, JADANTE R            2768 SEATON CIRCUIT WEST              WARREN, MI 48092
14888677   BROWN, JANE A        2515 CENTURY LN               MUSKEGON, MI 49442
14888678   BROWN, JAVEONTAE T              17416 GREELEY           DETROIT, MI 48203
14888679   BROWN, JERREL A          3952 WINIFRED ST            WAYNE, MI 48184
14888680   BROWN, JIBRI J      14152 RIVERVIEW ST               DETROIT, MI 48223
14888681   BROWN, JON C       11179 MANDALE DRIVE                 STERLING HEIGHTS, MI 48312
14888682   BROWN, JR., EARL        17108 TOEPFER DRIVE              EASTPOINTE, MI 48021
14888683   BROWN, JUSTIN D         15091 ROCHELLE             DETROIT, MI 48205
14888684   BROWN, KAMIYAH A             22321 LOGUE          WARREN, MI 48091
14888685   BROWN, KEITH S        14323 MASONIC BLVD                WARREN, MI 48088
14888686   BROWN, KELVIN         20516 SPENCER             DETROIT, MI 48234
14888687   BROWN, LADARO A            5488 MARYLAND ST              GARY, IN 46410
14888688   BROWN, LEO C       27680 WENTWORTH DR                  ROSEVILLE, MI 48066
14888689   BROWN, LORENZO           19336 HOOVER             DETROIT, MI 48205
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 24 of 173
14888690   BROWN, MARCUS E            13247 WINDHAM DRIVE              WASHINGTON TOWNSHIP, MI 48094
14888691   BROWN, MARTICE           130 GRAND AVE APARTMENT 1                MOUNT CLEMENS, MI 48043
14888692   BROWN, MARVIN           9261 CAMLEY            DETROIT, MI 48224
14888693   BROWN, MATTHEW N               509 ARCOLA         GARDEN CITY, MI 48135
14888694   BROWN, NORRIS          14033 FAIRMOUNT              DETROIT, MI 48205
14888695   BROWN, PADRO          7765 PENROD             DETROIT, MI 48228
14888696   BROWN, QUINTE          125 CASTNER AVE              DONORA, PA 15033
14888697   BROWN, RODERICK K              956 COBBLESTONE CT            ROCHESTER HILLS, MI 48309
14888698   BROWN, SHANAIZAH              2116 W 14 MILE RD APT 201          ROYAL OAK, MI 48073
14888699   BROWN, SHAUN N           16638 RENEE DR            MACOMB, MI 48042
14888700   BROWN, SHAVON           21617 BOURNEMOUTH ST                HARPER WOODS, MI 48225
14888701   BROWN, SHERETHA            1266 TECUMSEH             TOLEDO, OH 43607
14888702   BROWN, SHERRY L           1315 MANDEL AVE              WESTCHESTER, IL 60154
14888703   BROWN, STEVE         20205 SUNSET             DETROIT, MI 48234
14888704   BROWN, STEVEN L           4393 PALMETTO CT             GRAND BLANC, MI 48439
14888705   BROWN, TIMOTHY J            1880 S GERA RD          FRANKENMUTH, MI 48734
14888706   BROWN, TYLER P          1173 EMERALD FOREST LN               DAVISON, MI 48423
14888707   BROWN, TYREZ D          18525 STEPHENS            EASTPOINTE, MI 48021
14888708   BROWN−HARRISON, MICHAEL L                  17206 SANTA BARBARA          DETROIT, MI 48221
14888709   BROWNING, JAMARIO              8798 LAGOON DR           YPSILANTI, MI 48197
14888710   BROWNING, TERRY N              4272 CORDLEY LAKE RD            PICKNEY, MI 48169
14888711   BROWNLEE, ANDREW               514 HIGHLAND CREEK CT             HOLLAND, OH 43528
14888712   BROYHILL FURNITURE               HERITAGE HOME GROUP             PO BOX 842386      BOSTON, MA
           02284−2386
14888713   BROZIK III, WILLIAM          14819 US 23 S.        PRESQUE ISLE, MI 49777
14888714   BROZIK, CHRISTOPHER M               30734 ALGER BLVD.          MADISON HEIGHTS, MI 48071
14888715   BRUCE BOCHENEK SALES                7318 W 90TH STREET          BRIDGEVIEW, IL 60455
14888716   BRUCE EWING LANDSCAPING INC.                 124 NORTH THOMAS ROAD            FORT WAYNE, IN
           46808
14888718   BRUCHNAK, AL         5936 S. SHORE DR.            WHITEHALL, MI 49461
14888719   BRUMM, ANGELA           648 N. FOX TRAIL            ROUND LAKE, IL 60073
14888720   BRUNSCHWIG & FILS             PO BOX 9413         NEW YORK, NY 10087−9413
14888721   BRUURSEMA, PATTY J              2711 STONE BLUFF DR           WYOMING, MI 49519
14888725   BRYAN, DANIEL C          16212 CLINTON RD             SPRINGPORT, MI 49284
14888726   BRYAN, TONY        8425 DUFFIELD RD              FLUSHING, MI 48433
14888727   BRYANCH, STANLEY             8177 GARY AVE.           WESTLAND, MI 48185
14888728   BRYANT, ANDREW P             15710 COURT VILLAGE LANE             TAYLOR, MI 48180
14888729   BRYANT, BRIA S        18815 BRADY             REDFORD, MI 48240
14888730   BRYANT, DELBERT T             25630 PALOMINO AVE            WARREN, MI 48089
14888731   BRYANT, DELISA M           615 CLINTON ST           FLINT, MI 48507
14888732   BRYANT, ISAIAH         113 POPLAR AVE NW               CANTON, OH 44721
14888733   BRYANT, KATELYN M              1702 ST. CLAIRE DR          HIGHLAND, MI 48357
14888734   BRYANT, MARSAILIS D              175 W GEORGE AVE           HAZEL PARK, MI 48030
14888735   BRYANT, ROBERT D            140 TIPLADY RD.           PINCKNEY, MI 48169
14888736   BUBNA, PIYUSH         4831 PAULINA DR.            YPSILANTI, MI 48197
14888737   BUCHANAN, ROBERT              10903 W MORLEY DR            WILLIS, MI 48191
14888738   BUCHANAN, STEPHANIE               25620 W 12 MILE RD         BLD 14 APT 304      SOUTHFIELD, MI
           48034
14888739   BUCHHEIT, ALISON           23 GLENCOE CT.            UNIT 101      NAPERVILLE, IL 60565
14888740   BUCKHOLT, TINA          287 CHAPMAN DRIVE WEST                WELLSBURG, WV 26070
14888741   BUCKLES & BUCKLES              PO BOX 1150         BIRMINGHAM, MI 48012
14888742   BUCKNER, MICHAEL E              505 AVEBURY LANE            ROSELLE, IL 60172
14888743   BUCKTOWN POWER LLC                C/O CWD REAL ESTATE INVESTMENT              50 LOUIS SUITE
           600     GRAND RAPIDS, MI 49503
14888744   BUDAY, ROBERT D           3250 DALLAS AVE             WARREN, MI 48091
14888745   BUDD, NOAH Z        379 PEARSON CIRCLE               NAPERVILLE, IL 60563
14888746   BUDS WRECKER SERVICE                959 CHICAGO DR SW          GRAND RAPIDS, MI 49509
14888747   BUDZINSKI, JOHN         4991 HIGHLAND CT.              CLARKSTON, MI 48348
14888748   BUDZYN, MICHELLE            962 HOLIDAY DRIVE             SANDWICH, IL 60548
14888749   BUECHE, BRIDGET N            630 TUTTLE AVE NE            GRAND RAPIDS, MI 49503
14888750   BUECHE, HEATHER K             7700 E VERMONT DR , APT 41           TERRE HAUTE, IN 47802
14888751   BUENO, CHRISTOPHER              6381 E JK AVENUE          KALAMAZOO, MI 49048
14888752   BUENO, OSCAR        2610 ELIM AVENUE               ZION, IL 60099
14888753   BUESCHER, CHRISTOPHER T               33340 FRASER AVE          FRASER, MI 48026
14888754   BUFORD, DERRY D           4802 WESTERN RD             FLINT, MI 48506
14888755   BUGAJ, ANNA K        849 TAMARAC DR               CAROL STREAM, IL 60188
14888756   BUGGS, ANTONN          16180 OXLEY RD             APT 203       SOUTHFIELD, MI 48075
14888757   BUKIS, MATTHEW D            1193 S LATSON RD            APT 11      HOWELL, MI 48843
14888758   BUKOSKY, KANE          4041 GRANGE HALL RD LOT 14                HOLLY, MI 48442
14888759   BULLARD, TERENCE             1601 ROBERT BRADBY DR #608             DETROIT, MI 48207
14888760   BULLOUGH, BYRON             10451 MAGENTA DR             NOBLESVILLE, IN 46060
14888761   BUMGARDNER, JULIE              21200 PIKE RD 215         CLARKSVILLE, MO 63336
14888762   BUMGARNER, ANTHONY                 9710 W PLEASANT VALLEY RD            PARMA, OH 44130
14888763   BUMP, ALEXANDER            6801 CHADWICK DR              CANTON, MI 48187
14888764   BUNCH, TIM       6011 SUGARLOAF DRIVE                 GRAND BLANC, MI 48439
14888765   BUNGALOW 5        95 MAYHILL ST               SUITE 5       SADDLE BROOK, NJ 07663
14888766   BUNGALOW FLOORING LLC                 1729 SOUTH DAVIS ROAD           LAGRANGE, GA 30241
14888767   BUNTIN, PHILIP B        5410 W. 131ST ST.          CRESTWOOD, IL 60445
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 25 of 173
14888768   BURBACH, WILLIAM P           22040 GRIX ST        WOODHAVEN, MI 48183
14888769   BURBANK REALTY COMPANY LLC.               C/O DLC MANAGEMENT CORPORATION                P.O. BOX
           776533     CHICAGO, IL 60677
14888770   BURBINE, ZACHARRIAH (ZACH)             7311 MAPLE ST          DEARBORN, MI 48126
14888771   BURCHAM, BONNIE L           8484 ANTWERP          STERLING HEIGHTS, MI 48313
14888772   BURCHMAN, AMY C           8417 WAINWRIGHT            CENTERLINE, MI 48015
14888773   BURDEN, KIMBERLY K            2722 S PARK STREET         KALAMAZOO, MI 49001
14888775   BURETZ, TODD M        8400 W ST FRANCIS RD            FRANKFORT, IL 60423
14888776   BURG, NICOLE      1217 GREENWOOD AVE                DEERFIELD, IL 60015
14888777   BURGE, WAYNE        3100 LAYMAN DR.             FLINT, MI 48506
14888778   BURGER, DAVID D         150 MEADOW CIRCLE WEST               WIXOM, MI 48393
14888779   BURGER, JARED M         1270 HARRISON WILLSHIRE LINE R              OHIO CITY, OH 45874
14888780   BURGESS, JOSH      423 GLORIA LN            OSWEGO, IL 60543
14888781   BURGHARDT, DARREN A             6803 CADILLAC AVENUE            WARREN, MI 48091
14888782   BURGMEIERS       1356 Old Sixth Avenue Rd.         Altoona, PA 16601
14888783   BURGOYNE, DAVID          400 CONGDON ST            CHELSEA, MI 48118
14888784   BURK, JOSHUA R       48351 MALLARD DR              NEW BALTIMORE, MI 48047
14888785   BURKE, CHAD M        19105 GEORGIA ST            ROSEVILLE, MI 48066
14888786   BURKE, JOHN K      4151 HICKORY HILLS             DRYDEN, MI 48428
14888787   BURKES, TERELLE         21227 PANAMA           WARREN, MI 48089
14888788   BURKEY, DEBORAH A            38764 HAMPTON CT           HARRISON TWP, MI 48045
14888789   BURKS, DEVONTAE S           30670 LITTLE MACK AVE APT 203            ROSEVILLE, MI 48066
14888790   BURLEY, BRIELLE J        309 S 4TH ST APT 4E         COLUMBUS, OH 43215
14888791   BURNETT, GINA       963 CRESTWOOD LANE               O FALLON, MO 63366
14888792   BURNS, DELSHAWN           18474 REVERE          DETROIT, MI 48234
14888793   BURNS, JACOB J      55899 SERENE DR            MACOMB, MI 48042
14888794   BURNS, MICHAEL         18532 ROSCOMMON             HARPER WOODS, MI 48225
14888795   BURNS, NATHANIEL          19159 TRINITY ST          DETROIT, MI 48219
14888796   BURNS, SANTAHN         6305 LONGACRE ST             DETROIT, MI 48228
14888797   BURNS, STEPHANIE A          1910 CLIFTON AVE          ROYAL OAK, MI 48073
14888798   BURNSIDE, CRYSTAL           4700 SAINT ANTOINE ST. APT 203           DETROIT, MI 48201
14888799   BURRELL PLUMBING & HEATING INC               15300 WINDSONG DRIVE           MACOMB, MI 48044
14888800   BURRES, RANDALL L           26290 N. BOESCH PLACE           INGLESIDE, IL 60041
14888801   BURT, CODIE L     1528 SOUTHERN AVE               KALAMAZOO, MI 49001
14888802   BURT, KAMAYA        5218 W CRYSTAL ST             CHICAGO, IL 60651
14888803   BURTIS, STEVEN M         344 N. MULBERRY ST           MARSHALL, MI 49068−4878
14888804   BURTON, DAVID       11682 HUBBELL            DETROIT, MI 48227
14888805   BURTON, JOHNNY         198 RED OAK LN WINFEILD              WINFEILD, MO 63389
14888806   BURTON, KEVIN K         2450 MULBERRY ST            APT 38       BLOOMFIELD HILLS, MI 48302
14888807   BURTON, LAUREN D          7011 S CHAPPEL AVE           CHICAGO, IL 60649
14888808   BURTON, MATTHEW            1840 8TH ST        WYANDOTTE, MI 48192
14888809   BURTON, MICHAEL C           18090 LISTER AVE         EASTPOINTE, MI 48021
14888810   BURTON, STEVEN M          22431 KRAMER           ST CLAIR SHORES, MI 48080
14888811   BURTSCHER, KODIE M           7714 DOUGLAS RD           LAMBERTVILLE, MI 48144
14888812   BURY, GARY G      52225 BRYAN MICHAEL                MACOMB, MI 48042
14888813   BURY, GAYLE D       52225 BRYAN MICHAEL               MACOMB, MI 48042
14888814   BURY, JENNIFER R        25592 NORVELL           CHESTERFIELD, MI 48051
14888815   BUSCEMI, ALYSSA         21700 PARKWAY STREET             SAINT CLAIR SHORES, MI 48082
14888816   BUSCH, GREGORY S          35930 UNION LAKE RD APT 125            HARRISON TOWNSHIP, MI 48045
14888817   BUSCH, STEPHON        1029 LINCOLN           TOLEDO, OH 43607
14888818   BUSH CONCRETE PRODUCTS INC              3584 AIRLINE ROAD          MUSKEGON, MI 49444
14888819   BUSH, BRITTANY        20200 WEYBRIDGE ST APT 302              CHARTER TOWNSHIP OF CLINTON, MI
           48306
14888820   BUSH, CASEY M       729 BUCHANAN AVE              APT. #3       KALAMAZOO, MI 49008
14888821   BUSH, JAKE     400 S. STATE ST          SPARTA, MI 49345
14888822   BUSH, JEREMY      14470 TISCH CT           MARNE, MI 49435
14888823   BUSH, LONDON       636 W BROCKTON AVE                MADISON HEIGHTS, MI 48071
14888824   BUSH, SHANE K      2825 DEAN LAKE AVE              GRAND RAPIDS, MI 49505
14888825   BUSH, TIMOTHY D         14491 WINTER GREEN ST            GRAND HAVEN, MI 49417
14888826   BUSHARD, DEANA          955 DREXEL DR NE           GRAND RAPIDS, MI 49505
14888827   BUSS, JAMES M      324 ANN ST           CARY, IL 60013
14888828   BUSSELL, DARIOUS R          986 ROME        ROCHESTER HILLS, MI 48307
14888829   BUSSELL, KENNETH W            7250 ADENA HILLS COURT            WEST CHESTER, OH 45069
14888830   BUSTAMANTE, CARLOS             1016 CLOVERLAWN DR             PONTIAC, MI 48340
14888831   BUSTAMANTE, DORA A             1016 CLOVERLAWNR            PONTIAC, MI 48340
14888832   BUSTAMANTE, HECTOR             885 WILLIAMSBURY DR APT354             WATERFORD, MI 48329
14888833   BUSTAMANTE, JOHANNA              1016 CLOVERLAWN DR            PONTIAC, MI 48340
14888834   BUTKI SAW & TOOL          20582 HALL RD.         CLINTON TWP., MI 48038
14888835   BUTLER SITEWORK ASSOCIATES, LLC               1765 MERRIMAN ROAD           AKRON, OH 44313
14888837   BUTLER SITEWORK ASSOCIATES, LLC               1765 MERRIMAN ROAD           AKRON, OH 44313
14888836   BUTLER SITEWORK ASSOCIATES, LLC               RIVERVIEW MANAGEMENT              1765 MERRIMAN
           ROAD       AKRON, OH 44313
14888838   BUTLER, JAMARCUS           213 HENRY RUFF          INKSTER, MI 48141
14888839   BUTLER, JANELLE L         105 DOLE AVENUE            CRYSTAL LAKE, IL 60014
14888840   BUTLER, JEROME        11300 LONGACRE             DETROIT, MI 48227
14888841   BUTLER, KYLE      1812 SAN LUIS DR            ST. LOUIS, MO 63138
14888842   BUTLER, RAHMAN          9656 MONICA APT 1, APT 1           DETROIT, MI 48204
14888843   BUTRUS, AUSTIN        44227 MEADOWLAKE DR               STERLING HTS, MI 48313
                   Case 20-10553-CSS                 Doc 290-1         Filed 04/17/20           Page 26 of 173
14888844   BUTT, RUTH           18000 YORK RD              PARKTON, MD 21120
14888845   BUTTERFIELD, EVA                6841 AMBERLY ST              PORTAGE, MI 49024
14888846   BUTTS, KALYN C              27331 OXFORD DRIVE                 SOUTHFIELD, MI 48034
14888847   BUTYNESKI, ERIN               52828 STAG RIDGE DR                MACOMB, MI 48042
14888848   BUZINSKI, TERRY              31431 30 MILE RD             LENOX, MI 48050
14888849   BWC OWNERS ASSOCIATION                     C/O BOUGHTON WOODWARD                      ONE PARKVIEW PLAZA 9TH
           FLOOR           OAKBROOK TERRACE, IL 60181
14888850   BYCZEK, ANNA M                15551 UTHERS STREET                 CLINTON TOWNSHIP, MI 48038
14888851   BYRD, MAURICE               559 MARKLE            PONTIAC, MI 48034
14888852   BYRD, NATHANIEL R                 500 EAST 12 MILE ROAD                ROYAL OAK, MI 48073
14888853   BYRD, TRAYVONNE T                  431 MARSHALL              MUSKEGON, MI 49442
14888854   BYRD, YVETTE              12908 LENORE            REDFORD, MI 48239
14888855   BYRNE, CHERYL A                18714 S MILL CREEK DRIVE                 MOKENA, IL 60448
14888856   BYRNES, LISHA R              3217 RALEIGH DRIVE                TOLEDO, OH 43606
14888857   BYRNES, THOMAS A                 3217 RALEIGH DR             TOLEDO, OH 43606
14888858   BYSZEWSKA−ADKINS, DOROTA M                       18822 SPRINGFIELD AVE                FLOSSMOOR, IL 60422
14887933   Babette Groff       1700 Philadelphia Street, Apt 20            Indiana, PA 15701
14887945   Baesman Group, Inc           4477 Reynolds Drive          Hilliard, OH 43026
14887949   Bahjet Mohammed            4198 Crystal Creek Dr          Ypsilanti, MI 48197
14887954   Bailey Clark       12590 Jumlar Drive           Byron, MI 48418
14888028   Barbara Holliday         215 South 6th Street         West Newton, PA 15089
14888030   Barbara Saxton         11385 Greenwich Dr            Sparta, MI 49345
14888090   Basel Hasan        8808 Concord Ln, Unit F            Justice, IL 60458
14888124   Bay City        ACCOUNTS RECEIVABLE                    301 WASHINGTON AVE                BAY CITY, MI 48708
14888147   Bear Creek Township            373 NORTH DIVISION RD.                PETOSKEY, MI 49770
14888155   Beasley Media Group, Inc           Robin Riehl         1 Radio Plaza        Ferndale, MI 48220
14888166   Beazley Furlonge Ltd.          Plantation Place South         60 Great Tower Street        London EC3R 5AD United
           Kingdom
14888168   Beazley Insurance Company, Inc.           30 Batterson Park Road           Farmington, CT 06032
14888175   Becky Pellerito        6047 Vivian St         Taylor, MI 48180
14888176   Becky Sullivan        874 Village Green Ln, #2087            Waterford, MI 48328
14888177   Bedford Boone III         9909 Lancaster         Van Buren, MI 48111
14888178   Bedford Pk, IL        6701 S. ARCHER ROAD                 BEDFORD PARK, IL 60501
14888182   Bedgear, LLC         110 Bi−County Blvd, Suite 101             Farmingdale, NY 11735
14888181   Bedgear, LLC         Eugene Alletto, CEO           100 Bi−County Blvd.          Suite 101       Farmingdale, NY
           11735
14888234   Ben Chase        3069 Cooper Bluff Dr           Columbus, OH 43231
14888235   Ben J Eby        3643 N US Highway 23             Oscoda, MI 48750
14888270   Bernard A. Kohlway           4200 Arthur Shipley Road            Westminster, MD 21157
14888271   Bernard Bowman           368 West Maiden Street           Washington, PA 15301
14888293   Beverly Fisher        10099 Hutchinson Hwy             Onaway, MI 49765
14888387   Bloomfield Township            4200 TELEGRAPH RD.                P.O. BOX 489        BLOOMFIELD TWP., MI
           48303
14888403   Bobbie Nicoletti        513 Eisenhower Blvd            Johnstown, PA 14904
14888458   Bonnie Burcham          8484 Antwerp           Sterling Heights, MI 48313
14888522   Bradley Leader         249 Troy Road          Dallastown, PA 17313
14888523   Bradley W. Branham            665 Bonterra Blvd Unit 203           Fort Wayne, IN 46845
14888545   Brandon Fisher         6033 E. 22 Mile Rd          Sand Lake, MI 49343
14888546   Brandon Nadolski          602 E Philadelphia St          Detroit, MI 48202−2225
14888574   Brent George        11700 Brown Rd            Springport, MI 49284
14888576   Brent T Smith        668 Payne St          Wood River, IL 62095
14888577   Brent T. Smith        Brent Smith          668 Payne St          Wood River, IL 62095
14888582   Brian B Lack        1908 River Dr           Waterford, MI 48328
14888583   Brian Bradley        21164 Indian Creek Dr           Farmington Hills, MI 48335
14888585   Brian Cooke        45 Lakewood Circle North             Greenwich, CT 06830
14888586   Brian Cosgray        9338 Outlook Dr.           Brooklyn, OH 44144
14888587   Brian Jeffrey King         26051 Hollywood           Roseville, MI 48066
14888588   Brian Keller       Michelle LaLonde           4900 Fournace Pl., Suite 500         Bellaire, TX 77450
14888589   Brian Mooney         11353 Meadowbrook              Warren, MI 48093
14888590   Brian Suminski         1108 Croxall Ave          Aliquippa, PA 15001
14888591   Brian Violi       9464 Cherokee Trail          Streetsboro, OH 44241
14888592   Briana Ricci       14 Forest Hills Rd         Pittsburgh, PA 15221
14888594   Bridget Bueche         630 Tuttle Ave NE          Grand Rapids, MI 49503
14888596   Bridgeton, MO         12355 NATURAL BRIDGE ROAD                       BRIDGETON, MO 63044
14888597   Bridgette Kwapisz          23625 Joy St        Saint Clair Shores, MI 48082
14888603   Brigitte Gillis     39314 Baroque Boulevard              Clinton Twp, MI 48038
14888627   Brock W Clark         4131 Parker Road           Fort Gratiot, MI 48059
14888717   Bruce Provo        2350 Northwoods Dr            Benzonia, MI 49616
14888722   Bryan Bonatch         1633 Lincoln Way           White Oak, PA 15131
14888723   Bryan Grace        33662 Fernwood            Westland, MI 48186
14888724   Bryan Henson         30990 Stone Ridge Dr, Apt 10115               Wixom, MI 48393
14888774   Bureau of Motor Vehicles (PA)           Department of Transportation          Keystone Building       400 North St.,
           Fifth Floor       Harrisburg, PA 17120
14888859   C&F ENTERPRISES INC                 819 BLUE CRAB ROAD                 NEWPORT NEWS, VA 23606
14888860   C&G PUBLISHING INC                 13650 ELEVEN MILE RD                WARREN, MI 48089
14888861   C&N PARTY RENTALS LLC.                   5140 MEIJER DR.             ROYAL OAK, MI 48073
14888862   C&S ELECTRIC             9777 FENNER RD.              PERRY, MI 48872
14888863   C.A. SHORT COMPANY INC.                  P.O. BOX 890151            CHARLOTTE, NC 28289−0151
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 27 of 173
14888864   C.J. LINK LUMBER COMPANY                 PO BOX 1085        WARREN, MI 48090
14888865   C/O MID AMERICA ASSET MANAGEMENT, INC.                     ATTN JEAN M. ZOERNER           ALGONQUIN
           COMMONS          ONE PARKVIEW PLAZA, 9TH FLOOR                   OAKBROOK TERRACE, IL 60181
14888866   CABAN, CHRIS E          9401 S. MASSAOIT            OAK LAWN, IL 60453
14888867   CABUENA, DEXTER−RYAN                  12785 SHERMAN AVE            WARREN, MI 48089
14888868   CADE, ASHLEY          123 STEGMAN LN              PONTIAC, MI 48340
14888869   CADENA, ARVIN           36033 CADRE ST            CLINTON TWP, MI 48035
14888870   CADIZ, ERIC       9417 KINNERTON PLACE                FREDERICK, MD 21704
14888871   CADRE        201 E. 5TH ST. SUITE 1800           CINCINNATI, OH 45202
14888872   CADY, STEPHEN M            42 S HIGHLAND            MT CLEMENS, MI 48043
14888873   CAHILL, SUSAN          934 MAPLEWOOD LANE                 ENOLA, PA 17025
14888874   CAIN, KEVIN        1353 PARK DR APT B              MONTGOMERY, IL 60538
14888875   CAL LIGHTING         3625 E. PHILADELPHIA ST.              ONTARIO, CA 91761
14888876   CALABRESE, DAWN I             1165 NORTH MILWAUKEE AVE                 CHICAGO, IL 60642
14888877   CALABRESE, KIMBRA L               15156 OAK VALLEY LN            MONROE, MI 48161
14888878   CALDERON, CARLO W               941 N FAIRFIELD AV UNIT 1            CHICAGO, IL 60622
14888879   CALDWELL, SHANE E             4212 OAK FORREST CT SE K−01               GRAND RAPIDS, MI 49546
14888880   CALDWELL, VAN−LEER                1727 S INDIANA          UNIT 318        CHICAGO, IL 60616
14888881   CALERO SOFTWARE LLC.                 ACCOUNTS RECEIVABLE              1565 JEFFERSON
           ROAD        ROCHESTER, NY 14623
14888882   CALHOUN, ADONTE             23006 TEPPERT AVE             EASTPOINT, MI 48021
14888883   CALHOUN, DIAVIAN             9175 LAKEPOINTE            DETROIT, MI 48224
14888884   CALHOUN, ERIC          27055 LEXINGTON PARKWAY                  SOUTHFIELD, MI 48076
14888885   CALHOUN, IMARI K            20541 STOUT ST           DETROIT, MI 48219
14888886   CALIENDO, KEVIN           9433 S 86TH CT APT 1E            HICKORY HILLS, IL 60457
14888887   CALIFORNIA UMBRELLA                 4645 TROY CT         JURUPA VALLEY, CA 92509
14888888   CALKIEWICZ, ANDY             1 LAKE GILLILAN COURT              ALGONQUIN, IL 60102
14888889   CALL, JAMES         8300 CLINTON−MACON RD                 CLINTON, MI 49236
14888890   CALLAHAN, JULIUS            20284 FAIRPORT ST            DETROIT, MI 48205
14888891   CALLAWAY, ROBERT              19695 INKSTER RD.            BROWNSTOWN, MI 48174
14888893   CALLIHAN, RACHEL L             19774 BROADACRES             CLINTON TWP, MI 48035
14888894   CAMACHO, ANTHONY B                 P.O. BOX 4051        CENTER LINE, MI 48015
14888895   CAMACHO, FRANCISCO                5308 PINE TRAILS CIRCLE            PLAINFIELD, IL 60586
14888896   CAMACHO, MICHAEL D               21535 FRANCIS          ST CLAIR SHORES, MI 48082
14888897   CAMAJ, ARIANIT           7083 CATALINA DR            ALMONT, MI 48003
14888898   CAMAJ, LINDON           47145 MORNING DOVE DR               MACOMB, MI 48044
14888899   CAMBRON, KASSANDRA                 4900 SOUTH LAMON AVENUE                CHICAGO, IL 60638
14888900   CAMDEN ISLES LLC            5041 SOUTH STATE ROAD 7               423       FORT LAUDERDALE, FL
           33314
14888901   CAMERON, BERT            21 31ST ST S.         BATTLE CREEK, MI 49015
14888902   CAMERON, MAXWELL D                 31009 HERITAGE HILLS DRIVE             FARMINGTON HILLS, MI
           48331
14888903   CAMERON, NAJI          3445 S RHODES AVE APT 905               CHICAGO, IL 60616
14888904   CAMERON, ROBIN M             31009 HERITAGE HILLS             FARMINGTON HILLS, MI 48331
14888905   CAMESI, CODY          402 BONNIE BRAE DRIVE               CORAOPOLIS, PA 15108
14888907   CAMMON, NORA L             7108 RIVERVIEW DR             FLINT, MI 48532
14888908   CAMPANA, DARLENE M                45637 GRAYSTONE LN.            CANTON, MI 48187
14888909   CAMPARA, MILADA N              45657 CAGNEY           MACOMB TWP, MI 48044
14888910   CAMPBELL, CREGG A             23235 LAUREN AVE             WARREN, MI 48089
14888911   CAMPBELL, DEANDRE M                 8323 MARK TWAIN           DETROIT, MI 48228
14888912   CAMPBELL, DEVIN T            27632 ROAN DRIVE             WARREN, MI 48093
14888913   CAMPBELL, DONALD W                1649 CARLEMONT DR APT F              CRYSTAL LAKE, IL 60014
14888914   CAMPBELL, DONAVON                112 CLINTON DR W           BATTLE CREEK, MI 49017
14888915   CAMPBELL, DONOVAN                14545 MARK TWAIN ST            DETROIT, MI 48227
14888916   CAMPBELL, FULTON             7185 BLOSSOM GATE DR               COLUMBUS, OH 43147
14888917   CAMPBELL, GREGORY               4181 RYAN CT.          MILFORD, MI 48381
14888918   CAMPBELL, JACOB            1383 RAMBLING CREEK DR                NORTON SHORES, MI 49441
14888919   CAMPBELL, JUWAN R              11377 MEADOWBROOK DR                 WARREN, MI 48093
14888920   CAMPBELL, KEMONI             666 W BETHUNE APT#310              DETROIT, MI 48202
14888921   CAMPBELL, KENNETH               6111 CHARTER OAKS DR.             DAVISON, MI 48423
14888922   CAMPBELL, KIRK J           5233 ROBERT           SHELBY TWP, MI 48316
14888923   CAMPBELL, MICHAEL              4455 CHADBURNE DR             LANSING, MI 48911
14888924   CAMPBELL, RILEY H            3222 AVONDALE AVE              TOLEDO, OH 43607
14888925   CAMPBELL, TRAMAINE M                 20143 E 8 MILE RD #13         SAINT CLAIR SHORES, MI 48080
14888926   CAMPBELL, WILLIAM              1532 NORTH PARK ROAD              ROUND LAKE, IL 60073
14888927   CAMPOS, ERIKA          4858 S SPRINGFIELD AVE APT 3E                CHICAGO, IL 60632
14888928   CAMPOS, JESSE         6222 S RUTHERFORD               CHICAGO, IL 60638
14888929   CAMPUS HILLS MARYLAND ASSOCIATES, LP                     C/O MFI REALTY, LLC          2800 QUARRY LAKE
           DRIVE, STE 340        BALTIMORE, MD 21209
14888931   CANADA REVENUE AGENCY                   RECEIVER GENERAL             275 POPE ROAD SUITE
           103      SUMMERSIDE, PE C1N 6A2
14888932   CANALE, GIOVANNI M              1540 FARMHILL DR.           ALGONQUIN, IL 60102
14888933   CANALES, ARMANDO               9202 BRISTOL LANE            HUNTLEY, IL 60142
14888935   CANFIELD, BRITTANY J              35135 WEBSTER           WESTLAND, MI 48185
14888936   CANI, MIRELA         11811 LAKE AVENUE              APT 505         LAKEWOOD, OH 44107
14888937   CANLAS, MARIA L           2178 WYATT LANE              GLENDALE HEIGHTS, IL 60139
14888938   CANSLER, JOHN T           14210 ARNOLD            REDFORD, MI 48239
14888939   CANTLE, KEVIN D           18820 VICTOR           ROSEVILLE, MI 48066
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 28 of 173
14888940   CANTON CHAMBER OF COMMERCE                     45525 HANFORD ROAD           CANTON, MI 48187−4775
14888941   CANTON CITY UTILITIES              626 30th St NW       Canton, OH 44709
14888944   CANTON TWP.        1150 S Canton Center Road           Canton, MI 48188−1699
14888943   CANTON TWP.        P.O. BOX 87680             CANTON, MI 48187−0680
14888945   CANTOR, JOSHUA P          5512 BROMPTON COURT                  WEST BLOOMFIELD, MI 48322
14888946   CANTRELL, PAUL A          59623 BARKLEY DR              NEW HUDSON, MI 48165
14888947   CANTY, PATRICIA         29450 NORTHBROOK CT                 SOUTHFIELD, MI 48076
14888948   CANYON FURNITURE COMPANY                    ACCOUNTING DEPARTMENT              PO BOX 2107      SEFFNER,
           FL 33583
14888949   CAP, KALEN      2740A CANTERBURY CIRCLE                    PORT CLINTON, OH 43452
14888950   CAPANO, ANTHONY O              59900 W BROCKTON              NEW HAVE, MI 48048
14888951   CAPCIK, CHRIS       967 MAYFIELD ST               CARY, IL 60013
14888952   CAPEL INC      831 N. MAIN ST             TROY, NC 27371
14888953   CAPGEMINI AMERICA INC.               C/O BANK OF AMERICA             LOCKBOX 012663        CHICAGO, IL
           60693
14888954   CAPINEGRO, ANN          106 DEVONSHIRE CR               BATTLE CREEK, MI 49015
14888955   CAPITAL ALLIANCE CORP.               DBA ADVANTAGE TRANSPORTATION                 6246 W. STERNS
           ROAD      OTTAWA LAKE, MI 49267
14888956   CAPO−CHICHI, HODONOU K                21260 GREEN HILL RD #105          FARMINGTON HILLS, MI
           48335
14888957   CAPOZZO, LORI M         3679 BETHUY              CASCO, MI 48064
14888958   CAPOZZOLI, MICHAEL S              2710 STONELEIGH DR            LANSING, MI 48910
14888959   CAPRARESE, REGINA            419 CASTLEBURY DR               SALINE, MI 48176
14888960   CAPRARIO, STEVEN M             2523 SW 25TH TER           CAPE CORAL, FL 33914
14888961   CAPTIVATE MEETINGS & INCENTIVES LLC                   ATTN ACCOUNTING DEPARTMENT              LONG
           BEACH, CA 90802
14888963   CARAMAGNO, MICHAEL J                42311 CREEKSIDE DR           CLINTON TWP, MI 48038
14888964   CARBARY, DONALD J             261 WEST NINE MILE ROAD              APT. 302     FERNDALE, MI 48220
14888965   CARD, HALEY S        3586 10 TH ST NW              WALKER, MI 49534
14888966   CARD, QUINCY D         9501 IRIS APT 302            DETROIT, MI 48227
14888967   CARD, STANTON M           4292 ALPENHORN DR NW APT 2C                 COMSTOCK PARK, MI 49321
14888968   CARDENAS, ROBERTO              8485 SHIRLEY CT. APT 12            PORTAGE, MI 49024
14888969   CARDONA, BRANDON R               36832 BARR ST.          CLINTON TOWNSHIP, MI 48036
14888970   CARDWELL, YOLANDA               8538 ROSELAWN             DETROIT, MI 48204
14888971   CAREER MANAGEMENT                 197 ROUTE 18         EAST BRUNSWICK, NJ 08816
14888972   CARL BEKOFSKE          P.O. BOX 2175            MEMPHIS, TN 38101−2175
14888974   CARL, ANDREW S          32648 CARY LN NORTH                NEW HAVEN, MI 48048
14888975   CARLIN FILMS       3670 ERIE DRIVE              ORCHARD LAKE, MI 48324
14888976   CARLIN, THEODORE            21390 ROBINHOOD AVE.               FAIRVIEW PARK, OH 44126
14888977   CARLSON DASH LLC            10411 CORPORATE DRIVE STE 100               PLEASANT PRAIRIE, WI 53158
14888978   CARLSON, HEATHER L             815 PLEASANT ST            GRAND LEDGE, MI 48837
14888979   CARLSON, MIKE         4868 W 84TH CT             CROWN POINT, IN 46307
14888980   CARLTON, KETERA L            4143 DORCHESTER              TOLEDO, OH 43607
14888981   CARMICHAEL, MARYANN                 14446 VALE COURT            STERLING HEIGHTS, MI 48312
14888982   CARMODY, MICHAEL J              490 LINCOLN ST NW            GRAND RAPIDS, MI 49534
14888983   CARMONA, CARLOS A              615 HALEY MEADOWS               ROMEOVILLE, IL 60446
14888985   CAROL YANCOSKY, TAX COLL.                 1 ETZE AVENUE           MT PLEASANT, PA 15666
14888986   CAROLINA CHAIR & TABLE CO.                PO BOX 18745          GREENSBORO, NC 27419
14888987   CAROLINA PET COMPANY                90 OLD SCHOOL ROAD             PROSPERITY, SC 29127
14888988   CARPENTER, GERALD R              27769 LASSLETT           ROSEVILLE, MI 48066
14888989   CARPENTER, JOSEPH L            134 AVONDALE AVE               JACKSON, MI 49203
14888990   CARPENTER, TASERJIO S              21313 REDMOND AVE             EASTPOINTE, MI 48021
14888991   CARPET SHOWCASE             12229 WHEATON             STERLING HEIGHTS, MI 48313
14888992   CARPET WORKS         48510 BEN FRANKLIN DR.                 SHELBY TWP., MI 48315
14888993   CARR, KELLIE E       21812 DOWNING                SAINT CLAIR SHORES, MI 48080
14888994   CARR, STEPHEN        2327 ST BERNARD DRIVE                 GRANITE CITY, IL 62040
14888995   CARR, TANISHA N         11311 HI TOWER DRIVE APT 4                SAINT ANN, MO 63074
14888996   CARR, WILLIAM        2320 CLARK AVENUE                 GRANITE CITY, IL 62040
14888997   CARRAWAY, CAROL A              20009 MARX           DETROIT, MI 48203
14888998   CARRIER, JOEL V        21673 LAUREL              CLINTON TOWNSHIP, MI 48035
14888999   CARRIER, SARA A         5706 BERWICK CT.             CLARKSTON, MI 48346
14889000   CARRIER, SARAH         3940 SASHABAW RD                WATERFORD, MI 48329
14889001   CARROLL COURT REPORTING                 175 CASS AVE.          MOUNT CLEMENS, MI 48043
14889002   CARROZZA, HILLARY             904 SUMMIT DR.           WEXFORD, PA 15090
14889003   CARSON, AARON J          24311 FILMORE ST             TAYLOR, MI 48180
14889004   CARSON, KYLE L         1945 OTIS           WARREN, MI 48091
14889005   CARSON, TERESA D           4317 W CULLERTON ST               CHICAGO, IL 60623
14889006   CARTAGENA, DEVAN D               14 GRANDVIEW CT.             ALGONQUIN, IL 60102
14889007   CARTER FURNITURE            201 EAST HOLLY HILL ROAD                THOMASVILLE, NC 27360
14889008   CARTER, ANTOINE D            22859 DAVID           EASTPOINTE, MI 48021
14889009   CARTER, ANWAR          34345 SHAWNEE ST               WESTLAND, MI 48185
14889010   CARTER, ARZELL         9729 FENTON              REDFORD, MI 48239
14889011   CARTER, CHARMAIN             21370 INDEPENDENCE DR.              SOUTHFIELD, MI 48076
14889012   CARTER, DEONTAE           18441 WEXFORD              DETROIT, MI 48234
14889013   CARTER, ITAVIA        2209 FLEETWOOD AVE APT B1                  BALTIMORE, MD 21214
14889014   CARTER, JUNNECIA           25199 BALFOUR ST.            WOODHAVEN, MI 48183
14889015   CARTER, JUSTIN        629 EAGEL RIDGE DRIVE                UNION, MO 63084
14889016   CARTER, MAURICE           3768 KINGS POINT DR              TROY, MI 48083
                  Case 20-10553-CSS              Doc 290-1       Filed 04/17/20        Page 29 of 173
14889017   CARTER, MICHAEL            16861 LAHSER APT30             DETROIT, MI 48219
14889018   CARTER, MICHAEL C             109 DRESDEN AVENUE               PONTIAC, MI 48340
14889019   CARTER, REED         4631 NUTMEG DRIVE                YPSILANTI, MI 48197
14889020   CARTER, STEVEN E            5220 RAILVIEW CT             APT 260      SHELBY TWP, MI 48316
14889021   CARTER, SUSAN M            5220 RAILVIEW CT APT 260              SHELBY TWP., MI 48316
14889022   CARTIER, STEVEN P            2983 MOON LAKE DR              WEST BLOOMFIELD, MI 48323
14889023   CARTLIDGE, DAVID D             2414 JOHN R RD #102           TROY, MI 48083
14889024   CARTWRIGHT, SHEILA M               1002 S PENNSYLVANIA AVE              LANSING, MI 48913
14889025   CARUTH, DARIAE J           1631 SANDY DR             JOLIET, IL 60432
14889026   CARVER, TAYLOR H             3550 WESTCOTT DRIVE              ADA, MI 49301
14889027   CARVEY, LINDA J          8120 EDWARD             CENTER LINE, MI 48015
14889028   CASABIANCA FURNITURE                16260 NW 49TH AVENUE             MAIMI, FL 33014
14889029   CASANA FURNITURE COMPANY LTD                     DEPT. CH 17747        PALATINE, IL 60055−7747
14889030   CASE, MICHAEL F          47430 JUNIPER RD             MACOMB, MI 48044
14889031   CASE, STEPHANIE M            34 BRECKENRIDGE DRIVE                AURORA, IL 60504
14889034   CASEY, MIKE         211 N. WOLCOTT ST.              HILLSDALE, MI 49242
14889036   CASEYVILLE TOWNSHIP SEWER SYST                    1 Ecology Drive      OFallon, IL 62269
14889035   CASEYVILLE TOWNSHIP SEWER SYST                    P.O. BOX 1900       FAIRVIEW HEIGHTS, IL 62208
14889037   CASH, TIMOTHY           629 E COY          HAZEL PARK, MI 48030
14889038   CASILLAS, TOBIAS           2303 PINEHURST LANE              GRAND BLANC, MI 48439
14889039   CASINO PARTY EXPERTS               120 EAST MARKET STREET             SUITE 1240         INDIANAPOLIS, IN
           46204
14889040   CASPER, KELLY A           1408 N STERLING AVE              PALATINE, IL 60067
14889042   CASSANI, CIARA J          57699 HAWTHORN DR               WASHINGTON TWP, MI 48094
14889043   CASSEL, ERIK D         2831 STONEGATE DRIVE                FLINT, MI 48507
14889044   CASSEL, MARK A           19343 FLORENCE             ROSEVILLE, MI 48066
14889045   CASSEL, MARY J          3241 RIDGECLIFF DR              FLINT, MI 48532
14889046   CASSEL, MEGAN M             25364 KATHY DRIVE             BROWNSTOWN, MI 48134
14889047   CASTAGNA, JOSEPH             15520 ASHLEY CT            MACOMB, MI 48044
14889048   CASTEEL, MARISA            700 BOLINGER ST.            ROCHESTER HILLS, MI 48307
14889049   CASTELLUCCI, LAWRENCE                 13512 PARKRIDGE DR.           SHELBY TOWNSHIP, MI 48315
14889050   CASTERS & EQUIPMENT CO                 33105 GROESBECK HWY.            FRASER, MI 48026
14889051   CASTILLO, RODRIGO             19356 NORTHRIDGE DR              APT F       NORTHVILLE, MI 48167
14889052   CASTILLO, SAUL          5059 W SUNNYSIDE AVE                CHICAGO, IL 60630
14889053   CASTLE, ALYVIA S           22021 CANTERBURY CT               WOODHAVEN, MI 48183
14889054   CASTLE, JAKE E         22021 CANTERBURY CT                WOODHAVEN, MI 48183
14889055   CASTRO, EMMANUELLE C                9324 NORTH CALLERO DR              NILES, IL 60714
14889056   CATALANO, KELLI−LYNN                1110 CLINTON AVE            NORTH VERSAILLES, PA 15137
14889057   CATALANT         25 THOMSON PLACE                FL 3        BOSTON, MA 02210
14889058   CATER, CODY A          27107 CAMPAU LANE                HARRISON TOWNSHIP, MI 48045
14889059   CATERING SENSATION               P.O. BOX 123         ARLINGTON HEIGHTS, IL 60006
14889063   CATNAPPER         PO BOX 1359             CLEVELAND, TN 37364−1359
14889064   CATO, ANDREA           22139 SAXONY             EASTPOINTE, MI 48021
14889065   CATO, BRENDA D           3820 BISHOP           DETROIT, MI 48224
14889066   CATOE, MATTHEW             2765 S MICHAEL PLACE              TRAVERSE CITY, MI 49686
14889067   CAVALLO, ANDREA L              10 E. 17TH STREET           LOMBARD, IL 60148
14889068   CAVAZOS, GABRIEL C              4595 DOLORES DR            TRENTON, MI 48183
14889069   CAVER, TODD J         19464 MAYFIELD              LIVONIA, MI 48152
14889071   CAYTON, WHITAKER T               4303 KINGSLANE           BURTON, MI 48529
14889072   CBJ TRANSPORTATION LLC.                20836 HALL ROAD SUITE 180            CLINTON TWP., MI 48038
14889073   CBL/WESTMORELAND                C/O CBL & ASSOCIATES MANAGEMENT, INC.                   CBL CENTER, SUITE
           500      2030 HAMILTON PLACE BOULEVARD                     CHATTANOOGA, TN 37421−6000
14889074   CBL/WESTMORELAND                CBL# 0825         PO BOX 955607         ST. LOUIS, MO 63195−5607
14889075   CDC DISTRIBUTORS INC.              P.O. BOX 62777         CINCINNATI, OH 45262
14889076   CDW DIRECT         PO BOX 75723            CHICAGO, IL 60675−5723
14889077   CEB INC.       3393 COLLECTIONS CENTER DR.                  CHICAGO, IL 60693
14889078   CEBALT, TREVOR           24636 N ELDA CT APT 47              HARRISON TWP, MI 48045
14889079   CEBELAK, BENJAMIN              527 PETERS RD           CASNOVIA, MI 49318
14889080   CECIL, LINDA A         1404 GARDNER POND LNET                 VICKSBURG, MI 49097
14889081   CEI MICHIGAN LLC            PO BOX 310          HAMBURG, MI 48139
14889082   CEKO, BEVERLY A            7964 WEST 164TH PLACE              TINLEY PARK, IL 60477
14889083   CELO, BELUL         1613 DONALD AVE               ROYAL OAK, MI 48073
14889084   CENDECKI, TED          5818 W WARWICK AVENUE                  CHICAGO, IL 60634
14889085   CENSOPRANO, MARK               7574 ELDERKIN COURT              HUDSON, OH 44236
14889086   CENTRAL MICHIGAN UNIVERSITY                   FINCH FIELD HOUSE           1303B W. CAMPUS DR.         MT.
           PLEASANT, MI 48858
14889087   CENTRAL WAYNE PROPERTIES LLC                   C/O VISION INVESTMENT PARTNERS               700 N. OLD
           WOODWARD AVENUE                 BIRMINGHAM, MI 48009
14889088   CENTRAL WAYNE PROPERTIES, LLC                   ATTN MEKANI, OROW, MEKANI, SHALLAL, &                HINDO,
           P.C.     255 S. OLD WOODWARD, SUITE 310                  BIRMINGHAM, MI 48009
14889089   CENTRAL WAYNE PROPERTIES, LLC                   C/O VISION INVESTMENT PARTNERS               700 N. OLD
           WOODWARD AVE., SUITE 300                BIRMINGHAM, MI 48009
14889090   CENTURY FURNITURE COMPANY                    PO BOX 405607         ATLANTA, GA 30384−5607
14889092   CENTURYLINK           100 CenturyLink Drive          Monroe, LA 71203
14889091   CENTURYLINK           P.O. BOX 4300           CAROL STREAM, IL 60197−4300
14889093   CENTURYLINK BUSINESS SERVICES                   PO BOX 52187        PHOENIX, AZ 85072−2187
14889095   CERI, DONALD         37200 ST JOSEPH DR              STERLING HEIGHTS, MI 48310
14889096   CERNUDA, SHARRY              P O BOX 1205          FRANKFORT, IL 60423
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 30 of 173
14889097   CERTAPRO PAINTERS OF CENT PA               1051 COUNTRY CLUB ROAD              CAMP HILL, PA 17011
14889098   CERTAPRO PAINTERS OF KIRKWOOD                 LADUE          1495 FOREST VIEW DR.         WARSON
           WOODS, MO 63122
14889099   CERTAPRO PAINTERS OF PLYMOUTH                 9357 GENERAL DRIVE            SUITE #123     PLYMOUTH,
           MI 48170
14889100   CERTEGY PAYMENT SOLUTIONS LLC                  P.O. BOX 936733        ATLANTA, GA 31193−6733
14889101   CERVENKA, ALEXANDER              13005 OAKVIEW BLVD             GARFIELD HEIGHTS, OH 44125
14889103   CF STINSON INC        2849 PRODUCT DRIVE              PO BOX 81306        ROCHESTER HILLS, MI
           48309−1306
14889104   CH RETAIL FUND1/PITTSBURGH OAK TREE, LLC                   C/O WALNUT CAPITAL MANAGEMENT,
           INC.     5500 WALNUT STREET, SUITE 300               PITTSBURGH, PA 15232
14889105   CH RETAIL FUND1/PITTSBURGH OAK TREE, LLC                   C/O WALNUT CAPITAL MANAGEMENT,
           INC.     ATTN TODD REIDBORD               5500 WALNUT STREET, SUITE 300             PITTSBURGH, PA
           15232
14889106   CH ROBINSON WORLDWIDE INC.               PO BOX 9121          MINNEAPOLIS, MN 55480−9121
14889107   CHABAKJI, MAYSAA           23790 WEST WARREN ST               APT 3      DEARBORN HEIGHTS, MI
           48127
14889108   CHACON, LAURA          24425 HANOVER             DEARBORN HEIGHTS, MI 48125
14889110   CHADDOCK         PO BOX 10          MORGANTON, NC 28680
14889111   CHAFFEE, AMY K         37237 GARVIN            CLINTON TWP, MI 48036
14889112   CHAGNON, VERDUN            1835 WEBSTER STREET              BIRMINGHAM, MI 48009
14889113   CHAHIL, KENNETH          29146 PALOMINO             WARREN, MI 48093
14889114   CHAHINE, ANGELA          24730 BRIAR BAY             MACOMB, MI 48042
14889115   CHAIB, HAMZA         US 7252 WILLIAMSON STREET                DEARBORN, MI 48126
14889116   CHAIRS AMERICA          PO BOX 733909           DALLAS, TX 75373.3909
14889117   CHAMBER630         2001 BUTTERFIELD ROAD                SUITE 105      DOWNERS GROVE, IL 60515
14889118   CHAMBERS, ANTHONY P             26195 HAWTHORNE              HARRISON TOWNSHIP, MI 48045
14889119   CHAMBERS, LETITIA D           3346 CRAIG DRIVE K232            HAMMOND, IN 46323
14889120   CHAMELEON COLLECTIVE INC.               3428 BRADENHAM LANE              DAVIE, FL 33328
14889121   CHAMPION ENERGY SERVICES               10 N Martingale Rd       Schaumburg, IL 60173
14889122   CHAMPION, PHILIP C          5337 WHIPPOORWILL DRIVE               KALAMAZOO, MI 49009
14889123   CHANDLER, DEJUAN D            28227 WALNUT CREEK DR              FLAT ROCK, MI 48134
14889124   CHANDLER, RACHEL            15140 LAHSER           DETROIT, MI 48223
14889125   CHANDLER, STEPHANI D            24441 CHIPPEWA            BUILDING 95 APT 103         FARMINGTON HILLS,
           MI 48335
14889126   CHANEY, QUENTIN O           1282 GRANADA NW              GRAND RAPIDS, MI 49534
14889127   CHANGARIS, LORI M          7502 STATE PARK ST             CENTER LINE, MI 48015
14889128   CHAPMAN III, LEON         18858 GODDARD             DETROIT, MI 48234
14889129   CHAPMAN, CODY B           4122 BARBERS POINT             NEW HAVEN, IN 46774
14889130   CHAPMAN, CORY J          6310 IVYWOOD DR #D8              PORTAGE, MI 49024
14889131   CHAPMAN, ELIJAH A           11433 14 MILE ROAD           STERLING HEIGHTS, MI 48312
14889132   CHAPMAN, JAMES K           612 SOUTH LOUIS STREET              MOUNT PROSPECT, IL 60056
14889133   CHAPMAN, JAMIE M           30118 DAWSON            GARDEN CITY, MI 48135
14889134   CHAPMAN, JULIE         200 W ASH ST APT C            FAIRBURY, IL 61739
14889135   CHAPP, JEFFREY S        260 MINOT           ROMEO, MI 48065
14889136   CHAPPELL, LANA         907 WOODCREST DR               ROYAL OAK, MI 48067
14889137   CHAPTER 13 TRUSTEE−CHICAGO               1593 RELIABLE PARKWAY              CHICAGO, IL 60686−0015
14889138   CHAPTER 13 TRUSTEE−PO BOX 2018               PO BOX 2018         MEMPHIS, TN 38101−2018
14889139   CHAPTER 13 TRUSTEE−PO BOX 2039               PO BOX 2039         MEMPHIS, TN 38101
14889140   CHAPTER 13 TRUSTEE−PO BOX 2175               PO BOX 2175         MEMPHIS, TN 38101−2175
14889141   CHAPTER 13 TRUSTEE−PO BOX 588               TOM VAUGHN            PO BOX 588        MEMPHIS, TN
           38101−0588
14889142   CHARBENEAU, CHAYSE             47188 SOUTH FORK DR             MACOMB, MI 48044
14889143   CHARBONNEAU, GERALD              1870 LINDSAY LN            ANN ARBOR, MI 48104
14889148   CHARLES WAGNER            P.O. BOX 107         MILFORD, MI 48381−0107
14889150   CHARLES, DIANE M          274 KERCHEVAL             GROSSE POINTE FARMS, MI 48236
14889151   CHARLES, RAYMOND             547 WEST 7TH AVE #1            HOMESTEAD, PA 15120
14889152   CHARLEY, KEVIN E          8215 N HUBBARD             WESTLAND, MI 48185
14889153   CHARLIER, PATRICIA A           12441 SIDONIE AVENUE            WARREN, MI 48089
14889154   CHARRON, DOUGLAS             1806 MANSFIELD RD            BIRMINGHAM, MI 48009
14889155   CHARTER COMMUNICATIONS                P.O. BOX 790086         ST. LOUIS, MO 63179−0086
14889156   CHARTER COMMUNICATIONS−WI                  P.O. BOX 3019        MILWAUKEE, WI 53201−3019
14889158   CHARTER TOWNSHIP OF CANTON                 ATTN MICHAEL A. GIEGRIST, CMMC              TOWNSHIP
           CLERK       1150 S CANTON CENTER ROAD                 CANTON, MI 48188
14889160   CHARTER TOWNSHIP OF MERIDIAN                 5151 MARSH RD.          OKEMOS, MI 48864
14889161   CHARTER TOWNSHIP OF PORT HURON                  3800 LAPEER RD.         PORT HURON, MI 48060
14889162   CHARTER TOWNSHIP OF WATERFORD                   5200 CIVIC CENTER DR.          WATERFORD, MI
           48329
14889164   CHARTER TWP OF CHESTERFIELD                47275 SUGARBUSH           CHESTERFIELD, MI 48047
14889165   CHARTER TWP OF FLINT            1490 SOUTH DYE RD.            FLINT, MI 48532
14889166   CHARTER TWP OF SHELBY             52700 VAN DYKE AVE.             SHELBY TWP., MI 48316
14889169   CHARTER TWP. OF PLYMOUTH               9955 N. Haggerty Rd        Plymouth, MI 48170
14889168   CHARTER TWP. OF PLYMOUTH               P.O. BOX 8040         PLYMOUTH, MI 48170
14889170   CHARTRAND, RYAN J            29469 FLORENCE            GARDEN CITY, MI 48135
14889171   CHASE, BEN       3069 COOPER BLUFF DR.              COLUMBUS, OH 43231
14889172   CHASE, BENJAMIN A          3069 COOPER BLUFF DRIVE              COLUMBUS, OH 43231
14889173   CHATEAU DAX         PO BOX 33441            CHARLOTTE, NC 28233−3441
14889174   CHATEAU WINE & SPIRITS            2131 POLARIS PKWY            COLUMBUS, OH 43240
                  Case 20-10553-CSS            Doc 290-1      Filed 04/17/20       Page 31 of 173
14889175   CHATMON, ROMEL A            19935 MANSFIELD ST             DETROIT, MI 48235
14889176   CHAVEZ JR, MARIO D          17590 BAGNOLI CT            BROWNSTOWN, MI 48174
14889177   CHAVEZ, JULIO C       2119 33RD STREET             ZION, IL 60099
14889178   CHAVEZ, RICHARD         82 EVANS ROAD              CHARLEROI, PA 15022
14889179   CHAVEZ, SANDY L         2289 CONRAD CT             AURORA, IL 60503
14889180   CHAVOLLA, JULIAN F           2406 E. SAUK TRAIL           SAUK VILLAGE, IL 60411
14889181   CHECK AND CASH USA             501 W. MITCHELL STREET STE B             PETOSKEY, MI 49770
14889184   CHEEK, RONALD        1851 WELLESLEY DRIVE                DETROIT, MI 48203
14889185   CHEF BRECH INC.       P.O. BOX 140834           GRAND RAPIDS, MI 49514
14889186   CHELSEA HOUSE        PO BOX 672            ROCKY MOUNT, NC 27802−0672
14889187   CHEMA, CYNTHIA M           43919 RUSHCLIFFE            STERLING HEIGHTS, MI 48313
14889188   CHERGET, ERIC R       51469 PROMENADE LANE                 NEW BALTIMORE, MI 48047
14889191   CHERRYLAND ELECTRIC CO−OP INC.                5930 US 31 South       Grawn, MI 49637
14889190   CHERRYLAND ELECTRIC CO−OP INC.                P.O. BOX 500        GRAWN, MI 49637−0500
14889194   CHERYL HADDIX        11878 GODFREY              MORRICE, MI 48857
14889195   CHERYL SAWULSKI           4740 DRIFTWOOD DR              COMMERCE TOWNSHIP, MI 48382
14889196   CHESEBRO JR, NILES G          2015 KINNROW AVE              GRAND RAPIDS, MI 49534
14889197   CHESEBRO, ROBERT G            3669 STAINT MORITZ ST            GRAND RAPIDS, MI 49544
14889198   CHESHIRE, KRYSIA         2135 WOODBURN DR SE                APT 7      GRAND RAPIDS, MI 49546
14889199   CHESNEY, PAUL       38370 MAPLE FOREST E               HARRISON TOWNSHIP, MI 48045
14889200   CHESTERFIELD COMMONS ASSOC.                330 HAMILTON ROW SUITE 300             BIRMINGHAM, MI
           48009
14889201   CHESTERFIELD COMMONS ASSOCIATES, LLC                   330 HAMILTON ROW, SUITE
           300     BIRMINGHAM, MI 48009
14889202   CHESTERFIELD COMMONS ASSOCIATES, LLC                   330 HAMILTON ROW, SUITE
           300     BIRMINGHAM, MI 48009
14889203   CHESTERFIELD TOWNSHIP              ATTN CINDY BERRY, TOWNSHIP CLERK                47275 SUGARBUSH
           ROAD       CHESTERFIELD, MI 48047
14889205   CHESTNUT, ARMANI           26904 GLENDALE            REDFORD, MI 48239
14889206   CHETS RENT−ALL INC           2616 CROOKS           ROCHESTER HILLS, MI 48309
14889207   CHEW JR, DENNIS       20245 KLINGER             DETROIT, MI 48234
14889208   CHF INDUSTRIES INC          1 PARK AVENUE 9TH FLOOR               NEW YORK, NY 10016
14889209   CHIAMPAS, GEORGE           30W177 ALLISTER LANE               NAPERVILLE, IL 60563
14889210   CHICAGO ACCEPTANCE LLC               6231 N. WESTERN AVE.           CHICAGO, IL 60659
14889211   CHICAGO DELI      8701 13 MILE ROAD              WARREN, MI 48093
14889212   CHICAGO SERVICE SOURCE INC.              2500 W. 36TH STREET          CHICAGO, IL 60632
14889213   CHICAGO TRIBUNE          14839 COLLECTIONS CENTER DRIVE                 CHICAGO, IL 60693−0148
14889214   CHIDIAC, MIMMA        18959 PLANTATION              MACOMB, MI 48044
14889215   CHIDIAC, STEPHANIE Y           18959 PLANTATION DR             MACOMB, MI 48044
14889216   CHIJNER, CINDI     1428 OVERLOOK DR.               WEIRTON, WV 26062
14889217   CHIJNER, LARRY       208 CHURCH DRIVE               CORAOPOLIS, PA 15108
14889218   CHILDS, DEREK A       4917 SPRING MEADOW DRIVE                  CLARKSTON, MI 48348
14889219   CHILDS, ISAIAH B      2961 CHERRY CREEK LN                STERLING HEIGHTS, MI 48314
14889220   CHINEVERE, RICHARD            3230 HOGARTH AVE             FLINT, MI 48507
14889221   CHINTALY IMPORTS           595 BROADHOLLOW RD.                FARMINGDALE, NY 11735
14889222   CHIPP, KESHAWN        20021 REGENT DR             DETROIT, MI 48205
14889223   CHISHOLM, ALEXANDRA M               924 E BARRETT AVE           MADISON HEIGHTS, MI 48071
14889224   CHISHOLM, GARY M           47609 CONCORD            MACOMB TWP, MI 48044
14889225   CHISHOLM, WILLIAM           7902 GLACIER CLUB DR              WASHINGTON, MI 48094
14889226   CHISM, DENNIS R       1870 BLACK BARK LANE                TRAVERSE CITY, MI 49696
14889227   CHISOLM, JAYQUAN           19446 MANSFIELD            DETROIT, MI 48235
14889228   CHISOLM, MICHAEL D           19446 MANSFIELD            DETROIT, MI 48235
14889229   CHITWOOD, MADISON             8298 S WARWICK CT            YPSILANTI, MI 48198
14889230   CHOIKE, KIMBERLY M            659 RANDALL DR            TROY, MI 48085
14889231   CHOLAGH, TANNIA          6817 LONG AVE.            WEST BLOOMFIELD, MI 48322
14889232   CHOLGER, JOSHUA D           24256 LORETTA AVE             WARREN, MI 48091
14889233   CHOUDHURY, CAROLINE I              2042 BAYLEAF DR           DURHAM, NC 27712
14889234   CHOWDHURY, ARIFUL             48427 ESTERA DR           SHELBY CHARTER TOWNSHIP, MI 48315
14889235   CHOYKE, JACK A       41275 OLD MICHIGAN AVE #817                 CANTON, MI 48188
14889237   CHRIS DODOS      6601 CONESTOGA DR.                LANSING, MI 48917
14889239   CHRISTERFIELD, RAYMOND D               30860 ROCK CREEK DR           SOUTHFIELD, MI 48076
14889242   CHRISTIAN, ANDREA           17588 DORSET AVE.            SOUTHFIELD, MI 48075
14889243   CHRISTIAN, ASHLEY N           3611 BRENTWOOD DR              FLINT, MI 48503
14889244   CHRISTIAN, DAVID P         3611 BRENTWOOD DRIVE                FLINT, MI 48503
14889245   CHRISTIAN, KATY L         2712 BLUE RIDGE LN             TRAVERSE CITY, MI 49685
14889246   CHRISTIAN, VINCENT A           16715 WASHINGTON              CLINTON TOWNSHIP, MI 48035
14889247   CHRISTIANSEN, NANCY A             12336 PINECREST DR           PLYMOUTH, MI 48170
14889249   CHRISTINA STEEL        204 BUTLER STREET              CLIO, MI 48420
14889260   CHRISTOPHER, CARLA            4005 WALSH STREET             ST LOUIS, MO 63116
14889261   CHRISTOPHER, KYLE J           3181 LUDWIG ST          BURTON, MI 48529
14889262   CHRISTOPHER, MICHAEL             3434 HAVERHILL            DETROIT, MI 48224
14889263   CHRISTOPHER, PENNY J            180 MILL STONE DR            MOSCOW MILLS, MO 63362
14889264   CHRISTOSON, TREVOR B             3316 MICHIGAMME WOODS DR               KALAMAZOO, MI 49006
14889266   CHUNN, ROBERT W          1477 SUNSET ROAD             ANN ARBOR, MI 48103
14889267   CHUPP, STEPHANNIE L           170 SUNSET BLVD E            BATTLE CREEK, MI 49017
14889268   CHURCH, DYLAN        1621 JARVIS STREET              FERNDALE, MI 48220
14889269   CIANCIO, DEBORAH A           1964 BANBURY AVE              YORKVILLE, IL 60560
14889270   CICCOLINI, MICHELLE           236 VALLEY VIEW DRIVE             WADSWORTH, OH 44281
                   Case 20-10553-CSS               Doc 290-1         Filed 04/17/20         Page 32 of 173
14889271   CICCONE, CHRISTOPHER G               4720 LEAFDALE AVE #8                ROYAL OAK, MI 48073
14889272   CICERARO, MARIE L            16450 CLOVERBROOK DR                  HEMLOCK, MI 48626
14889273   CICHECKI, RONALD G             13487 VIOLA DR            STERLING HEIGHTS, MI 48312
14889274   CIERS, CIERA         37500 HARPER AVE APT 201                CLINTON TWP, MI 48036
14889275   CIESLINSKI, LORETA            15768 WINTER PARK              MACOMB, MI 48044
14889276   CIMMARRUSTI, ANTONIO G                317 E SOUTH STREET               ELBURN, IL 60119
14889280   CINQUEMANI, CODY L              13824 CARLISLE            DETROIT, MI 48205
14889281   CINTAS        P.O. BOX 630910           CINCINNATI, OH 45263−0910
14889282   CINTAS CORPORATE SERVICES                  P.O. BOX 635208           CINCINNATI, OH 45263−5208
14889283   CIPRIANI, AARON           128 RIDGEWOOD RD               MOON TWP, PA 15108
14889284   CISCO        170 West Tasman Dr.          San Jose, CA 95134
14889285   CISERO, BOBBY           11630 WESTWOOD ST               DETROIT, MI 48228
14889286   CISLER, RICHARD T           603 RIDGEMOOR DR. APT. 3                 FORT WAYNE, IN 46825
14889287   CISNE, LUIGI        2916 GIBSON ST             LANSING, MI 48911
14889288   CIT GROUP         COMMERCIAL SERVICES                  PO BOX 1036            CHARLOTTE, NC 28201−1036
14889289   CITIZENS INS. CO. OF AMERICA               440 LINCOLN STREET              WORCESTER, MA 01653−0002
14889291   CITY ELECTRIC SUPPLY             P.O. BOX 1006           WILBRAHAM, MA 01095
14889292   CITY OF ALBION           INCOME TAX DIVISION                112 WEST CASS ST.            ALBION, MI
           49224−0900
14889294   CITY OF ANN ARBOR             DEPT# 77621           P.O. BOX 77000           DETROIT, MI 48277−0621
14889296   CITY OF ANN ARBOR DETROIT                 Ann Arbor Public Works           W.R. Wheeler Service Center        4251
           Stone School Road       Ann Arbor, MI 48108
14889297   CITY OF ANN ARBOR DETROIT                 DEPT# 77610           P.O. BOX 77000          DETROIT, MI
           48277−0610
14889298   CITY OF ANN ARBOR TREASURER                   DEPT# 77602           P.O. BOX 77000          DETROIT, MI
           48277−0602
14889299   CITY OF ANN ARBOR TREASURER−AA                     301 EAST HURON ST.              ANN ARBOR, MI 48107
14889302   CITY OF AUBURN HILLS              P.O. BOX 772120           DETROIT, MI 48277−2120
14889303   CITY OF AUBURN HILLS              The City of Auburn Hills DPW Water and            Sewer Division       1500 Brown
           Rd       Auburn Hills, MI 48326
14889304   CITY OF AVON           35030 Detroit Road         Avon, OH 44011
14889305   CITY OF BATAVIA            100 N. ISLAND AVE.            BATAVIA, IL 60510
14889307   CITY OF BATAVIA−COMMUNITY                    DEVELOPMENT DEPT.                100 N. ISLAND
           AVE.       BATAVIA, IL 60510
14889310   CITY OF BATTLE CREEK              150 S Kendall Street         Battle Creek, MI 49037
14889309   CITY OF BATTLE CREEK              WATER DIVISION TREAS OFFICE                    PO BOX 235          BATTLE
           CREEK, MI 49016
14889312   CITY OF BRIDGETON             12355 NATURAL BRIDGE ROAD                   BRIDGETON, MO 63044
14889314   CITY OF BRIGHTON            200 N. FIRST ST.          BRIGHTON, MI 48116
14889315   CITY OF BRIGHTON MICHIGAN                 C/O CITY HALL             200 NORTH FIRST STREET              BRIGHTON,
           MI 48116
14889317   CITY OF BRIGHTON−LANSING                 DEPT 3060          PO BOX 30516            LANSING, MI 48909−8016
14889316   CITY OF BRIGHTON−LANSING                 Department of Public Services          420 South 3rd Street      Brighton,
           MI 48116
14889318   CITY OF BURBANK             ATTN CLERKS OFFICE                6530 WEST 79TH STREET              BURBANK, IL
           60459
14889319   CITY OF BURBANK             C/O CITY HALL            6530 W. 79TH STREET             BURBANK, IL 60459
14889321   CITY OF BURTON            4303 S. CENTER RD.            BURTON, MI 48519
14889320   CITY OF BURTON            TREASURY             4303 S. CENTER RD.            BURTON, MI 48519
14889322   CITY OF BURTON MICHIGAN                 ATTN AMANDA DOYLE, CITY ATTORNEY                        702 CHURCH
           STREET        FLINT, MI 48502
14889326   CITY OF CHICAGO            C/O CITY HALL            121 N LASALLE STREET               CHICAGO, IL 60602
14889327   CITY OF CHICAGO            HANSEN IPI           P.O. BOX 95242           CHICAGO, IL 60694−5242
14889328   CITY OF CHICAGO            P.O. BOX 71429           CHICAGO, IL 60694−1429
14889330   CITY OF CHICAGO−WATER DIVISION                    1000 East Ohio Street        Chicago, IL 60611
14889329   CITY OF CHICAGO−WATER DIVISION                    PO BOX 6330           CHICAGO, IL 60680−6330
14889331   CITY OF CLEVELAND             Department of Public Utilities         Carl B. Stokes Building       1201 Lakeside
           Ave.      Cleveland, OH 44114
14889332   CITY OF COLUMBUS             111 N. FRONT STREET               COLUMBUS, OH 43215
14889334   CITY OF COLUMBUS TREASURER                   4252 GROVES RD.             COLUMBUS, OH 43232
14889335   CITY OF DEARBORN             16901 MICHIGAN             SUITE 6          DEARBORN, MI 48126
14889338   CITY OF DEARBORN − WATER                 DEPT 3101          P.O. BOX 30516           LANSING, MI
           48909−8016
14889339   CITY OF DEARBORN − WATER                 Public Works          2951 Greenfield        Dearborn, MI 48120
14889340   CITY OF DEARBORN, TREASURER                   P.O. BOX 30516           LANSING, MI 48909−8016
14889341   CITY OF DEARBORN−MR                DEPT 3103          P.O. BOX 30516           LANSING, MI 48909−8016
14889343   CITY OF ELYRIA           131 Court St., 1st Floor       Elyria, OH 44035−5511
14889344   CITY OF FERNDALE            Department of Public Works           521 E. Cambourne          Ferndale, MI 48220
14889347   CITY OF FERNDALE            P.O. BOX 674487            DETROIT, MI 48267−4487
14889348   CITY OF FERNDALE TAXES               P.O. BOX 674520            DETROIT, MI 48267−4520
14889352   CITY OF FORT WAYNE              FORT WAYNE VIOLATIONS BUREAU                       200 E. BERRY STREET SUITE
           110      FORT WAYNE, IN 46802
14889353   CITY OF FREDERICK            101 N COURT STREET                FREDERICK, MD 21701
14889355   CITY OF GRAND RAPIDS              300 MONROE AVE. NW RM# 220                   GRAND RAPIDS, MI
           49503−2296
14889357   CITY OF GRAND RAPIDS TREASURER                    CITY INCOME TAX DEPT                P O BOX 347         GRAND
           RAPIDS, MI 49501
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 33 of 173
14889359   CITY OF GRAND RAPIDS−WATER             300 MONROE AVENUE NW                GRAND RAPIDS, MI
           49503−2296
14889358   CITY OF GRAND RAPIDS−WATER             AND SEWAGE SERVICE               300 MONROE AVENUE
           NW       GRAND RAPIDS, MI 49503−2296
14889361   CITY OF GRANDVILLE         DEPT 8703         P.O. BOX 30516         LANSING, MI 48909−8016
14889364   CITY OF GRANDVILLE UTILITY           4095 White St       Grandville, MI 49418
14889363   CITY OF GRANDVILLE UTILITY           DEPARTMENT #8703             P.O. BOX 30516          LANSING, MI
           48909−8016
14889365   CITY OF GROSSE POINTE        17147 MAUMEE AVE.              GROSSE POINTE, MI 48230
14889368   CITY OF HAMTRAMCK          INCOME TAX DIVISION              P.O. BOX 209         EATON RAPIDS, MI
           48827
14889369   CITY OF HIGHLAND PARK          INCOME TAX DIVISION              P.O. BOX 239        EATON RAPIDS, MI
           48827−0239
14889373   CITY OF IONIA     INCOME TAX DIVISION              P.O. BOX 512         IONIA, MI 48846
14889376   CITY OF JACKSON TREASURER            161 W. MICHIGAN AVE.            JACKSON, MI 49201
14889377   CITY OF JOLIET     COLLECTORS OFFICE              150 W. JEFFERSON STREET              JOLIET, IL
           60432
14889381   CITY OF KENTWOOD TREASURER              4900 BRETON AVENUE SE              PO BOX
           8848      KENTWOOD, MI 49518−8848
14889382   CITY OF LANSING       WATER AND SEWER BILLING                 410 ABBOT RD.          EAST LANSING, MI
           48823
14889383   CITY OF LANSING, TREASURER            PO BOX 19219         LANSING, MI 48901
14889384   CITY OF LAPEER      576 LIBERTY PARK             LAPEER, MI 48446
14889385   CITY OF LIVONIA      33000 CIVIC CENTER DR.             LIVONIA, MI 48154−3060
14889387   CITY OF LIVONIA WATER DEPT           City Hall       33000 Civic Center Drive, Second Floor       Livona, MI
           48154
14889388   CITY OF LIVONIA WATER DEPT           P.O. BOX 674191          DETROIT, MI 48267−4191
14889389   CITY OF MADISON HEIGHTS           300 W. 13 MILE RD.         MADISON HEIGHTS, MI 48071−1899
14889390   CITY OF MUSKEGON        P.O. BOX 29          MUSKEGON, MI 49443−0029
14889391   CITY OF NAPERVILLE        Naperville Municipal Center       400 S. Eagle Street      Naperville, IL
           60540
14889392   CITY OF NAPERVILLE        P.O. BOX 4231          CAROL STREAM, IL 60197−4231
14889393   CITY OF NORTH CANTON PUBLIC UTILITIES               145 NORTH MAIN STREET              NORTH CANTON,
           OH 44720
14889394   CITY OF NORTON SHORES          4814 HENRY ST.           NORTON SHORES, MI 49441
14889395   CITY OF NORTON SHORES−MUSKEGON                 2743 HENRY ST. #302          MUSKEGON, MI 49441
14889396   CITY OF NORTON SHORES−WATER              DEPT. OF PUBLIC WORKS / WATER                 4814 HENRY
           ST.     NORTON SHORES, MI 49441
14889397   CITY OF NOVI      DRAWER 67           P.O. BOX 33321         DETROIT, MI 48232−5321
14889400   CITY OF NOVI WATER        P.O. BOX 33321 DRAWER 47              DETROIT, MI 48232−5321
14889401   CITY OF NOVI WATER        Water and Sewer Division        26300 Lee BeGole Drive          Novi, MI
           48375
14889402   CITY OF OFALLON       100 NORTH MAIN ST.             OFALLON, MO 63366
14889406   CITY OF OFALLON       100 North Main Street        OFallon, MO 63366
14889403   CITY OF OFALLON       255 S. LINCOLN           OFALLON, IL 62269−2139
14889405   CITY OF OFALLON       P.O. BOX 870643           KANSAS CITY, MO 64187−0643
14889408   CITY OF PETOSKEY       101 EAST LAKE STREET              PETOSKEY, MI 49770
14889409   CITY OF PETOSKEY       101 EAST LAKE STREET              PETOSKEY, MI 49770
14889416   CITY OF RICHMOND HEIGHTS            1330 SOUTH BIG BEND VLVD.              RICHMOND HEIGHTS, MO
           63117
14889417   CITY OF ROCHESTER HILLS          1000 ROCHESTER HILLS DR.              ROCHESTER HILLS, MI 48309
14889418   CITY OF ROCHESTER HILLS TAXES            P.O. BOX 94591         CLEVELAND, OH 44101−4591
14889420   CITY OF ROCHESTER HILLS−WATER              1000 Rochester Hills Dr.      Rochester Hills, MI 48309
14889419   CITY OF ROCHESTER HILLS−WATER              P.O. BOX 94593         CLEVELAND, OH 44101−4593
14889421   CITY OF ROSEVILLE       29777 GRATIOT AVENUE               ROSEVILLE, MI 48066
14889424   CITY OF ROYAL OAK        211 S Williams Street        Royal Oak, MI 48067
14889422   CITY OF ROYAL OAK        P.O. BOX 64         ROYAL OAK, MI 48068−0064
14889426   CITY OF SOUTHFIELD        26000 EVERGREEN RD.             SOUTHFIELD, MI 48076
14889427   CITY OF SOUTHFIELD        ATTN ELIZABETH RAE, CITY ATTORNEY                    46TH JUDICIAL COURT
           BUILDING, 1ST FLOOR        26000 EVERGREEN ROAD               SOUTHFIELD, MI 48037
14889429   CITY OF SOUTHFIELD WATER DEPT.             26000 Evergreen Road        Southfield, MI 48076
14889428   CITY OF SOUTHFIELD WATER DEPT.             PO BOX 33835          DETROIT, MI 48232−0835
14889430   CITY OF SOUTHGATE        ATTN ED ZELENAK, CITY ATTORNEY                   14400 DIX−TOLEDO
           HIGHWAY        SOUTHGATE, MI 48195
14889431   CITY OF SOUTHGATE WATER            14400 DIX TOLEDO ROAD              SOUTHGATE, MI 48195
14889432   CITY OF SOUTHGATE WATER            14400 DIX TOLEDO ROAD              SOUTHGATE, MI 48195
14889434   CITY OF STERLING HEIGHTS          ATTN MARC KASZUBSKI, CITY ATTORNEY                     12900 HALL ROAD,
           SUITE 350     STERLING HEIGHTS, MI 48313
14889435   CITY OF TAYLOR       23555 GODDARD             TAYLOR, MI 48180
14889436   CITY OF TAYLOR       C/O CITY HALL           23555 GODDARD ROAD              TAYLOR, MI 48180
14889437   CITY OF TAYLOR / ALARMS          P.O. BOX 248         TAYLOR, MI 48180
14889438   CITY OF TAYLOR, WATER DEPT            PO BOX 298         TAYLOR, MI 48180
14889439   CITY OF TAYLOR, WATER DEPT            Water & Sewer Department         25605 Northline       Taylor, MI
           48180
14889441   CITY OF TOLEDO      ONE GOVERNMENT CENTER STE 1710                    TOLEDO, OH 43604
14889442   CITY OF TOLEDO DEPARTMENT OF LAW                ATTN DALE R. EMCH, DIRECTOR                ONE
           GOVERNMENT CENTER, SUITE 2250             TOLEDO, OH 43604
                  Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 34 of 173
14889443   CITY OF TOLEDO−DEPARTMENT OF                       Edward A. Moore, Director        420 Madison Avenue, Suite
           100       Toledo, OH 43604
14889444   CITY OF TOLEDO−DEPARTMENT OF                       PUBLIC UTILITIES           OHIO BUILDING         TOLEDO, OH
           43699−0017
14889450   CITY OF TROY           4693 Rochester Road            Troy, MI 48085
14889449   CITY OF TROY           P.O. BOX 554743             DETROIT, MI 48255−4743
14889452   CITY OF TROY TREASURER                   500 WEST BIG BEAVER RD.              TROY, MI 48084
14889453   CITY OF UTICA           7550 AUBURN ROAD                 UTICA, MI 48317
14889455   CITY OF WALKER             4243 REMEMBRANCE RD. NW                    WALKER, MI 49534
14889458   CITY OF WARREN, TREASURER                     ONE CITY SQUARE             SUITE 200       WARREN, MI
           48093−2395
14889460   CITY OF WARREN, WATER DEPT                     One City Square, Suite 420       Warren, MI 48093
14889459   CITY OF WARREN, WATER DEPT                     P.O. BOX 554765          DETROIT, MI 48255−4765
14889462   CITY OF WESTLAND                36300 WARREN RD              WESTLAND, MI 48185
14889464   CITY OF WESTLAND TREASURER                      P.O. BOX 554887          DETROIT, MI 48255−4887
14889465   CITY OF WESTLAND WATER &                     36300 Warren Rd.         Westland, MI 48185
14889466   CITY OF WESTLAND WATER & SEWER DIVISION                          P.O. BOX 551807         DETROIT, MI
           48255−1807
14889469   CITY OF WOODHAVEN                  21869 WEST ROAD              WOODHAVEN, MI 48183
14889471   CITY TREASURER             WALKER INCOME TAX DIVISION                     P.O. BOX 153        GRAND RAPIDS, MI
           49501−0153
14889473   CITY UTILITIES          500 N Gary Avenue             Carol Stream, IL 60188
14889472   CITY UTILITIES          P.O. BOX 4632             CAROL STREAM, IL 60197−4632
14889474   CJ Solutions Group Inc.         1026 W El Norte Parkway #250           Escondido, CA 92026
14889475   CKC AGENCY            28580 ORCHARD LAKE ROAD                    SUITE 210        FARMINGTON HILLS, MI
           48334
14889476   CLAFFORD, JANICE              7618 W HORTENSE AVE                CHICAGO, IL 60631
14889477   CLAIRMONT, EDWARD D                    980 S FORESTLANE DR             TRAVERSE CITY, MI 49686
14889478   CLANCY EXCAVATING CO.                    29950 LITTLE MACK            ROSEVILLE, MI 48066−2256
14889479   CLANCY, BRANDON                 4005 FRANKLIN RD             JACKSON, MI 49203
14889480   CLANCY, JOHN J           3031 BRISBANE DR                LAKE IN THE HILLS, IL 60156
14889481   CLAPPER, JEFFREY              208 SPRINGDALE ACRES DRIVE                  BEDFORD, PA 15522
14889482   CLARA, ARACELI G              223 STONEGATE RD               BOLINGBROOK, IL 60440
14889483   CLARE, LAURENCE A                14763 INDIAN TRAILS DR              GRAND HAVEN, MI 49417
14889484   CLARFELT, JOSHUA A                2420 BRABANT            LAKE ORION, MI 48360
14889485   CLARK HILL          ONE OXFORD CENTRE                   301 GRANT STREET             PITTSBURGH, PA 15219
14889486   CLARK, ALEXANDRIA K                  14 BURR OAK NE             GRAND RAPIDS, MI 49505
14889487   CLARK, ANDREW              346 N HARLEM AVE                PEOTONE, IL 60468
14889488   CLARK, ASHLEY E             14755 HOLLY COURT                SHELBY TOWNSHIP, MI 48315
14889489   CLARK, BAILEY R             12590 JULMAR DR              BYRON, MI 48418
14889490   CLARK, BRANDON R                24200 CURIE ST           WARREN, MI 48091
14889491   CLARK, BROCK            54677 MARISSA WAY                 SHELBY TWP, MI 48316
14889492   CLARK, CHRISTOPHER                  19903 MARTIN          SAINT CLAIR SHORES, MI 48081
14889493   CLARK, CHRISTOPHER S                  30914 VILLAGE GREEN BLVD               WARRENVILLE, IL 60555
14889494   CLARK, DESMOND               24405 WEATHERVANE BLVD                   APT B338         CLINTON TOWNSHIP, MI
           48035
14889495   CLARK, DIONTAY L               15515 RUTHERFORD               DETROIT, MI 48227
14889496   CLARK, ERIC          4310 HAVERHILL                DETROIT, MI 48224
14889497   CLARK, GERALD             63 HUMMINGBIRD LANE                   STREAMWOOD, IL 60107
14889498   CLARK, JENICA L            18471 FAIRFIELD ST              DETROIT, MI 48221
14889499   CLARK, JOSHUA T             45365 FOXLANE WEST APT108                  SHELBY TOWNSHIP, MI 48317
14889500   CLARK, JUSTIN K            64030 VAN DYKE RD APT 2B                 WASHIGTON, MI 48095
14889501   CLARK, KEISHA J            2969 SCHAEFER AVE                SAGINAW, MI 48604
14889502   CLARK, KELVIN H             526 W 23RD ST             HOLLAND, MI 49423
14889503   CLARK, MARY L            3085 N. GENESEE RD               APT 327         FLINT, MI 48506
14889504   CLARK, NATHAN C               3735 NORTON HILLS RD               NORTON SHORES, MI 49441
14889505   CLARK, REID          909 WESTFALL AVE                 KALAMAZOO, MI 49006
14889506   CLARK, SHALETHA R                3496 WILLOWVIEW CT               AURORA, IL 60504
14889507   CLARK, STEVEN            11314 DALE             WARREN, MI 48089
14889508   CLARK, THOMAS             4355 TIMBER RIDGE TRAIL SW                   WYOMING, MI 49519
14889509   CLARK, VERSHONN                16500 NORTH PARK TOWERS                  APT 1712        SOUTHFIELD, MI
           48075
14889510   CLARKE, DOROTHY P                 30030 ROUSSEAU DRIVE               NOVI, MI 48377
14889511   CLARKIN, MICHAEL               110 POINTE W DR             MCDONALD, PA 15057
14889512   CLARY, ELISABETH M                 1521 STONEFIELD DRIVE              DEKALB, IL 60115
14889513   CLASS PAINTING INC.               5781 SAVOY DR.            WATERFORD, MI 48327
14889514   CLASSIC BRANDS LLC                 PO BOX 829810           PHILADELPHIA, PA 19182−9810
14889515   CLASSIC CLEANERS               11990 MAYFIELD              LIVONIA, MI 48150
14889516   CLASSIC CONCEPTS INC                 PO BOX 846936           LOS ANGELES, CA 90084−6936
14889517   CLASSIC HEATING & COOLING                    106 MCLEAN DR.            ROMEO, MI 48065
14889520   CLAUSELL, STEVE              177 SYCAMORE DRIVE #506                 PARK FOREST, IL 60466
14889521   CLAWSON, MARK P               8527 FORSYTHIA CT               FORT WAYNE, IN 46818
14889522   CLAY JR, HAROLD M                P.O. BOX 153          RENSSELAER, IN 47978
14889523   CLAY, CONNOR R             8900 ALPINE AVE              SPARTA, MI 49345
14889524   CLAY, JACOB R           7539 BIRCH ST.             GRAWN, MI 49637
14889525   CLAY, MICHAEL T             19334 GILCHRIST             DETROIT, MI 48235
14889526   CLAY, PARKER A            48771 DENTON RD 02−006                 BELLEVILLE, MI 48111
14889527   CLAYTON, JACOB G               4621 LAKE RESORT DR               GLADWIN, MI 48624
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 35 of 173
14889528   CLAYTON, LADERRIUS M           8628 LOZIER         WARREN, MI 48089
14889529   CLAYTON, PIERRE        15885 LINDSAY ST.           DETROIT, MI 48227
14889530   CLAYTON, SETH M        3564 MARK RD            WATERFORD, MI 48328
14889531   CLEAN EARTH ENVIRONMENTAL               5189 KING HIGHWAY            KALAMAZOO, MI 49048
14889532   CLEAN FLEET SYSTEMS LLC            4926 OAKWAY COURT              GRAND RAPIDS, MI 49525
14889534   CLEARBROOK        1835 W. CENTRAL ROAD              ARLINGTON HEIGHTS, IL 60005
14889535   CLEARFREIGHT INC         P.O. BOX 92963         LOS ANGELES, CA 90009
14889536   CLEARPRISM LLC.        1920 MCKINNEY AVE.             7TH FLOOR         DALLAS, TX 75201
14889537   CLEARY, PATRICK M         9412 FARLEY RD           PINCKNEY, MI 48169
14889538   CLEINMARK, JEFFREY R          1608 N NEW ENGLAND AVE UNIT 4               CHICAGO, IL 60707
14889539   CLEMENTE, MIRIAM         2006 WINCHESTER TRL              ROMEOVILLE, IL 60446
14889540   CLEMENTS, BETH        44736 GALWAY DR             NORTHVILLE, MI 48167
14889541   CLERK OF ALLEN CIRCUIT COURT              AND SUPERIOR COURTS             SMALL CLAIMS
           DIVISION      FORT WAYNE, IN 46802−1805
14889542   CLERK OF THE COURT          LAKE SUPERIOR COURT               SMALL CLAIMS         CROWN POINT, IN
           46307
14889543   CLIFFORD, ALISON D        15700 WARD ST           DETROIT, MI 48227
14889544   CLIFFORD, PATRICIA A        1825 OAKBROOKE DRIVE, APT 11               HOWELL, MI 48843
14889545   CLINKSCALES, DEMARCUS D             111 W SHEVLIN AVE            HAZEL PARK, MI 48030
14889548   CLINTON TOWNSHIP TREASURER               40700 ROMEO PLANK ROAD              CLINTON TWP., MI
           48038
14889550   CLINTON TWP. TREASURER            PO BOX 553160          DETROIT, MI 48255−3160
14889549   CLINTON TWP. TREASURER            Paul Gieleghem       40700 Romeo Plank Road       Clinton Township, MI
           48038
14889551   CLOSE, PATRICK R       19176 MOENART             DETROIT, MI 48234
14889552   CLOSS, TREVOR T       3299 US 31         BRUTUS, MI 49716
14889553   CLOUD4WI INC.       ATTENTION LORENZO LATO                 222 SEVENTH ST.        SAN FRANCISCO, CA
           94103
14889554   CLOUTHIER, SHANE         30441 SPYBROOK            ROSEVILLE, MI 48066
14889555   CMA/CGM AMERICA LLC            5701 LAKE WRIGHT DRIVE              NORFOLK, VA 23502
14889556   COAST TO COAST IMPORTS, LLC.            1711 LATHAM STREET            MEMPHIS, TN 38106−6205
14889557   COASTER CO OF AMERICA            12928 SANDOVAL ST            SANTE FE SPRINGS, CA 90670
14889558   COASTER, CAMERON C           28914 BEECHWOOD AVE               FLAT ROCK, MI 48134
14889559   COATES, AMARI T       3611 ROME AVE            WARREN, MI 48091
14889560   COATES, STEED       35044 GRISWALD            CLINTON TOWNSHIP, MI 48035
14889561   COBB, ERICKA Y       42344 FOUNTAIN PARK DR SOUTH                 APT.250      NOVI, MI 48375
14889562   COBURN, COREY        16552 MARTIN RD            ROSEVILLE, MI 48066
14889563   COCHRAN, ALEXIS         27882 WHITE OAK DR            BROWNSTOWN, MI 48183
14889564   COCHRAN, KAL J       19417 GODDARD             DETROIT, MI 48234
14889565   COCHRAN, MATTHEW N            45355 UTICA GREEN EAST             STERLING HEIGHTS, MI 48317
14889566   COCHRANE, MARYANN T            13093 VILLAGE CT           CLIO, MI 48420
14889567   COCKERILL, JASON S        520 S MAIN ST          DAVISON, MI 48423
14889568   COCKROFT, LISA       1542 NORTH AVENUE              WEST LEECHBURG, PA 15656
14889570   CODY, IRION      4355 GLENDALE            DETROIT, MI 48238
14889571   COEVOLVE LLC.        ATTN CIARAN ROCHE              ONE WESTBROOK CORPORATE
           CENTER       WESTCHESTER, IL 60154
14889572   COFFEY JR, ROBERT M         21320 WILLOW WISP ST             ST CLAIR SHORES, MI 48082
14889573   COFFIE, ANGELA       632 WILLOW WOOD DRIVE                CAROL STREAM, IL 60188
14889574   COFFMAN, MARTIN B          198 MILTON AVE           BATTLE CREEK, MI 49017
14889575   COHEN, CARL       357 ESTATES TERRACE              MANHASSETT, NY 11030
14889577   COHOON, DAWNE         7511 GOLF GATE DRIVE              LANSING, MI 48917
14889578   COHOON, ERIC A       4101 SOUTH SHERIDAN RD               LOT 244       LENNON, MI 48449
14889579   COLANGELO, ASHLEY A           7757 S MERRIMAC            BURBANK, IL 60459
14889580   COLANGELO, SUSAN E          9238 WEST 162ND STREET              ORLAND HILLS, IL 60487
14889581   COLBY, JUSTIN W       649 E FOX HILLS          BLOOMFIELD HILLS, MI 48304
14889582   COLBY, NICHOLAS M         397 JACKSON CIR           DAVISON, MI 48423
14889583   COLDWATER DEVELOPMENT CO. LLC.                10689 N. PENNSYLVANIA STREET            SUITE
           100     INDIANAPOLIS, IN 46280
14889584   COLDWATER DEVELOPMENT COMPANY, LLC                    10689 N. PENNSYLVANIA STREET, SUITE
           100     INDIANAPOLIS, IN 46280
14889585   COLDWATER DEVELOPMENT COMPANY, LLC                    10689 N. PENNSYLVANIA STREET, SUITE
           100     INDIANAPOLIS, IN 46280
14889586   COLE AV PORTFOLIO I, LLC          2325 E CAMELBACK ROAD, SUITE 1100              PHOENIX, AZ
           85016
14889591   COLE AV PORTFOLIO I, LLC          2325 E CAMELBACK ROAD, SUITE 1100              PHOENIX, AZ
           85016
14889590   COLE AV PORTFOLIO I, LLC          2325 E. CAMELBACK, STE 1100           PHOENIX, AR 85016
14889587   COLE AV PORTFOLIO I, LLC          ATTN GENERAL COUNSEL               2325 E CAMELBACK ROAD, SUITE
           1100     PHONEIX, AZ 85016
14889588   COLE AV PORTFOLIO I, LLC          C/O CIM GROUP           2398 EAST CAMELBACK ROAD, 4TH
           FLOOR       PHOENIX, AZ 85016
14889589   COLE AV PORTFOLIO I, LLC          C10153        1427 CLARKVIEW RD, STE 500          BALTIMORE, MD
           21209
14889592   COLE, BRITNEY R       3016 REDBUD CT            JACKSON, MI 49202
14889593   COLE, COURTNEY        2600 ROBBINS STATION RD               NORTH HUNTINGTON, PA 15642
14889594   COLE, JAMES      2600 ROBBINS STATION RD              NORTH HUNTINGTON, PA 15642
14889595   COLE, JORDAN G       32014 CONCORD DR APT C               MADISON HEIGHTS, MI 48071
14889596   COLE, KENRI V      3534 WASMUND AVE               WARREN, MI 48091
                  Case 20-10553-CSS              Doc 290-1       Filed 04/17/20        Page 36 of 173
14889597   COLE, KEVIN M         9880 MANOR AVENUE                 ALLEN PARK, MI 48101
14889598   COLE, MARK         2452 METAMORA RD.                OXFORD, MI 48371
14889599   COLE, PAUL D        23435 MAHONEY CT.                BROWNSTOWN, MI 48183
14889600   COLE−BARBEE, DAWN                22010 IVANHOE LN.            SOUTHFIELD, MI 48034
14889601   COLE−CARTER, VINCENT E                11376 SIOUX          REDFORD, MI 48239
14889602   COLELLA, AMY E           216 S 3RD AVE            LOMBARD, IL 60148
14889603   COLEMAN, CEDRIC            36211 JACKSON ST             NEW BALTIMORE, MI 48047
14889604   COLEMAN, DANIEL J             33651 SAND PIPER DRIVE             ROMULUS, MI 48174
14889605   COLEMAN, JOHN           22431 VIOLET STREET              SAINT CLAIR SHORES, MI 48082
14889606   COLEMAN, KEVIN L            15003 ARDMORE              DETROIT, MI 48227
14889607   COLEMAN, MONET             8464 PIERCE PL            MERRILLVILLE, IN 46410
14889608   COLEMAN, STEVEN             13577 WOODMONT               DETROIT, MI 48227
14889609   COLEMAN, TEREYL             12215 WAYBURN              DETROIT, MI 48224
14889610   COLEMAN, TREVOR J              31732 MAPLEWOOD               GARDEN CITY, MI 48135
14889611   COLES, TYRIN T        30551 HIDDEN PINES LN                ROSEVILLE, MI 48066
14889612   COLESCOTT, STEVE            172 N PORTAGE PATH               APT 2        AKRON, OH 44303
14889613   COLINA, JOSE        4740 PEEBLE CREEK NORTH                   APT.6       SHELBY TOWNSHIP, MI 48317
14889614   COLINA, MICHAEL J           4740 PEBBLE CREEN NORTH APT.6                  SHELBY TOWNSHIP, MI 48317
14889615   COLLABERA INC.          ATTN ACCOUNTS RECEIVABLE                     P.O. BOX 5727       PARSIPPANY, NJ
           07054
14889616   COLLARD, BRIAN W             11219 PHYLLIS DR.           CLIO, MI 48420
14889618   COLLEGE COVERS            P.O. BOX 336           HARTINGTON, NE 68739
14889619   COLLETT, KELLEY S            10379 N CEDAR DR             GRAND HAVEN, MI 49417
14889620   COLLEY, BRENNEN J             5329 HOPKINS ROAD              FLINT, MI 48506
14889621   COLLEY, KRISTEN           146 BENTON STREET               AUSTINTOWN, OH 44515
14889622   COLLIER, ERIK J        15602 WAKENDEN                REDFORD, MI 48239
14889623   COLLIER, SEAN A          24592 SCHROEDER              EASTPOINTE, MI 48021
14889624   COLLIER, TAKEIA S           3039 LINDEN LN APT 4             FLINT, MI 48507
14889625   COLLINS SR, ANTHONY L               17089 BONSTELLE            SOUTHFIELD, MI 48075
14889626   COLLINS, MARY N           6090 W MICHIGAN 205               LANSING, MI 48917
14889627   COLLINS, MICHAEL E             6367 CHELTENHAM              TEMPERANCE, MI 48182
14889628   COLLINS, WILLIAM A             23165 LILAC          FARMINGTON HILLS, MI 48336
14889629   COLLINSWORTH, AARON I                42644 POSTI AVE APT#74            PLYMOUTH, MI 48170
14889630   COLOMBO, DEBRA L             504 QUARTER ST             ROCHESTER, MI 48307
14889631   COLON, CARLOS A           7661 N SHERIDAN RD               APT 17        CHICAGO, IL 60626
14889632   COLON, NATALIE C           64−4 ASPEN COLONY                FOX LAKE, IL 60020
14889633   COLUMBIA GAS          200 Civic Center Drive          Columbus, OH 43215
14889635   COLUMBIA GAS OF OHIO               290 W Nationwide Blvd          Columbus, OH 43215−2561
14889634   COLUMBIA GAS OF OHIO               P.O. BOX 742510          CINCINNATI, OH 45274−2510
14889636   COLUMBIA GAS.          2001 Mercer Road            Lexington, KY 40511
14889637   COLUMBIASOFT           15495 SW SEQUOIA PARKWAY                   SUITE 190       PORTLAND, OR 97224
14889638   COLUMBUS CHAMBER OF COMMERCE                       ATTN ACCOUNTING DEPT.              150 S. FRONT ST. SUITE
           220     COLUMBUS, OH 43215
14889639   COLUMBUS PRO DJS INC.              4694 CEMETERY RD. #288              HILLIARD, OH 43026
14889641   COLUMBUS SEWER & WATER SERV.                    Michael B. Coleman Government Center         111 N. Front
           Street     Columbus, OH 43215
14889640   COLUMBUS SEWER & WATER SERV.                    P.O. BOX 182882         COLUMBUS, OH 43218−2882
14889642   COLWELL, TYLER S            2948 WILSON AVE             PINCKNEY, MI 48169−9229
14889643   COMBS GERMANY, CLARISSA                  24521 SHERWOOD FOREST DRIVE               APT 443         CLINTON
           TWP, MI 48035
14889644   COMBS, TYLER A          311 BLAKE ST             SPARTA, MI 49345
14889646   COMCAST         1701 JFK Boulevard           Philadelphia, PA 19103
14889645   COMCAST         P.O. BOX 3001           SOUTHEASTERN, PA 19398−3001
14889647   COMCAST CABLE            P.O. BOX 7500           SOUTHEASTERN, PA 19398−7500
14889648   COMCAST−PHILADELPHIA                 P.O. BOX 70219          PHILADELPHIA, PA 19176−0219
14889649   COMEAU, CODY N            35441 HICKORY WOODS DR APT 3                  CLINTON TWP, MI 48035
14889651   COMED        440 South LaSalle Street, Suite 3300         Chicago, IL 60605
14889650   COMED        P.O. BOX 6111            CAROL STREAM, IL 60197−6111
14889652   COMFORT DESIGN            1525 WEST W.T. HARRIS BLVD 2C2                 P.O. BOX 60475        CHARLOTTE, NC
           28262
14889653   COMFORT MATTRESS, LLC                6500 E. 14 MILE ROAD            WARREN, MI 48092
14889654   COMFORT RESEARCH               1719 ELIZABETH AVE NW               GRAND RAPIDS, MI 49504
14889655   COMFORT, RANSOM B               9718 PINE CIRCLE DRIVE NW              RAPID CITY, MI 49676
14889656   COMFORTS CATERING                9585 N. INDUSTRIAL DR.            SUITE D       ST. JOHN, IN 46373
14889662   COMM−WORKS LLC              1405 XENIUM LANE N. STE 120               PLYMOUTH, MN 55441
14889657   COMMERCIAL GRAPHICS INC.                 42712 MOUND ROAD              STERLING HEIGHTS, MI 48314
14889658   COMMERCIAL WATERWORKS LLC                     6957 CR 165         WOODVILLE, OH 43469
14889659   COMMONWEALTH HOME FASHIONS                      PO BOX 10032          555 PATROON CREEK
           BLVD.       ALBANY, NY 12206
14889660   COMMUNICATION DESIGNS LLC.                  6972 PUTTYGUT RD             CHINA TWP., MI 48054
14889661   COMMUNICATION WORKS OF THE DEAF INC.                       P.O. BOX 895        FARMINGTON, MI 48332
14889663   COMPDATA SURVEYS                1713 E. 123RD STREET            OLATHE, KS 66061
14889664   COMPETITRACK INC.             P.O. BOX 29220          NEW YORK, NY 10087−9220
14889665   COMPLETE AUTO GLASS                P.O. BOX 8099         KENTWOOD, MI 49518
14889666   COMPLETE PAYMENT RECOVERY SERVICES INC.                        P.O. BOX 30184       TAMPA, FL
           33630−3184
14889667   COMPLETE SOLUTIONS & SOURCING                    P.O. BOX 461         MONTROSE, NY 10548
14889668   COMPLETE TOWING SERVICE                 3401 N. DORT HIGHWAY              FLINT, MI 48506
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 37 of 173
14889669   COMPONE ADMINISTRATORS INC.               39500 HIGH POINTE BLVD.            SUITE 400        NOVI, MI
           48375
14889670   COMPTON, JAMEESHAH            22496 LAMBRECHT              EASTPOINTE, MI 48021
14889671   COMPTON, JAMES C         44 JUNO DR          WENTZVILLE, MO 63385
14889675   COMPUTER KEYES         21929 MAKAH RD.             WOODWAY, WA 98020
14889676   CONCENTRA OCCUPATIONAL HEALTH                  CENTERS OF KANSAS P.A.             P.O. BOX
           369     LOMBARD, IL 60148−0369
14889677   CONCENTRA OCCUPATIONAL HEALTH                  CENTERS OF MICHIGAN P.C.              P.O. BOX
           5106     SOUTHFIELD, MI 48086−5106
14889678   CONCENTRA OCCUPATIONAL HEALTH                  CENTERS OF THE SOUTHWEST                P.O. BOX
           488     LOMBARD, IL 60148−0488
14889679   CONDAS, DEBORAH L          1921 ASPEN DR           ALGONQUIN, IL 60102
14889680   CONDOR MANUFACTURING LTD                19635 E. WALNUT DRIVE NORTH               CITY OF INDUSTRY, CA
           91789
14889681   CONFERENCE GROUP, LLC            254 CHAPMAN ROAD              NEWARK, DE 19702
14889682   CONGDON, AMBER          33483 FERNWOOD              WESTLAND, MI 48186
14889683   CONGDON, TERESA R          10103 DIXIE HIGHWAY              CLARKSTON, MI 48348
14889684   CONLEY, MICHAEL A          14027 MONTROSE ST             DETROIT, MI 48227
14889685   CONLEY, MIKE A       2531 HEMPSTEAD             AUBURN HILLS, MI 48326
14889686   CONLEY, ZEBULON L          3849 DELANO DR            EATON RAPIDS, MI 48827
14889687   CONLON, JACOB A        26351 CREEKSIDE DRIVE               NEW HUDSON, MI 48165
14889688   CONN, BRADLEY A         8596 PETRIEVILLE HWY              EATON RAPIDS, MI 48827
14889689   CONNELL DESMOND PROPERTIES               2600 CROOKS RD.            TROY, MI 48084
14889690   CONNELL, PATRICK J         43404 HERRING           CLINTON TOWNSHIP, MI 48038
14889691   CONNELLY, DAVID T         6295 RIVERTON DRIVE               TROY, MI 48098
14889692   CONNER III, EMMITT E        17610 ROWE ST           DETROIT, MI 48205
14889693   CONNER, JAMES W        23883 NEWBERRY DR               CLINTON TWP, MI 48035
14889694   CONNER, MARIE       18475 HARLOW ST.             DETROIT, MI 48235
14889695   CONNER, RODNEY A          13636 TURNER           DETROIT, MI 48238
14889696   CONNOLLY, ROBERT K           2738 OAK PARK AVE             BERWYN, IL 60402
14889697   CONNOLLY, THOMAS P           17455 ANNE AVE            ALLEN PARK, MI 48101
14889698   CONNOR, KEVIN B        4501 WOODWARD AVE, APT 216                 DETROIT, MI 48201
14889699   CONNOR, SANDRA         908 PEVELY POINTE DR               APT 208       PEVELY, MO 63070
14889700   CONNORS, CAILYN         10591 OAK LANE            NOVI, MI 48377
14889701   CONOMY, PATRICK         240 N LAKE ST APT 4            MUNDELEIN, IL 60060
14889702   CONRAD, JUSTUN        22442 HEUSSNER AVE               WARREN, MI 48089
14889703   CONRAD, PATTI A       6798 ROANOAKE COURT                 GURNEE, IL 60031
14889704   CONSIGLIO, CYNTHIA A          340 DAYLILY RD            ROCHESTER HILLS, MI 48307
14889705   CONSOLIDATED COMMUNICATIONS INC.                  121 South 17th Street     Mattoon, IL 61938
14889706   CONSOLIDATED DOCUMENT SOLUTIONS LLC.                    P.O. BOX 187       FRASER, MI 48026
14889708   CONSTANTINE, CHRISTINE           5659 N CROWN ST             WESTLAND, MI 48185
14889709   CONSTELLATION NEW ENERGY               100 Constellation Way Ste 500       Baltimore, MD 21202−6302
14889711   CONSUMERS ENERGY            4000 Clay Avenue         Grand Rapids, MI 49548
14889710   CONSUMERS ENERGY            P.O. BOX 740309         CINCINNATI, OH 45274−0309
14889712   CONTAINER MARKETING             PO DRAWER L            110 MATHEWS DRIVE            AMERICUS, GA
           31709
14889713   CONTI CORPORATION           6417 CENTER DRIVE SUITE 120              STERLING HEIGHTS, MI 48312
14889714   CONTINENTAL FLOORS            285 KINTYRE DR.           OXFORD, MI 48371
14889715   CONTINENTAL INS. CO.         6755 BUSINESS PARKWAY               SUITE 104        ELKRIDGE, MD
           21075
14889717   CONTRACTORS SUPPLY INC             2220 E. MITCHELL ST.           PETOSKEY, MI 49770
14889718   CONTRERAS, ERICK         624 RENKER RD            LANSING, MI 48917
14889719   CONTRERAS, MANUEL L            5851 CULPEPPER CT             LOWELL, MI 49331
14889720   CONTRERAS−FUENTES, JOSE L             1055 LINCOLN AVE LOT 74            HOLLAND, MI 49423
14889721   COOK COUNTY        BUREAU OF ADMINISTRATION                   69 W. WASHINGTON SUITE
           1900     CHICAGO, IL 60602−3004
14889722   COOK COUNTY RECORDER OF DEEDS                 118 N. CLARK ST. ROOM 120           CHICAGO, IL 60602
14889723   COOK COUNTY TREASURER              P.O. BOX 805438          CHICAGO, IL 60680−4116
14889724   COOK JR, CHAD E       1100 SOUTH LOOP 336 W APT 1315                APT 1315       CONROE, TX
           77304
14889725   COOK, ASHLEY M        30550 MARQUETTE ST               GARDEN CITY, MI 48135
14889726   COOK, CHRISTOPHER E          9829 WEST 100TH PLACE             ST JOHN, IN 46373
14889727   COOK, CONNIE S       3145 N LATSON RD             HOWELL, MI 48855
14889728   COOK, ELAINE      1109 KIM LANE            VANDERGRIFT, PA 15690
14889729   COOK, HARLIS R       25765 RONALD            ROSEVILLE, MI 48066
14889730   COOK, JOSEPH      15894 KINGSTON             FRASER, MI 48026
14889731   COOK, LESHAWN L         17215 MUIRLAND             DETROIT, MI 48221
14889732   COOK, PATRICIA       728 S. MILFORD RD.            MILFORD, MI 48381
14889733   COOK, PATRICK       5324 CHATEAU THIERRY BLVD.                 WHITE LAKE, MI 48383
14889734   COOK, PAUL A      356 SPENCER ST            FERNDALE, MI 48220
14889735   COOK, SEAN      6871 BLYTHEFIELD AVE. NE                ROCKFORD, MI 49341
14889736   COOK, SEAN L      6871 BLYTHEFIELD AVE NE                ROCKFORD, MI 49341
14889737   COOK, SHANELLE        1721 PENN AVENUE              JEANNETTE, PA 15644
14889738   COOK, SHARON       2100 DARBY DR.             LANSING, MI 48906
14889739   COOKE, MARK E       300 EAGLE POND DR 118               WALLED LAKE, MI 48390
14889741   COOPER, CHARLES M          685 W. ELMWOOD AVENUE                CLAWSON, MI 48017
14889742   COOPER, CLARENCE C          26700 CENTRAL PARK BLVD                SUITE 912       SOUTHFIELD, MI
           48076
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 38 of 173
14889743   COOPER, DIANNA          4806 SWEDE AVE             MIDLAND, MI 48642
14889744   COOPER, EVA         7723 FINCH AVE.            JENISON, MI 48428
14889745   COOPER, GREGORY            20540 BARLOW            DETROIT, MI 48205
14889746   COOPER, JENNIFER          4446 YORKSHIRE             DETROIT, MI 48021
14889747   COOPER, MAISHON T            3556 WARRINGHAM              WATERFORD, MI 48328
14889748   COOPER, MONTEL           19945 STANSBURY AVE              DETROIT, MI 48235
14889749   COOPER, SHANNAN E             152 W RANDALL ST            COOPERSVILLE, MI 49404
14889750   COOPERSMITH, KATHRYN                 23910 DONALDSON           CLINTON TWP, MI 48035
14889751   COPELAND, ANDRIEL             18650 GLENMORE            REDFORD, MI 48240
14889752   COPELAND, KADEIDRA               3504 BENITEAU         DETROIT, MI 48214
14889753   COPELAND, MYLES           7900 QUARRY RD             MAUMEE, OH 43537
14889754   COPELAND, THOMAS              26100 BURG RD          WARREN, MI 48089
14889755   COPELAND, WALTER D              18620 HEALY ST          DETROIT, MI 48234
14889756   COPELAND, WILLIE L            276 S SHIRLEY         PONTIAC, MI 48342
14889757   COPENHAVER, CATHERINE                 18613 LATHERS ST         LIVONIA, MI 48152
14889758   COPIA, ANTHONY          9940 W 153RD ST            ORLAND PARK, IL 60462
14889759   COPLIN, JEFFERY D         4134 HICKS HWY             OLIVET, MI 49076
14889760   COPPLER, KEVIN         57 RHODES AVE.             PITTSBURGH, PA 15220
14889761   COPPOCK, EMMA M            1975 BELMONT DRIVE              NORTON SHORES, MI 49441
14889762   CORBIEL, VIVIEN         31580 MACKENZIE DR.             WESTLAND, MI 48185
14889763   CORBIN, SHARRELL J            7856 HELEN STREET           DETROIT, MI 48211
14889764   CORBITT, KYLE         141 RICHMOND DR              BOLINGBROOK, IL 60440
14889765   CORBY, KRISTINA          3241 RABIDUE RD            CLYDE, MI 48049
14889766   COREY SANDER          3046 OAKLAWN ST              COLUMBUS, OH 43224
14889768   CORINTHIAN INC          PO BOX 1918           DEL− 41 COUNTY ROAD 101            CORINTH, MS
           38835−1918
14889769   CORKYS CATERING            1421 FULLERTON AVE.              ADDISON, IL 60101
14889770   CORLA, NICOLE         1255 MOORE DR              KALAMAZOO, MI 49008
14889772   CORNELL, NICK & KORIE−LYNN                 15394 LOLA DR         REDFORD, MI 48239
14889773   CORNER CREEK CONSTRUCTION LLC                   11142 17 MILE RD.       CEDAR SPRINGS, MI 49319
14889774   CORNETT, JADA         4502 BURCHFIELD AVE               LANSING, MI 48910
14889775   CORONADO, DAVID            9067 MAREN CT.            REYNOLDSBURG, OH 43068
14889776   CORONADO, STEVEN K              38635 GAINSBOROUGH DR              CLINTON TWP., MI 48038
14889777   CORPORATE COMPENSATION                  PARTNERS LLC.          2593 WEXFORD BAYNE
           ROAD       SEWICKLEY, PA 15143
14889778   CORPORATE EAGLE CAPITAL LLC                  6320 HIGHLAND ROAD          WATERFORD, MI 48327
14889779   CORPORATE EAGLE MGT. SERVICES                  6480 HIGHLAND RD         WATERFORD, MI 48327
14889780   CORPORATE SERVICES CONSULTANTS LLC                    P.O. BOX 1048       DANDRIDGE, TN 37725
14889781   CORRIGAN TOWING            775 N SECOND ST            BRIGHTON, MI 48116
14889782   CORTES, JUAN G         7855 W PARK AVE             NILES, IL 60714
14889783   CORTEZ, PRISCILLA C            2919 N HARLEM AVE APT 406            CHICAGO, IL 60707
14889785   COSBY, MELISSA A          42037 CARRIAGE COVE DRIVE               CANTON, MI 48187
14889786   COSKY, BRIAN E         26450 CROCKER BLVD APT 219               HARRISON TOWNSHIP, MI 48045
14889787   COSS, NORMA         910 N SCHEURMANN RD. APT. B5                ESSEXVILLE, MI 48732−1844
14889788   COSTA, DONALD J          11435 OLD GODDARD              APT #33       ALLEN PARK, MI 48101
14889789   COSTA, NATHAN          57261 CYPRESS ST             WASHINGTON, MI 48094
14889790   COSTANZA, LUKE R           706 UTAH STREET            ELK GROVE VILLAGE, IL 60007
14889791   COSTCO PHARMACY              45460 MARKET STREET             SHELBY TWP., MI 48315
14889792   COSTELLO, MAUREEN L               2042 DEVONSHIRE DR           WIXOM, MI 48393
14889793   COTHERAN, SAKITA            2114 GEORGETOWN BLVD APT 2               LANSING, MI 48911
14889794   COTTINGHAM, LAMAR T                3210 KENDALL         DETROIT, MI 48238
14889795   COTTLE, ZACHERY           2050 HARRIS WAY             APT 631       MARTINSBURG, WV 25401
14889796   COTTON PLANT TRANSPORT                 926 SAM T. BARKLEY DRIVE           NEW ALBANY, MS 38652
14889797   COTTON, RAMADO S             735 WHITTEMORE ST             PONTIAC, MI 48342
14889798   COTTON, STEVEN J          3424 DOUGLAS             WILLIAMSTON, MI 48895
14889799   COTTON, TAYLOR A            4503 ENGLISH OAK COURT              FLINT, MI 48532
14889800   COTTON−FLOYD, BRANDON D                  5938 BOIS ILE APT 1−C        HASLETT, MI 48840
14889801   COUCH, SHALONDA            16840 E 11 MILE RD APT202            ROSEVILLE, MI 48066
14889802   COUCHENOUR, CHRISTOPHER                  519 SEWICKLEY AVE          HERMINIE, PA 15637
14889803   COUGHLIN, EDWARD              1191 GLENDALE ST           BURTON, MI 48509−1937
14889804   COULSON, SARAH           2273 SUNRISE CIRCLE             AURORA, IL 60503
14889805   COULTER, IAN W         25535 TIREMAN             DEARBORN HEIGHTS, MI 48127
14889806   COULTER, WILLIAM G             17180 ARLINGTON           DETROIT, MI 48212
14889807   COUMANS, PATRICIA J             26739 LINWOOD          ROSEVILLE, MI 48066
14889808   COUNCE, JASON S          14226 MONTLE RD             CLIO, MI 48420
14889809   COUNTRY CORNERS SHOPPING CENTER LLC                    2079 RELIABLE PARKWAY              CHICAGO, IL
           60686
14889810   COUNTRY CORNERS SHOPPING CENTER, L.L.C.                   P.O. BOX 637      GARDEN CITY, MI 48135
14889811   COUNTRY CORNERS SHOPPING CENTER, L.L.C.                   P.O. BOX 637      GARDEN CITY, MI 48136
14889812   COUNTY OF LAMBTON POA OFFICE                   ONTARIO COURT OF JUSTICE            BAYSIDE MALL P.O.
           BOX #1060       SARNIA, ON N7T 7K2
14889813   COUNTY OF LOUDOUN               H. ROGER ZURN, JR., TREASURER            1 Harrison Street, SE, 1st
           Floor     Leesburg, VA 20175
14889814   COUNTY OF OAKLAND               1200 N. TELEGRAPH ROAD             PONTIAC, MI 48341
14889815   COURISTAN         LOCKBOX 9464              PO BOX 70280        PHILADELPHIA, PA 19176−0280
14889816   COURSEY, JOSHUA           29845 COMMONWEALTH                 ROSEVILLE, MI 48066
14889818   COURY, KENNETH           155 PARKSIDE DR.            WEST MIFFLIN, PA 15122
14889819   COUSINS, RANDALL            4152 SHOAL CREEK DRIVE              STERLING HEIGHTS, MI 48310
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 39 of 173
14889820   COUTURE, MAURICE E            34245 MUNSIE           HARRISON TOWNSHIP, MI 48045
14889821   COVEART, ANDREW J            3760 MULBERRY LANE              DEWITT, MI 48820
14889822   COVENANT MEDICAL CENTER                DEPT 771797         P.O. BOX 77000      DETROIT, MI
           48277−1797
14889823   COWANS, WINSTON T            11212 MAXWELL             WARREN, MI 48089
14889824   COWELL, JOSHUA D           340 PINE ST         HOWARD CITY, MI 49329
14889825   COX, ANNE T       6601 96TH AVE            KENOSHA, WI 53142
14889826   COX, ARNOLD V         635 EAST 90TH STREET,             G       CHICAGO, IL 60619
14889827   COX, CHRISTINE A         9947 PAULINE PL           SAINT LOUIS, MO 63123
14889828   COX, JESSICA E       3409 W MICHIGAN AVE APT 4               KALAMAZOO, MI 49006
14889829   COX, JILL     454 BERKSHIRE DR              CRYSTAL LAKE, IL 60014
14889830   COX, JOHN W       39157 N SPRUCE STREET               LAKE VILLA, IL 60046
14889831   COX, KHARI H       5990 WHITTIER            DETROIT, MI 48224
14889832   COY, DAVID       93 CARLISLE ST            HOMER CITY, PA 15748
14889833   COYES CANVAS AND AWNINGS                 240 32ND STREET SE         GRAND RAPIDS, MI 49548
14889834   COYNE JR, MARTIN          2078 19TH STREET            WYANDOTTE, MI 48192
14889835   COYNE, LAUREN M           2078 19TH ST         WYANDOTTE, MI 48192
14889836   COYOTE LOGISTICS LLC             PO BOX 742636         ATLANTA, GA 30374−2636
14889837   COZZIA USA LLC         861 S. OAK PARK ROAD             COVINA, CA 91724
14889838   CRACHIOLA, ANTHONY              39395 MILLINGTON           STERLING HEIGHTS, MI 48313
14889839   CRADY, BRIAN        3221 REO RD           LANSING, MI 48911
14889840   CRAFT, NOLAN H         29351 YORKSHIRE LN              WARREN, MI 48088
14889844   CRAIG, RAYSHAWN A            37721 DURHAM            STERLING HEIGHTS, MI 48312
14889845   CRAINS DETROIT BUSINESS             P.O. BOX 433290         PALM COAST, FL 32143−3290
14889846   CRAMCO INC.        2200 E ANN STREET             PHILADELPHIA, PA 19134
14889847   CRANDALL, DONATHAN T               17645 LINCOLN AVE.           EASTPOINTE, MI 48021
14889848   CRANE, CHELSEA          1832 GLEN VALLEY DR              TOLEDO, OH 43614
14889849   CRAWFORD, ADAM T            16839 EDMORE DRIVE             DETROIT, MI 48205
14889850   CRAWFORD, DANIEL            25811 POWER RD            FARMINGTON HILLS, MI 48336
14889851   CRAWFORD, DARNELL L              14543 ARDMORE           DETROIT, MI 48227
14889852   CRAWFORD, DUSTIN J           5258 BEARD RD            CLYDE, MI 48049
14889853   CRAWFORD, JAZZMEN R              29481 MARIMOOR DR            SOUTHFIELD, MI 48076
14889854   CRAWFORD, KING D           40009 CAMBRIDGE, 203            CANTON, MI 48187
14889855   CRAWFORD, KYLE L           13312 CHARLOTTE AVE              WARREN, MI 48089
14889856   CRAWFORD, MELODY             1962 TUXEDO           DETROIT, MI 48206
14889857   CRAWFORD, TAKIYA M             10274 LAKER LN           ALLENDALE, MI 49401
14889858   CRAWFORD, TIERA           380 W HOPKINS AVE #101             PONTIAC, MI 48340
14889859   CRAWFORD−DURON, DEVONTE                  18098 PINE EAST         BROWNSTOWN, MI 48193
14889860   CRAWFORD−MOCHTYAK, DEBRA                   7552 STRUTHERS RD.         POLAND, OH 44514
14889861   CREATIVE BATH PRODUCTS               250 CREATIVE DRIVE           CENTRAL ISLIP, NY 11722
14889862   CREATIVE CIRCLE LLC.           P.O. BOX 74008799          CHICAGO, IL 60674−8799
14889863   CREATIVE COURTYARD INTL LTD SO                 SAMOA TAIWAN BRANCH              16 FL NO 95 MINQUAN
           RD      XINDIAN DIS 23141 TAIWAN
14889864   CREATIVE DINING SERVICES              ATTN CALLEEN TERBEEK−FOOD SVC                AQUINAS
           COLLEGE       GRAND RAPIDS, MI 49506
14889865   CREATIVE SAFETY SUPPLY              8030 SW NIMBUS AVENUE            BEAVERTON, OR 97008
14889866   CREATIVE SPECIALTIES CO             25167 DEQUINDRE           MADISON HEIGHTS, MI 48071−4240
14889867   CREATIVE WINDOWS            22165 INDUSTRIAL HWY              ANN ARBOR, MI 48104
14889868   CREDENTIAL CHECK CORPORATION                  575 E. BIG BEAVER ROAD          SUITE 300      TROY, MI
           48083
14889869   CREDIT ACCEPTANCE CORPORATION                  C/O JASON MICHAEL KATZ P.C.           30665
           NORTHWESTERN HWY STE 202                FARMINGTON HILLS, MI 48334
14889870   CREDIT UNION ONE           C/O THE LEDUC GROUP             P.O. BOX 2191       ROYAL OAK, MI
           48068
14889871   CREMER, JOSHUA          1140 LA SALLE AVE             WATERFORD TWP, MI 48328
14889872   CREPS, KRISTINE M         29496 DUXBURY LANE              PERRYSBURG, OH 43551
14889873   CRESPO, HILDA B         1306 FORESTDALE COURT               SCHAUMBURG, IL 60193
14889874   CRESS, LAURIE       445 W WELLINGTON AVE 2F                CHICAGO, IL 60657
14889875   CRESTVIEW COLLECTION              4300 CONCORDE ROAD              MEMPHIS, TN 38118
14889876   CRILL JR, ALAN B        242 OBRIAN DRIVE             MILAN, MI 48160
14889877   CRIPPS, TANYA N         20605 W 14 MILE ROAD            BEVERLY HILLS, MI 48025
14889878   CROASDALE, SEAN D           1239 HAILSHAW COURT               WHEATON, IL 60189
14889879   CROCKETT, WARREN A             3601 PINGREE AVE           FLINT, MI 48519
14889880   CROMO, CHRISTOPHER             321B SECOND ST           PO BOX 224       WEST LEISENRING, PA
           15489
14889881   CROMWELL, RYAN W             137 LAKEWAY DRIVE             BATTLE CREEK, MI 49037
14889882   CROOK, ADAIRIS         14163 IVANHOE            STERLING HEIGHT, MI 48312
14889883   CROSBY, DEJUAN J          13390 PREST          DETROIT, MI 48227
14889884   CROSKEY, PATRICIA ANNE A              4117 HAMPTON RIDGE BLVD             HOWELL, MI 48843−5504
14889885   CROSS GRAND PLAZA LLC              596 N. LAPEER ROAD           LAKE ORION, MI 48362
14889886   CROSS GRAND PLAZA LLC              C/O BOUTROUS COMPANIES              596 N. LAPEER RD.       LAKE
           ORION, MI 48362
14889887   CROSS, ANDREW J          3250 BERNICE AVE            WARREN, MI 48091
14889888   CROSS, MEGAN         6919 JANET STREET            TAYLOR, MI 48180
14889889   CROSS, ZACHARY          30512 MCGRATH             WARREN, MI 48093
14889890   CROSSEN, ASHLEY K           405 ROOSEVELT AVE             MT. MORRIS, MI 48458
14889891   CROSSLAYER INC.          237 W. 35TH STREET SUITE 806            NEW YORK, NY 10001
14889892   CROSSMEDIA INC.          275 7TH AVENUE            27TH FLOOR        NEW YORK, NY 10001
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 40 of 173
14889893   CROW, RANDON M           2951 HARTMAN ROAD                TRAVERSE CITY, MI 49684
14889894   CROWE, AUSTIN A         224 ORLEANS AVE              BATTLE CREEK, MI 49015
14889895   CROWE, MICHAEL          15055 CHAMPAIGN              ALLEN PARK, MI 48101
14889896   CROWELL, ROBERT           1411 MCLEAN            ROYAL OAK, MI 48067
14889897   CROWN EQUIPMENT CORPORATION                   PO BOX 641173         CINCINNATI, OH 45264−1173
14889899   CROWN MARK INC           P.O. BOX 710830          HOUSTON, TX 77271−0830
14889900   CROWTHER, NATHANIEL             3710 HERITAGE PARKWAY                DEARBORN, MI 48124
14889901   CRUDER, ANTHONY            16237 LAPPIN          DETROIT, MI 48205
14889902   CRUICKSHANK, KYLE C            45611 NICHOLE DR             MACOMB, MI 48044
14889906   CRUM−SCHNECK, KIMBERLY                36060 FARRAGUT ST            WESTLAND, MI 48186
14889903   CRUME, ERIC      19488 KINLOCH              REDFORD, MI 48240
14889904   CRUMLEY, MICHAEL            25125 PALOMINO            WARREN, MI 48089
14889905   CRUMP, HOBART F          8881 PINEHURST            DETROIT, MI 48204
14889907   CRUSHSHON, CHRISTOPHER               8449 FISHER AVE           WARREN, MI 48089
14889908   CRUTCHFIELD, FREEDA B            21711 DORAL DR             MACOMB TOWNSHIP, MI 48042
14889909   CRUTTENDEN, CHERYL             13322 HYDE ROAD             HARTLAND, MI 48353
14889910   CRUTTENDEN, TODD M            13322 HYDE RD            HARTLAND, MI 48353
14889911   CRUZ, ALVIN      4434 N SACRAMENTO AVE                  CHICAGO, IL 60625
14889912   CRUZ, SANDRA        1331 S FINLEY RD APT 213              LOMBARD, IL 60148
14889913   CRYSTAL ART GALLERY             DEPT. CH 16738          PALATINE, IL 60055−6738
14889914   CRYSTAL CLEAR WINDOW WASHING                   968 ASHBROOK CIRCLE            BOLINGBROOK, IL
           60440
14889915   CS BUSINESS SOLUTIONS LLC.             P.O. BOX 115         CLOSTER, NJ 07624
14889916   CSC      919 NORTH 1000 WEST             LOGAN, UT 84321
14889917   CSERCSE, COREY A          158 S SAGINAW ST            MONTROSE, MI 48457
14889918   CT CORPORATION SYSTEM              PO BOX 4349          CAROL STREAM, IL 60197−4349
14889919   CT LIEN SOLUTIONS          P.O. BOX 301133         DALLAS, TX 75303
14889920   CUCHETTO, JIM P        235 N MILL ROAD            ADDISON, IL 60101
14889921   CUDE, SCOTT J      14219 SUNSET             LIVONIA, MI 48154
14889922   CUDIA, XAVIER B        2624 FALCON WOODS DR                 WALKER, MI 49534
14889923   CUELLAR, ANDREW            53497 MARIAN DR            SHELBY TWP, MI 48315
14889924   CUELLAR−BORBOLLA, KAREN                 878 RIVER BEND DR          ROCHESTER HILLS, MI 48307
14889925   CUENY, JEFFREY P         50477 KAYLA DR            NEW BALTIMORE, MI 48047
14889926   CUEVAS, ANGEL         1151 LAWNDALE ST              DETROIT, MI 48209
14889927   CUEVAS, NICO A        1650 EVANS ST            DETROIT, MI 48209
14889929   CULBERSON, JUAN          1178 S CHAMPION AVE               COLUMBUS, OH 43206
14889930   CULHANE, DAVID L          5032 DIERKER ROAD              APT B5       UPPER ARLINGTON, OH 43220
14889931   CULL, JOSHUA J       5590 GEORGE ST #6            SAGINAW, MI 48603
14889932   CULLEN, JOSEPH        808 IVY WAY            1B       FREDERICK, MD 21701
14889933   CULLEN, TIMOTHY A           2741 HAWLEY BLVD              WESTLAND, MI 48186
14889934   CULLIGAN OF BOLINGBROOK                375 W. SOUTH FRONTAGE RD.            SUITE B      BOLINGBROOK,
           IL 60440
14889935   CULLIGAN WATER CONDITIONING                 5383 HILL 23 DRIVE         FLINT, MI 48507−3906
14889936   CULVERSON, TYJIAUNA R            22928 EAST DRIVE             RICHTON PARK, IL 60471
14889937   CUMMINGS, AARON T            46633 LE GRANDE            MACOMB, MI 48044
14889938   CUMMINGS, CHADWICK A              3520 TEEPLE AVE            FORT GRATIOT, MI 48059
14889939   CUMMINGS, LEXII         1340 LOUIS DRIVE            COLUMBUS, OH 43207
14889940   CUMMINGS, MARK           7352 RED WOOD DRIVE               HUBBARD, OH 44425
14889941   CUMMINS BRIDGEWAY LLC               4494 SOLUTIONS CENTER             0      CHICAGO, IL
           60677−4404
14889942   CUMMINS SALES AND SERVICE                4494 SOLUTIONS CENTER           CHICAGO, IL 60677−4004
14889944   CUNEO, SUZANNE G           27731 WISTERIA           HARRISON TOWNSHIP, MI 48045
14889945   CUNNINGHAM, DAWN T             208 LLOYD STT           WILLIAMSTON, MI 48895
14889946   CUNNINGHAM, ERNEST             6167 JACQUELINE DRIVE NE              BROOKFIELD, OH 44403
14889947   CUNNINGHAM, JAMAL M             22516 GASCONY AVE               EASTPOINTE, MI 48021
14889948   CUNNINGHAM, MILFORD W               14955 E STATE FAIR           DETROIT, MI 48205
14889949   CUNNINGHAM, MONICA L             1508 STACY DR            CANTON, MI 48188
14889950   CUPOLO, ANDREW           14156 EDISON DR           WARREN, MI 48088
14889951   CURATIONS LIMITED           PO BOX 602714          CHARLOTTE, NC 28260−2714
14889952   CURLEY, KRISTEEN J          10113 MIRIAM          ROMULUS, MI 48174
14889953   CURMI, JOSEPH A        34111 MAPLE LANE DR               STERLING HEIGHTS, MI 48312
14889954   CURMI, JOSHUA R         19150 MARYLAND              ROSEVILLE, MI 48066
14889955   CURRAN, REBEKAH A            8855 ABBINGTON DR              JENISON, MI 49428
14889956   CURREY AND COMPANY INC                50 BEST FRIEND ROAD            ATLANTA, GA 30340
14889957   CURREY CHINA LIMITED            6/F CHEVALIER            UNIT 9       COMMERCIAL
           CENTER       KOWLOON BAY HONG KONG
14889958   CURREY, SHAWN J          39639 BALBOA DR            STERLING HEIGHTS, MI 48313
14889959   CURRIE, CLINTON J         1751 W ERIE ST          UNIT BF         CHICAGO, IL 60622
14889961   CURRY, BRIANNA S          22820 ROXANA            EASTPOINTE, MI 48021
14889962   CURRY, LAMONT          8363 WOODCREST DR APT 3                WESTLAND, MI 48185
14889963   CURTIN, DANIEL M         6061 WINTERSET DR              LANSING, MI 48911
14889964   CURTIS 1000 INC.      BOX 88237           MILWAUKEE, WI 53288−0237
14889965   CURTIS, AMANDA R           8080 CENTRAL           CENTERLINE, MI 48015
14889966   CURTIS, CHRIS      21001 SUFFOLK ST             CLINTON TOWNSHIP, MI 48035
14889967   CURTIS, CHRISTOPHER L           8459 BELLECHASSE DR              DAVISON, MI 48423
14889968   CURTIS, JON W      2426 W SQUARE LAKE ROAD                   W BLOOMFIELD, MI 48327
14889969   CURTIS, KAREN S        8506 COLDWATER RD               FLUSHING, MI 48433
14889970   CURTIS, KYLE      41432 UTICA RD             STERLING HEIGHTS, MI 48313
                   Case 20-10553-CSS                Doc 290-1         Filed 04/17/20          Page 41 of 173
14889971   CURTIS, ZACHERY                 8730 COOLEY BEACH DR.                  WHITE LAKE, MI 48386
14889972   CUSTER, JOHN A               22100 LANGE             ST. CLAIR SHORES, MI 48080
14889973   CUSTOM ADJUSTABLE BEDS                      2 CARSHA DRIVE                NATICK, MA 01760
14889974   CUTTS, GLORIA D                235 PATUXET CT              SCHAUMBURG, IL 60194
14889975   CUYAHOGA COUNTY TREASURER.                          2079 East Ninth Street          Cleveland, OH 44115
14889976   CWD GRANDVILLE − 1, L.L.C.                  50 LOUIS STREET NW, STE 600                  GRAND RAPIDS, MI 49503
14889977   CWD GRANDVILLE − 1, L.L.C.                  50 LOUIS STREET NW, STE 600                  GRAND RAPIDS, MI 49503
14889978   CWD GRANDVILLE 1, LLC.                   C/O CWD REAL ESTATE INVESTMENT                        50 LOUIS STREET NW
           SUITE 600          GRAND RAPIDS, MI 49503
14889979   CWD REAL ESTATE INVESTMENT                       50 LOUIS STREET NW, STE 600                  GRAND RAPIDS, MI
           49503
14889981   CWD REAL ESTATE INVESTMENT                       50 LOUIS STREET NW, STE 600                  GRAND RAPIDS, MI
           49503
14889980   CWD REAL ESTATE INVESTMENT                       C/O LANDLORD COUNSEL                     601 THREE MILE ROAD, NW,
           SECOND FLOOR                GRAND RAPIDS, MI 49544
14889982   CYAN DESIGNS                P O BOX 961008            FORT WORTH, TX 76161
14889983   CYARS, ELIJAH T               6211 NORBURN WAY                  LANSING, MI 48911
14889984   CYBACH, CARLYE                  406 FAIRMONT DRIVE                WEXFORD, PA 15090
14889985   CYBULSKI, PATRICIA J                 2651 MEXINENE               HASTINGS, MI 49058
14889986   CYGAN, MAREK                 2517 N 72ND CT. 1E             ELMWOOD PARK, IL 60707
14889989   CYPHERS, BRETT J                2644 ULYSSES CT              HUDSONVILLE, MI 49426
14889990   CZAPLICKI, JEANNETTE I                  11S124 CARPENTER STREET                    LEMONT, IL 60439
14889991   CZARNIOWSKI, JACOB J                  2091 CHALET              ROCHESTER HILLS, MI 48309
14888892   Callie June Ramos           455 Cherry Dr         Troy, MI 48083
14888906   Camille Frances Sholock            633 Park Lane          Mount Pleasant, PA 15666
14888930   Canada Revenue            RECEIVER GENERAL                  275 POPE ROAD SUITE 103               SUMMERSIDE, PE C1N
           6A2
14888934   Candace L Cassell           187 Sherbondy Road            Smithton, PA 15479−8715
14888942   Canton Township            Treasurers Office         1150 S Canton Center Road            Canton, MI 48188
14888962   Cara L. Seltz        8797 Cologne Dr.           Sterling Heights, MI 48314
14888973   Carl Miller        426 West Smithfield St           Mount Pleasant, PA 15666
14888984   Carol Tocci         9 Cicada Dr          Mechanicsburg, PA 17050
14889032   Casey A. Wooley            302 S. Clifton Ave          Elgin, IL 60123
14889033   Casey Frank          716 Newport Road           Duncannon, PA 17020
14889041   Cassandra Spoor           2970 Healey Rd          Boyne City, MI 49712
14889060   Catherine D Szymanski             149 Walnut Strand          Imperial, PA 15126
14889061   Catherine M Dziendziel            36530 Jefferson Ave Lot 57            Harrison Township, MI 48045
14889062   Cathy Biller        682 Rolling Hills Road           Ruff Dale, PA 15679
14889070   Cayley Soux Mosca             1984 Anita Ave          Grosse Pointe Woods, MI 48236
14889094   Centurylink Communications, LLC               931 14th Street, Suite 900          Denver, CO 80202
14889102   Cesidio Danny Longo             39259 Tunstall Dr          Clinton Twp, MI 48038
14889109   Chad Keffer         7 Kircher Place Apt D           Belleville, IL 62220
14889144   Charles Dean          42 N 22nd St         Battlecreek, MI 49015
14889145   Charles Durney          4910 Young Drive            Pittsburgh, PA 15227
14889146   Charles M Schill          155 Greenway Drive            Elyria, OH 44035
14889147   Charles R Lancaster           39 Wagner St         Uniontown, PA 15401
14889149   Charles Wilkinson           648 W. Willow Street Unit S            Chicago, IL 60614
14889157   Charter Oak Fire Ins. Co.           A Travelers Co.         1 Tower Square          Hartford, CT 06183
14889159   Charter Township of Clinton            40700 Romeo Plank Rd             Clinton Township, MI 48038
14889163   Charter Township of White Lake             7525 Highland Rd.            White Lake, MI 48383
14889167   Charter Twp of Washington             57900 Van Dyke            Washington, MI 48094
14889182   Chee K Yung           5534 S Trumbull Ave.            Chicago, IL 60629
14889183   Chee Yung          5534 S Trumbull Ave            Chicago, IL 60629
14889189   Cheri Cavanaugh           44 Brattleboro Drive          Greensburg, PA 15601
14889192   Cheryl A. Schultz          15147 Masonic Blvd            Warren, MI 48088
14889193   Cheryl D Ruck           11913 Greenhill Dr          Hagerstown, MD 21742
14889204   Chesterfield Township            47275 SUGARBUSH                CHESTERFIELD, MI 48047
14889236   Chris Baragas         204 N Ferry Point Rd            Pasadena, MD 21122
14889238   Chris Martin         70 Flesher Dr         Ellisville, MO 63011
14889240   Christian M Stoughton            6502 59th Ave          Kenosha, WI 53142
14889241   Christian Schollenberger           1091 Academy Dr            Rochester Hills, MI 48307
14889248   Christina Ostendorff          231 Meadowgate Dr             Annapolis, MD 21409
14889250   Christine Kull         140 Martha St         Yorkville, OH 43971
14889251   Christoper E Cook           9829 W 100Th Pl            Saint John, IN 46373
14889252   Christopher Angelo           1245 Earlford Dr          Pittsburgh, PA 15227
14889253   Christopher Faszold           27 Woodlake Ct.          Lake Saint Louis, MO 63367
14889254   Christopher Michael Guinn            541 Wildwood Ave Apt 309              Jackson, MI 49201
14889256   Christopher Peter Dodos            6601 Conestoga Drive           Lansing, MI 48917
14889255   Christopher Peter Dodos            Robert Dodos          6601 Conestoga Drive           Lansing, MI 48917
14889257   Christopher Ports          2056 Margrave Avenue             Benson, MD 21018
14889258   Christopher Rose          508 Bluff St         Belle Vernon, PA 15012
14889259   Christopher S Ivan          11201 Canterbury           Warren, MI
14889265   Christy Warren          106 Cover Dr          Poland, OH 44514
14889277   Cindy Bickhaus           22054 W Plymouth Cir             Plainfield, IL 60544
14889279   Cindy Davis          128 Fieldstone Drive          Carlisle, PA 17015
14889278   Cindy Davis          Kevin Davis          128 Fieldstone Drive           Carlisle, PA 17015
14889290   Citizens Ins. Co. of America           440 Lincoln Street         Worcester, MA 01653−0002
14889293   City of Alpine         5255 ALPINE AVENUE NW                    COMSTOCK PARK, MI 49321
                   Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 42 of 173
14889295   City of Ann Arbor          301 EAST HURON ST.               ANN ARBOR, MI 48107
14889300   City of Ann Arbor, Michigan           Stephen K. Postema, City Attorney           301 E. Huron, Third Floor          Ann
           Arbor, MI 48104
14889301   City of Auburn Hills         Finance Director/Treasurer          1827 N. Squirrel Road         Auburn Hills, MI
           48326
14889306   City of Batavia        100 N Island Avenue           Batavia, IL 60510−1930
14889308   City of Battle Creek        Jill Steele, City Attorney        10 N Division Street        Battle Creek, MI 49014
14889311   City of Bay City, Michigan          301 Washington Ave            Bay City, MI 48708
14889313   City of Bridgeton        12355 Natural Bridge Road             Bridgeton, MO 63044
14889323   City of Chesterfield        Chesterfield Township Taxes            47275 Sugarbush Road          Chesterfield, MI
           48047
14889324   City of Chesterfield        Township Assessor           47275 Sugarbush Road           Chesterfield, MI 48047
14889325   City of Chicago         Business Affairs and Consumer Protection            121 N. LaSalle Street        8th
           Floor        Chicago, IL 60602
14889333   City of Columbus          Zach Klein, City Attorney          77 North Front Street        Columbus, OH 43215
14889336   City of Dearborn         Corporation Counsel           Dearborn Administrative Center          16901 Michigan Ave., Suite
           14        Dearborn, MI 48126
14889337   City of Dearborn         Finance Director/Treasure          16901 Michigan Ave.           Dearborn, MI 48126
14889342   City of East Lansing         Thomas Yeadon, City Attorney             McGinty, Hitch, Housefield, Person,         Yeadon
           & Anderson, P.C.          601 Abbot Road           East Lansing, MI 48823
14889345   City of Ferndale        Finance Department           300 East Nine Mile Road           Ferndale, MI 48220
14889346   City of Ferndale        P. Daniel Christ         Hafeli Staran & Christ, P.C.        2055 Orchard Lake
           Road         Sylvan Lake, MI 48320
14889349   City of Flint       Angela Wheeler           City Hall        1101 S. Saginaw St. 3rd Floor        Flint, MI 48502
14889350   City of Flint       Income Tax Withholding Dept.             2nd Floor Flint City Hall       1101 S. Saginaw
           St.       Flint, MI 48502
14889351   City of Fort Wayne          Carol Helton, City Attorney          Citizens Square        200 East Berry St        Fort
           Wayne, IN 46802
14889354   City of Grand Blanc         203 E. Grand Blanc Road            Grand Blanc, MI 48439
14889356   City of Grand Rapids          Anita Hitchcock, City Attorney           300 Monroe Ave NW Suite 620            Grand
           Rapids, MI 49503
14889360   City of Grandville        City Treasurer/Finance Director           3195 Wilson Ave SW           Grandville, MI
           49418
14889362   City of Grandville City Hall         3195 Wilson Ave SW             Grandville, MI 49418
14889366   City of Grosse Pointe Woods           Charles Berschback, City Attorney           24053 Jefferson        St. Clair Shores,
           MI 48080−0319
14889367   City of Hagerstown, City Hall          1 E. Franklin St.        Hagerstown, MD 21740
14889370   City of Holland        270 S River Avenue            Holland, MI 49423
14889371   City of Holland        353 N. 120TH AVENUE                HOLLAND, MI 49424
14889372   City of Howell        City Attorney          611 E. Grand River           Howell, MI 48843
14889374   City of Jackson        INCOME TAX DIVISION                  161 W MICHIGAN AVE               JACKSON, MI 49201
14889375   City of Jackson        Matthew Hagerty, City Attorney             161 W. Michigan Ave., 12th Floor          Jackson, MI
           49201
14889378   City of Joliet       Legal Department          City Hall        150 West Jefferson Street, East Wing          Joliet, IL
           60432
14889379   City of Kalamazoo          Clyde J. Robinson, City Attorney           241 West South Street        Kalamazoo, MI
           49007
14889380   City of Kentwood          4900 BRETON AVENUE SE                  PO BOX 8848            KENTWOOD, MI
           49518−8848
14889386   City of Livonia        33000 CIVIC CENTER DR.                LIVONIA, MI 48154−3060
14889398   City of Novi        Thomas Schultz, City Attorney            45175 Ten Mile Road          Novi, MI 48375
14889399   City of Novi        Treasurers Department           45175 W. Ten Mile Rd.           Novi, MI 48375
14889404   City of OFallon        City Hall          255 South Lincoln         OFallon, IL 62269
14889407   City of Perrysburg City Attorney           Laura Alkire        201 W Indiana Ave          Perrysburg, OH 43551
14889410   City of Petoskey City Attorney           James J. Murray         Plunkett Cooney         406 Bay Street, Suite
           300        Petoskey, MI 49770
14889411   City of Plymouth Michigan City Attorney             Bob Marzano           201 S Main        City Hall        Plymouth, MI
           48170
14889412   City of Port Huron         100 MCMORRAN BLVD.                  PORT HURON, MI 48060
14889413   City of Port Huron City Attorney           John L Livesay         100 Mcmorran Blvd, 4th Floor          Port Huron, MI
           48060−4011
14889414   City of Portage        7900 S WESTNEDGE AVE.                  PORTAGE, MI 49002
14889415   City of Portage City Attorney          Randall L. Brown          1662 E. Centre Ave.        Portage, MI 49002
14889423   City of Royal Oak         Treasurers Office         211 S Williams Street         Royal Oak, MI 48067
14889425   City of Saginaw         Amy Lusk, City Attorney            Saginaw City Hall         1315 South Washington
           Ave.        Saginaw, MI 48601
14889433   City of St. Louis       City Hall          1200 Market Street         St. Louis, MO 63103−2826
14889440   City of Toledo        Dale R. Emch, Director           One Government Center, Suite 2250           Toledo, OH
           43604
14889445   City of Towson         Baltimore City Office of Legal Affairs           C/O City Hall, Room 101          100 Holliday
           St       Baltimore, MD 21202
14889447   City of Traverse        400 Boardman Avenue             Traverse City, MI 49684
14889446   City of Traverse        CHAMBER OF COMMERCE                      202 E. GRANDVIEW PARKWAY                    TRAVERSE
           CITY, MI 49685−0387
14889448   City of Traverse City Attorney          Lauren Trible−Laucht           400 Boardman Avenue, 2nd Floor           Department
           Governmental Center           Traverse City, MI 49684
14889451   City of Troy City Attorney          Lori Grigg Bluhm          500 W. Big Beaver Rd          Troy, MI 48084
                   Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 43 of 173
14889454   City of Utica City Attorney           Linda McGrail Belau          OReilly Rancilio P.C.         12900 Hall Road, Suite
           350        Sterling Heights, MI 48313
14889456   City of Warren        ONE CITY SQUARE                 SUITE 200           WARREN, MI 48093−2395
14889457   City of Warren City Attorneys Office           Hon. James M. Biernat Sr.           1 City Sq. Ste. 400      Warren, MI
           48093
14889461   City of Waterford         5200 CIVIC CENTER DR.                WATERFORD, MI 48329
14889463   City of Westland         City Treasurer/Finance Director           36300 Warren Road           Westland, MI 48185
14889467   City of Westland, MI          James G. Fausone, City Attorney            City Hall        36300 Warren
           Road         Westland, MI 48185
14889468   City of Westminster          City Attorney         56 W. Main St., Ste 1         Westminster, MD 21157
14889470   City of Woodhaven           21869 West Rd.           Woodhaven, MI 48183
14889518   Classic Heating and Cooling            106 McLean         Romeo, MI 48065
14889519   Claudette Henderson           2323 W Pershing Road Unit 221             Chicago, IL 60609
14889533   Clear Channel Outdoor Holdings, Inc.            dba Clear Channel Outdoor, LLC             Brian Tegeler      4830 N Loop
           1604 W, Suite 111          San Antonio, TX 78249
14889546   Clinton Currie       1751 W Erie Street, Unit BF             Chicago, IL 60622
14889547   Clinton Township          Township Treasurer           40700 Romeo Plank Rd             Clinton Township, MI 48038
14889569   Cody Strathman          1400 South Lakeview Blvd.             Lorain, OH 44052
14889576   Cohl Holbrook         3422 Shoaff Park River Drive             Fort Wayne, IN 46835
14889617   Colleen A., David J. Williams           4659 Wilburke Avenue            Pittsburgh, PA 15236
14889674   Comptroller of Maryland            301 W. Preston Street Room 409            Baltimore, MD 21201−2373
14889672   Comptroller of Maryland            Attn Bankruptcy Dept          80 Calvert St        PO Box 466         Annapolis, MD
           21404−0466
14889673   Comptroller of Maryland            Revenue Administration Center            Taxpayer Service Center        110 Carroll
           St       Annapolis, MD 21411−0001
14889707   Constance C Roussin           39443 Parklawn          Sterling Heights, MI 48313
14889716   Continental Ins. Co.         6755 Business Parkway            Suite 104        Elkridge, MD 21075
14889740   Cooper Rickert         74 Coolidge St          Conklin, MI 49403
14889767   Corina Rottinger        14165 Basswood Cir             Strongsville, OH 44136
14889771   Cornelius Dabney          8684 Kingfisher Lane           Macedonia, OH 44056
14889784   Cory Stiltner       18226 Airport           Fraser, MI 48026
14889817   Courtney M. McFaddin             217 Elizabeth St.        Grand Ledge, MI 48837
14889841   Craig        Smolensky           409 Bluebird Lane          Deerfield, IL 60015
14889842   Craig Little       132 Panther Drive           Hanover, PA 17331
14889843   Craig Malesev         5880 Pine Aires Drive           Sterling Heights, MI 48314
14889898   Crown Equipment Corporation              44 S. Washington Street          New Bremen, OH 45869
14889928   Cuitlahuac Estrada         1526 W 19th Street          Chicago, IL 60608
14889943   Cumulus Media Inc and Subsidiaries             3280 Peachtree Road NW Suite 2200             Atlanta, GA 30305
14889960   Curry Triplett       10 Country Club Manor             Cadiz, OH 43907
14889987   Cynthia A. Zelek         5038 Gallagher          Whitmore Lake, MI 48489
14889988   Cynthia Guerrero         1423 Forest Pl          Calumet City, IL 60409
14889992   D&W SILKS INC              3301 DIXIE HIGHWAY                LOUISVILLE, KY 40216
14889993   D.L. COUCH           499 E COUNTY RD 300 S.                P.O. BOX 570           NEW CASTLE, IN 47362
14889994   D.V. KAP HOME              426 W. BEDFORD              FRESNO, CA 93711
14889995   DABISH, KHALED N                 442 LINDEN CT.           WALLED LAKE, MI 48390
14889996   DABUSCO LLC              6305 TERNS ST.             DEARBORN, MI 48126
14889997   DADY, MICHAEL J               6168 WINDEMERE PT                 BRIGHTON, MI 48116
14889998   DAGOSTINO, MEGAN                   39433 GARONY DR.              CLINTON TWP., MI 48038
14889999   DAIEK, ASHLEE M               7735 GARLAND              WASHINGTON TWP, MI 48094
14890000   DAILEY, BRUCE              4787 ATKINS RD.             NORTH STREET, MI 48049
14890001   DAINEH, ESLAM               8643 W 103RD ST             PALOS HILLS, IL 60465
14890002   DAINS, DEBRA             8725 EMILIE AVE              ST LOUIS, MO 63136
14890003   DAKE, CHRISTOPHER F                  132 ASHLEY CIRCLE               SWARTZ CREEK, MI 48473
14890004   DAKE, DAVID N              132 ASHLEY CIRCLE                SWARTZ CREEK, MI 48473
14890005   DAKE, KAITLYN K                132 ASHLEY CIRCLE               SWARTZ CREEK, MI 48473
14890006   DAKE, RICHARD W                 1461 FAIRVIEW DR              HASTINGS, MI 49058
14890007   DALAL, DAVID D               4375 FRANKLIN RD               BLOOMFIELD HILLS, MI 48302
14890008   DALE W. HUBBARD INC                   DBA ROTO ROOTER PLUMBING SERV.                        5189 KING
           HIGHWAY             KALAMAZOO, MI 49048
14890009   DALEX HURLEY                7620 OSAGE AVENUE                 ALLEN PARK, MI 48101
14890010   DALGLEISH, REBECCA L                   4618 THORNCROFT               ROYAL OAK, MI 48073
14890011   DALKERT, SHANE                21011 UNIVERSAL AVE                 EASTPOINTE, MI 48021
14890012   DALLO, AELIL            7307 WESTBURY BLVD                   WEST BLOOMFIELD, MI 48322
14890013   DALLO, RONNIE               35270 DAVISON ST              STERLING HEIGHTS, MI 48310
14890014   DALTON, BRANDON                   21500 DEQUINDRE APT 204                WARREN, MI 48092
14890015   DALTON, WILLIAM D                  602 NINTH STREET              ROYAL OAK, MI 48067
14890016   DALTON−EL, MARK                  21060 HELLE           WARREN, MI 48091
14890017   DALTRY, JOHN              1976 DUNLIN COURT                GRAND RAPIDS, MI 49505
14890018   DALYN RUG COMPANY                     PO BOX 1031           DALTON, GA 30722−1031
14890019   DALZELL, RICKY L                2184 FIELSTRA DR             TRAVERSE CITY, MI 49686
14890020   DALZOTTO, KAREN K                   32308 NEWCASTLE              WARREN, MI 48093
14890021   DAMIANI, MATTHEW E                   1386 PEBBLE RIDGE DRIVE                 ROCHESTER, MI 48307
14890022   DAMICO, CHELSEA                 4935 BROMWELL               STERLING HEIGHTS, MI 48310
14890023   DAMON, JOSEPH               4 EAST GRANT CT               HIGHLAND, MI 48357
14890025   DAN SLANEC HEATING & COOLING                        34245 GROESBECK HWY.                  CLINTON TWP., MI
           48035
14890027   DANE, JOSEPH             1029 3 MILE RD S            TRAVERSE CITY, MI 49696
14890028   DANGELO, MARIANO D                    906 124TH         SHELBYVILLE, MI 49344
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 44 of 173
14890029   DANHA, NAWAR          48660 ROMA VALLEY                SHELBY TWP, MI 48317
14890038   DANIEL PETERS PROCESS SERVICE                25828 THOMAS DR.           WARREN, MI 48091
14890040   DANIEL YEMMA MAHONING COUNTY TREASURER                         120 MARKET STREET        YOUNGSTOWN,
           OH 44503
14890041   DANIEL, ARMONI D           534 NEVADA AVE             PONTIAC, MI 48341
14890042   DANIEL, CATHLEEN B             1652 CROFT HILL          ROCHESTER HILLS, MI 48306
14890043   DANIEL, CORIEL L         1617 LOTUS AVE ST             GRAND RAPIDS, MI 49506
14890044   DANIEL, DAVID E         372 WOODSIDE COURT                ROCHESTER HILLS, MI 48307
14890045   DANIEL, JONATHAN            20125 KINLOCH           REDFORD, MI 48240
14890046   DANIEL, MALIK        23054 KIPLING STREET              OAK PARK, MI 48237
14890047   DANIEL, MICHELLE           20651 WOODSIDE            HARPER WOODS, MI 48225
14890048   DANIEL, THOMAS J          3640 TIENKEN RD.            AUBURN HILLS, MI 48326
14890049   DANIELCZYK, ALAN             20420 E 14 MILE ROAD            ROSEVILLE, MI 48066
14890050   DANIELLE BROWN            1219 OLD PRINCETON RD, null             NEW CASTLE, PA 16101
14890051   DANIELLE GRIMALDO              23360 KOTHS          TAYLOR, MI 48180
14890052   DANIELS, ANDRA          29409 SCARBOROUGH DRIVE                 WARREN, MI 48088
14890053   DANIELS, JACARIN A            13610 STATEFAIR          DETROIT, MI 48205
14890054   DANIELS, MICAH−MONEE L               30138 WARREN RD            APT 102 BLDG L       WESTLAND, MI
           48185
14890055   DANIELS, TRACEY          512 SUNCREST DR             FLINT, MI 48504
14890056   DANKOVIC, REBECCA A               11868 NORTHERN SHORES              HOLLAND, MI 49424
14890058   DANNA, MICHAEL           13719 FLANDERS ST.             SOUTHGATE, MI 48195
14890059   DANNER, ANNETTE M              228 WEST ST         PAYNE, OH 45880
14890060   DANNER, COURTNEY              5140 STONEHEDGE BLVD              FORT WAYNE, IN 46835
14890061   DANNER, SCOTT A          228 WEST ST           PAYNE, OH 45880
14890062   DANNER, STACEY J           8024 MOUNTAIN VIEW              WHITE LAKE, MI 48386
14890063   DANSBY, AUMON T            21064 MADA AVE            SOUTHFIELD, MI 48075
14890064   DANSKI, AUSTIN        15883 TOURAINE COURT                 CHARTER TOWNSHIP OF CLINTON, MI
           48038
14890065   DANZA, ALEDA J         1014 N PLUM GROVE RD APT 303                SCHAUMBURG, IL 60173
14890066   DAOUD, JONATHAN             11133 GRENADA DR             STERLING HEIGHTS, MI 48312
14890067   DARAMY, MOMODU              17875 JULIANA AVENUE              EASTPOINTE, MI 48021
14890068   DARBY, RYAN C         4014 WATTS LANE              LANSING, MI 48911
14890069   DARDEN, MALERIE           18605 GARFIELD            REDFORD, MI 48240
14890071   DARGA, CHRISTIAN           480 ROTH BLVD            CLAWSON, MI 48017
14890075   DARNELL, JOSHUA R            1582 DAWN ST           YPSILANTI, MI 48198
14890076   DARNELL, MICHAEL T             2661 TUXEDO          DETROIT, MI 48206
14890077   DARNELL−BOYD, DARION                622 GRANDVILLE AVE            GRAND RAPIDS, MI 49503
14890078   DARREN TRACY          18733 KOESTER             RIVERVIEW, MI 48193
14890080   DART PROPERTIES           36250 DEQUINDRE ROAD SUITE 100                STERLING HEIGHTS, MI 48310
14890081   DARWIN, BAILEY M           31 CEDAR LAKE ROAD               CHELSEA, MI 48118
14890082   DARYOUSEF, GARO            32953 HUNTER            WESTLAND, MI 48185
14890083   DATATECH CONCEPTS INC.               18 RURAL DRIVE           SCARSDALE, NY 10583
14890084   DAUGHERTY, STEPHANIE B               4838 LAKERIDGE            APT 2B      YPSILANTI, MI 48197
14890085   DAUM, GERALD O           13138 NANTUCKET DRIVE                STERLING HEIGHTS, MI 48313
14890086   DAVE SANTIA        17477 IRIS CIRCLE            CLINTON TWP., MI 48036
14890087   DAVE SAVAGE LLC            973 STRATFORD LANE              BLOOMFIELD HILLS, MI 48304
14890089   DAVENPORT, GLORIA              20018 TRACEY ST.          DETROIT, MI 48235
14890090   DAVENPORT, JERIANNE              374 UNIVERSITY STREET             FERNDALE, MI 48220
14890091   DAVENPORT, JESSICA D             19776 SAINT MARY            DETROIT, MI 48235
14890092   DAVENPORT, REBEKAH J               227 SPOONER HALL            MARQUETTE, MI 49855
14890093   DAVENPORT, SIERRA J             1999 KEERAN DR           LAPEER, MI 48446
14890094   DAVID ALAN LEE AND LISA MARIE LEE                 5260 E. PICKARD STREET         MT PLEASANT, MI
           48858−1146
14890104   DAVID KOYLE        2062 FOUNTAIN PARK                KEEGO HARBOR, MI 48320
14890106   DAVID M. MAINES ASSOCIATES INC                P.O. BOX 167        LEWISTOWN, PA 17044
14890107   DAVID REILE       3227 MARKET ST              SAN FRANCISCO, CA 94414
14890109   DAVID SANTIA        17477 IRIS CIRCLE            CLINTON TOWNSHIP, MI 48036
14890112   DAVID WIDMER         100 WIDMER LANE               ROCHESTER, PA 15074
14890113   DAVID, BENJAMIN J          7002 W CRAIN ST           NILES, IL 60714
14890114   DAVID, JAN      801 POLARIS PARKWAY                 APT. 143        COLUMBUS, OH 43240
14890115   DAVID, JOHN       107 NEWTOWN RD.               PO BOX 259          STAR JUNCTION, PA 15482
14890116   DAVID, LUIS G       6434 DEVEREAUX ST               DETROIT, MI 48210
14890117   DAVID, MIGUEL ANTONIO Q               35127 BAYVIEW STREET            WESTLAND, MI 48186
14890118   DAVID, TYLER        456 BARKWOOD CT NW                 WALKER, MI 49534
14890119   DAVIDSON, ANTHONY               2907 ELISHA AVE          ZION, IL 60099
14890120   DAVIDSON, BARRY            11 DOVES WING ROAD               SOUTH YARMOUTH, MA 02664
14890121   DAVIDSON, CHERYLYN               167 TURTLE TRCE           PINCKNEY, MI 48169
14890122   DAVIDSON, JAMES D            5337 S HYDE PARL BLVD 301             CHICAGO, IL 60615
14890123   DAVIDSON, JYOTHI L            18148 SAN ROSA BLVD             LATHRUP VILLAGE, MI 48076
14890124   DAVIE, KYMA S        8355 BRYDEN             DETROIT, MI 48204
14890125   DAVIES, ROBIN G        14215 MURTHUM AVENUE                   WARREN, MI 48088
14890126   DAVILA, EDMOND           2247 LYNN DR            MONTGOMERY, IL 60538
14890127   DAVIS JR., DENNIS L         875 EDISON ST          DETROIT, MI 48202
14890128   DAVIS, ALETA M        7670 CAHOON DR SE               GRAND RAPIDS, MI 49546
14890129   DAVIS, ANN M       41091 ANNAPOLIS CIR N                CANTON, MI 48188
14890130   DAVIS, ANTHONE D           5938 MADSION AVE SE              KENTWOOD, MI 49548
14890131   DAVIS, ANTOINETTE C             127 MARSHALL DRIVE             SWANTON, OH 43558
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 45 of 173
14890132   DAVIS, AUSTIN Z         15005 LAPALM DRIVE            OAK FOREST, IL 60452
14890133   DAVIS, BETTY L        2001 CADILLAC ST            FLINT, MI 48504
14890134   DAVIS, BRADLEY A            14020 KNOX         WARREN, MI 48089
14890135   DAVIS, CARLOS H          20500 GODDARD APT#207             DETROIT, MI 48234
14890136   DAVIS, CHARISE L          16216 OXLEY RD          SOUTHFIELD, MI 48075
14890137   DAVIS, CHRISTIAN A            17741 MAISONS DR         CLINTON TOWNSHIP, MI 48038
14890138   DAVIS, CLAYTON R            12485 SOUTH CUSTER           DUNDEE, MI 48131
14890139   DAVIS, CLYDE        26204 PATTOW ST.            ROSEVILLE, MI 48066
14890140   DAVIS, DEMETRIUS D             26674 STANFORD DR W           SOUTHFIELD, MI 48033
14890141   DAVIS, DENNIS L         7276 FORD          WARREN, MI 48091
14890142   DAVIS, DIAMOND           21641 HILLSIDE DR APTA3            CLINTON TOWNSHIP, MI 48035
14890143   DAVIS, DOMINIQUE            900 LONG BLVD APT #238           LANSING, MI 48911
14890144   DAVIS, ELIZABETH           7612 SOUTH OCONTO            BRIDGEVIEW, IL 60455
14890145   DAVIS, ERIC D       56726 ABERDEEN DR              SHELBY TWP, MI 48316
14890146   DAVIS, GRETA L         1260 LEWIS RD           GENEVA, IL 60134
14890147   DAVIS, JASMINE         20269 ASBURY PARK             DETROIT, MI 48235
14890148   DAVIS, JEFFREY        1420 WOODCREST              COMMERCE, MI 48382
14890149   DAVIS, JEREMY         19143 BERG RD APT#1B            DETROIT, MI 48219
14890150   DAVIS, JOHN D        20500 HEYDEN            DETROIT, MI 48219
14890151   DAVIS, JOHNNY         14217 MAIDEN            DETROIT, MI 48213
14890152   DAVIS, JOHNNY         19461 RUTHERFORD              DETROIT, MI 48235
14890153   DAVIS, JONATHAN S            56726 ABERDEEN DRIVE            SHELBY CHARTER TOWNSHIP, MI
           48316
14890154   DAVIS, JUSTIN D        25368 STONYCROFT DRIVE              SOUTHFIELD, MI 48033
14890155   DAVIS, KEM L       8037 CADILLAC AVE              WARREN, MI 48089
14890156   DAVIS, KINAYA A          18358 BRENTWOOD             LIVONIA, MI 48152
14890157   DAVIS, MATTHEW L             1124 HUGO ST         MAUMEE, OH 43537
14890158   DAVIS, PAUL T       16779 ROSEMONT              DETROIT, MI 48219
14890159   DAVIS, REA       190 VALLEY VIEW DR.             IMPERIAL, PA 15126
14890160   DAVIS, ROBYN         6735 JOHN ST           FORT WAYNE, IN 46816
14890161   DAVIS, RONNIE C         5402 MAURA DRIVE             FLUSHING, MI 48433
14890162   DAVIS, RUSSELL F          3806 30TH ST         DORR, MI 49323
14890163   DAVIS, SHARON D           31065 PHEASANT RUN APT 23             FARMINGTON HILLS, MI 48334
14890164   DAVIS, TREVOR J         45245 FOX LANE WEST, APT 102             SHELBY TWP, MI 48317
14890165   DAVIS, TYRICE        5543 FORCE ROAD             BALTIMORE, MD 21206
14890166   DAVIS, VICTOR        8678 DODGE AVE             WARREN, MI 48089
14890167   DAVIS, WILLIAM M           10436 N.493E.        DEMOTTE, IN 46310
14890168   DAVISON, KEVON T            8934 MEMORIAL           DETROIT, MI 48228
14890169   DAVISON, MARSHI            10802 PEERLESS         DETROIT, MI 48224
14890170   DAVYDOV, EDWARD               1449 OAKSHADE          WALLED LAKE, MI 48390
14890171   DAWDA MANN           39533 WOODWARD AVENUE STE 200                  BLOOMFIELD HILLS, MI
           48304−2815
14890172   DAWDY, COLTON J            35468 SOUTHAMPTON             LIVONIA, MI 48154
14890173   DAWKINS, BRIAN           7205 DODGE           WARREN, MI 48091
14890174   DAWKINS, JIMMY           43729 EUREKA DR            CLINTON TWP, MI 48036
14890175   DAWOOD, LAMIA G             7573 WINDGATE CIR          WEST BLOOMFIELD, MI 48323
14890176   DAWOOD, STEVE           32749 HOLDEN           WARREN, MI 48092
14890177   DAWSON, ALVIN          20145 MONICA            DETROIT, MI 48221
14890178   DAWSON, ANTHONY               408 S MONROE         BAY CITY, MI 48708
14890179   DAWSON, DANA           119 MANCHESTER LANE APT 1309               WATERFORD, MI 48327
14890180   DAWSON, DMARCO L               8051 MARIAN AVE         WARREN, MI 48092
14890181   DAY TO DAY IMPORTS              16325 S AVALON BLVD           GARDENA, CA 90248
14890182   DAY, TERRY        10552 CLOVERDALE AVE               FERNDALE, MI 48220
14890183   DAYE, LAWRENCE P             37499 LAKESHORE DR           HARRISON TWP, MI 48045
14890184   DBD AVF LLC        1345 AVENUE OF THE AMERICAS                 46TH FLOOR        NEW YORK, NY
           10105
14890185   DBD AVF LLC        BANK OF AMERICA, NA               100 W. 33RD STREET         NEW YORK, NY
           10001
14890186   DBD AVF LLC        C/O FORTRESS CREDIT ADVISORS                 32711 COLLECTION CENTER
           DRIVE      CHICAGO, IL 60693−0327
14890187   DBD AVF, LLC        C/O FORTRESS INVESTMENT GROUP                  10250 CONSTELLATION BLVD., SUITE
           1600     LOS ANGELES, CA 90067
14890188   DBD AVF, LLC        C/O JAFFE RAITT HEUER & WEISS P.C.               27777 FRANKLIN ROAD       SUITE
           2500     SOUTHFIELD, MI 48034
14890189   DBR CHAMBER OF COMMERCE                  405 LAKE COOK ROAD            SUITE A201      DEERFIELD, IL
           60015
14890190   DDI MEDIA       8315 DRURY INDUSTRIAL PKWY                 ST. LOUIS, MO 63114
14890191   DE HERNANDEZ, BERTHA               5975 SOUTH CUBA          ST LOUIS, MO 63139
14890192   DE LOS MONTEROS, ZACHARIAH M                 7724 LESTER LANE          DARIEN, IL 60561
14890193   DEAN DESLOOVER             21404 DEXTER          WARREN, MI 48089
14890195   DEAN, CHARLES          42 NORTH 22ND ST            BATTLE CREEK, MI 49015
14890196   DEAN, JALEN V        20270 MIDWAY AVE              SOUTHFIELD, MI 48075
14890197   DEAN, MICHAEL A           13143 CUMBERLAND CT             VAN BUREN TWP, MI 48111
14890199   DEANS, DEION M          PO BOX 1752          PORTAGE, MI 49081
14890200   DEARBORN AREA CHAMBER                 OF COMMERCE           22100 MICHIGAN AVENUE          DEARBORN,
           MI 48124
14890201   DEARRING, DANTE G             18693 PINEHURST STREET           DETROIT, MI 48221
14890202   DEBACKER, SHEILA            48510 BRITTANY PARC DR.            MACOMB, MI 48044
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 46 of 173
14890209   DEBRA HARDOIN          46479 ARAPAHOE DRIVE               MACOMB, MI 48044
14890212   DEBRUNNER, AMY A            22721 ROSEDALE STREET              SAINT CLAIR SHORES, MI 48080
14890213   DECAPRIO, ANTHONY             554 LYLE DR         HERMITAGE, PA 16148
14890214   DECKER, DANIEL G          12278 TOWNLINE RD             GRAND BLANC, MI 48439
14890215   DECKER, DANIELLE M             613 W POINSETTA          TOLEDO, OH 43612
14890216   DECKER, SANDRA          46409 AARONS WAY              CANTON, MI 48188
14890217   DECKER, SHIRLEY         8227 LOZIER          WARREN, MI 48089
14890218   DECOROOM        1700 STUTZ DRIVE SUITE 37              TROY, MI 48084
14890219   DECORTE, THOMAS C             4040 CRANBROOK CT.            BLOOMFIELD HILLS, MI 48301
14890220   DECZ, GREGORY         501 LITTLE LAKE DR             ANN ARBOR, MI 48103
14890221   DEDVUKAJ, NARJAN            41242 CLAYTON           CLINTON TWP., MI 48038
14890222   DEER CREEK EVENT RENTALS LLC.               27500 GROESBECK HIGHWAY               ROSEVILLE, MI
           48066
14890223   DEFALCO, SANTINO           209 HIGHLAND AVE.            NILES, OH 44446
14890224   DEFEVER, NICOLE M           9049 NATURE MEADOWS DR NE                 ROCKFORD, MI 49341
14890225   DEFILLIPPO, JULIA A         11771 METEOR DR           STERLING HEIGHTS, MI 48313
14890226   DEFOUR, SARAH A          11378 N CRESTLINE DR             WASHINGTN TWP, MI 48095
14890227   DEFRANCESCO, HUGH B              3808 ELLISIA RD        COMMERCE, MI 48382
14890228   DEHAYES, LEE       26811 ARLINGTON              ROSEVILLE, MI 48066
14890229   DEHNKE, STEVEN         43600 APPLEWOOD RD.               CANTON, MI 48188
14890230   DEIAB, AHMED L        505B GUNDERSEN DRIVE APT G5                 CAROL STREAM, IL 60188
14890231   DEJOURNETTE, DEVANTE M               1437 MCCLURE RD           AURORA, IL 60505
14890232   DEKENS, MICAH        3180 72ND ST SW            BYRON CENTER, MI 49315
14890234   DELANEY, BRIAN         211 OAKRIDGE LANE              LAKE ST LOUIS, MO 63367
14890235   DELANEY, JESSICA P          312 CRARY STREET APT 5N              MARSHALL, MI 49068
14890236   DELANEY, SHAWN P            3332 PINE RUN DRIVE           SWARTZ CREEK, MI 48473
14890237   DELAWARE COUNTY TREASURER                  JON PETERSON           145 NORTH UNION
           STREET       DELAWARE, OH 43015−8006
14890240   DELISLE, MICHAEL          29639 ROAN DR           WARREN, MI 48093
14890241   DELLERA, MARIA         10 BEAVER ROAD             JEANNETTE, PA 15644
14890242   DELLINGER, ALEX H           7844 KENROB DR SE           GRAND RAPIDS, MI 49546
14890243   DELMARTO, JOHN D           845 STAGHORN LN            NORTH AURORA, IL 60542
14890244   DELOITTE TAX LLP          P.O. BOX 844736         DALLAS, TX 75284−4736
14890245   DELONG, ELIZABETH            1860 A PEBBLEBEACH CIRCLE              ELK GROVE VILLAGE, IL 60007
14890246   DELOOF, CHASTITY D            5946 DOVER LN          TRAVERSE CITY, MI 49685
14890247   DELTA CHARTER TWP              7710 W SAGINAW HWY             LANSING, MI 48917
14890248   DELTA DISTRIBUTION             5633 52ND STREET SE          GRAND RAPIDS, MI 49512
14890249   DELTA ENTERPRISES            114 W 26TH STREET           NEW YORK, NY 10001
14890250   DELTA FURNITURE MFG              292 INDUSTRIAL DRIVE            PONTOTOC, MS 38863
14890251   DELTA MUNICIPAL ORDINANCE                VIOLATIONS BUREAU             7710 W. SAGINAW       LANSING,
           MI 48917
14890253   DEMAGGIO−FOSTER, CAITLYNN                28282 GINLEY ST          ROSEVILLE, MI 48066
14890254   DEMAN, TYLER A         620 RUSSWOOD ST              GRAND RAPIDS, MI 49505
14890255   DEMANDWARE LLC.             ATTN ACCOUNTS RECEIVABLE                 5 WALL STREET       BURLINGTON,
           MA 01803
14890256   DEMARE, FRANK         8772 WOODSIDE DR.              GROSSE ILE, MI 48138
14890257   DEMATIC CORP.        684125 NETWORK PLACE                CHICAGO, IL 60673−1684
14890258   DEMBOWSKI, KYLE A             124 MOON RIDGE DR           MILFORD, MI 48380
14890259   DEMETSENARE, TAMMY J               14399 TYNGSBORO CT            SHELBY TWP, MI 48315
14890260   DEMING, LAURA L          9766 COUNTY ROAD #571              MANCELONA, MI 49659
14890261   DEMINGS, ALVIN        23741 MARLOW             OAK PARK, MI 48237
14890262   DEMOSS, ANDREW J           19323 WOODCREST ST             HARPERWOODS, MI 48225
14890263   DEMPSEY−BROOKS, KEVARIOUS J                305 S TELEGRAPH RD           PONTIAC, MI 48341
14890264   DEMSKY, DIANE T         11227 E 14 MILE RD           STERLING HEIGHTS, MI 48312
14890265   DENBO, TIFFANY M          7261 WILDERNESS PARK DRIVE                APT 203      WESTLAND, MI
           48185
14890266   DENDA, MATTHEW A             11540 S WACOUSTA RD             DEWITT, MI 48820
14890267   DENINGTON, BRAD           2055 NICHOLS RD.           LENNON, MI 48449
14890268   DENINGTON, BRAD P            3881 W THENDARA DR             GLADWIN, MI 48624
14890272   DENISON, TYLER        7462 WOODS EDGE DR NE                BELMONT, MI 49306
14890273   DENKER, BRANDON S             21243 SUNSET AVE          WARREN, MI 48091
14890274   DENNIS CARNEY         REPAIR SERVICE INC.             1115 N. IRISH ROAD         DAVISON, MI 48423
14890275   DENNIS JR., SHAMAR T            190 CHARLES LN         PONTIAC, MI 48341
14890279   DENNIS, JAMES R        1007 ALICE ST.          WHITEHALL, MI 49461
14890280   DENNISON, JOSHUA           499 WILEY AVE          BARNESVILLE, OH 43713
14890281   DENNY, JUSTIN       21531 ELIZABETH             ST CLAIR SHORES, MI 48080
14890282   DENTON, MICHAEL L            32631 HAYES ROAD           WARREN, MI 48088
14890283   DENTONS US LLP         DEPT 3078          CAROL STREAM, IL 60132−3078
14890287   DEPARTMENT OF TREASURY                COLLECTION SERVICES BUREAU               P.O. BOX
           30149     LANSING, MI 48909
14890288   DEPOORTER, ALISON            46085 PAT STREET          CHESTERFIELD, MI 48051
14890289   DEPPE, MAUREEN          1958 LLEWELLYN RD              BELLEVILLE, IL 62223
14890290   DEPTULA, APRIL        610 ROGER AVE            KENILWORTH, IL 60043
14890291   DEQUE SYSTEMS INC.            381 ELDEN ST SUITE 2000           HERNDON, VA 20170
14890292   DERAMUS−INGRAM, RAFAEL                15343 OAKFIELD          DETROIT, MI 48227
14890295   DERIAN, STERLING S          22604 GORDON           ST CLAIR SHORES, MI 48081
14890296   DEROCCO, ERNEST A            33078 JANET AVE          FRASER, MI 48026
14890297   DESANTIS, JUSTIN D         21807 STATLER           ST CLAIR SHORES, MI 48081
                  Case 20-10553-CSS           Doc 290-1      Filed 04/17/20       Page 47 of 173
14890298   DESCARTES SYSTEMS (USA) LLC               C/O BANK OF AMERICA          P.O. BOX 404037     ATLANTA,
           GA 30384−4037
14890299   DESCHAMP, CYNTHIA S           20251 WESTPHALIA           DETROIT, MI 48205
14890300   DESIGN MANUFACTURING               950 VITALITY DRIVE         SUITE B       COMSTOCK, MI 49321
14890301   DESIGNING WITH YOU IN MIND              P.O. BOX 52      LEXINGTON, MI 48450
14890302   DESJARDIN, JOSEPH A         43729 ORBIT          HARRISON TOWNSHIP, MI 48045
14890303   DESMOND, ROBERT D           1014 CHEROKEE PL           LEMONT, IL 60439
14890304   DESOUZA, SAMYR E          2263 LEIGHTON DR            SHELBY TOWNSHIP, MI 48317
14890305   DETKOWSKI, NORA          28628 MAPLE           ROSEVILLE, MI 48066
14890306   DETKOWSKI, SARAH           28628 MAPLE STREET           ROSEVILLE, MI 48066
14890307   DETROIT ATHLETIC CLUB             241 MADISON AVE.         DETROIT, MI 48226
14890308   DETROIT AUTO ELECTRIC             21040 COOLIDGE HWY.          OAK PARK, MI 48237−3203
14890309   DETROIT DINING COMPANY              8308 HAIST ROAD         PIGEON, MI 48755
14890310   DETROIT INTERNATIONAL              BRIDGE COMPANY           P.O. BOX 32666       DETROIT, MI
           48232
14890311   DETROIT INTL. BRIDGE CO. CND             P.O. BOX 1480       STATION A        WINDSOR, ON N9A
           6R6
14890312   DETROIT TOWING GROUP INC.              26220 LITTLE MACK         ST. CLAIR SHORES, MI 48081
14890313   DETROIT WOODWORKING LLC                22960 W. INDUSTRIAL DRIVE          ST. CLAIR SHORES, MI
           48080
14890314   DETROITS FINEST CATERING             20008 REVERE ST.         DETROIT, MI 48234
14890315   DETTLOFF, DEAN         8081 KENWICK            WHITE LAKE, MI 48386
14890316   DEVANEY, TERRENCE M             9401 S MELVINA         APT A5        OAK LAWN, IL 60453
14890317   DEVIER, VIRGINIA        21216 JAY COURT            SAINT CLAIR SHORES, MI 48081
14890318   DEVILLE DEVELOPMENTS, LLC               3951 CONVENIENCE CIRCLE           301      CANTON, OH
           44718
14890319   DEVILLE DEVELOPMENTS, LLC               3951 CONVENIENCE CIRCLE           301      CANTON, OH
           44718
14890320   DEVITO VERDI INC.        100 FIFTH AVENUE 16TH FLOOR              NEW YORK, NY 10011
14890321   DEVORE, MARGARETR R             8794 CONSTITUTION           STERLING HEIGHTS, MI 48313
14890322   DEVRIES, NICK G       9440 92ND ST           ALTO, MI 49302
14890323   DEWALT, BRENNA          132 JOYA CIRCLE            HARRISBURG, PA 17112
14890324   DEWANDELER, CHRISTOPHER G                38630 CHELDON DRIVE          CLINTON TOWNSHIP, MI
           48038
14890325   DEWBERRY, TIMOTHY T            361 S ASHBURTON RD APT A            COLUMBUS, OH 43213
14890326   DEWITT, DAVID M         239 LAURELWOOD CRT SW               GRAND RAPIDS, MI 49548
14890327   DEYOUNG, MELODY A            11104 60TH AVE          ALLENDALE, MI 49401
14890328   DEZEEUW, BRYAN          7841 KRAFT AVE SE            CALEDONIA, MI 49316
14890329   DHAWAN, MALVINDER             47722 TEN POINT DR          CANTON, MI 48187
14890330   DHI EQUIPMENT SALES & SERVICE               41216 VINCENTI CT        NOVI, MI 48375
14890331   DHL GLOBAL FORWARDING               14076 COLLECTIONS CTR DR.           CHICAGO, IL 60693
14890332   DHOEST, JACOB        21264 MARTINIQUE             MACOMB, MI 48044
14890333   DIA, HUSSEIN      27245 CLAIRVIEW DR              DEARBORN HEIGHTS, MI 48127
14890334   DIAMOND MATTRESS            3112 EAST LAS HERMANAS ST             RANCHO DOMINGUEZ, CA 90221
14890335   DIAMOND SOFA         6565 E. WASHINGTON BLVD.              COMMERCE, CA 90040
14890336   DIAMOND STAR CORP           1010 E BELMONT ST           ONTARIO, CA 91761
14890337   DIAMOND, ELENA C          1222 MEADOWBROOK DR               ROUND LAKE BEACH, IL 60073
14890341   DIAWARA, NANCY          1043 HARRINGTON LANE              EAST LANSING, MI 48823
14890342   DIAZ, ADRIAN       1318 W. 31ST PL          CHICAGO, IL 60608
14890343   DIAZ, BERNARDO         6429 ST. AGUSTINE DRIVE            CANTON, OH 44718
14890344   DIAZ, KAYLA R       256 MARK AVE             GLENDALE HEIGHTS, IL 60139
14890345   DIAZ, MARIA M       2306 NICHOLS RD # F            ARLINGTON HEIGHTS, IL 60004
14890346   DIAZ, MARIBEL Y        5820 LAPORTE DR            LANSING, MI 48911
14890347   DIAZ, MONICA A        2812VILLAGE GREEN DR APT B3              AURORA, IL 60504−7251
14890348   DICKERSON, CRYSTAL           29992 GARDENIA LANE             SOUTHFIELD, MI 48076
14890349   DICKERSON, TIMOTHY M             13862 BERNICE AVE         WARREN, MI 48089
14890350   DICKEY, EMILY       34628 SHERIDAN ST             WESTLAND, MI 48185
14890351   DICKEY, SHARON E         7222 S. MILLARD AVE           CHICAGO, IL 60629
14890352   DICKINSON WRIGHT LLP            2600 W. BIG BEAVER SUITE 300          TROY, MI 48084
14890353   DICKINSON, MATTHEW T             5956 W COON LAKE RD           HOWELL, MI 48843
14890354   DICKINSON, NATHAN D           12425 257TH AVENUE           TREVOR, WI 53179
14890355   DICKINSON, ROBERT J          2566 LEWIS DR          PORT HURON TWP., MI 48060
14890356   DICKOW, SALIM M         41686 CLEMENS CIRCLE             NOVI, MI 48377
14890357   DICKSON, LESLIE        34192 CLINTON PLAZA DR.            CLINTON TWP., MI 48035
14890358   DICKSON, WALTER T          4 PEMBROKE LANE             CARTERSVILLE, GA 30120
14890359   DIEFENDERFER, ROBERT G             22520 ROSEDALE         ST CLAIR SHORES, MI 48080
14890360   DIEHL, BRENNEN D         4322 BEECHWOOD AVE              BURTON, MI 48509
14890361   DIEHL, LAURIE C       27100 GAIL DR           WARREN, MI 48093
14890362   DIEHL, TERRI      4645 FOREST LN            TRENTON, MI 48183
14890363   DIELMAN, ANTOINETTE            7165 CHICAGO STREET            ALANSON, MI 49706
14890364   DIENER, DANIEL R        1378 WEBBER AVE.            BURTON, MI 48529
14890365   DIENER, SHAYNE P         750 3RD ST          FENTON, MI 48430
14890366   DIERDORFF, NOELLE          1423 HUNTER CIRCLE            NAPERVILLE, IL 60540
14890367   DIERICKX, JAMES V         3563 ANVIL DR.          TROY, MI 48083
14890368   DIERKING, MELANIE L          716 VALLEY DR           EAST ALTON, IL 62024
14890369   DIESEL TRUCK SALES          2619 NORTH WASHINGTON AVENUE                 P.O. BOX 1428     SAGINAW,
           MI 48605
14890370   DIETERLE, ISAAC J       7262 ROSELANE AVENUE              JENISON, MI 49428
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 48 of 173
14890371   DIETRICHSON, HEATHER L                3117 WOODSLEE DR.             ROYAL OAK, MI 48073
14890372   DIETZ, ELIZABETH R            21524 GROSSEDALE               ST CLAIR SHORES, MI 48082
14890373   DIETZ, JACLYN A         21524 GROSSEDALE                SAINT CLAIR SHORES, MI 48082
14890374   DIETZ, MICHAEL A          73551 FRANKLIN               ARMADA, MI 48005
14890375   DIETZ, TAYLOR M          21524 GROSSEDALE                SAINT CLAIR SHORES, MI 48082
14890376   DIETZ, THOMAS         21524 GROSSEDALE                 SAINT CLAIR SHORES, MI 48082
14890377   DIETZ, VINCENT T         60926 LAKE EDGE               WASHINGTON TWP, MI 48094
14890378   DIFRONZO, MATTHEW                17805 AUTUMN LANE              MACOMB, MI 48044
14890379   DIGI−UPS LLC.       29200 NORTHWESTERN HWY. #130                     SOUTHFIELD, MI 48034
14890380   DIIACOVA, LOUIS A           1209 HUNTER CT              ADDISON, IL 60101
14890381   DIKOWSKI, JOSEPH J           25330 PALOMINO              WARREN, MI 48089
14890382   DILLABOUGH, TONY R               311 N COLONY DR APT 2AC               SAGINAW, MI 48638
14890383   DILLARD, JEROME           2351 HERITAGE POINTE DRIVE                  STERLING HEIGHTS, MI 48315
14890384   DILLIPLANE III, DONALD E              3334 WILLET AVE            ROCHESTER HILLS, MI 48309
14890385   DILLON, AMANDA B             19621 SILVER SPRING ST              SOUTHFIELD, MI 48076
14890386   DILLON, BRENDA J           5126 HIGHWAY 360              TELLICO PLAINS, TN 37385
14890387   DILTS, ANDREW E          10068 MINX RD              TEMPERANCE, MI 48182
14890388   DIMERCURIO, ALFONSO                54159 EGO DR.          MACOMB, MI 48042
14890389   DIMITRI, SUZANNE           127 AUSTIN AVE              ROYAL OAK, MI 48067
14890390   DIMON, LAURA         179 SOUTHERN VALLEY CT                    MARS, PA 16046
14890392   DINDOFFER, KRISTIN             13051 E. AUSTIN RD.            MANCHESTER, MI 48158
14890393   DINEC, DIVISION OF BDM FURN.                1273 BOUL ST−LAURENT QUEST              LOUISEVILLE, QC J5V
           2L4
14890394   DINGMAN, ANN          14041 PINE LAKES DR                STRONGSVILLE, OH 44136
14890395   DINICOLA, DONOVAN               42370 PARKSIDE CIRCLE             STERLING HEIGHTS, MI 48314
14890396   DINNINGER, ERNEST             123 WOODLAWN DRIVE                 SAINT CHARLES, MI 48655
14890398   DIRECT ENERGY BUSINESS                 12 Greenway Plaza, Suite 250      Houston, TX 77046
14890399   DIRECTV       P.O. BOX 5006             CAROL STREAM, IL 60197−5006
14890400   DISANTE, CATHERINE              355 LINDEN          BIRMINGHAM, MI 48009
14890401   DISBENNETT, KELLY             13318 DIXIE HWY LOT 180              HOLLY, MI 48442
14890402   DISCOVERY BENEFITS INC.               P.O. BOX 9528          FARGO, ND 58106−9528
14890403   DISMUKE, DOMINIQUE               1217 SOUTHFIELD AVE              LANSING, MI 48911
14890404   DISMUKES, JOHN L           7206 YACHT AVE.              WARREN, MI 48091
14890405   DISPLAY GROUP          6235 CONCORD               DETROIT, MI 48211
14890406   DISPLAYS 2 GO        29253 NETWORK PLACE                   CHICAGO, IL 60673−1292
14890407   DISPLAYS OF DALTON               3744 LAKE KATHERINE RD.               TUNNEL HILL, GA 30755
14890408   DITTMER, CARLA B            7850 HAWKVIEW COURT                  ADA, MI 49301
14890409   DIVERGILIO, TINA L           11483 BEACONSFIELD RD                WASHINGTON, MI 48094
14890410   DIVERSIFIED INDUSTRIAL LLC                 C/O IDI SERVICES GROUP LLC            ATLANTA, GA 30309
14890411   DIXIE HOME        A DIVISION OF THE DIXIE GROUP                   PO BOX 842980        BOSTON, MA
           02284−2980
14890412   DIXON, DIONTE D          20904 EASTLAWN STREET                  ST CLAIR SHORES, MI 48080
14890413   DIXON, KELLY        2816 SPRUCE AVE                ALTOONA, PA 16601
14890414   DIXON, MICHAEL M            26064 BARNES ST             ROSEVILLE, MI 48066
14890415   DIXON, ROBIN M         15709 DEXTER              DETROIT, MI 48238
14890416   DJORDJEVIC, MILOS            5400 S HYDE PARK BLVD,               UNIT#A13        CHICAGO, IL 60615
14890417   DO, THANH N        3537 HOLLOW WOOD DRIVE                     PORTAGE, MI 49024
14890428   DO−IT CORPORATION               PO BOX 592          SOUTH HAVEN, MI 49090
14890418   DOAK, TASHINA L          308 CARROLL              MARINE CITY, MI 48039
14890419   DOBBINS, KEVIN D           15470 AUBURN              DETROIT, MI 48223
14890420   DOBSON, TYLER          8300 FORD AVE              WARREN, MI 48089
14890421   DOCK & DOOR NATIONAL                 P.O. BOX 3338          ST. CHARLES, IL 60174
14890422   DOCKERY, SHAWN L              437 W WALNUT ST              APT 1        KALAMAZOO, MI 49007
14890423   DOCKTER CHINA LIMITED                9B BUILDING 10 MOONBAY GARDEN                 DONGCHENG
           RD       GUANGDONG               DONGGUAN CITY 523110 CHINA
14890424   DODD, FRANK         1120 DRAPER ROAD                 MCHENRY, IL 60050
14890425   DODDS, KENDRA           1009 BERKSHIRE              ANN ARBOR, MI 48104
14890426   DODOS, CHRISTOPHER P               6601 CONESTOGA DRIVE               LANSING, MI 48917
14890427   DOHERTY, SCOTT M             8244 DARLENE             WARREN, MI 48093
14890429   DOLLENS, DONALD             1495 INWOOD RD.              OAKLAND TOWNSHIP, MI 48306
14890430   DOLNAK, JOHN J         1015 VALLEY AVE                JOLIET, IL 60432
14890431   DOLSKI, ANDREW J           2348 DEVONSHIRE RD                 BLOOMFIELD HILLS, MI 48302
14890432   DOLSKI, MICHELLE A             2348 DEVONSHIRE              BLOOMFIELD HILLS, MI 48302
14890433   DOMANSKI, ANDREW S                23281 HARMON            ST. CLAIR SHORES, MI 48080
14890434   DOMBROWSKI, AARON G                 2226 NORFOLK CT #202             ROCHESTER HILLS, MI 48309
14890435   DOMBROWSKI, ROBERT W                 113 RIDGE          WAUCONDA, IL 60084
14890436   DOMEIER, JOHN P          1671 KIOWA APT 101               NAPERVILLE, IL 60565
14890437   DOMINICS CATERING CO. INC.                20580 HALL ROAD            CLINTON TWP., MI 48038
14890438   DOMINION        120 Tredegar Street 6th          Floor Richmond, VA 23219
14890439   DONAHUE, CHERYL             1893 WOODMONT CT.                 CANTON, MI 48188
14890440   DONAHUE, SHANNON                27 SOUTH ST           WEST MIDDLESEX, PA 16159
14890441   DONALD, ANTONYA              1474 PAGEL AVE             LINCOLN PARK, MI 48146
14890443   DONLON, ADAM R            714 CATTAIL LANE               PINCKNEY, MI 48169
14890445   DONNEGAN SYSTEMS INC.                 170 BARTLETT STREET              NORTHBORO, MA 01532
14890446   DONNELLS, MATTHEW P                12873 SURREY CT             PALOS PARK, IL 60464
14890447   DONNELLY, JAMES            1902 WARD             ESSEXVILLE, MI 48732
14890448   DONNELLY, MICHAEL               7918 FRITH          COLUMBUS TWP, MI 48063
14890449   DONOFRIO ENTERPRISES                7260 RATTALEE LAKE ROAD               CLARKSTON, MI 48348
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 49 of 173
14890450   DONOFRIO, AMY         6335 HASSEL ROAD              HERMITAGE, PA 16148
14890451   DONOHOE, LAURA A            120 ASHCROFT            BOLINGBROOK, IL 60490
14890452   DONOVAN, BRADLEY S             19295 E 13 MILE ROAD             ROSEVILLE, MI 48066
14890453   DONOVAN, MELISSA            2128 MILITARY ST           PORT HURON, MI 48060
14890454   DONOVAN, MICHAEL P             211 DUNRIDGE CIRCLE              EAST DUNDEE, IL 60118
14890455   DONUT HOLE        32187 VAN DYKE              WARREN, MI 48093
14890456   DOOLEY, MARY         373 CEDAR TREE CT              HOFFMAN ESTATES, IL 60169
14890457   DOOLITTLE, MAX L          300 GATEWOOD DR               LANSING, MI 48917
14890458   DOPPELBERGER, GARY J             24820 COTTRELL RD             HARRISON TOWNSHIP, MI 48045
14890459   DOPPELHEUER, AARON              1108 NORTH JEFFERSON ST.              CONNELLSVILLE, PA 15425
14890460   DOPPELT, MYRNA M           30995 HUNTERS DRIVE UNIT 1904                FARMINGTON HILLS, MI 48334
14890462   DOREL ASIA SRL        410 EAST FIRST STREET SOUTH                 WRIGHT CITY, MO 63390
14890463   DOREL HOME FURNISHINGS               410 EAST FIRST STREET SOUTH               WRIGHT CITY, MO 63390
14890464   DOREL JUVENILE INC           2154 PAYSPHERE CIRCLE               CHICAGO, IL 60074
14890466   DORMAN, JOSEPH          1151 FAIN DRIVE           ST LOUIS, MO 63125
14890467   DORN, BRANDON S          3170 OAK DRIVE            HAMILTON, MI 49419
14890468   DOROTHY CHISLOW BOLBRICH                 115 BOLBRICH LANE             SMITHTON, PA 15479
14890469   DORRIS−DAVIS, MALIK R             5505 W KAMERLING AVE               CHICAGO, IL 60651
14890470   DORSEY, DARRELL J          12902 SUSSEX           DETROIT, MI 48227
14890471   DORSEY, JACQUELYN            21900 HAMPSHIRE             SOUTHFIELD, MI 48076
14890472   DORTCH, DEJUAN M           18810 E 14 MILE RD APT 103             ROSEVILLE, MI 48066
14890473   DORTMAN, LISA S         3191 WADHMAS              CLYDE, MI 48049
14890474   DOTEN, ERIC D       14123 RIDGEWOOD DR                HOLLAND, MI 49424
14890475   DOTY & SONS CONCRETE              PRODUCTS INC.            1275 E. STATE ST.        SYCAMORE, IL
           60178
14890476   DOTY, ALEC R       415 N STATE RD             BELDING, MI 48809
14890477   DOTY, CORY       316 W UNION CITY RD              UNION CITY, MI 49094
14890478   DOUBLE ENVELOPE            BSC ACQUISITION SUB COLLECTION                   P.O. BOX 733182    DALLAS,
           TX 75373−3182
14890479   DOUG BROWN PACKAGING PROD                  1850 LARCHWOOD DR.              TROY, MI 48083
14890480   DOUGHERTY, AMANDA M                807 E FULTON APT1            BAY CITY, MI 48706
14890483   DOUNOUK, HEIDI         4602 N CLEARVIEW DRIVE                CAMPHILL, PA 17011
14890484   DOUROS, LOUKAS          17494 ZANGER ST             CLINTON TWP, MI 48038
14890485   DOVER JR, WILLIAM O           11316 MAE AVE           WARREN, MI 48089
14890486   DOVR MEDIA        DBA LEVR SOLUTIONS LLC                  34 DEXTER ROAD            EAST BRUNSWICK, NJ
           08816
14890487   DOWDELL, CARLTON P             4975 GATESHEAD             DETROIT, MI 48236
14890488   DOWDY, RANDALL           1835 LAWRENCE              EAST ST LOUIS, IL 62207
14890489   DOWNERS GROVE ECONOMIC                 DEVELOPMENT CORPORATION                   5159
           MOCHEL        DOWNERS GROVE, IL 60515
14890490   DOWNERS GROVE SANITARY DIST.                 2710 CURTISS ST.          P.O. BOX 1412      DOWNERS
           GROVE, IL 60515−0703
14890492   DOWNING, LYNN          188 BURNS RD.           ELYRIA, OH 44035
14890493   DOWNING, ZACHERY A             1309 SPRING STREET             FORT WAYNE, IN 46808
14890494   DOXTADER, RILEY J          44966 PRESTBURY RD              CANTON, MI 48187
14890495   DOYLE SIGNS INC.        232 INTERSTATE RD.              ADDISON, IL 60101
14890496   DOYLE, CHRISTOPHER J            14700 OLDHAM ST             TAYLOR, MI 48180
14890497   DOYLE, EDWARD M           1119 HARVARD RD              GROSSE POINTE PARK, MI 48230
14890498   DOYLE, PATRICK         2082 SANTUOMO AVE               GROVE CITY, OH 43123
14890499   DOYLE, TERRY        30414 ORCHARD LAKE RD                 UNIT ONE          FARMINGTON HILLS, MI
           48334
14890500   DOZIER, DECARLO          17528 STOEPLE           DETROIT, MI 48221
14890501   DRAGICEVICH, CAMARO A               226 BEULAH AVE            BATTLE CREEK, MI 49037−1104
14890502   DRAGO, JOHN D        3846 PARK FOREST DR               FLINT, MI 48507
14890503   DRAKE, STEPHANIE          9542 ARTESIAN            DETROIT, MI 48228
14890504   DRANE, MICAH        661 COVINGTON DR               HIGHLAND PARK, MI 48203
14890505   DRAPER, JAMES        1076 GWYNDALE CT                NEW ALBANY, OH 43054
14890506   DRENT, JOSEPH P        1936 17 MILE RD           CEDAR SPRINGS, MI 49319
14890507   DRESMAL, FRANCES D            517 STETZER          ELBURN, IL 60119
14890508   DRETTMANN, DEBORAH               42524 D HARTE          CLINTON TWP, MI 48038
14890509   DRETTMANN, PAUL M             42524 DHARTE           CLINTON TOWNSHIP, MI 48038
14890510   DREW, RATIESHA S          20500 CHERRYLAWN ST                DETROIT, MI 48221
14890511   DRINKHORN, DAVID L            76471 CAPAC RD           ARMADA, MI 48005
14890512   DRINKWATER, DEVIN M              6429 PLEASENT RIVER DR             DIMONDALE, MI 48821
14890513   DRUM, DYLAN G         2564 DORVIN DRIVE              JACKSON, MI 49201
14890514   DRUMMOND, DANIEL             126 IDA RED AVENUE APT 101               SPARTA, MI 49345
14890515   DRUMMOND, TRENT T             813 KENSINGTON AVE               FLINT, MI 48503
14890516   DRYDEN, ALEXANDER C              934 35TH ST SW          WYOMING, MI 49509
14890517   DSV AIR & SEA INC        PO BOX 200876           PITTSBURGH, PA 15251−0876
14890518   DSV AIR & SEA INC.        PO BOX 4235 STATION A              TORONTO, ON M5W 5P7
14890520   DTE ENERGY        One Energy Plaza          1189 WCB         Detroit, MI 48226
14890519   DTE ENERGY        P.O. BOX 740786           CINCINNATI, OH 45274−0786
14890521   DUBAY, JUDITH A         28739 MERCURY LANE               CHESTERFIELD, MI 48047
14890522   DUBEL, DAVID M         25206 WESTFIELD             REDFORD, MI 48239
14890523   DUBEY, NISCHALA          1354 W ESTES AVE             CHICAGO, IL 60626
14890524   DUBIEL, JOSHUA J        1225 N JOSSMAN RD              ORTONVILLE, MI 48462
14890525   DUBOIS, EVERETT         368 ROLLING MEADOWS                 ANN ARBOR, MI 48103
14890526   DUBOSE, ARICK        26041 AURORA ROAD                BEDFORD, OH 44146
                  Case 20-10553-CSS              Doc 290-1       Filed 04/17/20        Page 50 of 173
14890527   DUCH, SHARON           270 PORTER DRIVE               NORTH HUNTINGDON, PA 15642
14890528   DUCHAINE, MICHAEL P                4106 ASHTON DRIVE            AUBURN HILLS, MI 48326
14890529   DUCKWORTH, KASSANDRA                    51291 VILLAGE EDGE EAST             APT 103        CHESTERFIELD, MI
           48047
14890530   DUCKWORTH, LINDA                17654 DORA ST.          MELVINDALE, MI 48122
14890531   DUDLEY, DAVAN J             19344 SAN JUAN DR             DETROIT, MI 48221
14890532   DUDLEY, NICHOLE             2918 ARROWHEAD COURT                  EXPORT, PA 15632
14890533   DUDLEY, PATRICIA L              295 CUMBERLAND COURT                GURNEE, IL 60031
14890534   DUDLEY, STEVEN            22151 RAUSCH AVE               EASTPOINTE, MI 48021
14890535   DUEL, JAMES A         1351 N WESTERN AVE                 LAKE FOREST, IL 60045
14890536   DUESETTE, NIGEL K             9133 MCCLELLAN              DETROIT, MI 48213
14890537   DUFF, STEVEN M           21818 NUMMER AVE                WARREN, MI 48089
14890538   DUFFINEY, GREGORY A                6742 CAREY RD           CHEBOYGAN, MI 49721
14890539   DUGGAL VISUAL SOLUTIONS                   ATTN. ACCOUNTS RECEIVABLE                 63 FLUSHING AVE. BLDG.
           25       BROOKLYN, NY 11205
14890540   DUHART, JAVON A             2768 SEATON CIRCUIT W               WARREN, MI 48091
14890541   DUKES−PEARCE, KEVIN                 20162 BINDER         DETROIT, MI 48234
14890542   DULLACK, MEAGAN E                205 LAKE VILLAGE DR              WALLED LAKE, MI 48390
14890543   DUMAS, KELLIE          19906 WEYBRIDGE APT 202                 CLINTON TOWNSHIP, MI 48036
14890544   DUNAHOO, JAYNE             3594 STICKNEY AVE              TOLEDO, OH 43608
14890545   DUNAVANT, CHRISTOPHER D                   6323 GLENHURST DR            APT 5         MAUMEE, OH 43537
14890546   DUNBAR ARMORED INC.                  P.O. BOX 64115         BALTIMORE, MD 21264−4115
14890547   DUNBAR, CHRISTOPHER                 731 COVINGTON            DETROIT, MI 48203
14890548   DUNCAN, ALISON R              303 SMITH ST           CLIO, MI 48420
14890549   DUNCAN, ANTHONY M                 25511 TECLA AVE            WARREN, MI 48089
14890550   DUNCAN, GARY B             18 OLD FOURTH DRIVE               OAK RIDGE, NJ 07438
14890551   DUNCAN, JAMES            21526 DEQUINDRE APT 101               WARREN, MI 48092
14890552   DUNG KHANH CO.,LTD                THANHPHU ARE INDUSTRIAL
           PARK        THIENTAN−VINHCUU−DONGNAI VIETNAM
14890555   DUNKELBERGER, MICHELLE L                   1280 ARMS STREET #20           MARSHALL, MI 49068
14890556   DUNMARS, JAYME              14136 S. DEARBORN             RIVERDALE, IL 60827
14890557   DUNMARS, JAYME C               14136 S DEARBORN             RIVERDALE, IL 60827
14890558   DUNN, AUTUMN J            1278 SOUTH MAIZE DR NE                BELMONT, MI 49306
14890559   DUNN, MICHELLE M              19305 BIGELOW            ROSEVILLE, MI 48066
14890560   DUNN, REBECCA            40 SPANISH OAK CT              TROY, MO 63379
14890561   DUNN, ROCHELLE J             6078 DAWES AVE             KALAMAZOO, MI 49048
14890562   DUNNING, TREVIOUS               396 CORTLAND ST             HIGHLAND PARK, MI 48203
14890563   DUNVILLE, MICHELLE A                5106 DEER RUN CIR            ORCHARD LAKE, MI 48323
14890564   DUPAGE COUNTY COLLECTOR                     421 N. COUNTY FARM ROAD              WHEATON, IL 60187
14890566   DUPAGE COUNTY PUBLIC WORKS                     421 N. County Farm Rd        Wheaton, IL 60187
14890565   DUPAGE COUNTY PUBLIC WORKS                     P.O. BOX 4751        CAROL STREAM, IL 60197−4751
14890567   DUQUESNE LIGHT COMPANY                    411 Seventh Avenue (6−1)       Pittsburgh, PA 15219
14890568   DURALEE FABRICS              49 WIRELESS BLVD             PO BOX 13308          HAUPPAUGE, NY 11788
14890569   DURANTE, JOSEPH             949 TIERNEY            HIGHLAND, MI 48356
14890570   DURDEN, SABRINA E               720 CENTENNIAL RD             TOLDEO, OH 43617
14890571   DURDEN, VERNICE             337 S MAPLE AVE             OAK PARK, IL 60302
14890572   DUREN, MICHAEL A              14210 3RD ST          APT #101        HIGHLAND PARK, MI 48203
14890573   DURHAM, AARON M                29331 EMWOOD CT             SAINT CLAIR SHORES, MI 48081
14890574   DURHAM, DEANDRE D                 20108 CONLEY ST           DETROIT, MI 48234
14890575   DURHAM, ELIZABETH J                844 VERNIER RD           GROSSE POINT WOODS, MI 48236
14890576   DURHAM, ROBERT L               963 E ELZA          HAZEL PARK, MI 48030
14890577   DURHAM, STEVEN J              33253 BARRINGTON              WESTLAND, MI 48186
14890578   DURITZA, JOHN P           6318 CULVER             TRAVERSE CITY, MI 49684
14890579   DURKEE, CRAIG S           1321 PRESTON RIDGE #B30                GRAND RAPIDS, MI 49504
14890580   DURKIN, KERI L         3219 WELLSTONE LANE                  HAMPTON COVE, AL 35763
14890581   DURLOCK, ADAM             35755 GEORGETOWN DR                 STERLING HEIGHTS, MI 48026
14890582   DUSKIN, RODNEY            1744 PALLISTER ST.             DETROIT, MI 48206
14890583   DUSTIN JORAH          1148 EAST ELZA AVE.               HAZEL PARK, MI 48030
14890584   DUTT, RAJ       820 BEAUMONT DR APP 205                  820 BEAUMONT DR              NAPERVILLE, IL
           60540
14890585   DUVERNOIS, KATHERINE                  1782 ST JOSEPH         TRAVERSE CITY, MI 49696
14890586   DUZEY, ROBERT J           13123 WHITFIELD DR               STERLING HEIGHTS, MI 48312
14890587   DVORAK, RICH J          4603 NORTH CT              CRYSTAL LAKE, IL 60012
14890588   DWORETSKY, JOSEPH L                45170 WILSHIRE COURT APT 231              NOVI, MI 48377
14890589   DWYER, JEFFREY P             8248 STUDEBAKER AVE               WARREN, MI 48089
14890590   DYER, DANIEL T          3500 NORTHKENT PINE DR                 KENT CITY, MI 49330
14890591   DYER−CALDWELL, JUSTICE I                  12169 E OUTER DR          DETROIT, MI 48224
14890592   DYK, RYAN         6916 ARBOR HEIGHTS DR                 HUDSONVILLE, MI 49426
14890593   DYKES, DAVID L          P.O. BOX 610646             PORT HURON, MI 48061
14890594   DYNAMIC DISPLAYS               6470 WYOMING             UNIT 2024       DEARBORN, MI 48126
14890595   DYNAMIC RUGS            4845 GOVERNORS WAY                  FREDERICK, MD 21704
14890596   DYNATA LLC          6 RESEARCH DRIVE                 SHELTON, CT 06484
14890597   DZIAK, CAMERON             15701 TWIN LAKES DR               HOMER GLEN, IL 60491
14890598   DZIENDZIEL, CATHERINE M                 36530 JEFFERSON AVE            LOT 57        HARRISON TOWNSHIP, MI
           48045
14890024   Dan Lehman       437 Chasseral Dr Apt 1D            Comstock Park, MI 49321
14890026   Dana Hayes      620 Orchard View Dr             Royal Oak, MI 48073
14890030   Daniel Crawford      25811 Power Rd            Farmington Hills, MI 48336
                   Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 51 of 173
14890031   Daniel F. Marshall         PO Box 59           Glyndon, MD 21071
14890032   Daniel Grossnickle          15 Maxa Court          Middle River, MD 21220
14890033   Daniel J Stapleton         435 Barnaby Dr          Oswego, IL 60543
14890034   Daniel Kaplon         8624 West Carmen Avenue                Fl.2       Norridge, IL 60706
14890035   Daniel Kiraz        1451 Jay Ave          Ypsilanti, MI 48198
14890036   Daniel L Simmons           407 Charlotte NW            Grand Rapids, MI 49504
14890037   Daniel Peach        3333 Ravenswood Lot 54               Marysville, MI 48040
14890039   Daniel Schwartz          215 Wren Dr          Greensburg, PA 15601
14890057   Danna Walker          2115 Monks Hollow Dr               Florissant, MO 63031−2039
14890070   Daren Washington           20316 Elkhart St          Harper Woods, MI 48225
14890072   Daria Martin        507 Walden Way             Imperial, PA 15126
14890073   Darin Markosky          4190 Del Mar Dr SW              Wyoming, MI 49418
14890074   Darlene Jedd        306 Mt Joy Rd          Mt Pleasant, PA 15666
14890079   Darrick Graham          303 Brook St          Eaton Rapids, MI 48827
14890088   Dave Sawdy          33463 Royal Park Dr W              Fraser, MI 48026−5271
14890095   David Christian         3611 Brentwood Dr             Flint, MI 48503
14890096   David Dake         132 Ashley Circle           Swartz Creek, MI 48473
14890097   David Dykes         PO Box 610646             Port Huron, MI 48061
14890098   David G. Schaffstall         117 Willow Road            Harrisburg, PA 17109
14890099   David Grindle         6892 Maplewood Rd              Indian River, MI 49749
14890100   David Haire        22357 Dean Ct           South Lyon, MI 48187
14890101   David J Klozik         280 Roosevelt ST           Kimball, MI 48074
14890102   David J Shaffer        205 Mary St          Jeannette, PA 15644
14890103   David Jackson         21510 Sylvan Ave            Flat Rock, MI 48134−9495
14890105   David Lickfelt        308 Van Buren St, Apt D210               Jackson, MI 49201
14890108   David Robert Pe          1 Picnic Ct       Bolingbrook, IL 60490
14890110   David Schwartz          13219 Tonabee Dr            Sterling Heights, MI 48313
14890111   David Wachter          150 Cherry Valley Rd            PITTSBURGH, PA 15221−3626
14890194   Dean Nyiri        45 Alice Circle         Greensburg, PA 15601
14890198   Deanna Ochoa          3308 Horton          Ferndale, MI 48220
14890203   Deborah A Burkey            38764 Hampton Ct            Harrison Township, MI 48045
14890204   Deborah Drettmann            42524 Dharte Ct          Clinton Two, MI 48038
14890205   Deborah K Ferguson            15752 Inkster Rd.          Romulus, MI 48174
14890206   Deborah McCall           127 Royal Oak Dr Apt D              White Oak, PA 15131
14890207   Deborah Storm          919 Grant St.         Jackson, MI 49203
14890208   Debra Giovanni          28216 Golf Pointe Blvd            Farmington Hills, MI 48331
14890210   Debra L Filipovich          133 S Crescent Dr          Hermitage, PA 16148−4103
14729463   Debra Stone        10876 Currier Ct.           Brighton, MI 48114
14890211   Debra Stone        10876 Currier Ct.           Brighton, MI 48114
14890233   Delana Kidd         15925 Santa Rosa Dr            Detroit, MI 48238
14890238   Delaware Division of Revenue            Bankruptcy Service           Carvel State Office Building 8th
           Floor       Wilmington, DE 19801
14890239   Delbert Thomas Bryant II          25630 Palomino Ave              Warren, MI 48089
14890252   Delta Township          7710 W SAGINAW HWY                    LANSING, MI 48917
14890269   Denise Abell        13298 Edgewood Dr              Sterling Heights, MI 48312
14890270   Denise Perry        115 S Elm Street           Orrville, OH 44667
14890271   Denise Streeter        3034 23rd         Detroit, MI 48216
14890276   Dennis Martin         109 pagoda drive          Monroeville, PA 15146
14890277   Dennis Mitchell         505 Highland Ave.           Canonsburg, PA 15317
14890278   Dennis Pietrandrea          324 Lincoln Highlands Drive            Coraopolis, PA 15108
14890284   Department if the Treasury, IRS          1500 Pennsylvania Avenue, NW              Washington, DC 20220
14904112   Department of Labor           Division of Unemployment Insurance             P.O. Box 9953         Wilmington, DE
           19809
14890285   Department of the Treasury − IRS           Centralized Insolvency Operation           PO Box 7346        Philadelphia, PA
           19101−7346
14890286   Department of the Treasury − IRS           Geroge Hyde (G.H.) Fallon Federal Bldg            31 Hopkins
           Plaza       Baltimore, MD 21201
14890293   Derek Hayes         220 Curtis Drive          Johnstown, PA 15904
14890294   Derek Olsen        2016 Estes St          Muskegon, MI 49441
14890338   Diana Tulino        403 Jack Pine Ct           Gibsonia, PA 15044
14890339   Diane L Jones         PO Box 682          Vanderbilt, PA 15486
14890340   Dianna McCoy           510 Washington Ave             Tyrone, PA 16686
14890391   Dina Hohman          2202 Hess Ave            Wheeling, WV 26003
14890397   Dion Peterson        21737 McCormick              Grosse Pointe, MI 48236
14890442   Donato David Carrero           3872 Dayton Avenue             Lorain 44052 OH
14890444   Donna M Elliott         7436 Central St, Apt 11            Westland, MI 48185
14890461   Dorcas Barron         PO Box 452          Harpers Ferry, WV 25425
14890465   Dorian Lewis         18447 Wakenden             Redford, MI 48240
14890481   Douglas Stryker         211 Evergreen Drive            Boiling Springs, PA 17007
14890482   Douglas W. Maklebust            2814 Emerald Bluffs Dr            Traverse City, MI 49684
14890491   Downers Grv, IL          801 BURLINGTON AVE.                   DOWNERS GROVE, IL 60515−4782
14890554   Dung Knanh Co. Ltd (Dkhan)             Thanh Phu Area Industrial Park, Thien           Vinh Cuu Dist Viet Nam
14890553   Dung Knanh Co. Ltd (Dkhan)             WF Trading Holding Limited             27−01, Jalen Molek 3/10       Taman
           Molek, JB 81100
14890599   E & R ENTERPRISES               14052 PETERBORO DRIVE                   STERLING HEIGHTS, MI 48313
14890600   EAGLE OFFICE SOLUTIONS INC.                    1280 E BIG BEAVER              SUITE A−2          TROY, MI 48083
14890601   EALY, ARTIS            27727 MICHIGAN AVE. APT 730                    INKSTER, MI 48141
14890602   EALY, BRANDI M               22347 LERHONE ST #807                 SOUTHFIELD, MI 48075
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 52 of 173
14890603   EALY, LAMAR A        P.O.BOX 353          GARDEN CITY, MI 48186
14890604   EAN SERVICES, LLC        P.O. BOX 402383          ATLANTA, GA 30384−2383
14890605   EARL, ROBERT P        110 GREGG DR           BATTLE CREEK, MI 49014
14890606   EARLEY, JAMAAL M          8705 CANYON           GROSSE POINTE, MI 48236
14890607   EARLS, EMILY M        45005 UTICA GREEN WEST             UTICA, MI 48317
14890608   EARLS, TIFFANY N        39452 HELENA AVE            STERLING HEIGHTS, MI 48313
14890609   EASON, ASAN       107 HUNTINGDON VILLAGE               APT 1F        HUNKER, PA 15639
14890610   EAST BELTLINE DEVELOPMENT LLC                C/O LORMAX STERN DEVELOPMENT               38500
           WOODWARD AVE. STE 200            BLOOMFIELD HILLS, MI 48304
14890611   EAST BELTLINE DEVELOPMENT, L.L.C. C/O              LORMAX STERN DEVELOPMENT
           COMPANY        38500 WOODWARD AVENUE, SUITE 200                  BLOOMFIELD HILLS, MI 38035
14890612   EASTERN ACCENTS          4201 WEST BELMONT AVE.               CHICAGO, IL 60641
14890613   EASTERN MICHIGAN UNIVERSITY               EMU ADVISING & CAREER DEV CTR.             200 MCKENNY
           HALL       YPSILANTI, MI 48187
14890614   EASTLAKE COMMONS ASSOC. LLC.               330 HAMILTON ROW             SUITE 300     BIRMINGHAM, MI
           48009
14890615   EASTLAKE COMMONS ASSOCIATES, LLC                 330 HAMILTON ROW, STE 300          BIRMINGHAM, MI
           48009
14890616   EASTSIDE LOCKSMITHS LLC             15138 E. WARREN AVENUE             DETROIT, MI 48224
14890617   EATMON JR, JOHN L         13841 SEYMOUR ST           DETROIT, MI 48205
14890618   EATMON, KIM R        34841 MOUND ROAD              STERLING HEIGHTS, MI 48310
14890619   EATON, CHELSEA K         27496 LEGRANDE            ROMULUS, MI 48174
14890620   EBEL, TAMI A      7102 S. ROCK NATION RD.            DIXON, IL 61021
14890621   EBERLE, RODNEY A         356 COVE VIEW DR            WATERFORD, MI 48327
14890622   EBEY, JOSEPH       2686 SUNLIGHT AVE            EAST CANTON, OH 44730
14890624   ECHO STRONGSVILLE, LLC C/O ECHO               REAL ESTATE SERVICES COMPANY             GENERAL
           COUNSEL − LEGAL NOTICE            701 ALPHA DRIVE           PITTSBURGH, PA 15328
14890623   ECHO STRONGSVILLE, LLC C/O ECHO               REAL ESTATE SERVICES COMPANY             P. O. BOX
           379     EMERSON, NJ 15328
14890625   ECKELBECKER, DOUGLAS             8811 GEISER GROVE            RICHLAND, MI 49083
14890626   ECKMAN, ANTHONY J           4242 SAND CREEK LANE             GRAND RAPIDS, MI 49010
14890627   ECKSTROM, JOHN E         2478 LAKE ANGELUS LN             LAKE ANGELUS, MI 48326
14890628   ECUTOPIA       9089 CLAIREMONT MESA BLVD                STE 210        SAN DIEGO, CA 92123
14890629   EDDINGTON, TAMERA           10 GREENWOODE STREET                PONTIAC, MI 48340
14890630   EDDINS, PIERRE       1968 ROSLYN           GROSSE POINTE WOODS, MI 48236
14890631   EDEL, DUSTIN       307 E VIENNA ST           CLIO, MI 48420
14890632   EDEL, KRISTOPHER B         53191 PROVIDENCE DR             SHELBY TOWNSHIP, MI 48316
14890633   EDGAR JR, KENNETH          12022 FRANCESCA DR            GRAND BLANC, MI 48439
14890635   EDGERTON & EDGERTON             125 WOOD STREET            P.O. BOX 218       WEST CHICAGO, IL
           60186−0218
14890636   EDMONDS, JOSHUA T          1527 W STATE ST LOT 69            BELDING, MI 48809
14890637   EDMONDSON, STACEY E            23114 NORMANDY AVE              EASTPOINTE, MI 48021
14890638   EDMONDSTON, NANCY            204 CORNELL AVENUE              PITTSBURGH, PA 15229
14890639   EDMUNDS, JOHN K         1743 ATWOOD CIRCLE             NAPERVILLE, IL 60565
14890640   EDU STAFF LLC.       4120 BROCKTON DR. SUITE 200              GRAND RAPIDS, MI 49512
14890645   EDWARDS, CASSANDRA M             83 E CHERRY ST          SUNBURY, OH 43074
14890646   EDWARDS, DERONTE           46604 BONAPARTE DR             MACOMB, MI 48044
14890647   EDWARDS, JACK J        29635 33 MILE RD          RICHMOND, MI 48062
14890648   EDWARDS, JASMA J         2052 PRINCE HALL DR            DETROIT, MI 48207
14890649   EDWARDS, TARRELL           6050 ANDOVER BLVD.            APT. 303        GARFIELD HTS, OH 44125
14890650   EDWARDS, TATIYANNA M             20534 TRACEY ST          DETROIT, MI 48235
14890651   EDWARDS, TRACIE D          29423 WESTFIELD           LIVONIA, MI 48150
14890652   EDWARDS−NASH, ANTONIO C               25278 HOOVER RD APT 303            BLD 2500     WARREN, MI
           48089
14890653   EDWARDS−WHITE, TONJA             7583 STREAWOOD DR.             YPSILANTI, MI 48197
14890654   EDWIN, STEPHANIE         18914 GLENGARRY DR.             LIVONIA, MI 48152
14890655   EGGERT, GABRIELLE          1008 PINEHURST           KALAMAZOO, MI 49006
14890656   EGOLF, BRENDON T         09770 SPRINGVALE RD             BOYNE FALLS, MI 49713
14890657   EGON ZEHNDER INTERNATIONAL INC                350 PARK AVENUE            8TH FLOOR       NEW YORK, NY
           10022
14890658   EHLICH, SUSAN M        29127 HARDING ST            ROSEVILLE, MI 48066
14890659   EHRESMAN ASSOCIATES INC              803 W BIG BEAVER RD           SUITE# 350      TROY, MI 48084
14890660   EICH, ALEX T      7245 LONGMOOR DRIVE               CRYSTAL LAKE, IL 60014
14890661   EICHORN, JEFFREY A         2247 RAMBLEWOOD DR               KALAMAZOO, MI 49009
14890662   EICKELMANN, ANDREW C             4673 ROLLING HILLS DR            LAKE IN THE HILLS, IL 60156
14890663   EICKELMANN, SANDRA            4673 ROLLING HILLS DR            LAKE IN THE HILLS, IL 60156
14890664   EJ VICTOR      DEPT. 10390         PO BOX 87618        CHICAGO, IL 60680−0618
14890665   EKATA INC.      DEPT. LA 24184           PASADENA, CA 91185−4184
14890666   EKLEBERRY, TRISTON          819 BRIDESTONE DR.            ROCHESTER HILLS, MI 48309
14890667   EKORNES INC       26984 NETWORK PLACE               CHICAGO, IL 60673−1269
14890668   EL HOUARI, SALLY        4220 N BLOOMINGTON AVE,                APT 201      ARLINGTON HEIGHTS, IL
           60004
14890669   EL MEHDI, MOHAMMED            2715 CASTLE BLUFF CT SE             APT 202      KENTWOOD, MI
           49512
14890671   EL−ALI, ALI R     29246 MALVINA DR             WARREN, MI 48088
14890684   EL−GOTHAMY, ABRAHAM J              11312 JONAS AVE          WARREN, MI 48089
14890672   ELAM, JEROME        8048 CADILLAC AVE.            WARREN, MI 48089
14890673   ELAM, TARIUS E       35 CHAPMAN            PONTIAC, MI 48341
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 53 of 173
14890674   ELARIDI, BAHJAT W            514 TIMBERLEA DR            ROCHESTER HILLS, MI 48309
14890675   ELDER, ABED         270 MERION DR             CANTON, MI 48188
14890676   ELDER, JACOB A          6076 MAPLERIDGE DR              FLINT, MI 48532
14890677   ELECTROCYCLE INC.             23953 RESEARCH DR.            FARMINGTON HILLS, MI 48335
14890678   ELEGANT FURNITURE & LIGHTING                  PO BOX 26829         PHILADELPHIA, PA 19134
14890679   ELEMENTS INTERNATIONAL                 PO BOX 664032         DALLAS, TX 75266−4032
14890680   ELERSON, TABARI B            2401 E PIERSON RD           FLINT, MI 48506
14890681   ELERSON, TABARI B            2401 E PIERSON RD           FLINT, MI 48507
14890682   ELEVATOR SERVICE INC.              817 OTTAWA AVE. NW             GRAND RAPIDS, MI 49503
14890683   ELEZI, FILLORETA B           4624 SPRINGMONT DRIVE              KENTWOOD, MI 49512
14890685   ELIAS, MARIAM E          5606 THORNBERRY DR APT 201                STERLING HEIGHTS, MI 48310
14890687   ELIOTT BAKER         411 WEST JOHN STREET                MAUMEE, OH 43537
14890688   ELITE HOME PRODUCTS               95 MAYHILL STREET            SADDLE BROOK, NJ 07663
14890689   ELITE MANUFACTURING CO                 12143 ALTAMAR PLACE             SANTA FE SPRINGS, CA 90670
14890691   ELITE REWARDS           PO BOX 16429           ST PETERSBURG, FL 33733
14890694   ELIZONDO, GABRIEL             4507 FAIRVIEW AVE            DOWNERS GROVE, IL 60515
14890695   ELIZONDO, HECTOR             315 COMMERCE SW #406             GRAND RAPIDS, MI 49503
14890696   ELKHALDY, SHERRY R              1757 LOCUST          DES PLAINES, IL 60018
14890697   ELKINS, BETTY S         353 MEADOW ASH DRIVE                LEWIS CENTER, OH 43035
14890698   ELKINS, WHITNEY T            550 W. SARATOGA ST.            FERNDALE, MI 48220
14890699   ELLE DECOR         P.O. BOX 37871           BOONE, IA 50037−0871
14890700   ELLERHORST, NICHOLAS               21590 QUAIL RIDGE          BROWNSTOWN, MI 48193
14890701   ELLINGTON, DALON M              65 MORELAND AVE             PONTIAC, MI 48342
14890702   ELLIOT BAKER         411 W. JOHN STREET              MAUMEE, OH 43537
14890703   ELLIOTT, AMY S         1303B VETERANS DR               TRAVERSE CITY, MI 49684
14890704   ELLIOTT, DONNA M            7436 CENTRAL STREET #11             WESTLAND, MI 48185
14890705   ELLIOTT, OSRIC         322 ALGER ST. SE            GRAND RAPIDS, MI 49507
14890706   ELLIOTT, RONALD           22051 MARGARETA STREET                DETROIT, MI 48219
14890707   ELLIS PARKING COMPANY                40 PEARL STREET #824           GRAND RAPIDS, MI 49503
14890708   ELLIS, ADAM R         3743 WOODMONT DR                TOLEDO, OH 43613
14890709   ELLIS, ANNE M        5588 PINE AIRES DR             STERLING HEIGHTS, MI 48314
14890710   ELLIS, BARBARA          4205 S RICHMOND ST              CHICAGO, IL 60632
14890711   ELLIS, DWAYNE          16169 WILDEMERE              DETROIT, MI 48221
14890712   ELLIS, JOSEPH W         640 CENTER DR            ANN ARBOR, MI 48103
14890713   ELLIS, STEVEN        324 ADAM ROAD              FREDERICK, MD 21701
14890714   ELLIS, TYRONE         855 GLEN CREST DRIVE               GLEN ELLYN, IL 60137
14890715   ELLISON, CARLOTTA             316 RIDGELAND CT APT 2             HOLLAND, MI 49423
14890716   ELLISON, RODNEY A             7299 LUANN ST          SAGINAW, MI 48609
14890718   ELLMAN, TRACEY            21 KASSEBAUM LN              ST. LOUIS, MO 63129
14890719   ELMORE, LATISHIA            7450 NETT ST. APT 1          DETROIT, MI 48213
14890720   ELROD, JUSTIN R         39990 DAY DRIVE             CLINTON TOWNSHIP, MI 48038
14890721   ELSEY, KENNETH J           21642 LAKELAND ST             ST CLAIR SHORES, MI 48081
14890722   ELSNER, JOSHUA D           23830 PIPER AVE           EASTPOINTE, MI 48021
14890723   ELSTON ACQUISITION LLC               C/O FARBMAN GROUP              28400 NORTHWESTERN HWY 4TH
           FL      SOUTHFIELD, MI 48034
14890724   ELSTON ACQUISITIONS LLC               C/O FARBMAN GROUP              28400 NORTHWESTERN HIGHWAY, 4TH
           FLOOR       SOUTHFIELD, MI 48034
14890725   ELUXE INC.        22481 NORFOLK COURT                NOVI, MI 48374
14890726   ELWOOD STAFFING SERVICES INC.                 P.O. BOX 1024        COLUMBUS, IN 47202−1024
14890727   ELY ENTERPRISES, INC.            3560 WEST 140TH STREET             CLEVELAND, OH 44111
14890728   ELYRIA−CHESTNUT, LLC               C/O LINDSEY BRICE           988 SOMERTON DRIVE           SOUTH PARK,
           PA 15129
14890729   ELYRIA−CHESTNUT, LLC               C/O NAI DAUS          23240 CHARGIN BLVD., STE 250         CLEVELAND,
           OH 44122
14890730   ELYSIUM EXPERIENCE              20504 HALL ROAD            CLINTON TWP., MI 48038
14890731   EMAGINE ENTERTAINMENT INC.                 200 NORTH MAIN ST.           ROYAL OAK, MI 48067
14890732   EMCH, CHRISTIANA M              2996 ROUNDTREE BLVD             YPSILANTI, MI 48197
14890733   EMEDCO         39209 TREASURY CENTER                CHICAGO, IL 60694−9200
14890734   EMELANDER, RUSS P             5000 VAN BUREN            HUDSONVILLE, MI 49426
14890735   EMERALD HOME FURNISHINGS                  3025 PIONEER WAY EAST            TACOMA, WA 98443
14890736   EMERGENCY FLEET SERVICE                 PARTS & SERVICE           P.O. BOX 99341       TROY, MI
           48099−9341
14890737   EMERY, DARREN R            135 OAK LAWN CT             SCHAUMBURG, IL 60195
14890738   EMG       P.O. BOX 74007289           CHICAGO, IL 60674−7289
14890740   EMMETT TOWNSHIP TREASURER                   621 CLIFF ST        BATTLE CREEK, MI 49014
14890741   EMORY, STEPHEN           218 ALBERT ST.            PITTSBURGH, PA 15211
14890742   ENCAP INC.        2585 WAGNER COURT                DEKALB, IL 60115
14890743   ENCARNACION, VINCENT                2154 CEDARBEND DR            HOLT, MI 48842
14890744   ENDAGRAPH          9000 CORPORATE CIRCLE                EXPORT, PA 15632
14890745   ENDEAN, WILLIAM J            32700 KELLY           ROSEVILLE, MI 48066
14890746   ENDRES, NICHOLAS L             4300 TIMBER RIDGE TRL SW              APT 9      WYOMING, MI 49519
14890747   ENDRES, PAULA L          6205 WOODMARK DR.                ROCKFORD, MI 49341
14890748   ENDURA INC         18552 NOTTINGHAM LANE                 ROWLAND HEIGHTS, CA 91748
14890749   ENERGY PRODUCTS INC.               1551 EAST LINCOLN AVE.            SUITE 101       MADISON HEIGHTS, MI
           48071
14890750   ENERSYS INC.        1604 SOLUTIONS CENTER                CHICAGO, IL 60677−1006
14890751   ENGELS, EARNEST G             800 SUSSEX TERRACE            CRETE, IL 60417
14890752   ENGIE RESOURCES            1990 Post Oak Boulevard, Suite 1900        Houston, TX 77056−3831
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 54 of 173
14890753   ENGINEERED FLOORS             PO BOX 936636          ATLANTA, GA 31193−6636
14890754   ENGLAND        24809 NETWORK PLACE                CHICAGO, IL 60673−1248
14890756   ENGLAND INC        24809 NETWORK PLACE                 CHICAGO, IL 60673−1248
14890757   ENGLE, JOHN       21709 RAUSCH              EASTPOINTE, MI 48021
14890758   ENGLE, STEVEN         105 CHERRY STREET              MARSHALL, MI 49224
14890759   ENGLISH, JACOB A          48282 CARDINAL ST             SHELBY TWP., MI 48317
14890760   ENGLISH, KRISTA J         24381 S GRANGE APT 44             CLINTON TOWNSHIP, MI 48036
14890761   ENGLISH−BENANDI, MARGARET M                  6001 N MONITOR AVE            CHICAGO, IL 60646
14890762   ENGRAM, MARTELL L             3157 CORNERSTONE BOULEVARD                  DETROIT, MI 48201
14890763   ENTERPRISE RENT−A−CAR               DAMAGE RECOVERY UNIT                P.O. BOX 801770      KANSAS CITY,
           MO 64180
14890764   ENTERWORKS          19820 NORTH CREEK PARKWAY                    SUITE 200       BOTHELL, WA 98011
14890765   ENTHUSIASM FOODS             ATTN GREG BAKER              3905 VINCENNES RD. SUITE
           103      INDIANAPOLIS, IN 46268
14890766   EPI      PO BOX 1025          BATTLE CREEK, MI 49016
14890767   EPIQ CLASS ACTION&            CLAIM SOLUTIONS             10300 SW ALLEN
           BOULEVARD         BEAVERTON, OR 97005
14890768   EPPERLY, TIMOTHY E            15674 EUCLID          ALLEN PARK, MI 48101
14890769   EQUITY CONSTRUCTION SOLUTIONS                  4653 TRUEMAN BOULEVARD STE 100              HILLIARD, OH
           43026
14890770   ERA NOUVEAU HOLDINGS                1319 MILITARY CUTOFF RD             SUITE CC#155       WILMINGTON,
           NC 28405
14890771   ERB, EDWARD W          3430 MCCORMICK AVE                BROOKFIELD, IL 60513
14890772   ERGOMOTION         PO BOX 8330             GOLETA, CA 93118
14890775   ERICKSON, ANNE M            1436 RIVERTON SE            GRAND RAPIDS, MI 49546
14890776   ERICKSONS FLOORING              1013 ORCHARD STREET               FERNDALE, MI 48220
14890777   ERIE COUNTY SEWER & WATER                 554 River Road        Huron, OH 44839
14890779   ERIKA ALLEN        9525 WALKER ROAD                OVID, MI 48866
14890782   ERMIS, JESSICA        5670 S 92ND ST          HALES CORNERS, WI 53130
14890783   ERNDT, ALAN E         824 S TONKEY ROAD              AUGRES, MI 48703
14890784   ERWIN, LORNA N          7222 LEAWOOD ST             PORTAGE, MI 49024
14890785   ESCOBEDO, AMY E           5182 KIMBERLY DR             GRAND BLANC, MI 48439
14890786   ESCOBEDO, CRISTINA            740 N LINCOLN AVE            AURORA, IL 60505
14890787   ESLINGER HOME FURNISHINGS, INC.                7514 TOSCANA CT           GRANGER, IN 46530
14890788   ESPARZA, AMANDA R             639 W TEMPERANCE RD                TEMPERANCE, MI 48182
14890789   ESPARZA, NICHOLAS R             1777 REYNARD DR APT 103              MONROE, MI 48162
14890790   ESPER, WILLIAM J         22215 CLEVELAND             DEARBORN, MI 48124
14890791   ESPINOZA, EDWARD E             109 W. NORTH STREET             SAINT CHARLES, MI 48655
14890792   ESQUIVEL, BECKY          476 BELVEDERE LN.              AURORA, IL 60502
14890793   ESQUIVEL, MARIA R           3470 BRADBURY CIRCLE               AURORA, IL 60504
14890794   ESSAK, VANCE         31205 FLORALVIEW DR N APT 208                  FARMINGTON HILLS, MI 48331
14890795   ESTRADA, BLAKE A            3623 HUNT ROAD            LAPEER, MI 48446
14890796   ESTRADA, CUITLAHUAC               1526 W 19TH STREET           CHICAGO, IL 60608
14890797   ESTRADA, EDUARDO R              136 DORCHESTER CT             WAUKEGAN, IL 60085
14890798   ESTRADA, KAITLYN M             3623 HUNT ROAD            LAPEER, MI 48446
14890799   ESTRADA, RICHARD W             3623 HUNT RD           LAPEER, MI 48446
14890800   ESTWING, RYNE L          2219 W IOWA ST           APT 3R           CHICAGO, IL 60622
14890801   ETCHISON, GABRIELLE             915 S MILWAUKEE ST.             JACKSON, MI 49203
14890802   ETHERIDGE, MARIO M             2987 ROUNDTREE DR             TROY, MI 48083
14890803   ETNA SUPPLY        PO BOX 772107             DETROIT, MI 48277
14890804   EUBANKS, CHRISTOPHER W               21127 REDMOND             EASTPOINTE, MI 48021
14890805   EUBANKS, DAMONTE J              21127 REDMOND            EASTPOINTE, MI 48021
14890808   EUTSEY, RAQUEL          20043 BARLOW             DETROIT, MI 48205
14890809   EVANGELISTA, BROOKE N               26819 WEXFORD           WARREN, MI 48091
14890810   EVANS, ASHLEIGH           511 WAUKAZOO AVE               PETOSKEY, MI 49770
14890811   EVANS, BRITNEY          27618 HARRISON WOODS LANE                   HARRISON TOWNHSIP, MI 48045
14890812   EVANS, CEDRIC L         18744 ELKHART STREET               HARPER WOODS, MI 48225
14890813   EVANS, CHARELLE R            8585 KENTUCKY ST             DETROIT, MI 48204
14890814   EVANS, CHRISTIAN L           14359 TALBOT DRIVE             WARREN, MI 48088
14890815   EVANS, CHRISTIAN P           24 MORELAND            PONTIAC, MI 48342
14890816   EVANS, ERIC M        571 COVINGTON              SOUTH LYON, MI 48178
14890817   EVANS, GEOFFREY E            2302 SUNSET LANE            LINDENHURST, IL 60046
14890818   EVANS, GEORGE W            45465 DOGWOOD CT              SHELBY TWP, MI 48317
14890819   EVANS, JORDAN D          44631 NEW HAMPSHIRE               CLINTON TOWNSHIP, MI 48038
14890820   EVANS, MARCUS          1830 WILLOWBROOK CIRCLE                   FLINT, MI 48507
14890821   EVANS, MARTHA A            5811 WOODSONG WAY               KALAMAZOO, MI 49009
14890822   EVANS, MICHAEL R           1511 BEARD ST           PORT HURON, MI 48060
14890823   EVANS, TERRENCE E            5795 DUNWOODY CT              KALAMAZOO, MI 49009
14890824   EVENT SOURCE          1240 WOODWARD HEIGHTS                  FERNDALE, MI 48220
14890825   EVENT SOURCE PRODUCTIONS INC.                 4017 S. SHELDON ROAD            CANTON, MI 48188
14890826   EVERETTE, KYLE          3274 BRADBURY DR              ALIQUIPPA, PA 15001
14890827   EVERETTS, JAMES          170 NORTH MAIN STREET                PO BOX 158        REEDSVILLE, PA 17084
14890828   EVERHART, JAVEN L            3052 SUNNYDALE AVE              BROADVIEW, IL 60155
14890829   EVERSON−GRIFFIN, SOLOMON W                 18440 E 14 MILE ROAD APT B2            FRASER, MI 48026
14890830   EVOLA, PAUL J        17751 EIDER DRIVE            CLINTON TOWNSHIP, MI 48038
14890831   EVOLVE GROUP INC.            937 HENLEY STREET             BIRMINGHAM, MI 48009
14890832   EWALD, STEPHEN J           3524 GRIGG DRIVE            STERLING HEIGHTS, MI 48310
14890833   EXCEL INTERNATIONAL SLEEP                PO BOX 26         SPRINGFIELD, NJ 07081
                   Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 55 of 173
14890835   EXECUTE TO WIN LLC.                  25 S. ARIZONA PL. SUITE 510             CHANDLER, AZ 85225
14890836   EXPERT FLOORING                1438 LEAFGREEN                TROY, MI 48083
14890837   EXPRESS SERVICES INC.                  P.O. BOX 535434           ATLANTA, GA 30353−5434
14890838   EZ MOTION            24809 NETWORK PLACE                   CHICAGO, IL 60673−1248
14890839   EZERKIS, NICOLE M               17231 BUCKEYE LANE                  ROMULUS, MI 48174
14890840   EZZANZOUNE, ZAHIRA                   8701 W FOSTER              CHICAGO, IL 60656
14890634   Edgardo Poblete         502 Marley Neck Blvd             Glen Burnie, MD 21060
14890641   Edward E Espinoza           109 W. North St.          St. Charles, MI 48655
14890642   Edward Erb         3430 McCormick Ave               Brookfield, IL 60513
14890643   Edward Kelley         25895 Waldorf            Roseville, MI 48066
14890644   Edward V McGovern             1008 Glencoe Ave            Pittsburgh, PA 15220
14890670   Elaine R Hazel        210 Tee Drive           Tarrs, PA 15688−1102
14890686   Elijah E Hepler        452 Smithton Pike           Smithton, PA 15479
14890690   Elite Rewards        Attn Director or Officer          5111 Central Avenue         St. Petersburg, FL 33710
14890692   Elizabeth Durham          844 Vernier Rd.           Grosse Pointe Woods, MI 48236
14890693   Elizabeth Foltin       606 Holiday Hills Drive            Hollidaysburg, PA 16648
14890717   Ellitha James       19604 Parkside            Saint Clair Shores, MI 48080
14890739   Emmett Township            621 CLIFF ST           BATTLE CREEK, MI 49014
14890755   England Furniture Inc.         Attn Director or Officer          145 England Drive        New Tazewell, TN 37825
14890773   Eric Hyde        440 West Walled Lake Dr              Walled Lake, MI 48390
14890774   Erica Vitori−Tate         917 Philadelphia Dr          Westerville, OH 43081
14890778   Erik Pinckney        5114 Julius Blvd           Westland, MI 48186
14890780   Erin Murray        50725 Cambridge             Macomb, MI 48044
14890781   Erin Rose−Willsmore           5744 Lange Rd           Howell, MI 48843
14890806   Eugenie Kucherepa           29553 Josephine Drive           North Olmsted, OH 44070
14890807   Euler Hermes Agent For Ascion LLC 440327                800 Red Brook Blvd         Owings Mills, MD 21117
14890834   Excel International Sleep Products LLC            390 Digaetano Ter         West Orange, NJ 07052
14890841   F SCHUMACHER & CO                  PO BOX 7962            NEW YORK, NY 10116
14890842   F1 PROPERTIES, LLC               33477 WOODWARD AVENUE                     SUITE 800         BIRMINGHAM, MI
           48009
14890843   FABER, WILLIAM S               4452 BRAEBURN SE                 GRAND RAPIDS, MI 49546
14890844   FABIAN, RICHARD               1237 LONGORD ST                WOODRIDGE, IL 60517
14890845   FABRICA INTERNATIONAL                     PO BOX 203434            DALLAS, TX 75320−3434
14890846   FABRICTECH CORPORATION                      218 LITTLE FALLS ROAD STE 2                CEDAR GROVE, NJ 07009
14890847   FABRICUT           P.O. BOX 470490              TULSA, OK 74147−0490
14890848   FACUNDO, ANTHONY D                    3055 W. BIRCH DR.             BAY CITY, MI 48706
14890849   FADARE, OLU             29072 APPLE BLOSSOM LANE                     FARMINGTON HILLS, MI 48331
14890851   FAGAN, ROSEMARIE                 32605 BEACON LANE                 FRASER, MI 48026
14890852   FAHEY SCHULTZ BURZYCH                      RHODES PLC.             4151 OKEMOS ROAD             OKEMOS, MI
           48864
14890853   FAIR, RODERICK L              19143 SANTA ROSA DR                 DETROIT, MI 48221
14890854   FAIR, TRUMARLYN                19723 RUSSELL              DETROIT, MI 48203
14890855   FAIRBANKS, DEVIN A                 8840 WESTLAKE               TAYLOR, MI 48180
14890856   FAIRBORN EQUIPMENT CO.                     331 EISENHOWER LANE SOUTH                  LOMBARD, IL 60148
14890857   FAIRBROTHER, COLIN J                  37070 EMERY ST             CLINTON TWP, MI 48036
14890858   FAIRCLOTH, CHEYEANNE N                     2219 SHEFFIELD PL.             NORTHWOOD, OH 43619
14890859   FAIRFIELD CHAIR COMPANY                      PO BOX 890081            CHARLOTTE, NC 28289−0081
14890860   FAIRLANE MEADOWS ROLLUP, LLC                         C/O M&T BANK            ATTN ANN POKORNY               NEW
           YORK, NY 10022
14890861   FAIRMAN, DALE R               6464 NORTON DR               TROY, MI 48085
14890862   FAIRMONT SIGN COMPANY                      PO BOX 1712            WARREN, MI 48090
14890863   FAISON, MICAH L              587 JARED DR             WEST BLOOMFIELD TOWNSHIP, MI 48342
14890864   FAKHOURI, RAGHDA                  8826 BILOBA            ORLAND PARK, IL 60462
14890865   FAKLARIS, RHONDA M                   1037 S WESTMORE AVE                105      LOMBARD, IL 60148
14890866   FALES, MICHAEL W                514 CHARLOTTE AVE                 FORT WAYNE, IN 46805
14890867   FALK, JONATHON W                 895 WESTMORELAND DR APT 19                    VERNON HILLS, IL 60061
14890868   FALTESEK, EMILY C                15030 32ND AVE.N              PLYMOUTH, MN 55447
14890869   FAMILANT, MICAELA                  7100 MCKINLEY               COTTRELLVILLE, MI 48039
14890870   FAMILY SUPPORT PAYMENT CENTER                          PO BOX 109001          JEFFERSON CITY, MO 65110 9001
14890871   FANGIO LIGHTING               905 STANTON ROAD                  OLYPHANT, PA 18447
14890872   FANTROY, MARIAN                 20429 PINEHURST ST.               DETROIT, MI 48221
14890873   FARAGE, ALEJANDRO E                   3494 BROMLEY DRIVE SOUTH EAST                    GRAND RAPIDS, MI
           49508
14890874   FARAH, SADALLAH                 11739 HUNTERS PARK CRT.                  LIVONIA, MI 48150
14890875   FARAH, SAMIRA A               7661 SALTER CT              TEMEPERANCE, MI 48182
14890876   FARAJ, JILIANA J            35682 DRAKE DR               STERLING HEIGHTS, MI 48310
14890877   FARAJ, MOHAMED H                  914 WESTBROOKE DRIVE                  SOUTH LYON, MI 48178
14890878   FARBIAK, TIMOTHY D                  550 GUNNISON COURT                 GILBERTS, IL 60136
14890879   FARBMAN GROUP                 28400 NORTHWESTERN HIGHWAY, 4TH FLOOR                          SOUTHFIELD, MI
           48034
14890880   FARBMAN GROUP                 28400 NORTHWESTERN HIGHWAY, 4TH FLOOR                          SOUTHFIELD, MI
           48034
14890881   FARHAT, ANIS             2917 BYWATER DR                TROY, MI 48085
14890882   FARINA, WILLIAM B                5424 CASE DR SW               WYOMING, MI 49418
14890883   FARLEY, TYLER              13874 FAIRMOUNT DRIVE                   DETROIT, MI 48205
14890884   FARMER, LAUREN E                 15851 NORBORNE                REDFORD, MI 48239
14890885   FARMER, NELDA J               23532 NORTHPORT                CLINTON TWP, MI 48036
14890886   FARNUM, KEVIN M                22800 ARMADA CENTER RD                    ARMADA, MI 48005
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 56 of 173
14890887   FARRAR, RACHEL T           4629 POMMORE             MILFORD, MI 48380
14890888   FARRELL, JOANNE L           521 COVENTRY LANE              CRYSTAL LAKE, IL 60014
14890889   FARRIS, ROLANDO          19187 ALBANY             ST DETROIT, MI 48234
14890890   FARRIS, SCOTT       163 LESLIE LANE APT 135              WATERFORD, MI 48328
14890891   FARVER, KALITA R          42598 SWAN LAKE DR #102              NORTHVILLE, MI 48167
14890892   FARWELL, JOANNE M             3110 AARON LN           TRAVERSE CITY, MI 49684
14890893   FASANG, MARY E         2670 BINBROOKE              TROY, MI 48084
14890894   FASHION BED GROUP             PO BOX 952092          ST. LOUIS, MO 63195−2092
14890895   FASSE, ANTHONY          13337 WYNDEMERE CIRCLE                 STERLING HEIGHTS, MI 48313
14890896   FASZOLD, CHRISTOPHER L              27 WOODLAKE CT            LAKE ST LOUIS, MO 63367
14890897   FATA, JOSHUA C        215 N CANAL RD              EATON RAPIDS, MI 48827
14890898   FATH, BRIAN C       211 S MAUMEE ST              TECUMSEH, MI 49286
14890899   FATIGATO, MARY          520 REDTAIL RIDGE UNIT C              ELGIN, IL 60123
14890900   FAUCHER, LUANE E           227 GIBB ST          AMHERSTBURG, ON N9V 0E5
14890901   FAUR, LISA A      1663 CHRISTOPHER DRIVE                 CANTON, MI 48188
14890902   FAVA, JOSEPH R        464 WORTHINGTON                CANTON, MI 48188
14890903   FAWCETT, MARK          794 SUNSET CIRCLE              CRANBERRY TWP., PA 16066
14890904   FAY, LAWRENCE W            6 HILLOCK WOODS             THE WOODLANDS, TX 77380
14890905   FAZ, ANNETTE        7503 W 57TH PL            SUMMIT, IL 60501
14890906   FAZEL, MANSOUREH             39W851 SCHOOLHOUSE LN               GENEVA, IL 60134
14890907   FAZIO, GARY T       136 SOUTH SHORE DRIVE                HILTON HEAD ISLAND, SC 29928
14890908   FAZIO, MONICA L        39500 WARREN RD TRL#334                CANTON, MI 48187
14890909   FEDERER, JERROLD           8700 WAKEFIELD RUN              NORTH RIDGEVILLE, OH 44039
14890910   FEDEX        PO BOX 371461          PITTSBURGH, PA 15250−7461
14890911   FEDEX FREIGHT        PO BOX 223125             PITTSBURGH, PA 15251−2125
14890912   FEDRICKS, BRITNEY P           931 FAIRVIEW AVE            ROCHESTER, MI 48307
14890913   FEEHAN, CHANDLER             360 WOODSIDE CRT             APT 70       ROCHESTER HILLS, MI 48307
14890914   FEGES, PATRICK J        14 ROSE HILL CT            ALGONQUIN, IL 60102
14890915   FEHMER, DAVID R          33494 PAOLETTI DR            FRASER, MI 48026
14890916   FEHRENBACH, MATTHEW W                 2301 ARTHUR CT          TRAVERSE CITY, MI 49684
14890917   FEHRENBACH, RACHEL M               2301 ARTHUR CT           TRAVERSE CITY, MI 49685
14890918   FEICKERT, JOSHUA          11351 EAST WOODLAND LN                SUTTONS BAY, MI 49682
14890919   FELDKAMP, ALEXANDER               613 W WEGNER RD            MCHENRY, IL 60051
14890920   FELDMAN CHEVROLET               42355 GRAND RIVER            NOVI, MI 48375
14890921   FELDMAN, LINDA          35506 ASHTON CT.             CLINTON TWP., MI 48035
14890922   FELEK, MICHAEL         22694 LE FEVER AVE             WARREN, MI 48091
14890923   FELIX, JOSHUA M        6380 EAST 14 MILE ROAD              A6        WARREN, MI 48092
14890924   FELTON, ADAM P         21304 ONTAGA ST              FARMINGTON HILLS, MI 48336
14890925   FELTON, RYAN        3759 IRENE ST            INKSTER, MI 48141
14890926   FELTSON, DESTINEE M            3766 W MERRIMAC LANE              HANOVER PARK, IL 60133
14890927   FENKELL, MEAGAN            17977 BUCKINGHAM AVE.               BEVERLY HILLS, MI 48025
14890928   FENKELL, NEAL H         7429 CORNWALL CT               WEST BLOOMFIELD, MI 48322
14890929   FENNER, JEWEL D         2718 STONE ST            PORT HURON, MI 48060
14890930   FERDAUSI, MUNA          3507 CHASE DR            WARREN, MI 48091
14890931   FERGUSON, DEBORAH K              15752 INKSTER RD           ROMULUS, MI 48174
14890932   FERGUSON, JAMES           1775 YORK AVE            APT 32G        NEW YORK, NY 10128
14890933   FERGUSON, JAMES D            815 9TH ST NW          GRAND RAPIDS, MI 49504
14890934   FERGUSON, PATRICIA            1295 CLYDESDALE CT             COLUMBUS, OH 43229
14890935   FERNANDEZ, ANTHONY               2456 N HAMLIN 1S          CHICAGO, IL 60647
14890936   FERNDALE AREA CHAMBER                OF COMMERCE             400 E. NINE MILE RD.     FERNDALE, MI
           48220
14890937   FERNDALE FIRE DEPARTMENT                 1635 LIVERNOIS         FERNDALE, MI 48220
14890938   FERRARA, DOMINIC            7900 THIRD ST.         MASURY, OH 44438
14890939   FERRELL, DESHON D            5455 VIVIAN ST          DEARBORN HEIGHTS, MI 48125
14890940   FERRELL, MICHAEL A            513 EAST EDGEWOOD BLVD APT 110               LANSING, MI 48911
14890941   FERRIS, ANTHONY J          51394 CART DR            MACOMB, MI 48042
14890942   FESSENDEN, WILLIAM G             11257 HUDSON AVE            WARREN, MI 48089
14890943   FESTA, JEREMY        48941 DENTON RD. APT 309              BELLEVILLE, MI 48111
14890944   FETTERMAN, MICHAEL              23243 LIBERTY          ST CLAIR SHORES, MI 48080
14890945   FIBRENEW INDUSTRIES (CHATHAM)                 120 PARKWOOD DR.           CHATHAM, ON N7M 2B2
14890946   FIBRENEW INDUSTRIES LONDON INC                  936 DEARNESS DR.         LONDON, ON N6E 1N5
14890947   FIBREWORKS CORPORATION                 2301 BRENNEN BUSINESS COURT             LOUISVILLE, KY
           40299
14890948   FIELDER, LANCE        1445 DUNCAN ST              CHELSEA, MI 48118
14890949   FIELDS II, AURELIO        21900 SHARKEY ST             CLINTON TWP, MI 48035
14890950   FIGUEROA, KENNETH             5737 PHILIP         DETROIT, MI 48224
14890951   FIKES, SHAKEIVA K          21054 INKSTER RD.           SOUTHFIELD, MI 48033
14890952   FILIPOVICH, DEBRA          133 S CRESCENT DR             HERMITAGE, PA 16148
14890953   FILIPOVICH, NICHOLAS            133 S CRESCENT DR           HERMITAGE, PA 16148
14890954   FILIPOVITCH, NELDA           14141 WILLIAMSBURG DR.              RIVERVIEW, MI 48193
14890955   FILKINS, STANLEY         530 N. MOHAWK              YPSILANTI, MI 48198
14890956   FILLEY, RICHARD         209 S OAK PARK, AVE #306             OAK PARK, IL 60302
14890957   FILORAMO, RAYMOND              2091 DEERFIELD AVE            SURFSIDE BEACH, SC 29575
14890958   FINCH, LENNA       201 E ELM ST            MOUNT GILEAD, OH 43338
14890959   FINCHER, JAMAR C          1285 HENDRIX RUN             FORT WAYNE, IN 46818
14890960   FINDLAY, JESSICA K          26 N BEREMAN RD             MONTGOMERY, IL 60538
14890961   FINE FURNITURE DESIGN             305 SOUTH HAMILTON STREET              HIGH POINT, NC 27265
14890962   FINEGAN, HALEY S          1105 CHIPPAWA DRIVE              UNION CITY, MI 49094
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 57 of 173
14890963   FINLEY, MARK        35388 HARRISON ST.              NEW BALTIMORE, MI 48017
14890964   FINN, CARL E      723 LISBON ST           SANDWICH, IL 60548
14890965   FIRE DEFENSE EQUIPMENT CO.             4350 DELEMERE BLVD.              ROYAL OAK, MI 48073
14890966   FIREBOLT GROUP, INC.          28059 CENTER OAKS CT              WIXOM, MI 48393
14890967   FIRESAFETY INC.        1 HELMKAMP DRIVE                P.O. BOX 19       WOOD RIVER, IL 62095
14890968   FIRESTONE BUILDING PRODUCTS               P.O. BOX 93661          CHICAGO, IL 60673
14890969   FIRESTONE COMPLETE AUTO CARE                 PAYMENT CENTER              P.O. BOX 403727      ATLANTA,
           GA 30384−3727
14890970   FIRST ADVANTAGE BACKGROUND SERVICES CORP                       P.O. BOX 403532       ATLANTA, GA
           30384−3532
14890974   FIRST INTERSTATE HAWTHORNE               LIMITED PARTNERSHIP               ATTN PROPERTY
           ACCOUNTANT         THE OFFICES AT LEGACY VILLAGE                    25333 CEDAR ROAD, SUITE
           300      LYNDHURST, OH 44124
14890973   FIRST INTERSTATE HAWTHORNE               LIMITED PARTNERSHIP               P.O. BOX
           635318      CINCINNATI, OH 45263−5318
14890975   FIRST REAL ESTATE SERVICES LTD              120 W. MADISON SUITE 618             CHICAGO, IL 60602
14890976   FISCHER, ELIZABETH C          1496 E LINCOLN            BIRMINGHAM, MI 48009
14890977   FISCHER, TRACY         4395 E 2940TH RD           SHERIDAN, IL 60551
14890978   FISH WINDOW CLEANING−COLUMBUS                    P.O. BOX 164138        COLUMBUS, OH 43216
14890979   FISH WINDOW CLEANING−FRASER                 P.O. BOX 26067          FRASER, MI 48026
14890980   FISH WINDOW CLEANING−S LYON                P.O. BOX 758          SOUTH LYON, MI 48178
14890981   FISH WINDOW CLEANING−TAYLOR                  P.O. BOX 2269         TAYLOR, MI 48180
14890982   FISH WINDOW CLEANING−TOLEDO                 P.O. BOX 140893           TOLEDO, OH 43614
14890983   FISH WINDOW CLEANING−UTICA                P.O. BOX 180073          UTICA, MI 48318
14890984   FISH WINDOW CLEANING−W BLMFLD                   P.O. BOX 251302         WEST BLOOMFIELD, MI 48325
14890985   FISH, QUENTIN       7769 BRAILE ST            DETROIT, MI 48228
14890986   FISHER DOOR AND HARDWARE INC.                 1355 GEZON PARKWAY SW               WYOMING, MI 49509
14890987   FISHER, APRIL      119 1/2 ROCKWELL ST               FENTON, MI 48430
14890988   FISHER, BEVERLY J         10099 HUTCHINSON HWY                ONAWAY, MI 49765
14890989   FISHER, BRANDON D          6033 E 22 MILE RD            SAND LAKE, MI 49343
14890990   FISHER, DARELL        113 KIMROSE LN             BROADVIEW HEIGHTS, OH 44147
14890991   FISHER, DAVON J        3153 ST JOACHIM LN             SAINT ANN, MO 63074
14890992   FISHER, JILLIAN M        4693 ALDEN DRIVE             APT. 2701        HOLLY, MI 48442
14890993   FISHER, KELIN L       20435 BINDER ST            DETROIT, MI 48234
14890994   FISHER, LISHA      1326 PICKWICK PL.             FLINT, MI 48507
14890995   FISHER, SAMUEL R         12991 144TH AVE            GRAND HAVEN, MI 49417
14890996   FISHMAN STEWART PLLC.             P.O. BOX 74008661           CHICAGO, IL 60674−8661
14890997   FISSEL, ROBERT        307 MARKET STREET               DAUPHIN, PA 17018
14890998   FIT BITES LLC      2938 BIDDLE AVE.            WYANDOTTE, MI 48192
14890999   FITCH, JAMES E       129 E 17TH STREET             TRAVERSE CITY, MI 49684
14891000   FITZ, CHRISTOPHER L          4406 W BELDEN AVE              CHICAGO, IL 60639
14891001   FITZGERALD, KYLE          6142 SKIPTON DR SW              GRAND RAPIDS, MI 49548
14891002   FJORDS USA       PO BOX 200050           PITTSBURGH, PA 15251−0050
14891003   FLAHERTY, JACK         4751 ST JOSEPH CREEK RD               LISLE, IL 60532
14891004   FLAMBOE, PAMELA J           100 N DIVISION AVE             HOLLAND, MI 49424
14891005   FLANIGAN, DYLAN T           21800 BON HEUR ST             ST. CLAIR SHORES, MI 48081
14891006   FLASH FURNITURE          PO BOX 531634            ATLANTA, GA 30353−1634
14891007   FLASKA, EILEEN D         4661 BUCKHORN              TRAVERSE CITY, MI 49684
14891008   FLECO INDUSTRIES INC.           2055 LUNA RD.           SUITE 142       CARROLLTON, TX 75006
14891009   FLEET N CUSTOM PROS LLC             1240 FRANKLIN ST.            MARNE, MI 49435
14891010   FLEETWORTHY SOLUTIONS INC.               BIN 88783          MILWAUKEE, WI 53288−0783
14891011   FLEMING, CHRISTINE S          5385 118TH AVE            FENNVILLE, MI 49408
14891012   FLEMING, JAMIE        1513 ST. FRANCIS LANE              ALTOONA, PA 16602
14891013   FLEMING, ROY T        7002 N INKSTER RD. APT 204B               DEARBORN HEIGHTS, MI 48127
14891014   FLEMING, SEAN P         35631 MARROCCO ST               CLINTON TOWNSHIP, MI 48035
14891015   FLENARD, BOBBY M           525 MYRTLE            FLINT, MI 48505
14891016   FLENARD, GENNIA K          8323 LIBERTY ISLE RD              APT G       COLUMBUS, OH 43235
14891017   FLEORS, DONJUAREL D            15585 EASTWOOD ST              DETROIT, MI 48205
14891018   FLETCHER, CARL A          63150 MOUND ROAD               WASHINGTON, MI 48095−2301
14891019   FLETCHER, CHRISTOPHER C             21404 EASTWOOD BLVD                WARREN, MI 48089
14891020   FLETCHER, JASMIN M           6628 DORR ST APT 235            TOLEDO, OH 43615
14891021   FLEXSTEEL INDUSTRIES INC             PO BOX 877          DUBUQUE, IA 52004−0877
14891023   FLINT & GENESEE         CHAMBER OF COMMERCE                   519 S. SAGINAW ST. SUITE# 200        FLINT,
           MI 48502
14891024   FLINT DIAPER BANK          5190 EXCHANGE DRIVE                FLINT, MI 48507
14891025   FLINT TOWNSHIP         1490 DYE RD.           FLINT, MI 48532
14891026   FLINT TOWNSHIP         BOARD OF PUBLIC WORKS                  1490 SOUTH DYE RD.         FLINT, MI
           48532
14891027   FLIPPO, ERIC J     55712 WASHINGTON                SHELBY TWP, MI 48316
14891028   FLOORING INSPECTIONS            DAVID ZACK            4738 N. GREENVIEW CIR. W.          LITCHFIELD
           PARK, AZ 85340
14891029   FLOORSAVERS RESTORATION INC.                345 N. MAIN          P.O. BOX 357      CLAWSON, MI
           48017
14891030   FLORES, DEANNA R          131 W TENNYSON              PONTIAC, MI 48340
14891031   FLORIDA STATE DISBURSEMENT UNIT                 PO BOX 8500           TALLAHASSEE, FL 32314−8500
14891032   FLORSTAR SALES INC           FLORSTAR − DEPT 10188              PO BOX 87618        CHICAGO, IL
           60680−0618
14891033   FLOSI, HAROLD        P O BOX 94         LAKE VILLA, IL 60046
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 58 of 173
14891034   FLOW, JOSHUA          4945 SEIBERT AVENUE               ST LOUIS, MO 63123
14891035   FLOWERS, BRANDON               18215 POINCIANA           REDFORD, MI 48240
14891036   FLOWERS, CHARLENE               28601 IMPERIAL DR APT B188            WARREN, MI 48093
14891037   FLOWERS, KIMBERLY T               1952 CARLSBAD CIRCLE             NAPERVILLE, IL 60563
14891038   FLOWERS, PAUL           18221 BUCKHANNON                ROSEVILLE, MI 48066
14891039   FLOWERS, RHONDA C               53577 HUBS LN          CHESTERFIELD, MI 48051
14891040   FLOYD, KELLY A           506 PROSPECT PL            JOLIET, IL 60436
14891042   FLUID TRANSFER SYSTEMS INC.                 22545 HESLIP DR.        NOVI, MI 48375−4140
14891043   FLUKER, GREGORY R              5100 BRUSH STREET #605            DETROIT, MI 48202
14891044   FLUKER, ROY         13831 BRUSH ST             HIGHLAND PARK, MI 48203−3106
14891045   FLYNN, BERNADETTE               3700 SHOEMAKER RD             ALMONT, MI 48003
14891046   FLYNN, LYNN M           3125 DEVONSHIRE CIRCLE                CROWN POINT, IN 46307
14891047   FLYNN, SUZANNE E             117 WALDEN LN            LAKE VILLA, IL 60046
14891048   FOCUSCOPE INC.           1100 LAKE STREET SUITE 60              OAK PARK, IL 60301
14891049   FODERA, NICHOLAS J             2610 GREENLAWN AVE               COMMERCE, MI 48382
14891050   FOGARTY, LYNN M             438 EAST CIRCLE DR            NORTH MUSKEGON, MI 49445
14891051   FOHEY, STEVEN D            621 ORLEANS           APT 50        DETROIT, MI 48207
14891052   FOLIA      PO BOX 418440             BOSTON, MA 02241−8440
14891053   FOLKES, PENNY           21557 STAHELIN RD             SOUTHFIELD, MI 48075
14891054   FOLMAR, JUSTINTRUMANE                 2021 SELDEN          APT 103       DETROIT, MI 48208
14891055   FONTINAS ITALIAN KITCHEN                1767 WEST OGDEN            NAPERVILLE, IL 60540
14891056   FOOR, JOHN        1240 CLUB TERRACE ROAD                  APT 211       HOLLIDAYSBURG, PA 16648
14891057   FORBES CUSTOM PRODUCTS                  ACCOUNTS RECEIVABLE DEPT.               45 HIGH TECH
           DRIVE      RUSH, NY 14543−9746
14891058   FORD MODELS INC.             11 EAST 26TH STREET            14TH FLOOR         NEW YORK, NY 10010
14891059   FORD ROAD INVESTMENTS                 9050 LAKE DOMINION DR.            BRIGHTON, MI 48114
14891060   FORD ROAD INVESTMENTS, LLC                  9050 LAKE DOMINION DRIVE             BRIGHTON, MI 48114
14891062   FORD ROAD INVESTMENTS, LLC                  9050 LAKE DOMINION DRIVE             BRIGHTON, MI 48114
14891061   FORD ROAD INVESTMENTS, LLC                  PO BOX 1054         BIRMINGHAM, MI 48012
14891063   FORD, ANNA W          14600 COLLINGHAM               DETROIT, MI 48205
14891064   FORD, CAMERON M              15350 EGO AVE           EASTPOINTE, MI 48021−3606
14891065   FORD, DESHANNON              815 CASS AVE           GRAND RAPIDS, MI 49508
14891066   FORD, GARY S         22918 BELLWOOD SOUTH                 SOUTHFIELD, MI 48034
14891067   FORD, ISAAC J        6203 ECHO CT.            PORTAGE, MI 49002
14891068   FORD, JAMES        9118 CALKINS RD              FLINT, MI 48532
14891069   FORD, JOHN T        910 EVERETT DRIVE               LANSING, MI 48915
14891070   FORD, JULIE M        31388 24 MILE RD            CHESTERFIELD, MI 48047
14891071   FORD, LENARD          511 NEW TOWN ST W                DETROIT, MI 48215
14891072   FORD, MARC D          3618 ALDON LN             FLINT, MI 48506
14891073   FORD, MICHAEL J           22904 CALIFORNIA             SAINT CLAIR SHORES, MI 48080
14891074   FORD, MONTEL           20461 OUTER DRIVE             DEARBORN, MI 48124
14891075   FORD, NANCY         5097 KEINERS LANE               PITTSBURGH, PA 15205
14891076   FORD, PAMELA          4330 DELL ROAD APT R               LANSING, MI 48911
14891077   FOREMAN, ANNE            558 E KING STREET             CHAMBERSBURG, PA 17201
14891078   FOREMAN, JANICE            4187 NORTH BLOOMINGTON AVE                  UNIT #102      ARLINGTON
           HEIGHTS, IL 60004
14891079   FOREST, DEIDRA           P O B 32047         COLUMBUS, OH 43232
14891080   FORGE INDUSTRIAL STAFFING INC.                 P.O. BOX 71172        CHICAGO, IL 60694−1172
14891081   FORGOTTEN HARVEST                21800 GREENFIELD            OAK PARK, MI 48237
14891082   FORMAN, SANDRA L              1856 135TH ST AVE           HOPKINS, MI 49328
14891083   FORNEY, MELVIN            45 DEARDORFF DR              ETTERS, PA 17319
14891084   FORREY, CHRISTOPHER J              2423 SOUTH HOLLAND SYLVANIA RD                 APT 29     MAUMEE, OH
           43537
14891085   FORS, STEVEN C          138 HOLLY AVENUE               DARIEN, IL 60561
14891086   FORSYTHE, CHRISTOPHER                9369 SAND HILL DRIVE           GRAND BLANC, MI 48439
14891087   FORT WAYNE NEWSPAPERS                  600 WEST MAIN STREET            P.O. BOX 100      FORT WAYNE, IN
           46801−0100
14891089   FORTE, ROSA M          15036 E STATE FAIR             DETROIT, MI 48205
14891090   FORTUNE II, KEITH R           25645 COLLINGWOOD ST               ROSEVILLE, MI 48066
14891091   FORTUNE, DEBORAH              26543 BERG RD # 353           SOUTHFIELD, MI 48034
14891092   FORTUNE, MARK            6202 ANNAPOLIS DR.             WASHINGTON, MI 48094
14891093   FORTUNY        979 THIRD AVENUE                SUITE 1632        NEW YORK, NY 10023
14891094   FORUM ANALYTICS LLC                CBRE−608844          P.O. BOX 848844       LOS ANGELES, CA
           90084−8844
14891095   FOSTER, BRANDON J             440 DUTCH HILL DR            LANSING, MI 48917
14891096   FOSTER, BRENT A           1405 W ATHERTON RD               FLINT, MI 48507
14891097   FOSTER, KORY          2700 6TH ST           WYANDOTTE, MI 48192
14891098   FOSTER, RICHARD            9638 COOPER ROAD NORTHWEST                 JOHNSTOWN, OH 43031
14891099   FOSTER, YOLANDA C              2499 GOLDENGATE SQUARE NORTH                  APT. A      COLUMBUS, OH
           43224
14891100   FOSTERS TOWING & REPAIRS INC.                 32535 GROESBECK HWY.            FRASER, MI 48026
14891101   FOSTYK, IRENE          204 WOODRIDGE COURT                CANONSBURG, PA 15317
14891102   FOUGNER, MARC D             9875 PALMOOR ST             WHITE LAKE, MI 48386
14891103   FOUR DESIGN AND PHOTO LLC.                 135 MAPLEFIELD RD.          PLEASANT RIDGE, MI 48069
14891104   FOUR HANDS         2090 WOODWARD STREET                   AUSTIN, TX 78744
14891105   FOURREAU, SYLVIE             1835 GOLF RIDGE DR             BLOOMFIELD HILLS, MI 48302
14891106   FOWLER, JAYLIN S            3401 RAYMOND ST             FORT WAYNE, IN 46803
14891107   FOWLER, LEONARD              3018 BRENTWOOD AVE               PITTSBURGH, PA 15227
                  Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 59 of 173
14891108   FOWLER, ROBERT             117 EQUESTRIAN DR              WINFIELD, MO 63389
14891109   FOX BUICK GMC           5977 ALPINE AVENUE NW                  COMSTOCK PARK, MI 49321
14891110   FOX WRECKER SERVICE                 3265 E. HAMILTON DR.           P.O. BOX 629        HARRISON, MI
           48625
14891111   FOX, BOBBY        4371 CAMDEN CIR                 DUBLIN, OH 43016
14891112   FOX, BRADLEY C           100 JACKSON ST              SUNFIELD, MI 48890
14891113   FOX, DEBRA L         6685 LAKESHORE DR                 WEST OLIVE, MI 49460
14891114   FOX, KATIE       220 W. SOUTH ST.               GRAND LEDGE, MI 48837
14891115   FOX, LINDSEY M          12434 SOUTH 70TH COURT                 PALOS HEIGHTS, IL 60463
14891116   FOY, JOHNNY         927 BUCHANAN ST                 FORT WAYNE, IN 46802
14891117   FOY, SHAUN M          35373 ST CLAIR DR              NEW BALTIMORE, MI 48047
14891118   FRACASSA, JASON            800 EDENBOUGH CIR. APT 305                AUBURN HILLS, MI 48326
14891119   FRADKOFF, ALEX            1782 CAMBRIDGE DRIVE                 STATE COLLEGE, PA 16803
14891120   FRAGOMEN, DEL REY, BERNSEN                   75 REMITTANCE DRIVE            CHICAGO, IL 60676−6072
14891121   FRAILEY, KEISHA N            17126 ANNCHESTER RD                DETROIT, MI 48219
14891122   FRAN SURDICH, TAX COLLECTOR                    1501 MT. ZION ROAD          YORK, PA 17402
14891123   FRANCE, DEVON C             34571 AQUARIUS DR              STERLING HEIGHTS, MI 48310
14891124   FRANCEK, CAMERON D                 1460 CAMDEN ST            FERNDALE, MI 48220
14891125   FRANCIS L. KING          WASHINGTON COUNTY TREASURER                      100 West Beau St. Ste.
           102      Washington, PA 15301−4432
14891126   FRANCIS, KERRY A            6045 S CEDAR STREET               LANSING, MI 48911
14891127   FRANEY, JOHN          50476 BAY RUN NORTH                 CHESTERFIELD, MI 48047
14891132   FRANK, JASON A           519 LINCOLN ST             CLIO, MI 48420
14891133   FRANK, LISA K         3519 EASTRIDGE LN               ST. ANN, MO 63074
14891134   FRANKLIN CORP            PO BOX 569            HOUSTON, MS 38851
14891137   FRANKLIN SQUARE HOLDINGS, L.P.                   ATTN INVESTMENT MANAGER                201 ROUSE
           BOULEVARD          PHILADELPHIA, PA 19112
14891138   FRANKLIN SQUARE HOLDINGS, L.P.                   C/O KING & SPALDING LLP           ATTENTION W. TODD
           HOLLEMAN, ESQ.            1185 AVENUE OF THE AMERICAS                  NEW YORK, NY 10036−4003
14891139   FRANKLIN, ASHLEY              3601 HANNAN RD. APT. 303             WAYNE, MI 48184
14891140   FRANKLIN, AUTUMN L                1317 RAHN ST          WESTLAND, MI 48186
14891141   FRANKLIN, DONALD               24229 KAREN AVE            WARREN, MI 48091
14891142   FRANKLIN, KENNETH               306 BENTON DRIVE             FESTUS, MO 63028
14891143   FRANKLIN, SHANARD P                19181 DELAWARE AVE              REDFORD, MI 48240
14891144   FRANKS, PATRICK D             11544 S KOLMAR             ALSIP, IL 60803
14891145   FRANTZ, BRIANNA N              5241 N. HILLCREST            CLYDE, MI 48049
14891146   FRANZ, KYLE D          40943 MCNAMARA                 CLINTON TOWNSHIP, MI 48038
14891147   FRANZ, SEAN M          40943 MCNAMARA                 CLINTON TOWNSHIP, MI 48038
14891148   FRAWLEY, NELMA A               510 N ROHLWING RD              PALATINE, IL 60074
14891149   FRAZIER, SCOTT          3116 WILLOWBROOK DR                  AURORA, OH 44202
14891150   FRCKA, SEBASTIAN R              7004 WESTMINSTER AVE               WARREN, MI 48091
14891152   FREDERICK COUNTY MARYLAND                      4520 Metropolitan Court     Frederick, MD 21704
14891154   FREDERICK, HALINA              5615 LIBERTY STREET              RICHMOND, IL 60071
14891155   FREDERICK−BLICO, LLP                ATTN BRIAN GIBBONS             10096 RED RUN BOULEVARD           SUITE
           100      OWINGS MILLS, MD 21117
14891156   FREE RANGE PARTNERS LLC                 222 W. MERCHANDISE MART PLAZA                 SUITE
           1212      CHICAGO, IL 60654
14891157   FREEMAN, ERIC          15311 MARLOW                OAK PARK, MI 48237
14891158   FREIGHTQUOTE.COM                PO BOX 9121          MINNEAPOLIS, MN 55480−9121
14891159   FRENCH HERITAGE REPRODUCTIONS                      730 TAYLOR AVENUE            HIGH POINT, NC 27260
14891160   FRENCHTOWN CHARTER TOWNSHIP                       2744 VIVIAN RD.        MONROE, MI 48162
14891161   FRESHGROUND ROASTING LLC                    321 STEVENS ST. SUITE N          GENEVA, IL 60134
14891162   FREY, LAURIE A          10450 HART AVE              HUNTINGTON WOODS, MI 48070
14891163   FRIBERT, TIMOTHY             2703 CURRAN CT             DARIEN, IL 60561
14891164   FRICK, MELVIN L          887 CANYON CREEK DR                 HOLLY, MI 48442
14891165   FRICK, STEVEN         5859 CATBERRY DR                 SAGINAW, MI 48603
14891166   FRIDNER, GREGORY J              859 WARWICK LN             LAKE ZURICH, IL 60047
14891167   FRIDRICH, BRIAN           6912 POST OAK DRIVE              WEST BLOOMFIELD, MI 48322
14891168   FRIEDERS, ROBERT J             8077 PRESERVE RD             WATERMAN, IL 60556
14891169   FRIEDERS, THOMAS A               8077 PRESERVE RD            WATERMAN, IL 60556
14891170   FRIEND, DILLON          3203 25TH ST NE             CANTON, OH 44705
14891171   FRIER, ALEX C        3055           WYOMING, MI 49509
14891172   FRISON, JAYE J        20507 MARK TWAIN                DETROIT, MI 48235
14891173   FRISOSKY, JACKIE L            6369 E. REYNOLDS RD              HASLETT, MI 48840
14891174   FRITH, CAROLYN S            11123 BROWN RD              BATTLE CREEK, MI 49014
14891175   FRITZ, PAMELA          8538 LOTUS 519             SKOKIE, IL 60077
14891176   FROBERG, DALLAS             8488 S 35TH ST           SCOTTS, MI 49088
14891177   FROEHLICH, JAMIE M              5061 W CLARK RD            LANSING, MI 48906
14891178   FRONTERA, JOSEPH             39151 LEA COURT             STERLING HEIGHTS, MI 48313
14891179   FRONTERA, JOSEPH M               39151 LEA COURT            STERLING HEIGHTS, MI 48313
14891180   FRONTIER        P.O. BOX 740407             CINCINNATI, OH 45274−0407
14891181   FRONTIER COMMUNICATIONS                   401 Merritt 7       Norwalk, CT 06851
14891182   FRONTIERA, NICHOLAS R                13254 HARTLEIN DR            WARREN, MI 48088
14891183   FROST, BAYLEY           3850 COLEMAN RD                EAST LANSING, MI 48823
14891184   FRYE, TERRY        1073 E JULIAH              FLINT, MI 48505
14891185   FS INDUSTRIES         20 TECHNOLOGY WAY                  WEST GREENWICH, RI 02817
14891186   FSS TECHNOLOGIES LLC                75 REMITTANCE DRIVE             DEPT 1952        CHICAGO, IL
           60675−1952
                   Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 60 of 173
14891187   FUEL MANAGEMENT SYSTEM                        0−305 LAKE MICHIGAN DRIVE NW                  GRAND RAPIDS, MI
           49534−3355
14891188   FUENTES−TORRES, AUDIEL                     790 N SLEEPY HOLLOW LN                ROMEOVILLE, IL 60446
14891189   FUESTER, SHERYL L                 48 MILLSTONE DR              WATERFORD, MI 48328
14891190   FUGATE, RONALD                 37877 PEBBLE LAKE TRAIL                NORTH RIDGEVILLE, OH 44039
14891191   FUGATE, TRACY               602 IDLEWOOD AVENUE                   SHEFFIELD LAKE, OH 44054
14891192   FULEA, DANIEL              447 DEIGN CT             BRIGHTON, MI 48114
14891193   FULKERSON, MICHELE M                    420 BEAVER AVE              ROYAL OAK, MI 48073
14891194   FULLER, DALTON Q                 1536 GLENROSE AVE                LANSING, MI 48915
14891195   FULLER, JUSTIN D               22791 TUSCANY AVE                EASTPOINTE, MI 48021
14891196   FULLER, KIM             10823 CHASE PARK LN UNIT C                  ST LOUIS, MO 63141
14891197   FULLER, KYLE              2321 DILLINGHAM AVE                  LANSING, MI 48906
14891198   FULLER, TYLER G               113 RIVERVEIW CIR               SALINE, MI 48176
14891199   FULLWOOD, BRANDON T                     28354 UNIVERSAL DR              WARREN, MI 48092
14891200   FULMER, TOM A               4484 4 WINDS LANE               NORTHBROOK, IL 60062
14891201   FULTON, JACOB P               45031 ELMHURST CT                SHELBY TOWNSHIP, MI 48317
14891202   FULTS, PAMELA               1429 SLEIGHSIDE DR.               LANSING, MI 48917
14891203   FUNK, DANIEL              851 W GARDENIA               MADISON HEIGHTS, MI 48071
14891204   FUNK, JOSEPH L              27229 RIDGEWOOD ST                 ROSEVILLE, MI 48066
14891205   FUQUA, ROBERT J                18429 FENMORE             DETROIT, MI 48235
14891206   FURMAN, BRIAN               35601 ASHFORD DR.               STERLING HEIGHTS, MI 48312
14891207   FURNITURE CLASSICS,LTD                    2308 GRANBY ST             NORFOLK, VA 23517
14891208   FURNITURE TODAY                  P.O. BOX 16659          NORTH HOLLYWOOD, CA
14891210   FURNITURECORE LLC.                   5256 PEACHTREE ROAD                SUITE 102        ATLANTA, GA 30341
14891211   FURTON, ERIC C              46416 HEATHER LANE                 CHESTERFIELD, MI 48051
14891213   FUSION FURNITURE INC.                  PO BOX 734183             DALLAS, TX 75373−4183
14891214   FUSON, CHRISTEN M                  82 BRANDYWINE LANE                GAYLORD, MI 49735
14891215   FUTURA LEATHER                  3750 ADMIRAL DRIVE UNIT 102                 HIGH POINT, NC 27265
14891216   FUTURE REPRODUCTIONS                     21477 BRIDGE STREET SUITE L                SOUTHFIELD, MI 48033
14891217   FUTYMA, IRENA               1149 HEARTLAND GATE                   LAKE IN THE HILLS, IL 60156
14891218   FUYUAN WOOD INDUSTRY                      BINH KHANH QUARTER                 TAN UYEN TOWN               BINH DUONG
           820000 VIETNAM
14891219   FYFE, ROBERT G              15994 VILLAIRE AVE                CLINTON TOWNSHIP, MI 48038
14891220   FYZHYK, NATALIA                 370 DOGWOOD TERRACE                  BUFFALO GROVE, IL 60089
14890850   Fadhil Tawfeeq          3143 Elm Street Apt 1N           River Grove, IL 60171
14890971   First Choice Coffee Services           1460 Combermere Dr.           Troy, MI 48083
14890972   First Commonwealth Bank ,Bellwood/100                Vicki L Forsht, FSS III       600 Philadelphia Street      Indiana,
           PA 15701
14891022   Flexsteel Industries Inc.         Jerry Dittmer, President & CEO         385 Bell Street      Dubuque, IA 52001
14891041   Fluid Audio Communications, Inc.             Steven Seiden         960 Rittenhouse Road        Audubon, PA 19403
14891088   Fort Wayne, IN          FORT WAYNE VIOLATIONS BUREAU                        200 E. BERRY STREET SUITE
           110        FORT WAYNE, IN 46802
14891128   Frank Katsias         38940 Winkler           Harrison Twp, MI 48045
14891129   Frank Lipcsei         706 Bradford Pl NE           Grand Rapids, MI 49525
14891130   Frank Stoppiello         26980 N Pierre Dr          Mundelein, IL 60060
14891131   Frank Whoric          222 Rilla Drive          Connellsville, PA 15425
14891135   Franklin Corporation          Hassell Franklin, CEO           600 Franklin Drive       Houston, MS 38851
14891136   Franklin County Treasurer            Treasurers Office        373 S HIGH ST, 17TH FLOOR             Columbus, OH
           43215
14891151   Fred R. Unwin          11820 Edgewater Drive            304        Lakewood, OH 44107
14891153   Frederick Maryland           Saundra Nickolas, City Attorney          101 N Court Street       Frederick, MD
           21701
14891209   Furniture.com, Inc.         Sara Mattioli         500 Harrison Avenue, Ste 3R         Boston, MA 02118
14891212   Fusion Furniture Inc.         Bo Robbins, President          957 Pontotoc County Industrial Pkwy         Ecru, MS
           38841
14891221   G.J.S RENTALS INC.               1400 RESTFUL LN.             GRAWN, MI 49637
14891222   G/S Leasing, Inc.         3290 W Big Beaver Rd, Ste 200            Troy, MI 48084
14891223   G/S SOLUTIONS              3290 W. BIG BEAVER RD STE 200                  TROY, MI 48084
14891225   GABRIELS VACUUM                   8111 RIVERLAND              STERLING HEIGHTS, MI 48314
14891226   GADAWSKI, KEITH                 6820 W DICKENS AVE                CHICAGO, IL 60707
14891228   GADSON, DEQUAN                  22404 PLEASANT AVE                EASTPOINTE, MI 48021
14891229   GAFUR, RUKSHANA                   26702 HAVERHILL DR               WARREN, MI 48091
14891230   GAGLEARD, LINDA K                   3813 RED ROOD RD              LAKE ORION, MI 48360
14891231   GAHLER, BRAD               6638 SOUTH AVENUE                 HOLLAND, OH 43528
14891233   GAINEY, MARQUI J                22616 WEST RD            REDFORD, MI 48183
14891234   GAISER, ANDREA J                4542 LONGMEADOW BLVD                   SAGINAW, MI 48603
14891235   GAJEWSKI, ROBERT                  2510 DEARBORN AVE.               ROCHESTER HILLS, MI 48309
14891236   GALANTE, CHRISTOPHER P                    32113 MARQUETTE ST                GARDEN CITY, MI 48135
14891237   GALAXY ASSET PURCHASING LLC                        C/O DAVID CANINE #P618258               ADAM BERMAN
           #P68586         BINGHAM FARMS, MI 48025−4519
14891238   GALE, GREGORY L                 39804 DEQUINDRE              STERLING HEIGHTS, MI 48310
14891239   GALEA, GAIL L             7 BELVALE AVE               ETOBICOKE, ON M8X 2A6
14891240   GALICA, JOANNA                7815 S MELVINA AVE                BURBANK, IL 60459
14891241   GALL, SUSAN             39505 BAROQUE               CLINTON TOWNSHIP, MI 48038
14891242   GALLAGHER, ANNETTE P                    13810 WHITE OAK RD              HUNTLEY, IL 60142
14891243   GALLAGHER, MAGGIE                    720 SOUTH YALE AVE.              VILLA PARK, IL 60181
14891244   GALLAGHER, MARGARET M                       720 SOUTH YALE AVENUE                VILLA PARK, IL 60181
14891245   GALLEGOS, DAVON                  3375 E MICHIGAN AVE LOT 79                 YPSILANTI, MI 48198
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 61 of 173
14891246   GALLEGOS, ELIDA             608 HAYES ST           HOLLAND, MI 49424
14891247   GALLIE, LOGAN K            709 EDWARDS ST             GRAND LEDGE, MI 48837
14891248   GALLOP, DEBRA A             17900 DELAWARE             ROSEVILLE, MI 48066
14891249   GALLOWAY, ROYMOND R                    3415 BRADBURY CIRCLE           AURORA, IL 60504
14891250   GAMBLE, MICHELE R               490 DUBONNET TRL            INTERLOCHEN, MI 49643
14891251   GANN, HEATHER N              35455 ST CLAIR          NEW BALTIMORE, MI 48047
14891252   GANT JR, KEVIN D           13882 ROSSINI           DETROIT, MI 48205
14891253   GARAGE DOOR SERVICES INC.                   2550 PRESTON DR.        TRAVERSE CITY, MI 49684
14891254   GARBARINO, CARL              16646 KEITH DR.          MACOMB, MI 48042
14891255   GARCIA III, ISIDORO            1447 ESCOTT AVE           GRAND RAPIDS, MI 49504
14891256   GARCIA, ANN M           3920 LONE RD             FREELAND, MI 48623
14891257   GARCIA, CLEAVE            435 S COCHRAN AVE              CHARLOTTE, MI 48813
14891258   GARCIA, CORINA A             629 HAWTHORNE LANE               CARPENTERSVILLE, IL 60110
14891259   GARCIA, DONALDO              2213 MAY AVE SW             GRAND RAPIDS, MI 49507
14891260   GARCIA, JOSE L         52094 LEXINGTON LN               CHESTERFIELD, MI 48051
14891261   GARCIA, LESLIE A           1425 PORTSMOUTH AVENUE                  WESTCHESTER, IL 60154
14891262   GARCIA, OSCAR L            216 STATE ST           BAY CITY, MI 48706
14891263   GARCIA, TRACY L            10737 S. LAPORTE AVE             OAK LAWN, IL 60453
14891264   GARCIA−RIOS, CHRISTINE                 2320 WITTERS        SAGINAW, MI 48602
14891265   GARD, NATHANIEL C               3444 LAPP LANE          NAPERVILLE, IL 60564
14891266   GARDA CL GREAT LAKES INC.                   3209 MOMENTUM PLACE            LOCKBOX 233209        CHICAGO,
           IL 60689−5332
14891267   GARDENHIGHER, LAKESHIA                   13935 MONTROSE ST           DETROIT, MI 48227
14891268   GARDNER, CHASE L              125 E SUTTENFEILD ST            FORT WAYNE, IN 46803
14891269   GARDOCKI, DEBBIE              34300 RICHLAND ST           LIVONIA, MI 48150
14891270   GARDUNIO, JENNIFER                8910 W. 100TH PLACE         PALOS HILLS, IL 60465
14891271   GARFIELD JR, RONNEAK S                 6380 E 14MILE RD APT C3         WARREN, MI 48093
14891272   GARFIELD TOWNSHIP                3848 VETERANS DRIVE             TRAVERSE CITY, MI 49684
14891274   GARLAND, DOMINIC M                 17511 MATTHEWS STREET             RIVERVIEW, MI 48193
14891275   GARLAND, HOLLY J              6600 CONSTITUTION BLVD.#419              PORTAGE, MI 49024
14891276   GARLAND, VIOLET             725 ROBIN RD            LANSING, MI 48917
14891277   GARMAN, DALE            4975 LARKINS             DETROIT, MI 48210
14891278   GARMAN, NEIL E           40222 HEATHER CT.             STERLING HEIGHTS, MI 48310
14891279   GARMO, SEAN           4901 LOCKHART ST               WEST BLOOMFIELD, MI 48323
14891280   GARNER, DAYVON              20925 NUMMER             WARREN, MI 48089
14891281   GARRETT, SHARON L               1009 SEYBURN ST           DETROIT, MI 48214
14891282   GARRETTS LAWN SERVICE LLC                    1038 GUILDFORD DR.          ST. CHARLES, MO 63304
14891283   GARREY, MARRLEE K                13723 JOBIN STREET          SOUTHGATE, MI 48195
14891284   GARRISI, JOSEPH          13844 HARBOUR CT              STERLING HEIGHTS, MI 48312
14891285   GARSTECK JR., RICHARD                404 PARK AVE         SCOTTDALE, PA 15683
14891287   GARVEY, KASANDRA L                 9720 COMMERCE RD            12       COMMERCE CHARTER TOWNSHIP, MI
           48382
14891288   GARVIN, CALLEY            16410 CLAREMONT DR S               CLINTON TOWNSHIP, MI 48038
14891291   GARY VAN ELSLANDER                  740 WHITTIER ROAD           GROSSE POINTE PARK, MI 48230
14891292   GARY, CARLTON            P.O. BOX 741            LANHAM, MD 20703
14891293   GARY, CHRISTOPHER                126 LASKOSKI RD          GREENSBURG, PA 15601
14891294   GARY, TREVEN           43166 POND BLUFF              BELLVILLE, MI 42384
14891295   GASIOR, LAURIE           1009 BYRON LANE              ELGIN, IL 60123
14891296   GASIOREK, MORGAN, GRECO & MCCAULEY PC.                       30500 NORTHWESTERN
           HWY.       FARMINGTON HILLS, MI 48334
14891297   GASIOROWSKI, JAVIN               28860 FLORAL          ROSEVILLE, MI 48066
14891298   GASKIN JR, MARCUS L               1604 N AURELIUS RD APT 1           HOLT, MI 48842
14891299   GASKO, AUSTIN J           11645 SENECA DRIVE             WARREN, MI 48093
14891300   GASPAROVIC, STEVEN J                366 DETROIT STDR.          SALINE, MI 48176
14891301   GASS, STEVEN M           826 W DAKIN 2E             CHICAGO, IL 60613
14891302   GATES, JEREMY           42343 HARBOUR TOWNE DR                  SAGINAW, MI 48603
14891303   GATES, NARCEES M              11112 ROXBURY            DETROIT, MI 48205
14891304   GATES, TIMOTHY A              7556 PRAHA ST          INTERLOCHEN, MI 49643
14891305   GATES, TONY L          7548 TIMKEN AVE.              WARREN, MI 48091
14891306   GATEWAY FAIRVIEW INC.                  P.O. BOX 6248       HICKSVILLE, NY 11802−6248
14891307   GATEWAY FAIRVIEW, INC.                  C/O RREEF ALTERNATIVE INVESTMENTS              3414 PEACHTREE
           ROAD, N.E.       SUITE 950             ATLANTA, GA 30326
14891308   GATEWAY FAIRVIEW/ DEERBROOK MALL                       FILE 55634       LOS ANGELES, CA 90074−5634
14891309   GATEWAY SCHOOL DISTRICT                    PATRICK J. FULKERSON, TAX COLLECTOR             1312 Woodland
           Dr      Monroeville, PA 15146
14891310   GATICA, JASON L           8207 DAVISON RD             DAVISON, MI 48423
14891311   GATTI, STACEE          23282 COUNTRY CLUB LN.                GROSSE ILE, MI 48138
14891312   GATZA, SARAH E            4603 WINDSWEPT             MILFORD, MI 48380
14891313   GAU, TANNER          283 QUEENSLAND BOULEVARD                     PERRYSBURG, OH 43551
14891314   GAUDY, CLARENCE J               7711 GRANDMONT AVE               DETROIT, MI 48228
14891315   GAURONSKAS, STEVEN E                  43541 PENINSULA         STERLING HEIGHTS, MI 48313
14891316   GAUS, KIMBERLY             250 ELM ST           HOLLIDAYSBURG, PA 16648
14891317   GAUTHIER, KEITH R             56818 HARTLEY DR E            SHELBY TOWNSHIP, MI 48316
14891318   GAVATORTA, ANTHONY                   614 PENNSYLVANIA BLVD             JEANNETTE, PA 15644
14891319   GAY, CHRISTOPHER              716 INDEPENDENCE DR              PALATINE, IL 60074
14891320   GAY, GERRELL J          18632 GABLE              DETROIT, MI 48234
14891321   GAZZARATO, JOANN                70313 WOLCOTT RD.           ARMADA, MI 48005
14891322   GCR TIRE CENTERS             P.O. BOX 910530          DENVER, CO 80291−0530
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 62 of 173
14891323   GE Money Bank       170 Election Road, Suite 125        Draper, UT 84020
14891324   GEDDES, SCOTT         4322 W. 189TH ST.          CLEVELAND, OH 44135
14891325   GEDZ, NINA T       6774 RED CEDAR LANE               WEST BLOOMFIELD TOWNSHIP, MI 48324
14891326   GEE, ARMEKA         92 OAKHILL            PONTIAC, MI 48342
14891327   GEHLE, BRIAN        6743 FRED W MOORE HWY                 CHINA TWP, MI 48054
14891328   GEHRINGER, LAURA A             2988 WINTER DR.          TROY, MI 48083
14891329   GEHRKE, ROBERT S           1265 DERRY LANE            PINGREE GROVE, IL 60140
14891330   GEIER, JAIME      1N130 LAFOX ROAD               LAFOX, IL 60147
14891331   GELUSO, JENNA M          40260 REGENCY DR             STERLING HEIGHTS, MI 48313
14891332   GELUSO, PHILIP A        40260 REGENCY             STERLING HEIGHTS, MI 48313
14891334   GEMINI SYSTEMS          P.O. BOX 81850          ROCHESTER, MI 48308−1850
14891335   GENDLOFF, MITCHELL             1731 BEECHMONT ST             KEEGO HARBOR, MI 48230
14891336   GENERAL HARDWOOD COMPANY                   7201 E. MCNICHOLS RD.           DETROIT, MI 48212
14891337   GENERAL SERVICES CLEANING CO.                P.O. BOX 1052         POWELL, OH 43065
14891339   GENESYS OCCUPATIONAL HEALTH                  7786 SOLUTION CENTER            CHICAGO, IL 60677−7007
14891341   GENOA TOWNSHIP MHOG UTILITIES                 2911 DORR RD          BRIGHTON, MI 48116
14891342   GENOA TOWNSHIP TREASURER                 2911 DORR RD          BRIGHTON, MI 48116
14891343   GENSEMER, ALEX          34 SOUTH HARRISON ST               PALMYRA, PA 17078
14891344   GENTILE, GREGORY           537 REIMER ST.          LOWER BURRELL, PA 15068
14891345   GENTILE, MATTHEW            4930 W POND RD           LEAF RIVER, IL 61047
14891346   GENTLE, LINDA        1806 28TH STREET             BAY CITY, MI 48708
14891347   GENTRY, CHRISMA           1978 ALMONT            FERNDALE, MI 48220
14891348   GENTRY, JAMES E         107 CHAPEL LANE #402              ASHLEY, IN 46705
14891349   GEO CRAFTS INC         PO BOX 297           NANTICOKE, PA 18634
14891353   GEORGE, BRENT P          11700 BROWN RD            SPRINGPORT, MI 49284
14891354   GEORGE, DAKOTA D            5073 BOTSFORD DR            COLUMBUS, OH 43232
14891355   GEORGE, GREGORY F            3729 SILVERLEAF           WHITE LAKE, MI 48383
14891357   GEORGIA MORRIS          4234 WOODWORTH AVE.                 HOLT, MI 48842
14891358   GEOTECHNICAL CONSULTANTS INC.                 720 GREENCREST DR.            WESTERVILLE, OH 43081
14891359   GERACI, MEGAN M           3037 MARGARET ST             AUBURN HILLS, MI 48326
14891362   GERMAIN, ILENE         P O BOX 230225           FAIR HAVEN, MI 48023
14891363   GERMAN, DIOMID          400 FERNWOOD CT              VERNON HILLS, IL 60061
14891364   GERMAN, NEVA          1738 PERRYSVILLE AVE              PITTSBURGH, PA 15212
14891365   GERON, EMMANUEL W               525 S JADE LANE         ROUND LAKE, IL 60073
14891366   GERRANS, JOSHUA T           573 W HILE RD          MUSKEGON, MI 49441
14891367   GERVICH, THOMAS           483 BELLINGTON COURT               ST CHARLES, MO 63304
14891368   GETTER, MICHAEL A           9936 MARK TWAIN             DETROIT, MI 48227
14891369   GFL ENVIRONMENTAL              P.O. BOX 791519         BALTIMORE, MD 21279−1519
14891370   GHADAMABADI, ALI            10102 DORCHESTER COURT                CLARKSTON, MI 48348
14891371   GHANNAM, HISHAM             10640 YANKEE RIDGE             FRANKFORT, IL 60423
14891372   GHAZALI, ARHAMM S             2335 HILL LANE          BATAVIA, IL 60510
14891373   GIAMPORTONE, SUZETTE M               30553 BLUEHILL          ROSEVILLE, MI 48066
14891375   GIANNETTI, TAYLOR−JOSEPH K               21408 MARTIN ROAD            SAINT CLAIR SHORES, MI 48081
14891376   GIANNINI, NICK E        21819 GASCONY AVE              EASTPOINTE, MI 48021
14891377   GIANNOSA, JOE        22501 BAYVIEW DR              ST CLAIR SHORES, MI 48081
14891379   GIAR−TANTES, KAMERON               326 THURSTON ST SW            WYOMING, MI 49548
14891378   GIARMARCO, MULLINS & HORTON PC                  TENTH FLOOR COLUMBIA CENTER              101 WEST BIG
           BEAVER RD.       TROY, MI 48084−5280
14891380   GIBB, LUCAS       2421 ANCHOR WAY APT C                FORT WAYNE, IN 46825
14891381   GIBBONS, DAVID C          1210 ASH ST          ALGONQUIN, IL 60156
14891382   GIBBONS, ELIZABETH J            120 S ROCHESTER RD            OAKLAND TWP, MI 48363
14891383   GIBBS, KEIANDRE D          22237 VIRGINIA           EASTPOINTE, MI 48021
14891384   GIBBS, KEVIN M        6415 ST MARYS            DETROIT, MI 48228
14891385   GIBSON OVERSEAS, INC.            2410 YATES AVENUE             COMMERCE, CA 90040−1918
14891386   GIBSON, ALFONSO          20170 LAUDER            DETROIT, MI 48235
14891387   GIBSON, DONALD          19 MCCLAIN ST            REPUBLIC, PA 15475
14891388   GIBSON, JADA        1527 A PRESERVATION PLACE                SAINT LOUIS, MO 63106
14891389   GIETZEN, HEATHER M            28033 EDWARD ST            ROSEVILLE, MI 48066
14891390   GILBERT, KAREN L          1976 PONDVIEW CT             ROCHESTER HILLS, MI 48309
14891391   GILBERT, STEVEN L          2060 HIDDEN VALLEY              HOWELL, MI 48843
14891392   GILBERTSEN, JAMIE          4085 MARVISTA AVE APT 301               HUDSONVILLE, MI 49426
14891393   GILBOE, BRIAN L        3424 AIRPORT RD             WATERFORD, MI 48329
14891394   GILDENPFENNIG, MARK W               3213 TYLER AVE          BERKLEY, MI 48072
14891395   GILES, MARY J       227 N FRANCIS AVENUE               LANSING, MI 48912
14891396   GILFILLAN, KEVIN W           2295 N CENTER CT           PIERSON, MI 49339
14891397   GILHAM, NATHANIEL            7439 CLARK RD           MERRILLVILLE, IN 46410
14891398   GILKEY, SARAH K         1505 PLEASANT CT             BIRMINGHAM, MI 48009
14891399   GILLERY, BENJAMIN F            3755 STEPHENS RD           WARREN, MI 48091
14891400   GILLESPIE, JERRY        103 ENCLAVE CIRCLE UNIT A                BOLINGBROOK, IL 60440
14891401   GILLESPIE, MONA L          6509 ENOLA AVE            KALAMAZOO, MI 49048
14891402   GILLESPIE, TYLER J         30641 PARDO ST           GARDEN CITY, MI 48135
14891403   GILLESPIE, WILLIAM          2630 CEDARVUE DR             PITTSBURGH, PA 15241
14891404   GILLETTE, MATTHEW P             24859 DALE AVE          EASTPOINTE, MI 48021
14891405   GILLEY, JUDY L       1S340 CHURCH STREET               LOMBARD, IL 60148
14891406   GILLIAM, STEPHEN W            3513 CHEROKEE AVE             FLINT, MI 48507
14891407   GILLIGAN, CHAD E          1889 LEXINGTON DR             PERRYSBURG, OH 43551
14891408   GILLIS, BRIGITTE A        39314 BAROQUE BLVD               CLINTON TWP, MI 48038
14891409   GILLMORE, KIMBERLY A              3744 OAKSHIRE AVE            BERKLEY, MI 48072
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 63 of 173
14891410   GILLUM, SCOTT D          1723 OLD LANTERN TRAIL               FORT WAYNE, IN 46845
14891411   GILMORE, KENNETH A              5173 COOPER           DETROIT, MI 48213
14891412   GILMORE, MARY L           3425 TRUMAN RD              RAVENNA, MI 49451
14891413   GILMORE, SCOTT M            67 BRECKENRIDGE DR              AURORA, IL 60504
14891414   GILMORE, SHARY          18314 BIRWOOD ST.              DETROIT, MI 48221
14891415   GILSDORF, JAMES R           43716 PARTRIDGE             CLINTON TOWNSHIP, MI 48036
14891416   GILSTRAP, CHELSEA            710 TOBERMORY COURT                WENTZVILLE, MO 63385
14891418   GIORDANO, MICHAEL              29308 JEFFERSON AVE.            ST. CLAIR SHORES, MI 48081
14891419   GIORDANO, ROXANNE M                3525 POINTE DR          STERLING HEIGHTS, MI 48314
14891420   GIOVANNI, ANTHONYJ J              28216 GOLF POINTE BLVD             FARMINGTON HILLS, MI 48331
14891421   GIOVANNI, DEBRA J           28216 GOLF POINTE BLVD              FARMINGTON HILLS, MI 48331
14891422   GIOVENCO, VICTORIA S              1198 ROYAL GLEN DRIVE             213B      VILLA PARK, IL 60137
14891423   GIPSON, ANDREA          1725 WICKWAY              MONTGOMERY, IL 60538
14891424   GIS − HIRERIGHT        P.O. BOX 538450            ATLANTA, GA 30353−8450
14891425   GISSE, KENETTE M          2161 ROLFE RD            MASON, MI 48854
14891426   GISSE, RANDY J       2161 ROLFE RD              MASON, MI 48854
14891427   GIVENS, JASON J        19310 GABLE ST             DETROIT, MI 48234−2626
14891428   GIVNER, BARRY         814 CRAWFORD ST                PITTSBURGH, PA 15219
14891429   GJATA, LEONIDHA           7013 NATHAN LANE               CARPENTERSVILLE, IL 60110
14891430   GLAPPA, RYAN        26357 OAKLAND ST                ROSEVILLE, MI 48066
14891431   GLASGOW, JAMES G             11780 E ANDRE           GRAND LEDGE, MI 48837
14891432   GLASGOW, LAURA            11780 E ANDRE DR             GRAND LEDGE, MI 48837
14891433   GLASS CONT. OF BALTIMORE INC.                 7616 BALTIMORE ANNAPOLIS BLVD.            GLEN BURNIE, MD
           21060
14891434   GLASSDOOR INC.          DEPARTMENT 3436               P.O. BOX 123436       DALLAS, TX 75312−3436
14891435   GLEN DIMPLEX AMERICAS LIMITED                   BOX 200930        PITTSBURGH, PA 15251−0930
14891436   GLENDALE HEIGHTS CHAMBER OF                    COMMERCE           300 CIVIC CENTER
           PLAZA       GLENDALE HEIGHTS, IL 60139
14891437   GLENN DAVID PRODUCTIONS                  5005 WARREN STREET SUITE 607           SKOKIE, IL 60077
14891438   GLENN, KENNETH D            15782 COURT VILLAGE LANE                TAYLOR, MI 48180
14891439   GLENN, OSCAR        29943 S STOCKTON                FARMINGTON HILLS, MI 48336
14891440   GLICK, MICHAELA           6380 BATES RD            WILLIAMSBURG, MI 49690
14891441   GLIDEAWAY BED CARRIAGE MF                   7998 SOLUTIONS CENTER           CHICAGO, IL 60677−7009
14891442   GLISTER, DAWN R          32264 DOVER AVE              WARREN, MI 48088
14891443   GLOBAL EQUIPMENT CO.               29833 NETWORK PLACE              CHICAGO, IL 60673−1298
14891444   GLOBAL FURNITURE USA                47 6TH STREET          EAST BRUNSWICK, NJ 08816
14891445   GLOBAL LINKING SOLUTIONS                 P.O. BOX 410743        CHARLOTTE, NC 28241
14891446   GLOBAL OUTDOOR SERVICES AND                    ASPHALT SOLUTIONS           363 W. SOUTH AIRPORT
           RD.      TRAVERSE CITY, MI 49686
14891447   GLOBAL VIEWS         7301 AMBASSADOR ROW                   DALLAS, TX 75247
14891448   GLOSTER FURNITURE INC               1075 FULP INDUSTRIAL RD             SOUTH BOSTON, VA 24592
14891449   GLOVER, JOHN K         13825 ROBERTSON ST                DEARBORN, MI 48126
14891450   GLOVER, LASHANDA              1565 PERRY CT UNIT B            AURORA, IL 60505
14891451   GLOVER, LATINA S           42762 LILLEY POINTE DRIVE              CANTON, MI 48187
14891452   GLOVER, ROBERT G            13162 STONEGATE DR APT 2               STERLING HEIGHTS, MI 48312
14891453   GLOVER−CARTER, SANDRA                 6874 HIGH OAKS DR           TROY, MI 48098
14891454   GLR ADVANCED RECYCLING                  40680 GARFIELD RD.          SUITE 1A       CLINTON TWP., MI
           48038
14891455   GLUCKSMAN, STEVEN M                2902 W. VILLA ROSA PARK            TAMPA, FL 33611
14891456   GM FINANCIAL LEASING               P.O. BOX 78143         PHOENIX, AZ 85062−8143
14891457   GNADINGER, LISA S           671 CHANEY COURT               CREST HILL, IL 60403
14891458   GNATZ, AILEEN M          1117 E FOREST AVENUE               WHEATON, IL 60187
14891459   GNIADECKI, JOHN J          1202 E. 6TH STREET            ROYAL OAK, MI 48067
14891460   GODDARD, MICHAEL A               2141 W DOWLING RD            DELTON, MI 49046
14891461   GODFREY, JACQUELINE               3326 SUMMERSWORTH RUN                FORT WAYNE, IN 46804
14891462   GODIN, RYAN P        25962 ROSE ST             CHESTERFIELD, MI 48051
14891463   GODINGER        63−15 TRAFFIC AVENUE                 RIDGEWOOD, NY 11385
14891464   GOEGLEINS CATERING              7311 MAYSVILLE ROAD              FORT WAYNE, IN 46815
14891465   GOGA, AUSTIN        32240 DOVER AVE               WARREN, MI 48088
14891466   GOLD EAGLE USA           11818 SAN MARINO STREET                RANCHO CUCUMONGA, CA 91730
14891467   GOLDEN, AVALYNN             5785 ROCHE DR APT F             COLUMBUS, OH 43229
14891468   GOLLMAN, DERRICK L              14025 SHERMAN AVE             WARREN, MI 48089
14891469   GOLPE, SUZANNE E           49450 CHAPEL HILL             SHELBY TWP, MI 48315
14891470   GOLUB, MILOS        7743 W FARRAGUT AVE                  CHICAGO, IL 60656
14891471   GOMBOS, GARY          956 LEEDS AVE              MONESSEN, PA 15062
14891472   GOMEZ, DIANA Y          288 COTTONWOOD RD                 BUFFALO GROVE, IL 60089
14891473   GOMEZ, MARIA G          339 TRACY LN             ELGIN, IL 60124
14891474   GOMEZ, ROBERTO M             21 BELMONT DR             ROMEOVILLE, IL 60453
14891475   GOMEZ, SALINA D          2026 MEADOWLARK                 BRIGHTON, MI 48114
14891476   GOMEZ, SERGIO         22302 W NIAGARA CT               PLAINFIELD, IL 60544
14891477   GOMEZ, VERONICA            5709 S. NEWLAND AVE              CHICAGO, IL 60638
14891478   GOMEZ, ZAEL M         4856 MARSHAL AVE SE                 KENTWOOD, MI 49508
14891479   GOMEZTAGLE PRADO, ESMERALDA M                     5202 RIVIERA DRIVE         FORT WAYNE, IN 46825
14891480   GONZALES, AUSTIN            2755 MILITARY ST            PORT HURON, MI 48060
14891481   GONZALES, DOMINIC             6234 COLUMBIA ST             HASLETT, MI 48840
14891482   GONZALES, EDDIE          5594 MCKENZIE DR               LAKE IN THE HILLS, IL 60156
14891483   GONZALES, NEMUS S             1301 YARROW DRIVE              HOLT, MI 48842
14891484   GONZALEZ RAMIREZ, CARLOS D                  14441 COLPAERT DR           WARREN, MI 48088
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20      Page 64 of 173
14891485   GONZALEZ, ALVARO           3034 HOUSTON ST            FRANKLIN PARK, IL 60131
14891486   GONZALEZ, ASHLEY M            822 HAMMOND AVE             AURORA, IL 60506
14891487   GONZALEZ, DANIELA U            2120 ALMOND LANE            GLENDALE HEIGHTS, IL 60139
14891488   GONZALEZ, LUPE        2832 N SPRINGFIELD1ST FLOOR                CHICAGO, IL 60618
14891489   GONZALEZ, MONICA M            4264 N MEADE AVE            CHICAGO, IL 60634
14891490   GONZALEZ, YADILA A           11981 SEVEN PINE DR           HOLLAND, MI 49424
14891491   GOOD YEAR COMMERCIAL TIRE                4600 CREYTS RD          LANSING, MI 48917
14891492   GOOD YEAR COMMERCIAL TIRE&SERVICE CENTER                     3407 E. CORK ST.       KALAMAZOO, MI
           49001
14891493   GOOD, JAMES       508 OLD HILL ROAD             JEANNETTE, PA 15644
14891494   GOODALL, BERNARD C            20 E MORNINGSIDE DR             SOUTH HOLLAND, IL 60473
14891495   GOODMAN FROST PLLC             TIMOTHY J. FROST (P40616)           20300 W. 12 MILE RD. STE
           101     SOUTHFIELD, MI 48076
14891496   GOODMAN, BRITTANY            8867 ASHTON           DETROIT, MI 48228
14891497   GOODMAN, CHELSEA M             550 BRIGHTON AVE            TOLEDO, OH 43609
14891498   GOODMAN, MATTHEW A              5675 SUSSEX DR          TROY, MI 48098
14891499   GOODSON, NATHANIEL            1728 NEWARK           GRAND RAPIDS, MI 49507
14891500   GOODWIN, MICHAEL E           10257 DELMAR           DETROIT, MI 48211
14891501   GOOGLE INC.       DEPT. 33654          P.O. BOX 39000        SAN FRANCISCO, CA 94139
14891502   GORCZEWICZ, KYLE R           22522 DOWNING           ST CLAIR SHORES, MI 48080
14891503   GORDON COMPANIES INC              85 INNSBRUCK DRIVE           CHEEKTOWAGA, NY 14227
14891504   GORDON FOOD SERVICE,INC              P.O. BOX 88029        CHICAGO, IL 60680−1029
14891505   GORDON, BRYAN D          21440 CURIE          WARREN, MI 48091
14891506   GORDON, CARLDERRIS J            2819 COURT ST         SAGINAW, MI 48602
14891507   GORDON, DECARLO           7194 WHITE OAK BLVD             MT MORRIS, MI 48458
14891508   GORDON, EILEEN J        1444 BRYS DRIVE            GROSSE POINTE WOODS, MI 48236
14891509   GORDON, MADYLYN            1052 OXFORD HILL ROAD              OFALLON, IL 62269
14891510   GORDON, TROY        19451 ARCHER             DETROIT, MI 48219
14891511   GORE, JASON L      22101 GRATIOT AVE APT219               EAST POINTE, MI 48021
14891512   GORGACZ, CYNTHIA           4438 FITZGERALD AVE             YOUNGSTOWN, OH 44515
14891513   GORRILL, HANNAH R           17960 WEST WINNEBAGO DRIVE               WILDWOOD, IL 60030
14891514   GORSKI, AMANDA         3960 CRABAPPLE LANE               WONDER LAKE, IL 60097
14891515   GORSKI, CHRISTOPHER J           24336 ROSEBUD AVE            EASTPOINTE, MI 48021
14891516   GORSKI, PATRICIA S        2308 SPRINGHILL LANE             LINDENHURST, IL 60046
14891517   GOTHBERG, CALEB T           1423 U DR         BATTLE CREEK, MI 49017
14891518   GOTTLIEB, JOSEPH        5629 KIRKLAND DRIVE              FREDERICK, MD 21703
14891519   GOTTSCHALK, JONATHAN P              21673 LAUREL         CLINTON TOWNSHIP, MI 48035
14891520   GOTTSCHALK, THOMAS J             14 GRANDVIEW CT            ALGONQUIN, IL 60102
14891521   GOUGHLER, BRUCE          4796 THOMASON RD              SHARPSVILLE, PA 16150
14891522   GOULBOURNE, DUJUAN             29245 GUY ST         SOUTHFIELD, MI 48076
14891523   GOULET, GEORGE P         4857 WICKHAM DR             NORTON SHORES, MI 49441
14891524   GOURLAY, JAMES D          17828 PETERS RD           ROSEVILLE, MI 48066
14891525   GOURLEY, CRAIG R         572 W. LINCOLN           BIRMINGHAM, MI 48009
14891526   GOWE LEASING LIMITED C/O JAMES C. GOWE                 620 EAST SMITH RD.         MEDINA, OH
           44256
14891528   GOWE LEASING LIMITED C/O JAMES C. GOWE                 620 EAST SMITH RD.         MEDINA, OH
           44256
14891527   GOWE LEASING LIMITED C/O JAMES C. GOWE                 620 EAST SMITH ROAD          MEDINA, OH
           44256
14891529   GOWLING WLG (CANADA) LLP               1 FIRST CANADIAN PLACE            100 KING ST. WEST SUITE
           1600      TORONTO, ON M5X 1G5
14891530   GOZUM, RONALD A          26147 WHISPERING WOODS CIRCLE                 PLAINFIELD, IL 60585
14891531   GRABEMEYER, ALEXANDER C                5011 STONEHENGE DRIVE            PORTAGE, MI 49024
14891532   GRABINSKI, JOSEPH         4163 HUNSBERGER AVE. NE              GRAND RAPIDS, MI 49525
14891533   GRACE, BARBARA A          37003 HEATHER CT            WESTLAND, MI 48185
14891534   GRACE, BRYAN J       33662 FERNWOOD              WESTLAND, MI 48186
14891535   GRACE, DAVID B       30705 BARTON             GARDEN CITY, MI 48135
14891536   GRACE, TRAVIUS        3440 ALVINA AVE             WARREN, MI 48091
14891537   GRADFORD, DENZEL M            11697 STAHELIN AVE            DETROIT, MI 48228
14891538   GRADY, STEVEN M         713 W OLIVER            OWASSO, MI 48867
14891539   GRAEBE HANNA & SULLIVAN PLLC.                4350 LASSITER AT NORTH HILLS           SUITE
           375     RALEIGH, NC 27609
14891540   GRAFF, ANGELA        180 FRANKLIN STREET              BLOOMINGDALE, IL 60108
14891541   GRAHAM III, WILLIAM          22705 NORTH KANE            DETROIT, MI 48223
14891545   GRAHAM, DARRICK W            303 BROOK ST          EATON RAPIDS, MI 48827
14891546   GRAHAM, DAVID         721 LEMAY ST.            DETROIT, MI 48214
14891547   GRAHAM, KRISTIN        1642 KILBURN RD             N. ROCHESTER, MI 48306
14891548   GRAHAM, RONALD          4244 HIPP ST          DEARBORN HEIGHTS, MI 48125
14891549   GRAINGER        DEPT 825654155           PALATINE, IL 60038−0001
14891550   GRAND POINTE CONDOMINIUM ASSOC                  ATTN LARRY WALT            4485 PLAINFIELD AVE.
           NE      GRAND RAPIDS, MI 49525
14891551   GRAND RAPIDS AREA CHAMBER                 OF COMMERCE           250 MONROE AVE. NW SUITE
           150     GRAND RAPIDS, MI 49503
14891552   GRAND RAPIDS JUNIOR CHAMBER                SANTA PARADE           P.O. BOX 1643       GRAND RAPIDS, MI
           49501
14891553   GRAND SAGINAW PLAZA, L.L.C              4036 TELEGRAPH ROAD            SUITE 201      BLOOMFIELD
           HILLS, MI 48302
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 65 of 173
14891554   GRAND SAGINAW PLAZA, L.L.C              C/O A.F. JONNA DEV & MGMT, LLC              4036 TELEGRAPH
           ROAD, SUITE 201       BLOOMFIELD HILLS, MI 48302
14891555   GRAND TRAVERSE COLLISION               BRAKE & TIRE           657 BLUE STAR DR.         TRAVERSE CITY,
           MI 49685
14891556   GRAND TRAVERSE COUNTY.               DEPT OF PUBLIC WORKS              2650 LA FRANIER
           ROAD       TRAVERSE CITY, MI 49686
14891557   GRAND VALLEY STATE UNIVERSITY                 1 CAMPUS DR.           OFFICE OF STUDENT
           LIFE      ALLENDALE, MI 49401
14891558   GRANDBERRY, LAUREN              20160 WEYBRIDGE ST             CLINTON TOWNSHIP, MI 48036
14891559   GRANDVIEW CATERING              1249 WOODMERE AVE.              TRAVERSE CITY, MI 49686
14891560   GRANDVIEW GALLERY              5185 HICKORY HILL RD             MEMPHIS, TN 38175−2150
14891561   GRANDVILLE − JENISON CHAMBER                 OF COMMERCE            2939 WILSON AVE. STE#
           106      GRANDVILLE, MI 49418
14891562   GRANITE COMMUNICATIONS                100 Newport Avenue Extension         Quincy, MA 02171
14891563   GRANITE TELECOMMUNICATIONS                  CLIENT ID# 311         P.O. BOX 983119       BOSTON, MA
           02298−3119
14891564   GRANITE TRANSFORMATION                21205 GRAND BLANC             FARMINGTON HILLS, MI 48336
14891565   GRANT, DEMARIO         23161 AVON RD             OAK PARK, MI 48237
14891566   GRANT, LINTON        901 VERTIN BLVD             SHOREWOOD, IL 60404
14891567   GRANT, ROBERT A         11421 SANDY BOTTOM RD                 ROCKFORD, MI 49341
14891568   GRANT, STEVE       15123 HUNTINGTON CT               ORLAND PARK, IL 60462
14891569   GRAPHIC COMMUNICATIONS INC                 50671 WING DR.         SHELBY TWP., MI 48315−3263
14891570   GRAPHICS EAST INC.          16005 STURGEON           ROSEVILLE, MI 48066
14891571   GRASER, KURT E        3609 SHAMROCK DRIVE               MIDLAND, MI 48642
14891572   GRASLEY, SARA        7396 DOVER             YPSILANTI, MI 48197
14891573   GRATRIX, TONIA        25169 BROOKVIEW BLVD.                BROWNSTOWN, MI 48134
14891574   GRAUBART, STEVEN           2733 N MAGNOLIA AVE               FL 3       CHICAGO, IL 60614
14891575   GRAVEL, SHELBY L          11700 EAST 13 MILE ROAD              WARREN, MI 48093
14891576   GRAY, CRYSTAL S         26818 STANFORD DR W               SOUTHFIELD, MI 48033
14891577   GRAY, DEREK       11020 REPUBLIC             WARREN, MI 48089
14891578   GRAY, DUNCAN E         3552 BOONE ST            WYOMING, MI 49519
14891579   GRAY, JOEL      4200 ROCHESTER RD , APT 208               ROYAL OAK, MI 48073
14891580   GRAY, JUDITH A       22 NATIONAL AVE SW               APT. 2        GRAND RAPIDS, MI 49504
14891581   GRAY, MAKAYLA          1080 TRUXTON NE             GRAND RAPIDS, MI 49544
14891582   GRAY, MICHELLE M          3380 GROVE LANE             AUBURN HILLS, MI 48306
14891583   GRAYBAR ELECTRIC CO INC              12431 COLLECTIONS CENTER DR.               CHICAGO, IL
           60693−2431
14891584   GRAYBIEL, MATTHEW G              424 WEST OAKDALE AVE #304              CHICAGO, IL 60657
14891585   GRAYER, JONATHAN M             21627 BOURNEMOUTH               HARPER WOODS, MI 48221
14891586   GRAYS TOWING SERVICE INC.              3458 SASHABAW RD             WATERFORD, MI 48329
14891587   GREAT AMERICAN INS. CO.             301 E. 4TH STREET          CINCINNATI, OH 45202−4201
14891589   GREAT DAY INTERACTIVE LLC               965 FREEDOM LANE             LEONARD, MI 48367
14891591   GREAT LAKES FORKLIFT & BATTERY                 332 ALPEANA           AUBURN HILLS, MI 48326
14891592   GREATER CATONSVILLE CHAMBER OF COMMERCE                        757 FREDERICK ROAD, SUITE
           102      CATONSVILLE, MD 21228−0600
14891593   GREATER FORT WAYNE INC.              P.O. BOX 10134         FORT WAYNE, IN 46850
14891594   GREATER ROYAL OAK CHAMBER                  OF COMMERCE            200 S. WASHINGTON AVE.         ROYAL
           OAK, MI 48067
14891595   GREEN GUARD        3499 RIDER TRAIL SOUTH               ST. LOUIS, MO 63045
14891596   GREEN JR, ANTONIO D           26532 FAIRFIELD          WARREN, MI 48089
14891597   GREEN JR, DAMONE L           25640 SHIAWASSEE APT 150              SOUTHFIELD, MI 48033
14891598   GREEN JR, WILLIE B        13644 HERITAGE RD            STERLING HEIGHTS, MI 48312
14891599   GREEN, ALEXANDER C             176 N RIVER CT         MOUNT CLEMENS, MI 48043
14891600   GREEN, DARRON B          2146 CURRAN DRIVE             TROY, MI 48098
14891601   GREEN, DAVID       31420 PIERCE ST.            GARDEN CITY, MI 48135
14891602   GREEN, ILANA       426 RONNIE DRIVE              BUFFALO GROVE, IL 60089
14891603   GREEN, JAMELL        18633 BINDER            DETROIT, MI 48234
14891604   GREEN, JAYWAN         18633 BINDER            DETROIT, MI 48234
14891605   GREEN, MARGARET S            2277 KING AVE.          WIXOM, MI 48393
14891606   GREEN, MATEO        23512 MATTS DRIVE              BROWNSTOWN, MI 48174
14891607   GREEN, OLGA L       52131 HEATHERSTONE AVENUE                    MACOMB, MI 48042
14891608   GREEN, PATRICIA        6216 BRANFORD DRIVE               WEST BLOOMFIELD, MI 48322
14891609   GREEN, PATRICK S        31226 LYONS CIRCLE WEST                WARREN, MI 48092
14891610   GREEN, QUINTIN L        29221 MARK AVE             MADISON HEIGHTS, MI 48071
14891611   GREEN, SANDRA         5051 BEDFORD ST             DETROIT, MI 48224
14891612   GREEN, SAVANNA R           100 RIDGEMONT DR             PONTIAC, MI 48340
14891613   GREEN, SEDRICK L         8864 CARRIAGE HILL DR              SHELBY TOWNSHIP, MI 48317
14891614   GREENBERG GIBBONS COMMERCIAL                   10096 RED RUN BLVD, STE 100           OWINGS MILLS, MD
           21117
14891615   GREENE, CLINTON         3051 CARLY COURT              AUBURN HILLS, MI 48326
14891616   GREENE, DEQUINCE A            3810 TYROL LN NW            GRAND RAPIDS, MI 49544
14891617   GREENE, ERIC      74 BOCK LN             BADEN, PA 15005
14891618   GREENE, ROLAND         27601 LARRY            ROSEVILLE, MI 48066
14891619   GREENE, VICTORIA C          5900 S JACKSON RD            JACKSON, MI 49201
14891620   GREENFELDER, JONATHON R               29931 TAYLOR STREET             ST. CLAIR SHORES, MI 48082
14891621   GREENFIELD PLAZA INC             75 REMITTANCE DRIVE             SUITE 1823        CHICAGO, IL
           60675−1823
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20      Page 66 of 173
14891622   GREENFIELD PLAZA, INC.              31800 NORTHWESTERN HIGHWAY                SUITE 350     FARMINGTON
           HILLS, MI 48334
14891623   GREENFIELD PLAZA, INC.              31800 NORTHWESTERN HWY.              STE. 350     FARMINGTON
           HILLS, MI 48334
14891624   GREENFIELD PLAZA, INC.              WELLS FARGO BANK, N.A             SAN FRANCISCO, CA 94105
14891625   GREENHILL, JOHN          613 W MICHIGAN AVE               JACKSON, MI 49201
14891626   GREENS CUSTOM PAINTING                 21096 CO RD 624         HILLMAN, MI 49746
14891627   GREENWALD, NANCY J               5014 MEADOWLARK COURT                CRYSTAL LAKE, IL 60012
14891628   GREENWICH INSURANCE COMPANY                    87 GREENWICH AVENUE             GREENWICH, CT 06830
14891630   GREENWOOD, CHARLES A                 23027 SAXONY AVE           EASTPOINTE, MI 48021
14891631   GREER, ABDUL M          1431 E MEYERS            HAZEL PARK, MI 48030
14891632   GREER, DEVIN M         3147 BOSTON BLVD               LANSING, MI 48910
14891633   GREER, LATEISHA          15941 GLASTONBURY AVE                 DETROIT, MI 48223
14891634   GREER, LISA M       3147 BOSTON BLVD               LANSING, MI 48910
14891635   GREER, MICHAEL B           13311 STONEGATE DR APT 3               STERLING HEIGHTS, MI 48312
14891636   GREER, SHIRLEY         711 REGANCY SQ APT 205                KALAMAZOO, MI 49008
14891637   GREER, TODD A         27923 LARRY             ROSEVILLE, MI 48066
14891638   GREG KOHUT         1145 S SALEM LANE              ARLINGTON HEIGHTS, IL 60005
14891639   GREGG, RODNEY E           503 CLAIR ST          GARDEN CITY, MI 48135
14891640   GREGORITS, VINCENT             4126 KITTATINNY DR             MECHANICSBURG, PA 17050
14891644   GREGORY SUMMERS              807 TALCOTT AVE.             LEMONT, IL 60439
14891645   GREGORY, JORDAN            4311 FOREST WAY DR. APT 22               KENTWOOD, MI 49512
14891646   GREGORY, KIMBERLY S               4615 COMMERCE WOODS DRIVE               COMMERCE TOWNSHIP, MI
           48382
14891647   GREGORY, OLAJUWON               35401 HICKORY WOODS APT 8              CLINTON TOWNSHIP, MI 48035
14891648   GRENIER, STEPHEN J           9085 DEERING           LIVONIA, MI 48150
14891649   GRENON, AMY         580 N ALMONT AVE               IMLAY CITY, MI 48444
14891650   GRESHAM, DAMAUN              22641 LE FEVER AVE             WARREN, MI 48091
14891651   GRESHAM, DASHAWNDA N                  547 ELIOT ST        DETROIT, MI 48201
14891652   GRETSKY, AUSTIN D           140 S ULDRIKS DR            BATTLE CREEK, MI 49037
14891653   GRICE, KEVIN E       520 VALLEY RIDGE DR                PETOSKEY, MI 49770
14891654   GRIEGO, STEVE P         11149 HARBOUR SPRINGS CIR                 BOCA RATON, FL 33428
14891655   GRIER, BRIAN L        15758 INDIANA            DETROIT, MI 48238
14891656   GRIER, RICHARD D          15894 ROSSINI ST           DETROIT, MI 48205
14891657   GRIFFAW, DONALD V             6741 LOCKMILL            TEMPERANCE, MI 48182
14891658   GRIFFIN, GARRY         3481 BERKSHIRE STREET                DETROIT, MI 48224
14891659   GRIFFIN, JORDAN S          7470 GREEN TREE DR             JENISON, MI 49428
14891660   GRIFFIN, KEVIN D         26520 BERG RD #607            SOUTHFIELD, MI 48033
14891661   GRIFFIN, MELISSA A          8351 MARIAN           WARREN, MI 48093
14891662   GRIFFIN, TAKIRA         5973 BELVIDERE            DETROIT, MI 48213
14891663   GRIFFIS, TYRONE         6916 WILLSON DR             KALAMAZOO, MI 49009
14891664   GRIFFITH, JOHN D         2978 REPPUHN            SAGINAW, MI 48603
14891665   GRIGGS, FREDERICK            12700 COLBY LAKE RD LOT 2              LAINSBURG, MI 48848
14891666   GRIJALVA, LAURA M            8120 PARK CREST DRIVE              DARIEN, IL 60561
14891667   GRIMALDO, MARIJANE M                23360 KOTHS         TAYLOR, MI 48180
14891668   GRIMALDO, MICHAEL D               23360 KOTHS         TAYLOR, MI 48180
14891669   GRIMES, QUENTIN P           403 E. BLAIR ST          HASTINGS, MI 49058
14891670   GRIMSTON, MARINA             255 HIGHLAKE AVE             ANN ARBOR, MI 48103
14891671   GRINDLE, DAVID J          6892 MAPLEWOOD RD               INDIAN RIVER, MI 49749
14891672   GRINDLE, JOSHUA M            14 W 39TH ST         HOLLAND, MI 49423
14891673   GRINNELL, MARIAH S             12498 NOKES HWY            MILLERSBURG, MI 49759
14891674   GRINNELL, PATRICE L            12498 NOKES HWY             MILLERSBURG, MI 49759
14891675   GROGAN, JANET R           601 CARRIAGE COURT               SCHAUMBURG, IL 60193
14891676   GROGAN, KEATON M             3326 SUMMERSWORTH RUN                  FORT WAYNE, IN 46804
14891677   GROMMON, RICHARD F               30215 BENTLEY           LIVONIA, MI 48154
14891678   GROSCH, JAMES W           21990 REMICK           CLINTON TOWNSHIP, MI 48036
14891679   GROSHEK, ANGELA            11440 SAAR DR.           STERLING HEIGHTS, MI 48314
14891680   GROSSE, CHRISTINE M             607 LOST LAKE RD           INTERLOCHEN, MI 49643
14891681   GROTH, JEREMY          60 36 ST SE          WYOMING, MI 49548
14891682   GROULX, DAVID          1960 LAFAYETTE SE              GRAND RAPIDS, MI 49507
14891683   GROUP 264       P O BOX 19132             DETROIT, MI 48219
14891684   GROW, TAMMY          85 NORTH BALDWIN AVE                  WHITE CLOUD, MI 49349
14891685   GRUBB, AUSTIN L          3885 NORTH 35TH ST             GALESBURG, MI 49053
14891686   GRUMET, ROBERT A            2881 TAMWOOD CT              COMMERCE, MI 48382
14891687   GRUNDY, STANLEY I            7543 LOZIER AVE            WARREN, MI 48091
14891688   GRUNWELL, JESSICA            2019 E SALZBURG RD              BAY CITY, MI 48706
14891689   GRUSH, SHANE         3100 FIVE POINTS DR. UNIT 112               AUBURN HILLS, MI 48326
14891690   GS FLOOR DESIGN INC.            855 WEST UNIVERSITY DR.              ARLINGTON HEIGHTS, IL 60004
14891691   GS RETAIL SERVICES            311 EAST FIRST AVE            TARENTUM, PA 15084
14891692   GSA INTERNATIONAL LTD. GSBE                 PO BOX 696         WAYNE, MI 48184
14891693   GUARDIAN ALARM CO. OF MICHIGAN                  75 REMITTANCE DR. DEPT. 1376            CHICAGO, IL
           60675−1376
14891694   GUBANSKI, THOMAS             36211 SANAJO CT            CHESTERFIELD, MI 48051
14891695   GUERRA, JOEL        15414 MEYER AVE              ALLEN PARK, MI 48101
14891696   GUERRERO, CYNTHIA I              1423 FOREST PLACE            CALUMET CITY, IL 60409
14891697   GUERRERO, LEANDRO J               5628 PEMBROOK PL            APT 5      LANSING, MI 48917
14891698   GUERRERO, ROBERT L              3713 JOAL LANE          FLINT, MI 48506
14891699   GUERRERO, ROSA           9001 S CICERO AVE LOT 317              OAK LAWN, IL 60453
                   Case 20-10553-CSS                 Doc 290-1         Filed 04/17/20          Page 67 of 173
14891700   GUEST, MICHAEL J             31473 CAPRI #805             WESTLAND, MI 48185
14891701   GUEVARA, ALONDRA I                 48681 DENTON RD APT 308                BELLEVILLE, MI 48111
14891702   GUGLIELMO, TAMMY                 1515 BALLENGER CREEK PIKE                   POINT OF ROCKS, MD 21777
14891703   GUIDER, TAMIKO R              25909 ELBA            REDFORD, MI 48239
14891704   GUIHER, PATRICK             231 RED OAK DR              COOPERSVILLE, MI 49404
14891705   GUILBAULT, JENNIFER               2751 COLEMAN               KIMBALL, MI 48074
14891706   GUINN, CHRISTOPHER M                 541 WILDWOOD AVE.                 JACKSON, MI 49201
14891707   GUINN, DANIEL            15737 LEIGH ELLEN AVE                 CLEVELAND, OH 44135
14891708   GUINON, TREVOR              14281 WEST POINT               TAYLOR, MI 48180
14891709   GUITAR, BRENDAN N                818 DOGWOOD MEADOWS DR SE                      ADA, MI 49301
14891710   GULICK, LINDA L            8249 SW 115TH ST ROAD                 OCALA, FL 34481
14891711   GULIELMI, MATTHEW J                6968 CIMARRON DR SE                 GRAND RAPIDS, MI 49546
14891712   GULLEDGE, VERDONN D                  9850 LINCOLN ST             TAYLOR, MI 48180
14891713   GULLY, DAMONE T               9215 HEYDEN             DETROIT, MI 48228
14891714   GUMPF, JOSH            1818 SUDBURY DRIVE                HOLLAND, OH 43528
14891715   GUNN, JUSTIN J           300 WESTERN AVE APT J815                  LANSING, MI 48917
14891716   GUNNELL, CAROL A               2012 WAGNER RD                BATAVIA, IL 60510
14891717   GUNNING−ANDERSON, JOSHUA S                     10038 SOUTH GRAHAM ROAD                   SAINT CHARLES, MI
           48655
14891718   GUPTA, KIMBERLY               323 LOTUSBURG DR                FORT WAYNE, IN 46814−2302
14891719   GURSKI, ANTHONY N                24816 WOODMONT LN                  HARRISON TOWNSHIP, MI 48045
14891720   GUSTAB, JOANNA              7807 MELVINA AVE                BURBANK, IL 60459
14891721   GUSTAFSON, MARK C                28775 VICTOR             ROSEVILLE, MI 48066
14891722   GUTHRIE, SHERIE L             4114 HERMAN AVE. S.W.                 WYOMING, MI 49509
14891723   GUTIERREZ, JOSE C             5854 S TRUMBULL AVE                 CHICAGO, IL 60629
14891724   GUTIERREZ, JOSEPH A               7329 INDEPENDENCE ST                 MERRILLVILLE, IN 46410
14891725   GUTZKE, SHARON              403 MENDELSSOHN COURT                     WHEATON, IL 60189
14891726   GUZMAN, JACQUELINE                 3614 S 52ND COURT               CICERO, IL 60804
14891727   GUZMAN, VIRGIL J             21356 POINCIANA               SOUTHFIELD, MI 48033
14891728   GWIZDALA, TROY A               1345 SELFRIDGE BLVD                 CLAWSON, MI 48017
14891224   Gabrielle Music        945 Wolverine Drive           Wolverine Lake,, MI 48390
14891227   GadellNet Consulting Services, LLC           1520 South Vandeventer Avenue           St. Louis, MO 63110
14891232   Gail Galea       7 Belvale Ave          Etobicoke, ON M8X2A6
14891273   Garfield Township        3848 VETERANS DRIVE                  TRAVERSE CITY, MI 49684
14891286   Garth White        5206 Tamara Circle          Commerce Twp, MI 48390
14891289   Gary C. Mertes        523 West Dudley Street           Maumee, OH 43537
14891290   Gary E Gombos          956 Leeds Ave          Monessen, PA 15062
14891333   Gemini Forms & Systems, Inc.           1902 Rochester Industrial Drive         Rochester Hills, MI 48309
14891338   Genesee County Prosecutors Office           100 Courthouse          900 S. Saginaw St.       Flint, MI 48502
14891340   Genoa Township          2911 DORR RD             BRIGHTON, MI 48116
14891350   George J Sabol        13530 N Boone Rd            Columbia Station, OH 44028
14891351   George Nahay         7917 Hemlock St           Pittsburgh, PA 15237
14891352   George W. Baker         3918 Oleatha Avenue           Saint Louis, MO 63116
14891356   Georgia Hardwick         686 Harrogate Road           Pittsburgh, PA 15241
14891360   Gerald Oswald Daum           13138 Nantucket Drive           Sterling Heights, MI 48313
14891361   Gerhard Menzer         1719 W Kim Ave.            Mount Prospect, IL 60056
14891374   Giannetti Co. LLC        30132 Lakeland Blvd.           Wickliffer, Ohio 44092
14891417   Gina Zafran        10 Witherell Street Apartment 1504           Detroit, MI 48226
14891543   Graham Media Group, Detroit, Inc           dba WDIV−TV4             JoEllen Brown        WKMG           4466 N John
           Young Pkwy          Orlando, FL 32804
14891542   Graham Media Group, Detroit, Inc           dba WDIV−TV4             Kathy Salazar       550 W Lafayette
           Blvd       Detroit, MI 48226
14891544   Graham Media Group, Detroit, Inc           dba WDIV−TV4             WDIV Lockbox          PO Box
           788355        Philadelphia, PA 19178−8355
14891588   Great American Ins. Co.         301 E. 4th Street        Cincinnati, OH 45202−4201
14891590   Great Day Interactive, LLC         James Baldiga          965 Freedom Ln         Leonard, MI 48367
14891629   Greenwich Insurance Company            87 Greenwich Avenue            Greenwich, CT 06830
14891641   Gregory Norris        712 Henry Ave SE           Grand Rapids, MI 49503
14891642   Gregory Owens          35310 Lucinda          Clinton Township, MI 48035
14891643   Gregory S Williams         3434 Corwin Rd Apt 622             Williamston, MI 48895
14891729   H M RICHARDS INC              PO BOX 11407            BIRMINGHAM, AL 35246−1277
14891730   H M Richards Inc.        Joe A. Tarrant Jr., VP of Operations          414 Co Road 2790         Guntown, MS
           38849
14891731   HABA, DAKOTA I             31700 LEXINGTON STREET                   WARREN, MI 48092
14891732   HABACH, RAKAN              11450 FORRER DR               STERLING HEIGHTS, MI 48312
14891733   HABERSTOCK, JENNIFER L                 1710 GINNY LANE               WOODSTOCK, IL 60098
14891734   HABIB, KASTINE A             35300 WOODWARD AVE APT 205                     BIRMINGHAM, MI 48009
14891735   HABICH, KEITH            40 SILVER TREE CIRCLE                CARY, IL 60013
14891736   HABITAT FOR HUMANITY DETROIT                      14325 JANE STREET             DETROIT, MI 48205
14891737   HABTEMARIAM, SEARE K                  1600 AUTUMN LANE                 LANSING, MI 48912
14891738   HACHEM, AMANI M                42260 SALTZ           CANTON, MI 48187
14891739   HACKBARDT, HANSON                  912 34TH ST          WYOMING, MI 49509
14891740   HACZYNSKI, DAVID               431 SOUTH FORDHAM AVE                    AURORA, IL 60506
14891741   HADDAD, RAY             9066 STONE HOLLOW CT                  PLYMOUTH, MI 48170
14891742   HADDAD, SARA             2137 WINDMILL WAY                  SALINE, MI 48176
14891743   HADEN, JAMES L             3011 LOVE AVE NW                HUNTSVILLE, AL 35816
14891744   HADLEYS TOWING LLC                 24825 HATHAWAY ST.                 FARMINGTON HILLS, MI 48335
14891745   HADZIC, ENVER             19539 CRABTREE DR                MACOMB, MI 48044
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 68 of 173
14891746   HAENER, JAKE K        24958 GREGORY             BROWNSTOWN, MI 48183
14891747   HAFT, CHARLENE         1711 MEADOWBROOK DR                  MONROE, MI 48161
14891750   HAG−MOHAMMAD, HALA                 5810 W 87TH ST #2D         BURBANK, IL 60459
14891748   HAGAR, KIM       9671 HADLEY RD.              CLARKSTON, MI 48348
14891749   HAGERMAN, DANIELLE A              541 GWENDOLYN BLVD              MILFORD, MI 48381
14891751   HAHNEL, WINFRIED           38657 CYPRESS MEADOW DR.               CLINTON TWP., MI 48036
14891752   HAIDAR, AHMED         1726 N HIGHLAND ST              DEARBORN, MI 48128
14891753   HAIDERER, CAMERON R             923 3RD ST NW APT2           GRAND RAPIDS, MI 49504
14891754   HAINLINE, GREG        7317 MISTY VIEW CT. SE              CALEDONIA, MI 49316
14891755   HAINLINE, GREGORY A            7317 MISTY VIEW CT. SE           CALEDONIA, MI 49316
14891756   HAINLINE, KRISTI       7317 MISTY VIEW CT. SE              CALEDONIA, MI 49316
14891757   HAINLINE, KRISTI L        7317 MISTY VIEW CT SE             CALEDONIA, MI 49316
14891758   HAIRE JR, DAVID R        22357 DEAN CT           SOUTH LYON, MI 48178
14891759   HAIRSTON, DEQUINCY E             1215 ARROWWOOD LN              GRAND BLANC, MI 48439
14891760   HAIST, JENEE E      8043 THEISEN            CENTER LINE, MI 48015
14891761   HAJNOS, JOHN C       4204 PORTER AVE              LINCOLN PARK, MI 48146
14891762   HAKEEM, ZAID W         41547 VANCOUVER DR                STERLING HEIGHTS, MI 48314
14891763   HAKIM, BAYANNE          13836 BARCROFT WAY                WARREN, MI 48088
14891764   HAKIM, SHAHANA Y            11989 BLOOM           DETROIT, MI 48212
14891766   HALABI, SAMIR       10769 S PULASKI RD              CHICAGO, IL 60655
14891767   HALBERT, EUGENIA           2053 W ALEXIS RD APT B−3             TOLEDO, OH 43613
14891769   HALL, CLEOTHIA N          61 OAK ST          MINOOKA, IL 60447
14891770   HALL, CODY R       5098 LAPPER RD 48509              BURTON, MI 48509
14891771   HALL, DAVID D       897 E 100TH STREET             CHICAGO, IL 60628
14891772   HALL, EMILIE M       35965 SOMERSET AVE               WESTLAND, MI 48185
14891773   HALL, GRADDIE W          1430 JEWELL           FERNDALE, MI 48220
14891774   HALL, IKE D      31418 MILL ST            ROSEVILLE, MI 48066
14891775   HALL, JASON J      26251 BLUMFIELD ST              ROSEVILLE, MI 48066
14891776   HALL, JUSTIN M       49556 AU LAC DRIVE E              CHESTERFIELD, MI 48051
14891777   HALL, KYLE A       3725 CHURCH STREET               SAGINAW, MI 48604
14891778   HALL, KYLE J      18764 KAPPA DR             CLINTON TOWNSHIP, MI 48036
14891779   HALL, MALAKI C        18301 MENDOTA ST               DETROIT, MI 48221
14891780   HALL, MAURICE P         20917 ONTAGA ST             FARMINGTON HILS, MI 48336
14891781   HALL, MICHAEL A         1940 HOWARD ST APT285               KALAMAZOO, MI 49008
14891782   HALL, NICOLE R       2304 DELAWARE ST               GARY, IN 46407
14891783   HALL, QUANCIA        15725 ASBURY PARK               DETROIT, MI 48227
14891784   HALL, RONNEY O         2448 QUARTERBACKS CIR UNIT 1                YPSILANTI, MI 48197
14891785   HALL, SCOTT J      3401 CRESTMONT DR                SAGINAW, MI 48603
14891787   HALL−HOUGH, LORENZO               9216 DIXIE        REDFORD, MI 48239
14891786   HALLER, KEITH M         4895 N FLAMINGO DR #3              TRAVERSE CITY, MI 49685
14891788   HALLMART COLLECTIBLES INC.                11684 VENTURA BLVD #953           STUDIO CITY, CA 91604
14891789   HALQUIST STONE         N51 W23563 LISBON ROAD                SUSSEX, WI 53089
14891790   HALSEY, ARTHUR N           8185 ALLEN RD           CLARKSTON, MI 48348
14891791   HALSTEAD, ASHLEY            2503 MILFORD DR            PARMA, MI 49269
14891792   HAMADE, RIHAB N          6809 KINMORE ST.            DEARBORN HEIGHTS, MI 48127
14891793   HAMBLIN, JUSTIN        24 EDENSHIRE COURT                DARDENNE PRAIRIE, MO 63368
14891794   HAMDAN, IHAB        6921 HARVARD LANE                CANTON, MI 48187
14891795   HAMILITON, DEQUAN            15301 CARLISLE           DETROIT, MI 48205
14891796   HAMILLA, CHRISTOPHER M               785 FAIRFAX LN         ALMONT, MI 48003
14891797   HAMILTON, CYNTHIA            40291 SARA ROSE DR.            CLINTON TWP., MI 48038
14891798   HAMILTON, DEZI        13994 GARFIELD             REDFORD, MI 48239
14891799   HAMILTON, KATHY           2207 LAUREL LN.            MIDLAND, MI 48642
14891800   HAMILTON, KYLE J          1946 CHURCHILL AVE              TRENTON, MI 48183
14891801   HAMILTON, MARK           21204 PARKCREST             HARPER WOODS, MI 49008
14891802   HAMLET, JERRY L         213 E ALMA           FLINT, MI 48505
14891803   HAMLET, TRACY D          417 E. PHILADELPHIA BLVD.              FLINT, MI 48505
14891804   HAMM, TRENTON          912 E MARKET ST             WASHINGTON COURT HOUSE, OH 43160
14891805   HAMMAD, CAMELIA             15600 INSBROOK DRIVE             ORLAND PARK, IL 60462
14891806   HAMMARY        22824 NETWORK PLACE                 CHICAGO, IL 60673−1228
14891807   HAMMOND, APRIL M            33047 KENNEDY DR #3201             FRASER, MI 48026
14891808   HAMMOND, BRITTANY              19004 WALDEN ST APT 202            CLINTON TOWNSHIP, MI 48038
14891809   HAMMOND, DARRIUS D              19004 WALDEN ST APT 202           CLINTON TOWNSHIP, MI 48038
14891810   HAMMOND, ERIKKA            16213 LAMPLIGHTER COURT #1111               APT 1111     SOUTHFIELD, MI
           48075
14891811   HAMMOUD, YOSSIF A            7410 ESPER BLVD            DEARBORN, MI 48126
14891812   HAMPSHIRE, MARY           6410 PRAIRIE LAWN             WATERFORD, MI 48329
14891813   HAMPTON INN & SUITES WARREN                 32035 VAN DYKE AVE.         WARREN, MI 48093
14891814   HAMPTON, CLIFTON           15791 FERGUSON             DETROIT, MI 48227
14891815   HAMPTON, ILAMANI L            31129 ARBOR CT           FRASER, MI 48026
14891816   HAMPTON, LAUREN            26844 E. CARNEGIE PARK DR             SOUTHFIELD, MI 48034
14891817   HAMRICK, DANA         5137 PRINCESS ST            DEARBORN HEIGHTS, MI 48125
14891818   HANCHER, DALTON            125 E SUTTENFIELD ST            FORT WAYNE, IN 46803
14891819   HANCOCK & MOORE INC              PO BOX 405607          ATLANTA, GA 30384−5607
14891820   HANCOCK, ANDRESE E             5074 GARLAND STREET             DETROI, MI 48213
14891821   HANDILAH, DANIEL           1445 SOMERSET            GROSSE POINTE PARK, MI 48230
14891822   HANDILAH, FADI E         23005 ENGLEHARDT               SAINT CLAIR SHORES, MI 48080
14891823   HANDLEY, ADAM          6852 KINGS MILL DRIVE              CANTON, MI 48187
14891824   HANDSHOE, DAVID R            13418 INDIANA STREET            GRABILL, IN 46741
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 69 of 173
14891825   HANDY LIVING       29 E. HINTZ ROAD             WHEELING, IL 60090
14891826   HANDY, ROBIN L        24B LODEWYCK AVE               MT CLEMENS, MI 48043
14891827   HANEL, JEFFREY J        4203 SUMMERHILL RD              TRAVERSE CITY, MI 49684
14891828   HANES JR, JAMMARR            2388 BRADFORD CT           WARREN, MI 48091
14891829   HANGZHOU CREATIVE LIVING               380 THE JIANGNAN AVENUE            ROOM 703 BUILDING
           1     HANGZHOU ZHEJIANG 310051 CHINA
14891830   HANLEY LM PROPERTIES LLC              C/O LENETTE REALTY & INV. CO.          1401 S. BRENTWOOD
           BLVD STE 520     ST. LOUIS, MO 63144
14891831   HANLEY LM PROPERTIES, LLC             1401 S. BRENTWOOD BLVD            STE 520      ST. LOIUS, MO
           63144
14891834   HANLEY, MELISSA          538 CURTIS NE          GRAND RAPIDS, MI 49505
14891835   HANNA XP LLC       3578 BIRCHPOND ROAD                EAGAN, MN 55122
14891836   HANNA, HUNTER A          33648 BAYVIEW            CHESTERFIELD, MI 48047
14891837   HANNA, KRISTINA         2663 GOLFVIEW DR. APT. 105            TROY, MI 48084
14891838   HANNA, RANA J       34785 MAPLE LN RD #49             STERLING HEIGHTS, MI 48312
14891840   HANNAH, DARIUS         52072 BAKER RD            CHESTERFIELD, MI 48047
14891841   HANNAN, CORY        1485 AMACHER RD              PETOSKEY, MI 49770−9619
14891842   HANSELMAN, DONOVAN M               6169 BAY CT         WATERFORD, MI 48327
14891843   HANSEN, TIMOTHY J           5915 104TH ST        PLEASANT PRAIRIE, WI 53158
14891844   HANSON, JASMINE          20052 KINGSVILLE ST           HARPER WOODS, MI 48225
14891845   HANTZ, GERALD        643 E SARATOGA             FERNDALE, MI 48220
14891846   HAPAG LLOYD AMERICA INC              5515 SPALDING DRIVE           PEACHTREE CORNDERS, GA
           30092
14891847   HAQUE, MAKSUDA           87−52 168TH STREET           JAMAICA, NY 11432
14891848   HARBOR SIR − BAY HARBOR             4000 MAIN STREET          BAY HARBOR, MI 49770
14891849   HARDIK SHAH       22854 SHAGBARK DRIVE                BEVERLY HILLS, MI 48025
14891850   HARDIMAN, TEJOUN            27475 BRADFORD LN            SOUTHFIELD, MI 48076
14891851   HARDING, DEVONTAE D             236 HIGHPOINT DRIVE APT 201          ROMEOVILLE, IL 60446
14891852   HARDNETT, HOLMAN D             11921 CALDWELL AVE            HAMTRAMCK, MI 48212
14891853   HARDWELL, GERALD L             617 BENTON         DETROIT, MI 48205
14891854   HARDWICK II, CURTIS M           3629 FRANKLIN PARK DR           STERLING HEIGHTS, MI 48310
14891855   HARDWICK, LATIVIA M            11657 ASBURY PARK           DETROIT, MI 48227
14891856   HARDWOOD, HARMS             1007 KEY ST.        MAUMEE, OH 43537
14891857   HARDY, DAVONTE J           22433 PLEASANT           EASTPOINTE, MI 48021
14891858   HARDY, NATHANIAL            19035 FLORIAN          ROSEVILLE, MI 48066
14891859   HARDY−HICKS, TERRANCE L              615 CLINTON ST         FLINT, MI 48507
14891860   HARGROVE, ARIAN           1858 VILLA RD.         BIRMINGHAM, MI 48009
14891861   HARIG, MARY E       3554 WHISPERING BROOK DR.SE                KENTWOOD, MI 49508
14891862   HARLESS, JOHN J       1681 HILLSIDE LANE             ROCHESTER HILLS, MI 48307
14891863   HARLEY, JACOB S        158 S HANLON ST            WESTLAND, MI 48186
14891864   HARMON, PHILLIP V          548 HARRISON ST           HARBOR SPRINGS, MI 49740
14891865   HAROLD MORRIS         4234 WOODWORTH AVE.                HOLT, MI 48842
14891866   HARPER, AMBER        2705 DAKOTA AVE              FLINT, MI 48505
14891867   HARPER, CLARENCE           45549 CAROUSEL DR W             MACOMB, MI 48044
14891868   HARPER, DONNA         297 HUNTSFORD DR              MACEDONIA, OH 44056
14891869   HARRINGTON, JASON R            30873 SHEPPARDS LN           CHESTERFIELD, MI 48051
14891870   HARRINGTON, LAVELL D             1727N ARBOGAST           GRIFFITH, IN 46319
14891871   HARRINGTON, MATTHEW M               5090 WALDON RD           CLARKSTON, MI 48348
14891872   HARRINGTON, RUTH L            9762 PINE ST       TAYLOR, MI 48180
14891873   HARRIS, ADAM G        19806 ABRAHM             CLINTON TWP, MI 48035
14891874   HARRIS, ANTWAN          13121 BERRY BLVD.            BEDFORD, OH 44128
14891875   HARRIS, BEVERLY         2705 DAKOTA AVE             FLINT, MI 48506
14891876   HARRIS, BRADFORD J           960 ROLFE RD         MASON, MI 48854
14891877   HARRIS, BRADLEY G           80 NORTHBOUND GRATIOT              MT. CLEMENS, MI 48043
14891878   HARRIS, BRANDAN          26 ATKINSON           DETROIT, MI 48202
14891879   HARRIS, BRANDON C            9280 CAMLEY ST          DETROIT, MI 48224
14891880   HARRIS, BRANDON D            122 IVANHOE DRIVE           SAGINAW, MI 48638
14891881   HARRIS, BRUCE C        2208 REHM DR           FORT WAYNE, IN 46819
14891882   HARRIS, CAROL L        5220 RIDGE ROAD #6            STEVENSVILLE, MI 49127
14891883   HARRIS, CHRISTOPHER            16485 FAIRMOUNT           DETROIT, MI 48205
14891884   HARRIS, CHRISTOPHER K            821 E CHICAGO AVE          NAPERVILLE, IL 60540
14891885   HARRIS, DAQUELINE S           2614 E RICK DR APT#6         PORT HURON, MI 48060
14891886   HARRIS, DEMETRIUS M            20210 BLOOM ST          DETROIT, MI 48234
14891887   HARRIS, GABRIEL        2338 TREELANE DRIVE              TRAVERSE CITY, MI 49686
14891888   HARRIS, GREGORY          1624 BRYS DR          GROSSE POINTE WOODS, MI 48236
14891889   HARRIS, HALIE M        821 E CHICAGO AVE             NAPERVILLE, IL 60540
14891890   HARRIS, JASON B       17306 PINE GROVE DR             ROSEVILLE, MI 48066
14891891   HARRIS, JETAUN L        2724 EUCLID AVE            FORT WAYNE, IN 46806
14891892   HARRIS, JORDAN        19707 CONCORD             DETROIT, MI 48234
14891893   HARRIS, JOSEPH      41450 REINDEER DR.              NOVI, MI 48375
14891894   HARRIS, KAREN       401 STRADER RD             AKRON, OH 44305
14891895   HARRIS, KAYLA       23815 CUSHING AVE              EAST POINTE, MI 48021
14891896   HARRIS, KEITH K       8230 SAINT MARTIN N.             DETROIT, MI 48221
14891897   HARRIS, KELVIN D        23180 RIVERSIDE DR APT 427            SOUTHFIELD, MI 48033
14891898   HARRIS, KENT      1050 CHALLIS SPRINGS DRIVE               NEW ALBANY, OH 43054
14891899   HARRIS, KORVON A          5675 E HICKORY HOLLOW DRIVE               WAYNE, MI 48184
14891900   HARRIS, MARLA        10 N CAGWIN AVE             JOLIET, IL 60435
14891901   HARRIS, PATRICIA        31132 GROVE           FRASER, MI 48026
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 70 of 173
14891902   HARRIS, PENNY       52665 VAN BUREN DR               CHESTERFIELD, MI 48051
14891903   HARRIS, SHARON        19806 ABRAHM ST              CLINTON TWP, MI 48035
14891904   HARRIS, SHATYE        19707 CONCORD              DETROIT, MI 48234
14891905   HARRIS, SOKHOM K           108 GEORGES CREEK DRIVE               PICKERINGTON, OH 43147
14891906   HARRIS, STEVEN       19859 NICKE APT 4             CLINTON TWP, MI 48035
14891907   HARRIS, TALESE       30409 BRENTWOOD               SOUTHFIELD, MI 48076
14891908   HARRIS, TREMAYNE A            28298 HOOVER RD APT 3            WARREN, MI 48093
14891909   HARRISON, DIANA         17174 ALBION ST            DETROIT, MI 48234
14891910   HARRISON, ERIC A        27 CITY LINE RD           PONTIAC, MI 48342
14891911   HARRISON, JAIVON K           19356 HAMBURG            DETROIT, MI 48205
14891912   HARRISON, THEODORE             11352 CHATHAM           DETROIT, MI 48239
14891913   HARSHAW, JERMAINE             5895 WEST OUTER DR            DETROIT, MI 48235
14891914   HARSHAW, KIMEKA N             7033 E 10 MILE RD APT 113          CENTERLINE, MI 48015
14891915   HARSHBERGER, TYLER C              80 FOUR WINDS DRIVE            ST.PETERS, MO 63376
14891916   HART, DENNIS J      44108 UTICA RD             UTICA, MI 48317
14891917   HART, KENDRIC S        1906 SOUTH VILLA CT             ESSEVILLE, MI 48732
14891918   HART, LAURA      1807 N ELIZABETH               DEARBORN, MI 48128
14891919   HARTFORD FIRE INSURANCE CO.               P.O. BOX 731178         DALLAS, TX 75373−1178
14891920   HARTFORD INSURANCE CO OF THE MIDWEST                    1 HARTFORD PLAZA         HARTFORD, CT
           06155
14891922   HARTHUN, DAWN          30857 KLARR            NORTHVILLE, MI 48167
14891923   HARTMAN, ANTHONY              111 CADILLAC SQUARE             DETROIT, MI 48226
14891924   HARTMAN, DEBRA           5871 OAKWOOD DR              DAVISON, MI 48423
14891925   HARTSFIELD, KEVON J            12870 W OUTER DRIVE           DETROIT, MI 48223
14891926   HARTWELL, BRIAN M            3105 BOONE AVE SW            WYOMING, MI 49519
14891927   HARTWICK, ROBERT S            7869 WEST MT.HOPE HWY              VERMONTVILLE, MI 49096
14891928   HARVEY, BIANCA         1126 HERRINGTON LANE                PONTIAC, MI 48342
14891929   HARVEY, DERICK D          700 TOBIN DR APT 7           INKSTER, MI 48141
14891930   HARVEY, J G     675 SEWARD AVE APT 320                DETROIT, MI 48202
14891931   HARVEY, JASMYNE N            9657 GRANDVILLE            DETROIT, MI 48228
14891932   HARVEY, STEVEN         6425 MARIANA DRIVE              PARMA HEIGHTS, OH 44130
14891933   HARWELL, MILTON B            11044 REPUBLIC ST           WARREN, MI 48089
14891934   HARWOOD HEIGHTS−NORRIDGE CC                  P.O. BOX 56627         HARWOOD HEIGHTS, IL 60706
14891936   HASAN, BASEL       8808 CONCORD LANE UNIT F                 JUSTICE, IL 60458
14891937   HASER, RACHEL        525 TREE LINE DR.            GIBSONIA, PA 15044
14891938   HASH, JOSHUA      221 NORTH MAIN STREET                 BOONSBORO, MD 21713
14891939   HASHMI, AHMED M           515 KIOWA CIRCLE            APT 204        NAPERVILLE, IL 60565
14891940   HASLIP, KATELYN         3915 LAWLEY AVE             WATERFORD, MI 48327
14891942   HASSANEIN, NADIA          29399 GLEN OAKS BLVD E              FARMINGTON HILLS, MI 48334
14891943   HASSETT, PATRICIA          13644 HERITAGE           STERLING HEIGHTS, MI 48312
14891944   HATCH, PATRICK D          1770 JUNE CT          DORR, MI 49323
14891945   HATCHER, DESMOND M              6700 MERRIMAN RD APT105              ROMULUS, MI 48174
14891946   HATCHER, KATHLEEN B             4766 296TH STREET           TOLEDO, OH 43611
14891947   HATFIELD, TRACE R          15344 MISHEY RD           FREDERICKTOWN, OH 43019
14891948   HATHAWAY, ABIGAIL M              6045 SUPERIOR DR          BRIGHTON, MI 48116
14891949   HATHAWAY, CHRISTOPHER G                1462 VINEWOOD ST           AUBURN HILLS, MI 48326
14891950   HATLEY, TIMOTHY M            20066 JOANN ST          DETROIT, MI 48205
14891951   HATSWELL, JAMES S           4540 PARKER DR           HOWELL, MI 48843
14891952   HATTEN, JACQUELINE            18614 WEBSTER AVENUE              SOUTHFIELD, MI 48076
14891953   HATTERAS INC.       12801 PROSPECT STREET               DEARBORN, MI 48126
14891954   HAUCK, DANIEL J        29434 SHERRY            MADISON HEIGHTS, MI 48071
14891955   HAVERDINK, CHELSEA A              8817 BALMORAL ST           PORTAGE, MI 49002
14891956   HAVEY, BRIDGET         1021 HICKORY LANE              DARIEN, IL 60561
14891957   HAWANCHAK, JAMES             335 OAK STREET           WADSWORTH, OH 44281
14891958   HAWE, ABJAR      285 THORNWOOD WAY                   SOUTH ELGIN, IL 60177
14891959   HAWIL, JOHNI     5975 BURROUGHS                STERLING HEIGHTS, MI 48314
14891960   HAWK, REBEKAH C           25617 VALLEY CREEK DR APT 103               FLAT ROCK, MI 48134
14891961   HAWKINS, CHRISTINE A            36121 HAZELWOOD ST             WESTLAND, MI 48186
14891962   HAWKINS, JOSHUA L           19316 DELAWARE            ROSEVILLE, MI 48066
14891963   HAWORTH, RUSTY W             4427 HUBBARD ST           WAYNE, MI 48184
14891964   HAWTHORN, FAYE N            581 QUATERHORSE TRAILS               SAINT PETERS, MO 63376
14891965   HAWTHORNE, DEMARKO I               34350 DEQUINDRE APT 219            STERLING HGTS, MI 48310
14891966   HAWTHORNE, DUJUAN              14036 THIRD STREET           HIGHLAND PARK, MI 48203
14891967   HAWTHORNE, MARK D              112 S PRINCETON AVE            COLUMBUS, OH 43222
14891968   HAWTHORNE, ROBERT B              26005 KING RD.         BROWNSTOWN, MI 48174
14891969   HAWTHORNE, TAYLOR              1000 MERTON APT#28            DETROIT, MI 48203
14891970   HAYDENS MOBILE WASH LLC.                25613 POWERS AVE.          DEARBORN HEIGHTS, MI 48125
14891971   HAYE, AKEEM       1142 MCMILLEN AVE                AURORA, IL 60506
14891972   HAYES, ALVONTA          30696 LITTLE MACK APT 202              ROSEVILLE, MI 48066
14891973   HAYES, ASHLEIGH         5892 FIRETHORNE DRIVE APT E                TOLEDO, OH 43615
14891974   HAYES, DANA M        620 ORCHARD VIEW               ROYAL OAK, MI 48073
14891975   HAYES, DONALD         9759 GREENBUSH PLACE                SAINT LOUIS, MO 63114
14891976   HAYES, INGRID      3723 GRIGG DR.             STERLING HEIGHTS, MI 48310
14891977   HAYNES, KAYLYN M            5381 LOXMOOR LANE              WESTERVILLE, OH 43081
14891978   HAYNES, STEVEN         9604 W PICKWICK CIR             TAYLOR, MI 48180
14891979   HAYS, FREDERICK K           2220 11 STREET WEST           BRADENTON, FL 34205
14891980   HAYWARD, CODY M            5430 LAKE VISTA DR            WATERFORD, MI 48327
14891981   HAZELTINE JR, JOHN E           3206 BROOKSIDE DR           APT 11       TRAVERSE CITY, MI 49686
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 71 of 173
14891982   HEALEY, SHALONDA S            4031 WELLINGTON              INKSTER, MI 48141
14891983   HEALTH COACH SHALYNNE LLC.                 21751 W. 11 MILE RD. SUITE 208           SOUTHFIELD, MI
           48076
14891984   HEALTHIER CHOICE          401 JONES STREET             DALTON, GA 30720
14891985   HEANEY, CORDARYL L             13030 MCNICHOLS             DETROIT, MI 48205
14891986   HEARD, MARCUS J         2507 AGUSTINA DR              WARREN, MI 48091
14891987   HEARD, MICHAEL         1457 BURKE NE              GRAND RAPIDS, MI 49503
14891988   HEARD, WANDA         30685 CREST FRST              FARMINGTON HILLS, MI 48331
14891989   HEARN, MICHAEL D          12063 HUBBELL             DETROIT, MI 48227
14891990   HEASLIP, ANDREA         5963 URBAN DR.             EAST CHINA, MI 48054
14891993   HEBENSTREIT, CLINT          30189 DORCHESTER AVE                MADISON HEIGHTS, MI 48071
14891994   HEBERGER, DOUGLAS S             4814 MOUNT AIRY             SYLVANIA, OH 43560
14891995   HEBERT, CHARLES F          PO BOX 349           LAKE FOREST, IL 60045
14891996   HEBRON, CHANTA          P.O. BOX 3333           FREDERICK, MD 21705
14891997   HEC       7453 HORGER          DEARBORN, MI 48126
14891999   HECTOR, KENNETH          25102 WOODVALE DR. N #42                SOUTHFIELD, MI 48034
14892000   HEDRICK, JESSICA N         709 SPENCER STREET              DECATUR, IN 46733
14892001   HEFFINGTON, JEFFERY           5936 BARKWOOD CT               MENTOR, OH 44060
14892002   HEFFNER, ADAM W          8387 WEST FLOYD, APT 3−201               LAKEWOOD, CO 80227
14892003   HEFNER, THOMAS P          140 E PRAIRIE STREET              CRYSTAL LAKE, IL 60014
14892004   HEIDEN, KATIE M       73 GARFIELD STREET               OSWEGO, IL 60543
14892005   HEIDL, KRISTI     902 GLENVIEW DR.               HURON, OH 44839
14892006   HEILIG, JOYCE      13226 CASTLE ST             SOUTHGATE, MI 48195
14892007   HEINEMANN, RICK         9S583 LORRAINE DR.              WILLOW BROOK, IL 60527
14892008   HELMINSKI, LISA       605 ORCHARD VIEW DR.                 MAUMEE, OH 43537
14892009   HELP SYSTEMS LLC          NW 5955           P.O. BOX 1450        MINNEAPOLIS, MN 55485−5955
14892010   HEMBREE, GARY S         27370 WOODMONT                ROSEVILLE, MI 48066
14892011   HEMINGWAY, MYRA            10621 WATERFORD UNIT B                TRAVERSE CITY, MI 49684
14892012   HEMPFIELD SCHOOL DISTRICT               1570 Manheim Pike         Lancaster, PA 17601
14892013   HEMPFIELD WATER AUTHORITY                 920 Church St.       Landisville, PA 17538
14892014   HENDERSON GLASS INC             715 E. SOUTH BLVD.            SUITE # 201        ROCHESTER HILLS, MI
           48307
14892015   HENDERSON, ANTHONY J              1494 ROBERT BRADBY APT 1494A                DETROIT, MI 48207
14892016   HENDERSON, JASMINE M              34848 FREEDOM RD APT 116             FARMINGTON HILLS, MI 48335
14892017   HENDERSON, SCOTT           6606 HARVEST RIDGE AVE NE                CANTON, OH 44721
14892018   HENDERSON, WILLIAM H              630 WOODLAWN             YPSILANTI, MI 48198
14892019   HENDRA, CHRIS W         18811 S. HIGHLITE DR.            CLINTON TWP, MI 48035
14892020   HENDRIX, ADREN S         18444 CORAL GABLES AVE                 LATHRUP VILLAGE, MI 48076
14892021   HENDRIX, GERALD Q           7175 3RD ST          THOMPSONVILLE, MI 49683
14892022   HENISSE, PATRICIA        15838 ROSE DR.            ALLEN PARK, MI 48101
14892023   HENNARD, KULLIN J          212 SOUTH DIVISION STREET               TRAVERSE CITY, MI 49685
14892024   HENNE, TODD       9420 PINE AVE             ST LOUIS, MO 63144
14892025   HENNESS, ELISHA P         15 FOSTER AVE             BATTLE CREEK, MI 49015
14892026   HENNIG, VIANNA        1012 S MANITOU TRAIL                LAKE LEELANAU, MI 49653
14892027   HENRICHS, GEOFFREY A             318 TREEMOSS CIRCLE             PICKERINGTON, OH 43147
14892028   HENRICHS, KARI A        1955 ROUND LAKE ROAD                 INTERLOCHEN, MI 49643
14892029   HENRY JR, JONATHAN           4323 DUKE ST APT B11             KALAMAZOO, MI 49008
14892030   HENRY, DELSHAUN           13651 LINNHURST             DETROIT, MI 48205
14892031   HENRY, ELBERT J       2899 HIGHBROOKE CIRCLE                  HUDSONVILLE, MI 49426
14892032   HENRY, ERYN M        1451 COLLEEN LN               DAVISON, MI 48423
14892033   HENRY, GIOAVANTI          2401 EUGENE ST             BURTON, MI 48519
14892034   HENRY, JACOB I       5710 SUNSET LAKE               SYLVANIA, OH 43560
14892035   HENRY, JONATHAN M            18998 BAINBRIDGE STREET               LIVONIA, MI 48152
14892036   HENRY, KIMTA        514 EAST PULASKI AVE               FLINT, MI 48505
14892037   HENRY, MARTIN J        81 HIGHLAND TERRACE                  WORTHINGTON, OH 43085
14892038   HENRY−PROVO, CATLYN D               32485 FRASER DRIVE            FRASER, MI 48026
14892039   HENSON, ANDREW D           205 LAKEWOOD CT APT 6                OFALLON, IL 62269
14892040   HENSON, BRADLEY N           5 MATCHLOCK              SAINT PETERS, MO 63376
14892041   HENSON, BRYAN W          30990 STONE RIDGE DR.               APT. 10115        WIXOM, MI 48393
14892042   HERBERT MINES ASSOCIATES INC.                600 LEXINGTON AVENUE               2ND FLOOR      NEW YORK,
           NY 10022
14892043   HERBIN, DAKOTA J         13162 STONEGATE DR APT 2                STERLING HEIGHTS, MI 48312
14892044   HERD, ANGEL       5427 YOUNGRIDGE DRIVE                  APT 11       PITTSBURGH, PA 15236
14892045   HERIN, BRYCE A       2443 PARKDALE DR SE               WYOMING, MI 49519
14892046   HERMAN, JONIS D        26971 LANSE CREUST STREET                 HARRISON TOWNSHIP, MI 48045
14892047   HERMAN, SARAH L          6240 BRACKETT RD              WILLIAMSBURG, MI 49690
14892048   HERMANN, MIKE C          1803 PLEASANT AVE              ST. CHARLES, IL 60174
14892049   HERMANOWSKI, MARCIN               9443 HARRISON           DES PLAINES, IL 60016
14892050   HERMANOWSKI, MARCIN F               2989 HENLEY LANE            NAPERVILLE, IL 60540
14892051   HERMANS, RODGER           254 PENNACLE             LAKE ORION, MI 46380
14892052   HERMES, JILLIAN       1701 TRAILS OF SUNBROOK                  SAINT CHARLES, MO 63301
14892053   HERMIZ, MARYANA A            40602 HARMON DR              STERLING HEIGHTS, MI 48310
14892054   HERNANDEZ, ANDRE J            18A KINGERY QUARTER #101               WILLOWBROOK, IL 60527
14892055   HERNANDEZ, CRYSTAL K              11745 ALETA CIRCLE            WARREN, MI 48093
14892056   HERNANDEZ, ERIC         3335 LEAR NAGEL RD.               AVON, OH 44011
14892057   HERNANDEZ, GARY A            68627 22ND AVE           SOUTH HAVEN, MI 49090
14892058   HERNANDEZ, GERARDO              3610 W 63RD ST          CHICAGO, IL 60629
14892059   HERNANDEZ, JONATHAN R               1542 QUARRY AVE NW             GRAND RAPIDS, MI 49504
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 72 of 173
14892060   HERNANDEZ, JUAN A             1282 4TH ST         SARASOTA, FL 34236
14892061   HERNANDEZ, LUIS F            1331 S FINLEY RD APT 213            LOMBARD, IL 60148
14892062   HERNANDEZ, NICOLE L               17960 WOOD ST         MELVINDALE, MI 48122
14892063   HERNTON, ORLANDO               15361 WARD ST          DETROIT, MI 48227
14892064   HERR, JACOB E        9103 QUANTUM SQUARE DRIVE                    COLUMBUS, OH 43240
14892065   HERREGAN DISTRIBUTORS INC                 CM 9593        PO BOX 70870        ST PAUL, MN 55170
14892066   HERRERA, MANUEL             2233 THEODORE STREET               CREST HILL, IL 60403
14892067   HERRERA, ROBERTO A               1537 ROSELAWN AVE            LANSING, MI 48917
14892068   HERRERA−BAKER, MARISOL                 458 SENECA LN          BOLINGBROOK, IL 60440
14892069   HERRING, WAYNE            6007 N KENMORE AVE              APT 101       CHICAGO, IL 60660
14892070   HERVEY, AMANDA             27108 CRESTWOOD DRIVE               WARREN, MI 48088
14892071   HERWAT, BLAKE J           2462 GLENGARRY RD              JACKSON, MI 49203
14892072   HESLOP, EVAN E         39W594 BEALER CIRCLE                GENEVA, IL 60134
14892073   HESS, KEVIN J      24369 WESTMORELAND DR                   FARMINGTON HILLS, MI 48336
14892074   HEWELT, STEPHANIE M               43877 BAYVIEW AVE APT 40301            CLINTON TOWNSHIP, MI
           48038
14892075   HEWGLEY, DAVID S            1334 N SELFRIDGE BLVD              CLAWSON, MI 48017
14892076   HEWITT, TASHA         34345 LIPKE            CLINTON TOWNSHIP, MI 48035
14892080   HIAESHUTTER, STEVE J              4311 ORCHARD CREEK DR             GRAND RAPIDS, MI 49546
14892081   HICKLING, DAVID S           8000 BROOKE PARK DR              APT 106       CANTON, MI 48187
14892082   HICKS, FELICIA       10883 WEST POINT ST.              TAYLOR, MI 48180
14892083   HICKS, JENNIFER         2861 HERITAGE DR APT G               FORT GRATIOT, MI 48059
14892084   HICKS, KENDRICK           19300 CLIFF ST          DETROIT, MI 48234
14892085   HIELD, KERRI S       13006 THISTLEWOOD LANE                  HOLLAND, MI 49424
14892086   HIEND ACCENTS          3011 SKYWAY CIRCLE S.               IRVING, TX 75038
14892087   HIGGINBOTHAM, LAURIE R                12934 W. HAMILTON PL           FORT WAYNE, IN 46814
14892088   HIGGINS, RYAN         22050 CHURCHVIEW DR.               WOODHAVEN, MI 48183
14892089   HIGH HARVEST FURNITURE CO.,LTD                  RM 804 SINO CENTRE          582−592 NATHAN
           RD       KOWLOON HONG KONG
14892090   HIGH, ANGELO M          10880 POTOMAC DR              HUNTLEY, IL 60142
14892091   HIGHER EDUCATION STUDENT                  ASSISTANCE AUTHORITY             PO BOX 529      NEWARK, NJ
           07101−0529
14892092   HIGHFILL, CLAYTON T              508 WALLEN HILLS DR APT 5            FORT WAYNE, IN 46825
14892093   HIGHLAND HOUSE FURNITURE                  PO BOX 405607         ATLANTA, GA 30384−5607
14892094   HIGHLAND SEWER & WATER AUTHORITY                     120 TANK DRIVE          JOHNSTOWN, PA 15904
14892095   HIGHLIGHT INDUSTRIES INC               2694 PRAIRIE STREET SW           GRAND RAPIDS, MI 49519
14892096   HIJA, THOMAS R         1339 NEW JERSEY             MARYSVILLE, MI 48040
14892097   HILER, MAXWELL D            544 FALCON RIDGE WAY               BOLINGBROOK, IL 60440
14892098   HILL JR, BRANDON           26375 HALSTED RD APT 213              FARMINGTON HILLS, MI 48331
14892099   HILL, JAMES C       14424 CAMDEN               DETROIT, MI 48213
14892100   HILL, LESLIE      3229 W. BUENA VISTA               DETROIT, MI 48238
14892101   HILL, MAULTEES          8323 PINEHURST            DETROIT, MI 48204
14892102   HILL, RETONYA S          3217 W 160TH ST           MARKHAM, IL 60428
14892103   HILL, SHANNON N           1724 KENWOOD ST             INKSTER, MI 48141
14892104   HILL, SHARAE L        8834 COYLE STREET              DETROIT, MI 48228
14892105   HILL, TIM      6412 LYONS RD.             IMLAY CITY, MI 48444
14892106   HILL, YOLANDA D           16745 CENTRALIA            REDFORD, MI 48240
14892108   HILLMAN, CORINN A             3007 MAPLEWOOD CT              LAKE ORION, MI 48360
14892109   HILLS, DAIJAH       30762 WARREN ROAD                APT 183        ANN ARBOR, MI 48185
14892110   HILLSDALE FURNITURE, LLC                DEPT. 10419       PO BOX 87618        CHICAGO, IL
           60680−0618
14892111   HILTS, NICK      2239 SHAWNEE DR SE                GRAND RAPIDS, MI 49506
14892112   HILTS, PETER T       2239 SHAWNEE DR SE               GRAND RAPIDS, MI 49506
14892113   HILTZ, JAMES K        1470 WESTLAWN ST               MOUNT CLEMENS, MI 48043
14892114   HINES, WILLIAM B          14174 BLACKBURN ST              LIVONIA, MI 48154
14892115   HINMAN, ROSALIE           12368 MCCUMSEY RD               CLIO, MI 48420
14892116   HINOJOSA, BRANDT N              4849 INDIAN CREEK DR            JACKSON, MI 49201
14892117   HINTON, ANGEL          33 W BALDWIN AVE              BATTLE CREEK, MI 49037
14892118   HINTON, DAVID         14126 BRINGARD             DETROIT, MI 48205
14892119   HINTON, SHERI−LYNNE               32099 COUNTRY CLUB DRIVE             AVON LAKE, OH 44012
14892120   HIRDES, SHAY L         3664 CANAL AVE SW              GRANDVILLE, MI 49418
14892121   HIRERIGHT LLC.         P.O. BOX 847891           DALLAS, TX 75284−7891
14892122   HISCOCKS TOWING SERVICE                 3375 115TH AVE.        ALLEGAN, MI 49010
14892124   HISSONG, CHRISTOPHER R               76 FAIRGROVE STREET            PONTIAC, MI 48342
14892125   HITACHI BUSINESS FINANCE                DEPARTMENT# 261701           P.O. BOX 67000      DETROIT, MI
           48267−2617
14892126   HITCHCOCK II, NORVAL Q               17300 KINGSBROOKE CRICLE APT 2            3      CLINTON TOWNSHIP,
           MI 48038
14892127   HITES, BRUCE       33149 PARKWOOD                WESTLAND, MI 48186
14892128   HIXENBAUGH, NICHOLAS                119 REED AVENUE           MONESSEN, PA 15062
14892129   HIXSON JR, ROY L         14568 PARK ST           LIVONIA, MI 48154
14892130   HOBAN, ANNE         36 GARNETT CIRCLE               COPLEY, OH 44321
14892131   HOCHKINS, JESSE          9447 HUNTERS RILL             FENTON, MI 48430
14892132   HOCKETT, COREY C            19750 OAKFIELD ST.           DETROIT, MI 48235
14892133   HOCKING, ANTHONY D                2948 GRANDE TRAIL           YORKVILLE, IL 60560
14892134   HOCKMAN, JESSICA            37055 ANDREW DR.            STERLING HEIGHTS, MI 48312
14892135   HOCKMAN, JESSICA R              37055 ANDREW          STERLING HEIGHTS, MI 48312
14892136   HODGE, JAMES         18362 BITTERSWEET              FRASER, MI 48026
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 73 of 173
14892137   HODGES, PHILLIP       17515 MUIRLAND             DETROIT, MI 48221
14892138   HODGES, RAMIER H         9085 ARCHDALE            DETROIT, MI 48228
14892139   HODITS, FRANK J      474 RAINTREE CT UNIT 1B              GLEN ELLYN, IL 60137
14892141   HOEGBERG, ASHTON B            5731 ARDEN AVE           WARREN, MI 48092
14892142   HOEKSTRA ROOFING COMPANY               1963 OLMSTEAD RD             KALAMAZOO, MI 49048
14892143   HOENLE, KATHLEEN B           4230 LARKSPUR LANE             LAKE IN THE HILLS, IL 60156
14892144   HOFFMAN, AMANDA N            805 BEARD ST APT 2           PORT HURON, MI 48060
14892145   HOFFMAN, JERRY        14075 BURNS ST           SOUTHGATE, MI 48195
14892146   HOFFMAN, JURATE J         1145 N.STERLING AVE APT 202             PALATINE, IL 60067
14892147   HOFFMAN, KEENAN G           4811 N ASHLAND AVE             CHICAGO, IL 60640
14892148   HOFFMAN, LINDSEY M           5290 WILLIAMSTON CT             COMMERCE, MI 48382
14892149   HOFFMAN, LORRI A         66 FOREST LANE            ELK GROVE VILLAGE, IL 60007
14892150   HOFFMANN BROTHERS HVAC PLUMBING                   ELECTRICAL           1025 HANLEY
           INDUSTRIAL      ST. LOUIS, MO 63144
14892151   HOFFMANN, SUSAN          660 PERRIE DR          ELK GROVE VILLAGE, IL 60007
14892152   HOGAN, BRUCE W         22002 CURIE         WARREN, MI 48091
14892153   HOGAN, DEBRA L        7221 TWIN LAKES ROAD              PERRYSBURG, OH 43551
14892154   HOGAN, NADINE L        1932 WALDENWOOD TR.                HARBOR SPRINGS, MI 49640
14892155   HOGSTON, NICHOLAS           11727 CAVALIER DR           STERLING HEIGHTS, MI 48313
14892156   HOHL, JOHN R      46 FRIENDSHIP DR            SPARTA, MI 49345
14892157   HOLBROOK, COHL P         3422 SHOAFF PARK RIVER DR               FORT WAYNE, IN 46835
14892158   HOLCOMB, DAJUAN D           20440 BRAMFORD ST             DETROIT, MI 48234
14892159   HOLDEN, MADONNA           40017 ROLLING GREEN CT.             CANTON, MI 48188
14892160   HOLDRIDGE, JESILYN M           15370 TAYLOR RD           BROOKLYN, MI 49230
14892161   HOLECHEK, DENISE         4 MEADOWSWEET COURT                 REISTERSTOWN, MD 21136
14892162   HOLIDAY CATERING          1203 SOUTH MAIN STREET              ROYAL OAK, MI 48067
14892163   HOLIDAY FOLIAGE INC           2592 OTAY CENTER DRIVE             SAN DIEGO, CA 92154
14892164   HOLIDAY INN EXPRESS           GRAND RAPIDS NORTH              358 RIVER RIDGE DRIVE         WALKER, MI
           49544
14892165   HOLIDAY INN EXPRESS & SUITES            8515 15 MILE ROAD           STERLING HEIGHTS, MI 48312
14892166   HOLLAND BOARD OF PUBLIC WORKS                625 HASTINGS AVE            HOLLAND, MI 49423
14892167   HOLLAND CHARTER TOWNSHIP               353 N. 120TH AVENUE            HOLLAND, MI 49424
14892168   HOLLAND CHARTER TOWNSHIP               353 N. 120TH AVENUE            HOLLAND, MI 49424
14892169   HOLLAND HOUSE         9420 E. 33RD STREET            INDIANAPOLIS, IN 46235
14892170   HOLLAND SENTINEL          54 W 8TH         HOLLAND, MI 49423
14892171   HOLLAND SPECIAL DELIVERY INC.             3068 HIGHLAND BLVD              HUDSONVILLE, MI 49426
14892172   HOLLAND SPRINGFIELD CHAMBER               OF COMMERCE             P.O. BOX 2451       WHITEHOUSE, OH
           43571
14892173   HOLLAND, CYRUS K          1452 N MORRISH RD            FLINT, MI 48532
14892174   HOLLAND, LATOSHA M            2844 LIVERNOIS RD           UNIT 44        TROY, MI 48099
14892175   HOLLAND, MONIQUE           4737 VICTORIAN SQ E           CANTON, MI 48188
14892176   HOLLARS II, WAYNE D          14775 BAINBRIDGE           LIVONIA, MI 48154
14892177   HOLLENBECK, FARON G            8262 STUDEBAKER            WARREN, MI 48089
14892178   HOLLENBECK, SHERRI M            1046 NW 37TH PLACE           CAPE CORAL, FL 33993
14892179   HOLLENBECK, SHERRI M            3517 OAK KNOLL DR            BRIGHTON, MI 48114
14892180   HOLLEY−HALBERT, VALENCIA              381 HOLIDAY LANE            HAINESVILLE, IL 60073
14892181   HOLLINS, ROBERT B         16613 VAN BUREN            DETROIT, MI 48228
14892182   HOLLINSHED, DANNETTE M             4189 BURTON          INKSTER, MI 48141
14892183   HOLLINSHED, JAMEL R           4189 BURTON          INKSTER, MI 48141
14892184   HOLLOMAN, JOHNNY L            19674 CLIFF        DETROIT, MI 48234
14892185   HOLLOMAN, KEITH E          181 SIERRA PASS DRIVE            SCHAUMBURG, IL 60194
14892186   HOLLOWAY, TANYA R            20459 MITCHELL ST           DETROIT, MI 48234
14892187   HOLLOWELL, LOGAN           15139 ORLAN BROOK DR              ORLAND PARK, IL 60462
14892188   HOLLY HUNT       C/O TENNANT & ASSOC.               1700 STUTZ DRIVE SUITE 61          TROY, MI
           48084
14892189   HOLLY K LISKA, TAX COLLECTOR             207 THIRD STREET           HANOVER, PA 17331
14892190   HOLMAN, CHELSEA          26320 BRYAN ST.           ROSEVILLE, MI 48066
14892191   HOLMAN, JAMIE P        18479 MARQUETTE              ROSEVILLE, MI 48066
14892192   HOLMES JR., MICHAEL D           1141 CARLSON DRVE            BURTON, MI 48509
14892193   HOLMES, DWAYNE          23481 CRAWFORD             BROWNSTOWN, MI 48193
14892194   HOLMES, WILLIAM         1205 W 95TH PLACE            CHICAGO, IL 60643
14892195   HOLSTER, GREGORY T           4018 RADCLIFF DR           MAILBOX 329          CANTON, MI 48188
14892196   HOLT, DUSTIN      1110 KINGS LANE            CORAOPOLIS, PA 15108
14892197   HOLTMEYER, DEVIN T           23100 MAJESTIC STREET            OAK PARK, MI 48237
14892198   HOLWEGER, ROBERT           6105 W FLETCHER ST            CHICAGO, IL 60634
14892199   HOMAN, CONOR J        3110 EASTLAND RD              MUSKEGON, MI 49441
14892200   HOME BUILDERS ASSOCIATION              OF ST LOUIS & EASTERN MISSOURI              10104 OLD OLIVE
           STREET ROAD       ST. LOUIS, MO 63141−1509
14892201   HOME DEPOT       DEPT 32−2501768661            P.O. BOX 78047         PHOENIX, AZ 85062−8047
14892202   HOME ELEGANCE BY TOP−LINE              1455 W THORNDALE AVE              ITASCA, IL 60143
14892203   HOME FURNISHINGS ASSOCIATION              500 GIUSEPPE COURT SUITE 6            ROSEVILLE, CA
           95678
14892204   HOME TRENDS AND DESIGN,LTD              8219 BURLESON RD.            SUITE 500      AUSTIN, TX
           78744
14892205   HOMEDICS USA,LLC          62377 COLLECTIONS CENTER DR.               CHICAGO, IL 60693−0623
14892207   HOMESTRETCH        PO BOX 379           NETTLETON, MS 38858
14892208   HOMEWOOD SUITES BY HILTON              31993 VAN DYKE AVENUE               WARREN, MI 48093
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 74 of 173
14892209   HOMMAX FURNITURE SDN BHD                 JALAN BAKRI JAYA 1           1ST FLOOR       MUARM JOHOR
           84200 MALAYSIA
14892210   HONAKER, KATELYNN               5275 MARINE CITY HIGHWAY             MARINE CITY, MI 48039
14892211   HONKANEN, ANALICIA              462 W GARFIELD AVE            HAZEL PARK, MI 48030
14892212   HONSBERGER, TROY             1007 KINDER RD         TOLEDO, OH 43615
14892213   HOOD, AUSTIN G        20476 MONTE VISTA ST              DETROIT, MI 48221
14892214   HOOD, IVAN      315 EAST BAKER              FLINT, MI 48505
14892215   HOOK, TAMMIE        10431 ST. JOHN DR.           ALGONAC, MI 48001
14892216   HOOKER FURNITURE CORP.               PO BOX 404535         ATLANTA, GA 30384−4535
14892217   HOOKER, JAMES K         7990 20TH AVE           JENISON, MI 49426
14892218   HOOKS, NINA      42523 ELDON CIRCLE               CLINTON, MI 48038
14892219   HOOKWAY, JANE A           4566 ARLINGATE DR.E             COLUMBUS, OH 43220
14892220   HOOPER, RODERIC J          2676 JOHN B AVE          WARREN, MI 48091
14892221   HOPKINS, BRIAN L        225746 LEACH ST            ROSEVILLE, MI 48066
14892222   HOPP, ADRIA      14541 PECK DR             WARREN, MI 48088
14892223   HOPP, ALISA R      32028 RED CREEK LANE               CHESTERFIELD, MI 48047
14892224   HOPPER, TATIANNA C            2586 COURT ST         BRIGHTON, MI 48114
14892225   HORN OF PLENTY         44648 MOUND ROAD              SUITE 103        STERLING HTS., MI 48314
14892226   HORN, AARON J       15055 LENORE             REDFORD, MI 48239
14892227   HORN, JOHN Q       820 HAWTHORN              ROYAL OAK, MI 48067
14892228   HORN, RITA     3470 SAGE CREEK CT               ZEELAND, MI 49464
14892229   HORNE, KARY       2228 WESTFIELD AVENUE                 BALTIMORE, MD 21214
14892230   HORNE, RYAN A        20060 FORT ST #201            RIVERVIEW, MI 48193
14892231   HORNER, DANIEL F          177 WINDING WOOD WAY                BATTLE CREEK, MI 49014
14892232   HORNER, EMILY L         6260 BUCKSHORE DR              WHITMORE LK, MI 48189
14892233   HORNER, MATTHEW D              6260 BUCKSHORE DR            HAMBURG, MI 48189
14892234   HORTON, DEMETRIUS             16425 E 12 MILE RD APT 26          ROSEVILLE, MI 48066
14892235   HORTON, WEBSTER           16528 CHANDLER PARK DRIVE                DETROIT, MI 48224
14892236   HORVATH, MICHAEL             7916 PARK        ALLEN PARK, MI 48101
14892237   HORVATH, SCOTT G           14457 PARKSIDE DRIVE             WARREN, MI 48088
14892238   HOSKINS, TANISHA G            CONIFF PO 12155        HAMTRAMCK, MI 48212
14892239   HOTCHKISS, LUCAS           40 DAVENPORT ST. APT 409             DETROIT, MI 48201
14892240   HOUBECK, JOHN E         557 SONIA AVE           MADISON HEIGHTS, MI 48071
14892241   HOUCK, JACOB G        1534 OCHER ST            NOVI, MI 48374
14892242   HOUGH, SCOTT A         1045 ROBINS RD           LANSING, MI 48917
14892243   HOUSE, ANDREW D           2264 E CORK STREET APT 3B              KALAMAZOO, MI 49001
14892244   HOUSER, TANYA         2416 18 TH STREET            WYANDOTTE, MI 48192
14892245   HOUSTON, DERRELL            19539 JOANN         DETROIT, MI 48205
14892246   HOUSTON, ROBIN R          1501 E. NORTH ST.          HOBART, IN 46342
14892247   HOUSTON, SHAMIKA             18919 MALLINA          GROSSE POINTE, MI 48236
14892248   HOWARD II, VANZELL             4411 FRENCH ROAD           DETROIT, MI 48214
14892249   HOWARD MILLER CLOCK CO                PO BOX 77362         DETROIT, MI 48277−0362
14892251   HOWARD, ANTHONY              5500 HARVARD AVE            CLEVELAND, OH 44105
14892252   HOWARD, CANDACE             17263 KINGSBROOKE CIR              CLINTON TOWNSHIP, MI 48038
14892253   HOWARD, CHERYLL            6317 POTOMAC CIRCLE              WEST BLOOMFIELD, MI 48322
14892254   HOWARD, CLINTON           15900 MAPLE HTS BLVD.              MAPLE HTS, OH 44137
14892255   HOWARD, IAN D        20919 WICK RD            TAYLOR, MI 48180
14892256   HOWARD, MARC E          22266 CIVIC CENTER DRIVE #207               SOUTHFIELD, MI 48033
14892257   HOWARD, PATRICK R             218 BROOKSIDE DR           FLUSHING, MI 48433
14892258   HOWARD, RONDA J           2680 SETTLERS CREEK DRIVE               FENNVILLE, MI 49408
14892259   HOWARD, SHANE M            31105 HOOVER RD           WARREN, MI 48093
14892260   HOWARD, STEVEN J           48266 MENTER           CHESTERFIELD, MI 48047
14892261   HOWE, LAURA A        47485 TILCH RD            MACOMB, MI 48044
14892262   HOWELL AREA CHAMBER OF COM.                 123 E. WASHINGTON ST.          HOWELL, MI 48843
14892263   HOWELL, CARSEN J          827 E MICHIGAN AVE             MARSHALL, MI 49068
14892264   HOWELL, JIMMIE        2417 HWY N            FORISTELL, MO 63348
14892265   HOWELL, SCOTT D         30524 LUND AVE             WARREN, MI 48093
14892266   HOWELL−CUNNINGHAM, DAJA A                 7191 TOMAHAWK TRAIL             REYNOLDSBURG, OH
           43068
14892267   HOWLETT, TRACEY           140 MORNINGSTAR DRIVE                BELLE VERNON, PA 15012
14892268   HOWZE, TYRONNE          27646 PARKVIEW BLVD APT 710                WARREN, MI 48092
14892269   HOY, MILTON       1666 ABERDEEN AVENUE                 COLUMBUS, OH 43211
14892270   HRIPKO, RAYMOND A             379 FARMINGTON CIRCLE              MEDINA, OH 44256
14892271   HROMA, BARBARA W              445 WILSON STREET           DOWNERS GROVE, IL 60515
14892275   HTA COMPANIES, INC.            5855 NORTH MICHIGAN RD.             DIMONDALE, MI 48821
14892276   HUBBARD, KENNY           9516 FAIR OAKS DRIVE             GOODRICH, MI 48438
14892277   HUBBARD, PAULA A            369 CHERRY COVE LANE              ROUND LAKE BEACH, IL 60074
14892278   HUBBARD, SHAWN D             8629 JENNINGS STATION RD             JENNINGS, MO 63136
14892279   HUBBARD, STEVE M            14456 MORTENIVEW DR              TAYLOR, MI 48180
14892280   HUBERT, JARRETT R           1939 KOZY CT         INTERLOCHEN, MI 49643
14892281   HUBLICK, CALEB M          626 LEWIS ST − PO BOX 732             BOYNE CITY, MI 49712
14892282   HUDENKO, MARTIN           18228 WINWOOD             BROWNSTOWN, MI 48193
14892283   HUDGINS, KAMDYN            39350 VILLAGE GREEN BLVD               APT 103     FARMINGTON HILLS, MI
           48331
14892284   HUDNELL, GERALD M             1917 CORNELIUS SE           GRAND RAPIDS, MI 49507
14892285   HUDSON, ANTHONY            6615 GILBERT AVENUE              PARMA, OH 44129
14892286   HUDSON, JOLANDA           63 RADLEY ST           BATTLE CREEK, MI 49017
14892287   HUDSON, JULIAN        315 STEWARD APT I−45              JACKSON, MI 49201
                  Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 75 of 173
14892288   HUDSON, LADONTEY               10011 DIXIE          REDFORD, MI 48239
14892289   HUDSON, MEGAN M              3998 LAMONT DR              WATERFORD, MI 48329
14892290   HUDSON, VANESSA             8665 FARMBROOK                DETROIT, MI 48224
14892291   HUERTA, LAWRENCE               1012 E NORTH RD.            FOX RIVER GROVE, IL 60021
14892292   HUETTER, GLENN            2034 SWALLOW HILL RD                APT. 104        PITTSBURGH, PA 15220
14892293   HUEY, DEBORAH A             8835 ANGLING ROAD               PORTAGE, MI 49024
14892294   HUFF, BRADLEY          5855 IVORY RD              ALLENDALE, MI 49401
14892295   HUFF, BRENDON P            5855 IVORY RD            ALLENDALE, MI 49401
14892296   HUFF, TYLER A         884 WOOD SORREL LANE                  PERRYSBURG, OH 43551
14892297   HUFFMAN, JOHN W             1216 HESS AVE            SAGINAW, MI 48601
14892298   HUFFMAN, TATE           5709 EGGERT PLACE                BRIGHTON, MI 48116
14892299   HUFFMASTER CRISIS RESPONSE LLC                   1055 W MAPLE RD.           CLAWSON, MI 48017
14892300   HUG, SUSAN        106 SHAFFER BLVD.                BRYAN, OH 43506
14892301   HUGGINS, JOSEPH M             8435 CHAPP           WARREN, MI 48089
14892302   HUGHES FURNITURE INDUSTRIES                   PO BOX 486         952 STOUT ROAD         RANDLEMAN, NC
           27317
14892303   HUGHES, ALEXIS M            130 N DORCHESSTER AVE                WHEATON, IL 60187
14892304   HUGHES, JOSHUA L            8134 OAKWOOD AVE.                MUNSTER, IN 46321
14892305   HUGHES, KELVIN G            16534 GRANTS TRAIL              ORLAND PARK, IL 60467
14892306   HUGHES, KIARA          3075 CREEK DRIVE               GRAND RAPIDS, MI 49512
14892307   HUGHES, KIMBERLY J              130 N DORCHESTER AVE               WHEATON, IL 60187
14892308   HUGHEY, JOANN           11371 HAZELTON               REDFORD, MI 48239
14892309   HUGHEY, WILL          12644 MERCEDES               REDFORD, MI 48239
14892310   HUGO, HARRISON T             59257 AMHERST             NEW HAVEN, MI 48048
14892311   HUGOS LOCKSMITHING & KEYS INC                    207 S. EUCLID AVE.         BAY CITY, MI 48706
14892312   HUISMAN, DEANNA J              4331 TAVISTOCK DR             WAYLAND, MI 49348
14892313   HULBERT, KALEN            2187 WOODLEAF CT                OKEMOS, MI 48864
14892314   HULCE, CHRISTOPHER J              890 E MICHIGAN AVE             MARSHALL, MI 49068
14892315   HULWAY, SEAN L            740 HIDDEN LANE              GROSSE POINTE WOODS, MI 48236
14892316   HUMAYUN, SYED MUHAMMAD USMA                        613 STEEPLECHASE RD            SAINT CHARLES, IL
           60174
14892317   HUMENNY, JAMIE L             3775 VILLAGE CT             TROY, MI 48084
14892318   HUMPERT, KELLIE R             611 18TH ST. APT. 1          BAY CITY, MI 48708
14892319   HUMPHRIES, KEVIN D              7454 CONVENTION #149             WARREN, MI 48092−4730
14892320   HUND, JASON         46890 CYNTHIA              MACOMB, MI 48044
14892321   HUNG YEH INTERNATIONAL CORP                    LEVEL 2 LOTEMAU CENTRE              VAEA STREET      APIA
           WESTERN SAMOA
14892322   HUNSAKER, JOSEPH M               10029 E BELLEVUE            EATON RAPIDS, MI 48827
14892323   HUNT SIGN COMPANY               1724 COOLIDGE             BERKLEY, MI 48072
14892324   HUNT, AMANDA           5137 GRISWOLD ROAD                  KIMBALL, MI 48074
14892325   HUNT, BROOKE          19525 NICKE ST             CLINTON TWP, MI 48035
14892326   HUNT, EDWARD L            8087 CHALMERS              WARREN, MI 48089
14892327   HUNT, ENRIQUE M            2440 N WASHTENAW                B      CHICAGO, IL 60647
14892328   HUNT, JONATHAN L             19525 NICKE ST           CLINTON TOWNSHIP, MI 48035
14892329   HUNT, LEWIS        15005 LINCOLN              EASTPOINTE, MI 48021
14892330   HUNT, PETER K         381 PARK RIDGE LANE, UNIT F                 AURORA, IL 60504
14892331   HUNT, TRACIE         9043 WORMER               REDFORD, MI 48239
14892332   HUNT, VANESSA           503 N. 79TH ST           EAST SAINT LOUIS, IL 62203
14892333   HUNTER DOUGLAS FABRICATION                    PO BOX 405756          ATLANTA, GA 30384−5756
14892334   HUNTER, ADAM D            4924 N OVERHILL             NORRIDGE, IL 60706
14892335   HUNTER, ANA         2937 REMINGTON OAKS LANE                    WEST BLOOMFIELD, MI 48324
14892336   HUNTER, SHAVONDIA               11635 MEADOWS CIRCLE               BELLEVILLE, MI 48111
14892337   HUNTINGTON BANK               ATTN MARIE SMITH              1368 SOUTH US HIGHWAY
           131       MI−355       PETOSKEY, MI 49770
14892338   HUNTOON, DEBRA J             572 SHERWIN NE             CEDAR SPRING, MI 49319
14892339   HUNTOON, STEVEN W               572 SHERWIN NE             CEDAR SPRINGS, MI 49319
14892340   HURD, RICKEY         12369 OAK ST             CARLETON, MI 48117
14892341   HURD, TREVOR          2239 BOATFIELD AVE                BURTON, MI 48529
14892342   HUREYN, AMIR A           14088 APRIL LANE             WARREN, MI 48088
14892343   HURLEY, MARTIN L             2161 JARMAN ST             TROY, MI 48085
14892344   HURT, ROBERT L          12419 ARLINGTON               DETROIT, MI 48212
14892345   HUSSAIN, AJMAL           28305 JAMES DR             WARREN, MI 48092
14892346   HUSTON, RYAN          2479 HADDEN ST               MUSKEGON, MI 49441
14892347   HUTCHINS, CHARLES              6474 POTTER RD            BURTON, MI 48509
14892348   HUTCHINSON, JODI L             5505 FOREST BEND SE             ADA, MI 49301
14892349   HUTCHINSON, MARGARET A                  P.O. BOX 8294         GREEN VALLEY LAKE, CA 92341−8294
14892350   HUTCHINSON, PARKER N                5505 FOREST BEND DR SE              ADA, MI 49301
14892351   HUTCHINSON, WENDY A                 7333 S WHISPERING HILLS             TRAVERSE CITY, MI 49684
14892352   HUTTON, JENNIFER            350 E WASHINGTON ST               JOLIET, IL 60433
14892353   HUXTABLE, STANLEY D                4261 MOHAVE CT SW             GRANDVILLE, MI 49418
14892354   HYATT, SARAH E           8184 STONE TRACE CIRCLE                WESTERVILLE, OH 43081
14892355   HYDE, ERIC       440 W WALLED LAKE DR                   WALLED LAKE, MI 48390
14892356   HYMAS, CHRIS         24181 COUNTRY SQUIRE ST #243                  CLINTON TWP, MI 48035
14892357   HYSI, REI      22412 HILLCREST DRIVE                WOODHAVEN, MI 48183
14892358   HYTOWER, BLAYR             18111 MUIRLAND              DETROIT, MI 48221
14891765   Hala Hag−mohammad           5810 W 87th St, Apt 2D          Burbank, IL 60459
14891768   Haley Skipper     1490 Lowell Ct           Crofton, MD 21114
                   Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 76 of 173
14891832   Hanley LM Properties, LLC             Carmody MacDonald P.C.             120 South Central Ave., Ste. 1800       St. Louis,
           MO 63105
14891833   Hanley LM Properties, LLC             Lenette Realty and Investment Co.          c/o Matt Willett       1401 S. Brentwood
           Blvd., Ste. 520        St. Louis, MO 63144
14891839   Hannah Jeudevine           34124 Utica         Fraser, MI 48026
14891921   Hartford Insurance Co of the Midwest            1 Hartford Plaza         Hartford, CT 06155
14891935   Harwood Hts, IL          7300 W. WILSON AVENUE                  HARWOOD HEIGHTS, IL 60706
14891941   Hassan Jaafar         5715 DaCosta Street          Dearborn Heights, MI 48127
14891991   Heather Dietrichson           3117 Woodslee Drive          Royal Oak, MI 48073
14891992   Heather Erin Paulocsak           786 Chauncey ln         Kent, OH 44240
14891998   Hector Balderas         2428 Cloverdale Road           Naperville, IL 60564
14892079   Hexaware Technologies Limited             101 Wood Avenue South, Suite 101             Iselin, NJ 08830
14892077   Hexaware Technologies Limited             Hexaware Technologies Limited             Kalpesh Bhatt, Senior VP,
           Finance         101 Wood Avenue South, Suite 600             Iselin, NJ 08830
14892078   Hexaware Technologies Limited             Kalpesh Bhatt, Senior VP, Finance           101 Wood Avenue South, Suite
           600        Iselin, NJ 08830
14892107   Hillary E Carrozza          904 Summit Dr          Wexford, PA 15090
14892123   Hisham Ghannam             10640 Yankee Ridge           Frankfort, IL 60423
14892140   Hodonou Capo−Chichi              21260 Green Hill Rd 105          Farmington Hills, MI 48335
14892206   Homer and Rhonda Spradlin             Homer Spradin          2229 Beverly Drive          Hagerstown, MD 21740
14892250   Howard Scott Mathews             706 N Wright Street         Naperville, IL 60563
14892272   Hsin Ya Wood Industry Co., Ltd (Hywd)              Hsin Ya Wood Industry Co., Ltd            Binh Giao Ward Thuan Giao
           Village        Thuan An Dist 820000 Viet Nam
14892273   Hsin Ya Wood Industry Co., Ltd (Hywd)              MAIN POINT ENTERPRISE LIMITED                     2ND FLOOR,
           BUILDING B            SNPF PLAZA SAVALAAP
14892274   Hsin Ya Wood Industry Co., Ltd (Hywd)              WF Trading Holding Limited            27−01, Jalen Molek
           3/10        Taman Molek, JB 81100
14892359   I&L DISTRIBUTING                5824 12TH AVE.           BROOKLYN, NY 11218
14892362   IBARRA, PORFIRIO                1100 KELLY AVE            JOLIET, IL 60435
14892363   IBM CORPORATION−YR6                    P.O. BOX 645670           PITTSBURGH, PA 15264−5254
14892364   IBM Credit LLC           One North Castle Drive          Armonk, NY 10504
14892365   IBN−ABDULLA, MUHAMMAD A                       4816 HELEN             DEARBORN, MI 48126
14892367   IBRAHIM, IBRAHIM M                 9127 FALCON RIDGE DR                 BRIDGEVIEW, IL 60455
14892368   IBRAHIM, OTHMAN                  9127 FALCON RIDGE DRIVE                 BRIDGEVIEW, IL 60455
14892369   IBRAHIM, RAND R                13917 FARR DR.           STERLING HEIGHTS, MI 48312
14892370   IC ELECTRIC INC              10082 S M−43 HWY             DELTON, MI 49046
14892371   ICLE         1020 GREENE STREET                ANN ARBOR, MI 48109−1444
14892372   ICON HEALTH & FITNESS                  PO BOX 734122            CHICAGO, IL 60673−4122
14892373   ICON SIGNS INC.              250 US HIGHWAY 41 E              NEGAUNEE, MI 49866
14892374   ICONIC PINEAPPLE                3015 ROUTE 32           WEST FRIENDSHIP, MD 21794
14892375   IDEAL PAINTING               923 W. CHISOLM ST.             ALPENA, MI 49707
14892376   IDEHEN, BEST O              1389 CONCORD PLACE DRIVE #2A                    KALAMAZOO, MI 49009
14892377   IDOL, JORDAN D               2513 8TH STREET            WYANDOTTE, MI 48192
14892378   IDUnATE, ERASMO A                 35405 ASH          WAYNE, MI 48184
14892379   IDVILLE           5376 52ND STREET SE              GRAND RAPIDS, MI 49512
14892380   IFTLC, INC.          1151 ROBIN DR.             MONROE, MI 48161
14892381   IGNATOWSKI, JAMES M                  3412 N NEWCASTLE AVE                  CHICAGO, IL 60634
14892382   IIAMS, THOMAS E                214 UNION ST          GRAND LEDGE, MI 48837
14892385   ILLINOIS DEPARTMENT OF REVENUE                        P.O. BOX 19053           SPRINGFIELD, IL 62794−9053
14892397   ILLINOIS SECRETARY OF STATE                    LICENSE RENEWAL                 3701 WINCHESTER
           RD.         SPRINGFIELD, IL 62707−9700
14892399   ILLINOIS TOLLWAY AUTHORITY                      P.O. BOX 5544            CHICAGO, IL 60680
14892400   ILLUME           10501 ELM CREEK BLVD NORTH                     MAPLE GROVE, MN 55369
14892401   ILLUMINATED MOBILE                   6030 N. SHERIDAN RD.              SUITE 1712           CHICAGO, IL 60660
14892403   ILYAS−ALI, ARSHIA                1929 GROSSE POINTE COURT                  HANOVER PARK, IL 60133
14892404   IMARK BUILDERS INC.                 P.O. BOX 498          JOPPA, MD 21085
14892405   IMAX CORPORATION                   PO BOX 733331           DALLAS, TX 75373−3331
14892406   IMERI, RAHIM            1906 ARBOR GATE CT                 PLAINFIELD, IL 60586
14892407   IMG USA            508 W BATEMAN CIRCLE                 CORONA, CA 92880−2011
14892408   IMTIAZ, MUSTAFA                 2783 LINDGREN TRAIL               AURORA, IL 60503
14892409   IN THE NEWS INC.               8517 SUNSTATE STREET                TAMPA, FL 33634
14892410   INAM RAHIM             318 LUCILLE LANE               SCHAUMBURG, IL 60193
14892411   INDEED INC.            MAIL CODE 5160              P.O. BOX 660367            DALLAS, TX 75266−0367
14892412   INDIA HOUSE BRASS, INC                  PO BOX 266          1900 SIGMAN ROAD                CONYERS, GA 30012
14892413   INDIANA DEPARTMENT OF REVENUE                         P.O. BOX 7087           INDIANAPOLIS, IN 46207−7087
14892416   INDIANA MICHIGAN POWER                     Indiana Michigan Power Center            110 E. Wayne St.       Fort Wayne, IN
           46801
14892415   INDIANA MICHIGAN POWER                     P.O. BOX 371496            PITTSBURGH, PA 15250−7496
14892418   INDUSTRIAL BATTERY PRODUCTS                       75 REMITTANCE DRIVE DEPT 1576                    CHICAGO, IL
           60675−1576
14892420   INDUSTRIAS MAGTOMER CUEROS Y P                         CHACABUCO 320               AVELLANEDA 06600
           ARGENTINA
14892421   INFANTE, MATTHEW                  1745 104TH AVE            ZEELAND, MI 49464
14892422   INFOR (US) INC.            P.O. BOX 1450           0       MINNEAPOLIS, MN 55485−7418
14892423   INFORMATION PLUS                  251 DONNELL DR.             COLDWATER, MI 49036
14892424   INGENICO INC.             3025 WINDWARD PLAZA                  SUITE 600           ALPHARETTA, GA 30005
14892425   INGERSOLL, ANDREW G                   3128 CHALKSTONE AVENUE                    ELGIN, IL 60124−8946
14892426   INGERSOLL, JOHN                1351 FIELDSTONE COURT                 BROADVIEW HEIGHTS, OH 44147
                   Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20          Page 77 of 173
14892427   INGLERIGHT, RILEY M                  1835 SPENCER            NORTON SHORES, MI 49441
14892428   INGLES, MELISSA A                481 W HAPPFIELD DR                ARLINGTON HEIGHTS, IL 60004
14892429   INGWEILLER, SHAUN                   2019 MADDY LANE               KEEGO HARBOR, MI 48320
14892430   INNOVATION MECHANICAL INC.                        1203 OLD SMELTER ROAD               UNION, MO 63084
14892431   INSCCU−ASFE               PO BOX 6271             INDIANAPOLIS, IN 46206−6271
14892432   INSPERITY BUSINESS SERVICES LP                       P.O. BOX 846055          DALLAS, TX 75284
14892433   INTEGRATED WASTE ANALYSTS, INC.                          7455 New Ridge Road, Suite A−B         Hanover, MD
           21076
14892434   INTEGRITY BUSINESS SOLUTIONS                        26107 SHERWOOD AVE.             WARREN, MI 48091
14892435   INTERCON             635 NORTH BILLY MITCHELL RD                      SALT LAKE CITY, UT 84116−3090
14892436   INTERFACEFLOR                 P.O. BOX 743162            ATLANTA, GA 30374−3162
14892437   INTERGLOBO NORTH AMERICA INC.                          2 COLONY ROAD            JERSEY CITY, NJ 07305
14892438   INTERIOR ENVIROMENTS                     48700 GRAND RIVER AVE                NOVI, MI 48374
14892439   INTERNATIONAL CONTROLS &                        EQUIPMENT CO              35083 CORDELIA          CLINTON TWP., MI
           48035
14892440   INTERNATIONAL EXPRESS SERVICES                          755 W. BIG BEAVER SUITE 112            TROY, MI 48084
14892441   INTERNATIONAL SOS                   ASSISTANCE INC.              P.O. BOX 419386        BOSTON, MA
           02241−9386
14892442   INTERNATIONAL TABLE PADS                       1501 W MARKET ST.             INDIANAPOLIS, IN 46222
14892443   INTERSTATE PARTNERS 1 LLC.                     C/O RIVER CADDIS DEVELOPMENT                   1038 TROWBRIDGE
           ROAD           EAST LANSING, MI 48834
14892444   INTERSTATE PARTNERS 1, L.L.C.                     C/O RIVER CADDIS DEVELOPMENT, LLC                  1038
           TROWBRIDGE ROAD                   EAST LANSING, MI 48834
14892446   INVESTCO OF MICHIGAN LLC                      4459 PONTIAC LAKE RD.              WATERFORD, MI 48328
14892445   INVESTCO OF MICHIGAN LLC                      4459 PONTIAC LAKE ROAD               WATERFORD, MI 48328
14892447   INZURRIAGA, JARED A                   7719 W BALMORAL AVE                 CHICAGO, IL 60656
14892448   IPSOS MMA INC.               301 MERRITT 7 4TH FLOOR                 NORWALK, CT 06851
14892449   IQBAL, ARUBA A                8422 W GREGORY ST #2N                 CHICAGO, IL 60656
14892450   IRC RETAIL CENTERS                  814 COMMERCE DRIVE, STE 300                 OAK BROOK, IL 60523
14892452   IRC RETAIL CENTERS                  814 COMMERCE DRIVE, STE 300                 OAK BROOK, IL 60523
14892451   IRC RETAIL CENTERS                  PO BOX 6351            CAROL STREAM, IL 60197−6351
14892453   IRELAND, JONATHON                   1455 MARIA ST            FLINT, MI 48507
14892454   IRELAND, JUSTIN J               952 MAJOR ST             FLINT, MI 48507
14892455   IRFAN, MUHAMMAD AMMAR B                         1887 SOMERSET DRIVE 3A              GLENDALE HEIGHTS, IL
           60139
14892456   IRLA, JULIA M             412 PARK DR.             CLAWSON, MI 48017
14892457   IRVIN III, BILLY E             7111 ARCOLA              DETROIT, MI 48234
14892458   IRVINE, MICHAEL J                9326 PIEDMONT ST              DETROIT, MI 48228
14892459   IRWIN, HANNAH                2070 CHADWICK WAY                  MUNDELEIN, IL 60060
14892460   IS LEASE ADMINISTRATION SERV.                       2977 LENOX DRIVE            TROY, MI 48098
14892461   ISAACS, JOSHUA J               22011 MASCH AVENUE                  WARREN, MI 48091
14892462   ISAACSON, THOMAS R                   7221 WIRTH DR             DARIEN, IL 60561
14892463   ISCG          612 NORTH MAIN               ROYAL OAK, MI 48067
14892464   ISERMAN, RICHARD C                   1148 WHISPERING KN               ROCHESTER HILLS, MI 48306
14892465   ISHAM, ALEC              10603 6 1/2 MILE ROAD              BATTLE CREEK, MI 49014
14892466   ISLAM, NOZROL                33788 ORBAN DR.              STERLING HEIGHTS, MI 48310
14892467   ISLAMI, JAKUP              18801 VANDERHAVEN LN.                   LIVONIA, MI 48152
14892468   ISLEY, KATHERINE I                1815 PAULINE BLVD UNIT 2                 ANN ARBOR, MI 48103
14892469   ISMAIL, ADEL G               2550 WEST VILLAGE DRIVE                  TOLEDO, OH 43614
14892470   ISOGENT PARTNERS LLC                    P.O. BOX 703645            DALLAS, TX 75370
14892471   ISOM, SHANA L               792 PENNSYLVANIA DRIVE                   PALATINE, IL 60074
14892472   ISOVITSCH, BRANDI R                  4298 SCIOTO PARKWAY                POWELL, OH 43065
14892473   IVAN, CHRISTOPHER                  11201 CANTERBURY                WARREN, MI 48093
14892474   IVANHOE CAMBRIDGE                     ATTN Sunita Manhant, SENIOR DIRECTOR                LEGAL AFFAIRS           95
           WELLINGTON STREET WEST, SUITE 600                         TORONTO, ON M5J 2R2
14892475   IVERY, LEILA             9236 WILDEMERE                 DETROIT, MI 48206
14892476   IVES, ROBERT A               6895 SCOTT WOODS CT                 COMSTOCK PARK, MI 49321
14892477   IVORY−CLARK, PATRICK M                     900 WHITMORE RD APT 103               HIGHLAND PARK, MI 48203
14892478   IZEWSKI, MICHAEL                 3908 ELM ST.            DOWNERS GROVE, IL 60515
14892360   Ian Altena         707 Sunset Hills Dr          Middleville, MI 49333
14892361   Ian Krapp−Erving            47296 Blossom Ln            Macomb, MI 48044
14892366   Ibrahim S Abed Al−Rahman               5107 W 114th St          Alsip, IL 60803
14892383   Ilene Germain          Ilene         8936 Dixie Hwy          PO Box 230225        Fair Haven, MI 48023
14892384   Iliya Tanchev         8624 W. Carmen Ave, FL 2              Norridge, IL 60706
14892386   Illinois Dept of Revenue           Attn Bankruptcy Unit          James R Thompson Center −Concourse Level         100
           West Randolph Street            Chicago, IL 60601−3274
14892387   Illinois Office of the Attorney General           Carbondale        Consumer Protection Division       601 S. University
           Ave         Carbondale, IL 62901
14892388   Illinois Office of the Attorney General           Chicago        Consumer Protection Division       100 W. Randolph
           St        Chicago, IL 60601
14892389   Illinois Office of the Attorney General           East Central IL       Consumer Protection Division      1776 E
           Washington St           Urbana, IL 61802
14892390   Illinois Office of the Attorney General           Metro East IL        Consumer Protection Division      201 West
           Pointe Drive         Suite 7         Belleville, IL 62226
14892391   Illinois Office of the Attorney General           Northern IL        Consumer Protection Division      Zeke Giorgi
           Center         200 South Wyman St Suite 307              Rockford, IL 61101
14892392   Illinois Office of the Attorney General           South Regional        Consumer Protection Division      8100 S Stony
           Island Suite C         Chicago, IL 60617
                   Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 78 of 173
14892393   Illinois Office of the Attorney General         Springfield       Consumer Protection Division       500 S. 2nd
           St        Springfield, IL 62701
14892394   Illinois Office of the Attorney General         West Central IL        Consumer Protection Division       628 Maine
           St        Quincy, IL 62301
14892395   Illinois Office of the Attorney General         West Regional        Consumer Protection Division        306 N. Pulaski
           Rd         Chicago, IL 60624
14892396   Illinois Secretary of State         Jesse White       213 State Capitol      Springfield, IL 62756
14892398   Illinois State Treasurer        Legal Dept         James R Thompson Center         100 W Randolph St Suite
           15−600          Chicago, IL 60601
14892402   Illuminated Mobile          John P. Gibbs         6030 N. Sheridan Rd #1712        Chicago, IL 60660
14892414   Indiana Dept of Revenue            Bankruptcy Section MS 108          100 N Senate Ave N240        Indianapolis, IN
           46204
14892417   Indiana Office of the Attorney General           Consumer Protection Division       302 W. Washington St.         5th
           Floor         Indianapolis, IN 46204
14892419   Industrias Magromer Cueros Y Pieles S.A.             Acceso Sanmartin S/N Y Calle 114         Mercedes, Buenos Aires
           06600 Argentina
14892479   J KAPTUR CONSULTING LLC                     32344 CAMBRIDGE DR.             WARREN, MI 48093
14892480   J QUEEN NEW YORK                  37 W 20TH ST.         NEW YORK, NY 10011
14892481   J&G Brokerage           926 Sam T Barkley Drive           New Albany, MS 38652
14892482   J&J LOCKSMITHS INC                  1015 EAST CORK STREET              KALAMAZOO, MI 49001
14892483   J. J. KELLER & ASSOCIATES INC.                  P.O. BOX 6609         CAROL STREAM, IL 60197−6609
14892484   J.C. EHRLICH            P.O. BOX 13848           READING, PA 19612−3848
14892485   J.D. REAL ESTATE INC.                4333 S. PULASKI RD.           CHICAGO, IL 60632
14892486   J.J. GUMBERG CO.              C/O WATERWORKS PHASE II                  1051 BRINTON ROAD            PITTSBURGH, PA
           15221
14892488   J.J. GUMBERG CO.              WATERWORKS PHASE II                 1051 BRINTON ROAD             PITTSBURGH, PA
           15221
14892487   J.J. GUMBERG CO.              WATERWORKS PHASE II                 GUMBERG ASSOCIATES− CHAPEL
           SQUARE             LOCKBOX 781345, P.O. BOX 8500                PHILADELPHIA, PA 19178−1345
14892489   JAAFAR, HASSAN K                 5715 DACOSTA            DEARBORN, MI 48127
14892490   JABER, MOHAMMED                   3842 CAMELT DR SE             GRAND RAPIDS, MI 49546
14892491   JABRA, ALEXIA              5645 ACORN LN              STERLING HEIGHTS, MI 48314
14892493   JACK H SCHWARTZ DBA MAYSUN                        REALTY ASSOCIATES              13 DEERFIELD
           LANE           BEACHWOOD, OH 44122
14892494   JACKOWIAK, CAROL                   13431 KERR          PLAINFIELD, IL 60585
14892496   JACKSON FURNITURE CO                     PO BOX 1359         CLEVELAND, TN
14892498   JACKSON JR, WILMER E                   12612 RALEIGH DR           STERLING HEIGHTS, MI 48313
14892499   JACKSON LOCAL SCHOOL DISTRICT                        BOARD OF EDUCATION               ATTN ROBERT M. MORROW,
           ESQ.          Two Miranova Pl           Ste 220       Columbus, OH 43215−7050
14892500   JACKSON, AHMAD                 11858 GALBA DR             ST. LOUIS, MO 63033
14892501   JACKSON, ALANA D                 13079 E OUTER DRIVE              DETROIT, MI 48224
14892502   JACKSON, ALICE               349 DANIEL ST            WESTLAND, MI 48186
14892503   JACKSON, ANGELA D                   1442 DIVISION COURT            SAINT CHARLES, IL 60174
14892504   JACKSON, ANTHONY                   12585 HAMPSHIRE             DETROIT, MI 48213
14892505   JACKSON, BRANDON                   19884 ELM CT          HARPER WOODS, MI 48225
14892506   JACKSON, CALVIN S                 43254 HILLSBORO DR             CLINTON TOWNSHIP, MI 48038
14892507   JACKSON, CARLA                16753 FIELDING ST.            DETROIT, MI 48219
14892508   JACKSON, CHAD A                7998 BROWN RD             VERMONTVILLE, MI 49096
14892509   JACKSON, CHARLANA                    12823 PROSPECT AVE             WARREN, MI 48089
14892510   JACKSON, DALLAS M                   1134 WILLOW STREET             GRAND LEDGE, MI 48837
14892511   JACKSON, DANIEL                30671CONCORD COURT APT D                  ROSEVILLE, MI 48066
14892512   JACKSON, DAVID                16172 GREENVIEW              DETROIT, MI 48219
14892513   JACKSON, DAVID                21510 SYLVAN DR.             BROWNSTOWN, MI 48134
14892514   JACKSON, EDWARD                  5510 GRAYTON             DETROIT, MI 48224
14892515   JACKSON, FREDDIE                 19550 LAKE SHORE DRIVE               LYNWOOD, IL 60411
14892516   JACKSON, JAINA C               10431 AUBURN CT              HUNTLEY, IL 60142
14892517   JACKSON, JALEN M                315 WESTBROOK CIRCLE                 NAPERVILLE, IL 60565
14892518   JACKSON, JAMES M                 1026 28TH STREET SW             WYOMING, MI 49509
14892519   JACKSON, JAMIL R               20433 SPENCER            DETROIT, MI 48234
14892520   JACKSON, JENNIFER                 2110 WOODMONT DR W                CANTON, MI 48188
14892521   JACKSON, JESSIE V               8072 JEWETT            WARREN, MI 48089
14892522   JACKSON, JODI L              1411 OAKBROOK E              ROCHESTER HILLS, MI 48307
14892523   JACKSON, JULIA R               13029 SIDONIE           WARREN, MI 48089
14892524   JACKSON, KAPRIS C                 1417 N CHARLES            SAGINAW, MI 48601
14892525   JACKSON, KEVIN               19752 SNOWDEN ST               DETROIT, MI 48235
14892526   JACKSON, KYLE               12824 SHERMAN AVE                WARREN, MI 48089
14892527   JACKSON, LASHONDA J                   15761 GREENFIELD            DETROIT, MI 48227
14892528   JACKSON, LATRICE R                  13501 VILLAGE SQUARE DR APT103                SOUTHGATE, MI 48195
14892529   JACKSON, LEROY R                 22040 MILITARY ST            DEARBORN, MI 48123
14892530   JACKSON, MARLON D                   273 N SWORD ST SW             GRAND RAPIDS, MI 49548
14892531   JACKSON, PHILLIP               3525 YELLOWSTONE DR SW                  GRANDVILLE, MI 49418
14892532   JACKSON, RAHEME L                   412 WEST LENOX AVE              FORT WAYNE, IN 46807
14892533   JACKSON, ROBERT                 501 SIDNEY ST           GREENSBURG, PA 15601
14892534   JACKSON, ROWENA L                   7775 RADCLIFFE ST            DETROIT, MI 48210
14892535   JACKSON, RYAN D                18070 SCHAEFER HWY                DETROIT, MI 48235
14892536   JACKSON, SAMANTHA                    2779 WEST FORK RIVER DR              FOWLERVILLE, MI 48836
14892537   JACKSON, STEVEN                900 DESERT OAK CT              UNIT 15A         LAS VEGAS, NV 89145
14892538   JACKSON, SYDNI               1920 CHENE            DETROIT, MI 48207
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 79 of 173
14892539   JACKSON, TANAISHA M             13223 ST ERVIN AVE          DETROIT, MI 48215
14892540   JACKSON, TIFFANY V            6870 SAINT MARYS STREET             DETROIT, MI 48228
14892541   JACKSON, TYLON           25282 MOUNTMARTRE CT #4              OAK PARK, MI 48237
14892542   JACKSON, ZAREIA           15375 OAKFIELD ST           DETROIT, MI 48227
14892543   JACOB TODD DESIGNS             12705 US 31 NORTH          SUITE A−4      CHARLEVOIX, MI 49720
14892544   JACOBI, KRYSTAL          1218 PARK AVE           GRAND HAVEN, MI 49417
14892545   JACOBS, BENNIE L          116 W 108TH ST         CHICAGO, IL 60628
14892546   JACOBUS ENERGY            P.O. BOX 88249        MILWAUKEE, WI 53288−0249
14892547   JACOBY, DAVID R          8350 E. DR N         BATTLE CREEK, MI 49014
14892548   JACOBY, JAEDIN M           34 E STRATHMORE            PONTIAC, MI 48340
14892553   JADE PIG VENTURES −ALPINE RETAIL, L.L.C.               50 LOUIS NW, SUITE 600       GRAND RAPIDS, MI
           49503
14892556   JADE PIG VENTURES −ALPINE RETAIL, L.L.C.               50 LOUIS NW, SUITE 600       GRAND RAPIDS, MI
           49503
14892554   JADE PIG VENTURES −ALPINE RETAIL, L.L.C.               C/O CWD REAL ESTATE INVESTMENT, LLC           15
           IONIA, SW, SUITE 630         GRAND RAPIDS, MI 49503
14892555   JADE PIG VENTURES −ALPINE RETAIL, L.L.C.               C/O LANDLORD COUNSEL           601 THREE MILE
           ROAD, NW, SECOND FLOOR              GRAND RAPIDS, MI 49544
14892552   JADE PIG VENTURES−             ALPINE RETAIL LLC          50 LOUIS STREET NW SUITE 600         GRAND
           RAPIDS, MI 49503
14892557   JAFRI, SYED ZEESHAN            5940 PINE HOLLOW ROAD             CARPENTERSVILLE, IL 60110
14892558   JAGLARSKI, JACOB           1264 BROOKLINE CT            NAPERVILLE, IL 60563
14892559   JAGMIN, NANCY          15103 CLASSIC DR.           BATH, MI 48808
14892560   JAIPUR HOME         315 S. LINCOLN STREET A−2             LOWELL, AR 72745
14892561   JAIPUR LIVING        PO BOX 890626           CHARLOTTE, NC 28289
14892564   JAM BEST ONE FLEET SERVICE              5353 STICKNEY AVE.          TOLEDO, OH 43612
14892565   JAM BEST−ONE FLINT MI             BEST−ONE STORE 65           1325 W. HILL RD.      FLINT, MI 48507
14892576   JAMES PHILLIPS         P.O. BOX 859         BAY CITY, MI 48707
14892582   JAMES, BREA        4856 MOCK ORANGE DR               CANAL WINCHESTER, OH 43110
14892583   JAMES, DESHAWN            26750 ROBERTA ST           ROESVILLE, MI 48066
14892584   JAMES, ELLITHA L          19604 PARKSIDE          ST CLAIR SHORES, MI 48080
14892585   JAMES, JOHN B        35111 BRITTANY PARK #106              HARRISON TWP, MI 48045
14892586   JAMES, KENNETH           29501 KELLY RD          ROSEVILLE, MI 48066
14892587   JAMES, MARTIN R          27110 COLLINGWOOD              BASEMENT APT         ROSEVILLE, MI 48066
14892588   JAMES, TREVON          10901 SOMERSET           DETROIT, MI 48224
14892589   JAMES, WILLIAM J          906 BUCKNELL RD            WHITEHALL, OH 43213
14892594   JAMIE YOUNG COMPANY               331 W. VICTORIA          GARDENA, CA 90248
14892595   JAMISON, ANNIECE L            20045 BENTLER          DETROIT, MI 48219
14892596   JAMNIK, KAROLENA             457 VALLEY DRIVE UNIT 202            NAPERVILLE, IL 60563
14892601   JANCOVIC, STEVEN J           6948 W BERWYN AVE             CHICAGO, IL 60656
14892604   JANKOWSKI, BRANDI             4755 ALDUN RIDGE           APT 201       COMSTOCK, MI 49321
14892605   JANNERETH, MADELINE R              988 4MILE RD NW #1D           WALKER, MI 49544
14892606   JANS, JUDY S       819 S CENTENNIAL RD             HOLLAND, OH 43528
14892607   JANSE−VREELING, JANICE M              1324 JOHNSON DR           APT 1825     BUFFALO GROVE, IL
           60089
14892608   JANSSEN, BRAD         1336 BRIARCHASE DR              O FALLON, MO 63368
14892609   JANZ, RACHELE         6496 LAKE MEADOW DR.               WATERFORD, MI 48327
14892610   JAQUAYS, WILLIAM            45120 CATALPA BLVD.            MACOMB, MI 48044
14892611   JARBOU AND SONS            MARATHON GAS STATION               30953 MOUND RD         WARREN, MI
           48092
14892612   JAREMA, CYNTHIA M             34170 BIRCHWAY CR.           STERLING HEIGHTS, MI 48312
14892613   JARVIS, JOSHUA M          1828 N WOODLAND             PORT HURON, MI 48060
14892617   JASON MICHAEL KATZ PC              30665 NORTHWESTERN HWY              SUITE 202      FARMINGTON
           HILLS, MI 48334
14892619   JASON ROONEY          3016 OAKVILLE WOODS CT.               ST. LOUIS, MO 63129
14892620   JASON, SANDRA          5864 VIENNA WAY            LANSING, MI 48917
14892621   JASON, STUART K          49831 LEICESTER          SHELBY TOWNSHIP, MI 48315
14892623   JASTAL, JOSHUA S          3634 HAZELHURST AVENUE               TOLEDO, OH 43612
14892624   JASZCZUK P.C.        311 S. WACKER DRIVE             SUITE 1775       CHICAGO, IL 60606
14892625   JAUPAJ, SILVANA          18205 UNIVERSITY PARK DRL              LIVONIA, MI 48152
14892626   JAVELOV, MARGO J            402 N CASTELL AVENUE             ROCHESTER, MI 48307
14892627   JAX & BONES        365 CLOVERLEAF DR.              SUITE D        BALDWIN PARK, CA 91706
14892629   JAY, MICHAEL P         323 INDIAN RIDGE TRAIL             WAUCONDA, IL 60084
14892631   JAYNES, SCOTT         39229 DILLINGHAM ST             WESTLAND, MI 48186
14892633   JB HUNT TRANSPORT INC             PO BOX 98545         CHICAGO, IL 60693−8545
14892634   JB PRINTING CO.        3111 LAKE ST.          KALAMAZOO, MI 49048
14892635   JBBJ INC.      1538 LAWNDALE ST.             DETROIT, MI 48209
14892636   JBJ TRUCK SERVICE INC.           P.O. BOX 672        PETOSKEY, MI 49770
14892637   JC DESIGNS INC.        1107 N MAIN STREET            SUITE 101       HIGH POINT, NC 27262
14892638   JCS CONSTRUCTION SERVICES LLC                2000 E. OAKLEY PARK RD.         SUITE 204      COMMERCE
           TWP., MI 48390
14892639   JDY INTERNATIONAL INC             2/F 1350 VALLEY VISTA DR           DIAMOND BAR, CA 91765
14892643   JEFF LEONARD         1701 PARKLINE DR APT 10             PITTSBURGH, PA 15227
14892644   JEFF TALBOT        1072 CALLAWAY COURT                HOWELL, MI 48843
14892645   JEFFERY, CHRISTOPHER D             6767 CHALMERS AVE            WARREN, MI 48091
14892651   JEFFREY M JOHNSON             21700 EASTBROOK COURT             GROSSE POINTE WOODS, MI 48236
14892655   JEFFRIES III, DONALD          2870 US−31 APT 3         LEVERING, MI 49755
14892656   JEFFRIES, AYANA          9559 HEMINGWAY             REDFORD, MI 48239
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 80 of 173
14892657   JEFFRIES, SHARIF           9559 HEMINGWAY              REDFORD, MI 48239
14892658   JENCKS, GAVIN X            9361 CLIO ROAD            CLIO, MI 48420
14892659   JENDRUSIK, ROBERT T               1859 JOHN R         ROCHESTER HILLS, MI 48307
14892663   JENKINS, ALDARRYLLIAN                 31481 MOUND RD             WARREN, MI 48092
14892664   JENKINS, CAROL            133 WILLOWDALE DR                APT 24         FREDERICK, MD 21702
14892665   JENKINS, HEATHER              111 RAILROAD STREET               BLANDBURG, PA 16619
14892666   JENKINS, JERRY J           20633 PIEDMONT             CLINTON TOWNSHIP, MI 48036
14892667   JENKINS, JUSTIN           115 EASTON AVE.             O FALLON, IL 62269
14892668   JENKINS, KEVIN           20775 CYMAN AVE              WARREN, MI 48091
14892669   JENKINS, MARY T            33066 DEER WOOD              LENOX, MI 48048
14892670   JENKINS, TANIKA            3645 W GRENSHAW               CHICAGO, IL 60624
14892671   JENKINSON, KASSIDY               225 S. GROVE ST           YPSILANTI, MI 48198
14892679   JENNINGS, RANDY             13007 JADE COVE             FORT WAYNE, IN 46845
14892680   JENSEN, ANN           3107 LAUREL RIDGE CIR               BRIDGEVILLE, PA 15017
14892681   JENSEN, CLAIRE L            2923 MAPLEWOOD               ROYAL OAK, MI 48073
14892682   JERED ROOKER            18553 VERNON              BROWNSTOWN, MI 48193
14892685   JEREMY CHISHOLM               P.O. BOX 9534          WYOMING, MI 49509
14892686   JEREMY KANOUSE               40516 WALTER DR.             STERLING HEIGHTS, MI 48310
14892689   JERNIGAN, ERIC C            15909 E STATE FAIR            DETROIT, MI 48205
14892690   JERNIGAN, MICHAEL               22850 PETERSBURG AVE               EASTPOINTE, MI 48021
14892691   JERNIGAN, SHARON L               5561 N SEYMOUR RD              FLUSHING, MI 48433
14892694   JERRY HOTOP PAINTING LLC                 3478 HWY T           PERRYVILLE, MO 63775
14892695   JERUSALEM PROPERTIES LLC.                  5116 MECKLER LANE              WARREN, MI 48092
14892697   JERUSALEM PROPERTY, LLC                  12626 E JEFFERSON            DETROIT, MI 48215
14892696   JERUSALEM PROPERTY, LLC                  5116 MECKLER LANE              WARREN, MI 48092
14892698   JERUSALEM PROPERTY, LLC                  5116 MECKLER LANE              WARREN, MI 48092
14892699   JESNEK, STEVEN T            2376 BOB WHITE CT              CASCADE TOWNSHIP, MI 49546
14892705   JETER, GERALD F            8545 WESTFIELD STREET                DETROIT, MI 48204
14892706   JETS PIZZA         4185 E 14 MILE RD            STERLING HTS, MI 48310
14892707   JETT, MARY          1808 PELTON PARK LANE                SANDUSKY, OH 44870
14892708   JEUDEVINE, HANNAH L                34124 UTICA RD.           FRASER, MI 48026
14892709   JEUDEVINE, MALIA M               23215 JOY         ST.CLAIR SHORES, MI 48082
14892710   JEWELL, TONYA             11121 KINGS POINT RD              ALANSON, MI 49706
14892711   JFP/ALESCO          P.O. BOX 3128           MILWAUKEE, WI 53201−3128
14892712   JGM FLOORS           2012 STAFFORD             MILFORD, MI 48381
14892713   JGW FURNITURE             5101 OLD HWY S #670             LEBANON, GA 30146
14892714   JIANGSU CHENYU ARTS & CRAFTS                    26 INDUSTRIAL PARK
           ZHOUZHUANG             KUNSHANG              JIANGSU 215325 CHINA
14892715   JIAXING JOY FURNITURE CO.,LTD                  BUILDING 4 NO 1200 QING FENG            SOUTH
           ROAD         TONG XIANG 314500 CHINA
14892716   JIBIRAEI, LEANDA            201 N SQUIRREL RD , APT 606              AUBURN HILLS, MI 48326
14892717   JIM MCCABE           128 WEST UNION ST.              WEST CHESTER, PA 19382
14892719   JIM THOMPSON            C/O TENNANT & ASSOC.                1700 STUTZ DRIVE SUITE 61         TROY, MI
           48084
14892720   JIMENEZ, ALEC J           19 G WILDWOOD LANE                BOLINGBROOK, IL 60440
14892721   JIMENEZ, BRANDON               2061 BERWYN CT             WYOMING, MI 49519
14892722   JIMENEZ, CHRISTOPHER A                121 WESTMERE RD              DES PLAINES, IL 60016
14892723   JIMENEZ, JUAN           2228 N LOCKWOOD               CHICAGO, IL 60639
14892724   JIMENEZ, RACHEL M              2504 WISCONSIN AVE               MUSKEGON, MI 49445
14892725   JIMENEZ, SALVADOR               10011 HAMILTON CT              BELLEVILLE, MI 48111
14892726   JIMERSON II, CLIFTON             15470 BRINGARD DR              DETROIT, MI 48205
14892727   JIMERSON, STEVIE V             19344 FENELON            DETROIT, MI 48234
14892729   JIMMIES TOWING             4201 W MICHIGAN AVE                JACKSON, MI 49201
14892731   JIRIK, KRISTIE         12968 SUNRISE DRIVE              LEMONT, IL 60439
14892732   JIWEI USA         829 SHADY MOSS CT.               WALNUT, CA 91789
14892733   JJ SOLUTIONS LLC            5557 E. PLEASANT VALLEY RD.                 SHEPHERD, MI 48883
14892734   JJONES, MICHELLE D              19946 SAN JUAN           DETROIT, MI 48221
14892735   JJWSC II PA LIMITED PARTNERSHIP                  1620 NORTH TUCKAHOE STREET              BELLWOOD, PA
           16617
14892737   JJWSC II PA LIMITED PARTNERSHIP                  1620 NORTH TUCKAHOE STREET              BELLWOOD, PA
           16617
14892736   JJWSC II PA LIMITED PARTNERSHIP                  PO BOX 31          ATLOONA, PA 16603
14892738   JKL REAL ESTATE CO., LLC               3140 SPRING STREET             WEST BLOOMFIELD, MI 48322
14892739   JKL REAL ESTATE CO., LLC               3140 SPRING STREET             WEST BLOOMFIELD, MI 48322
14892740   JLA HOME FABRICS              45875 NORTHPORT LOOP EAST                  FREMONT, CA 94538
14892741   JMB LIMITED PARTNERSHIP, FOR ITSELF AND                      ON BEHALF OF JMB JOINT VENTURE           11
           STONE GATE COURT               PIKESVILLE, MD 21208
14892742   JMB LIMITED PARTNERSHIP, FOR ITSELF AND                      ON BEHALF OF JMB JOINT VENTURE           ATTN
           JULES SHAIVITZ           11 STONE GATE COURT                 PIKESVILLE, MD 21208
14892743   JMEC        75 REMITTANCE DRIVE DEPT 6080                   CHICAGO, IL 60675−6080
14892744   JMH Restoration, Inc.        dba Fibrenew Three Rivers         Jeffrey M Hecker     1462 Anderson
           Rd      Pittsburgh, PA 15209
14892745   JML Trucking        James M. Landsbach           PO Box 15         Luxor, PA 15662
14892747   JOANNA KLOTZ             32336 OLD FORGE LANE               FARMINGTON HILLS, MI 48334
14892748   JOBPRO SERVICES             115 TANGLEWOOD TRAIL                 LOUISVILLE, KY 40223
14892749   JOCELYN WOLF             1326 RACE STREET             BALTIMORE, MD 21230
14892750   JOCHUM, MICHAEL               818 KENWOOD AVE               WEST CHICAGO, IL 60185
14892754   JOE MCGHANS TOWING, INC                 943 W POLK RD            HART, MI 49420
                  Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 81 of 173
14892757   JOFRAN INC.        ONE JOFRAN WAY               NORFOLK, MA 02056
14892758   JOHANNESSEN, DANIEL                440 MEADOW DRIVE APT 5          TROY, IL 62294
14892759   JOHANSSON, MEGAN M                2436 LAKESHORE BLVD APT 905           YPSILANTI, MI 48198
14892765   JOHN CHICKERING            6605 MAJESTIC WAY NE             ROCKFORD, MI 49341
14892767   JOHN DANGELO           13248 FORESTVIEW             SHELBY TOWNSHIP, MI 48315
14892770   JOHN DOEZEMA           P.O. BOX 481           SPRING LAKE, MI 49456−0481
14892773   JOHN DOEZEMA REAL ESTATE                  100 GRANDVILLE AVE., STE 100         GRAND RAPIDS, MI
           49503
14892771   JOHN DOEZEMA REAL ESTATE                  C/O NAI MID−MICHIGAN          2149 JOLLY ROAD, SUITE
           200      OKEMOS, MI 48864
14892772   JOHN DOEZEMA REAL ESTATE                  C/O VLAHAKIS COMMERCIAL             2149 JOLLY ROAD SUITE
           200      OKEMOS, MI 48864
14892780   JOHN K. WEINSTEIN            ALLEGHENY COUNTY TREASURER                 436 Grant Street     Room 108,
           Courthouse     Pittsburgh, PA 15219
14892781   JOHN KARIMALIS           28600 MEADOWBROOK               NOVI, MI 48377
14892786   JOHN P HINTZ        533 S GRAND AVE             LANSING, MI 48933−2405
14892787   JOHN PETERS PROFESSIONAL                 LIMOUSINES INC.        55 WALNUT STREET SUITE
           102B       NORWOOD, NJ 07648
14892788   JOHN POSLOSKI          32052 NEW CASTLE DR.             WARREN, MI 48093
14892789   JOHN RICHARD COLLECTION                  306 EASTMAN STREET          GREENWOOD, MS 38930
14892790   JOHN SPURRIER          402 LEROY            FERNDALE, MI 48220
14892792   JOHN, JONATHAN           608 BENTLEY            MONROE, MI 48162
14892794   JOHNS, AMY         5221 ATCHISON RD             BELLAIRE, OH 43906
14892795   JOHNS, JOHN P        1230 WEST WILLOW              LANSING, MI 48915
14892796   JOHNS, LANISE         16500 QUARRY RD APT 425             SOUTHGATE, MI 48195
14892797   JOHNSON CONTROLS SECURITY SOLUTIONS                    P.O. BOX 371967       PITTSBURGH, PA
           15250−7967
14892798   JOHNSON III, CLIFFORD C              269 GREENE ST       WOONSOCKET, RI 02895
14892799   JOHNSON III, JOHNNY             18342 BEECHWOOD           ROSEVILLE, MI 48066
14892800   JOHNSON PREMIUM HARDWOOD                     FLOORING INC        825 SENTOUS ST          INDUSTRY, CA
           91748
14892801   JOHNSON, AARON R             8444 EVERGREEN           DETROIT, MI 48228
14892802   JOHNSON, AMBER J            25249 FILMORE #126          TAYLOR, MI 48180
14892803   JOHNSON, ANGELICA S               229 S 21ST      SAGINAW, MI 48601
14892804   JOHNSON, ANTHONY S               9452 GENESEE ST.        PO BOX 153        NEW LOTHROP, MI 48460
14892805   JOHNSON, ANTHONY V                29636 BONNIE DR        WARREN, MI 48093
14892806   JOHNSON, ARMANI D              1430 HIDDEN VALLEY DR SE APT2            KENTWOOD, MI 49508
14892807   JOHNSON, ASHLEY B              1000 CHARLELA LN          ELK GROVE VILLAGE, IL 60007
14892808   JOHNSON, BRENT A            347 SUNBURRY DR            HOWELL, MI 48855
14892809   JOHNSON, BRITANIE             29555 LAUREL WOODS DR APT 106            SOUTHFIELD, MI 48034
14892810   JOHNSON, CALVIN D             14166 PENROD ST          DETROIT, MI 48223
14892811   JOHNSON, CARL E           3701 FOXCROFT CIRCLE             FLINT, MI 48507
14892812   JOHNSON, CHAD A            355 ISABELLE AVE           KIMBALL, MI 48074
14892813   JOHNSON, CHARLETTA                277 S ELIZABETH AVE.        FERGUSON, MO 63135
14892814   JOHNSON, COLE          2433 DANBURY DR AS              GRAND RAPIDS, MI 49506
14892815   JOHNSON, CONNELL R               165 BOONE CR DR APT1 ROOM E           BOONE, NC 28607
14892816   JOHNSON, CONNIE J            44405 BAYVIEW AVE           CLINTON TWP, MI 48038
14892817   JOHNSON, COREY D             7612 EAST WARREN           DETROIT, MI 48214
14892818   JOHNSON, CORTNEY A               1776 E ELZA APT 1       HAZEL PARK, MI 48030
14892819   JOHNSON, CURTIS C            7190 SOUTH FORK DR           SWARTZ CREEK, MI 48473
14892820   JOHNSON, DANIEL R             59198 RAVENNA DRIVE            MATTAWAN, MI 49071
14892821   JOHNSON, DANIEL W              19219 MARTIN DRIVE          CLINTON TOWNSHIP, MI 48038
14892822   JOHNSON, DARBY            3200 BLOSSOM DR            WEST BLOOMFIELD, MI 48324
14892823   JOHNSON, DELANO E              21460 DEQUINDRE RD APT 104           WARREN, MI 48091
14892824   JOHNSON, DEONTA L              20854 LANCASTER ST          HARPER WOODS, MI 48225
14892825   JOHNSON, DERRICK             36430 VANDYKE AVE            APT 208      STERLING HEIGHTS, MI 48312
14892826   JOHNSON, DERRICK             937 E ISABELLA AVE          MUSKEGON, MI 49442
14892827   JOHNSON, DIANNE            17191 LENORE           DETROIT, MI 48219
14892828   JOHNSON, DONOVAN               20001 8 MILE RD        SAINT CLAIR SHORES, MI 48080
14892829   JOHNSON, DORRELL R               13051 CAMDEN         DETROIT, MI 48213
14892830   JOHNSON, DREW           102 DUNDEE DR            BATTLE CREEK, MI 49014
14892831   JOHNSON, ETHAN B             5244 COTTONDALE           WYOMING, MI 49519
14892832   JOHNSON, GEORGE J             471 W FAIRMONT          PONTIAC, MI 48340
14892833   JOHNSON, GEORGETTE D                7972 BIRCHWOOD          JENISON, MI 49428
14892834   JOHNSON, JACK E          18421 GREENVIEW AVE              DETROIT, MI 48219
14892835   JOHNSON, JAKE R          3894 LUCILLE DR            LAMBERTVILLE, MI 48144
14892836   JOHNSON, JAMES           14119 MAYFIELD            DETROIT, MI 48205
14892837   JOHNSON, JAMES T           2561 SANDY RIDGE DR            APT 202       WALKER, MI 49534
14892838   JOHNSON, JANINE L            1691 HILDA DRIVE          SANDWICH, IL 60548
14892839   JOHNSON, JEFFREY M              21700 EASTBROOK CT.          GROSSE POINTE WOODS, MI 48236
14892840   JOHNSON, JEFFREY R             9239 GALE RD.         WHITE LAKE, MI 48386
14892841   JOHNSON, JENNIFER             20119 ARCADIA DRIVE           CLINTON TOWNSHIP, MI 48036
14892842   JOHNSON, JILL A         1906 HARRIS ST           SAGINAW, MI 48601
14892843   JOHNSON, KEYOSHA L               32 MARTIN LUTHER KING           PONTIAC, MI 48342
14892844   JOHNSON, LARRY J           13901 EDMORE            DETROIT, MI 48205
14892845   JOHNSON, LAUREN             418 LOCUST STREET           BURNHAM, PA 17009
14892846   JOHNSON, LETISHIA C             428 FREDERICK AVE          DETROIT, MI 48202
14892847   JOHNSON, LINNELL            30759 QUINKERT ST APT 204           ROSEVILLE, MI 48066
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 82 of 173
14892848   JOHNSON, MARCUS R               19339 MITCHELL          DETROIT, MI 48234
14892849   JOHNSON, MARK (PIER) D               9194 CELESTINE DR          VAN BUREN TWP, MI 48111
14892850   JOHNSON, MARQUS               1216 QUARRY AVE NW             GRAND RAPIDS, MI 49504
14892851   JOHNSON, MAURICE               19941 BRAILE         DETROIT, MI 48219
14892852   JOHNSON, MICAH            25721 BILLETTE DR            WARREN, MI 48091
14892853   JOHNSON, NELISHA              221 W KENNETT ROAD             PONTIAC, MI 48340
14892854   JOHNSON, OC         109 EAST FRANKLIN STREET                 JACKSON, MI 49201
14892855   JOHNSON, PATRICK J              9824 WEBB         WALES, MI 48027
14892856   JOHNSON, PATRICK O               5322 VALLEYVIEW DR            SWARTZ CREEK, MI 48473
14892857   JOHNSON, REUBEN              30554 SOUTHFIELD RD APT 236            SOUTHFIELD, MI 48076
14892858   JOHNSON, RYAN A             3515 QUAIL CREEK DRIVE             HOWELL, MI 48843
14892859   JOHNSON, TEIA          4548 KEVIN CT.           WEST BLOOMFIELD, MI 48322
14892860   JOHNSON, TERRANCE N                14828 ANNE AVE         ALLEN PARK, MI 48101
14892861   JOHNSON, TYRONE J              3710 HOMEWOOD            TOLEDO, OH 43612
14892862   JOHNSON, WILLIAM D               248 ABERDEEN CT          BELLEVILLE, MI 48111
14892863   JOHNSON, WILLIAM D               45809 CUSTER AVE          UTICA, MI 48317
14892864   JOHNSON, ZACHARIAH M                 17318 BRADY STREET           REDFORD, MI 48240
14892865   JOHNSON−BUTLER, DOMINIK R                  3900 SOMERSET AVE           DETROIT, MI 48224
14892866   JOHNSTON, KEITH M              407 COWLES AVE           JOLIET, IL 60435
14892867   JOINER−GRANT, CHLOE                4458 FARLIN AVE          SAINT LOUIS, MO 63115
14892868   JOLLY, LINDA F         18282 UNIVERSITY PARK DRIVE                LIVONIA, MI 48152
14892869   JOMAA, BILAL         27015 RICHARDSON ST.              DEARBORN HEIGHTS, MI 48127
14892870   JONATHAN L. BURT              15593 GAYLORD           REDFORD, MI 48239
14892873   JONES III, JIMMIE R          209 S MAIN ST #6         WILMINGTON, IL 60481
14892874   JONES, ADRIYANNA D               3895 YORKLAND DR APT 5            COMSTOCK PARK, MI 49321
14892875   JONES, AISHA        602 DEVON LN              ROMEOVILLE, IL 60446
14892876   JONES, ALEXANDER L               86 CLEVELAND          TRENTON, MI 48183
14892877   JONES, ALEXIS         1357 GREGORY             LINCOLN PARK, MI 48146
14892878   JONES, ALYSSA B           414 GALAHAD RD             BOLINGBROOK, IL 60440
14892879   JONES, ANDREW L             1735 N CAROLINA ST           SAGINAW, MI 48602
14892880   JONES, BOOKER           8270 DENWOOD DR. APT 15               STERLING HEIGHTS, MI 48312
14892881   JONES, BRIAN        820 SALT ST            SALTSBURG, PA 15681
14892882   JONES, CARLTON R             20015 OHIO         DETROIT, MI 48221
14892883   JONES, CHARLES           21456 SYRACUSE             WARREN, MI 48091
14892884   JONES, CHRISTOPHER P               2446 ROYAL AVENUE            BERKLEY, MI 48072
14892885   JONES, CONSTANCE              3241 HEBRON DRIVE            PITTSBURGH, PA 15235
14892886   JONES, DAMARIUS             8228 CADILLAC AVE            WARREN, MI 48089
14892887   JONES, DANTE         1310 EAST 279TH STREET              APT 60       EUCLID, OH 44132
14892888   JONES, DARSHEA A             1913 E LARNED          DETROIT, MI 48207
14892889   JONES, DAVID         975 GARDEN ST NW               WARREN, OH 44485
14892890   JONES, DAVID V          31000 WESTGATE BLVD               NOVI, MI 48377
14892891   JONES, DEANNA F            20829 WALTON CT            CLINTON TWP, MI 48036
14892892   JONES, DEVANTE            19772 ALBION           DETROIT, MI 48234
14892893   JONES, DEVIN L         15410 LEIGHTON DRIVE, CLINTON                CHARTER TOWNSHIP OF CLINTON, MI
           48038
14892894   JONES, DEVON G           9551 OAKBROOKE LANE               APT#5        HOWELL, MI 48843
14892895   JONES, DONALD D            10507 MERLIN           DETROIT, MI 48224
14892896   JONES, DONTAE K            14100 COLLINGHAM             DETROIT, MI 48205
14892897   JONES, HERMAN           16501 COYLE            DETROIT, MI 48235
14892898   JONES, JACK       2918 BANCROFT RD                FAIRLAWN, OH 44333
14892899   JONES, JASON M          5857 MAPLE DRIVE SW              SOUTH BOARDMAN, MI 49680
14892900   JONES, JEREMY          382 FRANKLIN LAKE CIRCLE                OXFORD, MI 48371
14892901   JONES, JERMAIN          21083 SYACUSE AVE              WARREN, MI 48091
14892902   JONES, JOHN T        5354 LINDA            WARREN, MI 48092
14892903   JONES, KAYLEE          5577 NORTH RED PINE CIRCLE                KALAMAZOO, MI 49009
14892904   JONES, KEITH D         104 DIAMOND AVE SE              GRAND RAPIDS, MI 49506
14892905   JONES, KRISTYN M            548 HOLLAND ST            MARINE CITY, MI 48039
14892906   JONES, LAUREN B            33 PICKFORD RD           SMITHS CREEK, MI 48074
14892907   JONES, LYNN C         169 SPARROW LANE               BOLINGBROOK, IL 60490
14892908   JONES, MACKENZIE M               6093 NORTH BIRCH HILL DR            KIMBALL, MI 48074
14892909   JONES, MARIAN          29136 FOREST HILL DR.             FARMINGTON HILLS, MI 48331
14892910   JONES, MARQUAN A               4304 MACDOUGAL CIRCLE              LANSING, MI 48911
14892911   JONES, MARZELL            32665 DOVER AVE            WARREN, MI 48088
14892912   JONES, MYRA         6675 TIGERLILLY DRIVE              KALAMAZOO, MI 49009
14892913   JONES, OMAR         20255 BUFFALO              DETROIT, MI 48234
14892914   JONES, RYAN C         4236 YORBA LINDA              ROYAL OAK, MI 48073
14892915   JONES, STEVE D          1024 PALMER ST            KALAMAZOO, MI 49001
14892916   JONES, TAMEKA M             5990 WASHINGTON ST.             APT 1G       MERRILLVILLE, IN 46410
14892917   JONES, TERRY         6025 FRAMINGHAM ROAD                 BALTIMORE, MD 21206
14892918   JONES, TONIA        34841 MOUND RD #286               STERLING HEIGHTS, MI 48310
14892919   JONES, TRACY J         37455 GREENWOOD ST               WESTLAND, MI 48185
14892920   JONES, WARDELL            28801 IMPERIAL DR APT A103              WARREN, MI 48093
14892921   JONES, WILLIAM           17201 LITTLEFIELD            DETROIT, MI 48235
14892922   JONES, WILLIAM P            1018 ALBERTA           FERNDALE, MI 48220
14892923   JONES−GATLIN, SHARON A                 27105 THORNRIDGE DR           GRAND BLANC, MI 48439
14892925   JONNA MANAGEMENT GROUP, L.L.C.                   2360 ORCHARD LAKE ROAD           SYLVAN LAKE, MI
           48320
                   Case 20-10553-CSS               Doc 290-1         Filed 04/17/20          Page 83 of 173
14892926   JONNA MANAGEMENT GROUP, L.L.C.                     2360 ORCHARD LAKE ROAD                SYLVAN LAKE, MI
           48320
14892927   JOOS, CHRISTOPHER J               603 KEYSTONE DR             BOLINGBROOK, IL 60440
14892928   JOPLIN, BERNICE            237 CHERRY STREET               MILAN, MI 48160
14892930   JORDAN, DARIUS L              20395 BRIARWOOD CT               SOUTHFIELD, MI 48076
14892931   JORDAN, EDMUNDO                2542 W HOLLYWOOD UNIT 1                 CHICAGO, IL 60659
14892932   JORDAN, EMMA              2201 VALLEYWOOD DR SE APT A9                   GRAND RAPIDS, MI 49546
14892933   JORDAN, PHYLLIS D              3200 JACQUE STREET               FLINT, MI 48532
14892934   JORDAN, RILEY T             11027 MAXWELL AVE               WARREN, MI 48089
14892935   JORDAN, SHEILA D              11338 LUCERNE             REDFORD, MI 48239
14892939   JOSEPH CORY HOLDINGS LLC.                   150 MEADOWLANDS PARKWAY                   4TH
           FLOOR          SECAUCUS, NJ 07094
14892944   JOSEPH L DONATO III, TAX COLLECTOR                     599 Eisenhower Blvd.       Harrisburg, PA 17111
14892950   JOSHUA ROOKER              4444 BAYVIEW AVE.               APT. #48203        CLINTON TWP., MI 48038
14892952   JOSLYNN ROOSE              515 SEDGEFIELD DR.              BLOOMFIELD HILLS, MI 48304
14892953   JOWERS, ANGELICA               15924 SANTA ROSA              DETROIT, MI 48238
14892954   JOWERS, STEVEN B              8103 BLUESTEM AVE               JOLIET, IL 60431
14892956   JOY, ELI        13425 DAWN DEW DRIVE APT 14                   DEWITT, MI 48820
14892958   JPD FINANCIAL            ATTN BILLING DEPT               6920 SANTA TERESA BLVD              SAN JOSE, CA
           95119
14892959   JRNN        P.O. BOX 65130            COLORADO SPRINGS, CO 80962−5130
14892960   JS VIG CONSTRUCTION                15040 CLEAT STREET             PLYMOUTH, MI 48170
14892961   JS WESTFLO LLC             8300 EAGER ROAD SUITE 603                BRENTWOOD, MO 63144
14892962   JS WESTFLO, LLC             45 COLONIAL HILLS DRIVE                ST. LOUIS, MO 63141
14892965   JS WESTFLO, LLC             45 COLONIAL HILLS DRIVE                ST. LOUIS, MO 63141
14892963   JS WESTFLO, LLC             C/O DANNA MCKITRICK, P.C.                7701 FORSYTH BLVD.           SUITE
           800       ST. LOUIS, MO 63105
14892964   JS WESTFLO, LLC             C/O GREENSFELDER, HEMKER, & GALE, P.C.                   10 SOUTH
           BROADWAY              SUITE 2000          ST. LOUIS, MO 63102
14892966   JSL ELECTRIC LLC             45970 APPLE LANE             MACOMB, MI 48044
14892967   JTEK DATA SOLUTIONS                 1860 MICHAEL FARADAY DRIVE                 SUITE 100        RESTON, VA
           20190
14892968   JTS ARCHITECTS             450 E. HIGGINS ROAD STE 202               ELK GROVE VILLAGE, IL 60007
14892969   JUAREZ, JAMES            229 HIGHWOOD AVE                HIGHWOOD, IL 60040
14892970   JUAREZ, JOHNATHAN D                 6733 SOUTH KOSTNER AVE                CHICAGO, IL 60629
14892971   JUDD, MITCHELL D              4374 MACKINAW ROAD                 SAGINAW, MI 48603
14892972   JUDY BELL−COURT OFFICER                  P.O. BOX 1292           ANN ARBOR, MI 48106−1292
14892976   JULIANNE MARSHALL                 1235 GRAYTON             GROSSE POINTE PARK, MI 48230
14892979   JULIE CAMPBELL              15895 RYLAND            REDFORD, MI 48239
14892981   JULIEN, JULIE          1993 LOCHMOOR BLVD.                 GROSSE POINTE WOODS, MI 48236
14892982   JULIEN, KENNETH R              129 MOULTRIE VILLAGE LANE                  ST. AUGUSTINE, FL 32086
14892983   JULIO, DEBORAH             44642 GEORGIA CT.             CLINTON TWP., MI 48038
14892984   JUNCAJ, SHAN            4537 HAYMAN DR               WARREN, MI 48092
14892985   JUNE, SAMUEL B             P.O. BOX 14          NEWPORT, MI 48166
14892986   JUNIORS DISCOUNT TIRE CENTER                    602 E 8TH ST.         TRAVERSE CITY, MI 49686
14892987   JURCZYNSKI, SYLWESTER                  3950 N LAKE SHORE DR , #819D              CHICAGO, IL 60613
14892988   JURGIELEWICZ, JOSEPH                16829 LINCOLN           EASTPOINTE, MI 48021
14892989   JUST, MATTHEW C              1656 MAYER            COLUMBUS, MI 48063
14892990   JUST, TIMOTHY J            22151 GRANDY             CLINTON TWP, MI 48035
14892991   JUSTICE, ALBERT R             2 DELAWARE COURT                 SCHAUMBURG, IL 60193
14892992   JUSTICE, FAITH O            1851 12TH ST          WYANDOTTE, MI 48192
14892993   JUSTICE, NARADA              79 BURLINGAME              DETROIT, MI 48202
14892999   JUSTINIANO, MICHAEL                4395 14TH LN.          HOBART, IN 46342
14893000   JVS EXPRESS LLC             8300 EAGER RD            SUITE 603         BRENTWOOD, MO 63144
14893001   JVS MARKETING LLC                8300 EAGER RD.           SUITE 603         ST. LOUIS, MO 63144
14892492   Jack Eugene Jones         2918 Bancroft Rd         Fairlawn, OH 44333−3220
14892495   Jackson Express Services LLC.          1439 East 175th St        Cleveland, OH 44110
14892497   Jackson Furniture, Catnapper         W. Ronald Jackson, President        1910 King Edward Avenue        Cleveland,
           TN 37311
14892549   Jacqueline A. Lord        3408 Par 4 Circle        Kalamazoo, MI 49008
14892550   Jacquelyn K Laskowsky           31711 Coronet Dr.         Farmington Hills, MI 48334
14892551   Jacquelyn Stamos−Gray           8237 Hemel Lane          Richland, MI 49083
14892563   Jalal Ajami       46511 Van Dyke Avenue            Shelby Township, MI 48317
14892562   Jalal Ajami       6836 Jonathon St.         Dearborn, MI 48126
14892566   Jamal Barakat        7840 W Oakleaf ave          Elmwood Park, IL 60707
14892568   James C Zenor         518 Lawrence St         Petoskey, MI 49770
14892569   James Clark        431 Reduction Rd          Smithton, PA 15479
14892570   James Donnelly         1910 2nd St         Bay City, MI 48708
14892571   James Doran         25 Pine St        Etna, PA 15223
14892572   James E. Welker         120 Greenridge Drive         Genevo, OH 44041
14892573   James F. Volkenant Jr.        71428 Pitt Rd.        Richmond, MI 48062
14892574   James O Banks III        1126 Mackow Dr           Toledo, OH 43607
14892575   James Petrone        389 Laurel Hill Rd         Dunbar, PA 15431
14892577   James R Dennis         1007 Alice St         Whitehall, MI 49461
14892578   James Smolenski         1912 McKees Rocks Rd.            McKees Rocks, PA 15136
14892579   James T Postema         8333 Cline Rd         Ravenna, MI 49451
14892580   James Thorpe         3701 Elmhurst Rd.         Toledo, OH 43613
14892581   James V. Dierickx        3563 Anvil Dr.         Troy, MI 48083
                   Case 20-10553-CSS                   Doc 290-1          Filed 04/17/20            Page 84 of 173
14892567   James a.Peters          23740 Rowe          Dearborn, MI 48124
14892590   Jamie Chapman             30118 Dawson          Garden City, MI 48135
14892591   Jamie Froehlich           5061 W Clark Road           Lansing, MI 48906
14892592   Jamie Holman            18479 Marquette St          Roseville, MI 48066
14892593   Jamie Humenny             3775 Village Court         Troy, MI 48084
14892597   Jan Collins        4104 Boundary Rd            Prospect, OH 43342
14892599   Jan David         7460 Vantage Dr, Unit 203            Columbus, OH 43235
14892600   Jan David         801 Polaris Parkway Unit 143             Columbus, OH 43240
14892598   Jan David         Jan David          7460 Vantage Dr, Unit 203            Columbus, OH 43235
14892602   Jane Ann Brown             2515 Century Ln         Muskegon, MI 49442
14892603   Janet A Williams            131 S Main St        Houston, PA 15342
14892614   Jasmin Smith          3801 Thoroughbred Lane             Owings Mills, MD 21117
14892615   Jason Cockerill          520 S Main St         Davison, MI 48423
14892616   Jason Kashat          45663 Hecker Dr          Utica, MI 48317
14892618   Jason R Harrington             30873 Shapperds ln.        Chesterfield, MI 48051
14892622   Jaspal Singh         1463 Yellowstone Drive            Streamwood, IL 60107
14892628   Jay S Spikes         1299 Cottonwood Drive             Aurora, IL 60506
14892630   Jayaram Law, Inc.            Vivek Jayaram, Partner          125 South Clark Street, Suite 1175   Chicago, IL
           60603
14892632   Jayvin Gasiorowski             28860 Floral       Roseville, MI 48066
14892640   Jean King         6527 Windmere Rd             Harrisburg, PA 17111
14892641   Jeanette L Chatman             4734 Wakefield Road Apt 203            Baltimore, MD 21216
14892642   Jeanne M Bonicker              2516 Whitt Road        Kingsville, MD 21087
14892648   Jeffrey D Turza          137 Shaffer Dr         Groveport, OH 43125
14892647   Jeffrey D Turza          543 Tracy Lane          Clarksville, TN 37040
14892646   Jeffrey D Turza          Jeffrey D Turza         543 Tracy Lane           Clarksville, TN 37040
14892649   Jeffrey J Reynolds            41330 Hamilton Dr         Sterling Heights, MI 48313
14892650   Jeffrey K Laritz         539 Cardinal Dr         Marysville, MI 48040
14892652   Jeffrey Mark Selik            6817 Woodcrest Drive          Troy, MI 48098
14892653   Jeffrey Shifman           29976 Beacontree St          Farmington Hills, MI 48331
14892654   Jeffrey Strong         5052 Sparrow Wood Dr              Waterford, MI 48327
14892660   Jenee E Haist         8043 Theisen          Center Line, MI 48015
14892661   Jenein Sous         1727 S Indiana Ave Unit 318             Chicago, IL 708−543−6927
14892662   Jenica Clark         18471 Fairfield St         Detroit, MI 48221
14892672   Jenna Urick         708 Welch Lane           Smithton, PA 15749
14892673   Jennifer Chan          508 South Georgia Avenue             Martinsburg, WV 25401
14892674   Jennifer Gardunio            8910 W 100th Place          Palos Hills, IL 60465
14892675   Jennifer Kaczmar            14457 Parkside Drive          Warren, MI 48088
14892676   Jennifer Manion           214 Bellgate Court         Walkersville, MD 21793
14892677   Jennifer Morris          2023 2nd Street        Connellsville, PA 15425
14892678   Jennifer Sinha         331 Ridge Lane          Lake in the Hills, IL 60156
14892683   Jeremiah Gregory             422 Cassin Ave        PO Box 154           Newell, PA 15466
14892684   Jeremy Charles Nugent             785 Pershing Ave Apt 8A           Glen Ellyn, IL 60137
14892687   Jeremy Rootes           58 Brookmeadow North Ln SW Apt 7                Grandville, MI 49418
14892688   Jermaine Rollins           2374 Walter Ave          Warren, MI 48092
14892692   Jerome J Nysen II            21712 Love St        Saint Clair Shores, MI 48082
14892693   Jerome Nysen           21712 Love St         Saint Clair Shores, MI 48082
14892700   Jesse Hughes          174 Davis Rd          Smithton, PA 15479
14892701   Jesse Murphy           15178 Cicotte Ave.          Allen Park, MI 48101
14892702   Jessica Grant         8 Frick Ave         Mount Pleasant, PA 15666
14892703   Jessica Hockman             37055 Andrew Dr          Sterling Heights, MI 48312
14892704   Jessica Lechlitner          10325 Deer Creek Dr NE            Ada, MI 49301
14892718   Jim Prohaska          1479 Rockway Avenue              Lakewood, OH 44107
14892728   Jimmie Howell            2417 Highway N           Foristell, MO 63348
14892730   Jimmijon Robbins             700 Green Meadows            Middleville, MI 49333
14892746   Jo Ann Surman            4947 N Harlem Ave            Unit 2        Chicago, IL 60656−3516
14892756   JoEllen Brown           WKMG            4466 N John Young Pkwy              Orlando, FL 32804
14892751   Jodi Lee Ogrady            1175 Peveril Rd        Bloomfield Hills, MI 48304
14892752   Joe Loiacono          1360 Laurel Oaks Drive            Streamwood, IL 60107
14892753   Joe Love         15848 Lockwood Rd             Williamsport, MD 21795
14892755   Joe Zajdel        309 Marshall Drive           Pittsburgh, PA 15235
14892760   John A. Paniccia           3264 Island Cove, #250          Waterford, MI 48328
14892761   John B. Segal          556 Lynne Ave          Ypsilanti, MI 48198
14892762   John Burr         1150 Greenbriar Dr.          Bethel Park, PA 15102
14892763   John Celender          133 Shirehill Dr.        Glenshaw, PA 15116
14892764   John Chapman            42 Village Square Drive           Marietta, PA 17547
14892766   John D Drago           3846 Park Forest Dr.         Flint, MI 48507
14892768   John David         107 Newtown rd            PO Box 259           Star Junction, PA 15482
14892769   John DiMatteo           129 Parkedge Rd          Pittsburgh, PA 15220
14892774   John E Hazeltine           3206 Brookside Dr Apt 11           Traverse City, MI 49686
14892775   John Engle         21709 Rausch Ave            Eastpointe, MI 48021
14892776   John Ferris        1431 Washington Blvd.             Birmingham, MI 48009
14892777   John Gniadecki           1202 E 6th St        Royal Oak, Michigan 48067
14892778   John Ingersoll         1351 Fieldstone Court          Broadview Heights, OH 44147
14892779   John K. Edmunds             1743 Atwood Circle          Naperville, IL 60565
14892782   John Kilian         8107 Bernice St.         Center Line, MI 48015
14892783   John Kovacs          46 McLaughlin Drive            Greensburg, PA 15601
14892784   John M OBryan             2324 Hillsboro Lane          Naperville, IL 60564
                  Case 20-10553-CSS               Doc 290-1         Filed 04/17/20        Page 85 of 173
14892785   John P Clark        745 Fieldview Dr           Grand Ledge, MI 48837
14892791   John T. Orourke          1383 E. 14 Mile Rd          Birmingham, MI 48009
14892793   Johnny Shabani          203 Easton Drive          Gilberts, IL 60136
14892871   Jonathan Miron         30629 Hennigan St            Roseville, MI 48066
14892872   Jonathan Patterson          138 Pine Ridge Road           Lemont Furnace, PA 15456
14892924   Joni K Robinson          2245 Keefer Hwy           Lyons, MI 48851
14892929   Jordan Helmick          3213 Robinson Run Rd             McDonald, PA 15057
14892936   Jorge Lopez        514 Illinois Avenue           Elgin, IL 60120
14892937   Josefina Munoz          4935 S. Keating Ave          Chicago, IL 60632
14892938   Joseph A Asher          18898 Holbrook           Eastpointe, MI 48021
14892940   Joseph D Nickel          3630 Schust Rd          Saginaw, MI 48603
14892941   Joseph Dikowski           25330 Palomino           Warren, MI 48089
14892942   Joseph E Barnes          2652 Royal Vista Dr., 301           Walker, MI 49534
14892943   Joseph J. Molnar         3546 Draper Ave Se           Warren, OH 44484
14892945   Joseph Sommers           28 Oak Knoll Drive          Saint Peters, MO 63376
14892946   Josh Bond        12518 Crabapple Ln             Grand Ledge, MI 48837
14892947   Joshua Flow        4945 Seibert Ave            St Louis, MO 63123
14892948   Joshua McMonagle             325 Maple Street        West Mifflin, PA 15122
14892949   Joshua R Darnell          1582 Dawn St          Ypsilanti, MI 48198
14892951   Joshua Silverstein         20970 Independence Dr            Southfield, MI 48076
14892955   Joy McClemens           550 McElheny Rd            Glenshaw, PA 15116
14892957   Joyce LePage         250 E. Harbortown Dr. #910             Detroit, MI 48207
14892973   Judy Reed        488 Lisa Dr.           West Mifflin, PA 15122
14892974   Julian Barajas       767 Bay Rd            Bay City, MI 48706
14892975   Julianne M Blonkowski             1615 S. Pleasant Valley Rd         Westminster, MD 21158
14892977   Julianne Marshall          1235 Grayton Street         Grosse Pointe Park, MI 48230
14892978   Julie Bernardini        84 Bernardini Ln          Colliers, WV 26035
14892980   Julie Ford       31388 24 Mile Road             Chesterfield, MI 48047
14892994   Justin Bozung         4 Cherry W           Van Buren Twp, MI 48111−5386
14892995   Justin Elrod       39990 Day Dr.            Clinton Township, MI 48038
14892996   Justin Eswein        4402 Skyview Terrace            Gibsonia, PA 15044
14892997   Justin Nelson        605 North 5th St          Mascoutah, IL 62258
14892998   Justin Sisley      319 Mikula Rd            Belle Vernon, PA 15012
14893002   K&J SEPTIC SERVICE LLC                  2360 RIVER ROAD              PETOSKEY, MI 49770
14893003   K/E ELECTRIC SUPPLY CORP                   146 N GROESBECK               MOUNT CLEMENS, MI 48043
14893004   KACHACHI, LAYTH                  49657 WHITEHALL              SHELBY TOWNSHIP, MI 48317
14893005   KACHI, SANDRA                41227 TARRAGON DR                STERLING HEIGHTS, MI 48314
14893006   KACZMAR, JENNIFER L                   14457 PARKSIDE DRIVE              WARREN, MI 48088
14893007   KACZMAREK, MARK E                    28132 BRUSH ST            MADISON HEIGHTS, MI 48071
14893008   KADRICH, ANDREW D                   45727 WAKEFIELD              SHELBY TWP, MI 48317
14893009   KAHLE, RONALD S                 3257 DONLEY AVE               ROCHESTER HILLS, MI 48309
14893010   KAHN, NEAL W               13 MONTEREY DR               VERNON HILLS, IL 60061
14893011   KAIS, AIMEN S             4587 TABOR RD             COMSTOCK PARK, MI 49321
14893012   KAISER, KEITH A               67 SUNSET DRIVE              WATSONVILLE, CA 95076
14893013   KAISER, STEVEN R                13668 JOYCE DR             WARREN, MI 48088
14893015   KAJI, FATIN Y            39575 BAROQUE BLVD                  CLINTON TWP, MI 48038
14893016   KAJI, FEDORA             39575 BAROQUE BLVD                  CLINTON TOWNSHIP, MI 48038
14893017   KAJTEZOVIC, ZEHRA                  2240 W ILLINOIS AVE             AURORA, IL 60506
14893018   KALAL, GERALD                1137 DORUM AVENUE                 STATE COLLEGE, PA 16801
14893019   KALAMAZOO COUNTY HEALTH &                         COMMUNITY SERVICES DEPARTMENT                  311 EAST
           ALCOTT STREET                KALAMAZOO, MI 49001
14893020   KALAMAZOO GAZETTE                     P.O. BOX 9001038           LOUISVILLE, KY 40290−1038
14893021   KALAMAZOO MALL LLC                     330 NORTH DRAKE, LLC                C/O PLAZACORP REALTY ADVISORS
           INC.        200 W. MICHIGAN AVENUE, STE 201                     KALAMAZOO, MI 49007
14893022   KALAMAZOO MALL LLC                     ATTN GENERAL MANAGER                   6650 SOUTH WESTNEDGE
           AVENUE           PORTAGE, MI 49024
14893023   KALAMAZOO MALL LLC                     ATTN LAW/LEASE ADMINISTRATION DEPARTMENT                      350 N.
           ORLEANS ST. SUITE 300                 CHICAGO, IL 60654−1607
14893024   KALB, RUSSEL D               98 NB GRATIOT             UNIT 9         MT CLEMENS, MI 48043
14893025   KALCHIK, JUDETH A                 841 ROSE DR            ANN ARBOR, MI 48103
14893026   KALEITA, MICHAEL                 3825 HILLCREST CT.             WARREN, MI 48092
14893027   KALMBACHER, MCKENZI                     214 FRANKLIN AVE               SWANTON, OH 43558
14893029   KAMINSKI, DALE J               4115 16TH ST           DORR, MI 49323
14893030   KAMINSKI, KEITH W                 33639 FOREST            WAYNE, MI 48184
14893031   KANAGAROO TRADING COMPANY                          4135 WEST MAIN STREET              TUPELO, MS 38801
14893032   KANE, JOHN            230 SUSSEX WAY                GREENSBURG, PA 15601
14893033   KANE, RICHARD L                1045 DELAWARE AVE                MARYSVILLE, MI 48040
14893034   KANGAS, BRIAN                3765 N RACINE AVENUE                CHICAGO, IL 60613
14893035   KANIBAR, RABIH A                 5720 N VERNON ST              DEARBORN HEIGHTS, MI 48127
14893036   KANTENGWA, JEANNETTE                     19 EAST HARBOR DR               LAKE ZURICK, IL 60047
14893037   KAPLON, DANIEL                7939 W BELMONT AVE                ELMWOOD PARK, IL 60707
14893038   KAPOOR, KARAN                 12162 DONAHUE DR                HUNTLEY, IL 60142
14893039   KAPOOR, UMESH                 107 NEWGATE AVE.               NAPERVILLE, IL 60565
14893040   KAPTUR, JILL            236 N HAGER             BARRINGTON, IL 60010
14893041   KARAJANKOVICH, KAREN M                      31164 LEOPARD CIRCLE               CHESTERFIELD, MI 48047
14893042   KARASTAN             MOWHAWK CARPET DISTRIBUTION                         PO BOX 12069      S. IND.
           BLVD          CALHOUN, GA 30701
                  Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 86 of 173
14893044   KAREN GILBERT        1827 VILLAGE GREEN BLVD. #101                 ROCHESTER HILLS, MI 48307
14893048   KAREN L NATALE−COLL              10402 PEARCE MILL ROAD             ALLISON PARK, PA 15101
14893050   KAREN MILLER        7294 MARSHALL RD.               OLIVET, MI 49076
14893053   KARHOFF, MARK         5369 DUFFIELD ROAD               SWARTZ CREEK, MI 48473
14893055   KARNIKOWSKI, MATTHEW L                5723 WINDGATE DR            TOLEDO, OH 43615
14893056   KARR, LESLIE      1148 LAKEPOINT ST.              GROSSE POINTE PARK, MI 48230
14893058   KARTECZKA, JENNIFER E             636 SANDSTONE DRIVE             ROCHESTER HILLS, MI 48309
14893059   KAS ORIENTAL RUGS INC             62 VERONICA AVENUE              SOMERSET, NJ 08873
14893060   KASE, CAMBRIA A         7850 BRIGHTON RD              BRIGHTON, MI 48116
14893061   KASEM ASKAR        5280 ARGYLE              DEARBORN, MI 48126
14893062   KASEM, YASSER S         8421 S OCTAVIA            BRIDGEVIEW, IL 60455
14893063   KASHAT, JASON S        45663 HECKER DR             UTICA, MI 48317
14893064   KASMER, RYAN        6203 THORNTON DR               PARMA, OH 44129
14893065   KASPERSKI, WILLIAM           24331 STRUIN RD.           BROWNSTOWN, MI 48134
14893066   KASPRZAK, MACKENZIE Y               2157 S ELBA RD         LAPEER, MI 48446
14893067   KASSEM, VICTORIA          33115 FRANKLIN ST            WAYNE, MI 48184
14893069   KASUN, MICHAEL         2119 20TH ST           ALTOONA, PA 16601
14893070   KASZUBOWSKI, STEPHEN K               4454 LUTZ DR         WARREN, MI 48092
14893071   KASZUBOWSKI, TOMMI             4454 LUTZ DR          WARREN, MI 48092
14893072   KATE, JEREMY       24110 DENISE BLVD              CLINTON TOWNSHIP, MI 48036
14893077   KATHLEEN MURPHY             451 NORTH ETON UNIT E−8              BIRMINGHAM, MI 48009
14893083   KATSIAS, FRANK        38940 WINKLER             HARRISON TOWNSHIP, MI 48045
14893084   KAUFMAN, JOHN M           PO BOX 851          SOMONAUK, IL 60552
14893085   KAUP RAGHAVENDRA NAYAK                  801 W. THORNWOOD DR.             SOUTH ELGIN, IL 60177
14893086   KAVALOS, EMMANUEL              11292 MCCABE RD            BRIGHTON, MI 48116
14893087   KAY, TIMOTHY       218 MADISON ST UNIT 2B                JOLIET, IL 60435
14893090   KAZUMURA, KATRINA A              535 TERRA SPRINGS CIRCLE             VOLO, IL 60020
14893091   KEALEY, PATRICIA L          350 N MAPLE ST           SAUGATUCK, MI 49453
14893092   KEARNS, KATHERINE            1010 S ADELAIDE ST.           FENTON, MI 48430−2238
14893093   KEATON, CHRISTOPHER M               27134 OSMUN         MADISON HEIGHTS, MI 48071
14893094   KEDZIERSKI, STEPHEN           17210 FORESTWAY DR              EAST HAZEL CREST, IL 60429
14893095   KEECH, KODY       49075 ARKONA RD               BELLEVILLE, MI 48111
14893096   KEENAN, CHASE R         2120 BAINBRIDGE CENTER RD.                 COLOMA, MI 49038
14893097   KEENER, KAMERON M             1010G SUNTREE BLVD             SAINT JOHNS, MI 48879
14893098   KEFFER, CHAD       505 WASHINGTON                KANE, IL 62054
14893099   KEHOE, MATTHEW I           1606 PENNSYLVANIA AVE.               MARYSVILLE, MI 48040
14893100   KEIGLEY, DAMIAN I         11830 HIDDEN HARBOR               HOLLAND, MI 49424
14893101   KEIGLEY, RONALD W            2880 58TH ST         FENNVILLE, MI 49408
14893102   KEILHAUER       DEPT CH 17170             PALATINE, IL 60055−7170
14893103   KEITALYS, MARGUERITE             511 COVENTRY LANE              UNIT #10      CRYSTAL LAKE, IL
           60014
14893105   KEITH ZIMMERMAN            7250 LILY LANE           MIDDLETON, WI 53562
14893106   KEITH, JOHN     775 GATEWAY DRIVE SE                 APT. 828        LEESBURG, VA 20175
14893107   KEITHS MICHIGAN AUTO & GOLF                CART SALES AND SERVICE            31639 MOUND
           ROAD       WARREN, MI 48092
14893108   KELLER FORD INC.         3385 ALPINE AVE N.W.             GRAND RAPIDS, MI 49544
14893109   KELLER, CODY       30046 PAUL CT             WARREN, MI 48092
14893110   KELLEY, CAITLIN M         805 SCOTT LAKE RD              WATERFORD, MI 48328
14893111   KELLEY, EDWARD D           25895 WALDORF             ROSEVILLE, MI 48066
14893112   KELLEY, JALEN       18155 PATTON ST              DETROIT, MI 48219
14893113   KELLEY, KARA L        1518 BLUEBERRY LANE                FLINT, MI 48507
14893114   KELLEY, KARLA        8275 TIMKEN AVE.              WARREN, MI 48089
14893115   KELLOGG, HANSEN, TODD, FIEGEL,               1615 M. STREET N.W. SUITE 400         WASHINGTON, DC
           20036
14893122   KELLY, CHARLES         6002 E. HILL RD.          GRAND BLANC, MI 48439
14893123   KELLY, CHRISTIAN         79 MARTIN AVE             COLUMBUS, OH 43222
14893124   KELLY, CHRISTINE         36463 WEST LYMAN RD               FARMINGTON HILLS, MI 48331
14893125   KELLY, LAUREN        1121 BEACONSFIELD AVE                 GROSSE POINTE PARK, MI 48230
14893126   KELLY, MICHAEL L         2330 WATER WHEEL CT                HOLLAND, OH 43528
14893127   KELLY, PATRICIA A         2330 WATERWHEEL CT                HOLLAND, OH 43528
14893128   KELLY, VINTRIES D         3999 11TH STREET            ECORSE, MI 48229
14893129   KELSO, JORDAN R        325 EDGEWOOD DRIVE                 PERRYSBURG, OH 43551
14893130   KEMP, JUSTIN M       28436 NORTH CLEMENTS CIR                  LIVONIA, MI 48150
14893131   KEN KALCHIK DESIGN            841 ROSE DRIVE           ANN ARBOR, MI 48103−2102
14893132   KENDALL ELECTRIC INC             DUNS#065849168           P.O. BOX 671121      DETROIT, MI
           48267−1121
14893133   KENDALL, BRANDON             3330 FREMBES RD            WATERFORD, MI 48329
14893134   KENDRICK, DAONTE           17264 WILSON AVE             EASTPOINTE, MI 48021
14893135   KENDRICK−BEY, MILIK J            23247 E 15.MILE APT208           CLINTON TOWNSHIP, MI 48035
14893136   KENDZIOR, MICHAEL            348 CONOVER CT            HOWELL, MI 48843
14893139   KENNEBREW, QUARTEZ T               18953 WOODLAND ST             HARPER WOODS, MI 48225
14893138   KENNEBREW− JACKSON, CORY D                 220 PAGE ST NE          GRAND RAPIDS, MI 49505
14893140   KENNEDY FERRIS COMMUNICATIONS                   1431 WASHINGTON BLVD.            BIRMINGHAM, MI
           48009
14893144   KENNEDY III, ROBERT C           53300 HIDDEN MEADOW LANE                NORTHVILLE, MI 48167
14893145   KENNEDY, BRYANT           7066 VICTORY AVE             WARREN, MI 48091
14893146   KENNEDY, DALE        6665 RUSHMORE ST.               JENISON, MI 48428
14893147   KENNEDY, DIJON A         21811 AVON RD            OAK PARK, MI 48237
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 87 of 173
14893148   KENNEDY, PAIGE E            2816 JONQUIL LANE            WOODRIDGE, IL 60517
14893149   KENNEDY, WILLIAM P             9100 MAYFLOWER DR.              PLYMOUTH, MI 48170
14893150   KENNEDY−HUGHES, JOAN                 49 FARRAND PARK            HIGHLAND PARK, MI 48203
14893151   KENNEDY−TORGERSON, JOYCE K                   1985 OLDTOWN           WEST BLOOMFIELD, MI 48324
14893160   KENROY INTERNATIONAL                 PO BOX 776372         CHICAGO, IL 60677−6372
14893161   KENT COUNTY CLERK              180 OTTAWA NW             SUITE 2400       GRAND RAPIDS, MI 49503
14893162   KENTWOOD RENTAL INC.                745 44TH STREET SE          KENTWOOD, MI 49548
14893163   KERBER, AMANDA             619 PARRISH ST           SPRINGFIELD, MI 49037
14893164   KERBY, ANTONIO T            14276 MARSHALL AVE              WARREN, MI 48089
14893165   KERCH, KAMREN A             2609 CANAL DR           WOLVERINE LAKE, MI 48390
14893166   KERCH, KEVIN A          403 SPRING BROOKE DR               BRIGHTON, MI 48116
14893167   KERN, JAMES        1017 KENSINGTON BLVD                 FORT WAYNE, IN 46805
14893168   KERN, SHANTEL          906 CRESTWYCK CIR               MOUNT JOY, PA 17552
14893169   KESSEL, BETHANN            2719 NORTHVALE DR NE               GRAND RAPIDS, MI 49525
14893170   KESSLER, ROBERT            611 DAVIDSON DR            ROCHESTER TWP, PA 15074
14893171   KESSNER, JEFFREY R            1499 PICADILLY DRIVE            HASLETT, MI 48840
14893172   KETCHUM, DANIEL             2924 BURR OAK DR            AKRON, OH 44333
14893173   KETCHUM, NICOLE C             1476 WARD ST           FENTON, MI 48430
14893174   KETZLER FLORAL            3188 W. HILL ROAD            FLINT, MI 48507
14893175   KETZLER, JOSEPH           1161 WOODVIEW DR.              FLINT, MI 48507
14893176   KETZLER, JOSEPH C            1161 WOODVIEW DR             FLINT, MI 48507
14893184   KEYES, KATHLEEN             3084 BAY FRONT COURT              WATERFORD, MI 48328
14893186   KEYSTONE COMMERCIAL                 31000 NORTHWESTERN HIGHWAY, SUITE 200              FARMINGTON
           HILLS, MI 48334
14893187   KEYSTONE COMMERCIAL                 31000 NORTHWESTERN HIGHWAY, SUITE 200              FARMINGTON
           HILLS, MI 48334
14893188   KGT PHOTOGRAPHIC INC.               2897 PINE BLUFFS          HIGHLAND, MI 48357
14893189   KHALIL, HASAN          6554 ROBINDALE             DEARBORN HEIGHTS, MI 48127
14893190   KHALIL, SONJA F          9701 ABERDEEN LN             HUNTLEY, IL 60142
14893191   KHAMORO, DONOVAN M                 6951 CROSSWELL DR            WEST BLOOMFIELD, MI 48322
14893192   KHAN, HUMMAD            17846 W POND RIDGE CIR              GURNEE, IL 60031
14893193   KHARSA, SUHAIL           3106 HUNTINGTON DRIVE               WEST BLOOMFIELD, MI 48322
14893194   KHIDEIR, AHMED K            4703 CARR ST          ROLLING MEADOWS, IL 60008
14893195   KHLEIF, AUNI L        960 PENNINE RIDGE WAY                GRAND LEDGE, MI 48837
14893196   KHLEIF, SERENA J          2216 PINEY PL          LANSING, MI 48917
14893197   KIASAR, YVETTE           15767 BALFOUR DRIVE APT 21              MACOMB, MI 48044
14893198   KIDD, DELANA L          15925 SANTA ROSA             DETROIT, MI 48238
14893199   KIDWAI, VICK M          1402 N SAUK LANE             MT. PROSPECT, IL 60056
14893200   KIELLY, DAVID G          44434 BAYVIEW AVENUE                APT. 48308     CLINTON TOWNSHIP, MI
           48038
14893201   KIERNAN, COURTNEY              14364 PARK ST.          GIBRALTER, MI 48173
14893202   KIES, DAVID A        3015 N ALTADENA AVE               ROYAL OAK, MI 48073
14893203   KIESGEN, JAKE         1400 WEST NORTON AVE                APT S−9       MUSKEGON, MI 49441
14893204   KIETZMAN, CAROL E             275 LAGOON BEACH DR              BAY CITY, MI 48706
14893205   KIEZI PROPERTIES BG LLC              888 WEST BIG BEAVER ROAD            SUITE 300     TROY, MI
           48084
14893206   KIEZI PROPERTIES BG, LLC              888 WEST BIG BEAVER RD.           TROY, MI 48084
14893207   KIEZI PROPERTIES BG, LLC              888 WEST BIG BEAVER RD.           TROY, MI 48084
14893208   KIJEK, MARK S        17876 FAIRWOOD              CLINTON TWP, MI 48035
14893209   KILDEER VILLAGE SQUARE, LLC.                C/O THE BOND COMPANIES            350 W. HUBBARD, SUITE
           450       CHICAGO, IL 60654
14893210   KILDOW, WILLIAM            5245 S.E.TORCH LAKE DR             BELLAIRE, MI 49615
14893211   KILIAN, JOHN       8107 BERNICE             CENTERLINE, MI 48015
14893212   KILLBREATH, MICHELLE K                5482 STATLER         BURTON, MI 48509
14893213   KILLIAN, JOSHUA           11289 TEA OLIVE DRIVE             BRIDGETON, MO 63044
14893214   KILLIAN, PATRICK J           23936 CEDAR RIDGE CT            BROWNSTOWN, MI 48174
14893216   KIM, JOSEPH J       6936 CHIRREWA              WESTLAND, MI 48185
14893217   KIMBALL, ROSE M            4174 CHADWICK            GRAND RAPIDS, MI 49525
14893218   KIMBALL, SYDNEY             226 S WELDON RD            BEULAH, MI 49617−9743
14893221   KIMLEY−HORN OF MICHIGAN, INC                  ATTN KRISTIN KOHL          421 FAYETTEVILLE STR. STE
           600       RALEIGH, NC 27601
14893222   KIMMEL, JOURNEY             507 RYDER RD APT 722            LANSING, MI 48917
14893223   KIMMEL, KAITLYNN D              9096 PETERSON           ROCKFORD, MI 49341
14893224   KINAIA, JUSTIN J        5026 AMHERST DRIVE               STERLING HEIGHTS, MI 48310
14893225   KINARD, MICHAEL            13104 LONGVIEW             DETROIT, MI 48213
14893226   KINASZ, TINA M         3371 WHEELER RD.             BAY CITY, MI 48706
14893227   KING ENTERPRIZES LLC              P.O. BOX 2211        BIRMINGHAM, MI 48012
14893228   KING II, JOHN W        2810 MIX STREET            BAY CITY, MI 48708
14893229   KING, ANDREW H           41491 BELLRIDGE APT B36              BELLEVILLE, MI 48111
14893230   KING, ANTHONY F            3750 CLEARY DR            HOWELL, MI 48843
14893231   KING, BRIAN J       26051 HOLLYWOOD                ROSEVILLE, MI 48066
14893232   KING, CALVIN M          15782 PARKSIDE            DETROIT, MI 48238
14893233   KING, CRYSTAL          56680 STONEY CREEK DR. APT 28               SHELBY TWP., MI 48316
14893234   KING, DARRYL         726 EAST 191ST PLACE #1C               GLENWOOD, IL 60425
14893235   KING, DENISE L        3738 FEE FEE RD            BRIDGETON, MO 63044
14893236   KING, DOMINIQUE            20176 MARK TWAIN             DETROIT, MI 48235
14893237   KING, DOMINIQUE L            20176 MARK TWAIN             DETROIT, MI 48235
14893238   KING, JAMES L        202 AVALON             HIGHLAND PARK, MI 48203
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20        Page 88 of 173
14893239   KING, JEREMY D         29251 POINTE O WOODS PL               APT 108      SOUTHFIELD, MI 48034
14893240   KING, JOSEPH R        35272 VITO DRIVE STERLING                STERLING HEIGHTS, MI 48310
14893241   KING, KWAME         PO BOX 1818             EVANSTON, IL 60204
14893242   KING, LORENZO M            25231 COLE STREET            ROSEVILLE, MI 48313
14893243   KING, MATTHEW           30 AREFORD STREET               UNIONTOWN, PA 15401
14893244   KING, RICHARD L          6426 CATHEDRAL OAKS PL                FORT WAYNE, IN 46835
14893245   KING, SANDRA J         1428 COURT ST             PORT HURON, MI 48060
14893246   KING, TAYLOR R         26720 KATHY             ROSEVILLE, MI 48066
14893247   KINGSDOWN INC           PO BOX 70001            NEWARK, NJ 07101−3501
14893249   KINNIE TRANSPORTATION GROUP                   32091 HOLLINGSWORTH AVE.           WARREN, MI 48092
14893250   KIPNIS, STU      1715 OVERLAND TRAIL                 DEERFIELD, IL 60615
14893251   KIPP, ZACHARY W           24358 HOLYOKE LN              NOVI, MI 48374
14893252   KIRAZ, DANIEL        1451 JAY AVE.             YPSILANTI, MI 48198
14893253   KIRIAN−CRESSEY, SCOTT M                203 ADA AVE         BOWLING GREEN, OH 43402
14893254   KIRK, KENNETH         1396 CRESCENT LN.              ROCHESTER HILLS, MI 48306
14893255   KIRK, ROBERT J        18316 JEFFERSON              RIVERVIEW, MI 48193
14893256   KIRKENDALL, JEFF            245 BALLANTRAE CT             KALAMAZOO, MI 49006
14893257   KIRKENDALL, NICHOLAS M                 245 BALLANTRAE CT           KALAMAZOO, MI 49009
14893258   KIRKLAND, JER−WAUN               4025 PIER LIGHT DRIVE           WYOMING, MI 49418
14893259   KIRKMAN, DENISE A             3924 FARNUM           INKSTER, MI 48141
14893260   KIRTZ, ROBERT        15400 FERGUSON               DETROIT, MI 48227
14893261   KIRUI, JAMES C       15650 LAKESIDE VILLAGE                APT 206      CLINTON TOWNSHIP, MI
           48038
14893262   KITCHEN, DANGELO J             10007 CHATHAM ST            REDFORD, MI 48239
14893263   KITCHEN, JACOB          5010 CHAUCER ROAD               FORT WAYNE, IN 46835
14893264   KITH FURNITURE           7155 STATE HWY 13             HALEYVILLE, AL 35565
14893265   KITTLE, DELMAR D            2310 NEWARK AVE             LANSING, MI 48911
14893266   KLANDRUD, AMBER              6350 GENAW RD.            COTTERELLVILLE, MI 48039
14893267   KLAUS, SHANNON M              21891 HAMPTON ST            BEVERLY HILLS, MI 48025
14893268   KLAUS, TIM       3227 11 MILE RD             AUBURN, MI 48611
14893269   KLAUSSNER FURNITURE IND. INC                 P.O. BOX 220        ASHBORO, NC 27204
14893270   KLAUSSNER HOME FURNISHINGS                   C/O CIT GROUP/COMM.SERVICES            PO BOX
           33453      CHARLOTTE, NC 28233−3453
14893271   KLEIN, JAMES R        1010 PELHAM              WATERFORD, MI 48328
14893272   KLEIN, KATHERINE M             19321 SKYLINE DRIVE            ROSEVILLE, MI 48066
14893273   KLEIN, KOLE C       22916 ALLOR              ST. CLAIR SHORES, MI 48082
14893274   KLEIN, MAXWELL J            1010 PELHAM            WATERFORD, MI 48328
14893275   KLEIN, MELISSA         13887 BROUGHAM               STERLING HEIGHTS, MI 48312
14893276   KLEINEDLER, CARON              10126 SUNRISE DR          GRAND BLANC, MI 48439
14893277   KLEMANS, CONRAD              123 SURREY DR.           CANONSBURG, PA 15317
14893278   KLEMM, ALYSSA M             311 SOUTH KIESEL STREET              BAY CITY, MI 48706
14893279   KLEMS, WILLIAM F            2909 ROXBURY            TROY, MI 48084
14893280   KLEWER, CHRISTOPHER                26679 NAWASH DR.          PERRYSBURG, OH 43551
14893281   KLINE, JOHN       8239 BAINBRIDGE ROAD                 CHAGRIN FALLS, OH 44023
14893282   KLINE, JUNE       476 DUBS CHURCH RD                HANOVER, PA 17331
14893283   KLINE, PETER J       1430 MILLBROOK ST S E               GRAND RAPIDS, MI 49508
14893284   KLINGERMAN, JAMES P               16070 PRAIRIE RONDE ROAD            SCHOOLCRAFT, MI 49087
14893285   KLOE, BRITTANY R            6655 14 MILE RD          ROCKFORD, MI 49341
14893286   KLONOWSKI, JACOB             31570 MARILYN DRIVE             WARREN, MI 48093
14893287   KLOTZ, JOANNA L           9863 FARMINGTON RD              LIVONIA, MI 48150
14893288   KLOZIK, CHRISTOPHER P               41540 GLOCA MORA ST           HARRISON TWP, MI 48045
14893289   KLOZIK, DAVID J         280 ROOSEVELT              KIMBALL TOWNSHIP, MI 48074
14893290   KLUCK, DAMON          27848 GARFIELD ST              ROSEVILLE, MI 48066
14893291   KLUNDT, JOSHUA           5000 CHRISTIE CT            MIDLAND, MI 48642
14893292   KMICRO TECH INC.            3121 MICHELSON DR SUITE 210             IRVINE, CA 92612
14893293   KMS INVESTMENTS, LLC                3135 BOARDWALK           SAGINAW, MI 48603
14893294   KNACK, KRISTIN          14985 FRUIT RIDGE AVE             KENT CITY, MI 49330
14893295   KNAPP, CHARMINIQUE               2058 KENADE NE          GRAND RAPIDS, MI 49505
14893296   KNAPP, GERRI L        27W071 KNOCH KNOLLS ROAD                   NAPERVILLE, IL 60565
14893297   KNAPP, JACK J       27W071 KNOCH KNOLLS RD                  NAPERVILLE, IL 60565
14893298   KNAPP, JAMES E         3620 TIENKEN             AUBURN HILLS, MI 48326
14893299   KNAPP, SOSHA J        421 SOUTH BUTLER APT 10                LANSING, MI 48933
14893300   KNICKERBOCKER             PO BOX 55          LITTLE FERRY, NJ 07643
14893301   KNIGHT, DAVON          24045 THOMAS ST              WARREN, MI 48091
14893302   KNIGHT, NICHOLAS W              2825 WITTERS ST          SAGINAW, MI 48603
14893303   KNISS, MARCELINA G             2513 BROADWAY ST             TOLEDO, OH 43609
14893304   KNOLL, INC.      PREPA             PO BOX 847744         DALLAS, TX 75284−7744
14893305   KNOPF, KRYSTAL           1484 S GENESEE RD             BURTON, MI 48509
14893306   KNOTT, DESHAWN             8047 SUSSEX           DETROIT, MI 48228
14893307   KNOWSKI, BRITTANY              236 TILTON PARK DR            DEKALB, IL 60115
14893308   KNOX III, JOSEPH E          5657 OAK MAN BLVD             DETROIT, MI 48204
14893309   KNOX, JAMES A         16032 WEST PARK ST              CAPAC, MI 48014
14893310   KNOX, JAMES D         23608 DEZIEL ST             ST CLAIR SHORES, MI 48082
14893311   KNOX, JANINE        2700 HERON HILLS DR.               WOLVERINE LAKE, MI 48390
14893312   KNOX, LOGAN C          828 S BRAINTREE DR              SCHAUMBURG, IL 60193
14893313   KNURICK, GERARD V              3191 HIGHLAND BLVD             HIGHLAND, MI 48356
14893314   KO, MICHAEL M         31136 BEACHWALK DRIVE #2205                 NOVI, MI 48377
14893315   KOBLINSKI, RON          915 N YORK APT#1             ESSEXVILLE, MI 48732
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20      Page 89 of 173
14893316   KOCAN, MARY A          17925 BIRWOOD            BEVERLY HILLS, MI 48025
14893317   KOCH, KAYTLYN M           9617 RIO CANYON COURT                FORT WAYNE, IN 46825
14893318   KOCH, LINDA L        6 GREENBRIAR SUMMIT CT                ST. PETERS, MO 63376
14893319   KOCH, TANNER Q          708 LITTLE TURTLE DRIVE              FORT RECOVERY, OH 45846
14893321   KOCIK, JESSICA        581 RIVARD BLVD            GROSSE POINTE, MI 48230
14893322   KODADEK, RYAN D           2002 N DEXTER ST           FLINT, MI 48506
14893326   KOEFOED, SUSAN E          19924 S PINE HILL ROAD             FRANKFORT, IL 60423
14893327   KOEL, KAREN A         23215 JOY          ST CLAIR SHORES, MI 48082
14893328   KOELLING TRADE & MECHANICAL                 5520 QUALE AVENUE NORTHEAST              SAINT MICHAEL,
           MN 55376
14893329   KOENIG, MARISSA          9839 BRIARSTONE DR             SAINT LOUIS, MO 63126
14893330   KOEPFER, STEPHANIE L             10570 HICKOR KNOLL COURT             BRIGHTON, MI 48114
14893331   KOEPPEN, KIMBERLY            8610 CANAL ROAD            STERLING HEIGHTS, MI 48314
14893332   KOERTH, RICK        3621 79TH STREET            KENOSHA, WI 53142
14893333   KOESTER, CASEY          775 GATEWAY DR SE             1217        LEESBURG, VA 20175
14893334   KOGTEVA, MARIA I          52131 HEATHERSTONE AVE                 MACOMB, MI 48042
14893335   KOKA, ELIO       1142 ANDOVER CIR             COMMERCE TWP, MI 48390
14893336   KOKINDA, DAVID          3011 OHIO AVENUE            BALTIMORE, MD 21227
14893337   KOLAR, WILLIAM          41233 DUNBOYNE CIRCLE               CLINTON TWP, MI 48038
14893338   KOLB, DOROTA         1409 EVANS CT            ELK GROVE, IL 60007
14893339   KOLCRAFT ENTERPRISES INC.              1100 WEST MONROE STREET             CHICAGO, IL 60607
14893340   KOLECI, PJETER        52892 WEST CREEK DR             MACOMB TOWNSHIP, MI 48042
14893341   KOLECI, RROK        2648 HAWTHORNE DR N               SHELBY TWP, MI 48316
14893342   KOLLAR, TENA         33 PEOPLES COURT             MARTINSBURG, WV 25405
14893343   KOMARCK, ZACHARY R               113 PEACHTREE DRIVE             BATTLE CREEK, MI 49015
14893344   KOMYATTE & CASBON P.C.               DANIEL R. ZAJAC          9650 GORDON DRIVE        HIGHLAND, IN
           46322
14893345   KONAL, PAUL J        2928 RANCHO BRASADO               CARLSBAD, CA 92009
14893346   KONDAPALLI, MADHAVI               46791 CROSSWICK           CANTON, MI 48187
14893347   KONE INC.      P.O. BOX 3491           CAROL STREAM, IL 60132−3491
14893348   KONFARA JR, RICHARD             34124 MOORE DR.          FARMINGTON, MI 48335
14893349   KONGJELI, QENDRIM           114 W. SEMINOLE ST            DWIGHT, IL 60420
14893350   KONOPKA, STEPHEN            13342 WESSEL CT          STERLING HEIGHT, MI 48313
14893351   KONTOS, CHRISTIAN           237 INGRAM AVE           PITTSBURGH, PA 15205
14893352   KOONTER, KEVIN R          8462 FENNER RD           LAINGSBURG, MI 48848
14893353   KOONTZ, ANTHONY C             92 W BROWNING            HAZEL PARK, MI 48030
14893354   KOPERSKI, ERIC J        126 HENNING ST           NOVI, MI 48377
14893355   KOPINSKI, MATTHEW            416 WINTERSET DRIVE              PITTSBURGH, PA 15209
14893356   KORELLIS SYSTEMS CONTROL                3546 165TH STREET          HAMMOND, IN 46323
14893357   KORROCH, JASON          315 RIDDLE ST           HOWELL, MI 48843
14893358   KOSIEK, CHRISTINA M            18530 MASONIC APT C2            FRASER, MI 48026
14893359   KOSINSKI−BANGO, DEBRA L               311 N ADDISON RD           WOOD DALE, IL 60191
14893360   KOSKI, STEVE       27717 MORAN             HARRISON TOWNSHIP, MI 48045
14893361   KOSLOWSKI, AMY M            30590 CAMPBELL ST            WARREN, MI 48093
14893362   KOTAS, NICHOLAS J          585 RODENBURG RD              ROSELLE, IL 60172
14893363   KOTHARI, DIVYESH           906 MCDONALD DR.             NORTHVILLE, MI 48167
14893364   KOTHARI, PRIYAL D          906 MCDONALD DR             NORTHVILLE, MI 48167
14893365   KOTLARZ, BROOKE A            1522 BONE RD          FENTON, MI 48430
14893366   KOUASSI, CHARBONNEL               2441 W DUGDALE RD APT 215            WAUKEGAN, IL 60085
14893367   KOUMOUNDOUROS, PATTY                 453 HUMPHREYS LANE             AURORA, IL 60504
14893368   KOUNT INC.       1005 W. MAIN STREET             BOISE, ID 83702
14893369   KOURI, CHERLY         34783 E. MARINO CT.           CHESTERFIELD, MI 48047
14893370   KOURY, DAVID J         13404 YVONNE DR.           WARREN, MI 48088
14893371   KOVACH, RICHARD P            22 RAVINA         KALAMAZOO, MI 49001
14893372   KOVACIC, JOHN         500 MADISON BLVD.             FREEDOM, PA 15042
14893373   KOVACIC, SANDRA           500 MADISON BLVD.             FREEDOM, PA 15042
14893374   KOVATCH, RONALD P             4434 BUTTERNUT ST           CLARKSTON, MI 48348
14893375   KOWAL, MARGARET             597 GEORGETOWN PL              TRAVERSE CITY, MI 49686
14893376   KOWALSKE, MATTHEW A                24678 S ELDA CT        HARRISON TOWNSHIP, MI 48043
14893377   KOWALSKI, ROBERT            15371 CAMDEN           EASTPOINTE, MI 48021
14893378   KOZAK, LINDA E         11159 CINDER ROAD            BEULAH, MI 49617
14893379   KOZLOWSKI, LUCAS M             22300 LANGE         ST CLAIR SHORES, MI 48080
14893380   KOZLOWSKI, SCOTT J           1012 EVERGREEN DRIVE               CAROL STREAM, IL 60188
14893381   KRAMER, NATHANIEL             215 JUNIPER CIRCLE           STREAMWOOD, IL 60107
14893382   KRAPP−ERVING, IAN M             47296 BLOSSOM LANE             MACOMB, MI 48044
14893383   KRAUS, JERRY        207 HILL AVE.           CHESWICK, PA 15024
14893384   KRAUSE, DAVID C          45298 INDIAN CREEK DRIVE               CANTON, MI 48187
14893385   KRAWCZYK, THOMAS R               8495 CRANBROOK DRIVE              GRAND BLANC, MI 48439
14893386   KREBER       2580 WESTBELT DRIVE              COLUMBUS, OH 43228−3827
14893387   KREGER, KAITLYN N           23141 SOCIA         ST CLAIR SHORES, MI 48082
14893388   KREGER, LANCE C          23141 SOCIA          ST.CLAIR SHORES, MI 48082
14893389   KREINER, PHILLIP P         4037 RAY RD          GRAND BLANC, MI 48439−5228
14893390   KREMNITZER, CHRISTOPHER S               2084 LEIF AVE         NORTON SHORES, MI 49441
14893391   KREMZAR, DAN          656 CHESTNUT ST            DEERFIELD, IL 60015
14893392   KRESTVIEW WOODCRAFT                1221 COUNTY ROAD 144            SUGARCREEK, OH 44681−7788
14893393   KRETZER, KYLE K          1824 MEADOWLARK              TOLEDO, OH 43614
14893394   KRING, COURTNEY           6771 SCOTT ST          ALLENDALE, MI 49401
14893396   KRISEL, GRACITA         1999 W. 85TH AVE          MERRILLVILLE, IN 46410
                  Case 20-10553-CSS               Doc 290-1        Filed 04/17/20        Page 90 of 173
14893400   KRIZOV, JOSEPH             107 MORGAN ST                WHITE CLOUD, MI 49349
14893401   KROLL, JASON S             259 SOUTH PROSPECT AVE                  CLARENDON HILLS, IL 60514
14893402   KROMPETZ, THOMAS R                  8262 STUDEBAKER               WARREN, MI 48089
14893403   KRONNER, JOHN              29165 COTTON RD 201                CHESTERFIELD, MI 48047
14893404   KRUCZEK, JAMES              735 BURR OAK DRIVE                 LAKE ZURICH, IL 60047
14893405   KRUCZKOWSKI, MAZIE J                  1226 CLARION AVE              HOLLAND, OH 43528
14893406   KRUEGER, MICHELE L                 7838 TIPPERARY TRL              FENTON, MI 48430
14893407   KRUKOWSKY, ROBERT                   640 3RD STREET             DORORA, PA 15033
14893408   KRUPP, JERRY R            320 S BELLE RIVER AVE                 APT. 10      MARINE CITY, MI 48039
14893409   KRUSE, NANCY L              70800 MORENCY DR                ROMEO, MI 48065
14893410   KRYSA, KIMBERLY M                 1917 MORA CT APT 101              SCHAUMBURG, IL 60193
14893411   KRYSKA, ANDREW                17021 YORK DR              MACOMB, MI 48044
14893412   KRYSTAL CLEAR WINDOW WASHING                          12226 STALLMAN RD            RAPID CITY, MI 49676
14893413   KRYSTAL KLEEN CEILINGS                   P O BOX 908           WARREN, MI 48090
14893414   KRYSTAL KLEEN INC.                P.O. BOX 908           WARREN, MI 48090
14893415   KSS ENTERPRISES              5053 SPORTS DR.              KALAMAZOO, MI 49009
14893416   KUBICA, JESSICA L             25530 ROSE ST             ROSEVILLE, MI 48066
14893417   KUCHEREPA, EUGENIE                  29553 JOSEPHINE DRIVE              NORTH OLMSTED, OH 44070
14893418   KUDER, STEPHANIE A                3017 SOUTH WAVERLY RD APT 1                  LANSING, MI 48911
14893419   KUDLA, MELISSA M               6195 ADDISON RD               FENTON, MI 48430
14893420   KUEBLER, CHASE R               28635 PATRICIA             WARREN, MI 48092
14893421   KUEHNE & NAGEL INC                 810 LANDMARK DRIVE                 SUITE 221−229       GLEN BURNIE, MD
           21061
14893423   KUHL, THOMAS M               8306 W 160TH. PLACE               TINLEY PARK, IL 60477
14893424   KUHN, JESSICA            17004 CORAL LANE                MACOMB, MI 48042
14893425   KUHN, SUSAN B             1832 GROVE ST              GLENVIEW, IL 60025
14893426   KUHR, KELLY A             5630 LANGLOIS               WEST BLOOMFIELD, MI 48322
14893427   KUIKSTRA, KATHERINE D                   2624 FALCON WOODS DR               GRAND RAPIDS, MI 49534
14893428   KUJAWA, TIMOTHY J                2813 ENGLISH DRIVE               TROY, MI 48085
14893429   KUKA (HK) TRADE CO., LIMITED                   281 ZHONGHE MID ROAD              HANGZHOU 310006 CHINA
14893431   KULMAN, CYNTHIA M                  26625 ANNAPOLIS ST              DEARBORN HEIGHTS, MI 48125
14893432   KULMAN, JUSTIN W               7501 BEECH DALY RD                 TAYLOR, MI 48180
14893433   KUMAR, PROMILA               2104 BIRCHWOOD LANE                   BUFFALO GROVE, IL 60089
14893434   KUMAR, RISHI            5612 BARNEY LANE                 COLUMBUS, OH 43235
14893435   KUNIK, KARL E            23435 MAHONEY CT                  BROWNSTOWN, MI 48183
14893436   KUNOVIC, TRACIA               121 NORTH STREET               SEWICKLEY, PA 15143
14893437   KUNST, LAURIE             137 SANTA FE LANE                WILLOW SPRINGS, IL 60480
14893439   KUPSKI, WILLIAM J              20903 SENECA             BROWNSTOWN, MI 48183
14893440   KURIO KING INC.             PO BOX 208            JAMUL, CA 91935
14893441   KURT MORRIS             13825 MAIN STREET                BATH, MI 48808
14893442   KURTZ, DAVID S             315 GLENVIEW ROAD                 GLENVIEW, IL 60025
14893443   KUSHEL, RICHARD J               52631 MARY MARTIN DR                 CHESTERFIELD, MI 48051
14893444   KUSSNER, RENE             1844 N LAFAYETTE                ROYAL OAK, MI 48073
14893445   KUSZ, ZACHARY A               4435 DOVER HILLS DR APT 306                 KALAMAZOO, MI 49009
14893446   KUTZ, KEVIN W             51562 STERN LN              CHESTERFIELD, MI 48051
14893447   KWALU LLC            6160C PEACHTREE DUNWOODY ROAD                         ATLANTA, GA 30328
14893448   KWAPISZ, BRIDGETTE M                  23625 JOY ST          SAINT CLAIR SHORES, MI 48082
14893449   KWIATKOWSKI, JUSTIN P                  11693 SORRENTO BLV               STERLING HEIGHTS, MI 48312
14893450   KWIECINSKI, ROBERT A                 5307 DEVENSHIRE              ALMONT, MI 48003
14893452   KYLE WHITEHOUSE                 1360 SEWARD AVE.               APT 308       DETROIT, MI 48202
14893014   Kaitlin Amity       208 Governor Drive             Allison Park, PA 15101
14893028   Kamal Benhalim          2572 Tuson Drive 1B             Waterford, MI 48329−3369
14893043   Karen Fowler       6902 Runkles Road              Mount Airy, MD 21771−7318
14893045   Karen J Lepore        7339 Coventry Lane             Hanover Park, IL 60133
14893046   Karen Kelley       449 Manges St            Central City, PA 15926
14893047   Karen Koel       23215 Joy           Saint Clair Shores, MI 48082
14893049   Karen L. Grubbs         118 Roller Coaster Rd           Harpers Ferry, WV 25425
14893051   Karen Phillips      7939 Firestone Lane             Washington, MI 48094
14893052   Karen Sue Orbin         840 State Route 119           Greensburg, PA 15601
14893054   Karim Booker        550 E. Elmwood Ave. Apt 214               Clawson, MI 48017
14893057   Karrie Behunek        Jeffrey Behounek            54084 Myrica         Macomb, MI 48042
14893068   Kastine Habib       35300 North Woodward Ave Unit 205                Birmingham, MI 48009
14893073   Katelynn Brawdy          48 Kenric Ave          Donora, PA 15033
14893074   Katherine D Kuikstra         2624 Falcon Woods Dr            Grand Rapids, MI 49534
14893075   Katherine E Wallace         1307 Roman Ridge Way              Bel Air, MD 21014
14893076   Katherine Klein        19321 Skyline          Roseville, MI 48066
14893078   Kathleen Sentkowski          9821 Wightman Road             Gaithersburg, MD 20879
14893079   Kathryn Coopersmith          23910 Donaldson            Clinton Twp, MI 48035
14893080   Kathy Phyfer       716 James St           Geneva, IL 60134
14893081   Kathy Wirth       14901 Mercury Dr             Grand Haven, MI 49417
14893082   Katie Wolf       6 McCoy Drive            Troy, MO 63379
14893088   Kayla Baker       8 Devondale Place            St. Peters 63376
14893089   Kayla Baker       8 Devondale Place            St. Peters, MO 63376
14893104   Keith R Gauthier        56818 Hartley Dr            Shelby Twp, MI 48316
14893116   Kelly Floyd       506 Prospect Pl          Joliet, IL 60436−2024
14893117   Kelly M. Bloom         11Eastern Circle          Middletown, MD 21769
14893118   Kelly Matyas       1024 Grove St NE             Canton, OH 44721
14893119   Kelly McGee        11969 Wheeler Rd SW               Fife Lake,, MI 49633
                   Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 91 of 173
14893120   Kelly Michrina         5767 Larkins Dr         Troy, MI 48085
14893121   Kelly Tepper        883 Tipperary St.         Gilberts, IL 60136
14893137   Kenette Gisse        2161 Rolfe Rd          Mason, MI 48854
14893143   Kennedy Ferris Communications, LLC              1431 Washington Blvd.          Birmingham, MI 48009
14893141   Kennedy Ferris Communications, LLC              John Ferris        1431 Washington Blvd.         Birmingham, MI
           48009
14893142   Kennedy Ferris Communications, LLC              Kathleen Kennedy Ferris         1431 Washington
           Blvd.       Birmingham, MI 48009
14893152   Kenneth Allen Edgar Jr          Nancy Edgar          12022 Francesca Dr         Grand Blanc, MI 48439
14893153   Kenneth Chahil         29146 Palomino           Warren, MI 48093
14893154   Kenneth J. Morrow           47077 Wedgewood Drive             Macomb, MI 48044
14893155   Kenneth P Martin          Art Van Signature/ Synchrony Bank            PO Box 960061          Orlando, FL 32896
14893156   Kenneth P Martin          Kenneth Peyton Martin           1080 Sussex Lane         Flint, MI 48532
14893157   Kenneth Peyton Martin           1080 Sussex Lane          Flint, MI 48532
14893158   Kenneth R. Baker Jr.         8082 Ward St          Detroit, MI 48228
14893159   Kenny L Hubbard           9516 Fair Oaks Dr          Goodrich, MI 48438
14886646   Keri Gaigalas       2701 Old Liberty Rd.           New Windsor, MD 21776
14893179   Kevin Blanton         2624 Thorny Dr          Churchville, MD 21028
14893180   Kevin Bowen         36115 Northfield Ave            Livonia, MI 48150
14893181   Kevin Charley         8215 N. Hubbard           Westland, MI 48185
14893182   Kevin Davis        128 Fieldstone Drive           Carlisle, PA 17015
14893183   Kevin Schultz        15147 Masonic Blvd            Warren, MI 48088
14893177   Kevin and Elizabeth Flick          112 Walnut Ridge Drive          Beaver Falls, PA 15010
14893178   Kevin and Laura Ward           214 Pine Crest Court          Gibsonia, PA 15044
14893185   Keyona Rollins         2374 Walter Ave           Warren, MI 48092
14893215   Kim McGurk          2506 Clayton Road            Beaver Falls, PA 15010
14893219   Kimberly Bow          5613 Adderstone Dr           Clarkston, MI 48346
14893220   Kimberly Gregory          4615 Commerce Woods Drive               Commerce Township, MI 48382
14893248   Kingsdown Inc.          Mark Cummings            126 W. Holt Street        Mebane, NC 27302−2622
14893320   Kochville Township           5851 MACKINAW               SAGINAW, MI 48604
14893324   Kody Rosensteel         1026 Saybrook Drive            Greensburg, PA 15601
14893325   Kody Rosensteel         1739 Snyder Avenue            Greensburg, PA 15601
14893323   Kody Rosensteel         Kody Rosensteel           1739 Snyder Avenue         Greensburg, PA 15601
14893395   Krisanne Tibbs         558 Belmont Dr          Romeoville, IL 60446
14893397   Kristeen Curley        10113 Miriam           Romulus, MI 48174
14893398   Kristi L Hainline        7317 Misty View Ct. SE           Caledonia, MI 49316
14893399   Kristopher B Edel         53191 Providence E           Shelby Township, MI 48316
14893422   Kuehne & Nagel Inc.           Detlef Trefzger, CEO          Exchange PI 10        Jersey City, NJ 07302−3920
14893430   Kuka (HK) Trade Co., Limited            Attn Director or Officer        RM 6 13A/F World Finance Ctr         Harbour
           City South Twr         17 Canton Road          Tsim Sha Tsui Hong Kong
14893438   Kunthon Uthayaratana           112 W. Barrett Ave.          Madison Heights, MI 48071
14893451   Kyle Short        7653 West Rd           Washington, MI 48094
14893454   L & Y PROPERTIES − SOLON, LLC                  3 HEMISPHERE WAY                BEDFORD, OH 44146
14893453   L & Y PROPERTIES − SOLON, LLC                  C/O DARRELL A. YOUNG ENTERPRISES LLC                       20620 JOHN
           CARROLL BLVD, STE 214                 CLEVELAND, OH 44118
14893455   L POWELL ACQUISITION CORP                    PO BOX 1408            CULVER CITY, CA 90232
14893456   LA FAVE SR, RICHARD                 1872 BIG TRAIL RD.            COMMERCE TOWNSHIP, MI 48390
14893457   LA MANNA, DEBRA                 110 PENNSYLVANIA ST.                BELLE VERNON, PA 15012
14893458   LA RUG / FUN RUGS               6200 AVALON BLVD.                LOS ANGLES, CA 90003
14893600   LA−Z−BOY CHAIR COMPANY                     22835 NETWORK PLACE                CHICAGO, IL 60673−1228
14893459   LABADIE, BEN             1187 HEIGHTS RD.             LAKE ORION, MI 48362
14893460   LABARBA, MARK                2707 CASCADE LAKE DR.                 BELLEVILLE, IL 62221
14893461   LABARONS            37730 VAN DYKE AVE.                 STERLING HEIGHTS, MI 48312
14893462   LABEL PRINT TECHNOLOGIES LLC.                      P.O. BOX 932146          CLEVELAND, OH 44193
14893463   LABELMASTER               PO BOX 46402            CHICAGO, IL 60646−0402
14893464   LABINE, RENAE D               7091 SOUTH WOOD DRIVE                  JENISON, MI 49428
14893465   LABOR STAFFING SOLUTIONS                    7116 SOLUTION CENTER                CHICAGO, IL 60677−7001
14893466   LACK, BAILEY J             22848 EDGEWOOD                ST. CALAIR SHORES, MI 48080
14893467   LACK, BRIAN            1908 RIVER DR.             APT 201          WATERFORD, MI 48328
14893468   LACK, TERESA K              1423 W SUMMIT              ROOSEVELT PARK, MI 49441
14893469   LACOMBE, KAREN E                 8592 CASS RIVER DR              FOWLERVILLE, MI 48836
14893470   LACOUR, LEONARD J                 2239 REFLECTIONS DR.               AURORA, IL 60502
14893471   LACY, AARON M               10554 LINCOLN ST              TAYLOR, MI 48180
14893472   LACY, EVAN            412 PARK AVE             GENEVA, IL 60134
14893473   LACY, KHALID D              16650 ROSSINI DR             DETROIT, MI 48205
14893474   LADD, DAVID D             433 S BANBURY              ARLINGTON HEIGHTS, IL 60005
14893475   LADENDORF, KURT E                 21500 PALLISTER             ST. CLAIR SHORES, MI 48080
14893476   LADIFF          125 SOUTH 14TH STREET                 RICHMOND, VA 23219
14893477   LAFATA, GIOVANNA                 22507 CLEARWATER                 MACOMB, MI 48044
14893478   LAFAVE, DARLENE                26322 WESTPHAL ST.               APT. 205        DEARBORN HEIGHTS, MI
           48127
14893479   LAFLEUR, CHRISTOPHER                  4107 CENTER RD              LINDEN, MI 48451
14893480   LAFLEUR, MALISSA A                 2421 DALTON AVENUE                 ANN ARBOR, MI 48108
14893481   LAFLEUR, MARTIN N                3380 NW 1ST STREET APT 735                POMPANO BEACH, FL 33069
14893482   LAFOREST, APRYL N                4443 DAISY LANE WEST                 TRAVERSE CITY, MI 49685
14893483   LAFRAMBOISE, BRIAN D                  1107 MARQUETTE ST                BAY CITY, MI 48706
14893484   LAGASSE, JANICE               628 PEACHTREE LN.              GROSSE POINTE, MI 48236
14893485   LAGRANDE JR, ANTHONY C                   21871 PANAMA              WARREN, MI 48091
                   Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 92 of 173
14893486   LAHIN, FORHAD H             8232 FARNUM AVENUE                 WARREN, MI 48093
14893487   LAIRD PLASTICS INC.              26403 GROESBECK HWY.               WARREN, MI 48089
14893489   LAKE COUNTY            650 W Winchester Road            Libertyville, IL 60048
14893488   LAKE COUNTY            DEPARTMENT OF PUBLIC WORKS                       P.O. BOX 547         BEDFORD PARK, IL
           60499−0547
14893490   LAKE COUNTY DEPT. OF UTIL                 Water & Sewer Billing Office         105 Main St. 1st Floor, Suite
           A113      Painesville, OH 44077
14893491   LAKE COUNTY TREASURER                   2293 N. MAIN STREET             BUILDING A 2ND FLOOR               CROWN
           POINT, IN 46307
14893492   LAKE SUPERIOR COURT                 CLERKS OFFICE            2293 N. MAIN STREET             CROWN POINT, IN
           46307
14893493   LAKE VILLAGE II CONDOMINIUMS                   1100 VICTORS WAY − SUITE 50                ANN ARBOR, MI
           48108
14893494   LAKE, JOHN G         618 HOWARD ST               PETOSKY, MI 49770
14893495   LAKESHORE EYECARE CENTER                    P.O. BOX 3272          SAGINAW, MI 48605
14893496   LAKESHORE RECYCLING SYSTEMS                     P.O. BOX 554884           DETROIT, MI 48255−4884
14893499   LALA, SHAHINA V             13820 BROOKSIDE DR              STERLING HEIGHTS, MI 48313
14893500   LAMAR, DEMETRIUS L                103 WISTERIA CIRCLE             TROY, AL 36081
14893501   LAMAR, DEMETRIUS L                2760 SOUTH HIGHLAND AVENUE UNI                    LOMBARD, IL 60148
14893502   LAMAR, DONALD B               39600 RONAYTON             NOVI, MI 48375
14893503   LAMAR, MILTON C              4802 WESTERN RD             FLINT, MI 48506
14893504   LAMBERT, BRADLEY F                 35261 JAMESTOWN COURT                 CLINTON TOWNSHIP, MI 48035
14893505   LAMBERT, DANIELLE                715 WEBB DRIVE APT #D              BAY CITY, MI 48706
14893506   LAMBERT, JERRY S              32663 SHAWN DRIVE              WARREN, MI 48088
14893507   LAMBERT, SAMETRIA D                 1407 TUSCOLA ST            SAGINAW, MI 48601
14893509   LAMMER, CHRISTOPHER J                 1233 HOUSEMAN             GRAND RAPIDS, MI 49505
14893510   LAMPKIN, ALEXANDER                  3144 ALDRINGHAM ROAD                 TOLEDO, OH 43606
14893511   LAMPKIN, JASON L              8944 ROCKLAND             REDFORD TOWNSHIP, MI 48239
14893513   LANCASTER AREA SEWER AUTHORITY                       130 Centerville Road         Lancaster, PA 17603
14893514   LANCASTER, ANTHONY                  598 W 76TH AVE           MERRILLVILLE, IN 46410
14893515   LANCASTER, DERICK                28213 BUNERT           WARREN, MI 48088
14893517   LANCE SLABIAK             23304 DAVEY            HAZEL PARK, MI 48030
14893519   LANDAU, NICHOLAS R                2443 DUNDEE DR            ANN ARBOR, MI 48103
14893520   LANDERS, ERVIN             26504 ROAN AVE            WARREN, MI 48089
14893521   LANDIS, LAUREN             1876 RIVER RUN TRAIL              FORT WAYNE, IN 46825
14893522   LANDIS, SHANNON J               631 25 MILE ROAD           HOMER, MI 49245
14893523   LANDON, DNITRA              18645 RIVERVIEW ST.             DETROIT, MI 48219
14893524   LANDRY, JACQUELINE M                 721 N STEPHENSON HWY APT 105                  ROYAL OAK, MI 48067
14893525   LANDUYT, KAREN               45855 KENSINGTON ST.              UTICA, MI 48317
14893526   LANE HOME FURNISHINGS                  PO BOX 519          VERONA, MS 38879
14893527   LANE VENTURE             PO BOX 626           BASSETT, VA 24055
14893528   LANE, DERICK D            1447 W COLDWATER RD                 FLINT, MI 48505
14893529   LANE, ERICK D          39634 UNIVERSITY DR               STERLING HEIGHTS, MI 48310
14893530   LANE, KATHY M            24994 MIDLAND             REDFORD, MI 48239
14893531   LANE, RICHARD            954 RUBY AVE            COLUMBUS, OH 43227
14893532   LANE−BELL, JOHN D               24350 MASCH          WARREN, MI 48091
14893533   LANG, MICHAEL J             8717 STEVENS DR            OAK LAWN, IL 60453
14893534   LANGBEHN, JACOB J               7256 23D AVE          JENISON, MI 49428
14893535   LANGE, FREDRIC C              2206 HAWK LANE             ROLLING MEADOWS, IL 60008
14893536   LANGER, TIMOTHY P                17606 TENNYSON            ROSEVILLE, MI 48066
14893537   LANGFORD, MICHAEL L                 705 WATERS EDGE DR              APT 112         LAKE VILLA, IL 60046
14893538   LANGLEY, KEITH D              702 DIVISION ST           GUTHRIE CENTER, IA 50115
14893540   LANSING BOARD OF WATER & LIGHT                    1232 Haco Drive           Lansing, MI 48912
14893539   LANSING BOARD OF WATER & LIGHT                    PO BOX 13007             LANSING, MI 48901−3007
14893541   LANSING CITY TREASURER                  PO BOX 19219          LANSING, MI 48901
14893542   LANSING MICHIGAN CITY HALL                   ATTN OFFICE OF THE CITY ATTORNEY                    124 W MICHIGAN
           AVENUE, 5TH FLOOR                LANSING, MI 48933
14893543   LAPEER AREA CHAMBER OF COMM.                     108 W. PARK ST.            LAPEER, MI 48446
14893544   LAPEER CITY HALL               ATTN ROMONA SANCHEZ, CITY CLERK                     576 LIBERTY
           PARK       LAPEER, MI 48446
14893545   LARA, JUAN E         1925 PORTAGE WAY                 ELGIN, IL 60123
14893546   LARITZ, JEFF        539 CARDINAL DRIVE                 MARYSVILLE, MI 48040
14893547   LARKIN, ROBBIN C             6803 VAUGHAN STREET                DETROIT, MI 48228
14893548   LARKINS, BRITTNEE N               1975 PARK CREST DRIVE #1               WYOMING, MI 49519
14893549   LAROWE, ABIGAIL K               1643 MCBRADY ST             PORT HURON, MI 48060
14893550   LARRIGAN, HARRY               6 OSPEREY WAY             OFALLON, MO 63368
14893551   LARSEN, MICKIE            519 ELM ST          ITASCA, IL 60143
14893552   LARSON, LUCAS A              565 APOLLO BLVD             MIDLAND, MI 48642
14893553   LARSON, MONICA J              6275 BRENDA LN            ONAWAY, MI 49765
14893554   LARSON, RYAN J            343 HAMLET ST            BATAVIA, IL 60510
14893555   LARTIGUE, LLOYD L               760 JENNESS RD APT 23            YPSILANTI, MI 48197
14893556   LARUE, JAYSON P             7647 GOLF MEADOWS DR                CALEDONIA, MI 49316
14893557   LARUE, LOGAN            5302 SRING CREEK LN               OFALLON, MO 63368
14893558   LASH, LISA       114 BEECHNUT RD.                MC DONALD, PA 15057
14893560   LASKOWSKI, RYAN A                5424 STREEFKERK            WARREN, MI 48092
14893561   LASKOWSKY, JACQUELYN K                   31711 CORONET             FARMINGTON HILLS, MI 48334
14893562   LASSANDRELLO, ALEXANDER S                    2724 WOODLAKE RD #6               WYOMING, MI 49509
14893563   LASSEN, CHASE M             142 APPLEWOOD CT               COLUMBUS, MI 48063
                  Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 93 of 173
14893564   LASTING IMPRESSIONS INC                4000 TOWN CENTER SUITE 60           SOUTHFIELD, MI 48075
14893565   LASTRELLA, JEMICHAEL R                532 DELAGO DRIVE          SCHAUMBURG, IL 60173
14893567   LATHAM, DARIUS D              7775 EVERGREEN RD           DETROIT, MI 48228
14893568   LATIF, SAM R        1427 GRANDVIEW CT               ALGONQUIN, IL 60102
14893569   LATIMER, WILLICE            2044 VERNIER ROAD            GROSSE POINTE WOODS, MI 48236
14893570   LATIMORE, MICHELE A               29189 E. CHANTICLEER          SOUTHFIELD, MI 48034
14893571   LATITUDE 43         1013 N. HENRY ST.           BAY CITY, MI 48706
14893572   LATITUDE TREE FURNITURE                 LOT 3356 BATU 7 3/4        JALAN KAPAR KAPAR SELANGOR 42200
           MALAYSI
14893573   LATORELLA, VITO M              2820 KOPER DR         STERLING HEIGHTS, MI 48310
14893574   LATTIMORE BRADLEY, DAVID A                  20855 LAHSER RD APT 813           SOUTHFIELD, MI 48033
14893575   LAUGHLIN, SUZANNE               49282 S. MEADOWBROOK CIRCLE               EAST LIVERPOOL, OH 43920
14893577   LAURA FAUCHER             4733 HOWARD AVE.            WESTERN SPRINGS, IL 60558
14893579   LAURA KEISLING, COLLECTOR                 550 WASHINGTON ROAD              WASHINGTON, PA 15301
14893585   LAURENTIUS, LARRY A               8112 AUGUST         WESTLAND, MI 48185
14893587   LAVON KINCAID            608 TIMBERWOOD CT.             PLUM, PA 15239
14893588   LAVOY, KRISTA A            4111 FIRETHORNE RIDGE APT 302              KALAMAZOO, MI 49006
14893589   LAWHEAD, LYNDSAY M                 160 DUNHAM DR          BATTLE CREEK, MI 49015
14893590   LAWNICKI, EUGENE F              54178 SAMARA          MACOMB, MI 48042
14893591   LAWRENCE, SHERRI              2675 BEACON HILLS DR            APT 308       AUBURN HILLS, MI 48326
14893592   LAWRENCE, TENLEY               93 HIBBARD CT N         PONTIAC, MI 48341
14893593   LAWSON, BRITTANY M                15637 EAST 7 MILE RD         DETROIT, MI 48205
14893594   LAWSON, GREGORY A                22674 NORTH KANE           DETROIT, MI 48223
14893595   LAWTON, ADRIAN J             14820 ALMA          DETROIT, MI 48205
14893596   LAY, JAMES        1104 HUMMINGBIRD CIRCLE                 JOLIET, IL 60431
14893597   LAY, SAMANTHA A              4605 JOYCE LANE          MCHENRY, IL 60050
14893598   LAYOW, ROBERT            23421 TALBOT ST            CLINTON TOWNSHIP, MI 48035
14893599   LAZARECKY, NEIL             2044 JONATHAN CIRCLE             SHELBY TOWNSHIP, MI 48317
14893602   LAZRI, EDMONDA            18770 ENGLAND DR.            MACOMB, MI 48042
14893603   LAZRI, MEGI        18770 ENGLAND DR              MACOMB, MI 48042
14893604   LAZZARO LEATHER               625 W. WARD AVE          HIGH POINT, NC 27620
14893605   LB OFFICE PRODUCTS              899 E. MANDOLINE AVE            MADISON HEIGHTS, MI 48071
14893606   LB Office Supply       899 E Mandoline         Madison Heights, MI 48071
14893607   LCN AVF WARREN (MI) LLC                C/O ALSTON & BRID LLP           1285 AVENUE OF THE
           AMERICAS         NEW YORK, NY 10016
14893608   LCN AVF WARREN (MI) LLC                C/O ALSTON & BRID LLP           90 PARK AVENUE        NEW YORK,
           NY 10016
14893609   LCN AVF WARREN (MI) LLC                C/O DORSEY & WHITNEY, LLP             50 SOUTH SIXTH
           STREET        MINNEAPOLIS, MN 55402
14893610   LCN AVF WARREN (MI) LLC                C/O DORSEY & WHITNEY, LLP             50 SOUTH SIXTH
           STREET        SUITE 1500           MINNEAPOLIS, MN 55402
14893611   LCN AVF WARREN (MI) LLC                C/O LCN CAPITAL PARTNERS             888 SEVENTH AVENUE       4TH
           FLOOR        NEW YORK, NY 10019
14893612   LCN CAPITAL PARTNERS, LLC                888 SEVENTH AVENUE            C/O LCN CAPITAL
           PARTNERS         NEW YORK, NY 10019
14893613   LCN CAPITAL PARTNERS, LLC                C/O DORSEY & WHITNEY, LLP             50 SOUTH SIXTH STREET,
           SUITE 1500       MINNEAPOLIS, MN 55402
14893614   LEACH, ALEXANDER M                21106 THIELE STREET          SAINT CLAIR SHORES, MI 48081
14893615   LEACH, ELLEN          29642 PALOMINO             WARREN, MI 48093
14893616   LEACH, KEMONTE             16766 HEYDEN           DETROIT, MI 48219
14893617   LEACH, MATTHEW A               325 E PRINCETON         PONTIAC, MI 48340
14893619   LEAKS, STEVEN T           6947 LINDEN AVE SE           KENTWOOD, MI 49548
14893620   LEAP, BEVERLY           8808 WILLOWDALE RD              GREENCASTLE, PA 17225
14893621   LEAR, KELVIN          2135 CHARTER            LINCOLN PARK, MI 48146
14893622   LEARNIHAN, SHARON M                36192 GLOUCESTER TRAIL            CLINTON TWP, MI 48035
14893623   LEATHER ITALIA USA              2118 MERCANTILE DR.           LELAND, NC 28451
14893624   LEATHERMAN, KIRSTIN M                3477 CANAL        GRANDVILLE, MI 49418
14893625   LEBEAU, BENNETT G              8070 REPUBLIC AVE          WARREN, MI 48089
14893626   LEBLANC, SEAN B            4758 PARKRIDGE DR            WATERFORD, MI 48329
14893627   LECHLITNER, JESSICA L              921 KNAPP ST NE         GRAND RAPIDS, MI 49505
14893628   LECLAIR, KAREN           1031 ADAMS ST. SE           GRAND RAPIDS, MI 49507
14893629   LECLAIRE, MELISSA M              2662 GOLFBURY DR           WYOMING, MI 49519
14893630   LEDUC JR, JOSEPH R            8521 CHRISTINE ST         WARREN, MI 48093
14893631   LEE HECHT HARRISON LLC                DEPT CH #10544         PALATINE, IL 60055−0544
14893632   LEE JR, CURTIS         13000 LORETTO            DETROIT, MI 48205
14893633   LEE JR, HAROLD A           14890 ASHTON RD           DETROIT, MI 48223
14893634   LEE, BETH A        889 LANGLEY COURT               ROCHESTER HILLS, MI 48309
14893635   LEE, CHARLES E          20244 ANNOTT            DETROIT, MI 48205
14893636   LEE, DEJUAN         17280 MARTIN RD             ROSEVILLE, MI 48066
14893637   LEE, DEMETRIC E           4329 MOORFIELD LANE             FORT WAYNE, IN 46816
14893638   LEE, DOUGLAS A           10472 21 1/2 RD N         BUCKLEY, MI 49620
14893639   LEE, IAN       16182 GREENVIEW              DETROIT, MI 48219
14893640   LEE, JARON O         4371 WICKFIELD DR             FLINT, MI 48507
14893641   LEE, JULIUS C        18960 LITTLEFIELD ST            DETROIT, MI 48235
14893642   LEE, MICAH R         1416 WEST HAZEL HURST              FERNDALE, MI 48220
14893643   LEE, TERRANCE           14167 COLLINGHAM DR              DETROIT, MI 48205
14893644   LEE, TYLAN L         17653 LINCOLN            EASTPOINTE, MI 48021
14893645   LEEPER, JONATHAN T              7400 GREEN VALLEY DRIVE             GRAND BLANC, MI 48439
                  Case 20-10553-CSS           Doc 290-1      Filed 04/17/20       Page 94 of 173
14893648   LEGACY CLASSIC           PO BOX 896624            CHARLOTTE, NC 28289−6624
14893649   LEGARDYE, ANDREW D                7190 SOUTH FORK DRIVE            SWARTZ CREEK, MI 48473
14893650   LEGENDS FURNITURE INC                10300 W. BUCKEYE RD           TOLLESON, AZ 85353
14893651   LEGGETT & PLATT INC              P.O. BOX 952092        ST. LOUIS, MO 63195−2092
14893652   LEGGETT, JENIFER          407 N RAINBOW DR              CLARE, MI 48617
14893653   LEHMAN, DANIEL P            4535 ROYAL GLEN DR. NE              COMSTOCK PARK, MI 49321
14893654   LEHMAN, MELINDA             1436 COVINGTON CROSSING                COMMERCE, MI 48390
14893655   LEHR JR, RAY       17842 CEDARLAWN                 CLINTON TWP, MI 48035
14893656   LEHR, CLAIRE E        17842 CEDARLAWN DR                 CLINTON TWP, MI 48035
14893657   LEHR, JENNIFER A          17842 CEDARLAWN DRIVE                CHARTER TOWNSHIP OF CLINTON, MI
           48035
14893658   LEHR, KIRSTEN R         17842 CEDERLAWN DR.                CLINTON TWP, MI 48035
14893659   LEHRER, AYDEN          46793 TWIN CITY TRAIL              MACOMB, MI 48044
14893660   LELIEVRE, MITCHEL D             2193 HAALAND RD             TRAVERSE CITY, MI 49686
14893661   LEM LOGISTICS         43866 NOWLAND DR                CANTON, MI 48188
14893662   LEMINS PROPERTIES             P.O. BOX 180312         UTICA, MI 48318
14893663   LEMON, EDWARD            2711 MICHIGAN ROAD               PORT HURON, MI 48060
14893664   LEMON, MICHAEL A             859 DEVERY LN           TRAVERSE CITY, MI 49696
14893665   LENARD, TYLER          1038 KENTWOOD ST NE                GRAND RAPIDS, MI 49505
14893667   LENNINGTON, DEBORAH                 2905 SILVER SPRING DR.          ANN ARBOR, MI 48103
14893670   LEON, HEATHER M            13587 TERRA SANTA DR              STERLING HEIGHTS, MI 48312
14893671   LEONARD, LILLIAN           8720 PHOENIX CT             WARREN, MI 48093
14893672   LEONARD, TODD           1231 MENDOZA DRIVE               ST PETERS, MO 63376
14893673   LEONATTI, DON         3521 DEVONSHIRE ST               STERLING HEIGHTS, MI 48310
14893674   LEONE, RITA M        54234 CAMBRIDGE DRIVE                 SHELBY TWP, MI 48315
14893675   LEPORE, KAREN J          7339 COVENTRY LANE               HANOVER PARK, IL 60133
14893676   LES STANFORD CADILLAC                 21711 MICHIGAN AVE.          DEARBORN, MI 48124
14893677   LES, KARRIGAN         1413 LOCHAVEN CT. APT. 15               WATERFORD, MI 48327
14893678   LESARIAN, JOSEPH           532 WALKER DRIVE             BOLINGBROOK, IL 60440
14893679   LESKY, DAVID        963 HAMPSHIRE HEATH DR                  DARDENNE PRAIRE, MO 63368
14893680   LESKY, JANET        963 HAMPSHIRE HEATH DR                  DARDENNE PRAIRIE, MO 63368
14893682   LESLIE, JAMES S        5748 WINDING ROCK DRIVE                WESTERVILLE, OH 43081
14893683   LESLIE, TIANNDRIA N            1567 AMERICAN BEAUTY LANE               COLUMBUS, OH 43240
14893684   LESPERANCE, EDWARD                22427 DOREMUS           SAINT CLAIR SHORES, MI 48080
14893685   LESPERANCE, MARIA              5250 N GRAND AVE #14−152            GURNEE, IL 60031
14893686   LESSIG, IAN T      280 BRIDLEWOOD CIR                LAKE IN THE HILLS, IL 60156
14893687   LESTER ASSOCIATES             D/B/A GATEWAY SQUARE ASSOCIATES                 111 PRESIDENTIAL
           BLVD       SUITE 140          BALA CYNWYD, PA 19004
14893688   LESTER ASSOCIATES             D/B/A GATEWAY SQUARE ASSOCIATES                 C/O BECKER MANAGEMENT
           GROUP       21180 OAKLEY COURT                 BOCA RATON, FL 33433
14893689   LESTER, JAMES T         17616 PENNINGTON DR               DETROIT, MI 48221
14893690   LESTER, TAUNYA L            18160 PINEWEST BLDG 37             BROWNSTOWN, MI 48193
14893692   LETOSKY, ROBERT S             17035 ANTHONY CT            MACOMB, MI 48044
14893693   LETOURNEAU, WILLIAM                11940 SPRINGBROOK COURT             ROMEO, MI 48065
14893694   LETT, CYDNEY M          25418 BILLETTE DR             WARREN, MI 48091
14893695   LETT, DANIEL A        19203 MARX              DETROIT, MI 48203
14893696   LETT, MARIE A        25418 BILLETTE              WARREN, MI 48091
14893697   LEUTZE, SANDRA           3816 JASPER            HOWELL, MI 48843
14893698   LEVASSEUR, WESTLY M                800 N WARNER ST           BAY CITY, MI 48706
14893699   LEVEMENTUM LLC             55 NORTH ARIZONA PLACE                203     CHANDLER, AZ 85225
14893700   LEVENFELD PEARLSTEIN, LLC                 2 N. LASALLE ST.        SUITE 1300      CHICAGO, IL 60602
14893702   LEVIN PARENT, LLC            6500 E. 14 MILE ROAD           WARREN, MI 48092
14893703   LEVINE, SHARON          14094 LUDLOW ST              OAK PARK, MI 48237
14893704   LEVITE, DANIEL        3623 SUNSET BLVD               STEUBENVILLE, OH 43952
14893705   LEVREAULT, LINDSAY J              5348 SOUTH SYCAMORE DRIVE              BURTON, MI 48509
14893706   LEVY, KEVIN T        20552 BURT RD              DETROIT, MI 48219
14893707   LEWAKOWSKI, JOSEPH               11088 HILL ROAD          RILEY TWP, MI 48041
14893708   LEWAKOWSKI, KEVIN               35269 BRISTLECONE            CLINTON TWP, MI 48035
14893709   LEWINSKI, PHYLLIS           1913 SANDLEWOOD DR.               WHITE LAKE, MI 48383
14893710   LEWIS JR, JAMES         3800 SUGARBERRY CT SE                KENTWOOD, MI 49512
14893711   LEWIS, DANIEL        90 ORCHARDALE DR                 ROCHESTER HILLS, MI 48309
14893712   LEWIS, DARIUS M          4962 WESTWICK DR              WAYNE, MI 48184
14893713   LEWIS, DORIAN E          18447 WAKENDEN              REDFORD, MI 48240
14893714   LEWIS, ELIJAH T        5745 COURVILLE              DETROIT, MI 48224
14893715   LEWIS, JARAIS       3725 HALL RD              MUSKEGON, MI 49441
14893716   LEWIS, JAYLEN        3006 PINETRAIL CR              HUDSON, OH 44236
14893717   LEWIS, JAYTU S        22476 BOULDER AVE               EASTPOINTE, MI 48021
14893718   LEWIS, KODI P       27241 BERTRAND ST               CHESTERFIELD, MI 48051
14893719   LEWIS, LANCE C         18933 RIDGEWOOD AVENUE                  LANSING, IL 60438
14893720   LEWIS, MARK        2233 NORSIDE DRIVE               ALTON, IL 62002
14893721   LEWIS, MARK        42370 EHRKE DR.               CLINTON TOWNSHIP, MI 48038
14893722   LEWIS, MICHAEL          1037 NIMICK AVE             MONACA, PA 15061
14893723   LEWIS, NATALIE         188 KENDALL COURT UNIT D,                 BLOOMINGDALE, IL 60108
14893724   LEWIS, OLIVER        22540 PHELPS              CLINTON TOWNSHIP, MI 48036
14893725   LEWIS, REGINALD R            19535 WESTPHALIA STREET              DETROIT, MI 48205
14893726   LEWIS, ROBERT W           52163 HEATHERSTONE AVE                MACOMB, MI 48042
14893727   LEWIS, RODNEY D           41450 E ARCHWOOD              B223        BELLEVILLE, MI 48111
14893728   LEWIS, STEVE M         27589 HOOVER              WARREN, MI 48093
                  Case 20-10553-CSS              Doc 290-1       Filed 04/17/20        Page 95 of 173
14893729   LEWIS, THARYN M            23140 MARINE AVENUE               EASTPOINTE, MI 48021
14893730   LEWIS, THERESE A           713 FOREST GLEN LANE               OAK BROOK, IL 60523
14893731   LEWIS, TKEYAH           5208 S LAFLIN ST           CHICAGO, IL 60609
14893732   LEWIS, WILLIAM C           19760 GILCHRIST ST            DETROIT, MI 48235
14893733   LEXMARK RESIDENTIAL                C/O BANK OF AMERICA             PO BOX 743737          ATLANTA, GA
           30374−3737
14893734   LF TRUCKING, INC.           301 FITZ HENRY ROAD              SMITHTON, PA 15479
14893735   LFN LIMITED        529 TOWNSEND AVE                HIGH POINY, NC 27263
14893736   LFN LIMITED.        529 TOWNSEND AVE                HIGH POINT, NC 27263
14893737   LHUILLIER, THOMAS J             3736 HAWKINS RD            JACKSON, MI 49201
14893738   LIANG, HSUAN−YUN              7726 DESDEMONA CT              MCLEAN, VA 22102
14893739   LIBBY REGENCY ASSOC., LP               C/O FIRST COMMONWEALTH BANK/REGENCY MALL                     P.O. BOX
           784       INDIANA, PA 15071
14893740   LIBBY REGENCY ASSOICATES, LP                 803 COMMONWEALTH DRIVE                 WARRENDALE, PA
           15086
14893741   LIBBY REGENCY ASSOICATES, LP                 803 COMMONWEALTH DRIVE                 WARRENDALE, PA
           15086
14893742   LIBERTY FURNITURE INDUSTR                 6195 PURDUE DRIVE           ATLANTA, GA 30336
14893744   LIBERTY GLASS & GLAZING LLC                 G3420 S. DORT HWY.           BURTON, MI 48529
14893745   LICKFELT, DAVID J           308 VAN BUREN APT D210              JACKSON, MI 49201
14893746   LICKMAN, JIMMIE L            304 CHESTNUT AVE             HAZEL PARK, MI 48030
14893747   LIDDICK, MICHAEL            180 SKYTOP ROAD             ACME, PA 15610
14893748   LIETZKE, TINA M          2010 W BELLEVUE HWY                PO BOX 353        OLIVET, MI 49076
14893749   LIGHT, BRANDON C             4431 JEAN ROAD           BAY CITY, MI 48706
14893750   LIGHT−IN WINDOW CLEANING                  9150 JOEL RD.         HOLLY, MI 48442
14893751   LIGHTING ENTERPRISES LED                6738 STONEBRIDGE COURT              WEST BLOOMFIELD, MI
           48322
14893753   LIGHTING RESOURCE STUDIO                 MICHIGAN DESIGN CENTER               1700 STUTZ DRIVE SUITE
           18       TROY, MI 48084
14893754   LILA PRODUCTIONS LLC               5091 COMMERCE RD             ORCHARD LAKE VILLAGE, MI 48324
14893755   LILES, CHRISTOPHER             4283 BOND AVE           HOLT, MI 48842
14893757   LILLY, BRANDON F            33072 ALANSON STREET               WESTLAND, MI 48186
14893758   LINARES III, JUAN H          15550 BELLAIRE           ALLEN PARK, MI 48101
14893759   LIND, GABRIELLE           9821 MILL DR WEST             PALOS PARK, IL 60464
14893761   LINDA FANCSALI,TAX COLLECTOR                   169 Revere Drive      Pittsburgh, PA 15236
14893763   LINDA ROBINSON−MOORE                 1010 S. GROVE ST.          YPSILANTI, MI 48198
14893764   LINDEMUTH II, JACK            44840 BROCKTON AVE              STERLING HEIGHTS, MI 48044
14893765   LINDER, JOSEPH J         937 WALSH ST SE             GRAND RAPIDS, MI 49507
14893766   LINDGREN, MACKENZIE A                4330 TRAIL EAST CT          ADA, MI 49301
14893768   LINDSAY, NICOLE           5846 TROMBLEY RD              NEWPORT, MI 48166
14893770   LINDSEY, BRIANA N            10895 OAK LANE            BELLEVILLE, MI 48111
14893771   LINDSTROM, ADAM              3201 NE 29TH ST #304          FORT LAUDERDALE, FL 33308
14893772   LINK, BRIAN J        1608 LEROY ST            FERNDALE, MI 48220
14893773   LINK, CATIA       343 E BUTTERFIELD ROAD                 ELMHURST, IL 60126
14893774   LINK, LORI L       7426 ADDLER ST              HOLLAND, OH 43528
14893775   LINKEDIN CORPORATION                62228 COLLECTIONS CENTER DR.               CHICAGO, IL 60693−0622
14893776   LINNDIXON, BRIANNA              6770 LAKEVIEW BLVD              WESTLAND, MI 48185
14893777   LINON HOME DECOR PRODUCTS                   22 JERICHO TURNPIKE            MINEOLA, NY 11501
14893778   LIPARI, CLAUDIA M            57245 BEACONSFIELD ROAD               WASHINGTON TWP, MI 48094
14893779   LIPCSEI, FRANK J         706 BRADFORD PLACE NE                GRAND RAPIDS, MI 49525
14893780   LIPPS, SUSAN        1033 ELLSWORTH DR               GRAYSLAKE, IL 60030
14893781   LIPSCOMB, JERRY           426 N 7TH ST          MARTINS FERRY, OH 43935
14893782   LIPSKI, DIANE M         1410 EMERSON AVE NW                GRAND RAPIDS, MI 49504
14893783   LISA BIELECKI         53264 JOANN MARIE DR               NEW BALTIMORE, MI 48047
14893796   LISABETH, RICHARD G              19825 MEZER          ST. CLAIR SHORES, MI 48081
14893797   LISI, JARET V      23009 HAYES             EASTPOINTE, MI 48021
14893798   LISI, JUSTIN E      52685 VAN BUREN              CHESTERFIELD, MI 48051
14893799   LISIECKI, TYLER J         18734 N HIGHLITE DR             CLINTON TOWNSHIP, MI 48035
14893800   LISKE, TYLER J        2415 PAJOT SITE 75            KAWKAWLIN, MI 48631
14893801   LIST, SHANE P        715 PATTERSON CT              INKSTER, MI 48141
14893802   LISULA, RICHARD           23807 SPRINGS CT APT 120             PLAINFIELD, IL 60585
14893803   LITE SOURCE INC          4980 EUCALYPTUS AVE.               CHINO, CA 91710
14893804   LITINSKI, FRANK J          26611 KIRKWAY CIRCLE               WOODHAVEN, MI 48183
14893805   LITMUS SOFTWARE INC.               P.O. BOX 360628         PITTSBURGH, PA 15251−6628
14893806   LITNER, SAROCHA            633 S. ALEXANDER             ROYAL OAK, MI 48067−2822
14893807   LITTLE, ANNE E         407 DIVISION ST           ST. CHARLES, IL 60174
14893808   LITTLE, NATANIEL           17532 SCHAEFER HWY               DETROIT, MI 48235
14893809   LITTLE, OMEGA J          15031 MOUNTAIN WAY                ROMULUS, MI 48174
14893810   LIU, BORONG         160 ARBOR GLEN DR               EAST LANSING, MI 48823
14893811   LIVEPERSON INC.          27260 NETWORK PLACE                CHICAGO, IL 60673−1272
14893812   LIVERMAN, DAYNA              23925 LEE BAKER DRIVE             SOUTHFIELD, MI 48075
14893813   LIVEZEY, KEEGAN R             3227 STONEBRIDGE DR             BELLEVILLE, IL 62221
14893814   LIVINGSTON PRESS & ARGUS                P.O. BOX 773964         3964 SOLUTIONS CENTER          CHICAGO, IL
           60677−3009
14893815   LIVINGSTON, PETER B             29448 PALOMINO DRIVE             WARREN, MI 48093
14893790   LIsa McLaughlin       116 Trotwood Drive         Canonsburg, PA 15317
14893817   LJ GASCHO        8308 HAIST ROAD              PIGEON, MI 48755
14893818   LLOYD, TANYA           11931 GRANT ST            RIVERVIEW, MI 48193
                   Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 96 of 173
14893819   LMP WORLDWIDE                 4936 TECHNICAL DRIVE               MILFORD, MI 48381
14893820   LOBODZINSKI, RENATA B                    1591 QUAKER LN           PROSPECT HGTS, IL 60070
14893821   LOBOSCHEFSKI, NICOLE M                    2522 WIMBLEDON PARK BLVD.              TOLEDO, OH 43617
14893822   LOBOSCHEFSKI, PAIGE M                    1707 CHRISTOPHER LANE            MAUMEE, OH 43537
14893823   LOCICERO, STEPHANIE                   24255 26 MILE RD         RAY, MI 48096
14893824   LOCKE, PAMELA               2933 FISHERMANS COVE APT 202                LAKE ORION, MI 48360
14893825   LOCKETT, ANDRE D                 416 PRATT RD          KALAMAZOO, MI 49001
14893826   LOCKETT, REUBEN                 107 GALE STREET           AKRON, OH 44302
14893827   LOCKWOOD, JULIE L                 538 CHURCH ST           WILLIAMSTON, MI 48895
14893828   LODI METALS INC               P.O. BOX 337          BELLVILLE, OH 44813
14893829   LOFTON, TYLER L               929 SOUTH HIGH STREET               BELLEVILLE, IL 62220
14893831   LOGAN SQUARE CHAMBER OF COMM.                         3147 W. LOGAN BLVD. SUITE 12           CHICAGO, IL
           60647
14893832   LOGAN, SHANE W                18404 WHALEN            CLINTON TWP, MI 48035
14893833   LOIACONO, DANIEL                 39W585 SCHOOLHOUSE LANE                GENEVA, IL 60134
14893834   LOIACONO, JOE S              1360 LAUREL OAKS DR               STREAMWOOD, IL 60107
14893836   LOLLIE, JONATHAN                 15766 EVERGREEN            DETROIT, MI 48203
14893837   LOLOI RUGS           PO BOX 95344               GRAPEVINE, TX 76099−9732
14893838   LOMAX, CHARIS C               15210 JAMES ST            OAK PARK, MI 48237
14893839   LOMUSCIO, DOMINIC                  7283 KINGSBURY           DEARBORN HEIGHTS, MI 48127
14893840   LONDINO, MARK               115 HEMLOCK CT.              OAKDALE, PA 15071
14893841   LONG, JEFF L          1696 AUGUSTA DR                HARTLAND, MI 48353
14893842   LONG, KELLY            4112 MT TROY RD               PITTSBURGH, PA 15214
14893843   LONG, MICHAEL W                16114 PEACOCK RD             HASLETT, MI 48840
14893844   LONG, MYLES            52457 PHEASANT RUN DR                  SAGINAW, MI 48638
14893845   LONG, TERESA M               1866 BIRCHWOOD DR               OKEMOS, MI 48864
14893846   LONG, WILLIAM E               1149 GAIL LANE            SLEEPY HOLLOW, IL 60118
14893847   LONGO, CESIDIO             39259 TUNSTALL              CLINTON TWP, MI 48038
14893848   LONGSTRETH BROTHERS INC.                      211 UNION AVE.         ALTOONA, PA 16602
14893849   LOPEZ, BRENDA              644 ANNE CT             BOLINGBROOK, IL 60440
14893850   LOPEZ, CARTER D               1912 S BRENTWOOD PL               ESSEXVILLE, MI 48732
14893851   LOPEZ, DANIEL H              787 KANE STREET             AURORA, IL 60505
14893852   LOPEZ, GABRIELLE A                 244 PARK TERRACE             S. CHICAGO HEIGHTS, IL 60411
14893853   LOPEZ, JASON           1355 OAKROCK LN.                ROCHESTER HILLS, MI 48309
14893854   LOPEZ, JEANNIE E              12210 GOLDENEYES COURT                 FORT WAYNE, IN 46845
14893855   LOPEZ, JORGE           514 ILLINOIS AVE              ELGIN, IL 60120
14893856   LOPEZ, LUIS D           5024 S WINCHESTER AVE                CHICAGO, IL 60609
14893857   LOPEZ, RICK          2736 CREEKSIDE CT.               WATERFORD, MI 48329
14893858   LOPEZ, RYAN J            4925 DUNCKEL RD APT 106                LANSING, MI 48910
14893859   LOPICCOLA, MONICA                   17215 EVANS AVE          SOUTH HOLLAND, IL 60473
14893860   LOPICCOLO, ANTONIO                   21979 WOODBURY            CLINTON TOWNSHIP, MI 48035
14893861   LOPREST, LINDSAY A                  539 EDGEWOOD PLACE              FERNDALE, MI 48220
14893862   LOPRIORE, ALBERTO                  2921 BALDWIN LN           LAKE IN THE HILLS, IL 60156
14893863   LORAIN COUNTY TREASUER/DANIEL TALAREK                            226 Middle Ave.    Elyria, OH 44035
14893864   LORD, JACQUELINE A                  3408 PAR 4 CIRCLE          KALAMAZOO, MI 49008
14893865   LOREE, NICHOLAS                1091 TANGLEWOOD              FLINT, MI 48507
14893866   LORELEI JACOBS              481 FORESTWAY DRIVE                BUFFALO GROVE, IL 60089
14893867   LORENZ, JASON             63 N ALLISON ST             GREENCASTLE, PA 17225
14893868   LORENZANA, KIMBERLY                     2379 WHITE ROSE DR           MONTGOMERY, IL 60538
14893873   LORIA, TEVNI           230 MCKINLEY AVENUE                  WAUKEGAN, IL 60085
14893874   LORIO−ROSS           505 S LAFAYETTE                ROYAL OAK, MI 48067
14893875   LORRAINE M. FENDE LAKE COUNTY TREASURER                            LAKE COUNTY TREASURER             105 Main
           St.     Painesville, OH 44077
14893876   LOSEY, RYAN M              812 W BARRINGTON CR                JACKSON, MI 49203
14893877   LOSHAW, DANIEL M                  2468 SONNEN−SCHEIN DR              GAYLORD, MI 49795
14893878   LOSTER, GAIL A            137 E PALATINE RD              PALATINE, IL 60067
14893879   LOTT, JARREL           25151 DEQUINDRE #62                MADISON HEIGHTS, MI 48071
14893880   LOUCKS, KATHERINE M                    4294 ALPENHORN DR            APT 2D       COMSTOCK PARK, MI
           49321
14893881   LOUDEN, ERNESTINE                  11930 NE 19TH DR APT 23           NORTH MIAMI, FL 33181
14893883   LOUKA, RAMEN              13151 BETESFORD DR               STERLING HEIGHTS, MI 48313
14893884   LOUNDS, DANIEL L                7304 SEA MIST          YPSILANTI, MI 48197
14893885   LOVE JR, LAWRENCE C                   824 W 19TH AVE         GARY, IN 46407
14893886   LOVE, ALISHA            18446 WESTHAMPTON AVE.                   SOUTHFIELD, MI 48075
14893887   LOVE, FRANCOIS T               15160 AUBURN            DETROIT, MI 48233
14893888   LOVE, KELLY P            615 NORTH BRENTWOOD DRIVE                    CRYSTAL LAKE, IL 60014
14893889   LOVE, MARCELLOUS                   4494 BEWICK ST          DETROIT, MI 48214
14893890   LOVEJOY, BENJAMIN J                  8651 BROOKE PARK DR             CANTON, MI 48187
14893891   LOVETT, DRUSCILLA J                  43833 BAYVIEW AVE APT 36215             CLINTON TWP, MI 48038
14893892   LOVINS JR, PHILLIP M                16730 COLLEGE          FRASER, MI 48026
14893893   LOWDER, KYLE              109 ASHLAND PLACE               SAINT CHARLES, MO 63301
14893894   LOWE III, DAVID            29183 GLOEDE DR APT B               WARREN, MI 48088
14893895   LOWE, BILL          3231 S HALSTED FRONT                 155        CHICAGO, IL 60608
14893896   LOWE, BRIONNA              26164 WESTFIELD              REDFORD, MI 48239
14893897   LOWE, JONATHAN W                   3359 CANAL AV SW            APT 66       GRANDVILLE, MI 49418
14893898   LOWE, MICHAEL T                75 SCOTT LAKE RD            WATERFORD, MI 48328
14893899   LOWE, STEVEN C              9623 HADLEY RD              CLARKSTON, MI 48348
14893900   LOWERY, ORENTHEUS X                     1212 KOSCIUSZKO AVE            BAY CITY, MI 48708
                  Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 97 of 173
14893901   LOWES COMPANIES INC                 PO BOX 530954           ATLANTA, GA 30353−0954
14893902   LOWMAN, GERALD R                 15828 JENNIFER DR            MACOMB TWP, MI 48044
14893903   LOWMAN, JUSTIN             716 BROADFORD ROAD                 CONNELLSVILLE, PA 15425
14893904   LOWN, KALEE A             4243 DAFFODIL CIRCLE               TRAVERSE CITY, MI 49685
14893905   LOWRAN, PHILIP M              3761 FOX CHASE            DRYDEN, MI 48428
14893906   LOWRY, KAREN             29536 BONNIE            WARREN, MI 48093
14893907   LOZANO, VICTOR A              466 N EMERY LN             ELMHURST, IL 60126
14893908   LOZEN, STEPHEN J             38527 FOXCROFT ST              HARRISON TWP, MI 48045
14893909   LOZIER, ADAM           15 LEONA AVE              KALAMAZOO, MI 49001
14893910   LTF TRIATHLON SERIES LLC                 ATTN ACCOUNTS RECEIVABLE                 1795 DOGWOOD ST. SUITE
           400       LOUISVILLE, CO 80027
14893911   LUCAS COUNTY             ONE GOVERNMENT CENTER                    TOLEDO, OH 43604
14893913   LUCAS, JAMES           2522 BELLEVUE AVE                ST LOUIS, MO 63143
14893914   LUCCI, VICKIE          937 CHARLES ST.             EXT.        CARNEGIE, PA 15106
14893915   LUCID SOFTWARE INC.                DEPT CH 17239          PALATINE, IL 60055−7239
14893916   LUCIER, JACOB           113 WABASH AVE N                BATTLE CREEK, MI 49017
14893917   LUCIER, TERRY A            51975 COOPER CREEK CT                CHESTERFIELD, MI 48047
14893918   LUCKETT, FREEDOM                25915 SCHOENHERR              WARREN, MI 48089
14893919   LUCOVIC, DEDA             14931 CARMEL DR              STERLING HEIGHTS, MI 48312
14893920   LUCZ, DONALD            22 SHEPARD KNOLL DR                 ST PETERS, MO 63376
14893921   LUDEMAN, ROBERT                6340 HOLLAND            CLAY TWP, MI 48001
14893922   LUDWIG, SARAH             618 WELDON STREET                LATROBE, PA 15650
14893923   LUECK, ZACHARY L               6515 YALE ST APT 815            WESTLAND, MI 48185
14893925   LUKAS, JAMES           11294 YOUNGSTREE CT                 DAVISBURG, MI 48350
14893927   LUKER, CARY           31 DIAMOND STREET                 BURGETTSTOWN, PA 15021
14893928   LULAJ, RAKE          31275 PORTSIDE DR APT 17204                NOVI, MI 48377
14893929   LULGJURAJ, ANTON               7165 OLD MILL RD.            BLOOMFIELD, MI 48301
14893931   LUMECON, LLC            23107 COMMERCE DR.                FARMINGTON HILLS, MI 48335
14893932   LUMERICA           21400 HOOVER RD.              WARREN, MI 48089
14893933   LUMI INC.        510 FIRST AVENUE NORTH                  MINNEAPOLIS, MN 55403
14893934   LUMICOR          1400 MONSTER RD. SW                RENTON, WA 98057
14893935   LUMISOURCE            2950 OLD HIGGINS ROAD                 ELK GROVE VILLAGE, IL 60007
14893936   LUNA, JOANNA            2311 W 25TH ST            CHICAGO, IL 60608
14893937   LUNA, REYNA J           504 WOODLAWN AVE                  AURORA, IL 60506
14893938   LUNDBERG, JOYCELYN D                 428 PLEASANTVIEW DR               BATTLE CREEK, MI 49017
14893939   LUNDQUIST, MICHAEL                401 N GRANT AVE             THREE RIVERS, MI 49093
14893940   LUNDY, MICHAEL T               27452 POWERS ST            WESTLAND, MI 48186
14893941   LUNGLHOFER, WENDY                  527 E FAIRVIEW AVE            ALTOONA, PA 16601
14893942   LUPO, MARY BETH              24564 BECK DR            EASTPOINTE, MI 48021
14893943   LUPO, SAMUEL D             24564 BECK ROAD              EASTPOINTE, MI 48021
14893944   LUSAK, ROBERT             7243 DUNN DR            HOLLAND, OH 43528
14893945   LUSBOURGH, ALICIA               5S070 PEBBLEWOOD LANE                 NAPERVILL, IL 60563
14893946   LUTZ, JONATHAN M               50641 JEFFERSON AVE             APT 16       NEW BALTIMORE, MI 48047
14893947   LUTZ, RYAN          35730 HERMITAGE CT                NEW BALTIMORE, MI 48047
14893948   LUTZE, ERIC R          454 LEONARD ST NE               GRAND RAPIDS, MI 49503
14893949   LUX, JAYNE A          18W089 STANDISH LANE                  VILLA PARK, IL 60181
14893950   LUZYNSKI, ALAN J             4116 PARK AVENUE               FORT GRATIOT, MI 48059−3749
14893951   LYNCH, ALFONSO              P O BOX 68999           SCHAUMBURG, IL 60168
14893952   LYNCH, LISA L          1903 MASSOIT             ROYAL OAK, MI 48073
14893953   LYNCH, TERRENCE J               14785 COUNTRY CLUB STREET                LIVONIA, MI 48154
14893956   LYNGSTAD, MARTIN                111 COLWYN DRIVE              PITTSBURGH, PA 15237
14893958   LYNN, PEGGY L            1011 RUDDIMAN DRIVE APT 7                 N. MUSKEGON, MI 49445
14893959   LYNN, THOMAS D              15810 BEECH DALY RD               TRLR 292       TAYLOR, MI 48180
14893962   LYON TOWNSHIP TREASURER                    58000 GRAND RIVER AVE.            NEW HUDSON, MI
           48165−9721
14893963   LYON, JEREMY            17014 YORK DR             MACOMB, MI 48044
14893964   LYONS CONSULTING GROUP LLC                    20 N. WACKER DRIVE            SUITE 1750        CHICAGO, IL
           60606
14893965   LYONS, CRAIG           713 MAYVILLE AVE               PITTSBURGH, PA 15226
14893966   LYONS, JULIANNE             16120 GLASTONBURY                DETROIT, MI 48219
14893967   LYONS, KANAJAH              25720 W 12 MILE RD             SOUTHFIELD, MI 48034
14893968   LYSOGORSKI, ROBERT                5075 HUMMER LAKE RD.               OXFORD, MI 48371
14893969   LYTTLE, PEGG           7148 N. DOWNING PLACE                 PAINESVILLE, OH 44077
14893601   La−Z−Boy Chair Company             Natalie Dickinson        One La−Z−Boy Drive 2B       Monroe, MI 48162
14893559   LaShanda Glover        PO Box 2844           Naperville, IL 60567
14893566   LaTeisha U Greer        15941 Glastonbury St         Detroit, MI 48223
14893586   LaVern J. Wilson       120 N. Ridgeway Dr           Battle Creek, MI 49015
14893497   Lakeyia Woods        23254 Blackett Ave          Warren, MI 48089
14893498   Laki Rodgers       19344 San Juan Dr          Detroit, MI 48221
14893508   Lamia Dawood         7573 Windgate Cir          West Bloomfield, MI 48323
14893512   Lana J Chappell       907 Woodcrest Drive          Royal Oak, MI 48067
14893516   Lance Charles Kreger         Art Van Regional Delivery Manager         23141 Socia      St Clair Shores, MI
           48082
14893518   Lance W Billow        3215 Wilson Street         Marlette, MI 48453
14893576   Laura Baker       1302 Armstrong Drive           Chelsea, MI 48118
14893578   Laura Howe        47485 Tilch          Macomb, MI 48044
14893580   Laura Mough        2019 Zoe Ln           Greensburg, PA 15601
14893581   Laura Runyon        543 E Holmes Rd           Lansing, MI 48910
                   Case 20-10553-CSS                  Doc 290-1           Filed 04/17/20           Page 98 of 173
14893582   Laura Thompson            11328 Glenbrook Cir           Plainfield, IL 60585
14893583   Laura Virgo         19546 Holdren           Brownstown, MI 48173
14893584   Lauren Battaglia         12334 Gage Road            Holly, MI 48442
14893618   Leah Zanetti        5080 Wallbrook Ct            West Bloomfield, MI 48322
14893646   Leesburg Town Hall            Attn Christine Newton, Deputy Town Atty               25 West Market Street       Leesburg,
           VA 20176
14893647   Leftbank Art         Shawn Kim            14930 Alondra Blvd           La Mirada, CA 90638
14893666   Lenette Realty and Investment Co.            c/o Matt Willett        1401 S. Brentwood Blvd., Ste. 520         St. Louis,
           MO 63144
14893668   Leo Boler        1337 S Charles St           Baltimore, MD 21230−4226
14893669   Leo SAELLO            1343 Hilda Ave           East Mc Keesport, PA 15035
14893681   Leslie Murphy          363 Martha Drive           Canonsburg, PA 15317
14893691   Letitia Chambers          3346 Craig Drive, K232           Hammond, IN 46323
14893701   Levi Smith        1245 Clinch St           Traverse City, MI 49686
14893743   Liberty Furniture Industries Inc.         Jason Brian, Executive VP            6021 Greensboro Drive        Atlanta, GA
           30336
14893752   Lighting Partners Jax dba Kenroy Home              Jessica Cashaw          3723 Regent Blvd         Jacksonville, FL
           32224
14893756   Lilly Elders       2002 Park Forrest Ave            State College, PA 16803
14893760   Linda A Radosevich            9942 Arthur Ln, Apt G           St Louis, MO 63128
14893762   Linda Owens          11777 Lancewood Dr              Roscommon, MI 48653−9101
14893767   Lindsay Loprest          886 Promenade Lane            Bluffton, SC 29909
14893769   Lindsey Hoffman           5290 Williamston Ct.           Commerce Township, MI 48382
14893784   Lisa Cook        2292 Coral Sea Dr            Youngstown, OH 44511
14893785   Lisa Crowl        2059 Slagel Rd           Spring Grove, PA 17362
14893786   Lisa J Skop        555 Alcan Dr           Petoskey, MI 49770
14893787   Lisa Lash       114 Beechnut Rd             McDonald, PA 15057
14893788   Lisa Lynch        1903 Massoit Rd            Royal Oak, MI 48073
14893789   Lisa McGee          20714 Virginia          Eastpointe, MI 48021
14893791   Lisa Mears        567 Sunnyfield Dr            Monroeville, PA 15146
14893792   Lisa Montgomery            111 Tarnwood Way             Greensburg, PA 15601
14893793   Lisa Murray         2016 Suzanne Drive            South Park, PA 15129
14893794   Lisa Nestor        1316 Silver Lane           Coraopolis, PA 15108
14893795   Lisa Tolstik       1475 E Evergreen Dr, Apt. 204             Palatine, IL 60074
14893816   Livonia City Attorney           Paul Bernier        33000 Civic Center Drive           Livonia, MI 48154
14893830   Logan K Gallie          709 Edwards St.          Grand Ledge, Michigan 48837
14893869   Loretta M. Charles          921 Dennis Circle          Harrisburg, PA 17111
14893870   Lori Barr       19300 Northridge Dr Apt C              Northville, MI 48167
14893871   Lori Capozzo          3679 Bethuy Rd           Casco, MI 48064
14893872   Lori Kelly       5315 Summerwood Drive                Seville, OH 44273
14893882   Louis and Brenda Sackandy             3965 Gray Rock Drive            Ellicott City, MD 21042
14893912   Lucas Wetzel         1605 West Highway 50 Lot #11               O Fallon, IL 62269
14893924   Luigi Cisne        2916 Gibson Street           Lansing, MI 48911
14893926   Luke Passalinqua          3689 Fran Lane          Hermitage, PA 16148
14893930   Luma Ulaj         5069 Vincent Trail           Shelby Township, MI 48316
14893954   Lynda Williams           29276 Eiffel Ave          Warren, MI 48088
14893955   Lyndon Henderson            7359 S. Wabash Avenue             Chicago, IL 60619
14893957   Lynn P. Sojka         9952 Tara Lane           Hillsboro, MO 63050
14893960   Lynne Lang         620 James St           Springdale, PA 15144
14893961   Lyon Township Municipal Center              58000 Grand River Avenue              New Hudson, MI 48165
14893970   M A WILSON PAINTING                  3240 RICHEY ROAD                CONNELLSVILLE, PA 15425
14893972   M DESIGN VILLAGE                 701 COTTONTAIL LANE                  SOMERSET, NJ 08873
14893973   M S INTERNATIONAL                  30150 S. WIXOM ROAD                WIXOM, MI 48393
14893971   M an B Improvements LLC              5944 Meese Rd            Louisville, OH 44641
14893974   M&T Bank           Leslie A. Gibson           Commercial Service Management              Regional Relationship
           Liaison       301 West Plank Road             Altoona, PA 16602
14893975   MAAS, CLAIRE E               87 BRAXTON LANE                AURORA, IL 60504
14893976   MABEE, STEVEN                5323 FOX MILL RUN               FORT WAYNE, IN 46835
14893977   MAC FREIGHT SERVICES INC                    P.O. BOX 27057            EL JOBEAN, FL 33927
14893978   MACALLISTER RENTALS                    DEPT. 78731           P.O. BOX 78000            DETROIT, MI 48278−0731
14893979   MACDONALD, CRYSTAL E                     2100 21ST          WYANDOTTE, MI 48192
14893980   MACDONALD, LOGAN P                    8064 INTERLOCHEN STREET                    KALAMAZOO, MI 49009
14893981   MACDONALD, PATRICIA                    27209 POLK AVE.             BROWNSTOWN, MI 48183
14893982   MACHADO, JOSE                3205 SAINT LUKES LANE                 BALTIMORE, MD 21207
14893983   MACHUGA, BLAKE W                   8632 KALTZ            CENTER LINE, MI 48015
14893984   MACIAS, IVAN              4500 S. TALMAN              CHICAGO, IL 60632
14893985   MACK, ADELAIDE M                  15820 DIXIE HWY              HOLLY, MI 48442
14893986   MACK, ELIJAH K               44594 BAYVIEW AVE                CLINTON TOWNSHIP, MI 48038
14893987   MACK, ROBERT                18548 MAINE ST             DETROIT, MI 48234
14893988   MACK, ROBIN T               4803 DOUGLAS DRIVE                 DRYDEN, MI 48428
14893989   MACK, TAMMIE                169 ELDERBERRY LANE                  NEW FLORENCE, PA 15944
14893990   MACK, WILLIAM A                 1860 WALNUT             DEARBORN, MI 48124
14893991   MACKALL, MONSAE                   632 BRADDOCK AVE                MONESSEN, PA 15062
14893992   MACKEWICH, LAURA                   4044 SOLVAY DR               COMMERCE, MI 48382
14893993   MACKEY, INDIA E                5933 WEISS ST APT Q−7               SAGINAW, MI 48603
14893994   MACKEY, KRISTI L                50912 ALDEN DR             MACOMB, MI 48044
14893995   MACKEY, KYLE A                 1248 CARL RD            TRAVERSE CITY, MI 49685
14893996   MACKEY, ROBERT                  17455 ARLINGTON ST               DETROIT, MI 48212
                  Case 20-10553-CSS            Doc 290-1       Filed 04/17/20      Page 99 of 173
14893997   MACNEAR, DRAKAR            28601 IMPERIAL DRIVE APT B295             WARREN, MI 48093
14893998   MACOMB AUTOMOTIVE GROUP                  58025 GRATIOT         NEW HAVEN, MI 48048
14894000   MACOMB TIRE INC.          28310 HAYES RD. BLDG. F            ROSEVILLE, MI 48066
14894001   MACOMB WHOLESALE SUPPLY CORP.                  17730 E. 14 MILE RD.       FRASER, MI 48026
14894002   MACOMBER HADDAD LLC − PROCAM                   34224 PLYMOUTH ROAD            LIVONIA, MI 48150
14894003   MACONOCHIE, MARIE             60227 NEW HAVEN RD.            NEW HAVEN, MI 48048
14894004   MACRANDER, BRANDON               1237 PINEHURST CLUB CT.            O FALLON, MO 63366
14894005   MACVAY, ANDREA C            218 WYLIE          SAGINAW, MI 48602
14894007   MADAR, RIVER A        17027 ELEANOR DR              CLINTON TOWNSHIP, MI 48038
14894010   MADDEN, DEBRA         2737 CLEARBROOK BLVD                 YORK, PA 17406
14894011   MADDEN, DORIAN          345 N MAIN ST #168           CLAWSON, MI 48017
14894013   MADDOX, HUNTER           4522 EMERALD VALLEY LOOP                 FOWLERVILLE, MI 48836
14894014   MADDOX, SCOTT G          1640 SAFFRON DRIVE             MARYSVILLE, OH 43040
14894015   MADDUX, MICHAEL            22723, KENDAVILLE            PIERSON, MI 49339
14894016   MADE GOODS        768 TURNBULL CANYON ROAD                   CITY OF INDUSTRY, CA 91745
14894017   MADERA, SANDRA I           6249 W 64TH ST          CHICAGO, IL 60638
14894018   MADISON ELECTRIC COMPANY                 31855 VAN DYKE AVE           WARREN, MI 48093−1047
14894020   MADISON, DAMYAH M              19483 WARD ST         DETROIT, MI 48235
14894021   MADISON, SHARLAI          26232 REGENCY CLUB DR APT 6               WARREN, MI 48089
14894022   MADURA, TERRI L         564 VALLEY ST NW             GRAND RAPIDS, MI 49504
14894023   MAGELI, BRANDON L            5433 LENNON RD           SWARTZ CREEK, MI 48473
14894024   MAGNANTI JR., FRANK            3400 SWEETBRIAR DR.           APT. C102       IRWIN, PA 15642
14894025   MAGNOLIA HOME          P.O. BOX 933715           ATLANTA, GA 31193−3715
14894026   MAGNUSSEN HOME FURNISHINGS INC                  2155 EXCISE AVENUE          SUITE B      ONTARIO, CA
           91761−8536
14894027   MAGUIRE, RYAN M          13345 REDBIRD LANE             GRAND HAVEN, MI 49417
14894028   MAHAR, SPENCER M           1159 ORCHARD RD             ESSEXVILLE, MI 48732
14894029   MAHARAM        74 HORSEBLOCK ROAD                 YAPHANK, NY 11980
14894030   MAHER, MARY        10 ASHLEIGH CT.             LANSING, MI 48906
14894031   MAHOLMES, DEBRA            21071 ELROY          WARREN, MI 48089
14894032   MAHONE, CAMEREN M              29131 RACHID LN          CHESTERFIELD, MI 48047
14894033   MAHONE, DARRIN L           164 COMET APT 2           MOUNT CLEMENS, MI 48043
14894034   MAHONE, JORDAN J          28058 HOOVER RD            STERLING HEIGHTS, MI 48093
14894035   MAHONEY, CLINT         6598 LOUANN DRIVE.              NORTH OLMSTED, OH 44070
14894036   MAIL AMERICA        89 BRIDGE STREET PLAZA                WHEELING, WV 26003
14894037   MAIN CAPS INC.      3283 A METAMORA RD.                OXFORD, MI 48371
14894038   MAIN POINT ENTERPRISE LIMITED               2ND FLOOR, BUILDING B          SNPF PLAZA SAVALAAP
14894039   MAIN, TIMOTHY J        10189 HOFFMEYER RD               ONAWAY, MI 49765
14894040   MAIORANA, PETER P           7360 GLENMOOR LANE              NAPLES, FL 34104
14894041   MAITLAND SMITH USA INC              P O BOX 842393        BOSTON, MA 02284−2393
14894042   MAIURI, AUSTIN B        15631 VAN AVE            FRASER, MI 48026
14894043   MAIURI, MARLA G         473 CHALFONTE AVE              GROSSE POINTE FARMS, MI 48236−2939
14894044   MAJESTIC MIRROR & FRAME               7425 N.W. 79TH STREET          MIAMI, FL 33166
14894045   MAJORS, KRISTA C         23035 REIN AVE           EASTPOINTE, MI 48021
14894046   MAKLEBUST, DOUGLAS W               2814 EMERALD BLUFFS             TRAVERSE CITY, MI 49684
14894047   MAKOWSKI, JOE        18211 LATHERS ST             LIVONIA, MI 48152
14894048   MALATIA, JOSH M        8965 OXFORD STREET               WOODRIDGE, IL 60517
14894049   MALAVE, SARA        5350 ARTHUR COURT               GURNEE, IL 60031
14894050   MALBURG, ROBERT J           45687 HARRY APT B203            UTICA, MI 48317
14894051   MALCOLM, BRADLEY             29124 HARDING           ROSEVILLE, MI 48066
14894052   MALCZEWSKI, ALAN D             5825 CARNATION DR            TOLEDO, OH 43615
14894053   MALDONADO JR, NATHANIEL                1511 W JONQUIL TERRANCE UNIT 1            W      CHICAGO, IL
           60626
14894054   MALDONADO, LISA           1014 S 4TH AVENUE            LIBERTYVILLE, IL 60048
14894055   MALE, CHRISTOPHER L            94 VIKING DR         SPARTA, MI 49345
14894056   MALESEV, CRAIG S         5880 PINE AIRES DR           STERLING HEIGHTS, MI 48314
14894057   MALIK, MOHAMMED A              30028 DELL LN         WARREN, MI 48092
14894058   MALIN, HUGH M        28096 BOHN ST            ROSEVILLE, MI 48066
14894059   MALISZEWSKI, MICHAEL             46349 JASMINE CT          CHESTERFIELD, MI 48047
14894060   MALKAWI, EMAD Y           7829 RUTHERFORD AVE 3SW                BURBANK, IL 60459
14894061   MALONE, ERIC H       15890 PLAINVIEW AVE               DETROIT, MI 48223
14894062   MALOOF JEWELERS           28525 HARPER           ST CLAIR SHORES, MI 48081−1294
14894063   MALOTT, JOSHUA R          28024 WHITCOMB             LIVONIA, MI 48154
14894064   MALOUF       1525 WEST 2960 SOUTH              LOGAN, UT 84341
14894065   MALTESE, MICHAEL T            3202 GWEN CT          ROYAL OAK, MI 48073
14894066   MAMER, ROBERT J         416 JAMESON STREET              SAGINAW, MI 48602
14894067   MAMMO, BAYDAA           6476 ASPEN RIDGE BLVD              WEST BLOOMFIELD, MI 48322
14894068   MAMMO, STEVEN H           41451 SESAME DR            STERLING HEIGHTS, MI 48314
14894088   MAN−SEL VIDEO        330 HAMILTON ROW SUITE 300                  BIRMINGHAM, MI 48009
14894069   MANDRELL, SALLY J           3245 GREENSPIRE DRIVE             10      PORTAGE, MI 49024
14894070   MANDRYK, MARIYA            226 WILLOW LN            BLOOMINGDALE, IL 60108
14894071   MANFRE, DIANE M         36684 CANYON DR.             WESTLAND, MI 48186
14894072   MANGOLD, BRYE         550 W. WESTERN AVE               APT 423       MUSKEGON, MI 49440
14894073   MANHATTAN COMFORT               319 RIDGE ROAD           DAYTON, NJ 08810
14894074   MANIACI, AMY       21713 ARROWHEAD ST.                ST. CLAIR SHORES, MI 48082
14894075   MANICK, JOSEPH D         10121 CURRIER RD            MILLINGTON, MI 48746
14894076   MANN, ARMISTEAD & EPPERSON LTD                 119 SHOCKOE SLIP         RICHMOND, VA 23222
14894077   MANN, CYNTHIA         1410 WALNUT TIER DR              FLINT, MI 48532
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 100 of 173
14894078   MANN, CYNTHIA L        45152 CHESTNUT CT               SHELBY TWP, MI 48317
14894079   MANNA UNITED, LLC          C/O ANCHOR PROPERTIES, INC.               128 E 2ND ST     COVINGTON, KY
           41011
14894080   MANNA UNITED, LLC          C/O BREAD OF LIFE, LLC             2339 11TH STREET       ENCINITAS, CA
           92024
14894081   MANNI, JOSEPH A       1546 MILLVILLE RD              LAPEER, MI 48446
14894082   MANNING, JOHN        179 MACINTOSH CT.              GLEN ELLYN, IL 60137
14894083   MANNINOS BAKERY           4062 E. 17 MILE RD.           STERLING HTS., MI 48310
14894084   MANNISTO, LUKE        2330 TOOLEY ROAD               HOWELL, MI 48855
14894085   MANNYS ON DEMAND             21404 CLEAR CREEK BLVD.             CLINTON, MI 48036
14894086   MANOTO, BRIAN        1 TWIN OAKS ROAD               LINTHICUM, MD 21090
14894087   MANPOWER OF LANSING MI INC.               7956 RELIABLE PARKWAY             CHICAGO, IL 60686−0079
14894089   MANSELL, SCOTT        719 BYRAM LAKE DR                LINDEN, MI 48451
14894090   MANSFIELD, GLEN R         2209 BARNARD ST.             SAGINAW, MI 48602
14894091   MANSILLA, EDWIN         4907 NORTH KEYSTONE AVENUE APT                   CHICAGO, IL 60630
14894092   MANSOUR, MOHAMMED               3737 W 66TH PL          CHICAGO, IL 60629
14894093   MANTUA, ELIZABETH           2 SOUTH FARQUHAR STREET                UNION BRIDGE, MD 21791
14894094   MANUEL JR, STEPHEN E           17352 SPARTAN DR            BROWNSTOWN, MI 48174
14894095   MANUEL, MICHAEL T          3201 REED STREET             FORT WAYNE, IN 46806
14894096   MANWAH INC        P.O. BOX 35162           CHARLOTTE, NC 28235−5162
14894097   MAPLE ORCHARD ASSOCIATES LLC                 C/O MARKUS MANAGEMENT GROUP                251 E. MERRILL
           SUITE 205     BIRMINGHAM, MI 48009
14894098   MAPLE ORCHARD ASSOCIATES, LLC                251 E. MERRILL, SUITE 205        BIRMINGHAM, MI
           48009
14894099   MAPLE ORCHARD ASSOCIATES, LLC                251 E. MERRILL, SUITE 205        BIRMINGHAM, MI
           48009
14894100   MAPLE ORCHARD ASSOCIATES, LLC                6750 OAKHILLS DR.          BLOOMFIELD HILLS, MI
           48301
14894101   MARABATE, RON         2304 SAPPHIRE LANE              EAST LANSING, MI 48823
14894102   MARANO, JENNIFER A          2069 WALNUT ROAD               AUBURN HILLS, MI 48326
14894103   MARANO, MATTEO          2069 WALNUT ROAD                AUBURN HILLS, MI 48326
14894104   MARASTI, LUCAS R        1141 RAGO AVENUE               DEERFIELD, IL 60015
14894105   MARBURY, JALAN M          13984 ASHTON RD             DETROIT, MI 48223
14894106   MARCHBANKS, JASON R             4114 CALHOUN STREET APT 305              DEARBORN, MI 48126
14894107   MARCHBANKS, PAULA C             8512 VOCE CT          CARY, IL 60013
14894108   MARCHIAFAVA, PETER            2664 CARLSBAD CIR            AURORA, IL 60503
14894109   MARCHLEWICZ, STEVEN R              6128 PEACHTREE           GRAND LEDGE, MI 48837
14894111   MARCO TECHNOLOGIES LLC               P.O. BOX 782773         PHILADELPHIA, PA 19178−2773
14894112   MARCOUX, GERARD           33707 VISTA WAY             FRASER, MI 48026
14894113   MARCUM, BAILEY         60540 CAMPGROUND RD APT2                 WASHINGTON, MI 48094
14894114   MARCUS FLOORING          39107 RIVERCREST              HARRISON TWP., MI 48045
14894117   MARENTETTE, JOHN          36143 PALMER RD             WESTLAND, MI 48186
14894122   MARGARET PRESTON            1332 FOX RUN COURT              YOUNGSTOWN, OH 44512
14894124   MARGOCS, ALAN         12651 OBERLIN RD             OBERLIN, OH 44074
14894129   MARIN, JUAN      1905 KENILWORTH               BERWYN, IL 60402
14894130   MARINI, ZAKI     4614 CURTIS ST             DEARBORN, MI 48126
14894132   MARION, MICHAEL         26760 MASCH DR             WARREN, MI 48091
14894134   MARK ALLEN LEASURE             307 N WATER STREET             WEST NEWTON, PA 15089
14894141   MARK HOFSTEE        3996 CHICAGO DRIVE               GRANDVILLE, MI 49418
14894146   MARK WAHLBERG CHEVROLET                 3900 W. BROAD ST.          COLUMBUS, OH 43228
14894148   MARKET TRACK LLC           P.O. BOX 28781         NEW YORK, NY 10087−8781
14894149   MARKOFF LAW LLC          ROBERT G. MARKOFF (1767550)               29 N. WACKER DRIVE #
           1010      CHICAGO, IL 60606
14894150   MARKOFF, KIMBERLY M             4101 CHRISTIANSEN RD            LANSING, MI 48910
14894151   MARKOSKY, DARIN          4190 DEL MAR DR             WYOMING, MI 49418
14894152   MARKOSKY, JESSICA D           6534 LILY ST SW           GRANDVILLE, MI 49418
14894153   MARKOSKY, RACHEL S            2735 GOLFBURY ST SW             WYOMING, MI 49519
14894154   MARKS, JACQUELYN          5948 BLYTHEFIELD DR               EAST LANSING, MI 48823
14894155   MARKS, JOHN M        G3342 FENTON RD             FLINT, MI 48507
14894156   MARKS, TIMIA       1475 CIRCLE DRIVE             PONTIAC, MI 48340
14894157   MARKSMAN ROOFING & MAINT. INC.                3213 ELBOB LANE          MAYVILLE, MI 48744
14894158   MARKU, VILSON        2719 SADLER DR             WARREN, MI 48092
14894160   MARLER, WILLIAM D          200 MONROE ROAD               BOLINGBROOK, IL 60440
14894161   MARMONT HILL INC.          2134 BEVERWIL DRIVE              LOS ANGELES, CA 90034
14894162   MAROUGI, MARINO A           22005 HILL ST         WARREN, MI 48091
14894163   MARQUEZ, NIGEL        511 SARATOGA RD               LANCASTER, PA 17603
14894164   MARQUEZ, NORMA Y           3751 WEST 78TH STREET              CHICAGO, IL 60652
14894165   MARS, JULIE A      706 S. GARDEN AVENUE               ROSELLE, IL 60172
14894166   MARSCHALL JR, ROBERT             15766 CONSTITUTION            MACOMB, MI 48044
14894167   MARSCHALL, CHRISTOPHER T               50024 WATLING ST          SHELBY TWP, MI 48317
14894168   MARSH & MCLENNAN AGENCY                 3331 W. BIG BEAVER ROAD            SUITE 200     TROY, MI
           48084
14894169   MARSHALA, EMMELINE             7110 PENNSYLVANIA 819             MOUNT PLEASANT, PA 15666
14894170   MARSHALL MARKETING & COMM INC.                  2600 BOYCE PLAZA RD.          SUITE
           210     PITTSBURGH, PA 15241−3949
14894171   MARSHALL, AARON          6380 14 MILE APT A8             WARREN, MI 48092
14894172   MARSHALL, ADAM T          50325 BAY COURT              NEW BALTIMORE, MI 48047
14894173   MARSHALL, AMBER          15410 SNOWDEN              DETROIT, MI 48227
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 101 of 173
14894174   MARSHALL, BENJAMIN             2025 BRIDGEPORT RD NE              GRAND RAPIDS, MI 49505
14894175   MARSHALL, GEORGE            2408 NORTH SURREY COURT                CHICAGO, IL 60614
14894176   MARSHALL, JEFFREY E            2680 W OLDS RD           LESLIE, MI 49251
14894177   MARSHALL, JILLIAN Y           3845 216TH PLACE            MATTESON, IL 60443
14894178   MARSHALL, JOEL A         451 VILLAGE GREEN BLVD                 APT 204      ANN ARBOR, MI 48105
14894179   MARSHALL, JULIANNE E             1235 GRAYTON            GROSSE POINTE PARK, MI 48230
14894180   MARSHALL, JULIE L         11134 RHODE DR             SHELBY TWP, MI 48317
14894181   MARSHALL, TAY−VON R              11451 GARBOR DR            WARREN, MI 48093
14894182   MARSHMENT, STEPHANIE L               8764 KALTZ STREET           CENTER LINE, MI 48015
14894183   MARSON, PRESTON C           8435 SHIRLEY CT            PORTAGE, MI 49024
14894185   MARTELLO, SHAWN           125 CURRY HOLLOW ROAD APT. 1B                  PITTSBURGH, PA 15236
14894186   MARTENS, SHARON           190 AUTUMN CHASE DRIVE                 OFALLON, MO 63366
14894187   MARTIN FURNITURE           GILBERT MARTIN WOODWORKING CO.                    2345 BRITANNIA
           BLVD       SAN DIEGO, CA 92154
14894190   MARTIN SVENSSON HOME               PO BOX 58291          LOS ANGELES, CA 90058−0291
14894192   MARTIN, ANDREA         28407 CAMPBELL               WARREN, MI 48093
14894193   MARTIN, ANGELA M           21303 BEECHWOOD AVE                EASTPOINTE, MI 48021
14894194   MARTIN, CHRIS       70 FLESHER DR              ELLISVILLE, MO 63011
14894195   MARTIN, DENNIS        806 JOHNSON AVE               LANSING, MI 48906
14894196   MARTIN, IONUT        2275 CASTLETON DR               TROY, MI 48083
14894197   MARTIN, JASON        39 GRAVES             BATTLE CREEK, MI 49006
14894198   MARTIN, MELISSA J        8304 S PORTAGE RD              JACKSON, MI 49201
14894199   MARTIN, MICHELLE          1621 RED HICKORY CT.              HOWELL, MI 48855
14894200   MARTIN, PHILLIP A        1861 ELSMERE             WATERFORD, MI 48328
14894201   MARTIN, RICHARD C          24500 W MCGILLEN AVE APT D1                MATTAWAN, MI 49071
14894202   MARTIN, SHANNA−KAYE               6 SAMWOOD CT            PIKESVILLE, MD 21208
14894203   MARTIN, STUART M          41378 SOUTHWIND              CANTON, MI 48188
14894214   MARTIN−JOHNSON, DEANGELO D                  15144 DEERFIELD AVE          EASTPOINTE, MI 48021
14894204   MARTINDALE, GARY L            1309 W 90TH PL #204           MERRILLVILLE, IN 46410
14894205   MARTINEZ CHAVARRIA, CESIA J               511 CHARLES ST          YPSILANTI, MI 48198
14894206   MARTINEZ MARTE, ALVIN              2232 STAFFORD AVE SW             GRAND RAPIDS, MI 49507
14894207   MARTINEZ, FABIOLA           7709 MENARD AVE              BURBANK, IL 60459
14894208   MARTINEZ, IVONNE          2219 SCOTT LN            AURORA, IL 60502
14894209   MARTINEZ, JEAN C        4935 S KEATING             CHICAGO, IL 60632
14894210   MARTINEZ, MARY A          385 W 22ND ST            HOLLAND, MI 49423
14894211   MARTINEZ, OZZIE        207 GLASGOW LN               SCHAUMBURG, IL 60194
14894212   MARTINEZ, ROBERTO C             948 HOLMES RD APT 4            YPSILANTI, MI 48198
14894213   MARTINEZ, SHIRLEY A           834 MILLCREEK CIRCLE              ELGIN, IL 60123
14894215   MARUNA, BRANDON            1221 26TH AVENUE              ALTOONA, PA 16601
14894223   MARY JANE ELLIOTT           24300 KARIM BLVD.             NOVI, MI 48375
14894225   MARY LOWRY         3813 GLENWOOD AVENUE                   LANSING, MI 48910
14894234   MARYLAND TELEPHONE PRODUCTS                    1014 CROMWELL BRIDGE ROAD               TOWSON, MD
           21286
14894235   MASAR−STEPETIC, JEFFREY A               13356 MARTIN RD          WARREN, MI 48088
14894236   MASHATT, KENNETH            1341 STAMFORD RD              YPSILANTI, MI 48198
14894237   MASLAND CARPETS INC              PO BOX 842980          BOSTON, MA 02284−2980
14894238   MASON, CHRISTOPHER M              8134 GEDDES RD           SAGINAW, MI 48609
14894239   MASON, DANIELLE         4205 VENOY RD              WAYNE, MI 48184
14894240   MASON, HEIDI      421 HAMEL ROAD                MT. PLEASANT, PA 15666
14894241   MASON, JAMES        12031 RACHAEL              MONTROSE, MI 48457
14894242   MASON, MICHAEL         4173 JACKSON              DEARBORN HEIGHTS, MI 48125
14894243   MASON, MICHAEL L          2475 KOEBEL RD             COLUMBUS, OH 43207
14894244   MASON, SAMUEL J         52427 THORNEBROOK                SHELBY TWP, MI 48316
14894245   MASON, SHANE M         4173 JACKSON ST              DEARBORN HEIGHTS, MI 48125
14894246   MASON, SHANECKWA             54 LATTA STREET             BATTLE CREEK, MI 49017
14894247   MASS MUTUAL         1295 STATE STREET              SPRINGFIELD, MA 01111−0001
14894248   MASSASOIT/TACKBAND, INC.               118 DULONG CIRCLE           CHICOPEE, MA 01022−1153
14894249   MASSOLLE, ZACHARY            11214 S DRAKE AVE             CHICAGO, IL 60655
14894250   MASSOUD FURNITURE MFG INC                 8351 MOBERLY LANE           DALLAS, TX 75227
14894251   MASTERS, ALEX        1419 SOARING EAGLE DR                 O FALLON, MO 63368
14894252   MASTERS, SUZETTE C           13713 LANCASTER DR              SHELBY TWP, MI 48315
14894253   MASTIN II, VINCENT        1420 DEAN DR             ALBION, MI 49224
14894254   MATARIEH, BADER          7413 W 157TH ST            ORLAND PARK, IL 60462
14894255   MATCHEM, JACQUELINE              56818 HARTLEY DR. E            SHELBY TOWNSHIP, MI 48316
14894256   MATHEIS, CLINTON M           35801 GRISWALD STREET               CLINTON TOWNSHIP, MI 48035
14894257   MATHEWS ELECTRIC INC.              54530 PONTIAC TRAIL BLDG B            MILFORD, MI 48381
14894258   MATHEWS, HOWARD S             706 N WRIGHT ST            NAPERVILLE, IL 60563
14894259   MATHEWS, JOHN A         480 EAGLE DRIVE, APT 107               ELK GROVE VILLAGE, IL 60007
14894260   MATHEWS, SYLVIA          40 BEYNE STREET              MT. CLEMENS, MI 48043
14894261   MATHIS, MARCUS         16872 GILCHRIST             DETROIT, MI 48235
14894262   MATOS, GRACIELA         5936 BRADFORD               JACKSON, MI 49201
14894266   MATTHEW MASON AS RECEIVER OF                  ALGONQUIN COMMONS               1900 S. RANDALL
           RD.     ALGONQUIN, IL 60102
14894272   MATTHEWS, AUTUMN R              47925 JUSTICE CT           MACOMB, MI 48044
14894273   MATTIS, CLAUDIA A          20176 MARK TWAIN              DETROIT, MI 48235
14894274   MATTOX, LOYD         20513 BEAUFAIT ST              HARPER WOODS, MI 48225
14894275   MATUTE, EMELY         37116 N DELANY RD               GURNEE, IL 60031
14894276   MATZKA INC       PO BOX 177             WARREN, MI 48090−0177
                 Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 102 of 173
14894277   MAULE, MARY A         610 BACKUS ST              JACKSON, MI 49202
14894278   MAULTSBY, ADAM            19 MAGNOLIA DRIVE                NEW BADEN, IL 62221
14894279   MAUMEE VALLEY MOVERS                  744 CAPITAL COMMONS DR.              TOLEDO, OH 43615
14894281   MAURER, JASON P         44248 RIVERGATE DR                CLINTON TWP, MI 48038
14894282   MAURIELLO, KEITH A            9043 DORR STREET             TOLEDO, OH 43617
14894283   MAUS, NICHOLAS G           22413 12 MILE RD            ST. CLAIR SHORES, MI 48081
14894284   MAX HOME FURNISHINGS                1 MAX PLACE           FULTON, MS 38843
14894285   MAX HOME FURNISHINGS−DSOFA                   1 MAX PLACE           FULTON, MS 38843
14894287   MAXIMUM TOWING & RECOVERY LLC                     4040 E. M−71 HWY.          CORUNNA, MI 48817
14894288   MAY, LEANDER         36580 FARMBROOK DR                  CLINTON TOWNSHIP, MI 48035
14894289   MAY, MICHAEL G         3951 CUMMINGS AVE                 BERKLEY, MI 48072
14894290   MAY, RUSSELL        5329 PEACOCK DR               HIGHLAND, MI 48356
14894291   MAYBEE, JEREMY          85 PLUM STREET               GREENVILLE, PA 16125
14894292   MAYDON, CARLOS           500 PRINCETON ST               BAY CITY, MI 48708
14894293   MAYER, ATREYU J          5891 DANIELS            TAYLOR, MI 48180
14894294   MAYES, DAVINA         5436 DORR ST 2−H              TOLEDO, OH 43615
14894295   MAYES, JOHNATHAN             15224 JAMES STREET              OAK PARK, MI 48237
14894296   MAYFIELD, MARK L           17422 PINE GROVE DR.              ROSEVILLE, MI 48066
14894297   MAYO, DOMNIQUE N            8028 BROOKE PARK DR #107                CANTON, MI 48187
14894298   MAYO, KENDALL R           539 CARDINAL DRIVE               MARYSVILLE, MI 48040
14894299   MAYOROS, ERNEST P            4124 GRANGE RD              TRENTON, MI 48183
14894300   MAYS, EMMANI         7389 MARCUS              DETROIT, MI 48213
14894301   MAZIN, ROMAN         500 RIDGEWOOD               BUFFALO GROVE, IL 60089
14894302   MAZZETTA, CYNTHIA             201 GAITNER PLACE              ABINGDON, MD 21009
14894303   MAZZOLA−SIDDALL, ANGELA R                  8548 RIVER RD          COTTRELLVILLE, MI 48039
14894304   MAZZOTTI, SHANA          815 MILL ST.           BRIDGEVILLE, PA 15017
14894305   MBM INVESTMENTS, LLC               DAVID LORD            600 N. OLD WOODWARD AVE.           BIRMINGHAM,
           MI 48009
14894306   MC GROUP        8959 TYLER BLVD.              MENTOR, OH 44060
14894307   MCADOO, KENJUAN            6042 MCCLELLAN               DETROIT, MI 48213
14894308   MCADORY, CHALFONTE               15042 MAPLERIDGE ST              DETROIT, MI 48205
14894309   MCALLISTER III, DANIEL J            621 N THIRD ST          ST CLAIR, MI 48079
14894310   MCALLISTER, KEVIN A             17616 PENNINGTON DRIVE               DETROIT, MI 48221
14894311   MCALPINE, MALCOLM              5598 DIAMOND LOCH               COLUMBUS, OH 43228
14894312   MCATEER, SANDRA            781 ILLINI DR.          MONROEVILLE, PA 15146
14894313   MCBRIDE, KAREN         951 PERRY HWY                APT. 426       PITTSBURGH, PA 15237
14894314   MCBRIDE, RENEE M           1166 HAMPTON ROAD                GROSSE POINTE WOODS, MI 48236
14894315   MCBRIDE, RICHARD           8610 FLAT RIVER CREEK DR                UNIT A        ROCKFORD, MI 49341
14894316   MCCAIN, APRIL        5904 HOLCOMB               DETROIT, MI 48213
14894317   MCCALL, TERRY         9455 ROGERS RD               EAST JORDAN, MI 49727
14894318   MCCANDLESS TWP. SANITARY AUTH.                   418 ARCADIA DRIVE            PITTSBURGH, PA
           15237−5597
14894319   MCCANE, RACHEL          117 NORTH ST.             PINCONNING, MI 48650−7499
14894320   MCCARTER, TEMIKA            10232 SO PULASKI APT 207              OAK LAWN, IL 60453
14894321   MCCARTHY, DANIEL J            1335 JEFFERSON ROAD               HOFFMAN ESTATES, IL 60169
14894322   MCCARTHY, ROBERT             1277 HENRIETTA ST.             BIRMINGHAM, MI 48009
14894323   MCCARTHY, SUSAN B             1359 RAY RD           FENTON, MI 48430
14894324   MCCARTNEY, MIKE J           50276 OAKVIEW DR               CHESTERFIELD, MI 48047
14894325   MCCARVER, JUSTIN D            20031 INDIANA ST            DETROIT, MI 48221
14894326   MCCASEY, TREVOR G             5641 WEST ALLEN ROAD               FOWLERVILLE, MI 48836
14894327   MCCATTY, STEVE         1075 WOODBRIAR DR.                 OXFORD, MI 48371
14894328   MCCAUL, STEVEN J          10431 DEGRAND ST               WHITELAKE, MI 48386
14894329   MCCAULEY, DALE H            33447 ELGIN CT            STERLING HEIGHTS, MI 48310
14894330   MCCAULEY, MA VILMA T               33447 ELGIN CT          STERLING HGTS, MI 48310
14894331   MCCAULEY, ROBERT T              38655 FLORENCE ST             WESTLAND, MI 48186
14894332   MCCAW, TIMOTHY M             58940 MAPLE CT             LENOX, MI 48048
14894333   MCCLAIN, JAZMINE L           26091 JANET COURT              ROSEVILLE, MI 48066
14894334   MCCLAIN, NIKTIA         4140 CONTINENTAL DR                 WAUKEGAN, IL 60087
14894335   MCCLAIN, RASHANDA T              19957 DANBURY LANE               HARPER WOODS, MI 48225
14894336   MCCLAIN, ROSA         25247 CATALINA ST.               SOUTHFIELD, MI 48075
14894337   MCCLAIN, WHISPER S            8396 HELEN           CENTER LINE, MI 48015
14894338   MCCLENDON, JOHN            28684 SUBURBAN DR               WARREN, MI 48088
14894339   MCCLENNEY, DESHAWNA                 218 ORCHARD AVE             BATTLE CREEK, MI 49017
14894340   MCCLINTOCK, SANDRA A               817 CUMBERLAND COURT                NAPERVILLE, IL 60565
14894341   MCCLOREY, ERIN M           10881 SWAN CREEK ROAD                 SAGINAW, MI 48609
14894343   MCCLOUD SERVICES            P.O. BOX 95261            CHICAGO, IL 60694−5261
14894344   MCCLOUD, DAVID          1648 CRESCENT POINTE DR SE                  CALEDONIA, MI 49316
14894345   MCCLOUD, LAWANA D               9100 W FLAMIGO            APT 2023        LAS VEGAS, NV 89147
14894346   MCCLURE, DEREK S           521 E MAPLEDALE               HAZEL PARK, MI 48030
14894347   MCCLURE, MAJOR T           123 N. 11TH ST.           SAGINAW, MI 48601
14894348   MCCLURE, NATALAJE             30815 TAMARACK ST               APT 42201       WIXOM, MI 48393
14894349   MCCOLLISTERS         P.O. BOX 75404            CHICAGO, IL 60675−5404
14894350   MCCOLLUM, KATHI            1600 STRATFORD CT               WHEELING, IL 60090
14894351   MCCOMAS JR, GARY W              30988 SPRINGLAKE BLVD #20304               NOVI, MI 48377
14894352   MCCOMAS, JAMES          58535 PONTIAC TR               LYON TOWNSHIP, MI 48165
14894353   MCCOMB, ROSEMARY               9959 BAYSIDE COURT              IRA, MI 48023
14894354   MCCONNELL, BRENDA S               228 FREEMONT            ROMEO, MI 48065
14894355   MCCONNELL, JASON G             7250 S. COUNTY LINE RD             ONAWAY, MI 49765
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 103 of 173
14894356   MCCONNELL, KATHERINE                4876 1/2 N ASHLAND AVE          CHICAGO, IL 60640
14894357   MCCONNELL, MATTHEW S                130 N HUMPHREY AVE #3N             OAK PARK, IL 60302
14894358   MCCONVILLE, VINCENT              205 LAKE COLONY DRIVE             VENETIA, PA 15367
14894359   MCCORD, INIECE A         18636 WOODBINE              DETROIT, MI 48219
14894360   MCCOY, KARRIE         13318 DIXIE HWY LOT 85              HOLLY, MI 48442
14894361   MCCOY, SHAVON R          36630 JEFFERSON CT #7201              FARMINGTON HILLS, MI 48335
14894362   MCCRANEY, MIRACLE             8849 EVERGREEN ST             DETROIT, MI 48228
14894363   MCCRARY, VINCENT D             2232 SHERIDAN           DETROIT, MI 48214
14894364   MCCRAY, ANTONIO M             17902 CHESTER ST           DETROIT, MI 48224
14894365   MCCRAY, TYRONE A           29647 NEWPORT DR              WARREN, MI 48088
14894366   MCCREE, DEVANTE J           2768 W SEATON CIRCUIT              WARREN, MI 48091
14894367   MCCREE, JAHMARI A           13241 EAST OUTER DRIVE              DETROIT, MI 48224
14894368   MCCREREY, CASEY          127 PENNSYLVANIA AVE                 BRIDGEVILLE, PA 15017
14894369   MCCUAIG, MARY T          P O BOX 553           FREELAND, MI 48623
14894370   MCCUEN, JOHN J        2051 JEFFREY DR             TROY, MI 48085
14894371   MCCUIEN, DEIAIRE         23541 FOREST ST            OAK PARK, MI 48237
14894372   MCCULLOUGH KHAN LLC.                359 KING STREET SUITE 200          CHARLESTON, SC 29401
14894373   MCCULLOUGH, GLENN              1930 COUNTRY CLUB DR              GROSSE POINTE WOODS, MI 48236
14894374   MCCULLOUGH, MICHAEL                9349 S RHODES         CHICAGO, IL 60619
14894375   MCDADE, MARK A          22004 E 10 MILE RD            ST.CLAIR SHORES, MI 48080
14894376   MCDANIEL, ANGELA M             625 TAFT PLACE           GARY, IN 46404
14894377   MCDANIEL, BRANDEN T              4470 9TH ST TRAILER 53           ECORSE, MI 48229
14894378   MCDANIEL, GEOFFREY             6399 RYAN VALLEY DRIVE NORTHEA                 BELMONT, MI 49306
14894379   MCDONALD WHOLESALE DISTRIBUTOR                    19536 W. DAVISON ST.          DETROIT, MI
           48223−3422
14894380   MCDONALD, DARON V              1652 BOSTWICK RD            COLUMBUS, OH 43227
14894381   MCDONALD, ETHAN L             1934 WOODCLIFF AVE SE              GRAND RAPIDS, MI 49506
14894382   MCDONALD, JAMES P            46 MARY STAFFORD LN               FLINT, MI 48507
14894383   MCDONALD, JAYNEE            3733 MT TROY ROAD              REAR RIGHT         PITTSBURGH, PA 15212
14894384   MCDONALD, JEANETTE              9472 STELZER ROAD            HOWELL, MI 48855
14894385   MCDONALD, MARK T            32836 HEES ST           LIVONIA, MI 48150
14894386   MCDONALD, MICHAEL A               12311 HERRINGTON RD             BYRON, MI 48418
14894387   MCDOUGALL, DONALD C                11757 BRISBEN LN NW           GRAND RAPIDS, MI 49534
14894388   MCDOWELL, PAULETTE L               213 SOPHIA ST        HOMER, MI 49245
14894389   MCELVANY, CHAD          3737 LOCKWOOD AVE                TOLEDO, OH 43612
14894390   MCFADDIN, COURTNEY M                217 ELIZABETH ST          GRAND LEDGE, MI 48837
14894391   MCGARVAH, CAROLYN               1977 LANCASTER           GROSSE POINTE WOODS, MI 48236
14894392   MCGAUGHY, CHARLES P               2026 MCAVOY ST           FLINT, MI 48503
14894393   MCGAW, NATALIE BELLE O               42370 EHRKE         CLINTON TWP, MI 48038
14894394   MCGEE, DIONNE R         3601 SUFFOLK CT             FLUSHING, MI 48433
14894395   MCGEE, KELLY S        11969 WHEELER RD SW               FIFE LAKE, MI 49633
14894396   MCGEE, LISA A       20713 VIRGINIA             EASTPOINT, MI 48021
14894397   MCGEE, SHANNON P           7411 SKERRYDOON LANE APT 301                BLACKLICK, OH 43004
14894398   MCGEEVER, ROBERT            6710 1/2 W 90TH STREET            OAK LAWN, IL 60453
14894399   MCGILL, DONALD         6582 BEWICK ST APT 5              DETROIT, MI 48213
14894400   MCGILL, GREGORY S           18351 DIXIE HIGHWAY              HOMEWOOD, IL 60430
14894401   MCGILL, ZABRE        703 ALGER STREET S E              GRAND RAPIDS, MI 49507
14894402   MCGLYNN, COLLEEN R             3555 S LIVERNOIS RD            ROCHESTER HILLS, MI 48307
14894403   MCGLYNN, MATTHEW P               6545 INDIAN TRAIL          COTTRELLVILLE, MI 48039
14894404   MCGOVERN, EDWARD              1008 GLENCOE AVE             PITTSBURGH, PA 15220
14894405   MCGRAN, RYAN         5386 PIERCE STREET UNIT N2                ALLENDALE, MI 49401
14894406   MCGRATH, ANDREW            124 SOUTH CARNEY DRIVE                SAINT CLAIR, MI 48079
14894407   MCGUFFIN, BRAD         8301 CLINTON RIVER RD.               STERLING HEIGHTS, MI 48314
14894408   MCGUNAGLE, MORRIN A               520 MELBOURNE ST.            DETROIT, MI 48202
14894409   MCINNIS, JOHN M        257 PARKLAND DR.              ROCHESTER HILLS, MI 48307
14894410   MCINNIS, JOHN P       6130 COUNTRY WAY N                SAGINAW, MI 48603
14894411   MCINNIS, LOPAZE        23147 BOLAM AVE               WARREN, MI 48089
14894412   MCINTOSH, ERIC T        10006 WARWICK ST               DETROIT, MI 48228
14894413   MCINTOSH, KAREN M            43218 LIRA DR          STERLING HEIGHTS, MI 48313
14894414   MCINTOSH, PHIL        1012 52ND ST            APT 1       KENTWOOD, MI 49508
14894415   MCINTYRE, TONIOUS           6S216 MARIWOOD CT               NAPERVILLE, IL 60540
14894416   MCKAY CUSTOM PRODUCTS                 P.O. BOX 280370         OAKDALE, MN 55128
14894417   MCKAY, JOSHUA         24346 ROXANA              EASTPOINTE, MI 48021
14894418   MCKAY, MICHAEL J          5863 COOPER ST            TAYLOR, MI 48180
14894419   MCKENZIE, DANIEL C           13823 MARSHALL             WARREN, MI 48089
14894420   MCKENZIE, DEBORAH            1071 ATLANTIC AVENUE               HOFFMAN ESTATES, IL 60169
14894421   MCKESSON, MICAH          5420 BOLAND DR              GRAND BLANC, MI 48439
14894422   MCKESSON, MICHAEL A              5420 BOLAND DRIVE            GRAND BLANC, MI 48439
14894423   MCKNEE, ROBERT J         9680 FOREST RIDGE DR.              CLARKSTON, MI 48348
14894424   MCKNIGHT SOUTH EAST, LP               C/O MCKNIGHT PROPERTY MANAGEMENT                 310 GRANT
           STREET, SUITE 2400       PITTSBURGH, PA 15219
14894425   MCKNIGHT, KYREE A           4801 ROSCOMMON              LANSING, MI 48911
14894426   MCKOY, YOLANDA           880 RYAN STREET              BALTIMORE, MD 21230
14894427   MCLAIN, SHARON         33428 SAND PIPER DRIVE               ROMULUS, MI 48174
14894428   MCLAINE, REEGIS L         P O BOX 59041           SCHAUMBURG, IL 60159
14894429   MCLAREN CORPORATE SERVICES                  P.O. BOX 775395        CHICAGO, IL 60677−5395
14894430   MCLEAN, MICHAEL J          27938 EASTWICK SQUARE                ROSEVILLE, MI 48066
14894431   MCLEAN, SAM        6212 INDEPENDENCE DRIVE                 PORTAGE, MI 49024
                 Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 104 of 173
14894432   MCLENNAN, MAXIMILIAN             4338 BURSSENS          WARREN, MI 48092
14894433   MCMAHON, HEATHER R            2905 15TH AVE APT31           PORT HURON, MI 48060
14894434   MCMANAMAN, MICHAEL R              2295 PARTRIDGE RD           PORT HURON, MI 48060
14894435   MCMANN, ROBERT G          1413 ASHWOOD LANE              HOWELL, MI 48843
14894436   MCMILLAN METRO P.C.          7811 MONTROSE ROAD SUITE 400              POTOMAC, MD 20854
14894437   MCMILLAN, BETHANY           2048 ARBOR MEADOWS DR.              DEWITT, MI 48820
14894438   MCMILLAN, DUSTIN D         29417 HOOVER RD             WARREN, MI 48093
14894439   MCMILLAN, NIKKI K        2883 TEXTER RD            LEONARD, MI 48367
14894440   MCMILLAN, TIMOTHY J          2025 BEAUFAIT           GROSSE POINTE WOODS, MI 48236
14894441   MCMILLEN, KATHERINE           287 SOUTH STREET            HANOVER, PA 17331
14894442   MCMILLON, ANNA M         924 HOYT           SAGINAW, MI 48607
14894443   MCMONAGLE, JOSHUA           522 RIVERVIEW DR            WHITE OAK, PA 15131
14894444   MCMULLEN, AUTUMN           799 HARRISON AVENUE               AKRON, OH 44314
14894445   MCNAMARA, JEANETTE L            303 WYNSTONE CIRCLE SOUTH              OAKLAND TOWNSHIP, MI
           48363
14894446   MCNAMARA−MIZZI, LAURA              P O BOX 957931        HOFFMAN ESTATES, IL 60195
14894447   MCNAUGHTON MCKAY ELECTRIC CO                  DEPT # 14801       PO BOX 67000       DETROIT, MI
           48267−0148
14894448   MCNAUGHTON, BRIDGET A             751 PARK AVE          LINCOLN PARK, MI 48146
14894449   MCNEIL, KYLER W       30517 BLUEHILL             ROSEVILLE, MI 48066
14894450   MCNEILLY, TABITHA         1103 W TWINBROOK #5             DEWITT, MI 48820
14894451   MCNICHOLAS, ANDEN M            2226 E CORK ST #3B          KALAMAZOO, MI 49001
14894452   MCPHAIL, NEIL     445 S ETON           BIRMINGHAM, MI 48009
14894453   MCPHERSON, DENIELLE J           8248 STUDEBAKER AVE            WARREN, MI 48089
14894454   MCQUEEN, ADAM D         50340 NORTH AVE             MACOMB, MI 48042
14894455   MCQUEEN, CORY        26278 LEHIGH            INKSTER, MI 48141
14894456   MCQUEEN, ROBERT         1912 SWAN POINTE DR             TRAVERSE CITY, MI 49686
14894457   MCQUILLAN, ADAM         25138 NOBOTTOM RD              OLMSTED FALLS, OH 44138
14894458   MCROBIN LTD & MOSITES FAMILY GST TRUST                 T/D/B/A ROBINSON COURT ASSOC.          400
           MOSITES WAY, STE 100        PITTSBURGH, PA 15205
14894459   MCROBIN LTD & MOSITES FAMILY GST TRUST                 T/D/B/A ROBINSON COURT ASSOC.          C/O
           MOSITES DEVELOPMENT COMPANY                 4839 CAMPBELLS RUN ROAD            PITTSBURGH, PA
           15205
14894460   MCSHANN, DEJA L       28514 W KALONG CIR              SOUTHFIELD, MI 48034
14894461   MCWILLIAMS, KYRA         25094 HOOVER RD APT 101              WARREN, MI 48089
14894462   MCWILLIAMS, RACHEL E           5963 EDINBURGH ST APT 101            CANTON, MI 48187
14894463   MCWILLIAMS, TIM       1591 ARTHUR             MARNE, MI 49435
14894464   MDC INTERIOR SOLUTIONS            8038 SOLUTIONS CENTER            CHICAGO, IL 60677−8000
14894465   MDG DESIGN LLC       JANICE STEINHARDT              2051 VILLA ROAD UNIT 401          BIRMINGHAM, MI
           48009
14894466   MDI WORLDWIDE        PO BOX 576           FARMINGTON, MI 48332−0576
14894467   MEADE, MOON       1291 LACHAUMIERE DR C103                PETOSKEY, MI 49770
14894468   MEADOWS, AMANDA M            8605 BEARD RD           AVOACA, MI 48006
14894469   MEADOWS, DAVID        5916 SHAKERTOWN DR NW                 E2      CANTON, OH 44718
14894470   MEDARIS, MEGAN R        461 ALEXANDER DRIVE               COMMERCE TOWNSHIP, MI 48390
14894471   MEDEXPRESS URGENT CARE              P.O. BOX 17343        BELFAST, ME 04915−4068
14894472   MEDIA FRESH LLC       40 WEST HOWARD SUITE 118                PONTIAC, MI 48342
14894473   MEDITERRANEAN SHIPPING CO.,INC              420 FIFTH AVENUE          NEW YORK, NY 10018
14894474   MEDLEA, AJALON D        6600 DORR ST APT 181            TOLEDO, OH 43615
14894475   MEEK, KENNETH R       32951 ROLLING HILLS RD              WILDWOOD, IL 60030
14894476   MEETING HOUSE       781 N CHURCH ROAD               ELMHURST, IL 60126−1413
14894477   MEGA MOTION LLC         PO BOX 279           PITTSTON, PA 18640−0279
14894479   MEIER, CHELSEA R       2560 DURHAM             SHELBY TWP, MI 48317
14894480   MEIER, CHRIS     14963 STONEY BROOK DR               SHELBY TOWNSHIP, MI 48315
14894481   MEIRTHEW, EZEKIEL        11782 WHITEHILL            DETROIT, MI 48224
14894482   MEISSEN, STEVEN M        1645 BEAR CREEK LN             APT G       PETOSKEY, MI 49770
14894483   MEKIS, JOSEPH D     1864 DORCHESTER               WALLED LAKE, MI 48390
14894485   MELANSON, SHANE         264 HENRY STREET             WHITAKER, PA 15120
14894486   MELENDEZ, LYDIA L        6704 DERBY DRIVE APT P              GURNEE, IL 60031
14894488   MELL, ROBERT      7701 GRAND DIVISION AVE               UPSTAIRS        CLEVELAND, OH 44125
14894489   MELLE, KELLY      51 WASHINGTON ST.              SARANAC, MI 48881
14894490   MELOCHE, KIMBERLEY A            31533 DOVER ST          GARDEN CITY, MI 48135
14894492   MELROSE INTERNATIONAL LLC.              1400 N. 30TH ST. SUITE 22       P.O. BOX 3441     QUINCY, IL
           62305
14894493   MELTON, PAUL A       152 DONALD            LANSING, MI 48906
14894494   MENARD, MARTIN S        109 E GRAND RIVER AVE FLR 2               FOWLERVILLE, MI 48836
14894495   MENDEZ, DAISY      1123 HOWELL PL              AURORA, IL 60505
14894496   MENDEZ−SOSA, MARIA G            2602 E OAKBROOK DR APT A             COLUMBIA, MO 65202
14894497   MENDOZA, ANGELINA          12911 CROFTSHIRE DR             GRAND BLANC, MI 48439
14894498   MENDOZA, JACOB C        12911 CROFTSHIRE DR              GRAND BLANC, MI 48439
14894499   MENDOZA, JENNIFER H          12911 CROFTSHIRE           GRAND BLANC, MI 48439
14894500   MENDOZA, JORDAN N          12911 CROFTSHIRE DR             GRAND BLANC, MI 48439
14894501   MENDOZA, NICHOLAS G           12911 CROFTSHIRE           GRAND BLANC, MI 48439
14894502   MENDOZA, RAFAEL         831 PORTER STREET             JOLIET, IL 60432
14894503   MENDOZA, VIRLEY        961 BERKSHIRE RD             GROSSE POINTE PARK, MI 48230
14894504   MENGES, LAURA       1663 HAMPDEN DR               YORK, PA 17408
14894505   MENGISTU, MARTHA          7009 TRILLIUM LANE            REYNOLDSBURG, OH 43068
14894506   MENSE, ANGELA       15 MONARCH COURT                WINFIELD, MO 63389
                 Case 20-10553-CSS              Doc 290-1         Filed 04/17/20        Page 105 of 173
14894507   MENTOR EXEMPTED VILLAGE SCHOOL                      BOARD OF EDUCATION               ATTN ROBERT A.
           BRINDZA        6451 Center St         Mentor, OH 44060
14894508   MENZER, GERHARD             1719 WEST KIM AVE.              MT PROSPECT, IL 60056
14894509   MERCADO, JAZMINE              11033 CONTINENTAL AVE               WARREN, MI 48089
14894510   MERCANA FURNITURE & DECOR LTD.                    PO BOX 2609         BLAINE, WA 98231
14894511   MERCHANT, DUWAYNE A                 8600 STEEL          DETROIT, MI 48228
14894514   MERCURY PROMOTIONS &                 FULFILLMENT             P.O. BOX 77000         DETROIT, MI
           48227−0867
14894515   MEREDITH, EVAN           519 WHEATON AVE. APT. 1E                 KALAMAZOO, MI 49008
14894516   MERIN, JILL R       223 ESSEX ST           CLAWSON, MI 48017
14894517   MERLUZZO, MANNY J              17196 EASTERBRIDGE              CHARTER TOWNSHIP OF CLINTON, MI
           48044
14894518   MERNER, MARK           1110 N BALDWIN RD               OXFORD, MI 48371
14894519   MEROSU, MICHAEL             8451 LINDA ST           WARREN, MI 48093
14894520   MERRILL, BETH A          19613 LARRY CT.             CLINTON TWP, MI 48038
14894521   MERRIS, KATHERINE M              1040 MATFIELD COURT               SCHAUMBURG, IL 60193
14894522   MERRITT, KARI L         16199 TIVERTON CT              NORTHVILLE, MI 48168
14894524   MERRIWEATHER, ANTHONY                  7770 GRANGER            DETROIT, MI 48213
14894525   MERTES, GARY C          523 WEST DUDLEY                MAUMEE, OH 43537
14894526   MESCH, DANIEL N           6147 ROB ROY DRIVE               OAK FOREST, IL 60452
14894527   MESSERSMITH, ROBERT E               314C WOODCREEK DR APT106                 BOLINGBROOK, IL 60440
14894531   MET−ED        FirstEnergy Corp         76 South Main Street 18th Floor        Akron, OH 44308
14894528   METAL MART USA            31164 DEQUINDRE              WARREN, MI 48092
14894529   METALSKI, RAYMOND W                38401 NORTH POINTE DR              HARRISON TWP, MI 48045
14894530   METCOM         21643 E. NINE MILE ROAD               ST. CLAIR SHORES, MI 48080−1811
14894532   METKO, MARSELA            34764 SAINT MARTINS ST                LIVONIA, MI 48152
14894533   METRO AIRPORT TRUCK                13385 INKSTER RD.           TAYLOR, MI 48180
14894534   METRO25 OF DETROIT INC.              13832 VAN DYKE             DETROIT, MI 48234
14894535   METROPOLITAN AIR COMPRESSOR CO                     15990 STURGEON            ROSEVILLE, MI 48066
14894537   METROPOLITAN ST. LOUIS               Sewer District       2350 Market Street       St. Louis, MO
           63103−2555
14894538   METROPOLITAN ST. LOUIS SEWER DISTRICT                     P.O. BOX 437        ST. LOUIS, MO 63166−0437
14894539   METZLER, MICHAEL A              5575 DEBRA           SHELBY TWP, MI 48316
14894540   MEYER MUSIC          2855 LAKE EASTBROOK BLVD                    GRAND RAPIDS, MI 49512
14894541   MEYER, JUSTIN A          25615 ROSENBUSCH               WARREN, MI 48089
14894542   MEYER, MARK T          18644 CLAIRMONT CIRCLE                  NORTHVILLE, MI 48168
14894543   MEYER, RUEBEN           97 SOUTH KINGDOM                BETHALTO, IL 62010
14894544   MEYER, SHARON           462 BELANGER              GROSSE POINTE FARMS, MI 48236
14894545   MEYERS, CHRIS M           3045 RESIDENCE DRIVE               TOLEDO, OH 43606
14894546   MEYERS, JAALEN M             9085 ARCHDALE             DETROIT, MI 48228
14894547   MEYERS, KURTIS          347 CATHERINE STREET                 GREENCASTLE, PA 17225
14894548   MEZUK, BRANDON             3710 PINE TERRACE BLVD                KALAMAZOO, MI 49006
14894549   MG FLOORING          8750 FALCON            DETROIT, MI 48209
14894550   MGM CONTAINER SERVICES CO.                 9571 MARINE CITY HWY.              IRA, MI 48023
14894556   MICHAEL CORNWALL                16468 BOWMAN             ROSEVILLE, MI 48066
14894559   MICHAEL DANNA            13719 FLANDERS ST              SOUTHGATE, MI 48195
14894563   MICHAEL GRIMALDO               14587 MARKESE            ALLEN PARK, MI 48101
14894580   MICHAEL, MARY           5009 MCKINLEY ST.              DEARBORN HEIGHTS, MI 48125
14894581   MICHAELS, BARBARA               534 DEL LAGO DR            SCHAUMBURG, IL 60173
14894582   MICHAELS, DENNIS            534 DEL LAGO DR             SCHAUMBURG, IL 60173
14894583   MICHAS, MICHAEL            609 WHALOM LN              SCHAUMBURG, IL 60173
14894585   MICHEAU, KERRI J          21161 RIDGEDALE              OAK PARK, MI 48237
14894586   MICHEAUX, CHRISTOPHER P                16946 CATALPA DR             SOUTHFIELD, MI 48076
14894587   MICHEAUX, RANDALL D               22275 MAPLELAWN AVENUE                 TAYLOR, MI 48180
14894588   MICHEL, ALEXANDER A               7416 CHARLESWORTH               DEARBORN HEIGHTS, MI 48127
14894592   MICHELLE BOM−FISCHER                2180 44TH STREET SE            SUITE 300        GRAND RAPIDS, MI
           49518
14894593   MICHELLE BROWN             4211 SOUTH MARTIN LUTHER KING BLVD.                     LANSING, MI 48910
14894594   MICHELLE BROWN             4211 SOUTH MARTIN LUTHER KING BLVD.                     LANSING, MI 48910
14894599   MICHELOTTI, LUISA M             1958 MOORHOUSE              FERNDALE, MI 48220
14894600   MICHIGAN BATTERY EQUIPMENT INC                    P.O. BOX 310407         FLINT, MI 48531
14894601   MICHIGAN CHAMBER OF COMMERCE                     600 S WALNUT ST             LANSING, MI 48933
14894605   MICHIGAN DEPT. OF THE TREASURY                  P.O. BOX 30149         LANSING, MI 48909−7649
14894606   MICHIGAN DOOR SYSTEMS                 PO BOX 419          FRASER, MI 48026−0419
14894607   MICHIGAN GAS UTILITIES              P.O. BOX 3140          MILWAUKEE, WI 53201−3140
14894608   MICHIGAN GAS UTILITIES              WEC Energy Group           231 W. Michigan St.        Milwaukee, WI
           53203
14894609   MICHIGAN GLASS COATINGS                 1000 N. OPDYKE STE G           AUBURN HILLS, MI 48326
14894610   MICHIGAN GUARANTY AGENCY                   PO BOX 19877           INDIANAPOLIS, IN 46219
14894611   MICHIGAN GUARANTY AGENCY−MN                      P.O. BOX 16325 LOCKBOX 7096              ST. PAUL, MN
           55116−0325
14894612   MICHIGAN KENWORTH                43320 NORTH GRATIOT               CLINTON TWP., MI 48036
14894613   MICHIGAN KENWORTH LLC                 P.O. BOX 681143          CHICAGO, IL 60695−2143
14894614   MICHIGAN KENWORTH−CHICAGO                    28714 NETWORK PLACE               CHICAGO, IL 60673−1289
14894615   MICHIGAN KENWORTH−GRAND RAPIDS                       7393 EXPRESSWAY COURT SW                 GRAND RAPIDS, MI
           49548
14894616   MICHIGAN MAINTENANCE SUPPLY CO                     22740 VAN DYKE            WARREN, MI 48089
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 106 of 173
14894617   MICHIGAN OCCUPATIONAL SAFETY&                  HEALTH ADMINISTRATION             P.O. BOX
           30643      LANSING, MI 48909
14894619   MICHIGAN SAFETY CONFERENCE                1895 RIDGEWOOD            EAST LANSING, MI 48823
14894620   MICHIGAN STATE DISBURSEMENT UNIT                 PO BOX 30350         LANSING, MI 48909−7850
14894621   MICHIGAN STATE UNIVERSITY              MSU CAREER SERVICES             113 STUDENT SERVICES
           BLDG.       EAST LANSING, MI 48824−1113
14894622   MICHIGAN THANKSGIVING             PARADE FOUNDATION               9500 MT ELLIOTT STUDIO
           A      DETROIT, MI 48211
14894623   MICHIGAN WEST COAST CHAMBER                 OF COMMERCE            272 E. 8TH STREET      HOLLAND, MI
           49423
14894624   MICHIGAN.COM         3964 SOLUTIONS CENTER               CHICAGO, IL 60677−3009
14894625   MICHRINA, KELLY A          5767 LARKINS           TROY, MI 48085
14894626   MICROSOFT CORPORATION              1950 N. STEMMONS FWY             SUITE 5010 LB #842467      DALLAS,
           TX 75207
14894635   MID−SOUTH TELECOM LLC             PO BOX 2044           DEPARTMENT 4100          MEMPHIS, TN
           38101−2044
14894627   MIDCO GLOBAL INC.          145 GRAND AVENUE              KIRKWOOD, MO 63122
14894628   MIDDLEBELT PLYMOUTH VENTURE                  17800 LAUREL PARK DRIVE NORTH             SUITE
           200C      LIVONIA, MI 48152
14894629   MIDDLEBELT PLYMOUTH VENTURE                  17800 LAUREL PARK DRIVE NORTH             SUITE
           200C      LIVONIA, MI 48152
14894630   MIDDLEBELT PLYMOUTH VENTURE LLC                   C/O SCHOSTAK BROTHERS & COMPANY,
           INC.     17800 LAUREL PARK DR NORTH, SUITE 200C                LIVONIA, MI 48152
14894631   MIDDLEMISS, DON          18741 MEIER          ROSEVILLE, MI 48066
14894632   MIDDLETON, KIM         514 E PASADENA AVE              FLINT, MI 48505
14894633   MIDELTON−KATIBA, REBECCA K               2637 RONALD DRIVE            TROY, MI 48085
14894634   MIDLAND CREDIT MANAGEMENT INC                  P.O. BOX 2121        WARREN, MI 48090
14894636   MIDWEST AIR FILTER INC.          P.O. BOX 10210          LANSING, MI 48901−0210
14894637   MIDWEST CAMERA REPAIR INC.              318 OAK STREET          WYANDOTTE, MI 48192
14894638   MIDWEST DRAPERIES INC            1288 LAKEVIEW DRIVE            ROMEOVILLE, IL 60446
14894639   MIDWEST GLASS FABRICATORS INC.                P.O. BOX 1509       HIGHLAND, MI 48357
14894640   MIDYNACO        9033 GENERAL DR             PLYMOUTH, MI 48170
14894641   MIELCAREK, JACEK          5384 COOLEY LAKE RD              WATERFORD, MI 48327
14894643   MIHALIC, DARREN          31 SANDHURST RD             MUNDELEIN, IL 60060
14894644   MIHP CONSULTING LLC.           2265 LIVERNOIS RD. SUITE 700            TROY, MI 48083
14894645   MIKA, JAMI      339 EAST CENTRAL AVENUE                 ZEELAND, MI 49464
14894648   MIKE VOELKER        MRV INSPECTIONS               121 W. YPSILANTI AVE.         PONTIAC, MI 48340
14894650   MIKHA, RETA       41010 CAYENE DR             STERLING HEIGHTS, MI 48314
14894651   MIKHAEL, REEM         6262 14 MILE RD           WARREN, MI 48092
14894652   MIKHAILOVA, KATERINA            651 LUDINGTON AVE             PORTAGE, MI 49002
14894653   MIKO, SANDRA M         1170 LONGSPUR BLVD               LAKE ORION, MI 48360
14894654   MIKULA, DAVID        364 BEAVER STREET              P.O. BOX 451       HASTINGS, PA 16646
14894655   MIKULA, RENEE        364 BEAVER ST            P.O. BOX 451       HASTINGS, PA 16646
14894656   MIKULSKA, ANNA          8340 OCONNOR DR APT 1E              RIVER GROVE, IL 60171
14894657   MILAN, ALONDA         23226 CLINTON ST            TAYLOR, MI 48180
14894658   MILES, ELIAS A      148 CONDE ST           WEST CHICAGO, IL 60185
14894659   MILES, MARTAVIS D          21228 SYRACUSE            WARREN, MI 48091
14894661   MILFAST INDUSTRIAL SUPPLY             P.O. BOX 37         NEW BALTIMORE, MI 48047
14894662   MILFORD ROAD PLAZA, LLC             44090 W. 12 MILE ROAD           NOVI, MI 48377
14894663   MILFORD ROAD PLAZA, LLC             44090 W. 12 MILE ROAD           NOVI, MI 48377
14894664   MILISSA DOWDICAN           53324 LORINA CT.           CHESTERFIELD, MI 48047
14894665   MILLER CAR CARE          12185 ALBEE RD.           BURT, MI 48417
14894666   MILLER RD LLC        2360 ORCHARD LAKE ROAD                SUITE 110        SYLVAN LAKE, MI 48320
14894667   MILLER, BARRY L         19930 FENMORE            DETROIT, MI 48235
14894668   MILLER, BRADLEY          13900 LEONARD AVE              WARREN, MI 48091
14894669   MILLER, BRANDEN E          5710 PORT ROYAL             FORT WAYNE, IN 46815
14894670   MILLER, BRYAN C         18606 EASTWOOD             HARPER WOODS, MI 48225
14894671   MILLER, CHAD J       7408 SHILLINGTON DRIVE               ROCKFORD, IL 61107
14894672   MILLER, CHRISTOPHER           20285 LAHSER RD            DETROIT, MI 48219
14894673   MILLER, DAVID       113 PARKER ST            HOUSTON, PA 15342
14894674   MILLER, DENNIS        1897 WINDSIDE DR             WEST BLOOMFIELD, MI 48324
14894675   MILLER, DIANE N        527 ELM         WYONDOTTE, MI 48192
14894676   MILLER, ERIC M       3159 HAVEN LANE             LINDENHURST, IL 60046
14894677   MILLER, GERALD         9512 OWEN DR.            KALAMAZOO, MI 49009
14894678   MILLER, JENNA L        8590 D DRIVE SOUTH             CERESCO, MI 49033
14894679   MILLER, JESSE J      1818 PARKCREST DR SW APT 14               WYOMING, MI 49519
14894680   MILLER, JUSTIS      4343 WALKER LN              SAINT LOUIS, MO 63121
14894681   MILLER, KEVIN M         4615 KOCHVILLE RD             SAGINAW, MI 48604
14894682   MILLER, LESA M        8214 DRAKE STREET             ORLEANS, MI 48865
14894683   MILLER, MACI       18004 CLOVERDALE DR               CLINTON TOWNSHIP, MI 48035
14894684   MILLER, MARK        1045 OLD MILLER RD              HASTINGS, PA 16646
14894685   MILLER, MATTHEW           4407 WOOD WAY CT              CEDAR SPRINGS, MI 49319
14894686   MILLER, MAXWELL J           27053 N RIDGE STREET           WAUCONDA, IL 60084
14894687   MILLER, MISTY L        24635 HAYES AVE            EASTPOINTE, MI 48021
14894688   MILLER, RANDALL C          8224 CASTLE PINES PLACE             FORT WAYNE, IN 46835
14894689   MILLER, RASHAUNA           9264 BOLEYN           DETROIT, MI 48224
14894690   MILLER, SEAN M        1913 KEY ST , BUILDING G APART              MAUMEE, OH 43537
14894691   MILLER, SHEMAR         17009 OLIVER DR            MACOMB, MI 48044
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 107 of 173
14894692   MILLER, VINCENT S         12778 DENOTER DR                STERLING HEIGHTS, MI 48313
14894693   MILLERS MOBILE MUSIC INC.               1628 GILLIERON ROAD              FORT WAYNE, IN 46825
14894694   MILLION DOLLAR BABY CO.                8700 REX ROAD           PICO RIVERA, CA 90660
14894695   MILLION DOLLAR MEDIA LLC.                 1460 ROUTE 9 NORTH SUITE 201            WOODBRIDGE, NJ
           07095
14894696   MILLS, ERIC      2372 COMMON RD                 WARREN, MI 48092
14894697   MILLS, RANDY R        12479 PINE ST             TAYLOR, MI 48180
14894698   MIMS, KRYSTAL J        9427 WOODSIDE                DETROIT, MI 48204
14894699   MINH TIEN TIMBER          BINH CHANH DONG                 TAN PHUOC KHANH            TAN VYEN DIST.
           VIETNAM
14894700   MINICK, AMANDA          1102 GREENLICK ROAD                 MOUNT PLEASANT, PA 15666
14894701   MINOR, KAYLA         4258−1 HARBOUR TOWNE DR                   SAGINAW, MI 48603
14894702   MINOR, TIM       1380 E. CRONK RD.              OWOSSO, MI 48867
14894703   MIO, KIMBERLY A         519 W. HUDSON AVE.                ROYAL OAK, MI 48067
14894704   MIRACLE, NATHANIEL H              302 S CLIFTON AVE            ELGIN, IL 60123
14894705   MIRON, JONATHAN A            30629 HENNIGAN              ROSEVILLE, MI 48066
14894706   MIRTIA, DEMETRIUS T            10753 S HARLEM AVE APT GB                 WORTH, IL 60482
14894707   MIRZA, HENNA        29540 CITATION CIR APT 203                FARMINGTON HILLS, MI 48331
14894708   MISALE, BRITTANY          8508 SILVER LAKE RD               LINDEN, MI 48451
14894710   MISSOURI AMERICAN WATER                  727 Craig Road       St. Louis, MO 63141
14894709   MISSOURI AMERICAN WATER                  P.O. BOX 790247         ST. LOUIS, MO 63179−0247
14894718   MITCHELL, BENSON           724 RIVER ST            SPRING LAKE, MI 49456
14894719   MITCHELL, BRANDON L              14432 TOEPFER RD            WARREN, MI 48089
14894720   MITCHELL, CHRISTINE            740 S. LANE ST.           BLISSFIELD, MI 49228
14894721   MITCHELL, JANET Y          34675 STACY APT 200              WESTLAND, MI 48185
14894722   MITCHELL, LAMARR L             24851 BRITTANY AVE              EASTPOINTE, MI 48021
14894723   MITCHELL, NATASHA R              9686 CORNELL ST            TAYLOR, MI 48180
14894724   MITCHELL, RASHIELE            19505 ILENE STREET             DETROIT, MI 48221
14894725   MITCHELL, ROBERT C            18684 PINEHURST             DETROIT, MI 48221
14894726   MITCHELL, ROBERT L           16485 FAIRMOUNT               DETROIT, MI 48205
14894727   MITCHELL, SAMUEL S            12898 HERITAGE SOUTH                WARREN, MI 48089
14894728   MITCHELL, SYERRA S           16485 FAIRMOUNT DR               DETROIT, MI 48205
14894729   MITULSKI, CATHERINE             12 FEISE FOREST COURT              OFALLON, MO 63368
14894730   MITZEL, EDWARD L          1510 MAYWOOD AVENUE                    TOWSON, MD 21204
14894731   MIXON, DARISHA C          11835 BELMONT AVE                WARREN, MI 48089
14894732   MIZENER, DEREK N          19W720 DYSTRUP                LEMONT, IL 60439
14894733   MJ HICK INC.      2367 S. M−76             WEST BRANCH, MI 48661
14894734   MJA GRAPHICS NETWORK                201 W. GIRARD           MADISON HEIGHTS, MI 48071
14894735   MKS FLOORING         MICHAEL SHEFSKY                  613 ROBERT AVE.          HAZEL PARK, MI 48030
14894736   MLCFC 2007−8 LORAIN ROAD, LLC                 ATTN PROP MANAGEMENT − MCCORMICK PL                 C/O
           FRIEDMAN MANAGEMENT CO                   34975 W. TWELVE MILE ROAD              FARMINGTON HILLS, MI
           48331
14894737   MLCFC 2007−8 LORAIN ROAD, LLC                 C/O LNR PARTNERS LLC            ATTN DIRECTOR OF REAL
           ESTATE       1601 WASHINGTON AVE                 MIAMI BEACH, FL 33139
14894738   MLCFC 2007−8 LORAIN ROAD, LLC                 C/O SNJ PROPERTY MANAGEMENT                PO BOX
           451222     WESTLAKE, OH 44145
14894739   MLIVE MEDIA GROUP            DEPT 77571            P.O. BOX 77000         DETROIT, MI 48277−0571
14894740   MOBERLY, CHERYL L            2261 BURNING TREE DR. SE                GRAND RAPIDS, MI 49546
14894741   MOBILE ID SOLUTIONS INC.              1574 N. BATAVIA STREET STE 1             ORANGE, CA 92867
14894742   MOBILE LOCK & SAFE INC.              P.O. BOX 803707         CHICAGO, IL 60680−3707
14894743   MOCERI, ROSA        54891 PRESTON PINE LANE                 SHELBY TWP., MI 48315
14894744   MODERN BUILDERS INC.              P.O. BOX 418          JANESVILLE, IA 50647
14894745   MODERN HISTORY           P.O. BOX 5872            HIGH POINT, NC 27262
14894746   MODERN INK BODY ART               5932 SINROLL RD.           ORTONVILLE, MI 48462
14894747   MODERN MARKETING CONCEPTS                    DBA CROSLEY BRANDS              8600 SOLUTION
           CENTER       CHICAGO, IL 60677−8006
14894748   MODUS FURNITURE INTL               DEPT. LA 23052          PASADENA, CA 91185−3052
14894749   MODWAY INC         P.O.BOX 21082              NEW YORK, NY 10087−2130
14894750   MODY, AVANI V         211 E OHIO ST APT 1209              CHICAGO, IL 60611
14894751   MOEGGENBORG, MEGHAN M                   5108 CEDAR BEND DR             GRAND BLANC, MI 48439
14894752   MOES HOME COLLECTION                18621 89TH PLACE SOUTH               KENT, WA 98031
14894753   MOFFITT, AMBER         20196 MCINTYRE                DETROIT, MI 48219
14894754   MOHAMED, BAQIR H            1741 WOODWARD AVE SE                  GRAND RAPIDS, MI 49506
14894757   MOHAMMED, BAHJET R               4198 CRYSTAL CREEK DR               YPSILANTI, MI 48197
14894758   MOHAWK CARPET DISTRIBUTION                   PO BOX 12069          160 SOUTH INDUSTRIAL
           BLVD       CALHOUN, GA 30703
14894759   MOHAWK FINISHING PRODUCTS                   P.O. BOX 535414         ATLANTA, GA 30353−5414
14894760   MOHECO PRODUCTS LTD.               34410 ROSATI AVE.            LIVONIA, MI 48150
14894761   MOLICKY, ROBERT P           24317 URSULINE              SAINT CLAIR SHORES, MI 48080
14894762   MOLINAR, KARI A         5674 WALNUT AVE #2B                 DOWNERS GROVE, IL 60516
14894763   MOLNAR, STEVEN          2241 VIOLET COURT                AVON, OH 44011
14894764   MOMANY, ANTHONY D               199 QUAIL LN            GRAND BLANC, MI 48439
14894765   MOMENI INC        60 BROAD STREET                CARLSTADT, NJ 07072
14894766   MONACO, PATRICK S           3249 MICHAEL              WARREN, MI 48091
14894767   MONAGHAN, JESSICA D              5915 104TH ST          PLEASANT PRAIRIE, WI 53158
14894768   MONAHAN, KATHRYN D                230 PINE TREE RIDGE DR UNIT #3             WATERFORD, MI 48327
14894769   MONARCH SPECIALTIES INC                4155 AUTOROUTE CHOMEDEY                 LAVAL, QC H7P 0A8
14894770   MONDAY, TYLER J          2774 PFITZER AVE              PORTAGE, MI 49024
                 Case 20-10553-CSS           Doc 290-1       Filed 04/17/20       Page 108 of 173
14894771   MONDEIKA, JANINA          10 S. 511 ECHO LN APT 9            WILLOWBROOK, IL 60527
14894772   MONETTE, ROBERT          3663 FORGE DRIVE             TROY, MI 48083
14894773   MONHOLLEN, JUANITA K              17118 LOUISE CT         DAVISBURG, MI 48350
14894776   MONOTYPE IMAGING INC.              600 UNICORN PARK DR.            WOBURN, MA 01801
14894779   MONROE COUNTY CHAMBER                 OF COMMERCE            P.O. BOX 626      MONROE, MI 48161
14894780   MONROE SYSTEMS FOR BUSINESS                 P.O. BOX 781363        PHILADELPHIA, PA 19178−1363
14894781   MONROE TEL LLC.         31000 NORTHWESTERN HIGHWAY                   SUITE 200      FARMINGTON HILLS,
           MI 48334
14894782   MONROE, DEVIN M          1117 LINCOLN AVE             LANSING, MI 48910
14894783   MONROE, GARRETT K            1680 HOUSE RD           WEBBERVILLE, MI 48892
14894784   MONROE, JARED D         4498 MEADOW WOOD ST                 JACKSON, MI 49201
14894786   MONROE−TEL, LLC          31000 NORTHWESTERN HIGHWAY, SUITE 200                 FARMINGTON HILLS, MI
           48334
14894787   MONROE−TEL, LLC          31000 NORTHWESTERN HIGHWAY, SUITE 200                 FARMINGTON HILLS, MI
           48334
14894785   MONROES CARPET INSTALLATION                 5292 LEWIS AVE.         TOLEDO, OH 43612
14894788   MONROEVILLE MUNICIPAL AUTHORITY                   4185 OLD WM PENN HIGHWAY            MONROEVILLE,
           PA 15146
14894789   MONSON, MIKE       5822 OLDE MEADOW CT NE                  ROCKFORD, MI 49341
14894790   MONTAGUE, IMANI Z           7719 BLACKBURN CT              REYNOLDSBURG, OH 43068
14894791   MONTAGUE, KEVIN J           61 ASHLEY CR           FLINT, MI 48473
14894792   MONTANEZ, ALEXANDRA                1506 KNIGHT AVE          FLINT, MI 48503
14894793   MONTE NAGLER FINE ART L.L.C.              37700 WINDWOOD DR.            FARMINGTON HILLS, MI
           48335
14894794   MONTE, BRIAHNA N N            2355 HORACE ST           WEST BLOOMFIELD, MI 48324
14894795   MONTELEONE, WANDA               15159 CONGRESS DRIVE            STERLING HTS, MI 48313
14894796   MONTELONGO, YARITZA               309 FIR CT APT 201        GLEN ELLYN, IL 60137
14894797   MONTERA, ERIN       1009 ROSE ANGEL CIRCLE                 WAKE FOREST, NC 27587
14894798   MONTES, CRISTIAN         2709 CLYDE S PARK AVE SW APT 1               WYOMING, MI 49509
14894799   MONTGOMERY PARTNERS LLC.                 33694 WOODWARD AVE.             BIRMINGHAM, MI 48009
14894800   MONTGOMERY, CHRISTOPHER L                 18647 WISCONSIN          DETROIT, MI 48221
14894801   MONTGOMERY, JASON              6300 WEST MICHIGAN AVENUE               LANSING, MI 48917
14894802   MONTGOMERY, MARQUAIL L                 12079 TOWNLINE RD           GRAND BLANC, MI 48519
14894803   MONTI, JAMES R      1450 W. SAMARIA               TEMPERANCE, MI 48182
14894804   MONTOYA, MIGUEL A             116 DEPOT LN          HOLLAND, MI 49424
14894805   MONTROY, NICHOLAS J             2100 21ST ST.        WYANDOTTE, MI 48192
14894806   MOOD MEDIA       P.O. BOX 602777             CHARLOTTE, NC 28260−2777
14894807   MOODY, EARNEST         29360 DEQUINDRE RD               WARREN, MI 48092
14894808   MOODY, WILLIAM A           33 MASON AVE N             BATTLE CREEK, MI 49037
14894809   MOONEY, BRIAN M          11353 MEADOWBROOK                 WARREN, MI 48093
14894810   MOONEY, JOANNE         7193 PROSPECT DRIVE               THURMONT, MD 21788
14894811   MOORE, AARON        1936 PRESIDENT              ST. LOUIS, MO 63118
14894812   MOORE, ANDREA         9293 VIRGINIA            LIVONIA, MI 48150
14894813   MOORE, ANDREA D          19394 SYRACUSE             DETROIT, MI 48234
14894814   MOORE, ANTHONY L            3838 IROQUOIS           DETROIT, MI 48214
14894815   MOORE, AYLA M        39142 TUNSTALL DR               CLINTON TOWNSHIP, MI 48038−2691
14894816   MOORE, BRANDY         1151 W WILSON ST D              BATAVIA, IL 60510
14894817   MOORE, CHANTEL         30481 CONCORD COURT, APT C                 ROSEVILLE, MI 48066
14894818   MOORE, CHERNEL         17315 NORTHROP               DETROIT, MI 48219
14894819   MOORE, DANTE E        3125 WOODLAND HILLD DR APT 19                  ANN ARBOR, MI 48108
14894820   MOORE, DARREN D          9403 KENTUCKY ST              DETROIT, MI 48204
14894821   MOORE, HOLLI      26210 HUNTINGTON                ROSEVILLE, MI 48066
14894822   MOORE, JAY J     42600 GREEN VALLEY DR APT 310                  CLINTON TOWNSHIP, MI 48038
14894823   MOORE, JOHNATHON W              2061 WILMAR ST           FLINT, MI 48509
14894824   MOORE, JONNETTA R           6947 LINDEN AVE SE            GRAND RAPIDS, MI 49548
14894825   MOORE, KEVIN J      20101 HELEN              DETROIT, MI 48235
14894826   MOORE, KEVONTE J          51 VICTORY CT            SAGINAW, MI 48602
14894827   MOORE, LARRY W         18475 OUTER DRIVE              DEARBORN, MI 48128
14894828   MOORE, LUZ      3814 153 RD STREET              MIDLOTHIAN, IL 60445
14894829   MOORE, MADISON         2412 WINDVIEW STREET SW                 WYOMING, MI 49519
14894830   MOORE, MICHAEL A           26711 BELLEAIR           ROSEVILLE, MI 48066
14894831   MOORE, NATALIE A          12260 SONGBIRD LN             HUNTLEY, IL 60142
14894832   MOORE, NIKIO      25224 HOOVER RD                APT 301       WARREN, MI 48089
14894833   MOORE, OLIVIA      32849 ROBINHOOD                BEVERLY HILLS, MI 48025
14894834   MOORE, PATRICK M          13051 CAMDEN AVE              DETROIT, MI 48213
14894835   MOORE, PAUL      8929 S BLACKSTONE AVE                 CHICAGO, IL 60619
14894836   MOORE, RICHARD X           4390 ALVIN ST.          SAGINAW, MI 48603
14894837   MOORE, ROCHELLE           2477 W MAPLE RD 165             TROY, MI 48084
14894838   MOORE, SHANE R        18520 MESLE             ROSEVILLE, MI 48066
14894839   MOORE, SHANNON W             36935 CHESTNUT DRIVE             WESTLAND, MI 48185
14894840   MOORE, VONDALE D            57141 SOUTH MILLSTONE POND               NEW HAVEN, MI 48048
14894841   MOORE, WILLIAM         20261 DEAN ST.            DETROIT, MI 48234
14894842   MOORE−SUPERVILLE, ROBIN R               1631 HUIZENGA          MUSKEGON, MI 49444
14894843   MOORHEAD, DAVID           34827 SIX MILE ROAD             LIVONIA, MI 48152
14894844   MORALES, DENNIS A           1505 N MAPLEWOOD AVE UNIT 3               CHICAGO, IL 60622
14894845   MORALES, GLADYS           4831 W ROSCOE 3RD FLOOR               CHICAGO, IL 60641
14894846   MORALES, JAFETT        237 S YALE            ADDISON, IL 60101
14894847   MORALES, JORGE M          507 E TAYLOR ST            DEKALB, IL 60115
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 109 of 173
14894848   MORALES, RAYNAMARIE G                 7837 BLUE LAGOON DRIVE             LANSING, MI 48917
14894849   MORALES, SAMUEL            30W031 GRANADA CT. APT 102                NAPERVILLE, IL 60563
14894850   MORAWSKI, EMMA K             373 CEDAR TREE CT              HOFFMAN ESTATES, IL 60169
14894851   MORDAUNT, GREG           9S325 CUMNOR ROAD                  DOWNERS GROVE, IL 60516
14894852   MORDI, MARGARET            520 ROCKLAND RD.               CRYSTAL LAKE, IL 60014
14894854   MORELAND, RAYMOND A                 29330 SOUTHGATE             SOUTHFIELD, MI 48076
14894855   MORELLI, MICHAEL J           70350 N. MAIN STREET              RICHMOND, MI 48062
14894857   MORENO, MARIA L          4303 N IRONWOOD DR                 TRAVERSE CITY, MI 49685
14894858   MOREY, DAVID        21755 REIN AVE              EASTPOINTE, MI 48021
14894859   MORGAN III, LOUIS E          20714 BROADACRES               CLINTON TOWNSHIP, MI 48035
14894860   MORGAN, ANDERS J           1108 N OAKLEY CT APT107                WESTMONT, IL 60559
14894861   MORGAN, DAMON D             2639 HOLMES ST #1F              HAMTRAMCK, MI 48212
14894862   MORGAN, DAWN A           34865 GARFIELD               UNIT 101       FRASER, MI 48026
14894863   MORGAN, DEVIN R          12036 SHIRE RD             WOLVERINE, MI 49799
14894864   MORGAN, JOHN L         P.O.BOX 152             SPRING ARBOR, MI 49283
14894865   MORGAN, KELLY L           6619 YALE ST APT516              WESTLAND, MI 48185
14894866   MORGAN, KYLE E          738 W. MORRELL               JACKSON, MI 49203
14894867   MORGAN, LINTA         5760 ELMGROVE AVE.                 WARREN, MI 48092
14894868   MORGAN, NAKIA         6501 YALE ST              WESTLAND, MI 48185
14894869   MORGAN, SANDRA M             11984 SEVEN PINE DR              HOLLAND, MI 49424
14894870   MORGAN, ZACHAREY S               3307 EMILY LN           TRAVERSE CITY, MI 49686
14894871   MORIARTY, ALLISON M              689 LOST CANYON BLVD              WENTZVILLE, MO 63385
14894872   MORICONI, JONATHON              108 CHESTNUT ST             ALGONAC, MI 48001
14894873   MORILLO, LAUREN N            3600 FRONTAGE ROAD                MARKHAM, IL 60428
14894874   MORONE, CHRISTOPHER M                34705 SPRING VALLEY DRIVE             WESTLAND, MI 48185
14894875   MORRIS SR, KEVIN D          44559 BAYVIEW AVE #28216               CLINTON TWP, MI 48038−2439
14894876   MORRIS, BILLY D        6028 DARBY LANE                COLUMBUS, OH 43229
14894877   MORRIS, BRAD A        1250 W 84TH LN              MERRILLVILLE, IN 46410
14894878   MORRIS, FRANKIE L          23550 MORTON              OAK PARK, MI 48237
14894879   MORRIS, KEVIN J       9218 ARCHDALE                DETROIT, MI 48228
14894880   MORRIS, MARC D         441 JANES AVE APT 212               BOLINGBROOK, IL 60440
14894881   MORRIS, MARIO        4115 DICKSON DR                STERLING HEIGHTS, MI 48310
14894882   MORRIS, NIYA L       3897 KIRKWOOD                JACKSON, MI 49203
14894883   MORRIS, RICHARD          1648 BAUST CHURCH ROAD                  UNION BRIDGE, MD 21791
14894884   MORRIS, TERRANCE O             19309 PELKEY            DETROIT, MI 48205
14894885   MORRISON & FOERSTER               P.O. BOX 742335          LOS ANGELES, CA 90074
14894886   MORRISON, BRANDON S               313 W JOHNSON ST            SAGINAW, MI 48604
14894887   MORRISSEY, KELLIE O            21736 IVES COURT             PLAINFIELD, IL 60544
14894888   MORRISSEY, THERESA             21736 IVES COURT             PLAINFIELD, IL 60544
14894889   MORROW, BRETT          5347 LANCASTER HILLS DR #34                 CLARKSTON, MI 48346
14894890   MORROW, KENNETH             47077 WEDGEWOOD DRIVE                  MACOMB, MI 48044
14894891   MORSE MOVING & STORAGE INC.                  10049 HARRISON SUITE 500          ROMULUS, MI 48174
14894892   MORSE, REBECCA A           3545 INVERNESS              DEXTER, MI 48130
14894893   MORSE, SUE C      9 KRAGKNOB RD                 KIRKWOOD, MO 63122
14894894   MORTENSEN, GREGORY E                51323 SCARLET CT            CHESTERFIELD, MI 48047
14894895   MORTON, JILLIAN A          15909 VILLAIRE AVE,              CLINTON TWP, MI 48038
14894896   MOSBY, TREVON         60 WEST YPSILANTI AVENUE                   PONTIAC, MI 48340
14894897   MOSCA, CAYLEY         1984 ANITA AVE               GROSSE POINTE WOODS, MI 48236
14894898   MOSCHOURIS, PANTELI              28048 WAVERLY             ROSEVILLE, MI 48066
14894899   MOSES WINDOW CLEANING                  P.O. BOX 222        SUTTONS BAY, MI 49682
14894900   MOSES, ED      26724 SIERRA LN.              FLATROCK, MI 48134
14894901   MOSLEY II, RONALD J           11379 MAIN RD            FENTON, MI 48430
14894902   MOSLEY, KAIYA M          2731 QUAIL CROSSING DR                 COLUMBUS, OH 43207
14894903   MOSLEY, THOMAS           228 FOREST VIEW ROAD                 NEW LENOX, IL 60451
14894904   MOSS HOLDING COMPANY                 3469 MOMENTUM PLACE               CHICAGO, IL 60689−5334
14894905   MOSS, ANTHONY D           34007 CHATSWORTH DRIVE                  STERLING HEIGHTS, MI 48312
14894906   MOSS, BRANDON J          36547 WEIDEMAN ST                CLINTON TWP, MI 48035
14894907   MOSS, DENNIS L       36770 LINDSAY CT                CLINTON TWP, MI 48035
14894908   MOTEN, CAMILLE          17620 WINSLOW RD                SHAKER HTS, OH 44120
14894909   MOTON, KOLBY A          571 ROLLING GREEN CR N                 ROCHESTER, MI 48309
14894910   MOTOR CITY GRAPHICS              5900 E. HIGHLAND ROAD              HOWELL, MI 48843
14894911   MOTORCITY SEARCHLIGHT RENTAL                    12341 24 MILE RD.        SHELBY TWP., MI 48315
14894912   MOTT, APRIL L      24548 HAYES AVE                EASTPOINTE, MI 48021
14894913   MOTTL, HEATHER J          1907 DELROSE ST              JOLIET, IL 60435
14894914   MOTTON, MATTHEW J             30353 HICKEY RD             CHESTERFIELD TOWNSHIP, MI 48051
14894915   MOULDER, TYLER J          6200 FISHBROOK LANE                DIMONDALE, MI 48821
14894916   MOULTRUP, ADAM J            6795 LINGOR APT. 7            CLARKSTON, MI 48346
14894917   MOULTRY, HENRY           1306 BANBURY ROAD APT B                  KALAMAZOO, MI 49001
14894918   MOUNABIH, AMAL           2937 BURRIT ST             GRAND RAPIDS, MI 49544
14894919   MOUTARD, ALI N         2105 PINEHURST LN               GRAND BLANC, MI 48439
14894920   MOWID, ANDREW M            17589 MERRYWEATHER                  CLINTON TOWNSHIP, MI 48038
14894921   MOY, GEORGE        18621 SUSSEX              DETROIT, MI 48235
14894922   MOYNIHAN, ALLISON             24 DERBY LN            ST. PETERS, MO 63376
14894923   MSDSONLINE        DBA VELOCITYEHS                  27185 NETWORK PLACE           CHICAGO, IL 60673
14894924   MSTAR INTERNATIONAL TRADING                   101 LONGXING ROAD            ZHEJIANG CHINA
14894925   MT. PLEASANT BUSINESS DISTRICT AUTHORITY                     535 W Main Street    Mount Pleasant, PA
           15666
                 Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 110 of 173
14894926   MT. PLEASANT TIRE        COMMERCIAL TRUCK CENTER                  1011 INDUSTRIAL DRIVE         MT.
           PLEASANT, MI 48858
14894927   MTA DETROIT E&M DIVISION            ROGER MAURITHO TREASURER                23349 GOLF POINTE CIRCLE
           DR.     GROSSE ILE, MI 48138
14894928   MTM MODEL & TALENT MANAGEMENT                  9401 GENERAL DR. SUITE 131           PLYMOUTH, MI
           48170
14894929   MUDGET III, GERALD A         439 PLEASANT ST           PORTLAND, MI 48875
14894930   MUEHL, RYAN S       13717 MURTHUM             WARREN, MI 48088
14894931   MUELLER, BRANDON B           3481 BROMLEY DR SE             GRAND RAPIDS, MI 49508
14894932   MUELLER, CAWAN D           15724 CHARLES R AVE            EASTPOINTE, MI 48021
14894933   MUELLER, CHRISTIAN P          3481 BROMLEY DR SE            GRAND RAPIDS, MI 49508
14894934   MUELLER, KRISTA J        3481 BROMLEY DR SE             GRAND RAPIDS, MI 49508
14894935   MUELLER, LOUISE C         18094 SEMMLER COURT              TINLEY PARK, IL 60487
14894936   MUHA, ADAM C        24861 MANILA           HARRISON TWP, MI 48045
14894937   MUHAMMAD, JAMAL            18914 PINEHURST           DETROIT, MI 48221
14894938   MUHAMMAD, KEYA           20550 WESTPHALIA ST             DETROIT, MI 48205
14894939   MUHANNA, SANAR          36828 PARK PLACE DR             STERLING HEIGHTS, MI 48310
14894940   MUIA RESTITUTION GARNISHMENT               P.O. BOX 772020         DETROIT, MI 48277−2020
14894941   MUIR, JONATHAN M         46943 GREENRIDGE DR              NORTHVILLE, MI 48167
14894942   MUKALENGE, DAMIEN K            5022 COOPERS LANDINGS DR               KALAMAZOO, MI 49004
14894943   MUKHASHEN, SHARIF A           8614 GRAYFIELD ST            DEARBORN HEIGHTS, MI 48127
14894944   MULDER, CARL R        129 HARPERWOOD DRIVE                BATTLE CREEK, MI 49015
14894945   MULDER, JOHN E       1440 W NORTON AVE APT M2                MUSKEGON, MI 49441
14894946   MULESOFT INC.       P.O. BOX 398848          SAN FRANCISCO, CA 94139−8848
14894947   MULLEN, MICHAEL         3152 TAMARACK DRIVE               ARNOLD, MO 63010
14894948   MULLER MULLER RICHMOND HARMS&                  MYERS P.C.         33233 WOODWARD
           AVE.     BIRMINGHAM, MI 48012−3026
14894949   MULLER, NANCY        1317 WINDING RIDGE DR #3B               GRAND BLANC, MI 48439
14894950   MULLINS, JAYLIN A        22031 SUSSEX          22031 SUSSEX          OAK PARK, MI 48237
14894951   MULLINS, JOSHUA        1534 DURANGO DRIVE              ANN ARBOR, MI 48103
14894952   MULLINS, KYLE       15605 13 MILE RD          FRASER, MI 48026
14894953   MULLINS, SHARON         18381 BUTTERNUT CIRCLE              STRONGSVILLE, OH 44136
14894954   MULLINS, SPENCER M          2374 N BILLMAN RD            GENOA, OH 43430
14894955   MULLINS, TERRY        36620 HOWARD            FARMINGTON HILLS, MI 48331
14894956   MULTANI, TARANJEET S          472 NORA DR          PERRYSBURG, OH 43551
14894957   MUNCEY, JEFFREY A         34825 HARROUN ST            WAYNE, MI 48184
14894958   MUNGER JR, ALFRED E          813 SUNNYDALE BLVD              STREAMWOOD, IL 60107
14894959   MUNICIPAL AUTH. OF WESTMORELAND                 124 Park and Pool Rd      New Stanton, PA 15672
14894960   MUNOZ, JOSEFINA        4935 S. KEATING AVE.           CHICAGO, IL 60632
14894961   MUNOZ, LINDA       48131 ROOSEVELT DR.             MACOMB, MI 48044
14894962   MUNOZ, RAQUEL         8951 W 24TH ST          NORTH RIVERSIDE, IL 60546
14894963   MUNS, EMILY A       32899 MACKENZIE DRIVE              WESTLAND, MI 48185
14894964   MUNSON OCCUPATIONAL HEALTH                PO BOX 2307         TRAVERSE CITY, MI 49685
14894965   MUNSON, ARCHIE L         4037 PRINGLE AVE           BURTON, MI 48529
14894966   MUNTEAN, SIMONA M           50125 LEXINGTON AVENUE EAST                SHELBY TWP, MI 48317
14894967   MURANAKA, BENJAMIN J            2623 KISTLER ROAD           BATTLE CREEK, MI 49014
14894968   MURAY, ANDREA         2233 CASCADE RIDGE DR.              SUMMIT TWSHP, MI 49203
14894969   MURILLO, SANDRA         5032 S KILDARE AVE            CHICAGO, IL 60632
14894970   MURO, ASAEL       6534 PINE HOLLOW RD             CARPENTERSVILLE, IL 60110
14894971   MURPHY, CHRISTOPHER L            34760 MAPLEGROVE DR             APT D       STERLING HEIGHTS, MI
           48312
14894972   MURPHY, JESSE C       15178 CICOTTE AVE            ALLEN PARK, MI 48101
14894973   MURPHY, JUSTIN       7526 TIMKEN AVE             WARREN, MI 48091
14894974   MURPHY, KYLE M         2495 SAWYER RD            TRAVERSE CITY, MI 49685
14894975   MURPHY, MILES S        10894 OAK LANE APT 10205             BELLEVILLE, MI 48111
14894976   MURPHY, STEPHEN J         12O BUOY CT           LAKE BARRINGTON, IL 60010
14894977   MURRAY, ERIN E       50725 CAMBRIDGE DR              MACOMB TWP, MI 48044
14894978   MURRAY, LINDA A         21181 24 MILE RD          MACOMB, MI 48042
14894979   MURRAY, MICHAEL          18381 PINE W         RIVERVIEW, MI 48193
14894980   MURRAY, MICHAEL W           28076 VAN DYKE           WARREN, MI 48093
14894981   MURRAY, RACHEL A          21404 CLEAR CREEK BLVD              CLINTON TWP, MI 48036
14894982   MURRELL, REMONIA           8000 SOUTH TRUMBULL AVE               CHICAGO, IL 60652
14894983   MURROW, ANTWAIN J           25159 WALDORF           ROSEVILLE, MI 48066
14894984   MURROWS TRANSFER INC             PO BOX 4095         HIGH POINT, NC 27263
14894985   MUSIC, GABRIELLE L         945 WOLVERINE DRIVE             WOLVERINE LAKE, MI 48390
14894986   MUSIC, HEDITA      9518 DEE ROAD            DES PLAINES, IL 60016
14894988   MUSKEGON HEIGHTS TREASURER               INCOME TAX ADMINISTRATOR                2724 PECK
           STREET       MUSKEGON HEIGHTS, MI 49444
14894989   MUSKEGON LAKESHORE CHAMBER                 OF COMMERCE             380 W. WESTERN AVENUE STE
           202     MUSKEGON, MI 49440
14894990   MUSUAB SOHAIL RASHEED             1901 WATERSIDE VILLAGE DR              APT 252       RICHMOND, TX
           77407
14894991   MYERS, ALISA JANE        1453 PLYMOUTH DR             IRWIN, PA 15642
14894992   MYERS, CARMEN A         14400 KNOX AVE            MIDLOTHIAN, IL 60445
14894993   MYERS, LAURA L        15373 CARTIER DR.           CLINTON TWP., MI 48038
14894994   MYERS, NICHOLAS J        203 BANGOR ST.           BAY CITY, MI 48706
14894995   MYNY, BRENDEN S         28631 BINGHAM DR            NEW BALTIMORE, MI 48047
14894996   MYRICK, CHRISTINE M          1279 CHESTERFIELD LANE             GRAYSLAKE, IL 60030
                  Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 111 of 173
14894997   MYRTAJ, SUELA                9107 STONEHOUSE               LIVONIA, MI 48150
14894998   MYSLEWSKI, LISA                401 PELLIS ROAD             GREENSBURG, PA 15601
14893999   Macomb County Prosecutor              Consumer Protection Dept.           One South Main, 3rd Floor        Macomb
           Administration Bldg.           Mt Clemons, MI 48043
14894006   Madalin Aspacher           709 Colima Dr          Toledo, OH 43609
14894009   Maddalena Amero             693 Saddlebrook Dr          Youngstown, OH 44512
14894008   Maddalena Amero             William Amero          693 Saddlebrook Dr            Youngstown, OH 44512
14894012   Maddie and Matthew Kauffman              207 Dry Valley Road            Burnham, PA 17009
14894019   Madison Taylor          905 Bonnie Brae Dr           Moon Township, PA 15108
14894110   Marcin F Hermanowski              2989 Henley Lane          Naperville, IL 60540
14894115   Marcus Spencer          4432 Dixon Dr           Swartz Creek, MI 48473
14894116   Marek Cygan          2517 N 72nd Ct Apt 1E             Elmwood Park, IL 60707
14894118   Margaret Corsello          3017 Val Jo Drive          Lower Burrell, PA 15068
14894119   Margaret Gallagher           720 South Yale Ave.          Villa Park, IL 60181
14894120   Margaret Kathryn Spence             Margaret Spence         1205 Morningside St          Muskegon, MI 49442
14894121   Margaret Nunn          1008 Frisbie Blvd          Springfield, MI 49037
14894123   Margaret S. Thompson             1866 Jancey St        Pittsburgh, PA 15206
14894125   Maria Fritzius        4 Barri Drivr         Irwin, PA 15642
14894126   Mariam Elias         5606 Thornberry Dr, Apt 201             Sterling Heights, MI 48310
14894127   Marie A. Lett        25418 Billette Dr          Warren, MI 48091
14894128   Marilynn Csider          22954 Maple Ridge Rd #204              North Olmsted, OH 44070
14894131   Marion Carson          155 Chaney Court Lane            New Kensington, PA 15068
14894133   Mark A Karhoff           5369 Duffield Road          Swartz Creek, MI 48473
14894135   Mark August         10493 Coolidge Rd.            Goodrich, MI 48438
14894136   Mark Burkey         198 Summit Drive             Lewistown, PA 17044
14894137   Mark Cole         2452 Metamora Rd             Oxford, MI 48371
14894138   Mark D Violi         3714 Hieber Rd           Allison Park, PA 15101
14894139   Mark Dwayne Johnson              9194 Celestine Dr         Belleville, MI 48111
14894140   Mark G. Stalter         154 A Brittany Dr          Streamwood, IL 60107
14894142   Mark Nemeth          76 Liberty Street         Mount Pleasant, PA 15666
14894143   Mark S Wigent          3760 Perry Ave SW            Wyoming, MI 49519
14894144   Mark Scott        14830 Glenbeigh Ln             Cement City, Michigan 49233
14894145   Mark Troy Meyer            18644 Clairmont Circle West            Northville, MI 48168
14894147   Mark Werner          566 Hutter Farm road           Mount Pleasant, PA 15666
14894159   Marlaine Cummings             277 Tara Drive         Pittsburg, PA 15236
14894184   Marta Szczechowicz            8204 Millstone Dr Unit 1C           Palos Hills, IL 60465
14894188   Martin Parez        47 Alice Circle          Greensburg, PA 15601
14894189   Martin Ramaley           128 McBroom Road             Derry, PA 15627
14894191   Martin W Coyne Jr            2078 19th St        Wyandotte, MI 48192
14894216   Mary & Gary Thompson               134 Hope Road          P.O.Box 1548           Cranberry Township, PA 16066
14894217   Mary Ann Hobson             2127 Croghan Drive           Carnegie, PA 15106
14894218   Mary Ann Kocan            17925 Birwood           Beverly Hills, MI 48025
14894219   Mary Beth Osborne            23 WESTWIND DRIVE                 LEMOYNE, PA 17043
14894220   Mary Boyle         125 N Dallas Ave Apt 2            Pittsburgh, PA 15208
14894221   Mary C Bolin         3118 Rosiclaire Ct          So. Chicago Heights, IL 60411
14894222   Mary E Harig         3554 Whispering Brook Dr              Kentwood, MI 49508
14894224   Mary L. DeFrank           1017 Bellair Ct         Niles, OH 44446
14894226   Mary M Detling           8459 Grenway Dr           Mentor, OH 44060
14894227   Mary M. Hindes           5936 Stumph Road Apt 215              Parma, OH 44130
14894228   Mary Pier        8458 Francine          Warren, MI 48093
14894229   Maryland Office of the Attorney General            Baltimore Metro          Consumer Protection Division         200 St.
           Paul Place       Baltimore, MD 21202
14894230   Maryland Office of the Attorney General            Eastern Shore         Consumer Protection Division         201 Baptist
           St Ste 30       Salisbury, MD 21801
14894231   Maryland Office of the Attorney General            Prince Georges          Consumer Protection Division        9200 Basil
           Court       Suite 301           Largo, MD 20774
14894232   Maryland Office of the Attorney General            Southern Maryland            Consumer Protection Division        5045
           Burnt Store Road          Hughesville, MD 20637
14894233   Maryland Office of the Attorney General            Western Michigan            Consumer Protection Division        44 North
           Potomac St Ste 104           Hagerstown, MD 21740
14894264   Matthew Harrington            5090 Waldon Rd           Clarkston, MI 48348
14894265   Matthew J Kopinski            416 Winterset Drive         Pittsburgh, PA 15209
14894267   Matthew Menzel            1 Krist Glen Dr.        Pittsburgh, PA 15218
14894268   Matthew P McGlynn              6545 Indian Trail        Cottrellville, MI 48039−2019
14894269   Matthew Riley          31 Diamond St           Burgettstown, PA 15021
14894270   Matthew W Fehrenbach              2301 Arthur Ct         Traverse City, MI 49685
14894271   Matthew Wickline            222 Abbacy Drive          Wexford, PA 15090
14894263   Matthew and Marnie Boron             Marnie Boron          4110 Lomar Terrace           Mount Airy, MD 21771
14894280   Maureen Maidhof            402C Chesapeake Dr.            Waynesboro, PA 17268
14894286   Max Home LLC             Larry Gentry, CEO           101 Max Place          Fulton, MS 38843
14894342   McCloskey Real Estate dba Days             inn Altoona PA          Sam McCloskey           Days Inn       458 Sabbath
           Rest Rd        Altoona, PA 16602
14894478   Megan Dietz         119 Kepner Lane            McClure, PA 17841
14894484   Melanie Black         7941 Roderick Dr           Pittsburgh, PA 15237
14894487   Melissa Roat        4382 Eagle Lane            Burton, MI 48519
14894491   Melody Crawford            1962 Tuxedo St.         Detroit, MI 48206
14894512   Mercury Fulfillment Systems, Inc.           Andrew Graham             35610 Mound Road          Sterling Heights, MI
           48310
                  Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 112 of 173
14894513   Mercury Fulfillment Systems, Inc.           John Panourgias, Esq.         30100 Telegraph Road, Suite
           360        Bingham Farms, MI 48025
14894523   Merriville, IN        7820 BROADWAY               MERRILLVILLE, IN 46410
14894536   Metropolitan Edison Company              101 Crawfords Corner Rd          Bldg 1 Suite 1−511         Holmdel, NJ
           07733
14894551   Micahael Thomas Lowe             75 Scott Lake Road          Waterford, MI 48328
14894552   Michael A. Metzler           5575 Debra Dr         Shelby Twp, MI 48316
14894553   Michael Albert         8268 Woodloft Trail          Harbor Springs, MI 49740
14894554   Michael Bartolotta          17371 Sunny Crest Dr           Brownstown, MI 48174
14894555   Michael Bogoian           2323 Shoreland Ave Apt 306            Toledo, OH 43611
14894557   Michael Covington            434 N Nash Ave         Niles, OH 44446
14894558   Michael Crumley            25125 Palomino         Warren, MI 48089
14894560   Michael Easton          1305 W 37th Street         Baltimore, MD 21211
14894561   Michael Furl         PO Box 597           North Apollo, PA 15673
14894562   Michael G May           3951 Cummings Ave             Berkley, MI 48072
14894564   Michael H Pahlow            25540 West Brooks Farm Road             Round Lake, IL 60073
14894565   Michael Hall         605 Lewis Ave           Jeannette, PA 15644
14894566   Michael Kupper           209 Foundation Drive          Cranberry Township, PA 16067
14894567   Michael Mathias           6868 Ravenwood Ave NW              North Canton, OH 44720
14894568   Michael Nicholas Designs            Mike Cimarusti, CEO           2330 Raymer Avenue          Fullerton, CA 92336
14894569   Michael P. DeLisle           29639 Roan Dr.         Warren, MI 48093
14894570   Michael Pfeifer         608 N Chestnut St.         Scottdale, PA 15683
14894571   Michael Saad          9686 Saint Andrews Rd           Perrysburg, OH 43551
14894572   Michael Schoenwether            11608 Blueridge          Schoolcraft, MI 49087
14894573   Michael Sherba          107 Apple Blossom Drive            McDonald, PA 15057
14894574   Michael T Prime           124 Fillmore Pl        Bay City, MI 48708
14894575   Michael T Ruff          312 Bona Vista Dr NW            Grand Rapids, MI 49504
14894576   Michael Vespi          502 Woodland Avenue             Oakmont, PA 15139
14894577   Michael Wallen           1020 Summer Place          Pittsburgh, PA 15243
14894578   Michael William Ziegler           1908 Pullman Drive          Festus, MO 63028
14894579   Michael Wiseman             2522 Wimbledon Park Blvd            Toledo, OH 43617
14894584   Micheal Marion           26760 Masch Dr          Warren, MI 48091
14894589   Michele Fulkerson           420 Beaver Ave.         Royal Oak, MI 48073
14894590   Michele Gamble            490 Dubonnet Trail         Interlochen, MI 49643
14894591   Michele L Krueger            7838 Tipperary Trail        Fenton, MI 48430
14894595   Michelle Drasher           102 Needlewood Drive           Harrisburg, PA 17112
14894596   Michelle Lint         115 Camilla Circle         Mt Pleasant, PA 15666
14894597   Michelle Paytas          25201 Dodge St.         Roseville, MI 48066
14894598   Michelle R. Bonamy            461 Moran Road           Grosse Point Farms, MI 48236
14894602   Michigan Dept of Treasury           Attn Bankruptcy Dept           PO Box 30741         Lansing, MI 48909
14894603   Michigan Dept of Treasury           Attn Litigation Liaison         Austin Building 2nd Floor        430 West Allegan
           St       Lansing, MI 48922
14894604   Michigan Dept of Treasury           Revenue & Collections Division           PO Box 30199          Lansing, MI
           48909
14894618   Michigan Office of the Attorney General           Consumer Protection Division           525 W. Ottawa St         PO Box
           30213         Lansing, MI 48909
14894642   Miguel−Antonio Quioc David              2520 Stockmeyer Blvd           Westland, MI 48186
14894646   Mike Janectic         300 Crabapple Lane          Beaver Falls, PA 15010
14894647   Mike McCartney            50276 Oakview Dr.           Chesterfield, MI 48047
14894649   Mike Wiacek           1128 Greenleaf Dr.         Rochester Hills, MI 48309
14894660   Milestone Internet Marketing, Inc.          Anil Aggarwal          3001 Oakmead Village Drive          Santa Clara, CA
           95051
14894711   Missouri Attorney Generals Office           Cape Girardeau          Consumer Protection Unit         2311 Bloomfield
           Street        Suite 106         Cape Girardeau, MO 63703
14894712   Missouri Attorney Generals Office           Consumer Protection Unit           207 W. High St        PO Box
           899        Jefferson City, MO 65102
14894713   Missouri Atty Gen Office − Kansas City            Consumer Protection Unit          615 E 13th Street        Suite
           401        Kansas City, MO 64106
14894714   Missouri Atty Gen Office − Springfield           Consumer Protection Unit          149 Park Central Square         Suite
           1017         Springfield, MO 65806
14894715   Missouri Atty Gen Office − St. Louis           Consumer Protection Unit          815 Olive St        Suite 200       St.
           Louis, MO 63101
14894716   Missouri Department of Revenue             PO Box 475          Jefferson City, MO 65105
14894717   Missouri Dept of Revenue            Attn Bankruptcy Unit          Harry S Truman State Office Building         301 W High
           St       Jefferson City, MO 65101
14894755   Mohammad A Qader               7810 West 87th Place         2s        Bridgeview, IL 60455
14894756   Mohammed Malik              30028 Dell Lane         Warren, MI 48092
14894774   Monica Palmer           9101 Longacre St         Detroit, MI 48228−1903
14894775   Monique Pfaff          1622 Roseland Ave          Royal Oak, MI 48073
14894777   Monowar H Syed             8466 Harder Drive         Warren, MI 48093
14894778   Monroe City Attorney            Matthew D. Budds           Monroe, MI 48161
14894853   Morefield Communications Inc             35 N 35th Street        Camp Hill, PA 17011
14894856   Morena Faustino           79 Hook Rd          Westminster, MD 21157
14894987   Muskegon City Attorney            John C. Schrier         Permanent Law          601 Terrance Street        Muskegon, MI
           49440
14894999   NAAOOMY, WISAM M                   8759 ESTATE PLAZA DR                WARREN, MI 48093
14895000   NAAR, JAKE M              23216 WILSON AVE               DEARBORN, MI 48128
14895001   NABHAN, ZYAD A                 9158 SANDPIPER CT #40              ORLAND PARK, IL 60462
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 113 of 173
14895002   NACHTEGALL, TRACY R              1450 LOUISE ST SE          GRAND RAPIDS, MI 49507
14895003   NADERI, MEHRNOUSH             P O BOX 6022           WILMETTE, IL 60091
14895005   NADOLSKI, BRANDON T              602 E PHILADELPHIA ST           DETROIT, MI 48202
14895006   NADOLSKI, KYLIE         523 MARY JANE STREET                LEBANON, IL 62254
14895007   NADON, KYLE P        51323 SCARLET CT              CHESTERFIELD, MI 48047
14895008   NADVORNIK, SCOTT W             22142 BOULDER AVE              EASTPOINTE, MI 48021
14895009   NAGLE, NATHAN J         21320 CACHET DR               MACOMB, MI 48044
14895010   NAGY, ERIC      8956 COBALT MOON CROSSING                    COLUMBUS, OH 43240
14895011   NAGY, SANDRA         4708 WASHINGTON AVE.                 LORAIN, OH 44052
14895012   NAHF, JUSTIN      12316 NORTH BONNIE BROOK LANE                    BEACH PARK, IL 60087
14895013   NAIME, DIANA       4013 WEDDEL ST                DEARBORN HEIGHTS, MI 48125
14895014   NAIR, SHYAM K        1937 PASTORAL LANE                 HANOVER PARK, IL 60133
14895016   NAJAR, DRAYKE R          11723 HAROLD ST              WARREN, MI 48089
14895017   NAJARIAN FURNITURE CO INC               265 NORTH EUCLID AVE.             PASADENA, CA 91101
14895018   NAJEEB, SAFA      14652 RAVEN CT                SHELBY TOWNSHIP, MI 48315
14895019   NAJERA, YESENIA         2156 N PARKSIDE              CHICAGO, IL 60639
14895020   NAKAS, RUDY H         2458 OSEOLA AVE              HOWELL, MI 48843
14895021   NAKFOOR, DIANA L           215 N CANAL LOT 80             LANSING, MI 48917
14895022   NANCE, KRYSTLE A           203 REGENCY DR APT 423              BLOOMINGDALE, IL 60108
14895029   NANCY WOODRUFF             1116 PORTMAN PLACE               LANSING, MI 48917
14895030   NAOS SRL       UNICREDIT SPA NY BRANCH                   ATTN LOCK BOX SERVICE          NEW YORK, NY
           10017
14895031   NAPERVILLE AREA CHAMBER                 OF COMMERCE            55 S. MAIN STREET SUITE
           351     NAPERVILLE, IL 60540
14895033   NAPIER, TRINITY G         25617 VALLEY CREEK DR, APT 103                FLAT ROCK, MI 48134
14895034   NAQASH, GAETH          184 S WATERS EDGE DRIVE APT 1                 GLENDALE HEIGHTS, IL 60139
14895035   NARD, MICHAEL J         2524 THOMAS ST              FLINT, MI 48504
14895036   NARDEI, ALICIA       107 SHELDON AVENUE                  PITTSBURGH, PA 15220
14895037   NASH, CODY W        1247 CROSBY NW                GRAND RAPIDS, MI 49504
14895038   NASH, WENDY N         3534 SAN MATEO               WATERFORD, MI 48329
14895039   NASRALLAH, HASSAN             18308 OUTER DR             DEARBORN, MI 48128
14895040   NASTALLY, MICHELLE M              1411 LANSING AVE            JACKSON, MI 49202
14895041   NASTALLY, RODNEY D             123 N STATE ST           MICHIGAN CENTER, MI 49254
14895042   NATASHA KHAN KAZI             2315 RUHLAND AVENUE               REDONDO BEACH, CA 90278
14895045   NATHAN ANTHONY FURNITURE                  4940 DISTRICT BLVD           VERNON, CA 90058
14895054   NATHANIEL, DAMON T             19543 SAWYER             DETROIT, MI 48228
14895055   NATIONAL CHRISTMAS PRODUCTS                   2 COMMERCE DR.           CRANFORD, NJ 07016
14895056   NATIONAL DOOR SYSTEMS LLC                 715 AUBURN ROAD             PONTIAC, MI 48342−3306
14895057   NATIONAL MULTIPLE SCLEROSIS                 733 THIRD AVE. 3RD FLOOR           NEW YORK, NY 10017
14895058   NATIONAL SHOPPING PLAZAS, INC.                200 WEST MADISON STREET             SUITE
           4200     CHICAGO, IL 60606
14895059   NATIONAL SHOPPING PLAZAS, INC.                200 WEST MADISON STREET,            SUITE
           4200     CHICAGO, IL 60606−3402
14895060   NATIONAL SHOPPING PLAZAS, LLC                 200 WEST MADISON STREET            SUITE
           4200     CHICAGO, IL 60606−3465
14895061   NATIONAL SYSTEMS INSTALLERS                  6650 HIGHLAND ROAD            SUITE 312      WATERFORD, MI
           48327
14895063   NATIONAL UNION FIRE INS. CO.              OF PITTSBURGH, PA.           625 LIBERTY AVENUE       SUITE
           1100     PITTSBURGH, PA 15222
14895064   NATIONWIDE ILLUMINATION LLC                  114 GROVE PARK           MT. CLEMENS, MI 48043
14895065   NATUZZI      7515         P.O. BOX 7247           PHILADELPHIA, PA 19170−7515
14895066   NAUSADIS, ISAAC         1832 JOHN STREET              NEWAYGO, MI 49337
14895067   NAVARRA, SARAH M             48660 CARMINE COURT              CHESTERFIELD, MI 48051
14895068   NAVARRE, DONNA           48561 PINEVIEW DR.              SHELBY TOWNSHIP, MI 48317
14895069   NAVEX GLOBAL INC.            P.O. BOX 60941          CHARLOTTE, NC 28260−0941
14895070   NAVIGATORS INS. CO.           1 PENN PLAZA            32ND FLOOR          NEW YORK, NY 10119
14895072   NAWWAS, ALLA          2015 NIGHTNGALE ST                DEARBORN, MI 48128
14895073   NAYAK, KAUP RAGHAVENDRA                  801 W THORNWOOD DR               SOUTH ELGIN, IL 60177
14895074   NAZARUK, GIORDAN T             3445 TRACEY DRIVE             JACKSON, MI 49203
14895075   NCI CHICAGO WICKER             P O BOX 88713          CHICAGO, IL 60680−1713
14895077   NEAL, DANIEL       3224 JONIS CIRCLE APT 204               LANSING, MI 48906
14895078   NEAL, JACQUELINE          9371 ARTESIAN STRRET               DETROIT, MI 48228
14895079   NEALY, DEANDRE A            13741 DWIER ST            DETROIT, MI 48212
14895080   NEALY, JAZMYN         3486 E BALDWIN RD               GRAND BLANC, MI 48439
14895081   NEARY, KENDALL E           410 MARLIN AVE              ROYAL OAK, MI 48067
14895082   NEED IT NOW OHIO          PO BOX 45            LEWIS CENTER, OH 43035
14895083   NEEDHAM, RACHEL G             11735 DEXTER PINCKNEY RD               PINCKNEY, MI 48169
14895084   NEHR, JERRY      635 NEFF RD.             GROSSE POINTE, MI 48230
14895085   NEIRA, RONALD        109 W GENEVA ST               APT F       WEST CHICAGO, IL 60185
14895086   NEISER, ZACH J      3857 WICKHAM DR                NORTON SHORES, MI 49441
14895087   NELSON JR, ERRIK L         29500 FRANKLIN RD              APT 211        SOUTHFIELD, MI 48034
14895088   NELSON, CHRISTOPHER C              2910 MCCLURE AVE            FLINT, MI 48506
14895089   NELSON, CHRISTOPHER M              320 GATEWOOD DR APT 03              LANSING, MI 48917
14895090   NELSON, DANIEL J         178 LARCH RD             FRANKFORT, IL 60423
14895091   NELSON, GEORGIA          936 GREYTON ROAD                CLEVELAND HEIGHTS, OH 44112−2338
14895092   NELSON, JUSTIN        605 NORTH 5TH ST              MASCOUTAH, IL 62258
14895093   NELSON, LYNETTE          1128 ECKART ST             FORT WAYNE, IN 46806
14895094   NELSON, ROBERT D           228 LEE LN           BOLINGBROOK, IL 60440
                 Case 20-10553-CSS               Doc 290-1        Filed 04/17/20        Page 114 of 173
14895095   NELSON, TEVIN        7414 MILL RUN RD APT B                  FORT WAYNE, IN 46819
14895096   NELSON, TINA       9584 MINOCK ST.               DETROIT, MI 48228
14895097   NELSON, TROY A         89 CHURCH ST              MOUNT CLEMENS, MI 48043
14895098   NELSON−SLATON, TIMOTHY A                  790 GATES AVE             ANN ARBOR, MI 48198
14895099   NEMATOLLAHI MAHANI, MAHNIA A                    5500 DAYBREAK DR.              LIBERTYVILLE, IL 60048
14895100   NEOPOST       DEPT 3689             P.O. BOX 123689          DALLAS, TX 75312−3689
14895102   NESOM, ROBERT J          1835 NORWOOD DRIVE                  GROSSE POINTE WOODS, MI 48236
14895103   NESTEROWICH, PAUL             43242 PENNY DR              STERLING HEIGHTS, MI 48314
14895104   NETTERS, JEREMIAH            2473 SUGAR MAPLE DRIVE                  STERLING HEIGHTS, MI 48314
14895105   NEUBAUER, LAWRENCE                 23038 TEPPERT           EASTPOINTE, MI 48021
14895106   NEUMANN SMITH ARCHITECTURE                    400 GALLERIA OFFICENTRE                SUITE
           555     SOUTHFIELD, MI 48034
14895107   NEUMANN, STEFANI C              502 N ELIZABETH ST              LOMBARD, IL 60148
14895109   NEVINGER, SHANNON L               2311 VALLEYWOOD DR SE APT I6                 GRAND RAPIDS, MI 49546
14895110   NEW BENEFITS LTD.           P.O. BOX 803475             DALLAS, TX 75380
14895111   NEW CLASSIC FURNITURE                 7351 MCGUIRE BLVD              FONTANA, CA 92336
14895113   NEW DAY FOUNDATION                 FOR FAMILIES            245 BARCLAY CIRCLE             ROCHESTER HILLS, MI
           48307
14895114   NEW FOUNDATION            414 S. MAIN SUITE 205              ROCHESTER, MI 48307
14895115   NEW PACIFIC DIRECT            7411 CENTRAL AVE               SUITE B        NEWARK, CA 94560
14895116   NEW RIDGE HOME GOODS                 3005 MILL WOOD LANE               BLACKSBURG, VA 24060
14895117   NEWBURN, HOLLY            6733 HELMAN BLVD                 LANSING, MI 48911
14895118   NEWCOMB, STEPHANIE J                1715 LAKESVIEW DR              OXFORD, MI 48371
14895119   NEWELL, LEXUS I         1606 WINIFRED ST               WESTLAND, MI 48186
14895120   NEWKIRK, ANTONY             15044 ROSEMONT               DETROIT, MI 48223
14895121   NEWMAN, KEON          18897 MAINE              DETROIT, MI 48234
14895122   NEWMARK GRUBB KNIGHT FRANK                     GCS ACCOUNTS REC.              500 WEST MONROE
           STREET      CHICAGO, IL 60661
14895123   NEWSOM, MASON A             2292 N EAST SILVER LAKE RD                 TRAVERSE CITY, MI 49685
14895124   NEWSOM, MYRANDA               5830 MACKINAW RD                SAGINAW, MI 48604
14895125   NEWSON, GRANT R            454 ROMEO RD              UNIT 216         ROCHESTER, MI 48307
14895126   NEWTON, EXCEL          25172 HOOVER RD                WARREN, MI 48089
14895127   NEWTON, JANAE          25172 HOOVER RD APT 201                  WARREN, MI 48089
14895128   NEWTON, JOSHUA P            6714 TINLEY PARK DR               TINLEY PARK, IL 60477
14895129   NEWTON, ROBERT           46120 CONCORD DR.                 PLYMOUTH, MI 48170
14895130   NGUYEN, HUY D         8164 BAY COURT                TEMPERANCE, MI 48182
14895131   NGUYEN, PHUONG            6830 N SHERIDAN ST APT 371                 CHICAGO, IL 60626
14895132   NICCOLAI, JANICE         420 PORTIA DR.             PITTSBURGH, PA 15236
14895133   NICHOL, TYLER L         830 SCHOOL BELL CT                 BELDING, MI 48809
14895138   NICHOLS, MELODY           23814 CUSHING AVE                 EASTPOINTE, MI 48021
14895139   NICHOLSON, JACQUELINE L                50479 PEMBROKE DRIVE               CHESTERFIELD, MI 48047
14895140   NICHOLSON, SHARON              617 VANDERBILT ROAD                 APT. 1       CONNELLSVILLE, PA
           15425
14895141   NICKEL, AMY J       37194 HANCOCK                CLINTON TWP, MI 48036
14895142   NICKEL, JOSEPH D         3630 SCHUST RD              SAGINAW, MI 48603
14895143   NICKELSON, THOMAS              438 CENTER ST             PORTLAND, MI 48875
14895145   NICOLE CONVERSE            7376 MEADOWRIDGE CIRCLE                    WEST BLOOMFIELD, MI 48322
14895146   NICOLE HAWES         P.O. BOX 835            WESTMONT, IL 60559
14895147   NICOLOPOULOS, AMY E               27896 EASTWICK SQ              ROSEVILLE, MI 48066
14895148   NICOLOPOULOS, GEORGE                 1225 REGENT           LANSING, MI 48912
14895150   NICOR GAS       1844 Ferry Road            Naperville, IL 60563
14895149   NICOR GAS       P.O. BOX 5407             CAROL STREAM, IL 60197−5407
14895151   NICOSIA, THOMAS J           13824 CARLISLE DR               MADISON HEIGHTS, MI 48312
14895152   NIEBIESZCZANSKI, JILL             7759 COLONY DRIVE              ALGONAC, MI 48001
14895153   NIEBOER, ANTHONY W               4123 S ROSE ST           KALAMAZOO, MI 49001
14895154   NIED, ALAN       6380 GLENHURST DR APT 5                   MAUMEE, OH 43537
14895155   NIEDDU DRAPERY MANUFACTURING                     35532 MOUND AVENUE                STERLING HEIGHTS, MI
           48310
14895156   NIEDZWIEDZ, ROBERT              608 E POPLAR ST            HARRISBURG, IL 62946
14895157   NIELSON, LUKE        1585 BEAR CREEK LANE APT I                    PETOSKEY, MI 49770
14895158   NIELSON, RUSSELL C           204 MILL ST           IONIA, MI 48846
14895159   NIEPORTE, SHARI         165 FLICKER            ROCHESTER HILLS, MI 48309
14895160   NIERMAN, CARLA A            1346 SCOTT STREET               MAUMEE, OH 43537
14895161   NIETUPSKI, MARYDE            2068 MARLOWE AVE.                 LAKEWOOD, OH 44107
14895162   NIEVES, ALISHA        3730 BEAVERCREST DRIVE                    40      LORAIN, OH 44053
14895163   NIEZGODA, MICKY L            814 WEST MICHIGAN AVE                  MARSHALL, MI 49068
14895164   NIGEL BARKER LLC            21 ANGUS LN            BEARSVILLE, NY 12409
14895165   NIGHTINGALE, SUSAN             1220 W. INDIAN TRAIL              UNIT 16        AURORA, IL 60506
14895166   NIKOLA STAJIC        1310 WILSHIRE DR               NAPERVILLE, IL 60540
14895167   NIKOLAS J. TYCKOWSKI               2205 HYLAND ST.            FERNDALE, MI 48220
14895168   NIMMONS, YOLANDA B               33014 TRAFALGAR SQ APT 10                WESTLAND, MI 48186
14895171   NINKU, DAMASKIN           51432 RIVARD             NEW BALTIMORE, MI 48047
14895174   NIPSCO      801 East 86th Avenue           Merrillville, IN 46410
14895172   NIPSCO      Corporation Service Company             135 North Pennsylvania St, Suite 1610     Indianapolis, IN
           46204
14895173   NIPSCO      P.O. BOX 13007             MERRILLVILLE, IN 46411−3007
14895175   NITZ, MELISSA N        50044 S. ANGELO CT                CHESTERFIELD, MI 48047
14895176   NITZ, MICHAEL J        37807 PALMA RD               NEW BOSTON, MI 48164
                  Case 20-10553-CSS               Doc 290-1         Filed 04/17/20         Page 115 of 173
14895178   NIX, JOSHUA K        20744 CARDEM SQ APT 101                SOUTHFIELD, MI 48076
14895179   NIX, LATASHIA A         37845 WOODRIDGE DR                 WESTLAND, MI 48185
14895180   NMFTA INC.        1001 N. FAIRFAX ST.            SUITE 600         ALEXANDRIA, VA 22314
14895181   NOAH, DAVID M          1018 KENWOOD AVE                BELDING, MI 48809
14895182   NOAH, RANDALL P           45440 WAKEFIELD ST               SHELBY, MI 48317
14895183   NOAMAN, MOHAMMAD                 3255 TACC DR           MISSISSAUGA, ON L5M 0H4
14895185   NOBLE, BRENDA F          2889 LESLIE PARK CIRCLE                ANN ARBOR, MI 48105
14895186   NOBLE, JESSICA A         7180 NOTTINGHAM ST SW                  GRAND RAPIDS, MI 49548
14895187   NOBLE, KELSEY E          2161 PARKDALE DR               PORT HURON, MI 48060
14895188   NOBLE, REBECCA L           3287 CLUB ROAD              INDIAN RIVER, MI 49749
14895189   NOBLE, THERESA M            157 S KALAMAZOO MALL                 UNIT 404        KALAMAZOO, MI 49007
14895190   NOCH, BRENDA          468 LOWELL DR.             HIGHLAND HTS., OH 44143
14895191   NOFFSINGER, ASHLEY             875 CAMDEN LN              AURORA, IL 60532
14895193   NOLAN, TIGER         2890 CLUSTER DRIVE               APT 3        TRAVERSE CITY, MI 49685
14895194   NOLFO, CHRISTOPHER T              14006 RIGA ST          LIVONIA, MI 48154
14895195   NOLIN HARDWOOD             26227 CAROLINA AVE.               NOVI, MI 48374
14895196   NONA, ROMEL          11563 16 1/2 MILE RD            STERLING HEIGHTS, MI 48312
14895197   NORDSTROM, DAVE C             1189 CRANBROOK DR                SAGINAW, MI 48638
14895199   NORMAN G JENSEN INC              C/O LIVINGSTON INTERNATIONAL                  150 PIERCE ROAD
           #500      ITASCA, IL 60143
14895200   NORMAN, BRUCE D            31455 REGAL DR             WARREN, MI 48088
14895201   NORMAN, RANDALL             1715 E LONG ST            COLUMBUS, OH 43203
14895202   NORRIS, BRIAN A         16400 UPTON RD LOT 35               EAST LANSING, MI 48823
14895203   NORRIS, ERIC L        19666 WOODMONT ST                 DETROIT, MI 48225
14895204   NORRIS, GREGORY           712 HENRY AVE SE               GRAND RAPIDS, MI 49503
14895205   NORRIS, JOSHUA C          17012 ST GEORGE DR               MACOMB TOWNSHIP, MI 48044
14895206   NORSTAR OFFICE PRODUCTS                5353 JILLSON STREET             COMMERCE, CA 90040
14895207   NORTH AMERICAN VAN LINES INC.                 4768 SOLUTIONS CENTER               CHICAGO, IL
           60677−4007
14895208   NORTH FAYETTE TWP.             400 North Branch Road           Oakdale, PA 15071
14895210   NORTH SHORE GAS            200 E. Randolph St.         Chicago, IL 60601−6302
14895209   NORTH SHORE GAS            P.O. BOX 2968          MILWAUKEE, WI 53201−2968
14895211   NORTHCUTT, VIRSSIAH L              28622 HAZELWOOD ST              INKSTER, MI 48141
14895212   NORTHEAST OHIO NATURAL GAS CORP.                    5640 Lancaster−Newark Rd          Pleasantville, OH
           43148
14895213   NORTHEAST OHIO REGIONAL SEWER DISTRICT                       McMonagle Administration Building         3900 Euclid
           Avenue      Cleveland, OH 44115
14895214   NORTHERN ILLINOIS UNIVERSITY                CAREER SERVICES               CAMPUS LIFE BUILDING ROOM
           220      DEKALB, IL 60115
14895215   NORTHERN MICHIGAN MEDCENTER S.                    1890 U.S. 131 SOUTH SUITE 4           PETOSKEY, MI
           49770
14895216   NORTHERN MICHIGAN REVIEW INC.                  P.O. BOX 397          HAGERSTOWN, MD 21741
14895217   NORTHERN TRUCK REPAIR                4262 W. RIVER RD.           OSCODA, MI 48750
14895218   NORTHPOINT TRADING              347 FIFTH AVENUE              SECOND FLOOR            NEW YORK, NY
           10016
14895219   NORTHSIDE SERVICE INC              226 RUSSELL ST           LANSING, MI 48906
14895221   NORTHUP, MARKUS             2820 MORGAN STREET                KALAMAZOO, MI 49001
14895222   NORTHWOOD COLLECTION INC.                 33 DRUMMOND ST               TORONTO, ON M8V 1Y7
14895223   NORTON, ADAM J          735 BIGHAM ST             PONTIAC, MI 48342
14895224   NORTON, AMY          135 GLENGARRY DR                CORAOPOLIS, PA 15108
14895225   NORTON, TREVOR           2091 BAYHAM DR               KENTWOOD, MI 49508
14895226   NORWALK FURNITURE               100 FURNITURE PARKWAY                 NORWALK, OH 44857
14895227   NOURISON RUG CORP             NEWARK POST OFFICE                PO BOX 35651          NEWARK, NJ
           07193−5651
14895228   NOVAC CONSULTING GROUP LLC                  17470 N. PACESETTER WAY               SCOTTSDALE, AZ
           85255
14895229   NOVAK, GARY          46100 PEACH GROVE ST                MACOMB, MI 48044
14895230   NOVAK, RACHEL C           5117 E LAKE SHORE DR                WONDER LAKE, IL 60097
14895231   NOVOTNY, MARY           1315 CHARMUTH ROAD                  LUTHERVILLE, MD 21093
14895232   NOWACKI, KATELYN B              8304 S PROTAGE            JACKSON, MI 49201
14895233   NOWAK, NICHOLAS J            118 VALLEY AVE SW               GRAND RAPIDS, MI 49504
14895234   NTVB MEDIA         213 PARK ST.           TROY, MI 48083
14895235   NUBY, CECIL J        518 W RUTH           FLINT, MI 48505
14895236   NUEVO        900 CALEDONIA ROAD UNIT 9                  TORONTO, ON M6B 3Y1
14895237   NUGENT, JEREMY C           785 PERSHING AVE APT. 8A                GLEN ELLYN, IL 60137
14895238   NUGENT, SALLY F          100 E SHERIDAN AVE P.O.BOX 543                  SHERIDAN, IL 60551
14895239   NUNEZ, MARICARMEN              1945 LOTUS DR             ROUND LAKE HEIGHTS, IL 60073
14895240   NUNN, MARGARET E             1008 FRISBIE BLVD             SPRINGFIELD, MI 49037
14895241   NYE, KELLY S        715 CURDES AVE              FORT WAYNE, IN 46805
14895242   NYIRI, DEAN        45 ALICE CIRCLE            GREENSBURG, PA 15601
14895243   NYSEN II, JEROME J         21712 LOVE ST            SAINT CLAIR SHORES, MI 48082
14895244   NYSTROM, NICKY L           2399 ALCOTT AVE. NE               GRAND RAPIDS, MI 49525
14895004   Nadine L Hogan      1931 Waldenwood Trail            Harbor Springs, MI 49740
14895015   Najah H Aboona      51336 Merry Lane           Shelby Twp, MI 48316
14895023   Nancy Anderson      12144 Wildwood Dr            Saint John, IN 46373
14895026   Nancy Edmondston       204 Cornell Avenue          Pittsburgh, PA 15229
14895025   Nancy Edmondston       299 Hannah Drive           Mercer, PA 16137
14895024   Nancy Edmondston       Nancy Edmondston            299 Hannah Drive         Mercer, PA 16137
                  Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20          Page 116 of 173
14895027   Nancy Koteles         504 Pittsburg Street, Apt. 502         Springdale, PA 15144
14895028   Nancy Muller         1317 Winding Ridge Drive Apartment #3B               Grand Blanc, MI 48439
14895032   Naperville City Attorney          Michael DiSanto          400 S. Eagle Street       Napperville, IL 60540
14895043   Natasha R Mitchell         9686 Cornell St         Taylor, MI 48180
14895044   Natasha R. Mitchal         9686 Cornell St         Taylor, MI 48180
14895046   Nathan VonBroda           14678 Fairway St          Livonia, MI 48154
14895047   Nathaniel C Gard         1108 N Oakley CT, Unit 107             Westmont, IL 60559
14895048   Nathaniel E. Bond         39017 Prentiss St Apt 106          Harrison Township, MI 48045
14895050   Nathaniel Gard        3444 Lapp Ln, Unit 107            Naperville, IL 60564
14895049   Nathaniel Gard        Nathaniel C Gard           1108 N Oakley CT, Unit 107           Westmont, IL 60559
14895053   Nathaniel Kramer         215 Juniper Circle          Streamwood, IL 60107
14895052   Nathaniel Kramer         6627 Ohio Ave            Hammond, IN 46323
14895051   Nathaniel Kramer         Nathaniel Kramer           6627 Ohio Ave          Hammond, IN 46323
14895062   National Union Fire Ins. Co.         of Pittsburgh, Pa.        625 Liberty Avenue Street 1100         Pittsburgh, PA
           15222
14895071   Navigators Ins. Co.        1 Penn Plaza 32nd Floor           New York, NY 10119
14895076   Neal Aldoar        8224 Wheeler Dr            Orland Park, IL 60462
14895101   Nermina Tanaka          45431 Nottingham           Macomb, MI 48044
14895108   Neva German          1738 Perrysville Ave          Pittsburgh, PA 15212
14895112   New Classic Furniture          Mitch Markowitz, CEO            7351 McGuire Blvd.         Fontana, CA 92336
14895134   Nicholas A. Ricci        Briana Ricci         14 Forest Hills Rd        Pittsburgh, PA 15221
14895135   Nicholas Ciccotelli        2700 Autumnwood Drive              Glenshaw, PA 15116
14895136   Nicholas Ricci        14 Forest Hills Rd.         Pittsburgh, PA 15221
14895137   Nicholas S Filipovich         133 S Crescent Dr          Hermitage, PA 16148−4103
14895144   Nicole Baltimore        1852 Cottrill Ln          Westland, MI 48186
14895169   Nina Agrusa         4908 Crystal Creek Lane           Washington, MI 48094
14895170   Nina Kickler        165 Forsythe Rd.          Valencia, PA 16059
14895177   Nives Ingrid Bidwick          Nives Bidwick          23500 Punitan Place         Damascus, MD 20872
14895184   Noble Art and Craft House           Ashish Jain        976/741, 8th Street, Mia Basni 2nd Phase         Jodhpur,
           Rajasthan 342005
14895192   Nolan Transportation Group, LLC            365 Northridge Road, Suite 100−B           Atlanta, GA 30350
14895198   Norma L Garza          1387 Slate Dr          Yorkville, IL 60560
14895220   Northstar Recycling Company, Inc            94 Maple Street        East Longmeadow, MA 01028
14895245   OAK KING INTERNATIONAL LTD                     NO.172 5F−2 CHANGCHUN RD.                  TAIPIE TAIWAN
14895246   OAKES, EARVIN              3161 BAKER PARK DRIVE                 GRAND RAPIDS, MI 49508
14895247   OAKLAND COUNTY TREASURER                       1200 N. TELEGRAPH ROAD                 PONTIAC, MI 48341−0479
14895248   OAKLAND SQUARE OWNER, LLC                       P.O. BOX 856690           MINNEAPOLIS, MN 55485−6690
14895249   OAKLEY, JULIE A              5941 HATCHERY RD APT 104                  WATERFORD, MI 48329
14895250   OAKLEY, OWEN T               2471 WEST MAPLE AVE                 FLINT, MI 48507
14895251   OB PROMOTIONS USA                  4495 DARLENE DRIVE               COMMERCE TOWNSHIP, MI 48382
14895252   OBRIEN, DANIEL              301 S STEWART AVE               LOMBARD, IL 60148
14895253   OBRIEN, JOHN P             1244 EAGLE CREST DRIVE                 LEMONT, IL 60439
14895254   OBRIEN, JONATHAN                980 VICTOR AVE              MUSKEGON, MI 49445
14895255   OBRIEN, MARIE J             1437 MISSISSIPPI PLACE               HOBART, IN 46342
14895256   OBRIEN, RICARDO J               3038 GLYNN CT             DETROIT, MI 48206
14895257   OBRYAN, JOHN M               2324 HILSBORO LANE                NAPERVILLE, IL 60564
14895258   OBRYCKI−AHEE, CHERYL A                   23 LANA COURT               MOUNT CLEMENS, MI 48043
14895259   OCCUPATIONAL HEALTH CENTERS                        OF ILLINOIS P.C.           P.O. BOX 488          LOMBARD, IL
           60148−0488
14895260   OCEANARC             30 OLD KINGS HIGHWAY SOUTH                      SUITE 214         DARIEN, CT 06820
14895261   OCHOA, DEANNA M                 3308 HORTON             FERNDALE, MI 48220
14895262   OCHOA, LUIS            27900 SANTA ANA DR.                WARREN, MI 48093
14895263   OCONNOR, BRIAN W                 531 DONNA ST             SPARTA, MI 49345
14895264   OCONNOR, CHRISTOPHER M                    8164 24 MILE RD            SHELBY TWP, MI 48316
14895265   OCONNOR, KATELYN                  816 REDRUTH AVE               CLAWSON, MI 48017
14895266   OCONNOR, KELSEY D                 2680 DROSTE RD              ST. CHARLES, MO 63301
14895267   OCONNOR, KYLE D                622 CHESANING ST               ST. CHARLES, MI 48655
14895268   ODAY, CAROL             2224 EAST CORK ST                KALAMAZOO, MI 49001
14895269   ODELL, ANTHONY N                 9 N SUMMIT            YPSILANTI, MI 48197
14895270   ODELL, STEVEN L              13435 HEMLOCK RD                CHESANING, MI 48616
14895271   ODISH, MATTHEW A                 35310 TALL OAKS DR               STERLING HEIGHTS, MI 48312
14895272   ODONNELL, RAYMOND L                   27550 SCHILLER STREET WEST                   CHESTERFIELD, MI 48047
14895273   OEHLERKING, MELISSA                  21 E BRIARWOOD DR                STREAMWOOD, IL 60107
14895274   OFALLON CHAMBER OF COMMERCE                          2145 BRYAN VALLEY COMMERCIAL                      OFALLON, MO
           63366
14895275   OFALLON MISSOURI PROPERTIES                      8300 EAGER ROAD SUITE 603                BRENTWOOD, MO
           63144
14895276   OFALLON MISSOURI PROPERTIES, LLC                       45 COLONIAL HILLS DRIVE                ST. LOUIS, MO
           63141
14895279   OFALLON MISSOURI PROPERTIES, LLC                       45 COLONIAL HILLS DRIVE                ST. LOUIS, MO
           63141
14895277   OFALLON MISSOURI PROPERTIES, LLC                       C/O DANNA MCKITRICK, P.C.                7701 FORSYTH
           BVD.        SUITE 800            ST. LOUIS, MO 63105
14895278   OFALLON MISSOURI PROPERTIES, LLC                       C/O GREENSFELDER, HEMKER, & GALE, P.C.                      10
           SOUTH BROADWAY                  SUITE 2000           ST. LOUIS, MO 63102
14895283   OFF THE CUFF CATERING                  626 ROMENCE RD.              PORTAGE, MI 49024
14895285   OFFICE DEPOT            P.O. BOX 633301             CINCINNATI, OH 45263−3301
14895286   OFFICE EXPRESS INC.               1280 EAST BIG BEAVER RD.                SUITE A         TROY, MI 48083
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 117 of 173
14895287   OFFICETEAM          12400 COLLECTIONS CENTER DR.                  CHICAGO, IL 60693
14895288   OFFICIAL TOWING            19801 PLEASANT             ST. CLAIR SHORES, MI 48080
14895280   OFallon Municipal Centre        100 North Main Street        OFallon, MO 63366
14895281   OFallon, IL     255 S. LINCOLN            OFALLON, IL 62269−2139
14895282   OFallon, MO       100 NORTH MAIN ST.              OFALLON, MO 63366
14895289   OGG, ROBIN L         2767 YORK           ROCHESTER HILLS, MI 48309
14895290   OGLETREE DEAKINS              34977 WOODWARD AVENUE                  SUITE 300     BIRMINGHAM, MI
           48009
14895291   OGRADY, JODI          1175 PEVERIL           BLOOMFIELD HILLS, MI 48304
14895292   OGRADY, MICHAEL K              7728 INNISBROOK             PORTAGE, MI 49024
14895293   OHENEBA, JACKSON              363 HIGH KNOB RD             BOLINGBROOK, IL 60440
14895295   OHIO CHILD SUP PAYMENT CENTRAL                    PO BOX 182394         COLUMBUS, OH 43218
14895296   OHIO DEPARTMENT OF TAXATION                   P. O. BOX 2678         COLUMBUS, OH 43216−6678
14895297   OHIO DEPARTMENT OF TAXATION (182857)                    COMMERCIAL ACTIVITY TAX           P.O. Box
           16158       COLUMBUS, OH 43218−2857
14895300   OHIO EDISON          45 S. MAIN STREET            AKRON, OH 44399
14895301   OHIO TREASURER OF STATE                MAGUIRE SCHNEIDER HASSAY LLP.               1650 LAKE SHORE
           DRIVE        COLUMBUS, OH 43204
14895302   OHIO VALLEY MALL COMPANY                   5577 YOUNGSTOWN−WARREN ROAD                 NILES, OH
           44446
14895304   OHIO VALLEY MALL COMPANY                   5577 YOUNGSTOWN−WARREN ROAD                 NILES, OH
           44446
14895303   OHIO VALLEY MALL COMPANY                   P.O. BOX 932400         CLEVELAND, OH 44193
14895305   OHLER, BEVERLY            3219 RIDGEWAY DRIVE               GREENSBURG, PA 15601
14895306   OKEEFE, ALLISON            4418 OLIVIA AVENUE              ROYAL OAK, MI 48073
14895307   OKEEFE, MADELEINE M               551 CHATEAUX BOURNE DR                BARRINGTON, IL 60010
14895308   OKEEFE, SHERIE           36259 LINCOLN ST.            NEW BALTIMORE, MI 48047
14895309   OKENKA, LINDSAY M              901 N HIX RD          WESTLAND, MI 48185
14895310   OLAND, VALERIE            3518 LANGSTON LN              CARPENTERSVILLE, IL 60110
14895311   OLARRY JR, BRIAN C            20805 BETHLAWN BLVD               FERNDALE, MI 48220
14895312   OLATEJU, SHARRON M               15595 LEXINGTON            REDFORD, MI 48239
14895313   OLD AMERICAN INCORPORATED                   12303 AIRPORT WAY            SUITE 100     BROOMFIELD, CO
           80021
14895314   OLECH, CLAIRE          34710 BRISTOL            LIVONIA, MI 48154
14895315   OLEE, TERESA M           1639 EIGHTH ST NW             GRAND RAPIDS, MI 49504
14895316   OLENIC, RAYMOND J             9029 SAND RIDGE DR             HOLLAND, OH 43528
14895317   OLESHANSKY, ALISON               615 OAK AVE           BIRMINGHAM, MI 48009
14895318   OLIVE GARDEN           2800 N. US HWY 31 S.            TRAVERSE CITY, MI 49684
14895319   OLIVER, ALEXA L           1110 KENMORE AVENUE SE                GRAND RAPIDS, MI 49546
14895320   OLIVER, RHONDA L             1060 BUCKINGHAM ST SW               WYOMING, MI 49509
14895321   OLSEN, DEREK A           2016 ESTES          MUSKEGON, MI 49441
14895322   OLSEN, JAMES B           2016 ESTAS ST          MUSKEGON, MI 49441
14895323   OLSEN, ZACHERY            3234 BEECHWOOD DR.               WILLIAMSTON, MI 48895
14895324   OLSON, AMANDA K              404 MEADE DR            LANSING, MI 48911
14895325   OLSON, LAUREN            1445 WALLINDA DR.              ESSEXVILLE, MI 48732
14895326   OLSSON, COLLIN O            2071 SANDPIPER PT NE             APT 101       GRAND RAPIDS, MI 49505
14895327   OLSSON, RONALD             4302 REBECCA CIRCLE              COMMERCE TOWNSHIP, MI 48390
14895328   OMAN, BARBARA L              20716 TAFT RD          NORTHVILLE, MI 48167
14895329   OMAR, ZAID         7555 EAST PRAIRIE RD              SKOKIE, IL 60076
14895330   ONEAL, EDWINA            2711 W CONGRESS PKWY                CHICAGO, IL 60612
14895331   ONEAL, NICK         13423 ST ANDREW              WARREN, MI 48089
14895332   ONESI, ARIANNA L            400 WOODSIDE LN             OAKLAND, MI 48363
14895333   ONESI, MARISSA           400 WOODSIDE LANE               OAKLAND TWNSHIP, MI 48363
14895334   ONESTO, ALICIA           36 EVERGREEN DRIVE               STREAMWOOD, IL 60107
14895335   OPA UPTOWN CATERING                1752 S. GARFIELD AVE.            TRAVERSE CITY, MI 49686
14895336   OPPORTUNITIES           25648 680TH AVE.            COLO, IA 50056
14895337   OPTIMIZELY INC.           P.O. BOX 748762          LOS ANGELES, CA 90074−8762
14895338   ORACLE AMERICA INC.               PO BOX 203448          DALLAS, TX 75320−3448
14895339   ORBACZEWSKI, KEVIN D               28047 FELICIAN           ROSEVILLE, MI 48038
14895340   OREGON MUNICIPAL COURT                 5330 SEAMAN ST.            OREGON, OH 43616
14895341   ORGANIC INC.          220 EAST 42ND ST. 15TH FLOOR               NEW YORK, NY 10017
14895342   ORIAN RUGS          P O BOX 2276          ANDERSON, SC 29621
14895343   ORIENT OVERSEAS CONTAINER                  10913 SOUTH RIVER FRONT PKWY             SOUTH JORDAN, UT
           84095
14895344   ORIENTAL WEAVERS USA INC                 DEPT. 40232         P.O. BOX 2153      BIRMINGHAM, AL
           35287−9325
14895345   ORIENTAL WORLD SUPPLIES CHINA                   10/D UNION WAY COMMERCE CENTRE               283 QUEENS
           ROAD CENTER           CHINA
14895346   ORION AREA CHAMBER OF COMMERCE                      1335 JOSLYN ROAD SUITE 1         LAKE ORION, MI
           48360
14895347   ORLAND PARK AREA CHAMBER                   OF COMMERCE             8799 WEST 151ST STREET        ORLAND
           PARK, IL 60462
14895348   ORLANDO, ANTHONY C                30475 JO CT         ROSEVILLE, MI 48066
14895349   ORO, BAIDA A          36325 TULANE DRIVE              STERLING HEIGHTS, MI 48312
14895350   OROSZ, RYAN A           28061 ROSEWOOD ST               INKSTER, MI 48141
14895351   OROURKE, DAWN             22630 STRATFORD CT.              WOODHAVEN, MI 48183
14895352   OROURKE, JOHN T            1383 E 14 MILE RD           BIRMINGHAM, MI 48009
14895353   ORR, JAMES         27019 PENN          INKSTER, MI 48141
                  Case 20-10553-CSS                Doc 290-1         Filed 04/17/20          Page 118 of 173
14895354   ORRICK, PAULA            6920 CROCKER RD                VALLEY CITY, OH 44280
14895355   ORTEGA, JUVENTINO                 1913 WINGER DR            PLAINFIELD, IL 60586
14895356   ORTEGA, MARK A               1025 42ND ST SW            WYOMING, MI 49509
14895357   ORTIZ, ANGEL           8021 KENSINGTON BLVD APT 20                    DAVISON, MI 48423
14895358   ORTIZ, DANIEL L            160 PRESTON AVE              WATERFORD, MI 48328
14895359   ORTIZ, EDUAROMAR                  2109 HAWTHORNE AVENUE                 MELROSE PARK, IL 60164
14895360   ORTIZ, IMAN          523 HAWTHORN                HOWARD CITY, MI 49329
14895361   ORTIZ, JEFFREY C            8742 CHIMNEY SPRING DR                 TUCSON, AZ 85747
14895362   ORTIZ, JESUS R          32 MONTEBELLO ST SE                 GRAND RAPIDS, MI 49548
14895363   ORTIZ, JOEL A         5140 STONEHEDGE BLVD APT 3                     FORT WAYNE, IN 46835
14895364   ORTIZ, MARGARITA                709 HELMHOLZ AVE APT 1                WAUKEGAN, IL 60085
14895365   ORTIZ, RITA M          2501 S MARY STREET                CHICAGO, IL 60608
14895366   ORTIZ, SHAINALIZ             5404 W MICHIGAN AVE APT 304                  LANSING, MI 48917
14895367   ORTOSKY, BETH             12 SCENERY DRIVE               BOX 225          RICHEYVILLE, PA 15358
14895369   OSEMLAK, COLLEEN                  21816 REVERE ST.           SAINT CLAIR SHORES, MI 48080
14895370   OSIECZONEK, MICHAEL A                  15131 N PARK AVE            EASTPOINTE, MI 48021
14895371   OSMAN CONSTRUCTION CORP.                     70 WEST SEEGERS ROAD               ARLINGTON HEIGHTS, IL
           60005−3962
14895372   OSMAN, DIANA            24835 ROCKFORD ST                DEARBORN, MI 48124
14895373   OSMAN, TRACI            215 REED ROAD              ALUM BANK, PA 15521
14895374   OSMINSKI, JOEL            41846 EHRKE DR              CLINTON TOWNSHIP, MI 48038
14895375   OSSLER, PATRICK E               285 CHURCHILL LN             AURORA, IL 60504
14895376   OSTRANDER, HEATHER M                   20020 MAXINE            ST CLAIR SHORES, MI 48080
14895377   OSULLIVAN MOVING & STORAGE CO                       2020 BELLAIRE AVE.             ROYAL OAK, MI 48067
14895378   OSULLIVAN, BLAINE                20423 FOSTER DRIVE             CLINTON TOWNSHIP, MI 48036
14895379   OSULLIVAN, TIMOTHY J                 10902 DORAL DRIVE             FRANKFORT, IL 60423
14895380   OTC BRANDS, INC.              P.O. BOX 14502          DES MOINES, IA 50306−3502
14895381   OTERO, MARGARET                 523 BUTTERNUT DRIVE LOT 155                 HOLLAND, MI 49424
14895382   OTIS ELEVATOR COMPANY                    PO BOX 73579           CHICAGO, IL 60673−7579
14895383   OTOOLE, ETHAN J              545 CARRIAGE DR              BATAVIA, IL 60510
14895384   OTOOLE, JEREMY              1620 ARBOR LANE APT 312                CREST HILL, IL 60403
14895386   OTTO, JONATHAN M                 24537 DALE AVE           EASTPOINTE, MI 48021
14895387   OUAMAR, NABIL              11792 DE CLERCK DR.               STERLING HEIGHTS, MI 48313
14895388   OUK, BELINDA R             221 CENTENNIAL DR               HAINESVILLE, IL 60073
14895389   OURSLER, MELISSA M                 33412 MULVEY STREET              FRASER, MI 48026
14895390   OUSLEY, JOSHUA              115 CLINTON            MOUNT CLEMENS, MI 48043
14895391   OUTLET VILLAGE OF HAGERSTOWN                       LIMITED PARTNERSHIP                C/O SIMON PREMIUM
           OUTLETS          60 COLUMBIA RD., BLDG B, 3RD FLOOR                     MORRISTOWN, NJ 07960
14895392   OUTLOOK TECHNICAL SERVICES PTE                      100 TRAS STREET            16−01         SINGAPORE 79027
           SINGAPORE
14895393   OVERHEAD DOOR CO. OF ST. LOUIS                    1901 E. 119TH STREET            OLATHE, KS 66061
14895394   OVERMAN INTERNATIONAL CORP                       1000 INDUSTRIAL PARK ROAD                 DANDRIDGE, TN
           37725
14895395   OVIATT, JACOB D             4363 KENDALL              WARREN, MI 48091
14895396   OVIATT, TREVOR J              4363 KENDALL RD              WARREN, MI 48091
14895397   OWAIS, ADNAN             3459 PARKLAWN DR.                CANTON, MI 48188
14895398   OWEN & COMPANY LTD                   5800 STEELES AVENUE WEST                VAUGHAN, ON L4L 0J4
14895399   OWEN, MIKE           124 EASTERN AVE.               ALLEGAN, MI 49010
14895400   OWENS, ASPACIA              32839 DOVER AVE              WARREN, MI 48088
14895401   OWENS, BRANDON                9711 FOREST CREEK DRIVE                 FORT WAYNE, IN 46835
14895402   OWENS, BRYCE T              19916 ALCOY            DETROIT, MI 48205
14895403   OWENS, DAIREON               17204 KINGSBROOK CIRCLE APT                  201        CLINTON TOWNSHIP, MI
           48035
14895404   OWENS, DANIALLE                30334 WARREN RD              54       WESTLAND, MI 48185
14895405   OWENS, GREGORY                35310 LUCINDA            CLINTON TOWNSHIP, MI 48035
14895406   OWENS, PAMELA              24091 ONEIDA ST             OAK PARK, MI 48237
14895407   OWENS, SEAN J           8256 S ELIZABETH ST               CHICAGO, IL 60620
14895408   OWENS, SHARELLE                15450 MEYERS            DETROIT, MI 48227
14895409   OWENS, SUSANNE M                 2266 BRADFORD DR              FLINT, MI 48507
14895410   OWENS−RHODES, LAKKIA                    1555 BRYN MAWR PL APT 4              SAGINAW, MI 48638
14895411   OZANICH, NICOLE J              4587 TABOR RD NW               COMSTOCK PARK, MI 49321
14895284   Office Depot       Harriet Lewkowitz           Attn Bankruptcy Processing         6600 N Military Trail      Boca
           Raton, FL 33496
14895294   Ohio Attorney Generals Office           Consumer Protection Section        30 E. Broad St., 14th Floor      Columbus,
           OH 43215−3400
14895298   Ohio Dept of Taxation          Attn Bankruptcy Division Rebecca Daum           30 East Broad Street, 21st
           Floor       Columbus, OH 43215
14895299   Ohio Dept of Taxation          Tax Commissioners Office          30 East Broad Street, 22nd Floor       Columbus, OH
           43215
14864768   Oracle America, Inc.        c/o Shawn M. Christianson          Buchalter PC        55 2nd St., 17th Fl.     San
           Francisco, CA 94105
14895368   Oscar G Reyna        347 Barnaby Dr           Oswego, IL 60543
14895385   Ottawa County Administrative Offices           Fiscal Services       12220 Fillmore St.       West Olive, MI
           49460
14895412   P&N DECORATING                229 OAK GROVE LANE               STAFFORD, VA 22556
14895413   P.B. POLLOCK & SON INC.                17050 MASONIC            FRASER, MI 48026
14895414   P.C. LOCK & KEY            2923 WALNUT RUN               FORT WAYNE, IN 46814
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 119 of 173
14895415   PACE TRANSPORTATION SERVICES                 8788 BYRON COMMERCE DR. SW              BYRON CENTER, MI
           49315−8125
14895416   PACE, CAMERON          20111 GODDARD             DETROIT, MI 48234
14895417   PACHECO, MARIA R           1501 GRANDVILLE CT APT 203               PONTIAC, MI 48340
14895418   PACIFIC COAST LIGHTING             ATTN ACCOUNTS RECEIVABLE                20250 PLUMMER
           STREET      CHATSWORTH, CA 91311
14895419   PACIFIC TRIAL ATTORNEYS              4100 NEWPORT PLACE DRIVE              SUITE 800      NEWPORT
           BEACH, CA 92660
14895420   PACIFICO, JAMES K          18741 E 13 MILE RD          ROSEVILLE, MI 48066
14895421   PACKAGING SERVICES CORPORATION                  P.O. BOX 71945         MADISON HEIGHTS, MI
           48071−0945
14895422   PACKER & ASSOCIATES              PO BOX 887        NOVI, MI 48376−0887
14895423   PACKETT, NICHOLAS M              51074 MOTT RD #122          CANTON, MI 48188
14895424   PACZESNY, KIM        3266 ANNIES WAY              PETOSKEY, MI 49770
14895425   PADDYWAX         2934 SIDCO DRIVE             SUITE 140         NASHVILLE, TN 37204
14895426   PADILLA FORD, MARIA             999 STOCKBRIDGE PLACE              ELGIN, IL 60120
14895427   PADILLA, ANTONIO C            2112 MARYLAND             FLINT, MI 48516
14895428   PADILLA, MARIA J          7947 SOUTH KEELER AVE              CHICAGO, IL 60652
14895429   PAGE, MARCUS        13385 SIDONIE AVE             WARREN, MI 48089
14895430   PAGE, NATHAN A          1285 W DURWOOD CT               BELMONT, MI 49306
14895431   PAHLOW, MICHAEL H             25540 WEST BROOKS FARM ROAD                ROUND LAKE, IL 60073
14895433   PAIGE, THERESA         3915 BISHOP ST           DETROIT, MI 48224
14895434   PAIZ, TANNER J       1287 PENNCROSS DR              CALEDONIA, MI 49316
14895435   PAJER, MARK       4172 CAMBRIDGE AVE.                LORAIN, OH 44053
14895436   PALAZZOLO, ANTHONY               54693 CABRILLO           MACOMB, MI 48042
14895437   PALAZZOLO, PHILIP S           5836 N GLENWOOD AVE              CHICAGO, IL 60660
14895438   PALECEK IMPORTS INC             601 PARR BOULEVARD              RICHMOND, CA 94801
14895439   PALERMOS        3751 WEST 63RD STREET               CHICAGO, IL 60629
14895440   PALING, JACOB T        4419 CAMBRIDGE              PORT HURON, MI 48060
14895441   PALING, WARREN G            4419 CAMBRIDGE DRIVE              PORT HURON, MI 48060
14895442   PALING, ZACHARY G            4419 CAMBRIDGE DR             PORT HURON, MI 48060
14895443   PALLISER FURNITURE CORP               C/O TX9222U         P.O. BOX 66900        CHICAGO, IL
           60666−0900
14895444   PALM JR, CORNELIUS            10928 WHITEHALL MANOR APT #2               BRIDGETON, MO 63044
14895445   PALMA, MEGAN          5637 SKYE CT           OAKLAND TWP, MI 48306
14895447   PALMER MOVING AND STORAGE CO                  24660 DEQUINDRE ROAD              WARREN, MI 48091
14895448   PALMER, ANTHONY L             7698 ALPINE AVE           SPARTA, MI 49345
14895449   PALMER, CAMERON J             5269 OLD FRANKLIN ROAD              GRAND BLANC, MI 48439
14895450   PALMER, EVAN M           1035 DAYTON ST SW             GRAND RAPIDS, MI 49504
14895451   PALMER, EVERETT F            5269 OLD FRANKLIN RD             GRAND BLANC, MI 48439
14895452   PALMER, KENNETH            4467 TOMMY ARMOUR DR                 FLINT, MI 48506
14895453   PALMER, LAURIE          402 GIMLET HILL ROAD              MT PLEASANT, PA 15666
14895454   PALMER, MARVIN           31736 NARDELLI LANE              ROSEVILLE, MI 48066
14895455   PALMER, MONICA R            9101 LONGACRE            DETROIT, MI 48228
14895456   PALOMBI JR, ROBERT            1050 EVE DRIVE APT E           APT E       PITTSBURGH, PA 15216
14895457   PALUCCI, JOSHUA M            2S080 AVONDALE LANE              LOMBARD, IL 60148
14895458   PAMELA MITCHELL            1660 NORWOOD AVE #307               ITASCA, IL 60143
14895460   PAN ASIA SOURCING INC.             82 LYON CT.         JERSEY CITY, NJ 07305
14895461   PANARETOS, ERIKA L            7436 RORY ST          GRAND BLANC, MI 48439
14895462   PANARIELLO, JAY R           461 HORIZON DR           BARTLETT, IL 60103
14895463   PANCHAL, RAMESH K             442 MAYFIELD LANE             AURORA, IL 60504
14895464   PANCK, TYRA        32665 CARY LN N             NEW HAVEN, MI 48048
14895465   PANEK, NATHAN          1355 NEWPORT CT             GILBERTS, IL 60140
14895466   PANICCIA, JOHN A          3264 ISLAND COVE            WATERFORD, MI 48238
14895467   PANKOFF, ASHLEY A            33229 OREGON           LIVONIA, MI 48150
14895468   PANNELL, DEONTE M             28801 IMPERIAL DR           APT #A202        WARREN, MI 48093
14895469   PANTALEON, MILO E            42694 PHEASANT RUN DR              STERLING HEIGHTS, MI 48313
14895470   PAPA JOHNS       1338 S. AIRPORT RD.            TRAVERSE CITY, MI 49684
14895471   PAPER EXPRESS        2285 FRANKLIN RD. SUITE 222                BLOOMFIELD HILLS, MI 48302
14895472   PAPINEAU, KRISTIN M            13029 SIDONIE         WARREN, MI 48089
14895473   PARAMOUNT PREFERRED SOLUTIONS                   P.O. BOX 72211         CLEVELAND, OH 44192−0002
14895474   PARHAM−CHRISTIAN, BRANDON                  20414 OLD HOMESTEAD             HARPER WOODS, MI 48225
14895475   PARIC, SHAYNA L          3660 CARMEL DRIVE              TROY, MI 48083
14895476   PARKER HOUSE         6300 PROVIDENCE WAY                 EASTVALE, CA 92880
14895477   PARKER, BRYAN          46675 RIVERWOODS DR                MACOMB, MI 48044
14895478   PARKER, CARSON F           4658 LINDEN BRANCH DR NE               ADA, MI 49301
14895479   PARKER, CHELSEA L            264 TAFT CT APT 11C           BATTLE CREEK, MI 49014
14895480   PARKER, CLARENCE M              2220 LAWRENCE ST APT 202             DETROIT, MI 48206
14895481   PARKER, DARIEN          8252 PARISIEN DR           STERLING HEIGHTS, MI 48313
14895482   PARKER, DERRANCE S             14700 TOEPFER          EASTPOINTE, MI 48021
14895483   PARKER, JESSIE M         134 ROCKWELL ST.             JACKSON, MI 49203
14895484   PARKER, KYLE        309 PORTAGE ST NW               N. CANTON, OH 44720
14895485   PARKER, MELVIN W            5693 W HAMPTON CT APT 301              WESTLAND, MI 48185
14895486   PARKER, NATHANIEL T             622 LYDIA LN         PONTIAC, MI 48341
14895487   PARKER, TANYA J          3380 W. LAKE SH. DR.            CROWN POINT, IN 46307
14895488   PARKS, CLARENCE L            1386 VILLAGE WAY APT 504             FREMONT, OH 43420
14895489   PARKS, JOSHUA A          340 LEROY          FERNDALE, MI 48220
14895490   PARKS, TAMARA          24860 HAYES AVE             EASTPOINTE, MI 48021
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 120 of 173
14895491   PARKS, ZACHARY           143 HUMPHREY DR               OXFORD, MI 48371
14895492   PARR, ALEX D       139 ELIZABETH              MOUNT CLEMENS, MI 48043
14895493   PARRISH LEASING INC.            5104 OLD MAUMEE ROAD               FORT WAYNE, IN 46803
14895494   PARRISH, BECKY          1025 TIMBERLANE DR               LAKE ORION, MI 48360
14895495   PARRISH, CHRISTINA            4444 BAYVIEW AVE. APT# 48203              CLINTON TWP., MI 48038
14895496   PARRISH, DANIELLE           5850 UPLAND DR. APT. 201             CLARKSTON, MI 48346
14895497   PARSELL, MARIAH R            1770 HELENA AVE             HARTLAND, MI 48353
14895498   PARSLEY, TYLER L          712 HENRY SE            GRAND RAPIDS, MI 49503
14895499   PARTS CLEANING TECHNOLOGIES                  26400 CAPITOL AVENUE            REDFORD, MI 48239
14895500   PARUSZKIEWICZ, STEVEN C               44492 BAYVIEW AVE APT 15313             CLINTON TOWNSHIP, MI
           48038
14895501   PARZUCHOWSKI, CONSTANCE A                  608 MORAN           LINCOLN PARK, MI 48146
14895502   PASCENTE JR, JOHN M            28W560 BARNS AVE             WEST CHICAGO, IL 60185
14895503   PASCO, JANE A       4210 NORMAN DR SE APT 1                 GRAND RAPIDS, MI 49508
14895504   PASSALINQUA, LUKE             3689 FRAN LANE            HERMITAGE, PA 16148
14895505   PASSMORE, ZACK           2270 CHESAPEAKE DR NE               GRAND RAPIDS, MI 49505
14895506   PASSMORE, ZANIA S           2270 CHESAPEAKE DR NE                GRAND RAPIDS, MI 49505
14895507   PASTORA RODRIGUEZ, LUIS I              137 PERRYDALE STREET              ROCHESTER HILLS, MI 48306
14895508   PATA, YOUSIF M         4049 AUGUSTINE DR               STERLING HEIGHTS, MI 48310
14895509   PATEL, AMIT       826 PETERSBURG DR.               CANTON, MI 48188
14895510   PATEL, DARSHAN           36 E NERGE RD           ROSELLE, IL 60172
14895511   PATEL, KANDARP           6381 TALISKER CT            PORTAGE, MI 49024
14895512   PATEL, KIRTAN        2501 CAMDEN ST              GENEVA, IL 60134
14895513   PATEL, PREMAL         7346 COVENTRY LANE                 HANOVER PARK, IL 60133
14895514   PATEL, SATYEN         247 MEADE COURT               BARTLETT, IL 60103
14895515   PATINO, MONICA          1905 KENILWORTH               BERWYN, IL 60402
14895517   PATRICIA KITCHEN           2509 RIDGE ROAD EXT              BADEN, PA 15005
14895521   PATRICK HARWOOD & ASSOCIATES                   29200 NORTHWESTERN HWY.              SUITE
           130      SOUTHFIELD, MI 48034
14895522   PATRICK J. FULKERSON, TAX COLLECTOR                   1312 Woodland Dr       MONROEVILLE, PA 15146
14895523   PATRICK J. FULKERSON, TAX COLLECTOR                   2700 MONROEVILLE BLVD.           MONROEVILLE, PA
           15146−2388
14895524   PATRICK, JEREMY R           24330 HARRISON STREET               CLINTON TOWNSHIP, MI 48035
14895525   PATRIOT DISPOSAL, INC.            9115 Industry Drive       Manassas, VA 20111
14895526   PATTERSON, ALEXANDER                4097 UNIVERSITY PL            DETROIT, MI 48224
14895527   PATTERSON, DAWN            59990 MULBERRY LN.              SOUTH LYON, MI 48178
14895528   PATTERSON, KEITH A            264 WHITE PINE           FLINT, MI 48506
14895529   PATTERSON, MARC A             1145 E HARVARD AVE              FLINT, MI 48505
14895530   PATTERSON, MATTHEW R               47057 CREEKVIEW DR SOUT               SHELBY TWP, MI 48315
14895531   PATTERSON, RYAN M             12342 CANTERBURY DRIVE                WARREN, MI 48093
14895532   PATTON TOWNSHIP TAX OFFICE                100 PATTON PLAZA             STATE COLLEGE, PA 16803
14895533   PATTON, JONATHAN D              26W170 PHEASANT CT             WHEATON, IL 60187
14895534   PATTON, KAIESHA           651 RIVARD ST           APT 201         DETROIT, MI 48207
14895535   PATTON, MICHAEL           24 ASH DR.          BELLEVILLE, MI 48111
14895537   PATZWALDT, NATHAN P               9929 WOODRING ST.            LIVONIA, MI 48150
14895541   PAUL KOZICKI        421 WOODSBORO DR.                ROYAL OAK, MI 48067
14895543   PAUL PROPERTY MANAGEMENT, LP                   306 CURRY HOLLOW RD.            PLEASANT HILLS, PA
           15236
14895542   PAUL PROPERTY MANAGEMENT, LP                   C/O DICKIE, MCCAMEY & CHILCOTE, PC            ATTN JAMES
           P. KILLEEN, ESQ       TWO PPG PLACE, SUITE 400                PITTSBURGH, PA 15222
14895544   PAUL, ALLEN R        8678 DODGE AVE              WARREN, MI 48089
14895545   PAUL, EILEEN       132 E 2ND ST           WAYNESBORO, PA 17268
14895546   PAULA BIGGIO        1802 COURTLAND AVENUE                   PARK RIDGE, IL 60068
14895548   PAULA KALEVAS           2284 DEVONSHIRE ROAD                BLOOMFIELD HILLS, MI 48302−0632
14895552   PAULETTI, PETER R          206 S SUMMIT AVENUE               VILLA PARK, IL 60181
14895554   PAULSELL, LINDA D           58507 VALLEY VIEW DR               WASHINGTON TWP, MI 48094
14895555   PAULUS, BRIDGET M            4154 ORIOLE AVE. SW            WYOMING, MI 49509
14895556   PAVLICA III, THOMAS F            1714 W HIBBARD RD            OWOSSO, MI 48867
14895557   PAXTON SALES INC.           1020 N GLOSTER ST #147             TUPELO, MS 38804
14895558   PAYNE JR, JATHOMAS             473 COLORADO AVE             PONTIAC, MI 48341
14895559   PAYNE, PAMELA D           10925 BUSHNELL CT              FORT WAYNE, IN 46845−6143
14895560   PAYNE, TRISTAN         29347 SANDALWOOD ST                 ROSEVILLE, MI 48066
14895561   PAYTAS, MICHELLE           25201 DODGE ST             ROSEVILLE, MI 48066
14895562   PAYTON, TYRAE          22404 SAXONY AVE               EASTPOINTE, MI 48021
14895563   PAZIENZA, MARCELLO L              1138 RATHBONE ST             WYOMING, MI 49509
14895564   PE, DAVID R      1 PICNIC COURT              BOLINGBROOK, IL 60490
14895565   PEACH, DANIEL W          3333 RAVENSWOOD RD                LOT 54        MARYSVILLE, MI 48040
14895566   PEAK, JESSICA L        169 E LAFAYETTE             MILFORD, MI 48381
14895567   PEAR, RON       4224 23RD ST.           WYANDOTTE, MI 48192
14895568   PEARCE, BLAKE         32814 GRINSELL             WARREN, MI 48092
14895569   PEARL PRODUCTIONS LLC.               1656 BEVERLY STREET             SYLVAN LAKE, MI 48320
14895570   PEARSON, JCHANEL            2329 30TH ST         GRAND RAPIDS, MI 49546
14895571   PEARSON, TOMMIE D             19692 KINGSVILLE ST            HARPER WOODS, MI 48225
14895572   PEASAND, LOUIS         702 W GLEN FLORA AVE                WAUKEGAN, IL 60085
14895573   PEASE, DOUGLAS J          5332 SOUTH WASHINGTON AVE                   LANSING, MI 48911
14895574   PEASE, JOSHUA A         803 DOVES LANDNG                COLDWATER, MI 49036
14895575   PEAVEY, DAKOTA           432 MYRTLE ST            PETOSKEY, MI 49770
14895576   PECK, JASON       7511 FORD AVE             WARREN, MI 48091
                  Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 121 of 173
14895577   PECK, JULIANA K           2931 ARCH TREE PLACE               FORT WAYNE, IN 46815
14895578   PECK, ROBERT W            4881 ECKLES ST             CLARKSTON, MI 48346
14895580   PEDRAZA, JOSEPH J            4263 W 76TH ST           CHICAGO, IL 60652
14895581   PEEPLES, CHRISTOPHER               9801 HILGERT ROAD             CLEVELAND, OH 44104
14895582   PEETE, KENTASIA A             9050 HEMINGWAY               REDFORD, MI 48239
14895583   PEGASUS HOME FASHIONS                 107 TRUMBULL STREET BLDG. G−1                 ELIZABETH, NJ 07206
14895584   PEGUESE, ARIA          3815 LODGELANE                TRENTON, MI 48183
14895585   PELC, BRITTANY M             616 TUNNEL            KIMBALL, MI 48060
14895586   PELCER, JANICE          2892 HARTLINE DRIVE                ROCHESTER HILLS, MI 48309
14895587   PELCH, GERALD H            306 PEARTREE LN.              OTISVILLE, MI 48463
14895588   PELLE, DEREK          4607 WELLINGTON AVE                 PARMA, OH 44134
14895589   PELLERITO, BECKY             6047 VIVIAN           TAYLOR, MI 48180
14895590   PELLONI, ALYSSA            685 RIVERBANK ST              WYANDOTTE, MI 48192
14895591   PELLUMBI, SEBASTIANO                41757 CHERRY HILL RD             NOVI, MI 48375
14895592   PELT, KATHERINE A             8130 DALE AVENUE              CENTERLINE, MI 48015
14895593   PELTO, TRAVIS D           749 W 9 MILE           FERNDALE, MI 48220
14895594   PEM−AMERICA            70 WEST 36TH ST. 2ND FLOOR                NEW YORK, NY 10018
14895595   PENA, NOE         5136 TRUEMPER WAY APT 11                  FORT WAYNE, IN 46835
14895596   PENA, TOMAS A           635 GLENDALE              LANSING, MI 48910
14895597   PENELEC         76 South Main Street          Akron, OH 44308
14895599   PENINGER, STEVEN J             PO BOX 72          ARMADA, MI 48005
14895600   PENN POWER           76 South Main Street          Akron, OH 44308
14895601   PENN WASTE, INC.           85 Bick Yard Road          Manchester, PA 17345
14895602   PENNINGTON, DEREK               8883 MICA DR.           ZEELAND, MI 49464
14895603   PENNINGTON, KYLE              174 EASTLAND ROAD               BEREA, OH 44017
14895604   PENNINGTON, TERRELL                21620 BEACONSFIELD             SAINT CLAIR SHORES, MI 48080
14895605   PENNSYLVANIA AMERICAN WATER COMPANY                           852 Wesley Drive       Mechanicsburg, PA
           17055
14895606   PENNSYLVANIA DEPARTMENT OF REVENUE                         BANKRUPTCY DIVISION             PO BOX
           280946      HARRISBURG, PA 17128−0946
14895607   PENNSYLVANIA DEPARTMENT OF STATE (8722)                       CORPORATION BUREAU              302 North Office
           Building     401 North Street          Harrisburg, PA 17120
14895609   PENNSYLVANIA DEPT. OF TRANSPORTATION                        BUREAU OF TRANSPORTATION                Keystone
           Building     400 North St., Fifth Floor        Harrisburg, PA 17120
14895610   PENNY, AMBER R            4865 FOX CHAPEL DRIVE                DRYDEN, MI 48428
14895611   PENSKE TRUCK LEASING CO.                 P.O. BOX 802577         CHICAGO, IL 60680−2577
14895612   PENTECOST, VINCENZO L                9808 CAMLEY ST            DETROIT, MI 48224
14895613   PEOPLENET COMMUNICATIONS CORP.                      P.O. BOX 203673         DALLAS, TX 75320−3673
14895614   PEOPLEREADY INC.             P.O. BOX 641034           PITTSBURGH, PA 15264−1034
14895616   PEOPLES GAS          200 E. Randolph St.         Chicago, IL 60601−6302
14895615   PEOPLES GAS          P.O. BOX 2968           MILWAUKEE, WI 53201−2968
14895617   PEOPLES NATURAL GAS                375 North Shore Dr., Ste. 600      Pittsburgh, PA 15212
14895618   PEPPER, ALEXIS          228 BOSTON CIR              SALINE, MI 48176
14895619   PERALTA, HEATHER L               23033 GARY LANE            ST. CLAIR SHORES, MI 48080
14895620   PEREGOY, SHEILA A             45285 GERALD CT.             CANTON, MI 48188
14895621   PEREZ, ANGELICA H             709 E STREAMWOOD BLVD                 STREAMWOOD, IL 60107
14895622   PEREZ, BRITTNEY A             8537 W WINONA             CHICAGO, IL 60656
14895623   PEREZ, CRISTIAN           4100 NORTH ADAMS STREET                 WESTMONT, IL 60559
14895624   PEREZ, HOLLY E           1480 POND VIEW DRIVE               WIXOM, MI 48393
14895625   PEREZ, JULIAN S          127 ONEAL ST            JULIET, IL 60436
14895626   PEREZ, LAZARO M            6239 GROVENBURG RD                 LANSING, MI 48911
14895627   PEREZ, MISAEL          5311 W LELAND AVE                CHICAGO, IL 60630
14895628   PEREZ, RICKY G          753 REBECCA LANE               BOLINGBROOK, IL 60440
14895629   PEREZ, ZAVEN          40045 CAMBRIDGE APT 202                 CANTON, MI 48187
14895630   PERFORMANCE PLUS TIRE & AUTO                    14220 AIRPORT HWY.            SWANTON, OH 43558
14895631   PERGANDE, SANDI             4919 NORTH SHERIDAN RD                PEORIA, IL 61614
14895632   PERHAM, SEAN O            63 E AUBURN            ECORSE, MI 48229
14895633   PERKINS, DANIELLE D              26600 BERG RD APT 1512            SOUTHFIELD, MI 48033
14895634   PERKINS, DOMINIQUE              23757 RAVEN            EASTPOINTE, MI 48021
14895635   PERKINS, LASHAWN              18227 GLASTONBURY                DETROIT, MI 48219
14895636   PERKINS, LAVERT L             17312 ALTA VISTA DR             SOUTHFIELD, MI 48076
14895637   PERKINS, LUKE S           44215 PROVIDENCE DRIVE                CLINTON TOWNSHIP, MI 48038
14895638   PERKINS, MONICA L             7142 IOWA          DETROIT, MI 48212
14895639   PERKINS, RICK         28220 DOWLAND COURT                   WARREN, MI 48092
14895640   PERLISKI, DENNIS           53604 SHERWOOD LN.               SHELBY TOWNSHIP, MI 48315
14895641   PERMUKA, RICHARD               148 HOKE ROAD             MT PLEASANT, PA 15666
14895642   PERNELL, COBY T            19376 SAN JUAN DR              DETROIT, MI 48221
14895643   PERRIN, LEMIJAH L            168 SHADYSIDE DRIVE               MOUNT CLEMENS, MI 48043
14895644   PERRIN, NEZEGION P             22808 TUSCANY AVE              EASTPOINTE, MI 48021
14895645   PERRY TOWN CENTER, LLC                 C/O A. ALTMAN COMPANY                2555 34TH STREET
           NE       CANTON, OH 44705
14895646   PERRY TOWN CENTER, LLC                 C/O A. ALTMAN COMPANY                UNITED RETAIL PROPERTIES,
           LLC       2555 34TH STREET NE              CANTON, OH 44705
14895647   PERRY, ESTHER           873 W. AVON RD. APT 128C               ROCHESTER HILLS, MI 48307
14895648   PERRY, GEORGE M             3447 ROYALTON              ST.LOUIS, MO 63114
14895649   PERRY, JOE         804 GREENWICH DR.               GRAND LEDGE, MI 48837
14895650   PERRY, MATTHEW M               35150 BRITTANY PARK APARTMENTS                   CHARTER TOWNSHIP OF
           HARRISON, MI 48045
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 122 of 173
14895651   PERRY, SARAH R         25003 PENNIE ST             DEARBORN HEIGHTS, MI 48125
14895652   PERRY, SHERINA N           17338 LASHER RD            DETROIT, MI 48219
14895653   PERRY, TIMOTHY          45096 ELMHURST CT.               SHELBY TOWNSHIP, MI 48317
14895654   PERRYS TENTS & EVENTS               550 S. OLD TELEGRAPH ROAD             PONTIAC, MI 48341
14895655   PERSADO INC.        DEPT CH 17844            PALATINE, IL 60055−7844
14895656   PERSIANI, TOM        1140 SCOTT STREET               MAUMEE, OH 43537
14895657   PERSON, GEORGE R            187 CLINTON STREET              MOUNT CLEMENS, MI 48043
14895658   PESCH, SELMA        23642 LITTLE STONES CT # 1109                NOVI, MI 48375
14895659   PESCH, SERGEY         23642 LITTLE STONES CT               APT 1109       NOVI, MI 48375
14895660   PESINA−COON, EMILY E              1150 MARLETTE RD             APPLEGATE, MI 48401
14895661   PESTININKAS, VLADAS              5772 N AVONDALE AVE              CHICAGO, IL 60631
14895662   PETALS & LEAVES           1266 GOODALE BLVD               COLUMBUS, OH 43212
14895663   PETE RENKES        361 ALEXIA CT.             WHEELING, IL 60090
14895664   PETER DAOUST         20420 WILLIAMSBURG COURT                    HARPER WOODS, MI 48225
14895665   PETER FASANO         C/O ROZMALLIN               1700 STUTZ DRIVE          TROY, MI 48084
14895668   PETER, ZACHARY          11713 KENNETH AVE               HUNTLEY, IL 60142
14895669   PETERS TOWNSHIP − TAX COLLECTOR                   610 EAST MCMURRAY ROAD               MCMURRAY, PA
           15317
14895670   PETERS TOWNSHIP SCHOOL DISTRICT                  JORDAN TAX SERVICE             102 Rahway
           Road      McMurray, PA 15317
14895671   PETERS TWP. SANITARY AUTH.                111 BELL DRIVE          MCMURRAY, PA 15317−3415
14895672   PETERS, DANIEL J         22051 CLEVELAND ST               APT# 223       DEARBORN, MI 48124
14895673   PETERS, JAMES A         23740 ROWE             DEARBORN, MI 48124
14895674   PETERS, JOHN A        60630 VAN DYKE LOT C24                WASHINGTON, MI 48094
14895675   PETERS, RENEE        34122 INVERARRY CT                STERLING HEIGHTS, MI 48312
14895676   PETERSIME, DINA         2298 DAWSON LANE                ALGONQUIN, IL 60102
14895677   PETERSON, ANNA C            830 MCCLARAN AVENUE                 AURORA, IL 60506
14895678   PETERSON, DION J         21737 MCCORMICK               GROSSE POINTE, MI 48091
14895679   PETERSON, LOGAN T            1150 CHATTERSON RD               MUSKEGON, MI 49442
14895680   PETERSON, MADELON T               322 OAKLAND AVENUE #110              ROYAL OAK, MI 48067
14895681   PETERSON, SPENCER J            820 POWERS AVE NW               GRAND RAPIDS, MI 49504
14895682   PETERSON, THOMAS R              4037 SEAWAY DR            LANSING, MI 48911
14895683   PETOSKEY URGENT CARE                1890 U.S. 131 SOUTH SUITE 4          PETOSKEY, MI 49770
14895684   PETRAGLIA, ANTOINETTE               108 PAPPAN DR.           IMPERIAL, PA 15126
14895685   PETRIE, WILLIAM         1741 E. HAZELHURST               FERNDALE, MI 48220
14895686   PETRITIS, SCOTT        14566 COLPAERT DR.               WARREN, MI 48088
14895687   PETRO, WILLIAM         21361 ROBINHOOD DR.                FAIRVIEW PARK, OH 44126
14895688   PETRONE, JOSEPH          32935 HAGGERTY              ROSEVILLE, MI 48066
14895689   PETTWAY, JAHNI M            4972 VENICE CIRCLE             NORTHVILLE, MI 48167
14895690   PETTY, GREG L        10566 LIGHTHOUSE PT               SOUTH LYON, MI 48178
14895691   PETWAY JR, FREDDY J            1104 S GRAND AVE             LANSING, MI 48910
14895692   PETZ, BROOKE M         21362 WHITMAN DR                MACOMB, MI 48044
14895693   PEVAC, GLENN L         13780 LAKESIDE BLVD NORTH                  APT 119       SHELBY TWP, MI 48315
14895694   PFAFF, MONIQUE         1622 ROSELAND AVE                ROYAL OAK, MI 48073
14895695   PFEUFFER, STACEY M             217 LEE AVE          COLLINSVILLE, IL 62234
14895696   PHARMEDOC INC           16325 S AVALON BLVD                GARDENA, CA 90248
14895697   PHASE 3 MARKETING             DEPT #7052          P.O. BOX 2153        BIRMINGHAM, AL 35287−7052
14895698   PHELPS, DAWN         409 S MAIN ST. APT. 3−2B             ROMEO, MI 48065
14895700   PHILIP BARRON         7267 FORREST AVE.              NEWPORT, MI 48166
14895701   PHILIP REINISCH        PO BOX 159            NEWBURGH, IN 47629−0159
14895702   PHILLIPS COLLECTION             916 FINCH AVENUE             HIGH POINT, NC 27263
14895703   PHILLIPS SIGN & LIGHTING INC              40920 EXECUTIVE DRIVE            HARRISON TWP., MI
           48045−1363
14895704   PHILLIPS, CAMERON D             11834 E ANDRE DR            GRAND LEDGE, MI 48837
14895705   PHILLIPS, CARL A        22911 MARTER RD              SAINT CLAIR SHORES, MI 48080
14895706   PHILLIPS, DANE        7939 FIRESTONE LN.              WASHINGTON TWP., MI 48094
14895707   PHILLIPS, DEAN M         1324 VERNIER RD             GROSSE POINTE WOODS, MI 48236
14895708   PHILLIPS, DEBORAH L            351 RADCLIFF           GARDEN CITY, MI 48135
14895709   PHILLIPS, JESSICA S         4297 OAKLEY RD             STOCKBRIDGE, MI 49285
14895710   PHILLIPS, JODIE L       330 W 100TH PL            CHICAGO, IL 60628
14895711   PHILLIPS, JORDAN A           427 FLOWERDALE             FERNDALE, MI 48220
14895712   PHILLIPS, KAREN         7939 FIRESTONE LANE               WASHINGTON TWP, MI 48094
14895713   PHILLIPS, LEO J      3346 WHISPERING CT SW                 GRANDVILLE, MI 49418
14895714   PHILLIPS, MICHAEL           11288 STEPHENS RD             WARREN, MI 48089
14895715   PHILLIPS, RAVIN A         29217 COTTON RD              CHESTERFIELD, MI 48047
14895716   PHILLIPS, SARAH E          548 LELAND ST            FLUSHING, MI 48433
14895717   PHILSON, LAVON L           11405 EAST 14 MILE RD             APT 11405      STERLING HEIGHTS, MI
           48312
14895719   PHYFER, KATHERINE             716 JAMES ST          GENEVA, IL 60134
14895720   PHYSICIANS IMMEDIATE CARE                 P.O. BOX 8799         CAROL STREAM, IL 60197−4563
14895721   PHYSICIANS URGENT CARE                P.O. BOX 6601         CAROL STREAM, IL 60197−6601
14895722   PICARDAT, ABRAHAM              19618 SUNNYSIDE             SAINT CLAIR SHORES, MI 48080
14895723   PICCIARIELLO, JASON B             6614 RHODE ISLAND AVE             HAMMOND, IN 46323
14895724   PICCIRILLI, ADRIANA           52434 WINDSOR CT.             SHELBY TWP., MI 48315
14895725   PICKEL, PEGGY        218 COURTLAND AVE                 SAINT LOUIS, MO 63125
14895726   PICKENS, JEREMY          15318 NORTHGATE BLVD APT 201                 OAK PARK, MI 48237
14895727   PICKETT, DEON J        503 N WEBSTER ST              SAGINAW, MI 48602
14895728   PICKETT, MAKAILA P            30117 WAGNER DR             WARREN, MI 48093
                  Case 20-10553-CSS               Doc 290-1         Filed 04/17/20         Page 123 of 173
14895729   PICORELLI, JESUS           2870 PONTIAC LAKE RD.               WATERFORD, MI 48328
14895730   PIECZYNSKI, JAMES             3172 PREAKNESS             AURORA, IL 60502
14895731   PIEPER, JEREMY M            6020 HILLSIDE ROAD              CRYSTAL LAKE, IL 60012
14895732   PIEPER, JESSICA M           6020 E. HILLSIDE RD.            CRYSTAL LAKE, IL 60012
14895733   PIER, MARY C          8458 FRANCINE             WARREN, MI 48093
14895734   PIERCE, CHRISTOPHER A               21408 JOYEUX CIR            MACOMB, MI 48044
14895735   PIERCE, KEVIN L           1498 BECKWITH VIEW AVE NE                 GRAND RAPIDS, MI 49505
14895736   PIERCE, MATTHEW              907B WALNUT STREET                FREDERICK, MD 21703
14895737   PIEROG, PAUL E           16426 TERRY LANE              OAK FOREST, IL 60452
14895738   PIERRE−LOUIS, JONAS              15371 UTHERS ST            CLINTON TOWNSHIP, MI 48015
14895739   PIGULA, ADAM            7756 NAGLE AVE              BURBANK, IL 60459
14895740   PIKE, DUSTIN M           7175 KREUTER            BELMONT, MI 49306
14895741   PILERI, SHAWNDRA              35129 MARINA DR.            STERLING HEIGHTS, MI 48312
14895742   PILON, LEN        15353 TIMBER RIDGE LN.                HOLLAND, MI 49424
14895743   PILOT FREIGHT SERVICES               PO BOX 654058           DALLAS, TX 75265−4058
14895744   PINCKNEY, ALONZO               12691 MONTEVISTA              DETROIT, MI 48238
14895745   PINCKNEY, ERIK D            5114 JULIUS BLVD             WESTALND, MI 48186
14895746   PINDLER & PINDLER INC               PO BOX 8007          MOORPARK, CA 93020
14895747   PINE RICHLAND SCHOOL DISCTRICT                    C/O JORDAN TAX SERVICE               102 Rahway
           Road       McMurray, PA 15317−3349
14895748   PINEAU, AMBER            33605 GARFIELD RD              FRASER, MI 48026
14895749   PINEAU, JAMES R            33605 GARFIELD             FRASER, MI 48026
14895750   PINEIRO, JULIA          1768 FORT PARK BLVD               LINCOLN PARK, MI 48145
14895751   PINKERTON, SHELBY F               17277 ANNE AVE            ALLEN PARK, MI 48101
14895752   PINKOWSKI, JAMES             5200 ELLIS          YPSILANTI, MI 48197
14895753   PINTO, LUZ E        112 COBBLESTONE CT                 OSWEGO, IL 60543
14895754   PIONEER FURNITURE               PO BOX 705           ATHENS, TN 37371
14895755   PIOTROWSKI, PIOTR             39401 LONG ST            HARRISON TOWNSHIP, MI 48045
14895756   PIPPEN, JERMAINE J            14800 E 9 MILE RD           EASTPOINTE, MI 48021
14895757   PIRELA TINEDO, JUAN A              3543 BOY SCOUT RD              BAY CITY, MI 48706
14895758   PIRRELLO DIGITAL IMAGING                7350 S. MADISON ST.            WILLOWBROOK, IL 60527
14895759   PISCHKE, RICHARD             371 BRUSH VALLEY RD                BOALSBURG, PA 16827
14895760   PISHKO, ROBERT M             185 RIVERSIDE DRIVE              MT.CLEMENS, MI 48043
14895762   PITMAN, CAITLYN N              36579 DOWLING STREET               LIVONIA, MI 48150
14895763   PITNEY BOWES            PO BOX 371887            PITTSBURGH, PA 15250−7887
14895764   PITNEY BOWES PURCHASE POWER                     P.O. BOX 371874          PITTSBURGH, PA 15250−7874
14895765   PITSER, BRIAN          5729 PENN LOCK COLONY RD                  INTERLOCHEN, MI 49643
14895766   PITT, MCGHEE, PALMER & RIVERS                  117 W. 4TH STREET            SUITE 200          ROYAL OAK, MI
           48067
14895767   PITTINGER, CHARLES              931 CENTURY STREET               HAMPSTEAD, MD 21074
14895768   PITTS, QUINTERO T            11571 KINGS COACH RD               GRAND BLANC, MI 48439
14895769   PITTS, ROY L        15123 BEACHVIEW TERRACE                    DOLTON, IL 60419
14895770   PITTSBURGH WATER AND SEWER AUTHORITY                          1200 Penn Avenue         Pittsburgh, PA 15222
14895771   PLACHY, CHRIS J           3022 ROBERTS DRIVE, UNIT #4               WOODRIDGE, IL 60517
14895772   PLAINFIELD AREA CHAMBER                  OF COMMERCE              24109 W. LOCKPORT
           STREET         PLAINFIELD, IL 60544
14895773   PLAINFIELD CHARTER TOWNSHIP                    6161 BELMONT AVE. NE                BELMONT, MI 49306−9609
14895774   PLAINFIELD CHARTER TWP SEWER                    6161 BELMONT AVE. NE                BELMONT, MI
           49306−9609
14895775   PLAINFIELD MEIJER PLAZA III               C/O NATIONAL SHOPPING PLAZAS, INC.                    200 WEST MADISON
           STREET, SUITE 4200           CHICAGO, IL 60606−3402
14895776   PLANTE, JEREMY D             1305 W 9 MILE           APT. 2        FERNDALE, MI 48220
14895777   PLANTERRA          7315 DRAKE ROAD                WEST BLOOMFIELD, MI 48322
14895778   PLASS, TODD          154 GREENWAY DRIVE                 BLOOMINGDALE, IL 60108
14895779   PLASTICRAFTS           25675 WEST EIGHT MILE RD.                REDFORD, MI 48240
14895780   PLASZEWSKI, BARBARA A                 1661 WATERFORD RD.              NORTH AURORA, IL 60542
14895781   PLAVCHAK, DOUGLAS                454 OLD YORK ROAD               DILLSBURG, PA 17019
14895783   PLI II, LTD.      C/O HOTY ENTERPRISES, INC.                 5003 MILAN ROAD            SANDUSKY, OH
           44870
14895784   PLOCH, TIMOTHY A              619 PLUMTREE LANE               FENTON, MI 48430
14895785   PLOTZKE, TAYLOR M               32007 WILLIAMSBURG               SAINT CLAIR SHORES, MI 48082
14895786   PLUMLEE, SCOTT R             9500 RICHARDSON RD                CHEBOYGAN, MI 49721
14895787   PLUSKHAT, STEVEN C               152 W RANDALL             COOPERSVILLE, MI 49404
14895788   PLUTO, PATRICK            43205 WHISPERWOOD TERRACE                   ASHBURN, VA 20147
14895789   PLYMOUTH COMMUNITY CHAMBER                        OF COMMERCE              850 W. ANN ARBOR
           TRAIL        PLYMOUTH, MI 48170
14895790   PLYMOUTH HAGGERTY                  UNITS 6&8 LLC.           P.O. BOX 252164           WEST BLOOMFIELD, MI
           48034
14895791   PLYMOUTH HAGGERTY UNITS 6 & 8, LLC                     C/O LAW OFFICE OF STEVEN SAMONA, PC                    32820
           WOODWARD AVE, SUITE 200                 ROYAL OAK, MI 48073
14895792   PLYMOUTH HAGGERTY UNITS 6 & 8, LLC                     P.O. BOX 252164           WEST BLOOMFIELD, MI
           48322
14895793   PM ENVIRONMENTAL INC.                 3340 RANGER ROAD              LANSING, MI 48906
14895794   PNC        Brenda Garza−Herrera          249 Fifth Avenue        P1−POPP−28−B            Pittsburgh, PA 15222
14895795   PNC BANK          ATTN COLLEEN M. HOLLERBACH, CTP                      755 W. BIG BEAVER ROAD              SUITE
           2500       TROY, MI 48084
14895796   PNC Bank, National Asso, as Agent for         Itself & Various Financial Institutions      One PNC Plaza        249
           Fifth Avenue      Pittsburgh, PA 15222
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20         Page 124 of 173
14895798   PNC Bank, National Association        249 Fifth Ave       MS P1−POOP−BL−7            Pittsburgh, PA 15222
14895797   PNC Bank, National Association        One PNC Plaza        249 Fifth Avenue       Pittsburgh, PA 15222
14895799   POCKRANDT, PEGGY L              3320 GLENDALE CIRCLE              BAY CITY, MI 48706
14895800   POCZEKAJ, MEAGAN O              3227 SHAKESPEARE LANE               TOLEDO, OH 43615
14895801   PODESTA, MARCELO R              102 GREAT PLAIN AVE             WELLESLEY, MA 02482
14895802   PODKOL, THOMAS E             2624 FALCON WOODS DR               WALKER, MI 49544
14895803   PODOLAK, SHELLEY M              488 HAMPTON LN APT#2−A                GRAND RAPIDS, MI 49544
14895804   PODS       13535 FEATHER SOUND DRIVE                 CLEARWATER, FL 33762
14895805   POHL, ERIC E        5120 GLORIA            WAYNE, MI 48184
14895806   POIDOMANI, JENNIFER             5N879 FAIRWAY DR             ST. CHARLES, IL 60175
14895807   POINTE NEWS INCORPORATED                 16980 KERCHEVAL             GROSSE POINTE, MI 48230
14895808   POKOJ, CAMRON R            15211 COMMON RD              ROSEVILLE, MI 48066
14895809   POKU, KWADWO A             989 W SAVANNAH              ROMEOVILLE, IL 60446
14895810   POLARIS AV LLC.          C/O N.P. LIMITED PARTNERSHIP                8800 LYRA DRIVE SUITE
           550     COLUMBUS, OH 43240−2002
14895811   POLEE, KAZURI         900 BURNT EMBER COURT                 PIKESVILLE, MD 21208
14895812   POLETE, STEVE         310 AMHURST DRIVE                OFALLON, IL 62269
14895813   POLI, REBECCA S         142 W OAK ST            OVID, MI 48866
14895814   POLICICCHIO, JOHN           15623 GREEN LANE AVE              LIVONIA, MI 48154
14895815   POLSKY, SAMANTHA              5245 S DREXEL           CHICAGO, IL 60615
14895816   POLYTEK DEVELOPMENT CORP.                  P.O. BOX 775287         CHICAGO, IL 60677−5287
14895817   POMA, MICHAEL M            3319 BREWER RD             HOWELL, MI 48855
14895818   PONDER, KYLE D          20164 SPENCER             DETROIT, MI 48234
14895819   POOLE, JERAMY L          140 W PARK DRIVE              LOMBARD, IL 60148
14895820   POP, IOAN       39827 DORIAN DR              STERLING HEIGHTS, MI 48310
14895821   POPE, ANTONIO D          13834 SEYMOUR              DETROIT, MI 48205
14895822   POPE, PAYTON J         9952 APPLETON             REDFORD, MI 48239
14895823   POPLAWSKI, DIANNE             496 REDMAN ROAD              MILAN, MI 48160
14895824   POPOVITCH, RAPHAEL              294 4TH AVE          SHARON, PA 16146
14895825   POPOVSKI, JONATHON              2220 BARRETT AVE            ROYAL OAK, MI 48067
14895826   POPSPEED DIGITAL MARKETING LLC                   LORI JO VEST          1814 WITHERBEE DR.           TROY, MI
           48084
14895827   PORRETT, TYLER M            4982 FORMAN DR             FORT GRATIOT, MI 48059
14895828   PORT 68       4201 WEST BELMONT AVE                 CHICAGO, IL 60641
14895829   PORTAGE MICHIGAN PLAZA                 C/O NATIONAL SHOPPING PLAZAS                 200 WEST MADISON
           STREET        CHICAGO, IL 60606−3465
14895830   PORTAGE MICHIGAN PLAZA                 C/O NATIONAL SHOPPING PLAZAS, INC.                 200 WEST MADISON
           STREET, SUITE 4200          CHICAGO, IL 60606−3465
14895831   PORTER, DARIN M           9336 DIXIE          REDFORD, MI 48239
14895832   PORTER, DAWON L            21482 DEQUINDRE RD APT 103               WARREN, MI 48091
14895833   PORTER, DONALD J            9363 FRICKE DR           ROCKFORD, MI 49341
14895834   PORTER, KEVIN R          8110 WALDEN             DETROIT, MI 48213
14895835   PORTER, LORIA K          16420 ROSSINI DRIVE             DETROIT, MI 48205
14895836   PORTFOLIO RECOVERY ASSOC LLC                   ATTN MICHEAL J. OLCESE             TROY, MI 48084
14895837   POS GLOBAL CONCEPTS LLC.                1305 GROVE AVENUE              RICHMOND, VA 23220
14895838   POSEY, TONYA          13723 JOBIN ST           SOUTHGATE, MI 48195
14895839   POSTEMA, JAMES           8333 CLINE           RAVENNA, MI 49451
14895840   POSTMASTER           POSTAL SOLUTIONS CUSTOMER SERV                     N61W23044 HARRYS
           WAY        SUSSEX, WI 53089
14895841   POTER, LINDA         16500 N. PARK DR. APT 1601             SOUTHFIELD, MI 48075
14895842   POTOK, LUKASZ          5324 N MCVICKER AVE                CHICAGO, IL 60630
14895843   POTOMAC EDISON COMPANY                  FirstEnergy Corp.       76 South Main Street       Akron, OH
           44308−1890
14895844   POTOSKY, JONATHAN              202 CAPITAL AVENUE             PITTSBURGH, PA 15226
14895845   POTTHAST, GREGORY A               PO BOX 473         O FALLON, MO 63366
14895846   POTTS, MICHAEL J          2482 PINE GROVE             MUSKEGON, MI 49441
14895847   POULIS, MERNA          12951 FOREST VIEW DR               SHELBY TOWNSHIP, MI 48315
14895848   POUNDS, KAREN           905 COOPER AVE             LANSING, MI 48910
14895849   POWE, SHEILA D         5298 CEDARSHORE CT. #104               FLINT, MI 48504
14895850   POWELL, CHRISTOPHER J               405 EAST PARK APT 38           MARQUETTE, MI 49855
14895851   POWELL, NATHAN            342−A−FLAUGHERTY RUN ROAD                    CORAOPOLIS, PA 15108
14895852   POWELL−GREEN, ADA               28675 FRANKLIN RD APT. 317             SOUTHFIELD, MI 48034
14895853   POWERS, SARAH           1243 NANCYWOOD DR                WATERFORD, MI 48327
14895854   POWERVAC OF MICHIGAN INC.                 44300 GRAND RIVER             NOVI, MI 48375
14895855   POYDRAS, KIANDRA             4316 GRAYTON             DETROIT, MI 48224
14895856   POZNANSKI, JOANN L             31140 E. AMURCON            FRASER, MI 48026
14895857   PPL ELECTRIC UTILITIES             2 NORTH 9TH STREET CPC−GENN1                ALLENTOWN, PA
           18101−1175
14895858   PR NEWSWIRE ASSOCIATION LLC                  G.P.O. BOX 5897         NEW YORK, NY 10087−5897
14895859   PRAGERT, SHANNON R              6510 BAILEY ST          TAYLOR, MI 48180
14895860   PRATER, LAUREN           684 HENRY AVE             BALLWIN, MO 63011
14895861   PRATT, LAQUANDA N              18428 OAKFIELD           DETROIT, MI 48235
14895862   PRAWATSRICHAI, ROBERT L                1802 PEGGY PLACE            LANSING, MI 48910
14895863   PRAXAIR DISTRIBUTION INC.               DEPT. CH 10660         PALATINE, IL 60055−0660
14895864   PRECISION PAINTING CO.              2600 VAN BUREN ST           BELLWOOD, IL 60104
14895865   PREECE, SHERRY B           35291 PHILLIP JUDSON DR              CLINTON TWP, MI 48035
14895866   PREFERRED SAFE & LOCK INC.               24711 HARPER ST.           ST. CLAIR SHORES, MI 48080
14895867   PREMIER PAINTING            4610 W. NESTLE DOWN DR.              BLOOMINGTON, IN 47404
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 125 of 173
14895868   PREMIER SAFETY           PO BOX 33757            DETROIT, MI 48232−3757
14895869   PREMIER TRAILER LEASING INC.                PO BOX 206553          DALLAS, TX 75320−6553
14895870   PREMIUM CUSHION             P.O. BOX 1125          CONOVER, NC 28613
14895871   PRENDI, KLODIANA            1608 KIRTS BLVD APT 102             TROY, MI 48084
14895872   PREPAC MANUFACTURING LTD                   6705 DENNETT PLACE            DELTA, BC V4G 1N4
14895873   PRESCOTT, NIKIA−IIONIA M              27065 PINEWOOD DRIVE APT 101             WIXOM, MI 48393
14895874   PRESCOTT, SUSAN D            18905 SHUMSKY             LAKE ANN, MI 49650
14895875   PRESLEY, GERALD           351 STANFORD AVE.              SOUTH LYON, MI 48178
14895876   PRESTA, DAVID         4527 W 88TH ST            HOMETOWN, IL 60456
14895877   PRESTAGE, STEPHEN            1880 FAYS LANE            SUGAR GROVE, IL 60554
14895883   PRESTO−X        P.O. BOX 13848            READING, PA 19612−3848
14895881   PRESTON, JILL       15455 CAMERON ST.               SOUTHGATE, MI 48195
14895882   PRESTON, MICAELA A             1385 HERITAGE DR            CANTON, MI 48188
14895884   PREVOST, MATTHEW              6784 POLK ST.          TAYLOR, MI 48180
14895885   PRICE, DARNELL          14803 TACOMA ST              DETROIT, MI 48205
14895886   PRICE, DEBORAH          700 AMBERLY DR UNIT A                WATERFORD, MI 48328
14895887   PRICE, MICAH        126 MOFFETT RUN RD                ALIQUIPPA, PA 15001
14895888   PRICE, RYAN       35645 SOMERSET               WESTLAND, MI 48186
14895889   PRICE, SALLY A        11910 MAXFIELD BLVD                HARTLAND, MI 48353
14895890   PRICEWATERHOUSECOOPERS LLP                    P.O. BOX 75647         CHICAGO, IL 60675−5647
14895891   PRIDE FAMILY BRANDS              3931 SW 30TH AVENUE              HOLLYWOOD, FL 33312
14895892   PRIEST, GLENN S         1673 16TH ST           WYANDOTTE, MI 48192
14895893   PRIME, MICHAEL T           124 FILLMORE PL            BAY CITY, MI 48708
14895894   PRIMO BEDDING COMPANY                 PO BOX 2970          CHAMPLAIN, NY 12919
14895895   PRINCE, GURDIP S         2432 PHEASANT ST              WOODRIDGE, IL 60517
14895896   PRINCIPATO, ANGELINA C              W3719 SPRINGFIELD RD              LAKE GENEVA, WI 53147
14895897   PRINTING PRODUCTIONS               3852 44TH STREET SE           KENTWOOD, MI 49512
14895898   PRINTMASTERS          26039 DEQUINDRE               MADISON HEIGHTS, MI 48071
14895899   PRINZI, TINA      43810 BUFFLEHEAD LANE                  CLINTON TOWNSHIP, MI 48038
14895900   PRISBY, ALAYNA K           8185 HAWTHORNE DR                ST. JOHN, IN 46373
14895902   PRITCHARD, DAVID W             6559 SUNSET DR            GARDEN CITY, MI 48135
14895903   PRITCHETT, DAKEISHIA             20180 GREELEY            DETROIT, MI 48203
14895904   PRITCHETT, RASHID           1909 MARIAN DR APT B              TRENTON, MI 48183
14895905   PRIVETT, CHRISTOPHER J             6484 NIGHTGALE DR             FLINT, MI 48506
14895906   PRO CARPET        5563 MADERIA              STERLING HEIGHTS, MI 48314
14895920   PRO−STALL FLOOR COVERING                  6639 NOB HILL          WASHINGTON, MI 48094
14895907   PRODATA COMPUTER SERVICES INC.                   2809 SOUTH 160TH ST.         SUITE 401     OMAHA, NE
           68130
14895908   PROFESSIONAL FLOORING LLC                 2556 FOX HILL DR.          STERLING HEIGHTS, MI 48310
14895909   PROFESSIONAL IRRIGATION SERV.                 P.O. BOX 2045         FAIRVIEW HEIGHTS, IL 62208
14895910   PROFESSIONAL RUG WORKS INC.                  1020 LIVERNOIS          TROY, MI 48083
14895911   PROFIT, SHAKIYLA           732A COTTAGE ST             PONTIAC, MI 48342
14895912   PROGRESSIVE FURNITURE                P.O. BOX 633833         CINCINNATI, OH 45263−3833
14729413   PROGRESSIVE FURNITURE, INC.                502 MIDDLE ST.          ARCHBOLD, OH 43502
14895914   PROKOP, KRISTEN           17664 MERGANSER DR               CLINTON TWP, MI 48038
14895915   PROMAROLI, TAMARA S               4339 BOSWELL AVENUE               WOODSON TERRACE, MO 63134
14895916   PROMPTMED URGENT CARE                  BILLING DEPARTMENT              P.O. BOX 15586     LOVES PARK, IL
           61132−5586
14895917   PROP ART STUDIO           112 EAST GRAND BLVD.               DETROIT, MI 48207
14895918   PROPAC IMAGES          P O BOX 1969            ALBERTVILLE, AL 35950−6969
14895919   PROPER, KARLY L          3075 BAY STREET              UNIONVILLE, MI 48767
14895921   PROTECTION ONE ALARM                MONITORING INC.            P.O. BOX 872987       KANSAS CITY, MO
           64187−2987
14895922   PROUDFOOT, ZACHARY A                9060 BIRKHILL DR           STERLING HEIGHTS, MI 48314
14895923   PROVIDENT LIFE & ACCIDENT                INSURANCE CO            P.O. BOX 403748       ATLANTA, GA
           30384−3748
14895924   PROVINZANO, LINDSAY              81 JEAN LO WAY            YORK, PA 17406
14895925   PROVO, BENJAMIN A            2350 NORTHWOODS DRIVE                 BENZONIA, MI 49616
14895926   PROVO, BRUCE A          2350 NORTHWOODS DR                 BENZONIA, MI 49616
14895927   PROWSE, AMY L          9921 CAROLINA PLACE               MERRILLVILLE, IN 46410
14895928   PROWSE, WILLIAM            38490 WESTVALE             ROMULUS, MI 48174
14895929   PROXY RETAIL GROUP INC.               96 LILLIAN LANE           YORKVILLE, IL 60560
14895930   PRUIDZE, OLGA         30115 BRENTWOOD                SOUTHFIELD, MI 48076
14895931   PRUITT, KATARINA           2555 W AUTUMN DR               ROUND LAKE, IL 60073
14895932   PRUITT, SHAUN S         820 FOXWORTH BLVD APT 113                  LOMBARD, IL 60148
14895933   PRUITT, SHEKEYA M            1722 1/2 MAPLE ST           SAGINAW, MI 48602
14895934   PRUNEDA, KIMBERLY              26200 FERNWOOD             ROSEVILLE, MI 48066
14895935   PRUS, LINDA A        821 GARFIELD AVE               GRAND RAPIDS, MI 49504
14895936   PRYCE, INGEMAR           7171 W GUNNISON ST              HARWOOD HEIGHTS, IL 60706
14895937   PRYOR, SONIA B         2893 EDDINGTON CT.               CANTON, MI 48188
14895938   PRZEKLAS, ALLEN J           138 W PEARL AVE             HAZEL PARK, MI 48030
14895939   PSYBAR LLC        6600 FRANCE AVE. SO.               SUITE 640        EDINA, MN 55435
14895940   PSYCHOLOGICS MARKET RESEARCH                     SIX GRACE AVENUE            SUITE 200     GREAT NECK,
           NY 11021
14895941   PTE / ISN     32643 COLLECTION CENTER DR.                  CHICAGO, IL 60693−0326
14895942   PUENTE, MARLENE            1352 56TH STREET            FENNVILLE, MI 49408
14895943   PUGH, KIRA L       18438 PELKEY              DETROIT, MI 48205
                  Case 20-10553-CSS                  Doc 290-1          Filed 04/17/20           Page 126 of 173
14895944   PULASKI (HMI)             C/O HOME MERIDIAN                  CLIENT ID#50012            ATLANTA, GA
           30374−3807
14895945   PULP ART SURFACES LLC.                    4021 RADFORD AVENUE                 STUDIO CITY, CA 91604
14895946   PUPEL, SARAH A               2601 WINESAP COURT                 GRAND RAPIDS, MI 49525
14895947   PURDY, BRANDON M                   16566 PINECONE DRIVE                WOODHAVEN, MI 48183
14895948   PURDY, DAWSON                 21038 GILL           FARMINGTON HILLS, MI 48335
14895949   PUROFOY, BRIAN A                 17154 WASHBURN               DETROIT, MI 48221
14895950   PURSER, BENJAMIN P                  2516 MAPLEWOOD               ROYAL OAK, MI 48073
14895951   PURVIS, CHRISTOPHER                   24079 VIRGINIA DR             WARREN, MI 48091
14895952   PUTRUS, JOHNY R                4823 N CHADBOURNE DRIVE                   STERLING HEIGHTS, MI 48310
14895953   PUTRUS, SALIM              47922 ADDARIO DR                SHELBY TOWNSHIP, MI 48315
14895954   PUZZONIA, ANNE MARIE                    51747 ADLER PARK DR W                CHESTERFIELD, MI 48051
14895955   PYE, KEVIN           20098 HAMBURG ST                  DETROIT, MI 48205
14895956   PYOD LLC           MARY JANE ELLIOTT                   P.C. P32732         24300 KARIN BLVD           NOVI, MI
           48375
14895957   PYSHNY, SIDNEY S                2733 WEALSY AVE               BERWYN, IL 60402
14895432   Paige Kennedy          2816 Jonquil Ln           Woodridge, IL 60517
14895446   Palmer Bolkovac          919 Blair Street          Jeannette, PA 15644
14895459   Pamela Sengstock           7598 Colony Dr           Clay Township, MI 48001
14895516   Patrice Grinnell        12498 Nokes Hwy             Millersburg, MI 49759
14895518   Patricia Lynn Kitchen           2509 Ridge Road Ext           Baden, PA 15005
14895519   Patricia Roberson         2513 Howden             Muskegon Heights, MI 49444
14895520   Patrick H Sellers        200 Bellewood Drive            Flushing, MI 48433
14895536   Patty Sanderson         9270 Wedgewood Dr              Pittsburgh, PA 15239
14895538   Paul Brafford        35408 Simon Dr             Clinton Twp, MI 48035
14895539   Paul Cantrell       59623 Barkley Drive             New Hudson, MI 48165
14895540   Paul Edward Pierog           16426 Terry Lane           Oak Forest, IL 60452
14895547   Paula Endres        6205 Woodmark Dr               Rockford, MI 49341
14895549   Paula Kubina         620 Braznell Road            Grindstone, PA 15442
14895550   Paula Muscarella         30991 Walden Dr             Westlake, OH 44145−6816
14895551   Paulette McDowell           324 Pine Knoll Dr Apt 1A            Battle Creek, MI 49014
14895553   Paulina Bitsky        2989 Henley Lane             Naperville, IL 60540
14895579   Pecora Flooring Inc          Melissa LiVorio          14700 Route 30          North Huntington, PA 15642
14895598   Penelec        101 Crawfords Corner Rd Bldg 1 Ste.1−511               Holmdel, NJ 07733
14895608   Pennsylvania Dept of Revenue              Attn Compliance & Bankruptcy           Strawberry Square
           Lobby         Harrisburg, PA 17128−0101
14895666   Peter Pauletti       206 South Summit Ave.             Villa Park, IL 60181
14895667   Peter Renkes        14031 Phoenix Place             Holland, MI 49424
14895699   Philip A. Geluso         40260 Regency Dr.            Sterling Heights, MI 48313
14895718   Phoenix Ins. Co. (A Travelers Co.)            316 S Shawnee Ave          Bartlesville, OK 74003
14895761   Pisinee Wilkerson          1814 Orchard St           Ann arbor, MI 48103
14895782   Pleasant Trucking, Inc.          2250 Industrial Drive         Connellsville, PA 15425
14895878   Preston Yarns         3721.2           4900 Fournace Pl., Suite 500        Bellaire, TX 77450
14895879   Preston Yarns         Brian Keller          Michelle LaLonde          4900 Fournace Pl., Suite 500       Bellaire, TX
           77450
14895880   Preston Yarns         Parveez Raja           4900 Fournace Pl., Suite 500        Bellaire, TX 77450
14895901   Priscilla Zook        207 N Harvest Rd            BIRD IN HAND, PA 17505
14895913   Progressive Furniture, Inc.           502 Middle St.        Archbold, OH 43502
14895958   Q.E.P. CO., INC.          PO BOX 74007297              CHICAGO, IL 60674−7295
14895961   Q1 Media, Inc.         8240 North MoPac Expressway, Suite 250               Austin, TX 78759
14895959   Q1 Media, Inc.         Matt C. Bentley           322 Bluff Point Bend         Cedar Park, TX 78613
14895960   Q1 Media, Inc.         Q1 Media, Inc.           Matt C. Bentley        322 Bluff Point Bend        Cedar Park, TX
           78613
14895962   QADER, MOHAMMAD                     7810 WEST 87TH PLACE APT 2S                 BRIDGEVIEW, IL 60455
14895963   QUAD/GRAPHICS, INC.                  P.O. BOX 644840           PITTSBURGH, PA 15264−4840
14895964   QUANTUM LIFT INC.                 P.O. BOX 334           BRIGHTON, MI 48116
14895965   QUELL, GENEVIEVE K                   308 RYAN COURT              YORKVILLE, IL 60560
14895966   QUENAUDON, YANN P                    20509 NORTHVILLE PLACE DR                  APT 2013         NORTHVILLE, MI
           48167
14895968   QUFISHEH, EMAN                2023 HAVENHILL DR                PLAINFIELD, IL 60586
14895969   QUICK FUEL             DEPT# 34516             P.O. BOX 39000           SAN FRANCISCO, CA 94139−0001
14895970   QUICK, DECARI              5395 ST CLAIR, ST             DETROIT, MI 48213
14895971   QUIMBY, SARAH L                 16555 F DR S LOT 26            MARSHALL, MI 49068
14895972   QUINN, CHRISTOPHER M                    37755 HAYES            STERLING HEIGHTS, MI 48313
14895973   QUINN, DAVID J              2622 NORTH WINDOR DRIVE #102                    ARLINGTON HEIGHTS, IL 60004
14895974   QUINONES, NANCY                  19568 BUSH DR            MACOMB, MI 48044
14895975   QUMSIEH, WAEL N                 26746 CREEKSIDE #104               SOUTHFIELD, MI 48034
14895976   QUTAISH, SALEM                8431 S 78TH AVE             BRIDGEVIEW, IL 60455
14895967   Quentin Grimes          403 E Blair St          Hastings, MI 49058−1502
14895977   R DINER          723 S. MONROE ST.                MONROE, MI 48161
14895978   R&R INTERIORS INC.                 P.O. BOX 31082           INDEPENDENCE, OH 44131
14895982   R+L CARRIERS, INC.                PO BOX 10020           PORT WILLIAM, OH 45164−2000
14895983   R+L TRUCKLOAD SERVICES LLC                       BANK OF AMERICAN LOCKBOX SERV                      LOCKBOX
           74008195         CHICAGO, IL 60674−8195
14895979   R.A.C. WASHINGTON LLC.                   4036 TELEGRAPH ROAD SUITE 201                   BLOOMFIELD HILLS, MI
           48302
14895980   R.A.C. WASHINGTON LLC.                   4036 TELEGRAPH ROAD SUITE 201                   BLOOMFIELD HILLS, MI
           48302
                 Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 127 of 173
14895981   R.W. LAPINE INC.        5140 EAST ML AVENUE                P.O. BOX 2045       KALAMAZOO, MI
           49003−2045
14895984   RAAP, MERISSA M           300 NANCY ST SE            KENTWOOD, MI 49548
14895985   RABAUT, JUDY D          57105 BROOKFIELD WAY                 WASHINGTON, MI 48094
14895986   RABEL, BRIDGET A           2826 CLIVEDON ROAD               HOWELL, MI 48843
14895987   RABIE, RUSSELL A          1830 GRATIOT AVE              SAGINAW, MI 48602
14895988   RABIN, BRAD M         513 E SAINT CLAIR             ALMONT, MI 48003
14895989   RAC WASHINGTON L.L.C.              4036 TELEGRAPH             SUITE 201      BLOOMFIELD HILLS, MI
           48302
14895990   RACHAEL B. HICKS            213 HANCOCK STREET APT 4               BROOKLYN, NY 11216
14895991   RACHAS, RYAN         7415 GERALD AVE               WARREN, MI 48092
14895994   RACHOR, CANDICE L             1752 CHRISTOPHER DR              CANTON, MI 48188
14895995   RACO INDUSTRIES            P.O. BOX 0776          CHICAGO, IL 60690−0776
14895996   RADER, JORDAN          3428 WEST MAIN STREET APT#2                  KALAMAZOO, MI 49006
14895997   RADFORD, JEFFREY             4538 N KENNETH AVE.             APT. 1E      CHICAGO, IL 60630
14895998   RADFORD, WILLIAM N              200 BRANCH P.O. BOX 326             ALMONT, MI 48003
14895999   RADIC, LANA       850 WELLINGTON AVE #116                   ELK GROVE VILLAGE, IL 60007
14896000   RADICANIN, ALEKSANDAR J                3633 GRAND BLVD            BROOKFIELD, IL 60513
14896001   RADOSEVICH, LINDA             9942 ARTHUR LN APT G              ST LOUIS, MO 63128
14896002   RADTKE, COREY W            1935 N FAIRFIELD #207             CHICAGO, IL 60647
14896003   RADTKE, SAUNDRA K              108 S WISNER ST           JACKSON, MI 49203
14896004   RAFFEL SYSTEMS           N112 W14600 MEQUON RD                 GERMANTOWN, WI 53022
14896005   RAFTON, AARRON R             4099 RIVERTOWN LANE                WYOMING, MI 49418
14896006   RAGER, BRAD        27 CEDAR VIEW DR.                WHEELING, WV 26003
14896007   RAHIM, INAM U         318 LUCILLE LANE              SCHAUMBURG, IL 60193
14896008   RAHMAN, MUSHFIQUR                28987 JAMES DR           WARREN, MI 48092
14896009   RAHMING, ALEXANDER                29708 GRANDVIEW             INKSTER, MI 48141
14896010   RAINER, DAVONTE M              11331 PENROD          DETROIT, MI 48228
14896011   RAINES, CLEVELAND D              8285 ESPER         DETROIT, MI 48204
14896012   RAJAN, TINA      1628 CHASE DRIVE                ROCHESTER, MI 48307
14896013   RAJESH M SHAH          40217 KRAFT DR             STERLING HTS, MI 48310
14896014   RAKHAMIMOV, VYACHESLAV                   1634 HARVARD DR             MADISON HEIGHTS, MI 48071
14896015   RALPH, CARRIE A          910 TRISH TRAIL            PO BOX 542         KINGSLEY, MI 49649
14896016   RALSTON, SHIRLEY J            7719 S ROBERTS ROAD              BRIDGEVIEW, IL 60455
14896017   RAMBERG, ELIZABETH               16031 BEECHDALY APT #117             WELLINGTON ESTATES         TAYLOR,
           MI 48180
14896018   RAMCO SPRING MEADOWS LLC                   P.O. BOX 643351         PITTSBURGH, PA 15264
14896019   RAMCO WEST OAKS II LLC               20750 CIVIC CENTER DRIVE            SUITE 310     SOUTHFIELD, MI
           48076
14896020   RAMCO WEST OAKS II LLC               LEASE ID 48501−0017741           ART VAN PURE SLEEP       P.O. BOX
           643351     PITTSBURGH, PA 15264−3351
14896021   RAMCO WEST OAKS II LLC               P.O. BOX 643351          PITTSBURGH, PA 15264−3351
14896022   RAMCO−GERSHENSON, INC.                 20750 CIVIC CENTER DRIVE           SUITE 310     SOUTHFIELD, MI
           48076
14896024   RAMIREZ JR, REYNALDO               3665 PRAIRIEVIEW DR            RAVENNA, MI 49451
14896025   RAMIREZ, ELIZABETH              224 EAST LINCOLN AVE             GLENDALE HEIGHTS, IL 60139
14896026   RAMIREZ, GENEVEIVE              7252 COURTLAND AVE.              ALLEN PARK, MI 48101
14896027   RAMIREZ, HARRISON             3831 GRAND OAK TRAIL               PETOSKEY, MI 49770
14896028   RAMMAL, NADER M              27211 ROCHELLE ST.             DEARBORN HEIGHTS, MI 48127
14896031   RAMOS, ANGEL L           3007 S FARRELL            CHICAGO, IL 60608
14896032   RAMOS, CALLIE J         455 CHERRY DR              TROY, MI 48083
14896033   RAMSEUR, ISAIAH L            3392 CHELSEA CIRCLE              ANN ARBOR, MI 48108
14896035   RANCOUR, JOSHUA             24528 EASTWOOD VILLAGE #203                CLINTON TOWNSHIP, MI 48035
14896038   RANDALL, BRIAN           5823 DUTCH HILL DR.              ANN ARBOR, MI 48105
14896039   RANDALL, JAMES N             24658 ST PAUL          HARRISON TWP, MI 48045
14896041   RANDLE, LATOYA A             14591 CHATHAM ST              DETROIT, MI 48223
14896042   RANDOLPH, AARON M               5745 LODEWYCK             DETROIT, MI 48224
14896043   RANDOLPH, DANIEL L              14776 LANNETTE            DETROIT, MI 48213
14896046   RANDYS OLDE TOWNE SERVICE INC                   2604 S. AIRPORT / 501 S UNION       TRAVERSE CITY, MI
           49684
14896047   RANGER, RYAN          10703 WINNIE LN.             ALLENDALE, MI 49401
14896048   RANKIN, DAVID A           4732 POND RUN            CANTON, MI 48188
14896049   RAPP, RONALD L          26123 ALGER            MADISON HEIGHTS, MI 48071
14896052   RASHEED, MUSUAB S              1901 WATERSIDE VILLAGE DR,               APT 252     RICHMOND, TX
           77407
14896053   RATHMAN, TYLER            9545 MILLCROFT RD              PERRYSBURG, OH 43551
14896054   RATLIFF, JAVON         30905 PARK STREET              ROSEVILLE, MI 48066
14896055   RATLIFF, JOSHUA          19684 MAPLEGROVE RD                 GIBRALTER, MI 48173
14896056   RATTRAY, ALEXANDER                26260 RONALD           ROSEVILLE, MI 48066
14896057   RATTRAY, AMANDA M                15211 FRAZHO          ROSEVILLE, MI 48066
14896058   RAULS, TRAVON J           14033 GLENWOOD              DETROIT, MI 48224
14896059   RAUTHEAUX, JORDANNA L                 4092 JAMES COURT            FORT GRATIOT, MI 48059
14896060   RAY JR, TIMOTHY E           1645 EAST 12 MILE RD             APT 44      ROSEVILLE, MI 48066
14896061   RAY, COREY C        23784 REIN AVE              EASTPOINTE, MI 48201
14896062   RAY, JILLIAN L       775 CHARLTON BLVD                WHITE LAKE, MI 48383
14896063   RAY, MATTHEW S           1734 BELTON             GARDEN CITY, MI 48135
14896064   RAY, MICHAEL S         29049 BRIDGE ST             GARDEN CITY, MI 48135
14896065   RAY, REBECCA         10495 NORTH LEWIS RD                 CLIO, MI 48420
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 128 of 173
14896066   RAYBA, AMANDA C              1156 LAFAYETTE BLVD              LINCOLN PARK, MI 48146
14896067   RAYMOND, JERRY L              4034 HEATHGATE DR             LANSING, MI 48911
14896068   RAYNER, MORGAN              7119 MILTON           DETROIT, MI 48234
14896069   RAYNER, RESHAUNN               3758 NORTHWESTERN ST              DETROIT, MI 48206
14896070   READ, JOSHUA J         10095 POND VIEW TRAIL               HOLLY, MI 48442
14896071   READ, TAMARA T            631 1ST STREET           FENTON, MI 48430
14896072   REAL GREEN SYSTEMS                4375 PINEVIEW          WALLED LAKE, MI 48390
14896073   REAL STYLE INC          870 LAKEVIEW             BIRMINGHAM, MI 48009
14896078   REBECCA, ALEC D            213 DEVILLEN AVE             ROYAL OAK, MI 48073
14896080   RECRUITING.COM            DEPT# 880121           P.O. BOX 29650        PHOENIX, AZ 85038−9650
14896081   REDDEN, MATTHEW J               489 BELMONT DR            YPSILANTI, MI 48197
14896082   REDI RENTAL OF MUSKEGON HTS.                  2232 GLADE ST.         MUSKEGON HTS., MI 49444
14896083   REDICK, BEN        5411 KELLER RD.             WALBRIDGE, OH 43465
14896084   REDKO, ROBERT E            34209 GROVE DRIVE             LIVONIA, MI 48154
14896085   REDMAN, JUSTIN           703 BIRCHWOOD ST              DEWITT, MI 48820
14896086   REDMOND JR, CLINTON W                 16156 FREELAND          DETROIT, MI 48235
14896087   REDMOND, JACQUELINE S                 8396 HEMEL LN         RICHLAND, MI 49083
14896088   REDMOND, JAMES P             849 AUTUMN RIDGE DRIVE               WESTLAND, MI 48185
14896089   REDMOND, WALTER J               8396 HEMEL LANE            RICHLAND, MI 49083
14896090   REDRIGUEZ, ISAAC A              87 W RITTENHOUSE AVE             BATTLE CREEK, MI 49037
14896091   REDWICK, DENNIS M              26123 NAGEL ST          ROSEVILLE, MI 48066
14896092   REEBER JR, ALBERT L              6259 EAST WALKER RD.            CARSONVILLE, MI 48419
14896093   REEBER, ANGELA L             15 PACK ST         CROSWELL, MI 48422
14896094   REECE, WILLIAM A            36939 HARPER AVE, APT# 20             CLINTON TWP, MI 48035
14896095   REED, ANJENAE L           3813 CADIEUX ROAD              DETROIT, MI 48224
14896096   REED, JULIE D        4157 WINDSOR BRIDGE PLACE                  NEW ALBANY, OH 43054
14896097   REED, LANEICIA M            11501 SOMERSET AVE             DETROIT, MI 48224
14896098   REED, MARIE A         42751 MICHIGAN DR.              STERLING HEIGHTS, MI 48313
14896099   REED, WILLIAM          2510 TARRY DR             STERLING HEIGHTS, MI 48310
14896100   REED, WILLIAM B           1122 NORTH MARY AVENUE                 LANSING, MI 48912
14896102   REESE, ADAM J         33100 EDGEGROVE               FRASER, MI 48026
14896103   REESE, BRANDON            20101 LAHSER RD             DETROIT, MI 48219
14896104   REESE, DEANTHONY              3486 TOWNSEND             DETROIT, MI 48214
14896105   REESE, DERIC D         677 WHITE AVE             LINCOLN PARK, MI 48146
14896106   REESE, JOHN W         13237 FRAZHO RD              WARREN, MI 48089
14896107   REESE, THOMAS M            22013 REIN AVE            EASTPOINTE, MI 48021
14896108   REESER, JORDAN           424 LINDEN AVE.            ROYAL OAK, MI 48073
14896109   REEVE STORE EQUIPMENT CO.                 9131 BERMUDEZ ST.           PICO RIVERA, CA 90660
14896110   REEVES, ASIA        7061 BIRCHDALE              ROMULUS, MI 48174
14896111   REEVES, KAVARIS            2604 INDIAN BOW TRAIL              FLINT, MI 48507
14896113   REGAN, SHIRLEY A            914 WOODLAWN              ROYAL OAK, MI 48073
14896115   REGISTER, JASMINE R              510 NORTH CONGRESS #3            YPSILANTI, MI 48198
14896116   REGNER, SARAH K            2722 ORMOND RD              WHITE LAKE, MI 48383
14896117   REHAHN, KELIMARI             2870 BEACH ROAD, APARTMENT 6                 PORT HURON, MI 48060
14896118   REHMANN ROBSON               5800 GRATIOT RD. SUITE 201            P.O. BOX 2025      SAGINAW, MI
           48605−2025
14896119   REICHENBACH, DAVID W                 7016 YAGER         SMITHS CREEK, MI 48074
14896120   REICHENBAUGH, SUSAN                 847 WEST NEWTON RD. TRLER 16             ELIZABETH, PA 15037
14896121   REID, EKEISHA S         24691 SOUTH ELDA COURT #89                HARRISON TWP, MI 48045
14896122   REID, JILL A      3263 BALDWIN WOODS DRIVE                   LAKE ORION, MI 48359
14896123   REID, KENDRA A          991 WILLIAMSBURY DR , APT 301                WATERFORD, MI 48328
14896124   REID, SCOTT        3787 KISKADEE DR.              EAST LANSING, MI 48823
14896125   REID, TIMOTHY C          1115 HELEN AVE             JOLIET, IL 60433
14896126   REILLY, ERYN M          29944 RED CEDAR DRIVE               FLAT ROCK, MI 48134
14896127   REINDERS, SETH P           778 MCKINCH DR             SARANAC, MI 48881
14896128   REINHARDT, JULIE           4103 WAGON WHEEL LN.                LANSING, MI 48917
14896129   REINHARDT, JULIE D             4103 WAGON WHEEL LANE               LANSING, MI 48917
14896130   REINHART, KATHLEEN                6792 GEORGETOWN LN             MADISON, OH 44057
14896131   REISS, JOSEPH R        805 N LINN ST           BAY CITY, MI 48706
14896132   REJ, EVA       29 CHRUCH ST              CLAWSON, MI 48017
14896133   RELIABLE COMPACTOR SERVICE INC                   P.O. BOX 182314         SHELBY TWP., MI 48318−2314
14896134   RELIANCE PITTSBURGH, LLC                 ATTN GERALD E. ATKINS, MANAGING MEMBER                PO BOX
           498037       CINCINNATI, OH 45249
14896135   REMBERT, JESSICA B             15924 QUINCY ST           DETROIT, MI 48221
14896136   REMLEY, ANDREW T               505 HILLCLIFF DR          WATERFORD, MI 48328
14896137   REMLEY, MORGAN B               1615 HUNTCLIFFEE CT            TEMPERANCE, MI 48182
14896138   REMPHER, ZACH           4469 CRICKET RIDGE DR APT 204               HOLT, MI 48842
14896149   REN−WIL INC         9181 RUE BOIVIN STREET               LASALLE, QC H8R 2E8
14896140   RENAISSANCE ENTERPRISES                 16358 PAINT CREEK CIRCLE            MACOMB, MI 48042
14896142   RENAUD, KENDRA L              23962 MARSTON STREET              CLINTON TOWNSHIP, MI 48035
14896143   RENCHER−TOLBERT, MARLON                   17381 ALBION          DETROIT, MI 48234
14896144   RENDER, ROBERT            576 DARLINGTON LN APT1                CRYSTAL LAKE, IL 60014
14896145   RENEGADE STAGING LLC                 38281 SCHOOLCRAFT UNIT L             LIVONIA, MI 48150
14896146   RENKES, PETER M           14031 PHOENIX PLACE              HOLLAND, MI 49424
14896147   RENO, JONATHAN            138 MARKET ST            MOUNT CLEMENS, MI 48043
14896148   RENT RITE EQUIPMENT DIVISION                 1260 E. HIGGINS ROAD          ELK GROVE VILLAGE, IL
           60007
14896150   REPASS, JOSEPH         415 WITHINGTON              APT 411        FERNDALE, MI 48220
                 Case 20-10553-CSS           Doc 290-1      Filed 04/17/20       Page 129 of 173
14896151   REPUBLIC SERVICES          P.O. BOX 9001099          LOUISVILLE, KY 40290−1099
14896152   REPUBLIC SERVICES #224            18500 N Allied Way       Phoenix, AZ 85054−6164
14896153   RESCH, JOSHUA M         23777 BEVERLY             SAINT CLAIR SHORES, MI 48082
14896154   RESERVE ACCOUNT − PITNEY BOWES                 P.O. BOX 223648        PITTSBURGH, PA 15250−2648
14896155   RESSLER, KENANIAH H            16555 F DR.S LOT 26         MARSHALL, MI 49068
14896156   RESTIFO, DEBRA        3426 JASMINE DRIVE             SEVEN HILLS, OH 44131
14896157   RETAIL RESOURCE          9555 DRY FORK ROAD              HARRISON, OH 45030
14896158   RETAIL RESOURCE LLC             25180 NETWORK PLACE            CHICAGO, IL 60673−1251
14896159   RETURN GOLD INTERNATIONAL CO.                 BINH KHANH HAMLET            KHAHN BINH
           VILLAGE       BINH DUONG PROVINCE VIETNAM
14896160   REVITA, NATHAN D          19154 WOOD ST            MELVINDALE, MI 48122
14896161   REX ELECTRIC AND TECHNOLOGIES                 1333 BUTTERFIELD ROAD STE 600          DOWNERS GROVE,
           IL 60515
14896162   REY, JESSIE I    357 REPUBLIC ROAD               BATAVIA, IL 60510
14896163   REYES VARGAS, ALBERTO A               1302 MANIING AVE          MONTGOMERY, IL 60538
14896164   REYES, BRIAN K       45 FRIENDSHIP DRIVE              SPARTA, MI 49345
14896165   REYES, CHRISTOPHER J           419 4TH ST         GRAND RAPIDS, MI 49504
14896166   REYES, MICHELE D         1921 CLEVELAND AVE              APT 1        LINCOLN PARK, MI 48126
14896167   REYES, VICTOR J       17 HIGHWAY ST             BATTLE CREEK, MI 49014
14896168   REYNA, OSCAR G         471 BARNABY DR              OSWEGO, IL 60543
14896169   REYNOLDS, BRIANNA R             366 MIDWAY AVENUE             PONTIAC, MI 48341
14896170   REYNOLDS, JEFFREY           41330 HAMILTON DR            STERLING HEIGHTS, MI 48313
14896171   REYNOLDS, STEVEN J           1956 LAFAYETTE AVE SE             GRAND RAPIDS, MI 49507
14896172   RFMS INC.      3073 PALISADES COURT               TUSCALOOSA, AL 35406
14896173   RGABI, JIHANE       1741 WOODWARD AVE SE                GRAND RAPIDS, MI 49506
14896174   RHEAUME, KRISTIN A           3004 S QUARRY CREEK CT             WHITE LAKE, MI 48383
14896175   RHEAUME, REBECCA            13052 VIRGINIA CT           MONTROSE, MI 48457
14896176   RHH, LLC DESIGN WORKS              1207 LAKEWOOD DR           GREENSBORO, NC 27410
14896177   RHODES, GABRIELLE T            1555 BRYN MAWR PL APT 4             SAGINAW, MI 48638
14896178   RHODES, SHERRY A          709 BROOK ST            TECUMSEH, MI 49286
14896181   RHONE, DAVID E        8109 WESTLAKE CIRCLE               BELLEVILLE, MI 48111
14896182   RICE, AARON       19146 MIDWAY AVE               SOUTHFIELD, MI 48075
14896183   RICE, GAGE P      1200 W LENAWEE              LANSING, MI 48915
14896184   RICE, JAVONTAE C         122 LABELLE ST SE            GRAND RAPIDS, MI 49507
14896185   RICE, JULIE A     3000 DORIS ST            DETROIT, MI 48238
14896186   RICE, MATTHEW J         5650 MARSH VIEW CT APT 82              SHELBY TOWNSHIP, MI 48316
14896187   RICE, TIONNE J      21886 SUSSEX ST            OAK PARK, MI 48237
14896188   RICHARD BROWN          4211 SOUTH MARTIN LUTHER KING BLVD.                  LANSING, MI 48910
14896189   RICHARD BROWN          4211 SOUTH MARTIN LUTHER KING BLVD.                  LANSING, MI 48910
14896196   RICHARD MCBRIDE           8610 FLAT RIVER CREEK DR              UNIT A       ROCKFORD, MI 49341
14896199   RICHARD WISEMAN           32800 CAMBRIDGE DRIVE               WARREN, MI 48093−6111
14896201   RICHARD, DLICA        19059 HOLBROOK AVE               EASTPOINTE, MI 48021
14896202   RICHARDS JR, JEROLD F           64 ROSEBUD LANE            MT CLEMENS, MI 48043
14896203   RICHARDS, JEFFERY M           3275 ALDERDALE DR             STERLING HEIGHTS, MI 48310
14896204   RICHARDS, JEFFREY          53079 PINE CREEK DR            CHESTERFIELD, MI 48047
14896205   RICHARDS, KRYSTINA            2332 TORRENT           MUSKEGON, MI 49441−1565
14896206   RICHARDS, REBECCA J           2332 TORRENT           MUSKEGON, MI 49441
14896207   RICHARDS, VICTORIA A            4126 HAZELHURST DRIVE             FORT WAYNE, IN 46804
14896208   RICHARDS, VICTORIA M             119 HELEN DRIVE          ROSSFORD, OH 43460
14896209   RICHARDSON, ANNA           17355 MUIRLAND ST.            DETROIT, MI 48221
14896210   RICHARDSON, BENJAMIN              14896 STANSBURY           DETROIT, MI 48227
14896211   RICHARDSON, BRAD           1633 FLYNN LANE APT D             MOUNT PLEASANT, MI 48858
14896212   RICHARDSON, JASMINE             7834 AVOCA RD          AVOCA, MI 48006
14896213   RICHARDSON, KATHLEEN               5152 SUMMERFIELD           KALAMAZOO, MI 49004
14896214   RICHARDSON, KENNETH W                1404 LOMBARD          BERWYN, IL 60402
14896215   RICHARDSON, MAMIE            7724 WINDING CEDAR TRAILS               EAST CARONDELET, IL 62240
14896216   RICHARDSON, MICHAEL J              2799 RICHARDS PLACE           TRAVERSE CITY, MI 49686
14896217   RICHARDSON, ROBERT             4023 WINIFRED          WAYNE, MI 48184
14896218   RICHARDSON, TIMOTHY D               13909 13 MILE ROAD APT 4          WARREN, MI 48088
14896219   RICHARDSON, YOLANDA               3220 CARTER ST.         SAGINAW, MI 48601
14896220   RICHART, JULIE A        54277 PRESTON PINES LN             SHELBY CHARTER TOWNSHIP, MI 48315
14896221   RICHLAND Township TAX COLLECTOR                1031 RACHEL STREET          JOHNSTOWN, PA 15904
14896222   RICHMOND III, ADEL         630 LAFAYETTE ST SE             GRAND RAPIDS, MI 49503
14896225   RICHMOND, WILLIAM L             9691 EVERTS         DETROIT, MI 48224
14896226   RICK BROWN        4211 S. MLK BLVD.            LANSING, MI 48910
14896227   RICK HERIC      550 RICE LAKE DR.             GWINN, MI 49841
14896228   RICK HERNANDEZ          335 FIFTH STREET            BOX 482        ELMORE, OH 43416
14896230   RICKERT, COOPER         74 COOLIDGE ST             SPARTA, MI 49403
14896232   RICO, ELLIOT      656 LESLIE LANE             GLENDALE HEIGHTS, IL 60139
14896233   RICOH USA INC.       P.O. BOX 802815           CHICAGO, IL 60680−2815
14896234   RIDDLE, MAURICE O          6116 BAGEL DR SE            KENTWOOD, MI 49508
14896235   RIDGE, ANDREW M          1436 COUNTRY VIEW COURT                SPARTA, MI 49345
14896236   RIDNER, TARAN R         412 E JEFFERSON ST            GRAND LEDGE, MI 48837
14896237   RIEHL, PAMELA K         590 BRAKEL PT. DR.            TRAVERSE CITY, MI 49685
14896238   RIES, TIMOTHY R       91 WATERBURY CR                OSWEGO, IL 60543
14896239   RIFE, SHANNON C        1485 SCHUMAN              WESTLAND, MI 48186
14896240   RIGBY, ANDREW         19520 STRATFORD              DETROIT, MI 48221
14896241   RIGHTSTAR INC.       1951 KIDWELL DRIVE               SUITE 110       VIENNA, VA 22182
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 130 of 173
14896242   RIGSBY, DALE       2258 MOORE ROAD                 LINCOLN PARK, MI 48146
14896243   RIKLEY, PHILIP R        5451 DISCOVERY              KENTWOOD, MI 49508
14896244   RILEY, EVAN       456 NORTHFORTY DRIVE                   GALLOWAY, OH 43119
14896245   RILEY, GYPSY L       755 CATAWBA                MUSKEGON, MI 49442
14896246   RILEY, HOWARD L           214 INDEPENDENCE RD                TOLEDO, OH 43607
14896247   RILEY, KAELYNN S           13994 GARFIELD             REDFORD, MI 48239
14896248   RILEY, MUNTAHA           36352 MORAVAIN DR                CLINTON TOWNSHIP, MI 48035
14896249   RILEY, TARAYN        13 HARTFIELD LN                BELLEVILLE, IL 62221
14896250   RILEY, TENICHA L         41162 CANTON CT               CANTON, MI 48188
14896251   RINALDI−FOY, DIANE L             18056 ELLERY DR            CLINTON TOWNSHIP, MI 48035
14896252   RIOS COLON, ANGEL L             960 LAKEVIEW ST             WATERFORD, MI 48328
14896253   RIOS, ALMAROSA          50 SOUTH STATE STREET                 AURORA, IL 60505
14896254   RIOS, ANAISSA       1555 CHICAGO DR SW APT 2                  WYOMING, MI 49519
14896255   RIOS, ARMANDO          3642 N LOCKWOOD AVE                  CHICAGO, IL 60641
14896256   RIOS−RODRIGUEZ, ANGEL L                960 LAKEVIEW ST             WATERFORD, MI 48328
14896257   RIPLEY, TERESA K         913 OLIN MEADOWS DRIVE                   SPARTA, MI 49345
14896258   RIPPLE, CYNTHIA         153 SAUNDERS STATION                 ROAD        TRAFFORD, PA 15085
14896259   RISINGER, NOAH L          4570 W. DEWEY ROAD                OWOSSO, MI 48867
14896260   RISON, CHRISTOPHER            624 WEST AVENUE               APT 11      PITTSBURGH, PA 15202
14896261   RISTOVSKI, TONI        27301 GROVELAND ST.                 ROSEVILLE, MI 48066
14896262   RITA       REGIONAL INCOME TAX AGENCY                     P.O. BOX 94582       CLEVELAND, OH
           44101−4582
14896263   RITCHIE, THOMAS          46 MARLENE CT              WHITE LAKE, MI 48386
14896264   RIVER CADDIS DEVELOPMENT, LLC                   1038 TROWBRIDGE RD.           EAST LANSING, MI 48823
14896265   RIVER CITY GLOBAL SOURCING LLC                   3011 LONE WOLF COURT            NEW ALBANY, IN
           47150
14896266   RIVERA, AARON K          1420 KATHLEEN WAY                 ELK GROVE VILLAGE, IL 60007
14896267   RIVERA, FERNANDO            100 WEALTHY ST SE               GRAND RAPIDS, MI 49503
14896268   RIVERA, PAMELA J          2214 S ALBANY AVE               CHICAGO, IL 60623
14896269   RIVERA, SOFIA J       117 S FOURTH STREET                AURORA, IL 60505
14896270   RIVERBROOK MOBILE HOME PARK                    P.O. BOX 2683         BIRMINGHAM, MI 48012
14896271   RIVERS, BRANDI S         29057 LORRAINE AVE                WARREN, MI 48093
14896272   RIVERS, LAYAH S         29057 LORRAINE              WARREN, MI 48093
14896273   RIVERSIDE FURNITURE CO               P.O. BOX 1427          FORT SMITH, AR 72902
14896274   RIVERTOWN RV          ATTN JUSTIN PARKER                 4766 IVANREST AVE SW          GRANDVILLE, MI
           49418
14896275   RIVET, JOSEPH D        48582 SANDIFER CT               SHELBY TOWNSHIP, MI 48317
14896276   RIZA, SACIR      29305 NORMA DR                WARREN, MI 48093
14896277   RIZA, STELA      29305 NORMA               WARREN, MI 48093
14896278   RIZO, EMANUEL         1353 PADRE ISLAND LANE                  PINGREE GROVE, IL 60140
14896279   RIZO, VANESSA E         1077 HEAVENS GATE                LAKE IN THE HILLS, IL 60156
14896280   RIZZO, CARYN A         28584 EMERALD CT               CHESTERFIELD, MI 48047
14896281   RJ THOMAS LTD         1700 STUTZ DRIVE SUITE 82                 TROY, MI 48084
14896282   RK RESOURCES CO., LTD              HAMLET 5          BEN CAT DIST. BD PROVINCE           LAI UYEN
           COMMUNE VIETNAM
14896283   ROACH, FELICIA L         18738 MASONIC BLVD APT 6                  ROSEVILLE, MI 48066
14896284   ROACH, ISAIAH        4111 HARVEST LANE APT 2                  TOLEDO, OH 43623
14896285   ROADRUNNER TRANSPORTATION SERV                      PO BOX 74857         CHICAGO, IL 60694−4857
14896286   ROAT, MELISSA J        4382 EAGLE LN              BURTON, MI 48519
14896287   ROB HAZELTON          84 MAPLEFIELD RD.               PLEASANT RIDGE, MI 48069−1021
14896288   ROBACH JR, BERNARD D               92 TRAVELER DRIVE              SPARTA, MI 49345
14896289   ROBART, SHAWN           6234 BARNEY RD              TRAVERSE CITY, MI 49684
14896290   ROBBINS, DEVYN          8625 CANTERBERRY LN APT 9                   NEWPORT, MI 48166
14896291   ROBBINS, JIMMIJON           700 GREEN MEADOWS DR.                  MIDDLEVILLE, MI 49333
14896292   ROBBINS, VALERIE S           700 MULHOLLAND ST                BAY CITY, MI 48708
14896293   ROBERSON, BRANDI T             27156 COLLEEN CT             DEARBORN HEIGHTS, MI 48127
14896294   ROBERSON, DEMONE L               18803 MCCORMICK             DETROIT, MI 48224
14896295   ROBERT ALLEN DURALEE GROUP                   PO BOX 935453           ATLANTA, GA 31193−5453
14896297   ROBERT AND NATALIE SPEER                 5369 FRANKLIN AVE            TRENTON, MI 48183
14896304   ROBERT C. LEVIN C/O LEVIN              REAL ESTATE MANAGEMENT CO                 5535 FORBES AVE      APT
           G      PITTSBURGH, PA 15217
14896303   ROBERT C. LEVIN C/O LEVIN              REAL ESTATE MANAGEMENT CO                 PO BOX 711     MT.
           PLEASANT, PA 15666
14896307   ROBERT HALF        12400 COLLECTIONS CENTER DR.                     CHICAGO, IL 60693
14896308   ROBERT HALF FINANCE & ACCTG.                  P.O. BOX 743295         LOS ANGELES, CA 90074−3295
14896312   ROBERTS, ALICIA         13231 PHELPS             SOUTHGATE, MI 48195
14896313   ROBERTS, ASHLEY           100 RIVERFRONT DR. APT 2603                DETROIT, MI 48226
14896314   ROBERTS, CHARLES            2431 LAKESIDE DRIVE              FREDERICK, MD 21702
14896315   ROBERTS, ITALIA         1190 CHERIMOYA STREET                  YORK, PA 17404
14896316   ROBERTS, JAUYN M            209 CALIFORNIA STREET                HIGHLAND PARK, MI 48203
14896317   ROBERTS, JOSHUA D            4649 COUNTRY LANE               SAINT ANN, MO 63074
14896318   ROBERTS, KIJANA H           24441 CHIPPEWA              FARMINGTON HILLS, MI 48335
14896319   ROBERTS, LEONARD J             19808 JEROME STREET              ROSEVILLE, MI 48066
14896320   ROBERTS, MATTHEW              8210 GLENDALE DRIVE               FREDERICK, MD 21702
14896321   ROBERTS, MATTHEW J              2700 ELIZABETH LAKE RD.APT#418               WATERFORD, MI 48328
14896322   ROBERTSON, ANGELA              29752 BRADBURY DR.               FLATROCK, MI 48134
14896323   ROBERTSON, ANTONE L               14016 GRANDVILLE AVE               DETROIT, MI 48223
14896324   ROBERTSON, JIMI L          41029 CROSSBOW CIRCLE APT 102                 CANTON, MI 48188
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 131 of 173
14896325   ROBERTSON, KENNETH              9635 LYNN HAVEN RD           PARMA HEIGHTS, OH 44130
14896326   ROBEY, TAMARA R          1012 SAMUEL ST            LOUISVILLE, KY 40204
14896327   ROBILLARD, CHRISTOPHER M               25062 STANFORD          DEARBORN HEIGHTS, MI 48125
14896328   ROBIN BRUCE       PO BOX 60324             CHARLOTTE, NC 28260−0324
14896329   ROBIN CHAMBERSBURG, LLC                6620 NESBITT ROAD          SUITE A      MADISON, WI 53719
14896333   ROBINSON JR, KEITH         19324 BELAND ST            DETROIT, MI 48234
14896334   ROBINSON, AREONA           3126 CREEKVIEW LN             MUSKEGON, MI 49444
14896335   ROBINSON, CARLOS D           115 OSMUN ST           PONTIAC, MI 48342
14896336   ROBINSON, CATRICE R           3007 LEMUEO ST           MUSKEGON HEIGHTS, MI 49444
14896337   ROBINSON, CURSTIN U            304 S HAREWOOD DR SW             GRAND RAPIDS, MI 49548
14896338   ROBINSON, DALLAS D           237 SCHOONER DR            LANSING, MI 48910
14896339   ROBINSON, GINA J        1035 RIVERSIDE DR W             WINDSOR, ON N9A 5L2
14896340   ROBINSON, GORDON C            1300 E LAFAYETTE           APT 404       DETROIT, MI 48207
14896341   ROBINSON, JENELL M           2707 LESLIE ST         DETROIT, MI 48238
14896342   ROBINSON, JOI D       34778 VILLAGE RD             CLINTON TOWNSHIP, MI 48035
14896343   ROBINSON, JONI K        2245 KEEFER HWY.             LYONS, MI 48851
14896344   ROBINSON, JUSTIN K         36990 GORDON LANE APT 258              HARRISON TOWNSHIP, MI 48045
14896345   ROBINSON, KYLE E         19043 MARISA DR            CLINTON TWP., MI 48038
14896346   ROBINSON, LEONARD G             7839 PELHAM          ALLEN PARK, MI 48101
14896347   ROBINSON, LESIA        5689 COLUMBIA DR              BEDFORD HEIGHTS, OH 44146
14896348   ROBINSON, MYRISAH D             24242 BRISTOL AVE         PLAINFIELD, IL 60585
14896349   ROBINSON, RAEGAN           1255 WOODSIDE DR             WESTLAND, MI 48185
14896350   ROBINSON, SCOTT J         20696 BEAUFAIT ST            HARPER WOODS, MI 48225
14896351   ROBINSON, TERRENCE            3714 HUTCHINS HILL DR            WEST BLOOMFIELD, MI 48323
14896352   ROBINSON, TRACEE V           21125 PARKCREST            HARPER WOODS, MI 48225
14896353   ROBINSON, TRINEICE M            202 E GARFIELD APT 301          CHICAGO, IL 60615
14896354   ROBLES, ISAIAH       621 SOUTH COCHRAN AVE                CHARLOTTE, MI 48813
14896355   ROBY, BRAZIE       375 CORNELL AVE              CALUMET CITY, IL 60409
14896356   ROBY, RONALD W         18007 CHARLOTTE DRIVE               LANSING, IL 60438
14896357   ROCCO, MICHELLE L          393 SOMMERSET             GRAYSLAKE, IL 60030
14896358   ROCHA, RAQUEL         2548 JULIANNE DR.            SAGINAW, MI 48603
14896359   ROCHESTER 100 INC.         P.O. BOX 92801          ROCHESTER, NY 14692
14896361   ROCHESTER KM PARTNERS LLC                C/O FIRST HOLDING MGT. COMPANY             6960 ORCHARD
           LAKE ROAD STE 300         WEST BLOOMFIELD, MI 48322
14896362   ROCHESTER KM PARTNERS, LLC C/O FIRST                 HOLDING MANAGEMENT COMPANY               6960
           ORCHARD LAKE ROAD, SUITE 300               WEST BLOOMFIELD, MI 48322
14896363   ROCHESTER REGIONAL CHAMBER                  OF COMMERCE           71 WALNUT SUITE
           110     ROCHESTER, MI 48307
14896364   ROCHON, JEFFREY D          642 COLONY DRIVE APT 3             TROY, MI 48083
14896365   ROCK FALLS LEASING CORPORATION                 P.O. BOX 3383       OAK BROOK, IL 60522
14896366   ROCK, LEEANN        2909 CLEARVIEW CT              JOLIET, IL 60436
14896367   ROCKBOT INC.       1308 BROADWAY               OAKLAND, CA 94612
14896368   ROCKE, MELONEY A           29170 GERALDINE            WARREN, MI 48093
14896369   ROCKER, ELLY R        410 HOLLAND RD              FLUSHING, MI 48433
14896370   ROCKET ENTERPRISE INC.             30660 RYAN         WARREN, MI 48092
14896371   ROCKET FIBER       1505 WOODWARD AVENUE                  DETROIT, MI 48226
14896372   ROCKET SOFTWARE INC              P.O. BOX 842965        BOSTON, MA 02284−2965
14896373   ROCKY SISSON CONSULTING LLC                4304 SASHABAW RD.          WATERFORD, MI 48329
14896374   ROD ROSS      3352 THUNDERBIRD COURT                 COLUMBUS, OH 43228
14896375   ROD, MARIAN R        5840 E. DUNBAR RD UNIT 14             MONROE, MI 48161
14896376   RODESILER, RICHARD S            1294 CHEMUNG FOREST DRIVE             HOWELL, MI 48843
14896377   RODESILER, TAYLOR N            1294 CHEMUNG FOREST DRIVE              HOWELL, MI 48843
14896378   RODGERS, JOEL A        540 4 MILE RD NW            COMSTOCK PARK, MI 49321
14896379   RODGERS, LAKI M         19344 SANJUAN            DETROIT, MI 48221
14896380   RODGERS, LI SHA L        5982 TALL OAK WAY              BRIGHTON, MI 48116
14896381   RODGERS, ROBERT D           2610 ONAGON TRAIL            WATERFORD, MI 48328
14896385   RODRIGUEZ, ARISAI         1913 CENTER CIRCLE             DARIEN, IL 60561
14896386   RODRIGUEZ, BRANDON L              176 GLADSTONE DRIVE            GLENDALE HEIGHTS, IL 60139
14896387   RODRIGUEZ, BRIAN D           3103 WOLFCREEK HWY              ADRIAN, MI 49221
14896388   RODRIGUEZ, BRIDGET            693 FLAME CT #208          CAROL STREAM, IL 60188
14896389   RODRIGUEZ, ESTEFANIA             5237 S WASHTENAW AVE             CHICAGO, IL 60632
14896390   RODRIGUEZ, GLORIA           7196 CORAL DR           ROMULUS, MI 48174
14896391   RODRIGUEZ, JESUS J         2219 CAPRI AVE           JOLIET, IL 60436
14896392   RODRIGUEZ, LILLYBETH             3213 W DIVERSEY #201          CHICAGO, IL 60647
14896393   RODRIGUEZ, MARIA P           6009 S MAJOR AVE ?          CHICAGO, IL 60638
14896394   RODRIGUEZ, MARICRUZ              4586 GARDENS BLVD           WALKER, MI 49534
14896395   RODRIGUEZ, NATALIA J            1074 2A MT.ROYAL DR.           KALAMAZOO, MI 49009
14896396   RODRIGUEZ, ROBERT           1127 SOUTH LAKE DR            220       NOVI, MI 48377
14896397   RODZINA INDUSTRIES INC             3518 FENTON RD.         FLINT, MI 48507
14896398   RODZINA INDUSTRIES INC−CANTON                 8201 RONDA DRIVE         CANTON, MI 48187
14896399   ROEDER, AIDAN S        5724 BREEZELAND ROAD               CARPENTERSVILLE, IL 60110
14896403   ROGERS JR, BILLY C        11223 UNITY DR            WARREN, MI 48089
14896404   ROGERS, ABBY K        P.O. BOX 38           ALANSON, MI 49706
14896405   ROGERS, ALTON R         26855 PARKSIDE DR             TAYLOR, MI 48180
14896406   ROGERS, ANNA M         528 AUSTIN AVE             GENEVA, IL 60134
14896407   ROGERS, BRENDAN M            27122 CLEAR LAKE DR            NEW BALTIMORE, MI 48051
14896408   ROGERS, CYNTHIA R          1 LAFAYETTE PLAISANCE ST               APT 2213      DETROIT, MI 48207
14896409   ROGERS, MATT        3664 KOSSUTH RD              LAKE ORION, MI 48360
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 132 of 173
14896410   ROGERS, TINA J        20443 FOSTER DR            CLINTON TOWNSHIP, MI 48036
14896411   ROGGIN, ALAN W           1036 COUNTRY CLUB DR              ST CLAIR SHORES, MI 48082
14896412   ROHLIG USA LLC           540 W. MADISON           4TH FLOOR        CHICAGO, IL 60661
14896413   ROHRER, LOUIS G           7887 M−119        HARBOR SPRINGS, MI 49740
14896414   ROI REVOLUTION INC.            4401 ATLANTIC AVENUE            RALEIGH, NC 27604
14896415   ROIG SOFTWARE LLC             6400 FLYING CLOUD DR. STE 110           EDEN PRAIRIE, MN 55344
14896416   ROJAS, LAURA P         1044 WOODCLIFF DR             SOUTH ELGIN, IL 60177
14896417   ROJESKI, RICHARD L           7795 ROSEMARY ST            DEARBORN HEIGHTS, MI 48127
14896418   ROLDAN, JOHANNA             14 GRANDVIEW COURT              ALGONQUIN, IL 60102
14896419   ROLL, BRANDON T            14236 HENDRICKS           WARREN, MI 48089
14896420   ROLLINS II, MAURICE           7701 GRAND DIVISION AVE            UPSTAIRS       CLEVELAND, OH
           44125
14896421   ROLLINS, ANTON           20214 REVERE STREET            DETROIT, MI 48234
14896422   ROLLINS, HAROLD E            127 RUSSELL AVE           WINTHROP HBR, IL 60096−1274
14896423   ROLLINS, JERMAINE C            2374 WATER AVE.          WARREN, MI 48092
14896424   ROLLINS, KEYONA A            2374 WALTER AVENUE              WARREN, MI 48092
14896425   ROMBACH, JEFFREY P             3050 WILDWOOD DR.            SAGINAW, MI 48603
14896426   ROMERO, VENESSA M             686 SHANNON DR            ROMEOVILLE, IL 60446
14896427   ROMO GROUP          C/O TENNANT & ASSOCIATES                1700 STUTZ DRIVE STE 61       TROY, MI
           48084
14896428   RON & GINA BRINCKERHOFF               50 NORTHSHORE DR. #9          SOUTH HAVEN, MI 49090
14896429   RON WOODS EXCAVATING INC.                P.O. BOX 1903        FAIRVIEW HEIGHTS, IL 62208
14896436   ROOKER, CHRISTINA            4444 BAYVIEW AVE APT 48203            CLINTON TOWNSHIP, MI 48038
14896437   ROOKER, JOSHUA A            44442 BAYVIEW AVE #48203            CLINTON TWP, MI 48038
14896438   ROONEY, TYLAR M            1089 1/2 MICHIGAN AVE            MUSKEGON, MI 49441
14896439   ROOSE, DUANE          1329 CRANEING RD             WICKLIFFE, OH 44092
14896440   ROOSEN VARCHETTI & OLIVIER PLL                PO BOX 2305        MT CLEMENS, MI 48046
14896441   ROOT, JOYCE E        2460 IRENE SE          GRAND RAPIDS, MI 49546
14896442   ROOTES, JEREMY L           58 BROOKMEADOW N LANE SW                APT 7      GRANDVILLE, MI
           49418
14896443   ROPER, KELLIE N          519 RIVERSIDE AVE           FORT WAYNE, IN 46805
14896444   ROPER, QUINCY D           1335 CHANDLER AVE            LINCOLN PARK, MI 48146
14896446   ROSA, TRACY M          7789 SARA LN UNIT C            LAKE ANN, MI 49650
14896447   ROSE TEXTILES         865 FENMAR DRIVE             TORONTO, ON M9L 1C8
14896448   ROSE, BRIANNA          241 2ND STREET           FAYETTE CITY, PA 15438
14896449   ROSE, HUNTER J         126 W HIGH ST          CLARKSVILLE, MI 48815
14896450   ROSE, JASON        746 LAUREL AVE            DES PLAINES, IL 60016
14896451   ROSE, JERRY L        6500 SARGASSO WAY              JUPITER, FL 33458
14896452   ROSE, JOSHUA M          21729 ELIZABETH ST           ST CLAIR SHORES, MI 48080
14896453   ROSE, LYNDI L        5250 THORNAPPLE LAKE RD                NASHVILLE, MI 49073
14896454   ROSE, MARK J        4085 20TH ST          WYANDOTTE, MI 48192
14896455   ROSE, PHILLIP L        5016 SPRING WELL LN            GRAND BLANC, MI 48439
14896456   ROSE, SCOTT        37306 CHARTER OAKS BLVD                CLINTON TWP, MI 48036
14896463   ROSE−WILLSMORE, ERIN E              5744 LANGE         HOWELL, MI 48843
14896457   ROSELLE, ANNETTE M             8880 ELMHURST AVE            PLYMOUTH, MI 48170
14896458   ROSENBERG, LYNN             344 N. WIXOM RD.         WIXOM, MI 48393
14896459   ROSENGARTEN, ASHLEY               27820 WOODMONT            ROSEVILLE, MI 48066
14896461   ROSEVILLE VILLAGE, L.L.C.            30777 NORTHWESTERN HIGHWAY, SUITE 301              FARMINGTON
           HILLS, MI 48334
14896462   ROSEVILLE VILLAGE, L.L.C.            30777 NORTHWESTERN HIGHWAY, SUITE 301              FARMINGTON
           HILLS, MI 48334
14896464   ROSIN, ROBERT         7153 BAY POINT COVE             MENTOR, OH 44060
14896465   ROSS, DREW        708 NEAL ST.          NEW CASTLE, PA 16101
14896466   ROSS, EDWARD L           8242 BUCKSRUN CT            TOLEDO, OH 43617
14896467   ROSS, JORDAN         241 HUBBARD ST.            GARDEN CITY, MI 48135
14896468   ROSS, JORDAN C          241 HUBBARD STR.            GARDEN CITY, MI 48135
14896469   ROSS, KENNETH H           5783 HAVERHILL           DETROIT, MI 48224
14896470   ROSS, LARRY W          29788 SPRINGHILL DRIVE             SOUTHFIELD, MI 48076
14896471   ROSS, LAUREN D          12255 PARKE COURT NORTH               CROWN POINT, IN 46307
14896472   ROSS, LAWRENCE            45 COOLIDGE AVE W            BATTLE CREEK, MI 49037
14896473   ROSS, MARQUISE S           30723 QUINKERT ST APT 203           ROSEVILLE, MI 48066
14896474   ROSS, PJ      2068 DOOLEY SQUARE DRIVE                GROVE CITY, OH 43123
14896475   ROSS, SEAN L        4349 NEWBERRY ST             WAYNE, MI 48184
14896476   ROSS, TAMMY M           103 PINE MEADOW DR             BELDING, MI 48809
14896477   ROSS, TAYLOR         1049 CLAERBROOK DRIVE               CINCINNATI, OH 45229
14896478   ROSS, TYEISSIA W          31457 MOUND ROAD APT E              WARREN, MI 48092
14896479   ROTARY MULTIFORMS INC               PO BOX 641009          DETROIT, MI 48264−1009
14896480   ROTH, WILLIAM G           7581 SIERRAFIELD DR SW             BYRON CENTER, MI 49315
14896481   ROTHMAN FURNITURE STORES INC.                 8300 EAGER RD. STE 603        BRENTWOOD, MO 63144
14896482   ROTHMAN FURNITURE STORES, INC.                 ATTN JAY STEINBECK, CEO AND PRESIDENT            2101
           EAST TERRA LANE            OFALLON, MO 63366
14896483   ROTHMAN OFALLON, LLC               45 COLONIAL HILLS DRIVE           ST. LOUIS, MO 63141
14896486   ROTHMAN OFALLON, LLC               45 COLONIAL HILLS DRIVE           ST. LOUIS, MO 63141
14896484   ROTHMAN OFALLON, LLC               C/O DANNA MCKITRICK, P.C.           7701 FORSYTH BLVD.        SUITE
           800      ST. LOUIS, MO 63105
14896485   ROTHMAN OFALLON, LLC               C/O GREENSFELDER, HEMKER, & GALE, P.C.            10 SOUTH
           BROADWAY          SUITE 2000          ST. LOUIS, MO 63102
14896487   ROTHMAN−OFALLON LLC                8300 EAGER ROAD SUITE 603           BRENTWOOD, MO 63144
                 Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 133 of 173
14896488   ROTO ROOTER         7275 TOWER ROAD               BATTLE CREEK, MI 49014
14896489   ROTO ROOTER − LIVONIA              12898 WESTMORE ST            LIVONIA, MI 48151
14896490   ROTO ROOTER OF NORTHERN MICH.                  654 WEST BLUE STAR DRIVE            TRAVERSE CITY, MI
           49685
14896491   ROTO ROOTER PLUMBERS                P. O. BOX 80715        LANSING, MI 48908
14896492   ROTT, THOMAS         11087 SILVERTREE COURT                FISHERS, IN 46037
14896493   ROTTINGER, CORINA            14165 BASSWOOD CIRCL              STRONGSVILLE, OH 44136
14896494   ROUSER III, MARSHALL            12709 RIAD         DETROIT, MI 48224
14896495   ROUSSIN, CONSTANCE C             39443 PARKLAWN DR              STERLING HEIGHTS, MI 48313
14896496   ROWE, MARY N         1708 W. WILLOW ST              LANSING, MI 48915
14896497   ROWLES, ILGIS R        1450 SHERRY LANE              BATTLE CREEK, MI 49014
14896501   ROY, COLLIN       771 DUNMORE LANE                BARTLETT, IL 60103
14896502   ROYAL OAK CHAMBER OF COMMERCE                     200 S. WASHINGTON AVE.           ROYAL OAK, MI
           48067
14896504   ROYAL PARK HOTEL            600 EAST UNIVERSITY DRIVE               ROCHESTER, MI 48307
14896505   ROYS GENERAL STORE             963 HAMMOND RD. E.             TRAVERSE CITY, MI 49686
14896506   RPAI US MANAGEMENT LLC                13068 COLLECTION CENTER DRIVE              CHICAGO, IL
           60693−0130
14896507   RPGXML INC.       124 E. WALNUT STREET STE 310                MANKATO, MN 56001
14896508   RPL ASSOCIATES INC           21650 W ELEVEN MILE             SUITE 105       SOUTHFIELD, MI 48076
14896509   RPS PROTECTION LTD            P.O. BOX 14         GRAND BLANC, MI 48480−0014
14896510   RR DONNELLEY          7810 SOLUTION CENTER                CHICAGO, IL 60677−7008
14896511   RUBALCAVA, ANGELICA              6538 EAST JK AVE APARTMENT #1               KALAMAZOO, MI 49048
14896512   RUBICZ, BRANDON L            22743 PLAYVIEW            SAINT CLAIR SHORES, MI 48082
14896513   RUBIN, NINA Y       29265 LLOYD DR              WARREN, MI 48092
14896514   RUBIN, ZACHARY D           3260 FIVE POINTS DRIVE             UNIT 104       AUBURN HILLS, MI 48326
14896515   RUBY, MIRANDA          9500 CASTLEWOOD DR                AUSTIN, TX 78748
14896516   RUBY, TARA A        541 MEADOW SPRINGS ROAD                  MAUMEE, OH 43537
14896517   RUDNIK, MICHAEL J          20069 EMERALD OAK COURT                 CLINTON TOWNSHIP, MI 48036
14896518   RUEDIGER, BRANDI M            4453 BUTTERCUP LANE              TRAVERSE CITY, MI 49685
14896519   RUETTIGER, LYNN          505 S CLEVELAND AVE               ARLINGTON HEIGHTS, IL 60005
14896520   RUFF, MICHAEL T         312 BONA VISTA DR NW               GRAND RAPIDS, MI 49504
14896522   RUIZ, BRIANNA D         934 E BROADWAY              TOLEDO, OH 43605
14896523   RUIZ, LETICIA      2438 W 46TH PL             CHICAGO, IL 60632
14896524   RUIZ, LUIS RODRIGO R           3494 BROMLEY DR SE             GRAND RAPIDS, MI 49508
14896525   RUIZ, MELISSA       2434 MORNINGDAWN DR                   MIDLAND, MI 48642
14896526   RUMENTZAS, DANIEL             201 CIRCLE RD          FOX RIVER GROVE, IL 60021
14896527   RUMMEL, ADAM E           20483 DENBY            REDFORD TWP, MI 48240
14896528   RUMOHR, ELIZABETH             13608 HILLTOP DR. W.           PLYMOUTH, MI 48170
14896529   RUMPEL, BARBARA J            8755 CARTER ROAD APT. 51              FREELAND, MI 48623
14896530   RUNYON, LAURA L           543 E. HOLMES RD.            LANSING, MI 48910
14896531   RUOPP, RAYMOND F            1576 SUNCREST LANE              BOLINBROOK, IL 60490
14896532   RUPP, GILBERT H        844 PATTERSON AVE SE                GRAND RAPIDS, MI 49546
14896533   RUPP, REBEKAH R          844 PATTERSON AVE SE               GRAND RAPIDS, MI 49546
14896534   RUPSCH, PATRICK          1468 W REMINGTON LANE                ROUND LAKE, IL 60073
14896535   RUSCH ENTERTAINMENT               3550 N. THOMAS RD.           FREELAND, MI 48623−8810
14896536   RUSH & COMPANY            1519 E. DEEP CREEK OVERLOOK                AWENDAW, SC 29429
14896537   RUSHLOW, STEPHANIE K              3302 ROLSTON           FENTON, MI 48430
14896538   RUSS, MASON        3044 MONROE ST              DEARBORN, MI 48124
14896540   RUSSEL, DEANNA          21641 PINE CONE DR.             MACOMB, MI 48042
14896543   RUSSELL, BRADLEY F            28803 MAPLEWOOD              GARDEN CITY, MI 48135
14896544   RUSSELL, BRYAN F          50738 PEGGY LN            CHESTERFIELD, MI 48047
14896545   RUSSELL, ERICA N         241 PIN OAK DR            COOPERSVILLE, MI 49404
14896546   RUSSELL, PATRICE M           28803 MAPLEWOOD               GARDEN CITY, MI 48135
14896547   RUSSELL, SAHARA F           8281 BRISBANE DR             STERLING HEIGHTS, MI 48312
14896548   RUSSELL, SEAN I        24664 KATHERINE COURT                APT 332       HARRISON TOWNSHIP, MI
           48045
14896549   RUSSELL, SHAWN          12900 W OUTER DR APT 204               DETROIT, MI 48223
14896550   RUSSIN, JOHN       17512 DARTMOUTH AVE.                 CLEVELAND, OH 44111
14896551   RUSSO, DANIELLE S          1015 GRANGER ST             FENTON, MI 48430
14896552   RUSSO, PHILLIP C        24272 GRANGE RD             CLINTON TWP, MI 48036
14896553   RUSTIQUE INC        114 RAILSIDE RD             TORONTO, ON M3A 1A3
14896555   RUTHERFORD, ALEXANDRIA E                 1222 RIVER FOREST DR           FLINT, MI 48532
14896556   RUTHERFORD, DEMILLIOS A                1222 RIVER FORREST DRIVE           FLINT, MI 48532
14896557   RUTHERFORD, KAREEM J              2818 COMANCHE AVE              FLINT, MI 48507
14896558   RUTHERFORD, LATUNYA L                1222 RIVER FOREST           FLINT, MI 48532
14896559   RUTHERFORD, MURIEL I             1222 RIVER FOREST DRIVE             FLINT, MI 48532
14896560   RUTLEDGE, SHEILA           1N127 RIDGELAND AV               WEST CHICAGO, IL 60185
14896561   RYAN CABINETRY           30 N. MAIN           CLAWSON, MI 48307
14896563   RYAN FISHMAN          FISHMAN GROUP              800 W. LONG LAKE RD. SUITE 170           BLOOMFIELD
           HILLS, MI 48302
14896568   RYAN, LISA      4 WHIPPLETREE ROAD                 WHEELING, IL 60090
14896569   RYAN, SHANNON          2880 KALMIA AVE #301               BOULDER, CO 80301
14896570   RYDER INVESTMENT, LLC              500 SOUTH OLD WOODWARD, SUITE 200                BIRMINGHAM, MI
           48009
14896571   RYDER INVESTMENT, LLC              500 SOUTH OLD WOODWARD, SUITE 200                BIRMINGHAM, MI
           48009
                  Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 134 of 173
14896572   RYDER INVESTMENTS LLC                    C/O SCOTT YALDO                 500 SOUTH OLD WOODWARD STE
           200       BIRMINGHAM, MI 48009
14896573   RYDER TRANSPORTATION SERVICES                          P.O. BOX 96723            CHICAGO, IL 60693
14896574   RYMES, KENNETH R                  29130 STELLAMAR DR                 SOUTHFIELD, MI 48076
14895992   Rachel Farrar        4629 Pommore             Milford, MI 48380
14895993   Rachel Jimenez          2504 Wisconsin Ave             N Muskegon, MI 49445
14896023   Ramesh Panchal           442 Mayfield Lane            Aurora, IL 60504
14896029   Ramon Salaysay           48919 Forest Drive           Shelby Township, MI 48317
14896030   Ramona Teachout            146 Luray Ave NW             Grand Rapids, MI 49504−5941
14896034   Ranae and John Elekes            114 Rodeo Drive           Martinsburg, WV 25403
14896036   Rand Ibrahim         13917 Farr Dr           Sterling Heights, MI 48312
14896037   Randall Salem         148 Windsor Drive             Johnstown, PA 15904
14896040   Randi Minerva          116 Mohawk Drive              Greensburg, PA 15601
14896044   Randy Gisse         2161 Rolfe Rd           Mason, MI 48854
14896045   Randy Rickabaugh             1311 Frances St         Johnstown, PA 15904−3147
14896050   Raquel Rocha          2548 Julianne Dr           Saginaw, MI 48603
14896051   Rashanda McClain             19957 Danbury Lane            Harper Woods, MI 48225
14896074   Rebecca Noble          3287 Club Rd            Indian River, MI 49749
14896075   Rebecca Soles         592 State Route 981            Smithton, PA 15479
14896076   Rebecca Wludyka            37864 N Laurel Park Dr            Livonia, MI 48152
14896077   Rebecca Wojciechowski              6751 Ridge Plaza Dr Apt 217           North Ridgeville, OH 44039
14896079   Rebekah Stainbrook            1363 Corry Ave          Toledo, OH 43614
14896101   Reese P Schoenwether            502 Vernon Dr           Oswego, IL 60543
14896112   Refined Marketers, Inc           dba Fuel Management System             Fuel Management System          O−305 Lake
           Michigan Dr NW            Grand Rapids, MI 49534
14896114   Regina McKinney             PO Box 962           Twinsburg, OH 44087
14896139   Renae LaBine          7091 Southwood Drive             Jenison, MI 49428
14896141   Renata B Lobodzinski            1591 Quaker Ln           Prospect Heights, IL 60070
14896179   Rhonda Faklaris          1037 S Westmore Ave 105               Lommbard, IL 60148
14896180   Rhonda Oliver          1060 Buckingham St SW               Wyoming, MI 49509
14896190   Richard E Permuka            148 Hoke Road           Mount Pleasant, PA 15666
14896191   Richard Ehrlich         1667 Parvin Rd            Lancaster, PA 17601
14896192   Richard Gibney          2320 Birch Rd           York, PA 17408
14896193   Richard Hopkinson            715 Transverse Ave           Pittsburgh, PA 15210
14896195   Richard L Boring Jr           628 Blueberry Rd          Monroeville, PA 15146
14896194   Richard L and Michelle R Brown             Richard L Brown            4211 S MLK Blvd         Lansing, MI 48910
14896197   Richard Scott Rodesiler           1294 Chemung Forest Drive            Howell, MI 48843
14896198   Richard W Foster           9638 Cooper Rd           Johnstown, OH 43031
14896200   Richard Yuhouse           1285 Mt Pleasant Rd           Mt Pleasant, PA 15666
14896223   Richmond, MO            1330 SOUTH BIG BEND VLVD.                    RICHMOND HEIGHTS, MO 63117
14896224   Richmond, MO            205 Summit St.           Richmond, MO 64085
14896229   Rick Lopez        2736 Creekside Ct             Waterford, MI 48329
14896231   Ricky Aukerman            6744 Bratcher St.          Portage, MI 49024
14896296   Robert Ames         22 Moonstone Lane              Greensburg, PA 15601
14896298   Robert Beckemeyer             53438 Robinhood Dr           Shelby Township, MI 48315
14896299   Robert Bellman          951 Greenwood             Marysville, MI 48040
14896300   Robert Bogal         83 W. Tacoma            Clawson, MI 48017
14896301   Robert Borkowski            748 Fourth Street         Oakmont, PA 15139
14896302   Robert C. Kidwell           3832 Mount Olney Lane             Olney, MD 20832
14896305   Robert D. McQueen             1912 Swan Pointe Dr           Traverse City, MI 49686
14896306   Robert F Williams           Robert Williams          319 Ruth St         Portage, MI 49002
14896309   Robert Lusak         7243 Dunn Drive             Holland, OH 43528
14896310   Robert Schoonover            2956 Bailey         Lincoln Park, MI 48146
14896311   Robert Young          271 Pond Street           Hollidaysburg, PA 16648
14896330   Robin Handy          24B Lodewyck Ave              Mount Clemens, MI 48043
14896331   Robin Houston          1501 E. North St.           Hobart, IN 46342
14896332   Robin Wade         Robin Renee Wade               25101 Bowman Rd            Homeworth, OH 44634
14896360   Rochester City Hall           400 Sixth Street        Rochester, MI 48307
14896382   Rodney D Lewis           41450 E Archwood Dr Apt B223                Belleville, MI 48111
14896383   Rodrigo Castillo         19356 Northridge Dr Apt F             Northville, MI 48167
14896384   Rodrigo Castillo         19356 Northridge Dr, Aot F             Northville, MI 48167
14896400   Roger Miles        173 Irvin St.         PO Box 92            Irvona, PA 16656
14896401   Roger Richwine Jr.           1 Graffius Lane         Dillsburg, PA 17019
14896402   Roger Sanner         725 State Route 981            Smithton, PA 15479
14896430   Ronald Fugate         37877 Pebble Lake Trl             North Ridgeville, OH 44039
14896431   Ronald Johnson          1480 Breezeview Dr             York, PA 17404
14896432   Ronald Lint        1541 Hillcrest St          Washington, PA 15301
14896433   Ronald M. Sigal          369340 Medallion Court Apt 7105              Farmington Hills, MI 48331
14896434   Ronald M. Sigal          39340 Medallion Court Apt 7105              Farmington Hills, MI 48331
14896435   Ronda J Howard           Art Van Furniture           2680 Settlers Creek Court        Fennville, MI 49408
14896445   Rosa Guerrero         9001 S. Cicero Ave            Oak Lawn, IL 60453
14896460   Roseville City Attorney           Tim Tomlinson           29777 Gratiot Avenue         Roseville, MI 48066
14896498   Roy Hixson         14568 Park St           Livonia, MI 48154
14896499   Roy L. Pitts Jr.       15123 Terrace           Dolton, IL 60419
14896500   Roy M Weltz          308 Cherry Street           PO Box 29          Alverton, PA 15612
14896503   Royal Oak City Attorney            211 S Williams Street          Royal Oak, MI 48067
14896521   Rugs America Corporation             242 Route 110          Farmingdale, NY 11735
14896539   Russel Duane Kalb            98 Northbound Gratiot Ave, Unit 9            Mount Clemens, MI 48043
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20       Page 135 of 173
14896541   Russell May      Russ May           5329 Peacock Dr         Highland, MI 48356
14896542   Russell Smith     127 Jd Smith Rd          Smithton, PA 15479−1545
14896554   Rusty W Haworth       4427 Hubbard           Wayne, MI 48184
14896562   Ryan Defibaugh      765 Holland Drive           Martinsburg, WV 25403
14896564   Ryan Godin      25962 Rose St           Chesterfield, MI 48051
14896565   Ryan Johnson      2529 Valley View Drive            Allison Park, PA 15101
14896566   Ryan L. Parina     13009 Oak View Blvd             Garfield Heights, OH 44125
14896567   Ryan Milko      1010 Pheasant Lane           Export, PA 15632
14896575   S&R EVENT RENTAL              707 E. LEWISTON             FERNDALE, MI 48220
14896576   S. WALTER PACKAGING CORP.                 P.O. BOX 71225           PHILADELPHIA, PA 19176−6225
14896577   S.A.Y. DETROIT        29836 TELEGRAPH RD.                 SOUTHFIELD, MI 48034
14896578   SAAD, MICHAEL          9686 SAINT ANDREWS                  PERRYSBURG TWSP., OH 43551
14896579   SABRA, ZEINAB A          6510 THEISEN ST              DEARBORN, MI 48126
14896582   SACHSE CONSTRUCTION                 1528 WOODWARD AVENUE                  SUITE 600       DETROIT, MI
           48226
14896583   SACKETT, ANDREW T               2700 LAKESHORE DRIVE #402               SAINT JOSEPH, MI 49085
14896584   SAD, MARY B         541 CHESTERFIELD LANE                  NORTH AURORA, IL 60542
14896585   SADIK, CATHLEEN A             3048 ALBANY CT              TROY, MI 48083
14896586   SADIK, SAHARA          11621 WHITEHALL DR                 STERLING HEIGHTS, MI 48313
14896587   SADIKOFF, IRENE          2977 LENOX DR              TROY, MI 48098
14896588   SADRO, DANIEL J         4571 BAYLOR COURT                  SAGINAW, MI 48604
14896589   SAELER, KRISTIE L          9100 TIMBERWOOD LANE                   TINLEY PARK, IL 60477
14896590   SAENZ II, ABEL        3732 ROMA LANE                GRAND RAPIDS, MI 49525
14896591   SAFELITE FULFILLMENT INC.                P.O. BOX 633197           CINCINNATI, OH 45263−3197
14896593   SAGASH, RICHARD A              413 W MAHAN             HAZEL PARK, MI 48030
14896594   SAGE SOFTWARE INC.              14855 COLLECTION CENTER DRIVE                  CHICAGO, IL 60693
14896595   SAGEBROOK HOME              6259 BANDINI BLVD               COMMERCE, CA 90040
14896596   SAGER, MICHELLE           705 CRICKLEWOOD ST SW                   WYOMING, MI 49509
14896597   SAGGEZZA         200 WEST MADISON SUITE 1800                    CHICAGO, IL 60606−3499
14896600   SAGIN, MICHAEL J          23712 PANAMA AVE                 WARREN, MI 48091
14896601   SAGINAW CHARTER TOWNSHIP                   P.O. BOX 6400           SAGINAW, MI 48608
14896603   SAHAGUN, EDMUNDO                5845 S RICHMOND ST               CHICAGO, IL 60629
14896604   SAID, ALAA Y        40782 LENOX PARK DR                  NOVI, MI 48377
14896605   SAID, MADEHA          6432 W 151 ST            OAK FOREST, IL 60452
14896606   SAID, RAYYAN          2655 E MAPLE RD APT5                BIRMINGHAM, MI 48009
14896607   SAINI, VISHAL        1906 STEEPLECHASE RD                  CANTON, MI 48188
14896609   SAINTONGE, CRAIG T             25032 ORCHARD ST              TAYLOR, MI 48180
14896610   SALAMA, FADE F          8243 TANBARK DR                TINLEY PARK, IL 60477
14896611   SALAMA, WESAM F             5840 S KILDARE AVE               CHICAGO, IL 60629
14896612   SALAMA, ZEYAD           11139 RAVENGATE COURT                    ORLAND PARK, IL 60467
14896613   SALAMAH, IBRAHIM J              8027 MARION DRIVE               APT 3E       JUSTICE, IL 60458
14896614   SALAME, NICOLE M             19645 OPAL           CLINTON TOWNSHIP, MI 48035
14896615   SALARIO, MARY L           17617 CRILLON              CLINTON TWP, MI 48038
14896616   SALAS, CARLOS A           5901 COIT AVE NE              GRAND RAPIDS, MI 49525
14896617   SALAYSAY, RAMON              48919 FOREST DR              SHELBY TWP, MI 48317
14896618   SALAZAR, ROBERT            701 N JOHNSON ST               BAY CITY, MI 48708
14896619   SALCIDO, CARLOS           785 RIVERBANK               LINCOLN PARK, MI 48146
14896620   SALEEM, KASHIF          336 ORLAND RD               BRONSON, MI 49028
14896621   SALEH, MOHAMMED               27218 W PLEASANT RIDGE ST                 DEARBORN HEIGHTS, MI 48127
14896622   SALEM, YOUSEF          1340 BURKE LANE                SOUTH ELGIN, IL 60177
14896623   SALESFORCE.COM INC.               P.O. BOX 203141           DALLAS, TX 75320−3141
14896624   SALIM, FAZAL         2974 WALBRIDGE RD.                 ROCHESTER HILLS, MI 48307
14896625   SALINAS, RICARDO            27512 MILLCREEK DR                BROWNSTOWN, MI 48183
14896626   SALISBURY, NICHOLAS C               11034 HILLCREST             LIVONIA, MI 48150
14896627   SALISBURY, WILLIAM H               3656 22ND STREET             WYANDOTTE, MI 48192
14896628   SALOUMI, SHDRAK             32385 RYAN            WARREN, MI 48092
14896629   SALSBURY INDUSTRIES               1010 EAST 62ND STREET               LOS ANGELES, CA 90001−1598
14896630   SALVADORI, MATTHEW L                 1527 SOUTH MAPLE RD               ANN ARBOR, MI 48103
14896631   SALVATORE, PATRICIA I              56141 CHESAPEAKE TRAIL                SHELBY TWP, MI 48316
14896632   SALVATORI, THOMAS C               335 W PARK AVE             UNIT 2        ADDISON, IL 60101
14896633   SAM MOORE          PO BOX 404535             ATLANTA, GA 30384
14896634   SAMA, TASNIMA Z           8317 FORD AVE               WARREN, MI 48089
14896635   SAMALEX TRUST           94 SOUTH 13TH STREET                  PITTSBURGH, PA 15203
14896636   SAMANO, ANNA           17545 RAY ST.             RIVERVIEW, MI 48193
14896637   SAMPEY, MELISSA            7921 MILLWOOD DR.                WESTLAND, MI 48185
14896638   SAMPLE, ROBERT E            20234 WESTPHALIA                DETROIT, MI 48205
14896639   SAMRA, AHMAD R            26520 RICHARDSON                 DEARBORN HEIGHTS, MI 48127
14896640   SAMS CLUB         PO BOX 530930             ATLANTA, GA 30353−0930
14896641   SAMSEN HOME FURNISHINGS, INC.                  905 SHEARWOOD DRIVE               PERRYSBURG, OH 43551
14896642   SAMSON INTERNATIONAL ENT.                  115 SOUTH HAMILTON ST.               HIGH POINT, NC 27260
14896643   SAMUEL & SONS           C/O TENNANT & ASSOC.                  1700 STUTZ DRIVE #61         TROY, MI
           48084
14896644   SAMUEL LAWRENCE FURNITURE(HMI)                      C/O HOME MERIDIAN             CLIENT
           ID#500012       ATLANTA, GA 30374−3807
14896646   SANBORN, PAUL W            1278 NORTH MORRISH RD                  FLINT, MI 48532
14896647   SANCHEZ, AILEEN           4500 S ROCKWELL AVE                  CHICAGO, IL 60632
14896648   SANCHEZ, CECILIA A             1612 CLINTON AVE              KALAMAZOO, MI 49001
14896649   SANCHEZ, CRISTIAN J             45 CHANDLER LANE                HOFFMAN ESTATES, IL 60169
                 Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 136 of 173
14896650   SANCHEZ, SELENA D            3750 W MARQUETTE RD               CHICAGO, IL 60629
14896651   SANCHEZ−CASTILLO, JESSICA               3205 JEFFERSON AVE SE           WYOMING, MI 49548
14896652   SANDERS, BETTIE          697 S. SUNSET VIEW            DRIVE        AKRON, OH 44320
14896653   SANDERS, BRUCE A           3411 MCKINNIE ST            FORT WAYNE, IN 46806
14896654   SANDERS, DARWIN L            865 MACARTHUR DR              CHICAGO HEIGHTS, IL 60411
14896655   SANDERS, DERRICK            1929 E CENTRE AVE            PORTAGE, MI 49002
14896656   SANDERS, JEFFERY C           32885 SAND PIPER DR            ROMULUS, MI 48174
14896657   SANDERS, KENVONTE              24903 RAVEN          EASTPOINTE, MI 48021
14896658   SANDERS, STEVEN           2090 CHARLES ST APT D             COLUMBUS, OH 43209
14896659   SANDERS, TYLER S          4087 JEFFERSON ST            BURTON, MI 48509
14896660   SANDERS, WILL         10869 PEERLESS            DETROIT, MI 48224
14896661   SANDERSON, MICHAEL J              2021 SOUTH 2ND ST           FAYETTEVILLE, IL 62258
14896662   SANDOR DEVELOPMENT COMPANY                    10689 N. PENNSYLVANIA ST, STE 100          INDIANAPOLIS,
           IN 46280
14896667   SANDS, ADREAN D           4858 THREE MILE DR             DETROIT, MI 48224
14896668   SANDS, ANTHONY W             3569 DAVENPORT RD              METAMORA, MI 48455
14896669   SANDY KRAUSE           60001 SCHOENHERR              WASHINGTON, MI 48094
14896670   SANGHVI, MONIK S           5527 SHORE DRIVE            ORCHARD LAKE, MI 48324
14896671   SANNER, DEVON           610 HILL STREET           NEW SALEM−BUFFINGTON, PA 15468
14896672   SANSING, DAVID M           5827 BRYAN RD           OREGON, OH 43616
14896673   SANSONETTI, JASMIN            107 PAGANO DRIVE             NEW STANTON, PA 15672
14896674   SANTA MARIA, ELLEN E             280 JOHN M AVE           CLAWSON, MI 48017
14896675   SANTANA, DAVID           5109 LINDA ST.          WARREN, MI 48092
14896676   SANTI, CHRISTOPHER            207 BROOKHILL RD            LIBERTYVILLE, IL 60048
14896677   SANTILLI, ANTHONY            20834 GASLIGHT           CLINTON TWP, MI 48036
14896678   SANTUCCI, DENNIS B           187 W JACKSON ST            ELMHURST, IL 60126−4638
14896679   SAPE, PAMELA A          53236 PINERIDGE DRIVE             CHESTERFIELD, MI 48051
14896680   SAPERSTEIN, RODNEY A              27636 DOREEN          FARMINGTON HILLS, MI 48336
14896681   SAPIEN, PATRICIA         4931 W 87TH STREET #1NE              OAK LAWN, IL 60453
14896682   SAPUTO, JOHN J        5846 UPLAND DR. APT. 203              CLARKSTON, MI 48346
14896683   SAQIB, SAIMA       107 HORATIO             BUFFALO GROVE, IL 60089
14896688   SARAHS CUSTOM SEWING & DESIGN                  6120 LIGHTFOOT RD           HARBOR SPRINGS, MI
           49740
14896689   SARGENT, WILLIAM J            9537 S RACINE AVE APT2 W             CHICAGO, IL 60643
14896690   SARICOS, KOSMAS M            10110 ARIZONA ST.           CROWN POINT, IN 46307
14896691   SARKER, MMA BAHER              11363 MCDOUGALL ST              HAMTRAMICK, MI 48212
14896692   SARKIS, ONELA         33819 RICHARD O DR             STERLING HEIGHTS, MI 48310
14896693   SARNIAK, CHERYL           661 CATALPA STREET              NEW KENSINGTON, PA 15068
14896694   SARNOFF & BACCASH              TWO NORTH LASALLE ST.               SUITE 1000      CHICAGO, IL 60602
14896695   SARREID LTD        3905 AIRPORT DR NW              WILSON, NC 27896
14896696   SARTIN, BRITTANY A           2419 S GOEBBERT RD UNIT 109              ARLINGTON HEIGHTS, IL 60005
14896697   SASSAN, ANTHONY S            10340 RIDGELAND AVE              CHICAGO RIDGE, IL 60415
14896698   SASSER, NATHANIEL            8301 HUDSON AVE            WARREN, MI 48089
14896699   SASSO, PHILLIP       4545 CRAFTSBURY CIRCLE                 FORT WAYNE, IN 46818
14896700   SATYA CHETAN KAMMANE NADIMINTI                    3913 RADCLIFF DR.          CANTON, MI 48188
14896701   SAUCEDA, MARINA R             7736 LANE         DETROIT, MI 48209
14896705   SAUDER WOODWORKING INC                  PO BOX 633834         CINCINNATI, OH 45263 3834
14896706   SAULT−CHEBOYGAN MEDIA GROUP                    308 N. MAIN STREET          CHEBOYGAN, MI 49721
14896707   SAUNDERS, DYLAN A             3356 WEST MOTT AVE             FLINT, MI 48504
14896708   SAVAGE, MIRANDA F            405 EAST LAKE SHORE DRIVE               TOWER LAKES, IL 60010
14896709   SAVE ON       1000 W MAPLE             SUITE 200        TROY, MI 48084
14896710   SAWDY, DAVE         33463 ROYAL PARK DR W                FRASER, MI 48026
14896711   SAWLE, JACOB         915 HELENA AVE             JACKSON, MI 49203
14896712   SAWLE, JENNIFER M           915 HELENA AVE            JACKSON, MI 49203
14896713   SAWNSET, LALSANG L              171 LINCOLNWOOD DR              BATTLE CREEK, MI 49015
14896714   SAWOSCINSKI, CAMERON J               27423 HOOVER           WARREN, MI 48093
14896715   SAWYER, MICHAEL            8951 WALLINGS RD.            NORTH ROYALTON, OH 44133
14896716   SAXTON, BARBARA J            11385 GREENWICH DR.NE               SPARTA, MI 49345
14896717   SBARBATI, LOUIS M           738 BROADWAY             WASHINGTON COURT HOUSE, OH 43160
14896718   SBEITY, SADEK        1933 W FRANKLIN DRIVE                CANTON, MI 48187
14896719   SBI FINISHING       1108 COMMERCIAL STREET                 ATHENS, TX 75751
14896720   SBROCCHI, ANTHONY M               3024 ELMVIEW DR           TOLEDO, OH 43613
14896721   SBV − HOLLAND LLC            100 N POND DR. STE F           P. O. BOX 838       WALLED LAKE, MI
           48390
14896722   SCANCOM INTERNATIONAL ALS                  GI BANEGAARDSPLADS 10              4220
           KORSOT        DENMARK
14896723   SCARDINA, LAURA           420 LEXINGTON DR.             GREENSBURG, PA 15601
14896724   SCARPINO, JOSEPH          8465 FROMES AVE. N.E.             CANTON, OH 44721
14896725   SCBWA        1201 WEST BRANCH ROAD                STATE COLLEGE, PA 16801
14896726   SCF RC FUNDING III, LLC           47 HULFISH ST., SUITE 210          PRICETON, NJ 08542
14896730   SCF RC FUNDING III, LLC           47 HULFISH ST., SUITE 210          PRICETON, NJ 08542
14896727   SCF RC FUNDING III, LLC           47 HULFISH ST., SUITE 210          PRINCETON, NJ 08542
14896731   SCF RC FUNDING III, LLC           47 HULFISH ST., SUITE 210          PRINCETON, NJ 08542
14896728   SCF RC FUNDING III, LLC           ATTN REED SMITH LLP             1901 AVENUE OF THE STARS, SUITE
           700      LOS ANGELES, CA 90067
14896729   SCF RC FUNDING III, LLC           C/O REED SMITH LLP            1901 AVENUE OF THE STARS, SUITE
           700      LOS ANGELES, CA 90067
14896732   SCHACHERMEYER, MICHAEL W                  45717 HEATHWOODE LANE              MACOMB, MI 48044
                 Case 20-10553-CSS           Doc 290-1       Filed 04/17/20      Page 137 of 173
14896733   SCHAEFER, JENNIFER          301 TOWER RD.           WHITE LAKE, MI 48386
14896734   SCHAFBUCH, DIANE M            9695 BAYVIEW DR APT118             YPSILANTI, MI 48197
14896735   SCHAFER, JOSEPH        38W256 GLENWOOD DRIVE                 BATAVIA, IL 60510
14896736   SCHAFFNER, ZACHARY T             1433 19TH STREET          WYANDOTTE, MI 48192
14896737   SCHALLER, JOHN       622 BOWMAN              EAST ALTON, IL 62024
14896738   SCHARDAN, FRED W           213 EAST MAIN STREET, APT 3             ALHAMBRA, IL 62001−0034
14896739   SCHARFS SERV. & FUEL OIL INC.            6650 E TEN MILE ROAD           CENTER LINE, MI 48015
14896740   SCHATZBERG, NEAL          1696 STURDEVANT RD              KIMBALL TWP, MI 48074
14896742   SCHECK, MICHAEL W           3222 RANDOM ROAD              KALAMAZOO, MI 49004
14896743   SCHEHL, JEAN      5143 E STATE ST            HERMITAGE, PA 16148
14896744   SCHEID, STEPHIE      3826 RUGBY DRIVE              TOLEDO, OH 43614
14896745   SCHENCK, NATALIE          401 CUMBERLAND RD, APT 204               HOWELL, MI 48843
14896746   SCHERER, ROBERT J         14178 SHADY SHORE DR              CLIMAX, MI 49034
14896747   SCHERZ, EMILY C       6655 JACKSON RD UNIT 224              ANN ARBOR, MI 48103
14896748   SCHERZ, LUCY C       6655 JACKSON ROAD UNIT 224                ANN ARBOR, MI 48103
14896749   SCHEUER, RANDY         1903 HARTFORD LN.             HOLLAND, OH 43528
14896750   SCHIAFFINO, JACOB         732 S. WALNUT ST.           ORRVILLE, OH 44667
14896751   SCHIMM, CURTIS R        42415 ADDISON            CANTON, MI 48187
14896752   SCHIMMELE, GEOFFREY             23545 PADDOCK DRIVE             FARMINGTON HILLS, MI 48336
14896753   SCHINDLER ELEVATOR CORPORATION                  POST OFFICE BOX 93050         CHICAGO, IL
           60673−3050
14896754   SCHLAK, CAITLYNN N           11475 AUGUST LAANE             FREELAND, MI 48623
14896755   SCHLAK, TIMOTHY L          115 WESTERVELT            SAGINAW, MI 48604
14896756   SCHLANHART, SCOTT T            10027 COTSWALD DR            GRAND BLANC, MI 48439
14896757   SCHLOSSBERG, PATRYCE M              450 RAINTREE COURT R2             GLEN ELLYN, IL 60137
14896758   SCHMA, KAREN M         726 GARLAND CIRCLE               APT B        KALAMAZOO, MI 49008
14896759   SCHMIDT, DANIEL V         10169 MEADOWGATE DR                SPARTA, MI 49345
14896760   SCHMIDT, PETER       1101 FAIRVIEW AVENUE                LAKE FOREST, IL 60045
14896761   SCHMIDT, TIMOTHY          814 BOHANNON CIRCLE              OSWEGO, IL 60543
14896762   SCHMIDTKE, JUSTIN M           10177 HALEY LANE #204            WHITMORE LAKE, MI 48189
14896763   SCHMITT, ETHAN        811 MAJESTIC DRIVE             ALGONQUIN, IL 60102
14896764   SCHMITT, JANNIK L        13054 HAVERHILL DR              PLYMOUTH, MI 48170
14896765   SCHMITZ, KATHY        237 E CHERRY ST            MASON, MI 48854
14896766   SCHMOOKLER, PETER J            2372 SOUTH GOEBBERTS APT 1057             ARLINGTON HEIGHTS, IL
           60005
14896767   SCHNADIG/CARACOLE             DEPT. 3618        PO BOX 123618          DALLAS, TX 75312−3618
14896768   SCHNEIDER NATIONAL,INC.             PO BOX 775413         CHICAGO, IL 60677−5413
14896769   SCHNEIDER, JACOB T          115 PRIMROSE LN           FAIRVIEW HEIGHTS, IL 62208
14896770   SCHOENWETHER, MICHAEL S               11608 BLUERIDGE ST           SCHOOLCRAFT, MI 49087
14896771   SCHOENWETHER, REESE             502 VERNON DR           OSWEGO, IL 60543
14896772   SCHOENWETHER, REESE J             11608 BLUE RIDGE DR           SCHOOLCRAFT, MI 49087
14896773   SCHOLAR−WILLIAMS, SHARLEMAR L                 823 BEAUMONT DR APT202            NAPERVILLE, IL
           60549
14896774   SCHOLLENBERGER, CHRIS              41305 STONE HAVEN           NORTHVILLE, MI 48168
14896775   SCHOLLENBERGER, CHRISTIAN               1091 ACADEMY DR.            ROCHESTER HILLS, MI 48307
14896776   SCHOMER, LUCIANA           2101 WILLOW BROOKE DR               WOODSTOCK, IL 60098
14896777   SCHONEK, JULIA       35 W. LEWIS AVE.            MILAN, MI 48160
14896778   SCHOOF, JORDYN A         138 ROBERTSON ST             MARINE CITY, MI 48039
14896779   SCHOONOVER, LYNN            3837 DOLPHAINE LANE             FLINT, MI 48506
14896780   SCHOONOVER, ROBERT             2956 BAILEY         LINCOLN PARK, MI 48146
14896781   SCHORNACK, THERESA             28423 LOS OLAS DRIVE            WARREN, MI 48093
14896782   SCHORSCH, LAURA          61 SCOTT LOOP            HIGHLAND PARK, IL 60035
14896783   SCHOTTHOEFER, BRANDON               15226 THOMAS AVE            ALLEN PARK, MI 48101
14896784   SCHRADER, RACHAEL            2508 S BIRCHWOOD AVE              MCHENRY, IL 60051
14896785   SCHREINER, MARY−KATHLEEN                443 ONEIDA STREET           PITTSBURGH, PA 15211
14896786   SCHROEDER, SHERYL            1835 WIXOM TRAIL           MILFORD, MI 48381
14896787   SCHUETZE, WILLIAM           3315 AARON LANE            TRAVERSE CITY, MI 49685
14896788   SCHUHMACHER, ALEXANDER F                4070 CAMBRIA DR. APT 15           BAY CITY, MI 48706
14896789   SCHUHOLZ, MISTY         49665 MICHELLE ANN DRIVE                CHESTERFIELD, MI 48051
14896790   SCHULD JR., ROBERT L          6455 SCOTCH PINE DRIVE             TINLEY PARK, IL 60477
14896791   SCHULER, BENJAMIN           137 COURT STREET            CHARDON, OH 44024
14896792   SCHULER, CHRISTINA           211 S OAK ST         TRAVERSE CITY, MI 49684
14896793   SCHULTZ, AUSTIN        1 DEBORAH DRIVERD               ST. PETERS, MO 63376
14896794   SCHULTZ, CHERYL A          15147 MASONIC           WARREN, MI 48088
14896795   SCHULTZ, JOHN      75 KRISTIN CT #226             SCHAUMBURG, IL 60195
14896796   SCHULTZ, KATHI L        612 TEAL LANE            TRAVERSE CITY, MI 49686
14896797   SCHULTZ, KEVIN       15147 MASONIC BLVD               WARREN, MI 48088
14896798   SCHULTZ, LAURA        7116 MULLIGAN CT              FOX LAKE, IL 60020
14896799   SCHULTZ, MATTHEW E            43245 CARLYLE PLACE DR              APT 523C      CLINTON TOWNSHIP, MI
           48038
14896800   SCHULTZ, RYAN M         1162 HEIGHTS RD            LAKE ORION, MI 48362
14896801   SCHULTZ, SARAH        7316 GRANDVIEW CT              CARPENTERSVILLE, IL 60110
14896802   SCHULTZ, SEAN       18676 BRADY             REDFORD, MI 48240
14896803   SCHULZ, CHRISTOPHER W             2925 MERSEY LANE            LANSING, MI 48911
14896804   SCHUMAN, BRIAN         1890 NATCHEZ TRACE              ELGIN, IL 60123
14896805   SCHURIG, ETHAN F        548 COSMOPOLITAN              MARSHALL, MI 49068
14896806   SCHURIG, TODD J       548 COSMOPOLITAN               MARSHALL, MI 49068
14896807   SCHUSTER, KRISTA         747 GRAND ST. B−9           ALLEGAN, MI 49010
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 138 of 173
14896808   SCHUTTE, TYLER J           511 WILLIAMSBURGH RD                  GLEN ELLYN, IL 60137
14896809   SCHWAGER, LUCAS W                1726 WAGERVILLE RD              GLADWIN, MI 48624
14896810   SCHWARTZ, DAVID M               13219 TONABEE DR             STERLING HEIGHTS, MI 48313
14896811   SCHWARTZ, SHAUNA               26824 WEMBLEY CT.              FARMINGTON HILLS, MI 48331
14896812   SCHWARTZENBERGER, ZACH J                   3045 RESIDENCE DRIVE            TOLEDO, OH 43606
14896813   SCHWERIN, ALICIA M              901 MCKINLEY            BAY CITY, MI 4870I
14896814   SCHWIDERSON, SARAH M                 4040 ALLEGAN DAM RD               ALLEGAN, MI 49010
14896815   SCIANNI, MICHAEL A             15720 LAKE HILLS CT UNIT 1N              ORLAND PARK, IL 60462
14896816   SCIORTINO, CARLA            10718 MAYFIELD LANE                HUNTLEY, IL 60142
14896817   SCITURRO, JOSEPH            18608 BITTERSWEET RD               FRASER, MI 48026
14896818   SCORNAVACCO, ANTHONY M                   3930 45TH ST          KENOSHA, WI 53144
14896820   SCOTT MACFARLAND                4080 KUEBLER ROAD               ALANSON, MI 49706
14896828   SCOTT WILLIAMS           WARREN, MI 48093
14896829   SCOTT, ANTONIO D            19270 RYAN ROAD              DETROIT, MI 48234
14896830   SCOTT, BILL J       27769 LASSLETT              ROSEVILLE, MI 48066
14896831   SCOTT, BRYAN         741 MOORE              DAVISON, MI 48423
14896832   SCOTT, CHENEQUA R              4667 SOMERSET            DETROIT, MI 48224
14896833   SCOTT, CHRISTOPHER D               15186 SUMNER           REDFORD TOWNSHIP, MI 48239
14896834   SCOTT, JULIUS A         2936 REYNOLDS ST               MUSKEGON, MI 49444
14896835   SCOTT, LAKEISHA           2443 CLEMENTS              DETROIT, MI 48238
14896836   SCOTT, LASHON          22200 W 11 MILE RD, UNIT 3264                SOUTHFIELD, MI 48037
14896837   SCOTT, MARK A          14830 GLENBEIGH LN                CEMENT CITY, MI 49233
14896838   SCOTT, MATTHEW E              6988 MCKEAN, LOT 107              YPSILANTI, MI 48197
14896839   SCOTT, MICHAEL           935 RIDGEWOOD DRIVE #8                 FORT WAYNE, IN 46805
14896840   SCOTT, PAMELA A            16386 CLARKSON DR               FRASER, MI 48026
14896841   SCOTT, SHARON A            1225 HICKORY HILL DRIVE                ROCHESTER HILLS, MI 48309
14896842   SCOTT, TAKYRA          296 E 13 MILE RD             MADISON HEIGHTS, MI 48071
14896843   SCOTT, TATIANA          19795 TRACEY              DETROIT, MI 48235
14896844   SCREEN WORKS INC.              26600 HEYN DRIVE             NOVI, MI 48374
14896845   SCRIPTURE, SAM J          621 JENNINGS LANE               BATTLE CREEK, MI 49015
14896846   SCROGGINS, WILLIAM H               6662 CHELSEA           LAMBERTVILLE, MI 48144
14896847   SCRUGGS, REGINALD V               393 S LAKE ST          GRAYSLAKE, IL 60030
14896848   SCUDDER, ANGELA M               821 S ELM ST          JACKSON, MI 49203
14896849   SCULLY, JENCIE L          24200 30 MILE RD            RAY, MI 48096
14896850   SCURTO, VINCENT            11963 CAROL AVE              WARREN, MI 48093
14896851   SEACH, IAN M        34750 RHONSWOOD STREET                    FARMINGTON HILLS, MI 48335
14896852   SEALY MATTRESS COMPANY                   PO BOX 932621           ATLANTA, GA 31193−2621
14896855   SEARCY, CHARLES G              19693 LOCHMOOR             HARPER WOODS, MI 48225
14896856   SEARCY, KIRA A         330 N SAGINAW               PONTIAC, MI 48342
14896857   SEARS HOLDINGS MANAGEMENT CORP                       MALORY BURNS − LAW DEPARTMENT                3333
           BEVERLY RD. B6−3368             HOFFMAN ESTATES, IL 60173
14896858   SEARS, JEFFREY A          6500 14 MILE RD             WARREN, MI 48092
14896859   SEAYS, QUINTEN          37471 LADUE ST              CLINTON TOWNSHIP, MI 48036
14896860   SEBERT LANDSCAPING                P.O. BOX 71146         CHICAGO, IL 60694
14896861   SEBLINI, ALI M       7349 MANOR ST               DEARBORN, MI 48126
14896862   SEBRIGHT PRODUCTS INC.                P.O. BOX 296         127 N. WATER STREET          HOPKINS, MI
           49328
14896863   SEBRIGHT, MARK A             501 CHARLOTTE NW               GRAND RAPIDS, MI 49504
14896864   SECHLER, GREG R           31529 REID DRIVE             WARREN, MI 48092
14896865   SECOND STORY INTERIORS                 900 ORCHARD           FERNDALE, MI 48220
14896866   SECREST WARDLE             ATTN DERK W. BECKERLEG EXECUTIVE PARTNER                        MUNICIPAL
           PRACTICE GROUP            2600 TROY CENTER DRIVE                 PO BOX 5025       TROY, MI 48007−5025
14896867   SECURITAS SECURITY SERV. INC.                12672 COLLECTIONS CENTER DR.               CHICAGO, IL
           60693
14896868   SEDER, ANTHONY A             20337 CEDAR ST            SAINT CLAIR SHORES, MI 48081
14896869   SEFCIK, LISA       3305 FREMONT AVE                YOUNGSTOWN, OH 44511
14896870   SEFIANE, SARAH          26200 FORD RD APT 286               DEARBORN HEIGHTS, MI 48127
14896871   SEGAL, DAVID L         22954 ST. JOAN             SAINT CLAIR SHORES, MI 48080
14896872   SEGAL, JOHN B        556 LYNNE AVE               YPSILANTI, MI 48198
14896873   SEGARS III, TOMMY            8809 ROYAL GRAND               REDFORD, MI 48239
14896874   SEGARS, JANEL         7750 THIRD ST #104              DETROIT, MI 48202
14896875   SEGRA        1200 Greenbrier St.         Charleston, WV 25311
14896876   SEIBLY, HAILEY         700 MCKIM AVE.              LANSING, MI 48910
14896877   SEIFERT, SCOTT A          1125 S. GENEVA DR              DEWITT, MI 48820
14896878   SEIFNER, ESTER M           3479 BURBANK DR              ANN ARBOR, MI 48105
14896879   SELAVKO, KEVIN           224 INSURANCE ST.              BEAVER, PA 15009
14896880   SELBY, DOREEN M            4205 DARTMOOR LN               JACKSON, MI 49203
14896881   SELEY, MAGGIE E          1887 SOMERSET DR. APT 3A                 GLENDALE HEIGHTS, IL 60139
14896882   SELIK, JEFF       6817 WOODCREST               TROY, MI 48098
14896883   SELIK, JEFFREY        6817 WOODCREST DR.                 TROY, MI 48098
14896884   SELLERS, PATRICK H             200 BELLEWOOD DR              FLUSHING, MI 48433
14896885   SELLEY, CAMILLE           18150 ONYX ST.             SOUTHFIELD, MI 48075
14896886   SELTZ, CARA L        8797 COLOGNE DR                STERLING HEIGHTS, MI 48314
14896887   SEMBORSKI, BRIAN D              21143 SEMINOLE ST            SOUTHFIELD, MI 48033
14896888   SEMBORSKI, DAVID L              22101 POINCIANA ST             SOUTHFIELD, MI 48033
14896890   SEMCO ENERGY GAS COMPANY                    1411 Third Street, Suite A     Port Huron, MI 48060
14896889   SEMCO ENERGY GAS COMPANY                    PO BOX 740812           CINCINNATI, OH 45274−0812
14896891   SENECAL, ERIK A          2706 PACKARD #N               ANN ARBOR, MI 48108
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 139 of 173
14896892   SENGSTOCK, PAMELA J            7598 COLONY DR           CLAY TWP, MI 48001
14896893   SENIC, JERAMIAH        2522 CROMWELL STREET               GRAPEVILLE, PA 15634
14896894   SENSAT, DARREN J        17820 BRINSON ST.S            RIVERVIEW, MI 48193
14896895   SENSOURCE       3890 OAKWOOD AVE.               YOUNGSTOWN, OH 44515−3033
14896896   SENTINEL TECHNOLOGIES INC.             P.O. BOX 85080         CHICAGO, IL 60680−0851
14896897   SERRANO, JUAQUIN          345 THORNWOOD WAY UNIT D                 SOUTH ELGIN, IL 60177
14896898   SERTA RESTOKRAFT MATTRESS CO.                38025 JAYKAY DRIVE           ROMULUS, MI 48174
14896900   SERVANT, CASSIDY B           44930 TRAILS CT         CANTON, MI 48187
14896901   SERVECO NORTH AMERICA              19 SMILEY INGRAM ROAD SE              CARTERSVILLE, GA 30121
14896902   SERVICE BY AIR INC.         PO BOX 844722         DALLAS, TX 75284−4722
14896903   SESHADRI, VIJAYARAGHAVAN               8155 KNOX AVE           SKOKIE, IL 60076
14896905   SET & PROPS KING LLC.          2392 ROYAL AVE.          BERKLEY, MI 48072
14896906   SETLER, GARY       2863 NARROWS ROAD               PERRY, OH 44081
14896907   SETON IDENTIFICATION PRODUCTS               P.O. BOX 95904        CHICAGO, IL 60694−5904
14896908   SEUFERT, IAN K       2359 KANE LANE            BATAVIA, IL 60520
14896909   SEWELL, ANDRE         12027 STRASBURG            DETROIT, MI 48205
14896910   SEWELL, ANGELA J         20931 E GLEN HAVEN CIRCLE               NORTHVILLE, MI 48167
14896911   SEWELL, DEMOND A           3730 LAPEER RD LOT 19            PORT HURON, MI 48060
14896912   SEXTON FURNITURE MFG              PO BOX 577        2735 COUNTY LINE ROAD            BEAN STATION, TN
           37708
14896913   SEXTON, CHRISTOPHER M             14375 FLANDERS ST           SOUTHGATE, MI 48195
14896914   SEXTON, RYAN        637 E. ROBERT AVE.            HAZEL PARK, MI 48030
14896915   SEYBERT, HOLLY LANE            234 SHAFER ROAD            MOON TOWNSHIP, PA 15108
14896916   SHABANI, JOHNNY S          203 EASTON DR           GILBERTS, IL 60136
14896917   SHAFER, ROBERT E         17120 MAYFIELD            ROSEVILLE, MI 48066
14896918   SHAFLEY, DAWN M          317 BATES          JACKSON, MI 49202
14896919   SHAFRAN, DIANE F        821 BLUE MOUND DR              CRYSTAL LAKE, IL 60014
14896920   SHAH, HARDIK R        22854 SHAGBARK DRIVE               BEVERLY HILLS, MI 48025
14896921   SHAH, RAJESH M        40217 KRAFT DR           STERLING HEIGHTS, MI 48310
14896922   SHAHID, SONIA       19405 ROCK STREET             ROSEVILLE, MI 48066
14896923   SHAHID, ZAINAB        27056 PINEWOOD DR, APT 103              WIXOM, MI 48393
14896924   SHAKESPEARE, MICHAEL D             9410 MARGUERITE DR             APT 1      PLYMOUTH, MI 48170
14896925   SHAMILY, JERMANE          26450 CROCKER BLVD APT # 613               HARRISON TOWNSHIP, MI
           48045
14896926   SHAMP, COREY        23650 DENTON ST APT 104             CHARTER TOWNSHIP OF CLINTON, MI
           48036
14896927   SHAMROCK, KEVIN          339 BRONCO WAY             LANSING, MI 48917
14896930   SHANKEL, DANIEL G          1909 HARRIS          SAGINAW, MI 48601
14896933   SHANNON, DURON          97 INCHES ST          MOUNT CLEMENS, MI 48043
14896934   SHANNON, MICHAEL           502 E LIBERTY ST          YOUNGSTOWN, OH 44505
14896936   SHARETTE, VANCE P          2931 SEYMOUR LAKE RD UNIT 5               OXFORD, MI 48371
14896939   SHARON KORY INTERIORS INC.             1066 COMMERCE ST.            BIRMINGHAM, MI 48009
14896945   SHARP, MATTHEW C           434 JOLIET ROAD          PEOTONE, IL 60468
14896946   SHARROW, DONN C          50030 PENNBROOK COURT                SHELBY TOWNSHIP, MI 48315
14896947   SHATTUCK, DANIEL          2301 LORRAINA LN.            HARTLAND, MI 48353
14896948   SHAW INDUSTRIES INC           PO BOX 3305         BOSTON, MA 02241−3305
14896949   SHAW, ANNIE       16565 FERGUSON ST.             DETROIT, MI 48235
14896950   SHAW, BRIAN R       7204 E GRAND RIVER LOT 23              PORTLAND, MI 48875
14896951   SHAW, CALEY A        25951 W KELLY CT            PLAINFIELD, IL 60585−7500
14896952   SHAW, CRAIG I      21300 DARTMOUTH               SOUTHFIELD, MI 48076−5633
14896953   SHAW, DOUGLAS S         9526 TIMBER WHEEL COURT                 FORT WAYNE, IN 46835
14896954   SHAW, KERRY E        40943 MCNAMARA DR               CLINTON TWP, MI 48038
14896955   SHAW, WHITNEY A         818 E SIXTH ST          FLINT, MI 48503
14896956   SHAW, YASMIN        17745 JULIANA AVE             EASTPOINTE, MI 48021
14896957   SHAWLEY, DUSTIN         690 SUSAN DR           IRWIN, PA 15642
14896958   SHAWLEY, KATHRYN             605 WATERFALL DRIVE             JOHNSTOWN, PA 15906
14896964   SHEA, JOHN      1213 WOODCREST CIR.              BLOOMFIELD HILLS, MI 48304
14896965   SHEALY, CHRISTOPHER J            183 NORTH WALNUT STREET              MOUNT CLEMENS, MI 48043
14896966   SHEALY, DEVONTE L           24567 MARIGOLD           WARREN, MI 48089
14896967   SHEARER, DOUGLAS J           781 GLOBE         WATERFORD, MI 48328
14896968   SHECKLER, KRISTEN          3617 STRATTON LANE             HOWELL, MI 48843
14896969   SHEELEY, ASHLEY M           20522 WOODMONT             HARPER WOODS, MI 48225
14896970   SHEFFIELD, AUDREY          3461 OAK BEACH AVE.             WATERFORD, MI 48329
14896971   SHEHATA, MINA M         17978 CANVASBACK DR               CLINTON TOWNSHIP, MI 48038
14896972   SHEHI, VALENTINA         14226 SHADYWOOD DR               STERLING HTS, MI 48312
14896974   SHEK LAW OFFICES         803 N MICHIGAN AVE             SAGINAW, MI 48602
14896976   SHELBY CORNERS LLC            C/O SCHOSTAK BROTHERS & CO.               17800 NORTH LAUREL PARK
           DRIVE      LIVONIA, MI 48152
14896977   SHELBY CORNERS, LLC            C/O SCHOSTAK BROTHERS & CO., INC.              17800 LAUREL PARK DR
           NORTH, SUITE 200C        LIVONIA, MI 48152
14896978   SHELBY CORNERS, LLC            C/O SCHOSTAK BROTHERS & COMPANY, INC.                 17800 LAUREL PARK
           DR. NORTH STE. 200C         LIVONIA, MI 48152
14896980   SHELBY TOWNSHIP TREASURER               6333 23 MILE ROAD           SHELBY TWP., MI 48316
14896981   SHELBY TOWNSHIP TREASURER               6333 23 MILE ROAD           SHELBY TWP., MI 48316
14896982   SHELDON, NATALI B          5912 CHESHIRE COURT             FORT WAYNE, IN 46835
14896983   SHELDON, VERONICA T            1657 HOLMES ST          SAGINAW, MI 48602
14896985   SHELTON, LISA       410 S HAMLIN BLVD             1E       CHICAGO, IL 60624
14896986   SHELVING & RACK SYSTEMS INC.              4325 MARTIN ROAD            WALLED LAKE, MI 48390
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 140 of 173
14896987   SHEMSHEDINI, AVNI           30551 MUNGER DR            LIVONIA, MI 48154
14896988   SHEMSHEDINI, SAJBE           7519 STANLEY AVE.            WARREN, MI 48092
14896989   SHEMSHEDINI, YLLDES             30551 MUNGER           LIVONIA, MI 48154
14896990   SHENBERGER, RANDALL L               6019 MARYSUE           CLARKSTON, MI 48346
14896991   SHEPARD, DEBRA L           2216 NICHOLS RD APT D             ARLINGTON HEIGHTS, IL 60004
14896992   SHEPHARD, JOSEPH           25604 KOONTZ ST.           ROSEVILLE, MI 48066
14896993   SHEPPARD, JESSE D          7 WHISPERING CT           STREAMWOOD, IL 60107
14896994   SHEPPARD, RODERICK             23600 KELLY RD APT 6            EASTPOINTE, MI 48021
14896995   SHEPPARD, TYLER A           11575 HELEN DR           WARREN, MI 48093
14896996   SHEPPARDS UPHOLSTERY               2920 PLAINS ROAD            BRUTUS, MI 49716
14896997   SHEPPERSON, KIMBERLY L              22439 ARCADIA           ST. CLAIR SHORES, MI 48082
14896998   SHEREN PLUMBING & HEATING INC.                3801 RENNIE SCHOOL RD           TRAVERSE CITY, MI
           49685
14896999   SHERMAN MECHANICAL INC.                1075 ALEXANDER COURT             CARY, IL 60013−1891
14897000   SHERMAN, KYLE A           27475 FRANKLIN RD APT307              SOUTHFIELD, MI 48034
14897001   SHERMETA LAW GROUP               PO BOX 5016         ROCHESTER, MI 48308
14897002   SHERONOVICH, STEPHEN              3042 STRALEY LN           YOUNGSTOWN, OH 44511
14897006   SHERRIFF, LINDA S         883 HOFFMAN ST            MUSKEGON, MI 49442
14897007   SHERRY CLABAUGH, TAX COLLECTOR                   623 NORTH 3RD ST         BELLWOOD, PA 16617
14897008   SHERWIN−WILLIAMS             13740 E 14 MILE RD          WARREN, MI 48088−1487
14897010   SHI INTERNATIONAL CORP.              P.O. BOX 952121         DALLAS, TX 75395−2121
14897011   SHIEL, CODY M        908 N SYCAMORE ST              LANSING, MI 48906
14897012   SHIELDS JR, MICHAEL           16424 LINCOLN AVE            EASTPOINTE, MI 48021
14897013   SHIELDS MAGNETICS INC.             P.O. BOX 1973        SCOTTSDALE, AZ 85252
14897014   SHIELDS, JASON J        1122 SAINT ANDREWS COURT                 ALGONQUIN, IL 60102
14897015   SHIFMAN, JEFFREY P          29976 BEACONTREE             FARMINGTON HILLS, MI 48331
14897016   SHIMKUS, MATTHEW D              17754 ATLAS DR          MACOMB, MI 48042
14897017   SHINDLER & JOYCE           1990 E. ALGONQUIN RD. STE 180            SCHAUMBURG, IL 60173
14897018   SHINGLER, JAMES          28584 THAMES CT            CHESTERFIELD, MI 48047
14897019   SHINSKY, CINDY        218 COUNTY LINE ROAD                BRIDGEVILLE, PA 15017
14897020   SHIPP, BARBARA J         2990 DANA POINTE DRIVE               PINCKNEY, MI 48169
14897021   SHIPWARE       10815 RANCHO BERNARDO RD.                  SUITE 200       SAN DIEGO, CA 92127
14897022   SHIVA, TINA      273 SPRING ST            AKRON, OH 44304
14897023   SHIVERS, LATISHA Y          1430 BIRNEY ST          SAGINAW, MI 48602
14897024   SHIVERS, ROBERT          46362 ROANNE DR            MACOMB, MI 48044
14897025   SHOCK, ROGER E         5070 BOSUNS WAY              APT A2        YPSILANTI, MI 48197
14897026   SHOCKLEY, DAVID A            20030 STOPEL         DETROIT, MI 48221
14897027   SHOFEL, JOEL       25000 MICHELE DRIVE              PLAINFIELD, IL 60544
14897028   SHOOTS, CHRISTOPHER             8041 YOLANDA ST.           DETROIT, MI 48234
14897029   SHOPS AT THE SHORES OF LONG LAKE L.L.C.                 596 NORTH LAPEER ROAD          LAKE ORION, MI
           48362
14897030   SHOPS AT THE SHORES OF LONG LAKE L.L.C.                 596 NORTH LAPEER ROAD          LAKE ORION, MI
           48362
14897032   SHORE, ADAM        1922 19TH ST            ALTOONA, PA 16601
14897033   SHORT, CHARLES J          1364 JOHN ROSS DR            KALAMAZOO, MI 49009
14897034   SHORT, KYLE K        7653 WEST ROAD             WASHINGTON, MI 48094
14897035   SHORTER, OMAR          8037 MEDBURY             DETROIT, MI 48213
14897036   SHOTT, TYLER        3754 SHOSHONE DR, BURTCHVILLE                  FORT GRATIOT TOWNSHIP, MI
           48059
14897037   SHOWERS, BRENDI           22482 ARGUS          DETROIT, MI 48219
14897038   SHOWS, NIQOS        15060 QUINCY            DETROIT, MI 48235
14897039   SHREE, TANU       2924 OLDEN OAK LN APT 301                AUBURN HILLS, MI 48326
14897040   SHROKA, MOLLY          26675 BOSTON DR.            CHESTERFIELD, MI 48051
14897041   SHROPSHIRE, HEAVEN M              23315 CLINTON          TAYLOR, MI 48180
14897042   SHUFFORD, ANTHONY D              8825 ROBSON          DETROIT, MI 48228
14897043   SHULLERI, RUDI        31149 LYNDON ST             LIVONIA, MI 48154
14897044   SHUMA, ERIC       1346 N. 4TH AVE            ALTOONA, PA 16601
14897045   SHUMPERT, JERMAINE             6175 MAGNOLIA DR            MT. MORRIS, MI 48458
14897046   SHUTT, HALEE F        1209 THREE RIVERS EAST              FORT WAYNE, IN 46802
14897048   SIALOU, AHOU        47722 HICKORY ST APT 23308               WIXOM, MI 48393
14897049   SIB FIXED COST REDUCTION              P.O. BOX 100199         COLUMBIA, SC 29202−3199
14897050   SIBEL, MICHELE L         165 BURROUGHS STREET               PLYMOUTH, MI 48170
14897051   SICKMILLER, BROOKE R             357 PROSPECT ST          ROMEO, MI 48065
14897052   SIDASH, ARSEN        1515 E CENTRAL RD             ARLINGTON HEIGHTS, IL 60005
14897053   SIDDALL, NATHANIEL            5009 S. LAKE DR.         CHELSEA, MI 48118
14897054   SIDHU, JODI      39164 WILTON CT.            FARMINGTON HILLS, MI 48331
14897055   SIDHU, MANDEEP          1251 HICKORY RIDGE CT S               CANTON, MI 48187
14897056   SIDING UNLIMITED          15423 21 MILE ROAD            MACOMB TOWNSHIP, MI 48044
14897057   SIECZKOWSKI, WILLIAM E             26085 ARLINGTON            ROSEVILLE, MI 48066
14897058   SIEFKEN, JACOB T         2284 PONTIAC CIRCLE             NAPERVILLE, IL 60565
14897059   SIEGEL, EDWARD          1216 STONEHAVEN WAY                YORK, PA 17403
14897060   SIENKO, ANDREA L          3930 FORDNEY RD             HEMLOCK, MI 48626
14897061   SIGAL MODELS & TALENT LLC               81 MILL ST. SUITE 300        GAHANNA, OH 43230−1718
14897062   SIGAL, RONALD M          39340 MEDALLION COURT #7105               UNIT 7105      FARMINGTON HILLS,
           MI 48331
14897063   SIGLER, AHMOND K           3023 W 13 MILE RD UNIT 329            ROYAL OAK, MI 48073
14897064   SIGMON, LAKITHA D           636 TOBIN DR. APT. 207           INKSTER, MI 48141
14897065   SIGN STOP      9943 LIN FERRY RD.            ST. LOUIS, MO 63123
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 141 of 173
14897066   SIGNAL RESTORATION SERVICES                 2490 INDUSTRIAL ROW DR.            TROY, MI 48084
14897068   SIGNATURE GRAPHICS INC               1000 SIGNATURE DR             PORTER, IN 46304
14897069   SIGNATURE PAINTING              491 W. CHESTNUT ST.            BRECKENRIDGE, MI 48615
14897070   SIGNS NOW        1548 OGDEN AVE.             DOWNERS GROVE, IL 60515
14897071   SIKES, DIANA R        607 DEAUVILLE            BLOOMFIELD HILLS, MI 48304
14897072   SILBERHORN, NOLAN M               2118 GRANTWOOD DR               TOLEDO, OH 43613
14897073   SILER, JAMES       28081 GLASGOW              SOUTHFIELD, MI 48076
14897074   SILKROAD TECHNOLOGY INC.                FILE 1221         1801 W. OLYMPIC BLVD.         PASADENA, CA
           91199−1221
14897075   SILVA, AL      10900 HIGHLAND ROAD #8                 WHITE LAKE, MI 48386−2103
14897076   SILVA, ANGELA N          6708 TREMBLE TR             PELLSTON, MI 49769
14897077   SILVER GROUP         C/O SUSAN SILVER              13301 BALFOUR           HUNTINGTON WOODS, MI
           48070
14897078   SILVERMAN, WENDY              5637 S. ADAMS WAY             BLOOMFIELD HILLS, MI 48302
14897079   SILVERS, MORGAN            2848 GRANDVIEW RD               LAKE MILTON, OH 44429
14897080   SILVERSTEIN, JOSHUA A             20970 INDEPENDENCE              SOUTHFIELD, MI 48076
14897082   SIMCOX, EDWARD T             25122 CANYON CIRCLE               FLAT ROCK, MI 48134
14897084   SIMMONS, DANIEL L            407 CHARLOTTE NW              GRAND RAPIDS, MI 49504
14897085   SIMMONS, KAHLIL           916 HARTMAN ST              PITTSBURGH, PA 15132
14897086   SIMMONS, SHEENA E             2740 HARBOR DR. SE            206       KENTWOOD, MI 49512
14897087   SIMMONS, TIMBERLY P              26584 ANN ARBOR TRAIL              DEARBORN HEIGHTS, MI 48127
14897088   SIMON HOME IMPROVEMENTS                  39016 LAKESHORE DR.             HARRISON TOWNSHIP, MI
           48045
14897089   SIMON LI FURNITURE             1999 LIANYOU ROAD              SHANGHAI 201107 CHINA
14897091   SIMON, SHANNON           27128 BRUSH ST            MADISON HEIGHTS, MI 48071
14897092   SIMONE, MARISA          269 CEDAR ST           WYANDOTTE, MI 48192
14897093   SIMONS, KEMONTE            18215 FIELDING           DETROIT, MI 48219
14897094   SIMPKINS, JEFFREY           35035 MABON DR             CLINTON TWP, MI 48035
14897095   SIMPLI HOME LTD.          PO BOX 19071           PALATINE, IL 60055−9071
14897096   SIMPLY BUNK BEDS             P.O. BOX 130        HALEYVILLE, AL 35565
14897097   SIMPSON, CAMERON L              7291 103RD ST         FLUSHING, MI 48433
14897098   SIMPSON, EDDIE J         34302 SANDPEBBLE DR               STERLING HEIGHTS, MI 48310
14897099   SIMS, ANTOINE J        3907 MCDOUGALL ST                DETROIT, MI 48207
14897100   SIMS, BRAXTON J         22481 WEST RD            WOODHAVEN, MI 48183
14897101   SIMS, JASON E       17456 MOORS             FRASER, MI 48026
14897102   SIMS, MALIK       3434 BURNS ST             DETROIT, MI 48214
14897103   SIMS, RHOLONDA           9215 ROBSON           DETROIT, MI 48228
14897104   SIMSACK, JANET M           31730 CHESTER            GARDEN CITY, MI 48135
14897106   SINAWI, WEROUD           41530 BURROUGHS AVE.                NOVI, MI 48377
14897107   SINCLAIR, BRETT D           2904 W JOLLY RD            LANSING, MI 48911
14897108   SINCLAIR, COLE R         751 KOLINSKE RD             PETOSKEY, MI 49770−8910
14897109   SINCLAIR, JACOB A           5789 SCARSDALE DR              WYOMING, MI 49418
14897110   SINGER, CAROL D          28430 BAYBERRY RD               FARMINGTON HILLS, MI 48331
14897111   SINGH, ASHINA        647 AYLESBURY CT               CANTON, MI 48187
14897112   SINGH, JASPAL        1463 YELLOWSTONE DRIVE                  STREAMWOOD, IL 60107
14897113   SINGH, PAYAL        4765 HEATHERBROOK DRIVE                    TROY, MI 48098
14897114   SINGO, LAURA        1968 E MUD PIKE RD              BERLIN, PA 15530
14897115   SINHA, ALKA        352 BRACKEN CT.             TROY, MI 48098
14897116   SINHA, JENNIFER L          331 RIDGE LANE            LAKE IN THE HILLS, IL 60156
14897117   SINIFF, MICHELLE K           5462 HOMESTEAD LANE                BAY CITY, MI 48706
14897118   SIRYANI, SAMIR         3322 WINTERFIELD             WARREN, MI 48092
14897119   SISON, AUTUMN B           4070 NORMAN RD             BURTCHVILLE, MI 48059
14897120   SISSOM, JESSE L        29420 LYNDON ST             LIVONIA, MI 48154
14897121   SITTO, DIANA       6256 RUNNYMEAD CT.                 WEST BLOOMFIELD, MI 48322
14897122   SIVLEY, DAVID        4862 SUMMIT CITY RD                KINGSLEY, MI 49649
14897123   SIVUNIGUNTAMUNI, SATYA                55 E LONG LAKE ROAD              PMB 392      TROY, MI 48085
14897124   SJOSTROM, MARK           23135 WAINWRIGHT               TERRACE          OLMSTED FALLS, OH 44138
14897125   SKAGGS, PHILIP J        19820 PARKVILLE ST              LIVONIA, MI 48152
14897126   SKELETON KEY & BRIGHTSOURCE IT                  6500 CHIPPEWA ST.           3RD FLOOR       ST. LOUIS, MO
           63109
14897127   SKELTON, MELISSA            1715 N OXFORD RD             OXFORD, MI 48371
14897128   SKERBETZ, DANIEL            22 VICTORIA DR.           FINLEYVILLE, PA 15332
14897129   SKERBETZ, JASON          814 ROLLING ROCK RD                PITTSBURGH, PA 15234
14897130   SKINNER JR, DENNIS R            9000 EAST JEFFERSON              APARTMENT 2706        DETROIT, MI
           48214
14897131   SKIPPERS, SETH J        11626 E D AVENUE             RICHLAND, MI 49083
14897132   SKOP, LISA J      555 ALCAN DR             PETOSKEY, MI 49770
14897133   SKORUPSKI, JOHN          40425 ESCHENBURG               CLINTON TWP, MI 48038
14897134   SKOWRONSKI, MARY              110 PERSHING DR. NE             GRAND RAPIDS, MI 49505
14897135   SKRABAK, ADAM M             5048 N OAK PARK AVE              CHICAGO, IL 60656
14897136   SKREDENSKE, DIRK M              1549 RIVER BIRCH DRIVE             ST. PETERS, MO 63376
14897137   SKRYPEK, BETH          4031 N MENARD AVENUE                 CHICAGO, IL 60634
14897138   SKYLINE FURNITURE MFG. INC.               401 N. WILLIAMS ST.           THORNTON, IL 60476
14897139   SLACK TECHNOLOGIES INC.               P.O. BOX 207795           DALLAS, TX 75320−7795
14897140   SLADE, MARQUIS D            18533 RIVERVIEW ST             DETROIT, MI 48219
14897141   SLADICK, ZACHARY D              836 EDGEWOOD DR              ROYAL OAK, MI 48067
14897142   SLANINKA, DAVE          16046 SELFRIDGE CIRCLE                PLAINFIELD, IL 60586
14897143   SLANINKA, DAVID R            16046 SOUTH SELFRIDGE CIRCLE                PLAINFIELD, IL 60586
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 142 of 173
14897144   SLATER, GENEVIEVE M              1274 138TH AVE           WAYLAND, MI 49348
14897145   SLAUGHTER, DAITWON               9310 MCKINNEY             DETROIT, MI 48224
14897146   SLEAMON, BRIAN           23800 PITTS BLVD.            WELLINGTON, OH 44090
14897147   SLEEMAN, JAMES A            22701 RAYMOND ST              ST CLAIR SHORES, MI 48082
14897148   SLEEP, JOSCELYNN           8924 SAN JOSE           REDFORD, MI 48239
14897149   SLEEPMADE        PO BOX 309             COLUMBUS, MS 39703
14897150   SLEEPTRONIC        4250 CAMBRIDGE ROAD                   FORT WORTH, TX 76155
14897151   SLEIMAN, NOUR H           8123 WHITEFIELD ST              DEARBORN HEIGHTS, MI 48127
14897152   SLEMER, DOLORES M              2031 ALPHA          COMMERCE TWP, MI 48382
14897153   SLEPSKY, LAUREN M             3820 PELHAM STREET              DEARBORN, MI 48124
14897154   SLOAN SR, CRAIG K           5233 LEAFY GLADE DRIVE               CANAL WINCHESTER, OH 43110
14897155   SLOAN, BREANA K           1875 W SHORE DR              APT C2       EAST LANSING, MI 48823
14897156   SLOAN, DAVID        8237 S. KIMBARK AVE                CHICAGO, IL 60619
14897157   SLOMINSKI, LORENZO L              3694 C MINNESOTA AVENUE              GREAT LAKES, IL 60088
14897158   SLONE, LISA M        617 LESPERANCE COURT                  ROCHESTER HILLS, MI 48307
14897159   SLOWINSKI, RYAN J           657 LESLIE LN           GLENDALE HEIGHTS, IL 60139
14897160   SLY, STEVEN       7 CAROUSEL LANE                OLMSTED FALLS, OH 44138
14897161   SLYE, NANCY        825 NOTTINGHAM DRIVE                   MEDINA, OH 44256
14897163   SMALARZ, JEFFREY            18667 NORTH NUNNELEY                CLINTON TOWNSHIP, MI 48036
14897164   SMALARZ, KAREN            13837 MAPLE GROVE AVE                SHELBY TWP, MI 48315
14897165   SMART, LOUIS        20434 WARRINGTON                 DETROIT, MI 48221
14897166   SMARTSHEET INC.           DEPT 3421 P.O. BOX 123421             DALLAS, TX 75312−3421
14897167   SMC ADVISORY SERVICES LLC.                P.O. BOX 101242         CHICAGO, IL 60610
14897168   SMEDLEY JR, RONALD J              8301 16 1/2 MILE RD APT 30         STERLING HEIGHTS, MI 48312
14897169   SMEENGE, WILLIAM             A 3931 64TH         HOLLAND, MI 49423
14897170   SMIKOSKI, JUSTIN D           2202 CRABTREE AVENUE               WOODRIDGE, IL 60517
14897171   SMILEY, DEWIGHT           18463 SAN JUAN            DETROIT, MI 48221
14897172   SMITH JR., BRIAN S         19508 CHALON ST             ST CLAIR SHORES, MI 48080
14897173   SMITH SR, BRIAN S          19508 CHALON            ST CLAIR SHORES, MI 48080
14897174   SMITH, AMBERLY R            819 LANDSDOWNE               PORTAGE, MI 49002
14897175   SMITH, AMY M         738 BEVERLY COURT                NORTH ADAMS, MI 49262
14897176   SMITH, ANASTASIA            1344 N DEARBORN ST 11E              CHICAGO, IL 60610
14897177   SMITH, ASHANTE B           14781 ROSEMARY              DETROIT, MI 48213
14897178   SMITH, AUTUMN R           1773 KNAPP ST UNIT 2              GRAND RAPIDS, MI 49505
14897179   SMITH, BRANDON           67 W. STRATHMORE                PONTIAC, MI 48340
14897180   SMITH, BRENT        668 PAYNE ST             WOOD RIVER, IL 62095
14897181   SMITH, BRYAN         3360 MAHOPAC DR.               LAKE ORION, MI 48362
14897182   SMITH, CAMERON C             2691 RANDALL AVE NW               WALKER, MI 49534
14897183   SMITH, CANDACE           21219 TIFFANY DR.             WOODHAVEN, MI 48183
14897184   SMITH, CARLA L         15751 VAN AVE             FRASER, MI 48026
14897185   SMITH, CARRIE M          726WEST LIBERTY ST               ANN ARBOR, MI 48103
14897186   SMITH, CHAD M         23747 W OVERMAN CT                 PLAINFIELD, IL 60585
14897187   SMITH, CHRISTIAN T            3578 W LYNDALE ST             APT B      CHICAGO, IL 60647
14897188   SMITH, CONNER E          30997 BOEWE DRIVE               WARREN, MI 48092
14897189   SMITH, COURTNEY            17115 LEE ST.          SOUTHFIELD, MI 48075
14897190   SMITH, CURTIS        116 FREEDOM LANE                BATTLE CREEK, MI 49037
14897191   SMITH, DAMARIUS           207 W BELMONT ST               KALAMAZOO, MI 49006
14897192   SMITH, DANIEL J        1312 W OTTAWA ST               LANSING, MI 48915
14897193   SMITH, DARRYL E          28409 HOLLYWOOD                ROSEVILLE, MI 48066
14897194   SMITH, DAVID A         26333 CLANCY ST             ROSEVILLE, MI 48066
14897195   SMITH, DAVID J        2510 NELSON AVE ROOM 8                 BOYNE FALLS, MI 49713
14897196   SMITH, DEANDRE L           2007 CHELAN ST             FLINT, MI 48503
14897197   SMITH, DEANTE         5339 CHRYSLER DR               DETROIT, MI 48202
14897198   SMITH, DELARENZO             171 W MEYERS            HAZEL PARK, MI 48030
14897199   SMITH, DEMARCO           255 GOODELL             RIVER ROUGE, MI 48218
14897200   SMITH, DEVIN       22403 CUSHING               EASTPOINTE, MI 48021
14897201   SMITH, DEVIN L        1816 PAGE AVE             BELLEVILLE, IL 62221
14897202   SMITH, EMILY F        1096 HACKBERRY CIRCLE                  ROCHESTER HILLS, MI 48309
14897203   SMITH, HELENE R          644 36TH ST SW APT 302             WYOMING, MI 49509
14897204   SMITH, HUNTER C          30030 KINGSBRIDGE DR, APT 231               GIBRALTAR, MI 48173
14897205   SMITH, JASON A        900 ALPINE AVE NW APT #1                GRAND RAPIDS, MI 49504
14897206   SMITH, JEFFERY P         21011 YALE            ST CLAIR SHORES, MI 48081
14897207   SMITH, JEREMY J         17904 BIRMINGHAM               ROSEVILLE, MI 48066
14897208   SMITH, JOSEPH M         8781 SPEEDWAY DR                SHELBY TWP, MI 48317
14897209   SMITH, JOSH      1210 TAMARACK CT.                 GREENVILLE, MI 48838
14897210   SMITH, JULIE A       13980 27 MILE RD             WASHINGTON TWP, MI 48094
14897211   SMITH, KALEY L         700 7TH ST           BAY CITY, MI 48708
14897212   SMITH, KEITH H        47916 LIBERTY DR              SHELBY TOWNSHIP, MI 48315
14897213   SMITH, KELLIE        406 11TH ST           WASHINGTON, DC 20002
14897214   SMITH, KIMBERLY           904 EAST JOPPA ROAD               TOWSON, MD 21286
14897215   SMITH, KIMBERLY K             829 S WRIGHT ST           NAPERVILLE, IL 60540
14897216   SMITH, LARRY        15845 PINEHURST               DETROIT, MI 48231
14897217   SMITH, LATOYA M           14801 LINCOLN ST APT 203              OAK PARK, MI 48237
14897218   SMITH, LEVI C       1245 CLINCH ST             TRAVERSE CITY, MI 49686
14897219   SMITH, MARCEL          4182 LAKEWOOD               DETROIT, MI 48215
14897220   SMITH, MARY        1649 RIVER RD              SAINT CLAIR, MI 48079
14897221   SMITH, MEGHAN A           35020 KESLER CART               CLINTON TWP, MI 48035
14897222   SMITH, MICHAEL          15755 COMMON RD               ROSEVILLE, MI 48066
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 143 of 173
14897223   SMITH, MITCHELL W            1132 TULIP         GRAND LEDGE, MI 48837
14897224   SMITH, NATALDIA R           927 EASLEY RD            WESTLAND, MI 48186
14897225   SMITH, NATHAN C          3717 W 77TH PL           CHICAGO, IL 60652
14897226   SMITH, ORINTHEA S           5 SOUTH WASHINGTON #492               NAPERVILLE, IL 60566
14897227   SMITH, PHILIP B       30119 NORTH PARK DRIVE #302                NEW BALTIMORE, MI 48047
14897228   SMITH, PRESTON T          5192 SANDALWOOD DRIVE                GRAND BLANC, MI 48439
14897229   SMITH, RAINE T        4198 ATHENS AVE              WATERFORD, MI 48329
14897230   SMITH, RAYMOND           8714 INGRAM            WESTLAND, MI 48185
14897231   SMITH, ROBERT S         8720 HUNTERS CREEK CT               FORT WORTH, TX 76123
14897232   SMITH, ROY P       15033 CHARLES R AVE               EASTPOINTE, MI 48021
14897233   SMITH, SEAN M        38457 JAMES DR             CLINTON TOWNSHIP, MI 48036
14897234   SMITH, SEAN M        4626 DOVER HILLS DRIVE APT105                 KALAMAZOO, MI 49009
14897235   SMITH, SHABRINA R           420 HEATHSHIRE DRIVE              TOLEDO, OH 43607
14897236   SMITH, SHIRLEY A         14346 SUSSEX            DETROIT, MI 48227
14897237   SMITH, STEPHEN         42160 WOODWARD AVE UNIT58                  BLMFLD, MI 48304
14897238   SMITH, STEVEN        4523 GRAND LAKE DR. APT. 312                BRUNSWICK, OH 44212
14897239   SMITH, STEVEN R         32812 FIRWOOD DRIVE              WARREN, MI 48088
14897240   SMITH, TARALYN S           11233 4 1/4 MILE ROAD BATTLE C              EAST LEROY, MI 49015
14897241   SMITH, TAUREAN          1626 PINGREE            LINCOLN PARK, MI 48146
14897242   SMITH, TAYLOR         4389 SUMMERLANE AVE NE                 GRAND RAPIDS, MI 49525
14897243   SMITH, THOMAS W           110 KALAMO ST             OLIVET, MI 49076
14897244   SMITH, TOM       110 KALAMO ST.             OLIVET, MI 49076
14897245   SMITH, TRACY L         10 VINEYARD DR              ROSSFORD, OH 43460
14897246   SMITH, WENDY L          700 7TH ST.         BAY CITY, MI 48708
14897247   SMITH, ZECHARIAH W             4434 BUTTERNUT ST            CLARKSTON, MI 48348
14897248   SMITH−CAMPBELL, MATTHEW J                 1275 JENIFER         MADISON HEIGHTS, MI 48071
14897249   SMITH−MORGAN, MALIEK D                3371 S STATE RD          DAVISON, MI 48423
14897250   SMITH−REDMON, CAROLYN E                 29537 HAZELWOOD            INKSTER, MI 48141
14897251   SMITHWICK, JOHN R           2822 COOLEY DR            LANSING, MI 48911
14897252   SMOLENSKY, CRAIG R             409 BLUEBIRD LANE            DEERFIELD, IL 60015
14897253   SNORDEN, ALEXANDRIA A               16518 FESTIAN          CLINTON TOWNSHIP, MI 48035
14897254   SNOW PLUS        P.O. BOX 87290           CAROL STREAM, IL 60188
14897255   SNOWDEN, ZACHARY G               2870 PINE KNOLL DR           AUBURN HILLS, MI 48326
14897256   SNYDER BROTHERS INC.              ONE GLADE PARK EAST              KITTANNING, PA 16201
14897257   SNYDER, JAMES D          5727 DELLBROOK DR              TOLEDO, OH 43560
14897258   SNYDER, JOE       8404 WERMUTH              CENTER LINE, MI 48015
14897259   SNYDER, KIM A        304 NEBOBISH AVE               ESSEXVILLE, MI 48732
14897260   SNYDER, KRYSTAL L            8816 S CALUMET           CHICAGO, IL 60619
14897261   SNYDER, MARK          307 BRIARCLIFF ROAD              GREENSBURG, PA 15601
14897262   SO, GREGORY FRANCIS V              31620 GLOEDE DR           WARREN, MI 48088
14897263   SOBIERALSKI, RENEE            4429 E BRIGHTVIEW AVE.             PITTSBURGH, PA 15227
14897264   SOCHA, BRUCE W          6207 W. 129TH ST.           PALOS HEIGHTS, IL 60463
14897265   SOCIAL SECURITY ADMINISTRATION                  GREAT LAKES PROGRAM SERV. CTR.             600 WEST
           MADISON        CHICAGO, IL 60661
14897266   SOFFIETTI, ASHLEY C           39531 BISHOP CT UNIT2           LAKE VILLA, IL 60046
14897267   SOFT TEX       428 HUDSON RIVER RD.               WATERFORD, NY 12188
14897268   SOLANO, JEFFREY T           226 E. GRAND RIVER            FOWLERVILLE, MI 48836
14897269   SOLARWINDS         P.O. BOX 730720           DALLAS, TX 75373−0720
14897270   SOLEM, ROY B        18N642 WESTHILL ROAD                WEST DUNDEE, IL 60118
14897271   SOLIZ, ARMANDO M            5435 HARRIS RD           GRANT TOWNSHIP, MI 48032
14897272   SOLLMAN, MICHAEL             8823 INDEPENDENCE             STERLING HEIGHTS, MI 48313
14897273   SOLTIS, JAMES       1713 S MILWAUKEE ST               JACKSON, MI 49203
14897274   SOLVERSON, JOHN           PO BOX 80428           ROCHESTER, MI 48308
14897275   SOMES, DAVID        16185 FOREST AVE.              EAST POINTE, MI 48021
14897276   SOMMERS, JOSEPH           28 OAK KNOLL DR.             ST. PETERS, MO 63376
14897277   SOMOGYE, ANNA S           111 W CAPISTRANO AVE               TOLEDO, OH 43612
14897278   SONG, TOMMY K          16425 TWELVE MILE ROAD APT 16                 ROSEVILLE, MI 48066
14897279   SONGER, JEFFREY A           1298 EWING WAY            OSHTEMO, MI 49009
14897280   SONITROL GREAT LAKES              DEPT 9512         P.O. BOX 30516        LANSING, MI 48909−8016
14897281   SOPCHAK, ELYSE          2371 LAKESHORE BLVD APT 647                YPSILANTI, MI 48198
14897282   SOPER, BENJAMIN J          5009 108TH SE          CALEDONIA, MI 49316
14897283   SOPRANOS CATERING              29730 GROESBECK HWY.             ROSEVILLE, MI 48066
14897285   SORGI, WENDY         130 ROBIN LANE N 7             HUMMELSTOWN, PA 17036
14897286   SORLES, DERRICK J          909 W SUNNYSIDE            CHICAGO, IL 60640
14897287   SOSA, AARON R         17607 TENNYSON              ROSEVILLE, MI 48066
14897288   SOSA, JENNIFER        10560 THORNTON WAY                HUNTLEY, IL 60142
14897289   SOSNOWSKI, ALEXANDER G                16770 KARENINA           MACOMB, MI 48044
14897290   SOULLIERE, JOSHUA M             1071 EQUESTRIAN DR            SOUTH LYON, MI 48178
14897291   SOURCE ONE DIGITAL             1137 N GATEWAY BLVD              NORTON SHORES, MI 49441
14897292   SOUS, JENEIN Y       1727 SOUTH INDIANA               UNIT 318        CHICAGO, IL 60616
14897293   SOUS, LUBNA        15739 ROLLAND DR               MANHATTAN, IL 60442
14897294   SOUTH LINDBERGH PROPERTY LLC                  8300 EAGER ROAD SUITE 603          BRENTWOOD, MO
           63144
14897295   SOUTH LINDBERGH PROPERTY, LLC                  45 COLONIAL HILLS DRIVE          ST. LOUIS, MO 63141
14897298   SOUTH LINDBERGH PROPERTY, LLC                  45 COLONIAL HILLS DRIVE          ST. LOUIS, MO 63141
14897296   SOUTH LINDBERGH PROPERTY, LLC                  C/O DANNA MCKITRICK, P.C.          7701 FORSYTH
           BLVD.      SUITE 800          ST. LOUIS, MO 63105
                 Case 20-10553-CSS              Doc 290-1       Filed 04/17/20        Page 144 of 173
14897297   SOUTH LINDBERGH PROPERTY, LLC                    C/O GREENSFELDER, HEMKER, & GALE, P.C.             10 SOUTH
           BROADWAY           SUITE 2000            ST. LOUIS, MO 63102
14897299   SOUTH SHORE INDUSTRIES LTD                   6168 RUE PRINCIPALE          STE−CROIX, QC G0S 2H0
14897300   SOUTH STICKNEY SANITARY DIST.                   7801 LAVERGNE AVENUE             BURBANK, IL
           60459−1527
14897301   SOUTH STICKNEY SANITARY DIST.                   7801 LAVERGNE AVENUE             BURBANK, IL
           60459−1527
14897302   SOUTH TEL PLAZA LLC.              4036 TELEGRAPH ROAD SUITE 201               BLOOMFIELD HILLS, MI
           48302
14897303   SOUTH TEL PLAZA, LLC              C/O AF JONNA DEVELOPMENT &                 MANAGEMENT COMPANY,
           LLC       4036 TELEGRAPH ROAD, STE 201                  BLOOMFIELD, MI 48032
14897304   SOUTHERLAND, KELSEY R                 3347 SUSAN DR           HOWELL, MI 48855
14897305   SOUTHERN ENTERPRISES INC                  PO BOX 679031         DALLAS, TX 75267−9031
14897306   SOUTHERN HOME FURNISHINGS, LLC                     ATTN MICHAEL MCCORD             10906 JORDAIN
           DRIVE        LOUISVILLE, KY 40241
14897307   SOUTHERN MOTION INC                PO BOX 733755           DALLAS, TX 75373−3755
14897310   SOUTHWEST MICHIGAN FIRST                   P.O. BOX 50827        KALAMAZOO, MI 49005
14897311   SOWELL, DANIEL E            23006 PARKLAWN               OAK PARK, MI 48237
14897312   SPAIN, ANGELA          922 JEFFERSON SQUARE UNIT B                  ELK GROVE VILLAGE, IL 60007
14897313   SPANO, GREGORY R             34790 PISCES DR            STERLING HEIGHTS, MI 48310
14897314   SPARKLE MASTERS             1112 CHESTNUT STE A100               BURBANK, CA 91506
14897315   SPARKS, JLYN         2319 BEARD ST              PORT HURON, MI 48060
14897316   SPARKS, TERESE R           8808 EMBASSY              STERLING HEIGHTS, MI 48313
14897317   SPARROW OCCUPATIONAL HEALTH                      ATTN BILLING          P.O. BOX 13008      LANSING, MI
           48901
14897318   SPARTA TOWING SERVICE                 100 LOOMIS ST.          SPARTA, MI 49345
14897319   SPARTAN PAVING LLC               P.O. BOX 1645          CLARKSTON, MI 48347−1645
14897320   SPARTAN STORES LLC.              ATTN CASHIER             1540 MOMENTUM PLACE            CHICAGO, IL
           60689−5315
14897321   SPAULDING, TYLER J             112 KOCH AVE            APT 5        ANN ARBOR, MI 48103
14897322   SPEARS, DARIUS          30941 TAMARACK STREET                  WIXOM, MI 48393
14897323   SPEARS−LEWIS, MARINO                24828 MARYLAND             SOUTHFIELD, MI 48075
14897324   SPECIAL COUNSEL            DEPT. CH 14305            PALATINE, IL 60055−4305
14897325   SPECTRUM         400 Atlantic Street, 10th Floor         Stamford, CT 06901
14897326   SPECTRUM BUSINESS              P.O. BOX 3019           MILWAUKEE, WI 53201−3019
14897327   SPECTRUM BUSINESS              P.O. BOX 790086           ST. LOUIS, MO 63179−0086
14897328   SPEED, DANIELLE A            562 SPARKS ST            JACKSON, MI 49202
14897329   SPEEDWRENCH INC.             3364 QUINCY ST.            HUDSONVILLE, MI 49426
14897330   SPEER, ROBERT & NATALIE                5369 FRANKLIN AVE             TRENTON, MI 48183
14897331   SPENCE, MARGARET K               1205 MORNINGSIDE             MUSKEGON, MI 49442
14897332   SPENCE, PENNIE          537 LAKE AVE #1              GRAND HAVEN, MI 49417
14897333   SPENCER, AARON            21 MADISON ST              ALGONQUIN, IL 60013
14897334   SPENCER, JEREMY J            24470 PILGRIM            REDFORD, MI 48239
14897335   SPENCER, MARCUS A              4432 DIXON           SWARTZ CREEK, MI 48473
14897336   SPENCER, SIDNEY K            11448 IRENE AVE             WARREN, MI 48093
14897337   SPENDHQ         5555 TRIANGLE PKWY                 SUITE 300        ATLANTA, GA 30092
14897338   SPICA, THOMAS          49236 MALLORIE CT.               MACOMB, MI 48042
14897339   SPICHER HALL, LOGAN M                2043 GARRICK           WARREN, MI 48091
14897340   SPIEK, GREGORY A           6380 14 MILE APT A1              WARREN, MI 48092
14897341   SPIKES, JAY S       1299 COTTONWOOD DR                   AURORA, IL 60506
14897342   SPILLMAN, BRAYSHAWN C                  18780 ROCK          ROSEVILLE, MI 48066
14897343   SPINA ELECTRIC CO.            26801 GROESBECK HWY.                WARREN, MI 48089−1583
14897344   SPIRALKE, LORI         121 N MAIN STREET               ALGONQUIN, IL 60102
14897346   SPIRE       700 Market Street         Saint Louis, MO 63101
14897345   SPIRE       DRAWER 2            ST. LOUIS, MO 63171
14897347   SPIRIT SPE LOAN PORTFOLIO                C/O SPIRIT REALTY LP           DALLAS, TX 75320
14897348   SPIRIT SPE LOAN PORTFOLIO 2013−3, LLC                  ATTN PORTFOLIO SERVICING            16767 N.
           PERIMETER DRIVE, SUITE 210               SCOTTSDALE, AZ 85260
14897349   SPIRIT SPE LOAN PORTFOLIO 2013−3, LLC                  C/O SPIRIT REALTY CAPITAL          P. O. BOX
           206453       DALLAS, TX 75320
14897350   SPITZIG, ALEXANDER C              809 NORTH RD            FENTON, MI 48430
14897351   SPOHN, ALYCIA M           15308 GROVEDALE ST                ROSEVILLE, MI 48066
14897352   SPOHN, AMANDA J            11351 E 14 MILE            STERLING HEIGHTS, MI 48312
14897353   SPOOR, CASSANDRA I              2970 HEALEY RD             BOYNE CITY, MI 49712
14897354   SPOTANSKI, JEANNE             1428 NOYACK DRIVE              OFALLON, MO 63366
14897355   SPRAGGINS, JOSEF           3300 LESLIE ST            DETROIT, MI 48238
14897356   SPRAGUE, CHRISTINA              2200 S CHIPMAN #2            OWOSSO, MI 48867
14897357   SPRANG, SARA B           5646 SOUTH 4TH ST VE               KALAMAZOO, MI 49009
14897358   SPRAY PATCH ROAD REPAIR INC.                  1333 E. ELEVEN MILE ROAD            MADISON HEIGHTS, MI
           48071
14897359   SPRINGFIELD INCOME TAX DEPT.                   601 AVENUE A          SPRINGFIELD, MI 49037−7774
14897360   SPRINT ELECTRICAL SERVICE INC.                  1575 JARVIS AVENUE           ELK GROVE VILLAGE, IL
           60007
14897361   SPURLOCK, AVION            4137 EAST 59TH STREET               CLEVELAND, OH 44105
14897362   SPURLOCK, BRIDGET L              55362 ESTATES LN            MACOMB, MI 48042
14897363   SRONCE, DONALD            2038 PEINE FOREST DRIVE                WENTZVILLE, MO 63385
14897364   ST CHARLES COUNTY FINANCE DEPT                     201 N. SECOND ST. SUITE 541        ST. CHARLES, MO
           63301
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20       Page 145 of 173
14897365   ST. ARNAUD, SCOTT          14054 BUNKER HILL DR.              SHELBY TWP., MI 48315
14897367   ST. JOHN HEALTH         ATTN CORPORATE REAL ESTATE                    18000 WEST NINE MILE          12TH
           FLOOR        SOUTHFIELD, MI 48034
14897368   ST. JOHN HEALTH         C/O ASCENSION HEALTH ALLIANCE                    FILE ID MIDET117        P.O. BOX
           505307      ST. LOUIS, MO 63150
14897369   ST. JOHN HEALTH         C/O HALL RENDER KILLIAN HEATH &                    LYMAN, PLLC         201 W. BIG
           BEAVER RD, SUITE 1200           TROY, MI 48084
14897370   ST. LOUIS AUTOMATIC SPRINKLER                COMPANY INC.            3928 CLAYTON AVENUE            SAINT
           LOUIS, MO 63110
14897371   ST. LOUIS COUNTY         ATTN JAKE ZIMMERMAN ASSESSOR                      41 S. CENTRAL AVENUE
           2FL      ST. LOUIS, MO 63105
14897372   ST. LOUIS COUNTY TREASURE               41 S. CENTRAL 8TH FLOOR              CLAYTON, MO 63105
14897373   ST. LOUIS POST−DISPATCH             P.O. BOX 790099         ST. LOUIS, MO 63179−0099
14897374   ST. MARIE, MICHAEL          6343 BLUE STONE DR             LANSING, MI 48917
14897375   ST.CLAIR, BRIAN K        2823 PONTIAC DRIVE UNIT 127               AURORA, IL 60502
14897376   STABRYLA, JEREMY J           11530 PENROSE DR             WARREN, MI 48093
14897377   STACEWICZ, FRANCINE R             6262 TARRAGON WAY               FENTON, MI 48430
14897378   STACEY BENNETT          1102 MCLEAN AVE.              ROYAL OAK, MI 48067
14897379   STACEY, MIKE        155 WEST DIVISION             ROCKFORD, MI 49341
14897380   STACKPOOLE, CRISTINA P             915 NORWICH           TROY, MI 48084
14897381   STADALNIKAS, MARTY J             21025 WAKEFIELD            CLINTON TOWNSHIP, MI 48035
14897382   STADLER, DAVID W           12 ST JAMES STREET             MARYVILLE, MI 48040
14897383   STAFFORD, KEVIN L          5240 LANNOO            DETROIT, MI 48236
14897384   STAGER, ERIK M        68737 KNOLLWOOD GROVE CT                   WASHINGTON TWP, MI 48095
14897385   STAHLBUCK, ERIN M           1144 NICOLSON ST             WAYLAND, MI 49348
14897386   STAINBACK, KALIN L           18098 DRESDEN            DETROIT, MI 48205
14897387   STAINBROOK, REBEKAH L              1363 CORRY AVENUE              TOLEDO, OH 43614
14897388   STAJIC, NIKOLA       1310 WILSHIRE DR              NAPERVILLE, IL 60540
14897389   STALEY, LORETTA          1209 DEGROFF ST APT 8             GRAND LEDGE, MI 48837
14897390   STALLWORTH, DUSTIN             19309 ANDOVER ST            DETROIT, MI 48203
14897391   STALTER, MARK G          154 A. BRITTANY DR             STREAMWOOD, IL 60107
14897392   STAMBAUGH, JOHN L            921 LUCE RD SW            SOUTH BOARDMAN, MI 49680
14897393   STAMOS−GRAY, JACQUELYN S                8237 HEMEL LN.           RICHLAND, MI 49083
14897394   STAMPS, PAMELA G           403 ENGLEWOOD              ROYAL OAK, MI 48073
14897395   STANCATO, DEBBIE           565 TODD FARM ROAD               BELLE VERNON, PA 15012
14897397   STANDARD FURNITURE MFG CO                 PO BOX 933715          ATLANTA, GA 31193−3715
14897398   STANDARD PRINTING OF WARREN                  13647 E. 10 MILE RD.         WARREN, MI 48089−4799
14897400   STANFORD, CHAUNSY D              20180 PICADILLY          DETROIT, MI 48221
14897401   STANGEL, MATTHEW S             28915 COTTON ROAD              CHESTERFIELD, MI 48047−4817
14897402   STANISLOWSKI, MICAH V             1421 CAPITAL AVE NE             18       BATTLE CREEK, MI 49017
14897403   STANKO, ANNE M          8300 MARIAN ST            WARREN, MI 48093
14897404   STANKOV, TONYA Y            1542 MILFORD MEADOWS CT                 MILFORD, MI 48381
14897405   STANKUS, BRITTANY            1212 VARSITY BOULEVARD, APT 40                 DEKALB, IL 60115
14897406   STANLEY FURNITURE COMPANY                  3675 MARINE DRIVE            GREENEVILLE, NC 27834
14897407   STANLEY INDUSTRIES INC             641 NORTH ROCHESTER ROAD                  CLAWSON, MI 48017−1729
14897408   STANLEY KIKAN DESIGNS              22 MALVIYA NAGAR              GOLF COURSE
           ROAD       JODHPUR           RAJASTHAN 342011 INDIA
14897409   STANLEY STEEMER GRAND RAPIDS                  8225 PFEIFFER FARMS DRIVE             SUITE 500        BYRON
           CENTER, MI 49315
14897410   STANLEY, BRIAN         26680 ACADEMY              ROSEVILLE, MI 48066
14897411   STANTON CARPET           PO BOX 842352           BOSTON, MA 02284−2352
14897412   STAPH, APRIL L       07525−43 KARLEE COURT                CHARLEVOIX, MI 49720
14897416   STAPLES INC       P.O. BOX 660409           DALLAS, TX 75266−0409
14897417   STAPLES, AUNJELYSE           19613 SAWYER APT 1             DETROIT, MI 48228
14897418   STAPLES, BRAD        30625 QUINKERT APT201               ROSEVILLE, MI 48066
14897419   STAPLETON, DANIEL J           435 BARNABY DR             OSWEGO, IL 60543
14897420   STAPLETON, FRANK J           3154 32ND ST APT 3C           KENTWOOD, MI 49512
14897421   STAR CRANE & HOIST−METRO                11340 54TH AVENUE            ALLENDALE, MI 49401
14897422   STAR TRUCK RENTALS INC              3940 EASTERN AVE SE             GRAND RAPIDS, MI 49508
14897423   STARK COUNTY METROPOLITAN SEWER DISTRICT                       1701 Mahoning Road N.E.        Canton, OH
           44711−0972
14897424   STARK COUNTY TREASURER                110 Central Plaza South       Suite 250      Canton, OH 44702
14897425   STARK, ARTHUR C          974 JERALD DR            FLINT, MI 48506
14897426   STARK, WILLIAM         26438 EUREKA DR.             WARREN, MI 48091
14897427   STARK, WILLIAM R          26438 EUREKA DR             WARREN, MI 48091
14897428   STARKEY, AUSTIN T          24906 PATRICIA AVENUE               WARREN, MI 48091
14897429   STARKS, ANTHONY           118 SAINT STANISLAUS              ST LOUIS, MO 63031
14897430   STARKS, TERESA M          33220 SUMAC CT             LENOX, MI 48048
14897431   STAROPOLI, MICHAEL            11403 ALTHEA DRIVE             PITTSBURGH, PA 15235
14897432   STAROSTA, MATTHEW             25384 ROSE STREET            CHESTERFIELD, MI 48051
14897433   STARR, CANDICE L         304 OXFORD CT             BELLEVILLE, MI 48111
14897434   STARYAK, PAUL         4924 WEST FOUR RIDGE RD                HOUSE SPRINGS, MO 63051
14897435   STATE BAR OF MICHIGAN             P.O. BOX 1406          GRAND RAPIDS, MI 49501−1406
14897436   STATE DEPARTMENT OF              ASSESSMENTS AND TAXATION                  CHARTER
           DIVISION       BALTIMORE, MD 21201−2395
14897437   STATE DISBURSEMENT UNIT               PO BOX 5400         CAROL STREAM, IL 60197 5400
14897438   STATE OF DELAWARE             DIVISION OF CORPORATIONS                P.O. BOX 5509        BINGHAMPTON,
           NY 13902−5509
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 146 of 173
14897442   STATE OF MICHIGAN           7064 CROWNER DRIVE            LANSING, MI 48918
14897443   STATE OF MICHIGAN           BUREAU OF CONSTRUCTION CODES                  PO BOX 30255      LANSING, MI
           48909
14897445   STATE OF MICHIGAN           MICHIGAN DEPT. OF TREASURY               P.O. BOX 30406       LANSING, MI
           48909
14897447   STATE OF MICHIGAN           SILICOSIS & DUST DISEASE AND LOGGING                INDUSTRY COMP
           FUND       LANSING, MI 48909
14897448   STATE OF MICHIGAN − CD             MICH DEPT OF TREASURY            PO BOX 30158        LANSING, MI
           48909−7658
14897449   STATE OF MICHIGAN − DETROIT              MICHIGAN DEPT. OF TREASURY              P.O. BOX
           30812      LANSING, MI 48909
14897450   STATE OF MICHIGAN − MDEQ              REVENUE OFFICE − HWCU             P.O. BOX 30657      LANSING, MI
           48909−8157
14897451   STATE OF MICHIGAN CORPORATIONS                DIVISION        P.O. BOX 30767        LANSING, MI
           48909
14897452   STATE OF MICHIGAN SECOND INJURY FUND                 P.O. BOX 30705         LANSING, MI 48909
14897453   STATE OF MICHIGAN SELF−INSURERS               SECURITY FUND           P.O. BOX 30705       LANSING, MI
           48909
14897454   STATE OF MICHIGAN−DEPARTMENT                 OF LICENSING AND           REGULATORY AFFAIRS CORP.
           DIV.      LANSING, MI 48909
14897455   STATE OF MICHIGAN−SAC              MICHIGAN DEPT OF TREASURY               PO BOX 30149      LANSING,
           MI 48909−7649
14897456   STATE OF MICHIGAN−UNEMPLOYMENT                   INSURANCE AGENCY
           RESTITUTION       DEPT#771760           DETROIT, MI 48277−1760
14897460   STATHAS, ANNE M         123 KAINER AVENUE             BARRINGTON, IL 60010
14897461   STAY PUT PADS        UNITED DISTRIBUTORS              1133 EMPIRE CENTRAL            DALLAS, TX
           75247
14897462   STEANS, TREMAINE A           1203 E MILTON         HAZEL PARK, MI 48030
14897463   STEARNS & FOSTER COMPANY               PO BOX 932621         ATLANTA, GA 31193−2621
14897465   STEC USA INC.      31900 SHERMAN AVENUE               MADISON HEIGHTS, MI 48071
14897466   STEC USA, INC.      31900 SHERMAN AVE.             MADISON HEIGHTS, MI 48071
14897467   STECK, CHARLES C         1S233 REVERE HOUSE LANE              GENEVA, IL 60134
14897468   STEELMAN, GRAYDON T              1609 GREENBRIER DRIVE           OFALLON, IL 62269
14897469   STEELWELLS LLC         P.O. BOX 22         HIGHLAND, MI 48357
14897470   STEFAN KUKURUGYA             3473 ELDER ROAD SOUTH             WEST BLOOMFIELD, MI 48324
14897471   STEHMAN, JUSTIN J        9016 N CHURCHILL CIRCLE              NILES, IL 60714
14897472   STEIG, MARISSA A        2900 CANTERFIELD PKWY EAST               UNIT 112        WEST DUNDEE, IL
           60118
14897473   STEIG, RACHEL A        533 WEST BARRY AVENUE               CHICAGO, IL 60657
14897474   STEIG, RYAN W       2900 CANTERFIELD PKWY EAST                UNIT 112        WEST DUNDEE, IL
           60118
14897475   STEIMEL, SAMUEL         1625 NORWOOD HILLS DRIVE               OFALLON, MO 63366
14897476   STEIN SAKS PLLC        285 PASSAIC STREET            HACKENSACK, NJ 07601
14897477   STEIN WORLD FURNITURE              PO BOX 842432        BOSTON, MA 02284−2432
14897478   STEIN, BILL     906 W HIGH STREET             GREENVILLE, MI 48838
14897479   STEINER ELECTRIC CO.           2665 PAYSPHERE CIRCLE           CHICAGO, IL 60674
14897480   STEINER, MELISSA R         17551 GILMORE RD           ARMADA, MI 48005
14897481   STEINER, VALERIE L         16W361 94TH STREET           BURR RIDGE, IL 60527
14897483   STENGER & STENGER            2618 E PARIS AVE SE         GRAND RAPIDS, MI 49546
14897484   STENKE, HANNA M          4990 BUNKER HILL RD            WILLIAMSBURG, MI 49690
14897485   STEP ONE FURNITURE           9420 E. 33RD STREET         INDIANAPOLIS, IN 46235
14897486   STEPHAN, ELIZABETH           52125 BATTANWOOD DR              MACOMB, MI 48042
14897488   STEPHANIE VOZZA          511 AUGUSTA DRIVE            ROCHESTER HILLS, MI 48309
14897498   STEPHENS, KRISTOPHER J            2915 LITTLE ST       PORT HURON, MI 48060
14897499   STEPHENS, LESLIE D         50069 ROANOKE AVE, APT 302            CANTON, MI 48187
14897500   STEPHENS, MARIO         22660 EUCLID AVE           APT 202        EUCLID, OH 44117
14897501   STEPHENS, PRESTON           PO BOX 173         COMSTOCK PARK, MI 49321
14897502   STEPHENS, TREVONNE            4386 BALFOUR          DETROIT, MI 48224
14897503   STEPKE, CHRISTOPHER           24509 COLIN KELLY           CENTERLINE, MI 48015
14897504   STEPTOE, KEITH A        7501 STOCKTON            DETROIT, MI 48234
14897505   STERBENZ, KAYLA A           218 S VALLEY RD MCHENRY IL             MCHENRY, IL 60050
14897506   STERLING, BRENT J        5859 MAYBEE RD            CLARKSTON, MI 48346
14897507   STERLING, JOSEPH C         208 SOUTH LEBANON ST             MASCOUTAH, IL 62258
14897508   STERNE, JOANN        2770 BLUEBIRD LN.            COLUMBUS, MI 48063
14897510   STEUERNAGEL, LISA          106 SILENT MEADOW DRIVE              EXPORT, PA 15632
14897513   STEVE SILVER COMPANY              PO BOX 205262        DALLAS, TX 75320−5262
14897516   STEVEN J. FINK & ASSOCIATES PC            25 E. WASHINGTON ST.           SUITE 1233       CHICAGO, IL
           60602
14897524   STEVENS, ANTHONY A            1436 SOUTH 10TH AV           MAYWOOD, IL 60153
14897525   STEVENS, CHRISTOPHER             19016 HOLBROOK AVE           EASTPOINTE, MI 48021
14897526   STEVENS, JAMES        745 SPRING DR           NORTHVILLE, MI 48167
14897527   STEVENS, LARRY        1197 VILLA PARK DR            TROY, MI 48085
14897528   STEVENS, RICHARD          42864 PARK CRESENT DR             STERLING HEIGHTS, MI 48313
14897529   STEVENS, TRISTEN J         8339 MARQUIS COURT            LAMBERTVILLE, MI 48144
14897530   STEVENSON, MICHAEL P             19720 KLINGER        DETROIT, MI 48234
14897531   STEWART, EMERY C           2008 FARMINGTON LAKES DR APT 2               OSWEGO, IL 60543
14897532   STEWART, JEROME D           26280 RONALD ST          ROSEVILLE, MI 48066
14897533   STEWART, KRISTOPHER             31 SCOTT LAKE RD          WATERFORD, MI 48328
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 147 of 173
14897534   STEWART, MAUREEN             13237 W MULRANEY DR              HOMER GLEN, IL 60491
14897535   STEWART, PATRICK            3518 EOFF ST APT2          WHEELING, WV 26003
14897536   STEWART, PHILLIP K           10297 E OUTER DRIVE            DETROIT, MI 48224
14897537   STEWART, ROBERT            1559 MEADOW WAY              PETOSKEY, MI 49770
14897538   STEWART, STEVEN M             PO BOX 230 512 SHELLVIEW           BETHALTO, IL 62010
14897539   STEWART, THOMAS J            13237 MULRANNY DR              HOMER GLEN, IL 60491
14897540   STEWART, TODD G           23380 LAKEWOOD STREET               CLINTON TWP, MI 48035
14897541   STEWART, TRAVIS           22205 BON HEUR            SAINT CLAIR SHORES, MI 48081
14897542   STEWART, WENDY            337 WISSLER WAY             LANDISVILLE, PA 17538
14897543   STILES, GREGORY          305A E MILTON            NEW FLORENCE, MO 63363
14897544   STILES, JOHN        740 SUMMERSONG DRIVE               OFALLON, MO 63366
14897545   STILL ELECTRIC         4555 GROVES RD.            SUITE 29      COLUMBUS, OH 43232
14897546   STILLMAN LAW OFFICE             ATTN MICHAEL R STILLMAN              30057 ORCHARD LAKE
           RD       FARMINGTON HILLS, MI 48334
14897547   STILLS BY STINSON PHOTOGRAPHY                 29446 SOMERSET DRIVE          SOUTHFIELD, MI 48076
14897548   STILLWAGON, BONNIE             711 VERNON DRIVE            BELLE VERNON, PA 15012
14897549   STILTNER, CORY J         18226 AIRPORT           FRASER, MI 48026
14897550   STIMAC, CURTIS J         2817 W MICHIGAN AVE              KALAMAZOO, MI 49006
14897551   STINE, JARED        818 E SARATOGA CIR             ISLAND LAKE, IL 60042
14897552   STINNETT, ADRIAN A           2331 HONORAH            DETROIT, MI 48209
14897553   STINNETT, ANTHONY L             17310 WESTMORELAND ST             DETROIT, MI 48219
14897554   STINSON, YVONNE           20632 LENNON ST.            HARPER WOODS, MI 48225
14897555   STIRM, DAVID A         9312 CREIGHTON RD SW              FIFE LAKE, MI 49633
14897556   STOCKARD, SEAN A            22 N HIGHLAND            MT. CLEMENS, MI 48043
14897557   STOEHR, KERA L          433 TORRINGTON DRIVE WEST               CANTON, MI 48187
14897558   STOKES, ALVIN         18502 GREENFIELD             DETROIT, MI 48235
14897559   STOKES, KATHERINE            88 CYNTHIA DR.           CARNEGIE, PA 15106
14897560   STOLZ, CHARLES          926 MORTON RD             GRAND LEDGE, MI 48837
14897561   STOMBAUGH, DAWN              30410 W 14 MILE ROAD            WEST BLOOMFIELD, MI 48322
14897562   STOMSKI, KAMIL          7926 W 90PL APARTMENT 3N              HICKORY HILLS, IL 60457
14897563   STONE INTERNATIONAL              7004 PIKE VIEW DRIVE          THOMASVILLE, NC 27360
14897564   STONEX, CHARLES W             1388 W NORTON AVE APT R3            MUSKEGON, MI 49441
14897565   STONEX, DANIEL S          51 PORTER RD           NORTON SHORES, MI 49441
14897566   STOPPIELLO JR, FRANK            29680 NORTH PIERRE DRIVE            MUNDELEIN, IL 60060
14897567   STOPPIELLO, ILAF R          26980 N PIERRE DR          MUNDELEIN, IL 60060
14897568   STORCK, ARTHUR           834 S SHERIDAN, APT I202            MUSKEGON, MI 49442
14897569   STORE MASTER FUNDING XII, LLC               8377 E. HARTFORD DRIVE, SUITE 100         SCOTTSDALE, AZ
           85255
14897576   STORE MASTER FUNDING XII, LLC               8377 E. HARTFORD DRIVE, SUITE 100         SCOTTSDALE, AZ
           85255
14897570   STORE MASTER FUNDING XII, LLC               ATTN EXECUTIVE VP − GENERAL COUNSEL               8377 E.
           HARTFORD DRIVE            SUITE 100        SCOTTSDALE, AZ 85255
14897571   STORE MASTER FUNDING XII, LLC               ATTN MICHAEL T. BENNETT EXECUTIVE VP               GENERAL
           COUNSEL         8377 E. HARTFORD DRIVE              SUITE 100      SCOTTSDALE, AZ 85255
14897574   STORE MASTER FUNDING XII, LLC               C/O KUTAK ROCK LLP           1801 CALIFORNIA
           STREET        SUITE 3000         DENVER, CO 80202
14897572   STORE MASTER FUNDING XII, LLC               C/O KUTAK ROCK LLP           ATTN KELLY REYNOLDSON,
           ESQ.       1801 CALIFORNIA STREET, SUITE 3000              DENVER, CO 80202
14897573   STORE MASTER FUNDING XII, LLC               C/O KUTAK ROCK LLP           ATTN NATHAN HUMPHREY,
           ESQ       1801 CALIFORNIA STREET, SUITE 3000               DENVER, CO 80202
14897575   STORE MASTER FUNDING XII, LLC               C/O KUTAK ROCK LLP           ATTN NATHAN HUMPHREY, ESQ
           AND        KELLY REYNOLDSON, ESQ.               1801 CALIFORNIA STREET, SUITE 3000         DENVER, CO
           80202
14897577   STORE SPE AVF I 2017−1, LLC           8377 E. HARTFORD DRIVE           SUITE 100     SCOTTSDALE, AZ
           85255
14897578   STORE SPE AVF I 2017−1, LLC           ATTN EXECUTIVE VP − GENERAL COUNSEL               8377 E.
           HARTFORD DRIVE            SUITE 100        SCOTTSDALE, AZ 85255
14897579   STORE SPE AVF I 2017−1, LLC           C/O KUTAK ROCK LLP           1801 CALIFORNIA STREET, SUITE
           3000      DENVER, CO 80202
14897580   STORE SPE AVF II 2017−2, LLC           8377 E. HARTFORD DRIVE           SUITE 100     SCOTTSDALE, AZ
           85255
14897581   STORE SPE AVF II 2017−2, LLC           ATTN EXECUTIVE VP GENERAL COUNSEL               8377 E.
           HARTFORD DRIVE            SUITE 100        SCOTTSDALE, AZ 85255
14897582   STORE SPE AVF II 2017−2, LLC           C/O KALAMAZOO MALL LLC              ATTN LAW/LEASE
           ADMINISTRATION DEPARTMENT                 350 N ORLEANS ST, SUITE 300          CHICAGO, IL
           60654−1607
14897583   STORE SPE AVF II 2017−2, LLC           C/O KUTAK ROCK LLP           1801 CALIFORNIA STREET          SUITE
           3000      DENVER, CO 80202
14897584   STORE SPE AVF II 2017−2, LLC           C/O THE CROSSROADS MI            ATTN GENERAL
           MANAGER          6650 SOUTH WESTNEDGE AVENUE                  PORTAGE, MI 49024
14897585   STORE SUPPLY WAREHOUSE                12955 ENTERPRISE WAY           BRIDGETON, MO 63044
14897586   STORINO, CHERIE          6752 PREAKNESS PLACE APT M              GURNEE, IL 60031
14897587   STORM, DEBORAH            919 GRANT          JACKSON, MI 49203
14897588   STORM, HUNTER D            919 GRANT ST          JACKSON, MI 49203
14897589   STORM, SETH D         919 GRANT ST           JACKSON, MI 49203
14897590   STOTT, DONNTAY A            21007 BEACONSFIELD             EASTPOINTE, MI 48021
14897591   STOUGHTON, CHRISTIAN              6502 59TH AVE         KENOSHA, WI 53142
14897592   STOUT RISIUS ROSS LLC            P.O. BOX 71770        CHICAGO, IL 60694
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 148 of 173
14897593   STOUT, JOSEPH      157 PILLAR DRIVE               CORAOPOLIS, PA 15108
14897594   STRABLE, JOHN      58641 GRATIOT AVE.                 NEW HAVEN, MI 48048
14897595   STRACHAN, BRUCE R           688 HIDDEN CREEK DR                SOUTH LYON, MI 48178
14897596   STRAIGHTUP SOLAR           10330 PAGE INDUSTRIAL BLVD.                 ST. LOUIS, MO 63132
14897597   STRAND, CARL A       701 WEST MAPLE ROAD                   MILFORD, MI 48381
14897598   STRANGE, DONTAS L           19946 KINLOCH             REDFORD, MI 48240
14897599   STRATTON HOME DECOR               801 SHOTGUN ROAD               SUNRISE, FL 33326
14897600   STRATTON, MARY JO           13147 HILLTOP DR             GOWEN, MI 49326
14897601   STRAUB, DOMINIC         1655 EAST AUBURN ROAD SUITE 2                   ROCHESTER HILLS, MI 48307
14897602   STREADWICK, JENNIFER L             2880 ARBORVIEW DR APT 17               TRAVERSE CITY, MI 49685
14897603   STREET, ELIZABETH A           2815 SUNNY LEDGE COURT                 LAND O LAKES, FL 34638
14897604   STREETER, DENISE L         3034 23RD STREET              DETROIT, MI 48216
14897605   STREY, KENNETH K          3300 RONAN DR              LAKE IN THE HILLS, IL 60156
14897606   STRICKLER, DONALD           300 CENTRAL SCHOOL RD                 FAYETTE CITY, PA 15438
14897607   STRICKLER, VICTORIA M            621 FISHER ROAD             GROSSE POINTE, MI 48230
14897608   STRIPAY, SUSAN      505 OAKLAND AVE.                  GREENSBURG, PA 15601
14897609   STROBELT, CATHY         618 42ND. ST. N.W.            CANTON, OH 44709
14897610   STROMBERG, JAMES D            1388 W 93RD CT            SCHERERVILLE, IN 46307
14897611   STRONG, EMILY J       416 PRINDLE ST              OWOSSO, MI 48867
14897612   STRONG, GEORGE         25530 SAN ROSA DRIVE                SAINT CLAIR SHORES, MI 48081
14897613   STRONG, JEFFREY A         5052 SPARROW WOOD DRIVE                    WATERFORD, MI 48327
14897614   STRONG, TIMOTHY S          1748 MILLBANK ST SE               GRAND RAPIDS, MI 49508
14897615   STROZ FRIEDBERG LLC            P.O. BOX 975348           DALLAS, TX 75397−5348
14897616   STRUZZI, KAREN       96 ALUMINUM CITY TERRACE                     NEW KENSINGTON, PA 15068
14897617   STUART M. COLLIS (P49530)           1851 WASHTENAW AVE.                YPSILANTI, MI 48197
14897618   STUCK, JESSICA M       29045 DENISON ST               GIBRALTER, MI 48173
14897619   STUCKY−VITALE ARCHITECTS                 27172 WOODWARD AVE.              ROYAL OAK, MI 48067
14897620   STUDER, JENNIFER A         8109 WOODLAWN AVE                  MUNSTER, IN 46321
14897621   STUDIO CENTER CORPORATION                 161 BUSINESS PARK DRIVE              VIRGINIA BEACH, VA
           23462
14897622   STUDIO DESIGNS INC          6027 BANDINI BLVD              COMMERCE, CA 90040
14897623   STULTS, DAVID      1306 WHITE PINE DR.                WALKER, MI 49534
14897624   STUMPF, SEAN      8300 18 MILE ROAD                APT 102        STERLING HEIGHTS, MI 48313
14897625   STURM, HEATHER L          7401 LOCKLIN             WEST BLOOMFIELD, MI 48324
14897627   STYLE−LINE FURNITURE INC              P.O. BOX 2450          VERONA, MS 38879
14897626   STYLECRAFT HOME COLLECTION                  PO BOX 676088           DALLAS, TX 75267−6088
14897628   STYLINE LOGISTICS         PO BOX 204690             DALLAS, TX 75320−4690
14897630   SUBURBAN NATURAL GAS COMPANY                     211 Front Street      Cygnet, OH 43413
14897629   SUBURBAN NATURAL GAS COMPANY                     P.O. BOX 183035         COLUMBUS, OH 43218−3035
14897631   SUDA, SAMANTHA L           2006 LOVELL CT             MILFORD, MI 48381
14897632   SUDDETH, BART I       741 KENNEDY               JACKSON, MI 49202
14897633   SUE EVANS      40 WEST PITMAN AVE.                 BATTLE CREEK, MI 49017
14897634   SUGUFARA, YASIN D          3767 ATKINSON ST APT 2W                DETROIT, MI 48206
14897635   SUGY MOOEY LLC         38025 JAYKAY DRIVE                 ROMULUS, MI 48174
14897637   SUITE HOME CHICAGO INC.             1250 N. LASALLE SUITE 1             CHICAGO, IL 60610
14897638   SULLIVAN, BECKY         874 VILLAGE GREEN LN #2087                 WATERFORD, MI 48328
14897639   SULLIVAN, CHRIS       2638 WOODBOURNE DR                   WATERFORD, MI 48329
14897640   SULLIVAN, JOSHUA B          3660 S DANGL RD              MUSKEGON, MI 49444
14897641   SULLIVAN, JOSHUA D           18900 ALBION            DETROIT, MI 48234
14897642   SULLIVAN, MACAILA A            20918 LENNON            HARPER WOODS, MI 48225
14897643   SULLIVAN, MATTHEW             3573 WASHINGTON BLVD                 CLEVELAND HEIGHTS, OH 44118
14897644   SULLIVAN, TARSCHA N            20308 LANCASTER              GROSSE POINTE, MI 48225
14897645   SUMANSKY, TERENCE             123 ROSE HAVEN DR              RENFREW, PA 16053
14897646   SUMERLIN, CANDACE L             15075 LINCOLN STREET              APT 527       OAK PARK, MI 48237
14897648   SUMMERS, DANIEL L          328 CULP DR             EAST LEROY, MI 49051
14897649   SUMMERS, TIONI V         82 50TH ST SW APT 322              WYOMING, MI 49548
14897650   SUMNER ONE       6717 WALDEMAR AVE                   ST. LOUIS, MO 63139
14897651   SUMO LOGIC INC.       DEPT LA 23966              PASADENA, CA 91185−3966
14897652   SUMPTER, CALEB        3517 INVERARY DR                LANSING, MI 48911
14897653   SUN LIFE ASSURANCE CO. OF              CANADA           P.O. BOX 7247−7184         PHILADELPHIA, PA
           19170−7184
14897654   SUNBELT FURNITURE XPRESS                P.O. BOX 487         HICKORY, NC 28603−0487
14897655   SUNBELT RENTALS INC.            12668 ARNOLD AVE              REDFORD, MI 48239
14897656   SUNJOY GROUP INTL PTE LTD               7 KAKI BUKIT CRESCENT              04−01 FULLION
           BUILDING      SINGAPORE 416239 SINGAPORE
14897657   SUNNY DESIGNS       8949 BUFFALO AVE.                 RANCHO CUCAMONGA, CA 91730
14897658   SUNNYBROOKE DEVELOPMENT &                    MANAGEMENT LLC.              P.O. BOX 986     MONROE, MI
           48161
14897659   SUNRISE SIDE TOWING            208 N SAGINAW STREET               P.O. BOX 376       STERLING, MI
           48659
14897660   SUNRISE TECHNOLOGIES INC.               525 VINE STREET           SUITE 210       WINSTON SALEM, NC
           27101
14897661   SUNSTRUM, SHANE J          4810 EAST SAINT JOE HWY                GRAND LEDGE, MI 48837
14897662   SUPERFLEET MASTERCARD                P. O. BOX 70995         CHARLOTTE, NC 28272−0995
14897663   SUPERIOR PAINTING CO.            JAY QUARTERS             2491 TOWNLINE ROAD            TAWAS CITY, MI
           48763
14897664   SUPERIOR SWEEPING SERVICE INC.                P.O. BOX 293         RICHLAND, MI 49083
14897665   SURE LOCK & HOMES LLC              8268 WOODLOFT TRAIL               HARBOR SPRINGS, MI 49740
                  Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 149 of 173
14897666   SURMAN, JOANN M               4947 N HARLEM AV UNIT 2                  CHICAGO, IL 60656
14897667   SURPRENANT, ZACHARY                   157 WINDING WOOD WAY                   BATTLE CREEK, MI 49014
14897668   SURYA CARPET INC               P.O. BOX 896604            CHARLOTTE, NC 28289−6604
14897675   SUSNJAR JR, GEORGE               1312 GILL HALL ROAD                JEFFERSON HILLS, PA 15025
14897676   SUTER, JOHN           387 BUTTERMORE RD.                  RUFFSDALE, PA 15679
14897677   SUTHERLIN, CHRISTOPHER                   536 ARMSTRONG RD                LANSING, MI 48911
14897678   SUTKIEWICZ, MEAGAN E                  45190 LAKEVIEW               MACOMB, MI 48044
14897679   SUTPHEN, NATALIE W                1511 CENTER AVENUE                 WHEATON, IL 60189
14897680   SUTTON, CHRISTINE              10802 JUG STREET               JOHNSTOWN, OH 43031
14897681   SUTTON, DAWN M               1048 ABBEY COURT                 HOLLAND, MI 49423
14897682   SUTTON−WHEELER, LORA                   1611 MASCOUTAH AVE                  BELLEVILLE, IL 62220
14897684   SVAP II PASADENA CROSSROADS, LLC                       ATTN GREG MOROSS                302 DATURA STREET, SUITE
           100       WEST PALM BEACH, FL 33401
14897685   SVAP II PASADENA CROSSROADS, LLC                       KEYBANK NATIONAL ASSOCIATION                      P. O. BOX
           715078         CINCINNATI, OH 45271−5078
14897687   SVH PROPERTIES             2855 LAKE EASTBROOK BLVD                     GRAND RAPIDS, MI 49512
14897688   SVH PROPERTIES LLC.               2855 LAKE EASTBROOK BLVD.                     GRAND RAPIDS, MI 49512
14897689   SWANSON, DOREEN J                3447 PENINSULA DR                PORTAGE, IN 46368
14897690   SWARTZ, MEGAN A               45204 NORTHPORT DRIVE APT 61                     MACOMB, MI 48044
14897691   SWARY, ERIC            10452 CLIFFWOOD RD                 PERRYSBURG, OH 43551
14897692   SWEENEY, KAREN               261 S. MILTON ST. A−3               SMITHVILLE, OH 44677
14897694   SWEET, KENNETH W                48473 MARWOOD                CHESTERFIELD, MI 48051
14897695   SWEET, SHELBY L             23249 DEANHURST                 CLINTON TOWNSHIP, MI 48035
14897696   SWEETWATERS DONUT MILL                     2807 CAPITAL AVE SW                BATTLE CREEK, MI 49015
14897697   SWEEZY, MORGAN C                9432 HUNTINGTON RD                  BATTLE CREEK, MI 49017
14897698   SWEIS, JENNIFER            16667 S WINDSOR LN                 LOCKPORT, IL 60441
14897699   SWENDROWSKI, JOE A                6880 REX DR             ROCKFORD, MI 49341
14897700   SWIDERSKI, PATRICIA               62 GLENVIEW AVE.                GREENSBURG, PA 15601
14897701   SWILLUM, MARK R               28214 GROBBEL AVE                 WARREN, MI 48092
14897702   SWITALSKI, THOMAS A                 255 W MARSHALL                FERNDALE, MI 48220
14897703   SYED ALMAS RIZVI              400 NORTH RIVER RD APT# 805                   WEST LAFAYETTE, IN 47906
14897704   SYED, MONOWAR               8466 HARDER DR                WARREN, MI 48093−2728
14897705   SYFERT, RONALD              417 FORLIVIEW RD.                GLENSHAW, PA 15116
14897706   SYKES, TROY A            243 LEROY ST SW               WYOMING, MI 49548
14897707   SYLVESTER, TROY D               34561 LIPKE            CLINTONTOWNSHIP, MI 48035
14897708   SYMON, JACOB             5449 PONDEROSA DR                  NORTH STREET, MI 48049
14897710   SYNERGY HOME FURNISHINGS                      576 EAST WALNUT STREET                  RIPLEY, MS 38663
14897711   SYSTEMS DUPLICATING CO,INC                     358 ROBBINS DRIVE              TROY, MI 48083
14897713   SZAJNA, AMY L            20058 BIGELOW               ROSEVILLE, MI 48066
14897714   SZAROWICZ, DAVID M                8248 MERTON AVE SW                  BYRON CENTER, MI 49315
14897715   SZAROWICZ, JONATHAN D                   3152 VERMONT AVE SW                 GRANDVILLE, MI 49418
14897716   SZCZECHOWICZ, MARTA E                   8204 MILLSTONE DR UNIT 71C                  PALOS HILLS, IL 60465
14897717   SZLEMBARSKI, ELIZABETH                   6349 EL MORRO LANE               OAK FOREST, IL 60452
14897718   SZTONCEL, SZYMON B                 12920 W. 159TH STREET UNIT 2C                  HOMER GLEN, IL 60491
14897719   SZUBA AND ASSOCIATES                  40600 ANN ARBOR ROAD STE 100                    PLYMOUTH, MI 48170
14897720   SZWEC, YVONNE              4 DORCHESTER CT                 HAWTHORN WOODS, IL 60047
14897721   SZYMANSKI, BRENDA B                  14888 MYOLA AVE               WARREN, MI 48089
14897722   SZYMANSKI, JOSEPH T                5808 STAGHORN DR                TOLEDO, OH 43614
14896580   Sabrina C. Brooks        5759 Bluehill Street          Detroit, MI 48224
14896581   Sabrina Tedder        9265 County Farm Rd             Parma, MI 49269
14896592   Safety National Group         1832 Schuetz Rd           St. Louis, MO 63146
14896598   Saggezza Inc.       Attn Sockalingam Suppiah             200 W Madison Street, Suite 1800          Chicago, IL
           60606
14896599   Saggezza Inc.       Jayaram Law, Inc.           Vivek Jayaram, Partner          125 South Clark Street, Suite
           1175        Chicago, IL 60603
14896602   Saginaw County Courthouse            Purchasing Department           111 South Michigan Avenue           Saginaw, MI
           48602
14896608   Saint Louis County Revenue Office            41 South Central Avenue          Clayton, MO 63105−1799
14896645   Samuel Steimel        1625 Norwood Hills Dr             OFallon, MO 63366
14896663   Sandra A Eickelmann          4673 Rolling Hills Dr.          Lake in the Hills, IL 60156
14896664   Sandra Dill       4475 Route 403 Highway South              Homer City, PA 15748
14896665   Sandra Miko        1170 Longspur Blvd             Lake Orion, MI 48360
14896666   Sandra White        809 Northshore           St Clair Shores, MI 48080
14896684   Sara Grasley       7396 Dover Drive            Ypsilanti, MI 48197
14896685   Sarah E. Phillips       548 Leland St          Flushing, MI 48433
14896686   Sarah Schultz       7316 Grandview Court             Carpentersville, IL 60110
14896687   Sarah Wolf        115 Maruth Dr           Pittsburgh, PA 15237
14896702   Sauder Woodworking Co.            Mary Jean Leininger           502 Middle Street        Archibald, OH 43502
14896704   Sauder Woodworking Co.            PO Box 633834            Cincinnati, OH 45263−3834
14896703   Sauder Woodworking Co.            Sauder Woodworking Co.             PO Box 633834          Cincinnati, OH
           45263−3834
14896741   Schaumburg, IL         Finance Department           Rober O. Atcher Municipal Center          101 Schaumburg
           Court       Schaumburg, IL 60193−1899
14896819   Scott Danner       228 West St           Payne, OH 45880
14896821   Scott P Shoaf       66 Observatory St.          Manor, PA 15665
14896822   Scott Schlanhart       10027 Cotswald Dr            Grand Blanc, MI 48439
14896823   Scott Thom        6519 Avalon Drive SE             Caledonia, MI 49316
14896826   Scott Van Elslander        28100 Little Mack           Harper Woods, MI 48081
                  Case 20-10553-CSS                  Doc 290-1           Filed 04/17/20           Page 150 of 173
14896824   Scott Van Elslander           Scott Van        3319 Ellwood           Royal Oak, MI 48073
14896825   Scott Van Elslander           Scott Van Elslander         28100 Little Mack         Harper Woods, MI 48081
14896827   Scott Williams          161 Lowhill Rd          Brownsville, PA 15417
14896853   Sealy Mattress Company             Scott Thompson, CEO             1 Office Parkway Sealy Drive        Trinity, NC
           27370
14896854   Sean G Vanyo            84 Liberty St        Mount Pleasant, PA 15666
14896899   Serta Restokraft Mattress Co.           Larry Kraft , President        38025 Jaykay Drive         Romulus, MI
           48174
14896904   Set & Props King LLC             Susanne King          Set & Props King         2392 Royal Ave         Berkley, MI
           48072
14896928   Shane Clouthier           30441 Spybrook St          Roseville, MI 48066
14896929   Shaneckwa Mason              54 Latta Street       Battle Creek, MI 49017
14896931   Shannon M Close             77 S Colonial Ave         Westminster, MD 21157
14896932   Shannon McGee             7411 Skerrydoon Lane, Apt 301             Blacklick, OH 43004
14896935   Sharareh Atighehchi            31 Castlebar Court         Timonium, MD 21093
14896937   Sharon Dickey           7222 S. Millard Ave          Chicago, IL 60629
14896938   Sharon Duch           270 Porter Drive         North Huntingdon, PA 15642
14896940   Sharon Martens           190 Autumn Chase Dr             Ofallon, MO 63366
14896941   Sharon Meyer           462 Belanger          Grosse Pointe Farms, MI 48236
14896942   Sharon Mullins           18381 Butternut Circle          Strongsville, OH 44136
14896943   Sharon Sisco          194 Ciocco Court          Irwin, PA 15642
14896944   Sharon Venturino            201 East Agnew Avenue            Pittsburgh, PA 15210
14896959   Shawn Anderson             193 Crosby St         Akron, OH 44303
14896960   Shawn Currey           39639 Balboa Dr.           Sterling Heights 48313 MI
14896961   Shawn Grant           8 Frick Avenue          Mount Pleasant, PA 15666
14896962   Shawn M Avery Sr             1009 Hallett        Jackson, MI 49202
14896963   Shawna Wilson−Brodmerkel               524 Cornell Dr          Aliquippa, PA 15001−1531
14896973   Sheila Peregoy          45285 Gerald Ct          Canton, MI 48188
14896975   Shelby Bell         7 Dianna Drive           Annville, PA 17003
14896979   Shelby Township            6333 23 MILE ROAD              SHELBY TWP., MI 48316
14896984   Shelley L Engleman            312 Golf Drive         Cortland, OH 44410
14897005   Sherri Lawrence           120 Hawk Ridge Drive            Clarkston, MI 48348
14897004   Sherri Lawrence           2675 Beacon Hills Dr Apt 308            Auburn Hills, MI 48326
14897003   Sherri Lawrence           Sherri Lawrence          120 Hawk Ridge Drive           Clarkston, MI 48348
14897009   Sheryl Fuester          48 Millstone Dr        Waterford, MI 48328
14897031   Shoptelligence, Inc.          330 East Liberty St, Lower Level           Ann Arbor, MI 48104
14897047   Shyam K Nair           1937 Pastoral Lane          Hanover Park, IL 60133
14897067   Signal Restoration Services           Frank Torre, Managing Partner           2490 Industrial Row Drive        Troy, MI
           48084
14897081   Silvia Vidican         5459 Academy St            Dearborn Heights, MI 48125
14897083   Simmons Manufacturing Company, LLC                  David Swift, Chairman & CEO            1 Concourse Parkway
           Northeast         Suite 800         Atlanta, GA 30328
14897090   Simon Li Furniture           Simon Lichtenberg, Chief Exec Officer            200 E. Commerce Avenue           High Point,
           NC 27260
14897105   Sinan Al Taie          2905 Edgewood Pkwy             Woodridge, IL 60517
14897162   Smai Subhi Bayari            24757 Upland Hl          Novi, MI 48475
14897284   Sopranos Catering            Attn Kimberly DiBartolomeo            c/o Lucido and Manzella, P.C.        39999 Garfield
           Road          Clinton Township, MI 48038
14897308   Southern Motion Inc.            Roger Bland, CEO           298 Henry Southern Drive          P.O. Box 1064        Pontotoc,
           MS 38863
14897309   Southgate Lock & Security            AKA B & J Tepps Inc.            Debbie Buehman           21000 Southgate Park
           Blvd         Cleveland, OH 44137
14897366   St. Charles County           Consumer Protection          1650 Boones Lick          Upper Level, Suite D        St. Charles,
           MO 63301
14897396   Standard Furniture Manufacturing, LLC              Tim Ussery, President         801 US−31          Bay Minette, AL
           36507
14897399   Standard Printing of Warren Inc.           13647 10 Mile Rd           Warren, MI 48089
14897415   Staples Business Advantage            PO Box 105748            Atlanta, GA 30348
14897413   Staples Business Advantage            Staples Business Advantage           PO Box 105748          Atlanta, GA 30348
14897414   Staples Business Advantage            Tom Riggleman            Staples       7 Technology Circle        Columbia, SC
           29203
14897439   State of Delaware           DIVISION OF CORPORATIONS                    John G. Townsend Bldg.         401 Federal Street,
           Suite 4        Dover, DE 19901
14904111   State of Delaware           Division of Revenue          820 N. French Street, 8th Floor        Wilmington, DE
           19801−0820
14897440   State of Illinois        P.O. BOX 19053           SPRINGFIELD, IL 62794−9053
14897441   State of Indiana         P.O. BOX 7087           INDIANAPOLIS, IN 46207−7087
14897444   State of Michigan           Department of Treasury          Cadillac Place, 10th Floor        3030 W. Grand Blvd., Suite
           10−200          Detroit, MI 48202
14897446   State of Michigan           MICHIGAN DEPT. OF TREASURY                     P.O. BOX 30812          LANSING, MI
           48909
14897457   State of Missouri          TAXATION DEPARTMENT                    P.O. BOX 999         JEFFERSON CITY, MO
           65108−0999
14897458   State of Ohio         MAGUIRE SCHNEIDER HASSAY LLP.                        1650 LAKE SHORE
           DRIVE           COLUMBUS, OH 43204
14897459   State of Wisconsin           P.O. BOX 930208            MILWAUKEE, WI 53293−0208
14897464   Stearns & Foster Company             Scott Thompson, Chairman, President &CEO               1000 Tempur
           Way          Lexington, KY 40511
                 Case 20-10553-CSS               Doc 290-1        Filed 04/17/20        Page 151 of 173
14897482   Stela Riza       29305 Norma Dr.           Warren, MI 48093
14897487   Stephanie Koepfer         10570 Hickory Knoll Court           Brighton, MI 48114
14897489   Stephen A Zelenske          362 Stahl Road         Somerset, PA 15501
14897490   Stephen Devers         48 Kenric Ave         Donora, PA 15033
14897491   Stephen Evans         314 Seminary Ave          Greensburg, PA 15601
14897492   Stephen J. Bielaniec        54751 Shelby Rd.         Shelby Township, MI 48316
14897493   Stephen K Kaszubowski            4454 Lutz Dr        Warren, MI 48092
14897494   Stephen Leahey         1802 Anna Street         New Cumberland, PA 17070
14897495   Stephen Madeja          404 Durham Place          Cranberry Township, PA 16066
14897496   Stephen Smith         1473 Spring Hill Drive         Hummelstown, PA 17036
14897497   Stephen T Smith          42160 Woodward Avenue 58             Bloomfield Township, MI 48304
14897509   Steuart Pittman        44 Calvert Street       Annapolis, MD 21401
14897511   Steve Polete       310 Amhurst Drive           Ofallon, IL 62269
14897512   Steve Quarles        151 Glauser Drive         Lower Burrell, PA 15068
14897514   Steven E Gauronskas          43541 Peninsula         Sterling Hgts, MI 48313
14897515   Steven J Cotton        3424 Douglas Rd          Williamston, MI 48895
14897517   Steven Jancovic         6948 W. Berwyn Ave.           Chicago, IL 60656
14897518   Steven L Odell        13435 Hemlock Rd.            Chesaning, MI 48616
14897519   Steven P Bayless         2655 11th Street       Port Huron, MI 48060
14897520   Steven Paruszkiewicz         44492 Bayview Ave, Apt 15313             Clinton Township, MI 48038
14897521   Steven Shirley        2950 Warren Road          Indiana, PA 15701
14897522   Steven Staner        255 James Way           York, PA 17406
14897523   Steven W. Huntoon          572 Sherwin NE           Cedar Springs, MI 49319−8881
14897636   Suhail Kharsa        Maria H Kharsa          3106 Huntingdon Dr           West Bloomfield, MI 48322
14897647   Summer Koons           69 Woodward Drive           York, PA 17406
14897670   Susan Bonawitz          12 Oatfield Lane        Palmyra, PA 17078
14897671   Susan Ehlich        29127 Harding St          Roseville, MI 48066
14897672   Susan L Garrity        1786 Newville Road           Carlisle, PA 17015
14897673   Susan Nightingale         1220 W. Indian Trail Apt 16          Aurora, IL 60506
14897674   Susan Rickabaugh          1311 Frances St         Johnstown, PA 15904−3147
14897669   Susan and Andrew Dzurenda             1097 Antler Dr        Jefferson Hills, PA 15025
14897683   Suzette M. Giamportone           30553 Bluehill St        Roseville, MI 48086
14897686   Svetlana Vrubel         3030 Brentwood Road           West BloomField, MI 48323
14897693   Sweet Ventures LLC, DBA Manninos Bakery               Attn Kimberly DiBartolomeo          c/o Lucido and
           Manzella        39999 Garfield Road          Clinton Township, MI 48038
14897709   Synchrony Bank          170 Election Drive, Suite 125          Draper, UT 84020
14897712   Systems Duplicating Co., Inc.          358 Robbins Drive         Troy, MI 48083
14897723   T.L. ASHFORD            P.O. BOX 17098           FORT MITCHELL, KY 41017
14897724   T.S. EXPEDITING SERVICES INC                 PO BOX 307           PERRYSBURGH, OH 43552
14897725   T.S. Expediting Services, Inc.         27681 Cummings Road           Millbury, OH 43447
14897726   TABANI MONTROSE, LLC                  16600 DALLAS PARKWAY, STE 300                  DALLAS, TX 75248
14897731   TABANI MONTROSE, LLC                  16600 DALLAS PARKWAY, STE 300                  DALLAS, TX 75248
14897727   TABANI MONTROSE, LLC                  AZT TABANI            16600 DALLAS PARKWAY                DALLAS, TX
           75248
14897732   TAFELSKY, WILLIAM                 17426 HEIMBACH RD              THREE RIVERS, MI 49093
14897733   TAHA, ABDULKARIM H                  516 E CIRCLE HILL DR APT 205               ARLINGTON HEIGHTS, IL
           60004
14897734   TAHASH, BENJAMIN J                1065 GLENMEADOW CT                 SAGINAW, MI 48638
14897735   TAILA, SARMED              27532 WESTCOTT CRESCENT DR.                   FARMINGTON HILLS, MI 48334
14897736   TAIT, LAWRENCE E               62384 DANA ROSE DR               WASHINGTON TWP, MI 48094
14897737   TAIT, SARA J          62384 DANA ROSE               WASHINGTON TWP, MI 48094
14897738   TAIZHOU MOCRYSTAL CO., LTD                    150 ZHONGHE ROAD CENTRAL                   HANGZHOU ZHEJIANG
           310009 CHINA
14897739   TAKASH, STEPHANIE                28 S 2ND ST          SHARPSVILLE, PA 16150
14897740   TALBOT, JEFFREY M               1072 CALLAWAY CT                HOWELL, MI 48843
14897741   TALLENT, TIFFANY L                905 BELTON AVE             BATTLE CREEK, MI 49014
14897742   TALLMADGE, JOEY L                37106 HANCOCK ST               CLINTON TWP, MI 48036
14897743   TAMARA CURTIS FIELD MGT. CORP.                     121 TOWNE ST. # 418            STAMFORD, CT 06902
14897746   TAMMY TERRY BANKRUPTCY DIV                       CHAPTER 13 STANDING TRUSTEE                   PO BOX
           2039        MEMPHIS, TN 38101 2039
14897747   TANCHEV, ILIYA S              8624 W CARMEN AVE                NORRIDGE, IL 60706
14897749   TANHA, ALI T            1353 PARK DRIVE             APT. B         MONTGOMERY, IL 60538
14897751   TANK, DAVID C             3955 PARKER ST             DEARBORN HEIGHTS, MI 48125
14897752   TANNER, JENNIFER               5053 HUMBERT ROAD                ALTON, IL 62002
14897753   TANTO, MICHAEL R               522 N CHESTNUT              LANSING, MI 48933
14897754   TAPE PRODUCTS CO                P.O. BOX 644917           PITTSBURGH, PA 15264−4917
14897755   TAPLEY, RUSSELL S               2605 ARMOUR STREET                PORT HURON, MI 48060
14897757   TARDELLA, JULIANNE                 23474 WINTHROP CT.              NOVI, MI 48375
14897758   TARDZER, DOSHIMA                 13052 TUTTLE−HILL RD.              MILAN, MI 48160
14897759   TARDZER, MWUESE D                  13052 TUTTLE−HILL RD              MILAN, MI 48160
14897760   TARLETON, AIRIKA               6251 ROSEMONT              DEARBORN, MI 48228
14897762   TARVER, ALAYSHA                44689 BAYVIEW AVE #4101                 CLINTON TOWNSHIP, MI 48038
14897764   TATE, JAMES            8247 CLEAR PATH DRIVE                 REYNOLDSBURG, OH 43068
14897765   TATE, MARCQUES L                319 POLK          RIVER ROUGE, MI 48218
14897766   TATE, MITCHELL E              1011 ALDON ST SW              WYOMING, MI 49509
14897767   TATUM, JASMINE              11 BRIXWORTH CT.               FLORISSANT, MO 63033
14897769   TAUBMAN AUBURN HILLS                    200 E. Long Lake Road, Suite 300          Bloomfield Hills, MI
           48304−2324
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 152 of 173
14897768   TAUBMAN AUBURN HILLS                  ASSOCIATES LIMITED PARTNERSHIP               DEPARTMENT
           124501      DETROIT, MI 48267
14897770   TAUBMAN AUBURN HILLS ASSOCIATES                      LIMITED PARTNERSHIP           200 EAST LONG LAKE
           RD.      P.O. BOX 200          BLOOMFIELD, MI 48303−0200
14897771   TAUBMAN AUBURN HILLS ASSOCIATES                      LIMITED PARTNERSHIP           DEPARTMENT
           124501      P.O. BOX 67000            DETROIT, MI 48267−1245
14897772   TAVEGGIA, JAMES           13307 TOWERING OAKS                SHELBY TOWNSHIP, MI 48315
14897773   TAVEGGIA, KATHERINE A                1911 WAYSIDE PK           ROCHESTER HILLS, MI 48307
14897774   TAVIS, KATHLEEN P           13439 WARD             SOUTHGATE, MI 48195
14897775   TAWFEEQ, FADHIL           3143 N ELM STREET APT 1N                RIVER GROVE, IL 60171
14897776   TAX TIME USA INC          30800 TELEGRAPH ROAD                 SUITE 1775       BINGHAM FARMS, MI
           48025
14897777   TAYLOR COMMUNICATIONS SCS                    BANK OF AMERICA LOCKBOX SERV.               P.O. BOX
           74008979      CHICAGO, IL 60674−8979
14897778   TAYLOR, ADONTE M             19574 HECKMAN              CLINTON TOWNSHIP, MI 48035
14897779   TAYLOR, CARVETTER               5033 S. EVANS AVE APT#1             CHICAGO, IL 60615
14897780   TAYLOR, DEANDRE L              29280 LUND ST           WARREN, MI 48093
14897781   TAYLOR, DESMOND             16500 QUARRY RD              SOUTHGATE, MI 48195
14897782   TAYLOR, GREGORY             2232 WOODVIEW DR APT 349                 YPSILANTI, MI 48198
14897783   TAYLOR, JAMES B          5311 KORNWAL DR                COLUMBUS, OH 43232
14897784   TAYLOR, JASON E          22334 CHAMPAIGN ST                TAYLOR, MI 48180
14897785   TAYLOR, JAYLEN D           25909 ELBA            REDFORD, MI 48239
14897786   TAYLOR, JEANNE M            395 DETROIT ST             TRENTON, MI 48183
14897787   TAYLOR, JESSICA S          6038 EVERGREEN               DETROIT, MI 48228
14897788   TAYLOR, JOHN         21216 MARTIN RD               SAINT CLAIR SHORES, MI 48081
14897789   TAYLOR, JONATHAN L               21761 PIPER         EASTPOINTE, MI 48021
14897790   TAYLOR, JOVON L          34648 LIPKE ST             CLINTON TOWNSHIP, MI 48035
14897791   TAYLOR, KEENAN           4640 W JEFFERSON               ECORSE, MI 48221
14897792   TAYLOR, KENNETH O              21704 CUSHING            EASTPOINTE, MI 48021
14897793   TAYLOR, KEVIN N          26655 MASCH DRIVE                WARREN, MI 48091
14897794   TAYLOR, KRISTAL R            23659 LARKSHIRE             FARMINGTON HILLS, MI 48336
14897795   TAYLOR, MARVIN L            16975 NEWJERSY              SOUTHFIELD, MI 48075
14897796   TAYLOR, MATTHEW              19040 BLUE SPRUCE DR.              STRONGSVILLE, OH 44149
14897797   TAYLOR, MICHAEL S             1602 ANN TERRACE              MADISON HEIGHTS, MI 48071
14897798   TAYLOR, RAMON H            27649 GROVELAND ST                ROSEVILLE, MI 48066
14897799   TAYLOR, REBECCA L             2901 RIDGE DRIVE #201R             ALANSON, MI 49706
14897800   TAYLOR, ROBERT           57880 ROSELL             NEW HAVEN, MI 48048
14897801   TAYLOR, SEAN T         13026 SIDONIE AVE               WARREN, MI 48089
14897802   TAYLOR, SOPHIA          31170 CAMPBELL               MADISON HEIGHTS, MI 48071
14897803   TAYLOR, TERRY D           7020 DELAWARE STREET                 MERRILLVILLE, IN 46410
14897804   TAYLOR, TIFFANY A            303 SMITH ST APT 810            CLIO, MI 48420
14897805   TAYLOR, TONI M          6208 DOEWOOD CT                COLUMBUS, OH 43229
14897806   TAYLOR, WILLIAM A             2975 LUND RD            FIFE LAKE, MI 49633
14897807   TAYLOR, WILLIE J         30416 SCOTSHIRE COURT                 FARMINGTON HILLS, MI 48331
14897808   TAYLOR−REED, FAWN M                 228 BOSTON CIRCLE            SALINE, MI 48176
14897809   TAYLOR−WESLEY, MONIQUE Y                   16W626 HONEYSUCKLE ROSE LN #11               WILLOWBROOK, IL
           60527
14897810   TEACHOUT, RAMONA D                 146 LURAY AVE NW            GRAND RAPIDS, MI 49504
14897811   TEAGUE, CORDARIOUS                300 E 119TH ST         CHICAGO, IL 60629
14897812   TEAMWAY ENTERPRISE LTD                  3705 BANK OF AMERICA             TOWER SUITE
           572      HARCOURT            CENTRAL HONG HONG KONG
14897813   TECH ELECTRIC COMPANY                 16177 LEONE          MACOMB TWP., MI 48042
14897814   TECHNOLOGY CONSULTING INC.                   P.O. BOX 22529         LOUISVILLE, KY 40252−0529
14897815   TECTONICS         1681 HARMON ROAD                AUBURN HILLS, MI 48326
14897816   TEDDER, SABRINA           9265 COUNTY FARM RD                 PARMA, MI 49269
14897817   TEEM, LISA        25588 STUDENT             REDFORD, MI 48239
14897818   TEKLEGHIORGHIS, FILMON                 2152 PRENTISS DRIVE           DOWNERS GROVE, IL 60516
14897819   TELLIHO, SHANNON            2701 FOREST STREET              PORT HURON, MI 48060
14897820   TELLOW, NADA          29244 OAKPOINT DR                FARMINGTON HILLS, MI 48331
14897821   TEMEROWSKI, MARK F               4540 SERRY DRIVE            CALEDONIA, MI 49316
14897822   TEMPLETON, MARLIN              6310 SUMMER HILL CT              FLINT, MI 48532
14897823   TEMPLIN, JEFFREY A            9600 S. NATOMA AVE             OAK LAWN, IL 60453
14897824   TEMPUR−PEDIC INC            PO BOX 202707            DALLAS, TX 75320−2707
14897826   TEMPUS TECHNOLOGIES, INC                 635 W. 11TH STREET           AUBURN, IN 46706
14897827   TENHOVE, RANDY L            2233 LAKEWOOD               MUSKEGON, MI 49461
14897828   TENNANT COMPANY               PO BOX 71414           CHICAGO, IL 60694−1414
14897829   TEPEL BROTHERS PRINTING CO.                 1725 JOHN R         TROY, MI 48083
14897830   TEPPER, KELLY ANN            883 TIPPERARY ST             GILBERTS, IL 60136
14897831   TERCHA, STEVEN E           9342 LAKEPOINTE BLVD                ALGONAC, MI 48001
14897832   TEREMI, TABITHA          6248 HARDY AVENUE APT 10                  EAST LANSING, MI 48823
14897836   TERRACCINO, CORY             12306 CONSERVATION TRL                SHELBY TWP, MI 48316
14897837   TERRANOVA, EMILY             22419 N.22ND WAY             PHOENIX, AZ 85024
14897838   TERRELL, GLENISE           335 DEPOT ST.            MONROE, MI 48161
14897841   TERRI APANASEWICZ              6615 LEMONA AVENUE               VAN NUYS, CA 91405
14897842   TERRY JR, CHRISTOPHER W                15358 GILCHRIST          DETROIT, MI 48227
14897845   TERRY, ANDREW           7044 HUDSON AVE               WARREN, MI 48091
14897846   TERRY, BRIAN M         4378 STAUNTON DRIVE                 SWARTZ CREEK, MI 48473
14897847   TERRY, CAMERON A             52067 POWDERHORN               MACOMB, MI 48042
                  Case 20-10553-CSS              Doc 290-1         Filed 04/17/20        Page 153 of 173
14897848   TERRY, DEBORAH              5305E 800N           FORT WAYNE, IN 46777
14897849   TERRY, DEONTE            15358 GILCHRIST ST               DETROIT, MI 48227
14897850   TERRY, PAUL           7044 HUDSON             WARREN, MI 48091
14897851   TESTING ENGINEERS &               CONSULTANTS INC.                1343 ROCHESTER RD.           TROY, MI
           48099−0249
14897852   TEXAS CHILD SUPPORT SDU                 PO BOX 659791             SAN ANTONIO, TX 78265 9791
14897853   THACKSTON, TAYLOR L                45739 UTICA GREEN E               ROCHESTER HILLS, MI 48317
14897854   THARA, FARAH            55 W CHESTNUT STREET                 CHICAGO, IL 60610
14897855   THE ALLENWEST GROUP, LLC                  3500 W 11 MILE ROAD, SUITE A                BERKLEY, MI 48072
14897856   THE ALLENWEST GROUP, LLC                  3500 W 11 MILE ROAD, SUITE A                BERKLEY, MI 48072
14897857   THE BLUE BOOK BUILDING AND                    CONSTRUCTION NETWORK                   P.O. BOX 500      JEFFERSON
           VALLEY, NY 10535−0500
14897858   THE BOSTON CONSULTING GROUP                      P.O. BOX 75200          CHICAGO, IL 60675−5200
14897859   THE BOTTOMLESS TOY CHEST INC.                    P.O. BOX 623          BLOOMFIELD HILLS, MI 48303
14897860   THE BRADBURN COMPANY                   PO BOX 825           CLAYTON, GA 30525
14897861   THE BRIGHT GROUP, INC.              6−166 MERCHANDISE MART                    CHICAGO, IL 60654
14897862   THE CHILDHOOD LEAGUE CENTER                      674 CLEVELAND AVENUE                COLUMBUS, OH 43215
14897863   THE CLOWNS LLC.             13 SPANGLE WAY DR.                OFALLON, MO 63366
14897864   THE CRAFT HOUSE              E−15(B)          M.I.A. BASNI II PHASE           RAJASTHAN          JODHPUR
           INDIA
14897865   THE CROSSROADS              SDS 12−0674            P.O. BOX 86         MINNEAPOLIS, MN 55486−0674
14897866   THE GERSON COMPANY                 PO BOX 1209            OLATHE, KS 66051−1209
14897867   THE GOODYEAR TIRE & RUBBER CO.                      5400 INDUSTRIAL RD.            FORT WAYNE, IN 46825
14897868   THE HARTFORD             P.O. BOX 783690             PHILADELPHIA, PA 19178−3690
14897869   THE HOWARD ELLIOT COMPANY                     200 SOUTH MITCHELL COURT                  SUITE A      ADDISON, IL
           60101
14897870   THE ILLUMINATING COMPANY                    6896 Miller Road         Brecksville, OH 44141
14897871   THE INN AT ST. JOHNS             44045 FIVE MILE RD.             PLYMOUTH, MI 48170−2555
14897872   THE JOB SHOPPE            12137 TECUMSEH RD. EAST                  TECUMSEH, ON N8N 1M2
14897873   THE KLEINGERS GROUP                6305 CENTRE PARK DRIVE                 WEST CHESTER, OH 45069
14897874   THE LITTLE BLUE BOOK INC.                19803 MACK AVENUE                GROSSE POINTE WOODS, MI
           48236
14897875   THE MUNICIPAL AUTHORITY OF TWP. OF                       ROBINSON           4200 Campbells Run
           Road       Pittsburgh, PA 15205
14897876   THE NATURAL LIGHT               P O BOX 16449            PANAMA CITY, FL 32406
14897877   THE OHIO STATE UNIVERSITY                  CENTER FOR CAREER SUCCESS                   100 DENNEY
           HALL         COLUMBUS, OH 43210−1369
14897878   THE PAPER DRESS CODE LLC.                 355 W. WOODRUFF AVE.                HAZEL PARK, MI 48030
14897879   THE PARADE COMPANY                 9500 MT. ELLIOTT             STUDIO A          DETROIT, MI 48211
14897880   THE PILLOW BAR             110 HOWELL ST.              DALLAS, TX 75207
14897881   THE POD DROP OF FRASER                33194 GROESBECK               FRASER, MI 48026
14897882   THE RAINBOW CONNECTION                   621 WEST UNIVERSITY DR                 ROCHESTER, MI 48307
14897883   THE ROIG GROUP             P.O. BOX 398211             MINNEAPOLIS, MN 55439
14897884   THE SEARCH GROUP INC.               100 W. 119TH ST. SUITE 6C              NEW YORK, NY 10026
14897885   THE SHEER SHOP            7393 23 MILE ROAD               SHELBY TWP., MI 48316
14897886   THE SIMMONS MFG. CO. LLC                PO BOX 945655             ATLANTA, GA 30394−5655
14897887   THE STORES CONSULTING GROUP                     JAMES SWEENEY               106 BOUND BROOK
           AVE.       PISCATAWAY, NJ 08854
14897888   THE SUSSMAN AGENCY                 29200 NORTHWESTERN HIGHWAY                      SUITE 130       SOUTHFIELD,
           MI 48034
14897890   THE TIMES OF NW INDIANA                C/O LEE NEWSPAPERS                 P.O. BOX 742548        CINCINNATI, OH
           45274−2548
14897891   THE TOLEDO BLADE COMPANY                     P.O. BOX 921          TOLEDO, OH 43697
14897896   THE VILLAGE OF GURNEE                325 N. OPLAINE RD.             GURNEE, IL 60031−2636
14897895   THE VILLAGE OF GURNEE                P.O. BOX 2804           BEDFORD PARK, IL 60499−2804
14897899   THE WESTIN SOUTHFIELD HOTEL                    1500 TOWN CENTER               SOUTHFIELD, MI 48075
14897900   THE WINDOW CREW, INC.                332 S. FILLMORE AVE.              KIRKWOOD, MO 63122
14897901   THEISEN, HEIDI          21577 NOTRE DAME                 MACOMB, MI 48044
14897902   THEODORE−ALEXANDER                  PO BOX 602808            CHARLOTTE, NC 28260−2808
14897903   THEOFFICESUPPLYGUYS.COM                    30100 JOHN R           MADISON HEIGHTS, MI 48071
14897906   THERRIAN, CODY R              603 CHURCH STREET               ST.IGNACE, MI 49781
14897907   THIBAUT INC.           PO BOX 95000−5775              PHILADELPHIA, PA 19195−5775
14897908   THIBAUT WALLCOVERINGS & FABRIC                        480 FRELINGHUYSEN AVENUE                NEWARK, NJ
           07114
14897909   THIGPEN, TIFFANY             303 MONTROSE DR               ROMEOVILLE, IL 60446
14897910   THINKSOLUTIONS INC.               C/O AFFINITY FEDERAL CU                 73 MOUNTAINVIEW
           BLVD.        BASKING RIDGE, NJ 07920
14897911   THIRD PARTY WITHHOLDING UNIT                     MICHIGAN DEPT. OF TREASURY                 P.O. BOX
           30785       LANSING, MI 48909
14897912   THL Cayman Fund VII Bridge Corp.             100 Federal Street, 35th Floor       BOSTON, MA 02110
14897913   THL Executive Fund VII Bridge Corp.           100 Federal Street, 35th Floor       BOSTON, MA 02110
14897914   THL Fund VII Bridge Corp.          100 Federal Street, 35th Floor        BOSTON, MA 02110
14897915   THL Parallel Fund VII Bridge Corp.          100 Federal Street, 35th Floor       BOSTON, MA 02110
14897916   THOLL, CHRISTOPHER               2504 AUTUMNWOOD DRIVE                    GLENSHAW, PA 15116
14897917   THOM, BETTY A            6519 AVALON              CALEDONIA, MI 49316
14897918   THOM, SCOTT E           6519 AVALON              CALEDONIA, MI 49316
14897919   THOMANN, PAMELA                1371 SHELBY POINT DRIVE                 OFALLON, MO 63366
14897927   THOMAS H. LEE MANAGEMENT CO.                      100 FEDERAL STREET              BOSTON, MA 02110
                 Case 20-10553-CSS            Doc 290-1      Filed 04/17/20       Page 154 of 173
14897928   THOMAS H. LEE PARTNERS, L.P              100 FEDERAL STREET           BOSTON, MA 02110
14897929   THOMAS H. LEE PARTNERS, L.P              100 FEDERAL STREET           BOSTON, MA 02110
14897931   THOMAS JR, EDWARD D             48221 FARAH DR           MACOMB, MI 48044
14897933   THOMAS, AARON R          16975 KINROSS AVE             BEVERLY HILLS, MI 48025
14897934   THOMAS, ADRIONNA            1119 GEORGINA            YPSILANTI, MI 48198
14897935   THOMAS, ANTHONY C             2145 BAILEY ST          DEARBORN, MI 48124
14897936   THOMAS, CALEB        2222 SHAWNEE DR SE                GRAND RAPIDS, MI 49506
14897937   THOMAS, CEDRICK Z           17196 SUNSET          DETROIT, MI 48212
14897938   THOMAS, CHARLES          24301 JEROME ST             OAK PARK, MI 48237
14897939   THOMAS, DAMIEN J         47688 HIDDEN MEADOWS DR                  MACOMB, MI 48044
14897940   THOMAS, DAVID C        7522 YELLOW WOOD                 LANSING, MI 48917
14897941   THOMAS, DERVON D           441 E MADGE           HAZEL PARK, MI 48030
14897942   THOMAS, EARL L        1027 S 4TH STREET             SAGINAW, MI 48601
14897943   THOMAS, EDWARD G            22426 W CHICAGO             REDFORD, MI 48239
14897944   THOMAS, ELIZABETH A             5 N SUMMITT UNIT1            YPSILANTI, MI 48197
14897945   THOMAS, ERIC      106 W NORTH ST               LANSING, MI 48906
14897946   THOMAS, GREGORY           13919 FRAZHO RD.             UNIT B        WARREN, MI 48089
14897947   THOMAS, HAREL        12810 SIDONIE             WARREN, MI 48089
14897948   THOMAS, INEZ      24311 KENOSHA                OAK PARK, MI 48237
14897949   THOMAS, JACQUEL          4004 PLAZA DR            FORT WAYNE, IN 46806
14897950   THOMAS, JAVON        15075 LINCOLN              OAK PARK, MI 48237
14897951   THOMAS, JEREMIAH          3487 TOWNE HILL DR              GRAND BLANC, MI 48439
14897952   THOMAS, JESSICA R         1010 PINE ST          DEWITT, MI 48820
14897953   THOMAS, JOHN A        6510 BAILEY             TAYLOR, MI 48180
14897954   THOMAS, JUAN J       19404 ELKHART ST              HARPER WOODS, MI 48225
14897955   THOMAS, JULIAN G         19749 WESTMORELAND                 DETROIT, MI 48219
14897956   THOMAS, KENDRA A           6453 S CARPENTER             CHICAGO, IL 60636
14897957   THOMAS, LEONARD E            23705 MELROSE            EASTPOINTE, MI 48021
14897958   THOMAS, MALIK J        24238 EASTWOOD VILLAGE DR                   APT 204     CLINTON TOWNSHIP, MI
           48035
14897959   THOMAS, NIKALUS C           19605 RIDGEMONT STREET               SAINT CLAIR SHORES, MI 48080
14897960   THOMAS, OKEITH J        20317 WOODMONT ST                HARPER WOODS, MI 48225
14897961   THOMAS, RAYVEN          2289 ROWLAND DR               GRAND RAPIDS, MI 49507
14897962   THOMAS, ROBERT J         35655 UNION LAKE RD               CLINTON TOWNSHIP, MI 48035
14897963   THOMPSON, BREVIN           2514 PLUM LEAF LN             TOLEDO, OH 43614
14897964   THOMPSON, CHRISTINE M              42 N KERN DRIVE           OFALLON, MO 63366
14897965   THOMPSON, DAVID P           3348 WEATHERFORD DR NW APT 1B                  WALKER, MI 49544
14897966   THOMPSON, DEJUAN E            20427 SCHAEFER HWY              DETROIT, MI 48235
14897967   THOMPSON, ERIC R         6007 RED OAK DR             SYLVANIA, OH 43615
14897968   THOMPSON, JAEDEN R            425 E ALLEGAN ST            OTSEGO, MI 49078
14897969   THOMPSON, JANENE A            1573 AUBURN LN            GURNEE, IL 60031
14897970   THOMPSON, JASHAY B            18820 E 14 MILE RD APT 201            ROSEVILLE, MI 48066
14897971   THOMPSON, JASON M            2465 GODDARD RD             TOLEDO, OH 43606
14897972   THOMPSON, KIMBERLY K               1841 PINEBLUFF         HASTINGS, MI 49058
14897973   THOMPSON, LAURA           11328 GLENBROOK CIRCLE                PLAINFIELD, IL 60585
14897974   THOMPSON, MATHEW             4716 WEST WILLOW HIGHWAY                 LANSING, MI 48917
14897975   THOMPSON, MICHAEL A              2120 N. WILSON AVE           ROYAL OAK, MI 48073
14897976   THOMPSON, MICHAEL B              23313 TEPPERT AVE           EASTPOINTE, MI 48021
14897977   THOMPSON, MOSES          31175 PORTSIDE DR #10302              NOVI, MI 48377
14897978   THOMPSON, SHANE A            28042 TWO OAKS CIRCLE              LAWTON, MI 49065
14897979   THOMPSON, SHEENA R             1303 WEST DEAN ROAD              TEMPERANCE, MI 48182
14897980   THOMPSON, STEPHANIE              9434 DIXON ROAD           REESE, MI 48757
14897981   THOMPSON, TYLER J          8746 KALTZ           CENTER LINE, MI 48015
14897982   THOMPSON, WENDY            21601 E. 10 MILE RD. APT B12            SAINT CLAIR SHORES, MI 48080
14897983   THOMSON REUTERS           TAX & ACCOUNTING INC                 P.O. BOX 6016     CAROL STREAM, IL
           60197−6016
14897984   THOMSON REUTERS − WEST               PO BOX 6292         CAROL STREAM, IL 60197−6292
14897985   THOR, THERESA M        7602 WOODVIEW DR                WATERFORD, MI 48327
14897986   THORNSBERRY, TAYLOR               1267 CHEMUNG FOREST DR              HOWELL, MI 48843
14897987   THORNTON, KARSTEN J             36519 FARMBROOK DR              CLINTON TOWNSHIP, MI 48035
14897988   THORNTON, THOMAS            629 EMERALD CT             AURORA, OH 44202
14897989   THORP, AMY L      134 AVONDALE AVE                 JACKSON, MI 49203
14897990   THORPE, JAMES S       3701 ELMHURST RD               TOLEDO, OH 43613
14897991   THORPE, SUSAN M        30W031 GRANADA CT.                APT 102        NAPERVILLE, IL 60563
14897992   THREAT, BRAXTON L           869 EVERGLADE DR SE              GRAND RAPIDS, MI 49507
14897993   THRESHOLD       P.O. BOX 789            FARMINGTON, CT 06034
14897994   THS CREATIVE      4200 PIEDMONT PARKWAY                   P.O. BOX 35307       GREENSBORO, NC
           27425−5307
14897995   THURMAN, NICHOLAS             27317 THOMAS AVE             WARREN, MI 48092
14897997   TIBBS, KRISANNE       558 BELMONT DR               ROMEOVILLE, IL 60446
14897998   TICHENOR, WILLIAM D            101 BUR REED RD           DELAWARE, OH 43015
14898001   TIGNANELLI, ANDREA            445 EAST BAKER ST            CLAWSON, MI 48017
14898002   TILFORD, VINCENT A          800 WOODRIDGE DR              ROCHESTER HILLS, MI 48307
14898003   TILLMAN, SYDNEY E          3916 WALLWERTH DR                TOLEDO, OH 43612
14898006   TIME MASTERS       3235 SAN FERNANDO RD. #1D                  LOS ANGELES, CA 90065
14898007   TIMMER, HEATHER          339 PINE KNOLL DR             APT 1B        BATTLE CREEK, MI 49014
14898008   TIMMONS, VANESSA J           3607 HANNAN RD             APT 109       WAYNE, MI 48184
14898011   TIMOTHY E BAXTER & ASSOC.               PO BOX 2669         FARMINGTON HILLS, MI 48333
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 155 of 173
14898017   TIMS TOWING & BODY SHOP                 183 N. HURON RD.          LINWOOD, MI 48634
14898022   TINDAL, COREY         4622 IRWINDALE DR.              WATERFORD, MI 48328
14898023   TINDAL, JAMES JR          29258 SHENANDOAH DR                FARMINGTON HILLS, MI 48331
14898024   TINGLE, JOHNNY          1952 HASTINGS DRIVE              HOFFMAN ESTATES, IL 60169
14898025   TINOCO, FRANCISCO            22505 DAVID AVE            EASTPOINTE, MI 48021
14898026   TINOCO, JOSUE        2 ROLLING MEADOWS CT                  BOLINGBROOK, IL 60440
14898027   TIPPEY, ASHLEY         28492 WAGON TRAIL RD                LAKEMOOR, IL 60051
14898028   TIPTON, DAVID        4755 THISTLE MILL              KALAMAZOO, MI 49006
14898029   TIPTON, JASON        1236 CRIMSON ROSE DR                MOUNT MORRIS, MI 48458
14898030   TIREMAXX        2555 DORR ST              TOLEDO, OH 43607
14898031   TIREVICIUS, BRONIUS            8004 WINDSOR DR            DARIEN, IL 60561
14898032   TITUNIK, TARA N         7189 POPLAR DR             YPSILANTI, MI 48197
14898033   TIZO DESIGNS INC.          7722 DENSMORE AVE.              SUITE 100        VAN NUYS, CA 91406
14898034   TM−MARQ LLC.          1900 W. ALEXIS ROAD STE 100                TOLEDO, OH 43613
14898035   TM−MARQ, LLC          1900 WEST ALEXIS ROAD, SUITE 100                 TOLEDO, OH 43613
14898036   TM−MARQ, LLC          1900 WEST ALEXIS ROAD, SUITE 100                 TOLEDO, OH 43613
14898037   TOBIAS, JOSH       660 WINNEBAGO TRAIL                 BATAVIA, IL 60510
14898038   TOCCALINO, BRENDA K              36543 BOBRICH           LIVONIA, MI 48154
14898039   TOCCO, SUSAN M          25955 SOUTH RIVER RD               HARRISON TWP, MI 48045
14898046   TODD, JOSEPH        1135 GENELLA STREET                WATERFORD, MI 48328
14898047   TODD, KEVIN A        759 TREASURE ISLAND DR                 MATTAWAN, MI 49071
14898048   TOLBERT, ANTHONY              4169 FRAZHO APT 101            WARREN, MI 48091
14898049   TOLBERT, CHRISTOPHER R               1183 S OAK RD          DAVISON, MI 48423
14898050   TOLBERT, KEVIN          19596 GOULBURN              DETROIT, MI 48205
14898051   TOLBERT, KRISSHAWN              14191 BRINGARD            DETROIT, MI 48205
14898052   TOLEDO EDISON          Mr. Rich Sweeney           6099 Angola Rd.       Holland, OH 43528
14898053   TOLEDO EDISON          P.O. BOX 3687            AKRON, OH 44309
14898054   TOLEDO MUNICIPAL COURT                 CIVIL DIVISION          555 N ERIE ST       TOLEDO, OH 43604
14898056   TOLON, GEORGE R           1147 COUNTRY CLUB DR                MINDEN, NV 89423
14898057   TOLSTIK, LISA       1475 E EVERGREEN DRIVE # 204                 PALATINE, IL 60074
14898058   TOM FALCIONI, TAX COLLECTOR                  400 NORTH BRANCH ROAD              OAKDALE, PA 15071
14898059   TOM FLICKINGER, COUNTY TREASURER                    100 WEST BEAU ST           WASHINGTON, PA 15301
14898060   TOM FRANJAC         22619 POINTE DRIVE              ST CLAIR SHORES, MI 48080
14898062   TOMA, RIGERT        5080 TYLER DR              TROY, MI 48085
14898063   TOMA, ROSHAN K           49689 BRIAR POINTE             MACOMB, MI 48044
14898064   TOMARIN, MARTIN A             2724 ROUNDTREE             TROY, MI 48083
14898065   TOMASZEWSKI, BRIAN J              23031 LINGEMANN             SAINT CLAIR SHORES, MI 48080
14898066   TOMCZYK, CYNTHIA L              25084 PATTOW ST            ROSEVILLE, MI 48066
14898067   TOMEI, ANTHONY S            26238 HARRIET           DEARBORN HEIGHTS, MI 48127
14898068   TOMLIN−ROARK, MIRANDA                  26315 LITTLE MACK AVE            SAINT CLAIR SHORES, MI 48081
14898069   TOMS, JASON        13031 HOOSIER CT              HAGERSTOWN, MD 21740
14898072   TOOMBS, CARLOS           29331 SHAROON LN              SOUTHFIELD, MI 48076
14898073   TOOSON, CHRISTOPHER               2351 SUNNYGLEN AVE              YPSILANTI, MI 48198
14898074   TORRES, ALECK A           6809 S TRIPP AVE           CHICAGO, IL 60629
14898075   TORRES, JASMINE D           5608 BARING AVE            EAST CHICAGO, IN 46312
14898076   TORRES, JONATHAN             228 S HIGHPOINT DR            APT 201        ROMEOVILLE, IL 60446
14898077   TORRES, JORGE         138 MANCHESTER RD SW                 GRAND RAPIDS, MI 49548
14898078   TORRES, JOSE I       1862 JEROME SW              GRAND RAPIDS, MI 49507
14898079   TORZ, JOHN       43182 FORTNER DR               STERLING HEIGHTS, MI 48313
14898080   TOSSA, SILVIA       42755 SHELDON PL. APT 114               CLINTON TWP., MI 48038
14898081   TOTH, CYNTHIA         953 BEACH WAY DR                WHITE LAKE, MI 48383
14898082   TOUHAMI, MOHAMMED A                 150 STEVENS DRIVE            YPSILANTI, MI 48197
14898083   TOUSSANT, CONNIE            2489 ONAHOM CIRCLE               CANTON, OH 44705
14898084   TOUTANT, TERRY R            4384 GULL PRAIRIE DRIVE APT 3A               KALAMAZOO, MI 49048
14898085   TOV FURNITURE          337 WASHINGTON AVE                 CEDARHURST, NY 11516
14898086   TOVAR, FABIAN         1547 SILVER LN AP 2A              PALATINE, IL 60074
14898088   TOWN OF LEESBURG VIRGINIA                 Leesburg Town Hall        25 West Market Street     Leesburg, VA
           20176
14898090   TOWNES, RONALD S            677 E FOX HILLS DR            BLOOMFIELD HILLS, MI 48304
14898091   TOWNES, TYLER J          823 ROMENCE ROAD               PORTAGE, MI 49024
14898092   TOWNSEND SECURITY, INC                105 8TH AVENUE SE           OLYMPIA, WA 98501
14898093   TOWNSEND, CYNTHIA N               P O BOX 23444         DETROIT, MI 48223
14898094   TOWNSHIP OF PINE           ATTN TIM FLAHERTY               230 Pearce Mill Road       Wexford, PA 15090
14898096   TOWNSON, BLAKE E             6540 NADETTE           CLARKSTON, MI 48346
14898097   TOWNSON, SHELDON A               7354 LANEWOOD DR              DAVISON, MI 48423
14898098   TOYOTA TECHNICAL CENTER USA                   1555 WOODRIDGE AVENUE               ANN ARBOR, MI 48105
14898099   TRACEY, CHRISTI          25296 SURREY LN.            FARMINGTON HILLS, MI 48335
14898100   TRACEY, KRISTOPHER             9155 ARNOLD            REDFORD, MI 48239
14898101   TRACKWELL, ROBERT              4046 STONE POST RD.             NEWPORT, MI 48166
14898103   TRAFFIC DIGITAL AGENCY               110 SOUTH MAIN STREET              CLAWSON, MI 48017
14898108   TRAN, SCOTT        1113 SUPERIOR BLVD               APT F2         WYANDOTTE, MI 48192
14898109   TRANS OCEAN IMPORT CO. INC.                10 MIDLAND AVE            SUITE M00         PORT CHESTER, NY
           10573
14898110   TRANSPORT TOPICS            PO BOX 182           CONGERS, NY 10920−0182
14898111   TRANSPORTATION REPAIRS & SERVICES INC.                    7001 SANTA FE DRIVE SUITE B           HODGKINS,
           IL 60525
14898112   TRAPATONE, SAM           45264 NORTHPORT #6205               MACOMB, MI 48044
14898113   TRAUBE       P.O. BOX 798            510 DD RD.        COLUMBIA, IL 62236
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20        Page 156 of 173
14898114   TRAVELERS        C/O BANK OF AMERICA                 91287 COLLECTIONS CENTER DRIVE             CHICAGO,
           IL 60693−1287
14898119   TRAVELERS OCEAN MARINE                1501 4TH AVENUE SUITE 1000              SEATTLE, WA 98101
14898121   TRAVELERS−DALLAS              P.O. BOX 660317          DALLAS, TX 75266−0317
14898122   TRAVERSE CITY AREA             CHAMBER OF COMMERCE                 202 E. GRANDVIEW
           PARKWAY         TRAVERSE CITY, MI 49685−0387
14898124   TRAVERSE CITY L&P            400 Boardman Avenue          Traverse City, MI 49686
14898123   TRAVERSE CITY L&P            P.O. BOX 592         TRAVERSE CITY, MI 49685−0592
14898125   TRAVERSE CITY RECORD EAGLE                 120 W. FRONT STREET            TRAVERSE CITY, MI 49684
14898126   TRAVERSE OUTDOOR              2700 TOWNLINE RD.            TRAVERSE CITY, MI 49686
14898127   TRAVIS, CALEB M          7992 DOCKSIDE DR             OFALLON, MO 63368
14898128   TRAWICK, MARCUS            4501 SOUTH WOOD STR.#1M                CHICAGO, IL 60609
14898129   TREASURE GARDEN            13401 BROOKS DRIVE              BALDWIN PARK, CA 91706
14898130   TREASURER CITY OF HAMTRAMCK                   INCOME TAX           3401 EVALINE          HAMTRAMCK, MI
           48212
14898131   TREASURER CITY OF PONTIAC               P.O. BOX 530         EATON RAPIDS, MI 48827−0530
14898132   TREASURER OF FREDERICK COUNTY                   30 N. Market St.      Frederick, MD 21701
14898133   TREASURER OF LUCAS COUNTY                 ONE GOVERNMENT CENTER #500                  TOLEDO, OH
           43604−2253
14898134   TREASURER STATE OF OHIO               DIV OF INDUSTRIAL COMPLIANCE                 6606 TUSSING ROAD PO
           BOX 4009       REYNOLDSBURG, OH 43068−9009
14898135   TREASURER, CITY OF FLINT             INCOME TAX WITHHOLDING DEPT.                  P.O. BOX 529     EATON
           RAPIDS, MI 48827
14898136   TREASURER, CITY OF JACKSON               INCOME TAX DIVISION              161 W MICHIGAN
           AVE       JACKSON, MI 49201
14898137   TREASURER, CITY OF PORT HURON                 100 MCMORRAN BLVD.               PORT HURON, MI 48060
14898138   TREASURER, CITY OF SAGINAW                1315 S. WASHINGTON AVE.              SAGINAW, MI 48601
14898139   TREBING, SHANA R          121 TURKEY RUN CT               WRIGHT CITY, MO 63390
14898140   TREDROC TIRE SERVICES LLC.              BYRON CTR 750            PO BOX 1127         BEDFORD PARK, IL
           60499
14898141   TREECE, BRIAN E         9108 E OUTERDRIVE              DETROIT, MI 48213
14898142   TREND LAB LLC         8925 HWY 101 WEST              SAVAGE, MN 55378
14898143   TRENKO GLASS         5570 E. 10 MILE ROAD             WARREN, MI 48091
14898144   TRENT, JONELLE A          16236 DALE           DETROIT, MI 48219
14898145   TREVINO, MARCELO            336 SOUTHFIELD RD             ECORSE, MI 48229
14898146   TREVIZO, ARMANDO             2080 WILDFLOWER LN              MILFORD, MI 48380
14898152   TRI−DIM FILTER CORP            PO BOX 822001          PHILADELPHIA, PA 19182−2001
14898148   TRIBUZIO−HILLIARD STUDIO INC.               4200 PIEDMONT PARKWAY                P.O. BOX
           35307      GREENSBORO, NC 27425−5307
14898149   TRICASE, VITTORIO          258 E LAKE ST UNIT 2W             BLOOMINGDALE, IL 60108
14898150   TRICE, AHMAD F         16781 E 8 MILE RD           EASTPOINTE, MI 48021−3052
14898151   TRICE, JIHAD J     17210 CHERRYLAWN                 DETROIT, MI 48221
14898153   TRIPP, MARQUIS J        5601 E HICKORY HOLLOW                WAYNE, MI 48184
14898154   TRISCH, LINDSEY         22225 LOGUE            WARREN, MI 48091
14898155   TRIUMPH CONNECTIONS              27 N. WACKER DR. STE 456             CHICAGO, IL 60606
14898156   TROHA, AUSTIN        1590 UNIT 1 SKYRIDGE DR                CRYSTAL LAKE, IL 60014
14898157   TROMBLEY, RYAN S            3901 BROOKFIELD DRIVE               HUDSONVILLE, MI 49426
14898158   TROTT, JENNIFER         20 W 15TH ST APT 5            HOLLAND, MI 49423
14898159   TROTTY, CLARENCE E             11500 MINDEN           DETROIT, MI 48205
14898160   TROUBLEFIELD, ALIX            3004 BIRCH PARK DR            SAGINAW, MI 48601
14898161   TROUT, WALTER          2304 DELAWARE ST               GARY, IN 46407
14898163   TROWBRIDGE, KATELYN               118 JEFFERSON ST           BELLEVUE, MI 49021
14898164   TROY SPORTS CENTER             1819 E. BIG BEAVER ROAD             TROY, MI 48083
14898165   TRUBA, JAMIE       20825 BAYSIDE              ST CLAIR SHORES, MI 48081
14898166   TRUCHAN, KYLE A           34605 DONNELLY             WESTLAND, MI 48185
14898167   TRUCK−TECH REFURBISHING, INC                 5900 E. HIGHLAND ROAD              HOWELL, MI 48843
14898168   TRUE NORTH POPERTY MANAGEMENT                     5681 CREEKS CROSSING             WILLIAMSBURG, MI
           49690
14898169   TRUJILLO, CHRISTIAN           951 ROSE AVE           DES PLAINES, IL 60016
14898170   TRUMBLE, ANNA E           11123 BROWN RD             BATTLE CREEK, MI 49014
14898171   TRUMBULL COUNTY TREASURER                   160 HIGH STREET NW            WARREN, OH 44481
14898172   TSAVEAS, GEORGE           1135 LILY FIELD LN            BOLINGBROOK, IL 60440
14898173   TUCKER, ROBERT D           3922 CAMELOT DR SE              GRAND RAPIDS, MI 49546
14898174   TUCKER, THADD          58532 WELL CRESS CT              SOUTH LYON, MI 48178
14898175   TUFFS, ALEXIS       1413 BENJAMIN AVE. NE                GRAND RAPIDS, MI 49505
14898176   TUFTS, DEREK       6730 ALWARD DR.               HUDSONVILLE, MI 49426
14898177   TUGGLE, ZAQUELL           8400 S WOLCOTT             CHICAGO, IL 60620
14898178   TUIMALA, BETHANY            8412 CHALMERS             WARREN, MI 48089
14898179   TUITEL, JOHN L       6577 CLOVER CT              CALEDONIA, MI 49316
14898180   TULINO, DIANA        403 JACK PINE CT.            GIBSONIA, PA 15044
14898181   TULOCK, CRAIG D          1475 22ND          WYANDOTTE, MI 48192
14898182   TURCOTT, MICHAEL J            3428 W MAIN ST APT 2           KALAMAZOO, MI 49006
14898183   TURK, NOAH B       22109 CALIFORNIA STREET                 SAINT CLAIR SHORES, MI 48080
14898184   TURLEY, STEVEN C          5780 GREEN RD            HASLETT, MI 48840
14898185   TURNER JR, CHARLES            23037 BRITTANY            EASTPOINTE, MI 48021
14898186   TURNER JR, JESSIE B         4348 10TH ST          ECORSE, MI 48229
14898187   TURNER, ALISA        16188 MEADOW ST               ROMULUS, MI 48174
14898188   TURNER, ANDRE J          23084 DAVID STREET             EASTPOINTE, MI 48021
                  Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 157 of 173
14898189   TURNER, BLAKE              PO BOX 874           FLINT, MI 48501
14898190   TURNER, BRANDI              14975 CAVELL ST.              LIVONIA, MI 48154
14898191   TURNER, CAMERON                 13714 ALLONBY              DETROIT, MI 48227
14898192   TURNER, COURTNEY                 204 RIDGEWOOD DR               BELLEVILLE, IL 62223
14898193   TURNER, DAVON               17437 WAKENDEN                REDFORD, MI 48240
14898194   TURNER, DEMETRIUS                 19625 GALLAGHER ST               DETROIT, MI 48234
14898195   TURNER, DEMETRIUS L                 27543 EDWARD ST             ROSEVILLE, MI 48066
14898196   TURNER, GREGORY L                 1320 12TH AVE            PORT HURON, MI 48060
14898197   TURNER, JERMAINE E                5759 WAYBURN              DETROIT, MI 48224
14898198   TURNER, JOSHUA              23138 CROSSLEY              HAZEL PARK, MI 48030
14898199   TURNER, ROMELL A                6380 E 14 MILE RD APT D5              WARREN, MI 48092
14898200   TURNER, RYAN W               95 BITTERSWEET TRAIL                MONROE, MI 48161
14898201   TURNER, SHERRY               3178 MISTWOOD COURT                 WHITE LAKE, MI 48383
14898202   TURNER−SPEARMAN, WANDA                      9050 HEMINGWAY               REDFORD, MI 48239
14898203   TURNIN 2          4860 S. OLD US HWY 23               BRIGHTON, MI 48114
14898204   TURNIPSEED, STEPHANIE                  15894 SPRINGS VILLAGE BLVD                TAYLOR, MI 48180
14898205   TURNKEY PRODUCTS LLC                    723 S. CASINO CENTRE FLOOR 2                LAS VEGAS, NV 92082
14898206   TUROWSKI, PAUL S               3040 WILD JUNIPER TRAIL                TRAVERSE CITY, MI 49686
14898207   TURZA, JEFF           137 SHAFFER DR.             GROVEPORT, OH 43125
14898208   TURZA, JEFFREY D              137 SHAFFER DR              GROVEPORT, OH 43125
14898209   TUSON, LINDSEY A               68265 WINCHESTER CT.               WASHINGTON TWP, MI 48095
14898210   TUTTLE, AUSTIN J             4023 GRATIOT AVENUE                FORT GRATIOT TOWNSHIP, MI 48059
14898211   TWEEDY, DARREN S                6767 ELDERBERRY LANE                 DEXTER, MI 48130
14898212   TWIN BAY GLASS               418 E. 8TH STREET             TRAVERSE CITY, MI 49686
14898213   TWIN STAR INTERNATIONAL                    PO BOX 743864           ATLANTA, GA 30374−3864
14898214   TWO UNIQUE CATERERS INC.                   4303 DELEMERE COURT                ROYAL OAK, MI 48073
14898215   TYE, BRIAN J           2605 SKYLARK             ROCHESTER HILLS, MI 48309
14898217   TYLER, JULIAN            958 RIVER MIST DR               ROCHESTER, MI 48307
14898218   TYLER, KALEE             233 MCALLISTER ROAD                 BATTLE CREEK, MI 49014
14898219   TYLER, MARINDA R                61 ASHLEY CIRCLE              SWARTZ CREEK, MI 48473
14898220   TYLUTKI, DANIEL              7532 AMBOY ST.             DEARBORN HEIGHTS, MI 48127
14898221   TYPE O PRODUCTIONS                 1976 PONDVIEW CT.              SUITE 101         ROCHESTER HILLS, MI
           48309
14898222   TYRER, JOSHUA S              1348 DUKE HOLLOW                TRAVERSE CITY, MI 49696
14898225   TYSKA, JOSEPH G              1499 DEARBORN COURT                 MOUNT PROSPECT, IL 60056
14898226   TYSON, DESHAUN D                800 W AVON RD              ROCHESTER HILLS, MI 48307
14898227   TYSZKIEWICZ, LAURA                 176 GROVE AVE, UNIT D               DES PLAINES, IL 60016
14898228   TYUS, AUGUSTA J              32416 PARKER CIRCLE               WARREN, MI 48088
14897728   Tabani Montrose, LLC           Diana Carvajal         16600 Dallas Pkwy, Suite 300        Dallas, TX 75248
14897729   Tabani Montrose, LLC           Renee Magnant           16600 Dallas Pkwy, Suite 300        Dallas, TX 75248
14897730   Tabani Montrose, LLC           Tabani Montrose, LLC           Diana Carvajal        16600 Dallas Pkwy, Suite
           300       Dallas, TX 75248
14897744   Tamara Robey          2024 Rosemont Rd.           Berkley, MI 48072
14897745   Tammie Barylski          14087 San Jose         Redford, MI 48239
14897748   Tandy Avery         5644 Strawberry Circle          Commerce Township, MI 48382
14897750   Tania Tanna        2463 HARRIS TER              HARRISBURG, PA 17104
14897756   Tara ODonnell         465 Hawthorn Hill drive           Canonsburg, PA 15317
14897761   Tarsa Evans        5515 Laurel Valley Lane           Enola, PA 17025
14897763   Taryn Michelle Worst          3325 92nd Street         Caledonia, MI 49316
14897825   Tempur−Pedic Inc.          Scott Thompson, Chairman, President &CEO             1000 Tempur Way           Lexington, KY
           40511
14897833   Teresa Ward        1675 Bel Air          Saginaw, MI 48604
14897834   Teressa Violet       41211 Mount Hope Rd             Flushing, OH 43977
14897835   Terra Asselin       28241 Emery St           Roseville, MI 48066
14897839   Terrence Devaney          9401 Melvina #A5           Oak Lawn, IL 60453
14897840   Terrence Maitz        1242 Prospect Rd.          Pittsburgh, PA 15227
14897843   Terry M Fausti        1015 Timberwood Drive             Beaver Falls, PA 15010
14897844   Terry Venturino         1209 Joseph Court          Gibsonia, PA 15044
14897889   The Sussman Agency            Alan Sussman, President         29200 Northwestern Highway           Suite
           130       Southfield, MI 48094
14897892   The Village of Algonquin, Illinois         Ganek Municipal Center         2200 Harnish Dr        Algonquin, IL
           60102
14897893   The Village of Bedford Park          6701 S. Archer Road         Bedford Park, IL 60501
14897894   The Village of Deerfield         850 Waukegan Road           Deerfield, IL 60015
14897897   The Village of Orland Park          E. Kenneth Friker, City Attorney        Klein, Thorpe & Jenkins, Ltd.       15010
           S. Ravinia Ave., Ste 10         Orland Park, IL 60462−5353
14897898   The Village of Willowbrook           835 Midway Drive          Willowbrook, IL 60527
14897904   Theresa Fazio        19 Natchez Street         Pittsburgh, PA 15211
14897905   Therese Lewis        713 Forest Glen Ln          Oak Brook, IL 60523
14897920   Thomas & Sondra Green            219 Shirley Lane         Boiling Springs, PA 17007
14897922   Thomas Beltowski          34303 Blaire Ave          Chesterfield, MI 48047
14897923   Thomas C. Thornton           629 Emerald Ct.         Aurora, OH 44202
14897926   Thomas E Tomasic           1822 Three Degree Road           Valencia, PA 16059
14897924   Thomas E Tomasic           Thomas E Tomasic            Tom        268 Smith Road        Boyers, PA 16020
14897925   Thomas E Tomasic           Tom          268 Smith Road         Boyers, PA 16020
14897930   Thomas J LHuillier         3736 Hawkins Rd           Jackson, MI 49201
14897932   Thomas Podkol          2624 Falcon Woods Dr NW              Grand Rapids, MI 49534
14897921   Thomas and Teresa ONeill           214 St Andrews Dr          McMurray, PA 15317
                  Case 20-10553-CSS                Doc 290-1          Filed 04/17/20          Page 158 of 173
14897996   Tianndria Leslie         6813 Colonial Dr          Flint, MI 48505
14897999   Tiera Edwards          23200 Orleans Pl Unit 4028            Southfield, MI 48033
14898000   Tiffany Bell        29381 Leemoor Dr            Southfield, MI 48076
14898004   Tim Bunch          9254 Vassar Rd          Grand Blanc, MI 48439−9953
14898005   Tim Klaus         3227 11 Mile          Auburn, MI 48611
14898009   Timothy August           30254 Taylor Street          St. Clair Shores, MI 48082
14898010   Timothy Day          618 Swallow Street           Berlin, PA 15530
14898012   Timothy Halinka           1035 Knox Ave           Monessen, PA 15062
14898013   Timothy Main           10189 Hoffmeyer Rd PO BOX 1                Onaway, MI 49765
14898014   Timothy McWilliams             1591 Arthur St         Marne, MI 49435
14898015   Timothy Paul Langer            17606 Tennyson           Roseville, MI 48066
14898016   Timothy S Murray            10212 Russel Avenue            Garfield Heights, OH 44125
14898019   Tina Dreisewerd           115 Cedar Point Place Apt 5           Lake St Louis, MO 63367
14898020   Tina Dreisewerd           1324 Forest Way          Wentzville, MO 63385
14898018   Tina Dreisewerd           Tina Dreisewerd         115 Cedar Point Place Apt 5          Lake St Louis, MO 63367
14898021   Tina Kinasz         3371 Wheeler Rd           Bay City, MI 48706
14898040   Todd D Shultz          727 First St       Lancaster, PA 17603
14898041   Todd G. Stewart           Todd Gordon Stewart           23380 Lakewood St           Clinton Township, MI 48035
14898042   Todd Greenwood             1218 Kennedy Road            Charleroi, PA 15022
14898043   Todd L Hensel          211 Iris St       Connellsville, PA 15425
14898044   Todd Leonard          1231 Mendoza Dr            Saint Peters, MO 63376
14898045   Todd Plass        154 Greenway Drive            Bloomingdale, IL 60108
14898055   Toledo, OH         One Government Center              640 Jackson Street         Toldeo, OH 43604
14898061   Tom Waters          125 Gary Drive          Sewickley, PA 15143
14898070   Tony Pykiet         28429 Pine Crest Drive           Wright City, MO 63390
14898071   Tonya Stankov           1542 Milford Meadows Court              Milford Charter Township, MI 48381
14898087   Town of Bel Air           39 N. Hickory Ave.         Bel Air, MD 21014
14898089   Town of Merrillville          7820 Broadway           Merrillville, IN 46410
14898095   Township of Shelby           52700 Van Dyke            Shelby Township, MI 48316
14898102   Tracy Fischer         4395 E 2940th Rd          Sheridan, IL 60551−9671
14898107   Traf−Sys, Inc.        190 Industry Drive          Pittsburgh, PA 15275
14898105   Traf−Sys, Inc.        Michele M. Barcic, Controller            2541 Hunting Ridge Trail        Bridgeville, PA
           15017
14898106   Traf−Sys, Inc.        Traf−Sys, Inc.         Michele M. Barcic, Controller          2541 Hunting Ridge
           Trail       Bridgeville, PA 15017
14898104   Traffic Displays, LLC           9363 S. Grow Rd           Greenville, MI 48838
14898115   Travelers − St. Paul Fire & Marine          1 Tower Square           Hartford, CT 06183
14898116   Travelers Casualty & Surety Co.           1 Tower Square           Hartford, CT 06183
14898118   Travelers Casualty Company of America              1 Tower Square          Hartford, CT 06183
14898117   Travelers Casualty and Surety          Company of America             1 Tower Square         Hartford, CT 06183
14898120   Travelers Property Casualty Ins. Co.          1 Tower Square           Hartford, CT 06183
14898147   Trevor Closs         3299 US 31          Brutus, MI 49716
14898162   Trovinger, Christopher John          13111 Mt Zion Rd            Sabillasville, MD 21780
14898216   Tyler Garufi        436 Dickstation Road           Irwin, PA 15642
14898223   Tyrone McCray            29647 Newport Dr           Warren, MI 48088
14898224   Tyronne Howze            27646 Parkview Boulevard, Apt 710             Warren, MI 48092
14898229   U.S. Bank Equipment Finance, a Div of             U.S. Bank National Association          1310 Madrid
           Street       Marshall, MN 56258
14898230   U.S. DEPARTMENT OF EDUCATION                       P.O. BOX 790356            ST. LOUIS, MO 63179−0356
14898231   U.S. IDENTIFICATION MANUAL                    1492 ODDSTAD DRIVE                 REDWOOD CITY, CA 94063
14898232   U.S. LEGAL SUPPORT                P.O. BOX 4772−11             HOUSTON, TX 77210−4772
14898233   U2 LIGHTING             NO 2060 CHUANSHA ROAD                    PUDONG            SHANGHAI CHINA
14898234   UAJA         1576 SPRING VALLEY ROAD                     STATE COLLEGE, PA 16801
14898235   UGI ENERGY SERVICES, LLC                   One Meridian Blvd., 2C01            Wyomissing, PA 19603
14898236   UGI UTILITIES, INC              2525 North 12th Street, Suite 360         Reading, PA 19605
14898237   UHAUL           P.O. BOX 52128            PHOENIX, AZ 85072−2128
14898238   UHRICH, JOSEPH J               673 W FISHER RD             AUBURN, MI 48611
14898239   UITHOVEN, ZACHARY A                   775 WASHTENAW RD APT 6                    YPSILANTI, MI 48197
14898240   ULAJ, LUMA H              5069 VINCENT TRAIL                SHELBY TWP, MI 48316
14898241   ULINE         ATTN ACCOUNTS RECEIVABLE                         P.O. BOX 88741          CHICAGO, IL 60680−1741
14898242   ULLAH, MOHAMMED J                   24409 EUREKA AVE                WARREN, MI 48091
14898243   ULLOM, SHELBY F                9653 CIRCLE DR             INTERLOCKEN, MI 49643
14898244   ULMER, DONALD                5710 SHERDIAN RD                VASSAR, MI 48768
14898245   ULREY, JENNIFER M                1016 S. LINCOLN ST              BAY CITY, MI 48708
14898246   ULREY, LAURYN K                 1122 N FINN ROAD              ESSEXVILLE, MI 48732
14898247   ULREY, NICHOLE               1122 N. FINN RD.             ESSEXVILLE, MI 48732
14898248   UMA ENTERPRISES INC                  LOCKBOX # 3878              COLUMBUS, OH 43260−3878
14898250   UNDER THE HOOD PRODUCTIONS                        4025 SWARTHOUT RD.                HOWELL, MI 48843
14898251   UNDERWOOD, ANDREA                    553 DISCOVERY DR                WAYLAND, MI 49348
14898252   UNDERWOOD, GARRETT                    18001 MAPLE HILL CT.               NORTHVILLE, MI 48168
14898253   UNDERWOOD, JOE L                 11383 AUBURN              DETROIT, MI 48228
14898254   UNDERWOOD, MARQUIS L                    5001 EAST 13TH AVE               GARY, IN 46403
14898255   UNDERWOOD, MAXWELL S                     1402 FRATERNITY VILLIAGE #A2                    KALAMAZOO, MI 49006
14898256   UNION ADWORKS                 90 N. MAIN ST.            CLARKSTON, MI 48346−1516
14898257   UNISHIPPERS              3337 NORTH HULLEN ST.                 STE 300          METAIRIE, LA 70002
14898258   UNITED CAREER FAIRS, INC                  111 W. MAIN STREET                WEST DUNDEE, IL 60118
14898260   UNITED FURNITURE INDUSTRIES                      PO BOX 519            VERONA, MS 38879
14898261   UNITED PARCEL SERVICE                   LOCKBOX 577              CAROL STREAM, IL 60132−0577
                  Case 20-10553-CSS               Doc 290-1        Filed 04/17/20         Page 159 of 173
14898262   UNITED RENTALS INC.                P.O. BOX 100711           ATLANTA, GA 30384−0711
14898263   UNITED STATES TREASURY                    INTERNAL REVENUE SERVICE                CINCINNATI, OH 45999
14898264   UNITED STATES TREASURY−MO                      P.O. BOX 219236          KANSAS CITY, MO 64121−9236
14898265   UNITED VANLINES LLC.                 22304 NETWORK PLACE               CHICAGO, IL 60673−1223
14898266   UNITED WEAVERS OF AMERICA INC.                      PO BOX 603          DALTON, GA 30722
14898267   UNIVERSAL CUSTOM DISPLAY                     9104 ELKMONT WAY              ELK GROVE, CA 95624
14898268   UNIVERSAL FURNITURE IND                    PO BOX 896616           CHARLOTTE, NC 28289−6616
14898269   UNIVERSAL INTERMODAL SERVICES                       PO BOX 714982          CINCINNATI, OH 45271−4982
14898271   UNIVERSAL MALL PROPERTIES LLC                      32900 DEQUINDRE RD.            WARREN, MI 48092
14898270   UNIVERSAL MALL PROPERTIES LLC                      C/O TROY SPORTS CENTER LLC               1819 EAST BIG
           BEAVER RD           TROY, MI 48083
14898272   UNIVERSAL SECURITY CORPORATION                        1455 NORTH SEDGWICK ST.             GROUND
           FLOOR         CHICAGO, IL 60610
14898273   UNIVISION RECEIVABLES CO LLC.                    P.O. BOX 740719         LOS ANGELES, CA 90074−0719
14898274   UNSELD, GERRI            821 E CHICAGO ST REAR                 NAPERVILLE, IL 60540
14898275   UNUM LIFE INSURANCE CO.                   P.O. BOX 406955          ATLANTA, GA 30384−6955
14898276   UPS FREIGHT           28013 NETWORK PLACE                  CHICAGO, IL 60673−1280
14898277   UPSHAW, STARYETTA L                  43284 MOUND RD,APT 407              STERLING HEIGHTS, MI 48314
14898278   UPTHEGROVE, TER−RI                 2979 VERLE AVE             ANN ARBOR, MI 48108
14898279   URBAN RETAIL PROPERTIES LLC                    OAKLAND PLAZA MANAGEMENT OFFICE                     ATTN CHIEF
           EXECUTIVE OFFICER                412 W. 14 MILE ROAD              STE 2400      TROY, MI 48083
14898280   URBAN RETAIL PROPERTIES, LLC                    111 EAST WACKER, SUITE 520            CHICAGO, IL 60601
14898282   URBAN RETAIL PROPERTIES, LLC                    111 EAST WACKER, SUITE 520            CHICAGO, IL 60601
14898281   URBAN RETAIL PROPERTIES, LLC                    OAKLAND SQUARE OWNER LLC                  P. O. BOX
           856690        MINNEAPOLIS, MN 55485−6690
14898283   URBAN, CHERYL              415 POINT ST.           SALTSBURG, PA 15681
14898284   URBAN, KENNETH D                3368 STARBOARD DR                HOLLAND, MI 49424
14898285   URBAN, NANCY L               1335 BEELINE RD            HOLLAND, MI 49424
14898286   URBAN−JORDAN, CHRISTAPHER D                      4410 WECKERLY RD             MONCLOVA, OH 43542
14898287   URBANSKI, TIMOTHY                 38171 CANARI COURT               CLINTON TOWNSHIP, MI 48038
14898288   URBEN, NICOLE             47827 FORBES STREET                CHESTERFIELD, MI 48047
14898289   UREN−PRICE, BRITTNEY                  28935 POWERS ST            WESTLAND, MI 48186
14898290   URRUTIA, PHILIP M              6824 ADASIDE DR SE              ADA, MI 49301
14898291   US DEPARTMENT OF EDUCATION                      NATIONAL PAYMENT CENTER                PO BOX
           105081        ATLANTA, GA 30348−5081
14898292   US DEPARTMENT OF JUSTICE                    NCIF        PO BOX 790363         ST LOUIS, MO 63179−0363
14898293   US DEPARTMENT OF TREASURY                      DEBT MANAGEMENT SERVICES                 P.O. BOX 979101       ST
           LOUIS, MO 63197−9000
14898294   USA TODAY NETWORK                   P.O. BOX 677313           DALLAS, TX 75267−7313
14898295   USNDEK, ADAM N               23007 RECREATION               ST CLAIR SHORES, MI 48082
14898296   USREY, LORI          39352 LAKESHORE DR                 HARRISON TWP., MI 48045
14898297   USSERY, DEVONTE                20571 KEYSTONE             DETROIT, MI 48234
14898298   UTASH, KENNETH A                5973 RAVENSWOOD                KIMBALL, MI 48074
14898299   UTHAYARATANA, KUNTHON                      112 W BARRATT AVE              MADISON HEIGHTS, MI 48071
14898300   UTTERMOST COMPANY                    PO BOX 79086          BALTIMORE, MD 21279−0086
14898301   UTZ, JUDY A          4126 THREE OAKS BLVD #4B                   TROY, MI 48098
14898302   UTZMAN, LEAH             13134 HYDE RD              HARTLAND, MI 48353
14898249   Umesh Kapoor         107 Newgate Ave             Naperville, IL 60565
14898259   United Furniture Industries         Gene Pierce, VP of Manufacturing        5380 Highway 145 South      Tupelo,
           MS 38801
14898303   V ALEXANDER LLC                1878 VINSETTA COURT                OAKLAND TWP., MI 48306
14898304   VACI III, FRANK W             7325 167TH ST          TINLEY PARK, IL 60477
14898305   VACO DETROIT LLC.               P.O. BOX 667          BRENTWOOD, TN 37024
14898306   VAGNETTI, PAUL              23420 DENTON ST             BLDG V APT 251          CLINTON TWP, MI 48036
14898307   VAIDES, ISRAEL J            4307 CASA VERDE DR                FORT WAYNE, IN 46816
14898308   VAISEY NICHOLSON & NEARPASS PLLC                       ATTN JEFFREY A. VAISEY            155 CLINTON
           SQUARE          ROCHESTER, NY 14604
14898309   VALASSIS DIRECT MAIL INC.                  90469 COLLECTION CENTER DR.              CHICAGO, IL 60693
14898310   VALBRIDGE PROPERTY ADVISORS                      1422 EUCLID AVE. SUITE 616           CLEVELAND, OH
           44115
14898311   VALDEZ, ADAN R              8542 BEECH DR APT.F               STERLING HEIGHTS, MI 48312
14898312   VALENTINE, ALICIA R                20914 RIDGEMONT              HARPER WOODS, MI 48225
14898313   VALENZUELA, ARTURO                   2235 S 53RD AVE APT 27            CICERO, IL 60804
14898314   VALLE, ERICA           5908 W 64TH PL             CHICAGO, IL 60638
14898315   VALLEJO, ALEX C              532 DEL LAGO DRIVE               SCHAUMBURG, IL 60173
14898316   VAN BRABANT, COLLIN J                  34603 SHOREWOOD              CHESTERFIELD, MI 48047
14898317   VAN BUREN, AARON                 10676 W PECK LAKE RD               LOWELL, MI 49331
14898318   VAN ELSLANDER, DAVID                   915 THREE MILE RD.            GROSSE POINTE, MI 48230
14898319   VAN MANEN OIL COMPANY                     0−305 LAKE MICHIGAN DR. NW               GRAND RAPIDS, MI
           49534
14898320   VAN TASSEL, KYLE J               3101 VISTA DR #4309             ROSENBERG, TX 77471
14898321   VANBOXEL, JAMIE L                3950 MAYFIELD AVE NE               GRAND RAPIDS, MI 49525
14898323   VANCE, DESIRA L              20745 ST FRANCIS, APT 103              FARMINGTON, MI 48336
14898324   VANDELINDER, PAUL                 1398 NOTTINGHAM               GROSSE POINTE PK, MI 48230
14898325   VANDENBROEK, BEVERLY M                      1404 HOLCOMB ST            VICKSBURG, MI 49097
14898326   VANDERHOOF, ALAN                  85 N. BALDWIN AVE.              WHITE CLOUD, MI 49349
14898327   VANDERHOOF, JACOB A                   2844 W BRITTON RD             PERRY, MI 48872
14898328   VANDERLAAN, AMBER R                    3897 GRAND AVE SW              GRANDVILLE, MI 49418
                 Case 20-10553-CSS            Doc 290-1        Filed 04/17/20       Page 160 of 173
14898329   VANDERLAAN, CHAD T              3897 GRAND ST SW           GRANDVILLE, MI 49418
14898330   VANDERMEY, MATTHEW J                5090 RIDGEWOOD RD            TRAVERSE CITY, MI 49686
14898331   VANDERMOLEN JR, THOMAS L                 2727 OLDERIDGE CT          GRAND RAPIDS, MI 49525
14898332   VANDERWEY PAINTING               13362 KENDYN DRIVE NE            CEDAR SPRINGS, MI 49319
14898334   VANELSLANDER, ROBERT K                1121 RIAL LAKE DR          HOWELL, MI 48843
14898335   VANELSLANDER, SCOTT D               3319 ELLWOOD AVE            ROYAL OAK, MI 48073
14898336   VANGARSSE, SARAH S             2046 WILLOW AVENUE              HANOVER PARK, IL 60133
14898337   VANGUARD FURNITURE               PO BOX 600010         RALEIGH, NC 27676−6010
14898338   VANHOLSTYN, RUSSELL               3562 4 MILE RD NE         GRAND RAPIDS, MI 49525
14898339   VANHOOSE, JORDAN            2711 STONEBLUFF DR SW               WYOMING, MI 49519
14898340   VANHOUTEN, CODY A             401 S LINDA ST          CEDAR SPRINGS, MI 49319
14898341   VANN, DAVID       36187 SUFFOLK ST              CLINTON TOWNSHIP, MI 48035
14898342   VANNORMAN, RYAN             21001 SUFFOLK ST           CLINTON TOWNSHIP, MI 48035
14898343   VANSUMER, MATTHEW               38135 JAMESTOWN            STERLING HEIGHTS, MI 48312
14898344   VANTINE, CHERIE N          3700 WOODHAMS AVE               PORTAGE, MI 49002
14898345   VANVLEET, ROBERT            41320 FOX RUN APT. 214            NOVI, MI 48377
14898346   VANVLIET, RICHARD L            5727 CARDWELL            GARDEN CITY, MI 48135
14898347   VAR TECHNOLOGY FINANCE                 2330 INTERSTATE 30         MESQUITE, TX 75150
14898348   VARCHOLIK, JESSICA           409 PATTON AVENUE              FARRELL, PA 16121
14898349   VARGAS PALMA, ALEJANDRO                 453 47TH AVE. EASE         MOLINE, IL 61244
14898350   VARGAS, ANJELICA A            2218 LYNN DR          MONTGOMERY, IL 60538
14898351   VARGAS, WILLIAM          26450 CROCKER BLVD # 817               HARRISON TWP, MI 48045
14898352   VARGAS, YARITZA          1803 S 59TH AVE           CICERO, IL 60804
14898353   VARNUM LLP.        BRIDGEWATER PLACE                 P.O. BOX 352       GRAND RAPIDS, MI
           49501−0352
14898354   VASEY, GERALD         2031 BREEZE DR             HOLLAND, MI 49424
14898355   VASQUEZ, BLANCA           6025 W GUNNISON ST              CHICAGO, IL 60630
14898356   VASQUEZ, BRUNO          4323 W TIMBERWOOD DR                 TRAVERSE CITY, MI 49686
14898357   VASQUEZ, COLLEEN           850 COLUMBIA AVE APT 2               FORT WAYNE, IN 46805
14898358   VASQUEZ, HAYLEY S            7712 RYNN RD           AVOCA, MI 48006
14898359   VASQUEZ, JULIE L        720 CENTENNIAL RD.              TOLEDO, OH 43617
14898360   VAUGHAN, RYAN L           25516 LINCOLN TERRANCE DRIVE                APT# 201       OAK PARK, MI
           48237
14898361   VAUGHN, DARIN          4573 KALAMAZOO AVE. SE                KENTWOOD, MI 49508
14898362   VAUGHN, JESSE R         11226 BEHR DRIVE             SAINT LOUIS, MO 63123
14898363   VAUGHN, MALIK          18489 PREST           DETROIT, MI 48235
14898364   VAVRO CONSERVATION SERVICES, LLC                  4179 SHENANDOAH PARKWAY               BRUNSWICK, OH
           44212
14898365   VEAL, JEREMY D         4155 SCHNEPP            MILLERSBURG, MI 49759
14898366   VEELE, DAVID L        1770 VANS BLVD             HOLLAND, MI 49423
14898367   VEGA BITANCOURT, SILVANA E                119 FAIRHILLS DR         YPSILANTI, MI 48197
14898368   VEGA, GARY L        7955 W 163RD CT            TINLEY PARK, IL 60477
14898369   VEGA, KAREN        2045 HUIZEN AVE SW              WYOMING, MI 49509
14898370   VEGA, KEVIN       4410 51ST UPPER             DETROIT, MI 48210
14898371   VELISEK, KATHRYN E            8649 SEQUOYAH CT            CLARKSTON, MI 48348
14898372   VELKOV, GEORGE          909 RAINBOW AVENUE                PORTAGE, MI 49024
14898373   VELO LAW OFFICE          SCOTT RENNER P73003              1750 LEONARD ST         GRAND RAPIDS, MI
           49505
14898374   VELTMAN, DAWN           17620 TAMARACK LN.              GRAND HAVEN, MI 49417
14898375   VENANCIO, VERONICA             1784 QUEENSBURY CR              HOFFMAN ESTATES, IL 60169
14898376   VENEMA, JOCELYNN            2249 N PHILLIPS RD           DEFORD, MI 48729
14898377   VENTRIS LLC       409 W. WALNUT ST.             HINSDALE, IL 60521
14898378   VENTURA, CORINNE           2254 LOST TREE WAY              BLOOMFIELD HILLS, MI 48304
14898379   VENTURA, LOUIS         296 CHERRY HILL POINTE DR                CANTON, MI 48187
14898380   VENTURE GRAFIX          47757 WEST ROAD SUITE C105               WIXOM, MI 48393
14898383   VEOLIA      P.O. BOX 73709            CHICAGO, IL 60673−7709
14898384   VEPAKOMMA, DEEPA L              1673 LINCOLN MEADOWS CIR #914              SCHAUMBURG, IL 60173
14898385   VERAZ FONDO DOS, LLC              VF2 JOL, LLC        357 W. CHICAGO AVE, SUITE 100         CHICAGO, IL
           60654
14898386   VERBIEST, DAVID W          8251 KARAM BLVD, UNIT 2              WARREN, MI 48093
14898387   VERDE, BRANDON P           1471 BRANDYWINE RD               CROWN POINT, IN 46307
14898388   VEREIT AV MENTOR LLC              VR 00114        1427 CLARKVIEW RD, STE 500          BALTIMORE, MD
           21209
14898389   VEREIT AV NORTH CANTON                VR0016       1427 CLARKVIEW RD, STE 500           BALTIMORE, MD
           21209
14898390   VEREIT REAL ESTATE LP             ATTN ARCP OP PTNRSP LBX 4             P.O. BOX 732931      FORT
           WORTH, TX 76155
14898397   VEREIT REAL ESTATE, L.P.            2325 E. CAMELBACK, STE 1100           PHOENIX, AZ 85016
14898391   VEREIT REAL ESTATE, L.P.            C/O VEREIT AV AVON OHIO            VR0010       1427 CLARKVIEW
           ROAD, STE 500      BALTIMORE, MD 21209
14898392   VEREIT REAL ESTATE, L.P.            C/O VEREIT AV MIDDLEBURG HEIGHTS               VR0015       1427
           CLARKVIEW RD, STE 500             BALTIMORE, MD 21209
14898393   VEREIT REAL ESTATE, L.P.            C/O VEREIT, INC.        2325 E. CAMELBACK ROAD, 9TH
           FLOOR      PHOENIX, AZ 85016
14898394   VEREIT REAL ESTATE, L.P.            C/O VEREIT, INC.        ATTN ASSET MANAGER            2325 E.
           CAMBELBACK ROAD, 9TH FLOOR                  PHOENIX, AZ 85016
14898395   VEREIT REAL ESTATE, L.P.            C/O VEREIT, INC.        ATTN MATTHEW RHORER             2325 EAST
           CAMELBACK ROAD, FLOOR 9                PHOENIX, AZ 85016
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20         Page 161 of 173
14898396   VEREIT REAL ESTATE, L.P.             ID VR0110        P. O. BOX 732931        DALLAS, TX 75373−2931
14898398   VERES, KENNETH L           11354 KONCZAL AVE               WARREN, MI 48093
14898399   VERGONA, MAKENZIE S               45009 ROLLING RIDGE CT            CANTON, MI 48187
14898400   VERGOS, NICKOLAOS T              55443 AMBASSADOR CT.#44              SHELBY TWP., MI 48316
14898401   VERIZON        1095 Avenue of the Americas          New York, NY 10036
14898402   VERIZON .        Verizon Wireless Bankruptcy Admin          500 Technology Drive       Suite 550      Weldon
           Spring, MO 63304
14898404   VERIZON WIRELESS            140 W. St. New York          New York, NY 10007
14898403   VERIZON WIRELESS            P.O. BOX 15062           ALBANY, NY 12212−5062
14898405   VERMEERSCH, ELLEN M               6675 JOURNEYS END             CALEDONIA, MI 49316
14898406   VERNAVA, AMPARO D              17186 STOUT           DETROIT, MI 48219
14898407   VERNIER, SHAWN C            3001 TWIN MEADOWS DR                JACKSON, MI 49201
14898408   VERNON, DEMOND             5134 HEYBOER             KENTWOOD, MI 49548
14898409   VERNON, KEITH M           115 TOWN CENTER DRIVE                HIGHLAND PARK, MI 48203
14898410   VERSATRIM         PO BOX 6219             HERMITAGE, PA 16148−0923
14898411   VERWEST, TOM           6939 WOODBANK               BLOOMFIELD HILLS, MI 48301
14898412   VESCO OIL CORPORATION                16055 W. 12 MILE RD.         P.O. BOX 525       SOUTHFIELD, MI
           48037−0525
14898413   VESTAL, TYLER          400 LAUREL ST             YOUNGSTOWN, OH 44505
14898414   VETERANS FASTENERS CORP.                 117 BUTTERNUT ST.           SYRACUSE, NY 13208
14898415   VETTOREL, CHRISTINE             813 POPLAR ST           APT A        CANONSBURG, PA 15317
14898416   VETVICK, ROGER S           1950 FRONTIER ST.            WYOMING, MI 49519
14898417   VEV REAL ESTATE LLC             C/O KIRCO MANAGEMENT SERVICES                   101 W. BIG BEAVER RD. STE
           200      TROY, MI 48084
14898418   VEV REAL ESTATE, L.L.C.            6500 E 14 MILE ROAD           WARREN, MI 48092
14898420   VEV REAL ESTATE, L.L.C.            6500 E 14 MILE ROAD           WARREN, MI 48092
14898419   VEV REAL ESTATE, L.L.C.            C/O KIRCO MANAGEMENT SERVICES, LLC                   101 W. BIG BEAVER
           RD., STE 200      TROY, MI 48084
14898421   VF5 PERRY, LLC         VERAZ FONDO 5, LLC              201 ALHAMBRA CIRCLE, SUITE 702               CORAL
           GABLES, FL 33134
14898422   VF5 PERRY, LLC         VERAZ FONDO 5, LLC              2320 PONCE DE LEON BLVD              CORAL GABLES,
           FL 33134
14898423   VIANNA, RAQUEL S            5665 CLIFFSIDE DRIVE            TROY, MI 48085
14898424   VICK, ALONZO T          18419 SHIAWASSEE DR               DETROIT, MI 48219
14898425   VIDEO 3.0       29200 NORTHWESTERN HWY.                  SUITE 130        SOUTHFIELD, MI 48034
14898426   VIDEO HORIZONS LLC             500 OVERHEAD DRIVE               MOON TOWNSHIP, PA 15108
14898427   VIDICAN, SILVIA         5459 ACADEMY              DEARBORN HGTS, MI 48125
14898428   VIDYASHANKAR, RANJITHA                 705 TALL OAKS BLVD APT25             AUBURN HILLS, MI 48326
14898429   VIERS, RICHARD          23358 ANGEL PARK DR.              MACOMB, MI 48042
14898430   VIG, EVA       1128 ST ANDREWS CT               ALGONQUIN, IL 60102
14898431   VIGILANTE SECURITY INC              2681 INDUSTRIAL ROW             TROY, MI 48084−7038
14898433   VILLAGE OF ALGONQUIN               2200 Harnish Dr        Algonquin, IL 60102
14898432   VILLAGE OF ALGONQUIN               P.O. BOX 7369         ALGONQUIN, IL 60102−7369
14898434   VILLAGE OF BEDFORD PARK                 6701 S. ARCHER ROAD           BEDFORD PARK, IL 60501
14898435   VILLAGE OF BEDFORD PARK                 6701 S. ARCHER ROAD           BEDFORD PARK, IL 60501
14898436   VILLAGE OF BLOOMINGDALE                  201 S. BLOOMINGDALE ROAD              BLOOMINGDALE, IL
           60108
14898438   VILLAGE OF BLOOMINGDALE                  201 S. BLOOMINGDALE ROAD              BLOOMINGDALE, IL
           60108
14898437   VILLAGE OF BLOOMINGDALE                  ATTN PIETRO SCALERA, VILLAGE ADMIN                  201 S.
           BLOOMINGDALE ROAD               BLOOMINGDALE, IL 60108
14898439   VILLAGE OF BOLINGBROOK                 375 W. BRIARCLIFF ROAD            BOLINGBROOK, IL 60440
14898441   VILLAGE OF DOWNERS GROVE                  801 BURLINGTON AVE.             DOWNERS GROVE, IL
           60515−4782
14898442   VILLAGE OF GLENDALE HEIGHTS                  P.O. BOX 87156        CAROL STREAM, IL 60188−7156
14898444   VILLAGE OF GURNEE             325 N. OPLAINE RD.           GURNEE, IL 60031−2636
14898446   VILLAGE OF HARWOOD HEIGHTS                   7300 W. WILSON AVENUE            HARWOOD HEIGHTS, IL
           60706
14898448   VILLAGE OF HARWOOD HEIGHTS                   7300 W. WILSON AVENUE            HARWOOD HEIGHTS, IL
           60706
14898449   VILLAGE OF KILDEER            21911 QUENTIN ROAD               KILDEER, IL 60047
14898450   VILLAGE OF KILDEER            ATTN MICHAEL TALBETT                CHIEF VILLAGE OFFICER             21911
           QUENTIN ROAD           KILDEER, IL 60047
14898451   VILLAGE OF LAKE ORION               ATTN SUSAN GALECZKA, VILLAGE CLERK                   21 EAST CHURCH
           STREET        LAKE ORION, MI 48362
14898452   VILLAGE OF ORLAND PARK                DEVELOPMENT SERVICES DEPT.                14700 RAVINIA
           AVE.       ORLAND PARK, IL 60462
14898453   VILLAGE OF ORLAND PARK−CHICAGO                    P.O. BOX 74713         CHICAGO, IL 60694−4713
14898454   VILLAGE OF ORLAND PARK−CHICAGO                    Village Hall      15655 Ravinia Ave.       Orland Park, IL
           60462
14898455   VILLAGE OF PLAINFIELD              14400 S. COIL PLUS DRIVE           PLAINFIELD, IL 60544
14898457   VILLAGE OF SCHAUMBURG                 Engineering and Public Works Department       714 S. Plum Grove
           Road      Schaumburg, IL 60193−1899
14898458   VILLAGE OF SCHAUMBURG                 P.O. BOX 6755         CAROL STREAM, IL 60197−6755
14898460   VILLAGE OF WILLOWBROOK                  835 MIDWAY DR.           WILLOWBROOK, IL 60527
14898462   VILLAGE OF WOODRIDGE                FIVE PLAZA DRIVE            WOODRIDGE, IL 60517
14898463   VILLAGE OF WOODRIDGE                FIVE PLAZA DRIVE            WOODRIDGE, IL 60517
14898464   VILLAMAN, DIANA C            34024 N WHITE OAK LN              GURNEE, IL 60031
                  Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20          Page 162 of 173
14898465   VILLANO, MICHELE                 73 HASTINGS AVENUE                ELK GROVE VILLAGE, IL 60007
14898466   VILLARREAL, TOMAS                  643 FARHMAN             LINCOLN PARK, MI 48146
14898467   VILLONE, TERRI             698 LEWISBERRY ROAD                  NEW CUMBERLAND, PA 17070
14898469   VINCE RANERI              5437 SUNDEW DRIVE                SARASOTA, FL 34238
14898470   VINEYARD, LESLIE               213 E ARLEE AVENUE                SAINT LOUIS, MO 63125
14898471   VINSON, TOWHAN                111 E ROBINHOOD WAY                  BOLINGBROOK, IL 60440
14898472   VINSON, TRACY D               22509 GASCONY              EASTPOINT, MI 48021
14898473   VINTAGE DIRECT INC.                 1139 STATE HWY 77             PO BOX 29           MARION, AR 72364
14898474   VINYL PRO            1935 DAVIS LANE              MARIETTA, GA 30067
14898475   VINYL TRENDS INC                2 WAGON ST            KITCHENER, ON N2P 2T5
14898476   VIRGA, JACK            17903 COTTONWOOD DR.                  MACOMB, MI 48042
14898481   VIRGO, LAURA A               19546 HOLDREN             BROWNSTOWN, MI 48173
14898482   VIRSTIOUK, IRINA              1135 PLEASANT RUN DR 703                 WHEELING, IL 60090
14898483   VIRTUS GROUP, L.P.               ATTENTION BETH CESARI                 3300 N INTERSTATE 35, SUITE
           350        AUSTIN, TX 78705
14898484   VIRTUS GROUP, L.P.               C/O FRANKLIN SQUARE HOLDINGS, L.P.                     ATTN INVESTMENT
           MANAGER             201 ROUSE BOULEVARD                   PHILADELPHIA, PA 19112
14898485   VIRTUS GROUP, L.P.               C/O KING & SPALDING LLP                ATTENTION W. TODD HOLLEMAN,
           ESQ.        1185 AVENUE OF THE AMERICAS                      NEW YORK, NY 10036−4003
14898487   VISCOMI, CYNTHIA L                2107 LOGAN DR.             STERLING HEIGHTS, MI 48310
14898489   VISION SERVICE PLAN                 P.O. BOX 742788           LOS ANGELES, CA 90074−2788
14898490   VISION SOLUTIONS INC.                 DEPT CH 19317           PALATINE, IL 60055−9317
14898491   VISUAL COMFORT & CO                   P.O. BOX 974399           DALLAS, TX 75397−4399
14898492   VITALE, ANDREW                2623 WEBSTER E             TRENTON, MI 48183
14898493   VITALE, NICHOLAS                19798 WOODVIEW DR                CLINTON TWP, MI 48038
14898494   VITIUK, OLEKSII             2640 N WINDSOR DRIVE UNIT 201                  ARLINGTON HEIGHTS, IL 60004
14898495   VITORI−TATE, ERICA                917 PHILADELPHIA DR               COLUMBUS, OH 43081
14898496   VIVERE LTD.            5067 WHITELAW ROAD                  GUELPH, ON N1H 6J4
14898498   VLIEK, ROSS T            7655 WHISPERING BROOK DR                   PORTAGE, MI 49024
14898499   VOCE, BRETT             603 KITTATINNY DRIVE                CHAMBERSBURG, PA 17202
14898500   VOGEL, CHERYL               15331 KATHRYN CT               PINCKNEY, MI 48169
14898501   VOIGT, ERIC           231 WELLINGTON PARKWAY                      NOBLESVILLE, IN 46060
14898502   VOLKAY, ROBERT                321 MERCER AVENUE                 FARRELL, PA 16121
14898503   VOLKENANT JR, JAMES F                   71428 PITT RD          RICHMOND, MI 48062
14898504   VON LINSOWE, KURSTYN A                    6107 SUGARLOAF DR               GRAND BLANC, MI 48439
14898505   VON SECKENDORFF, GRACE E                     8133 BRIARHAVEN TRAIL                 APT 301       ST. LOUIS, MO
           63123
14898506   VONBRODA, NATHAN                   14687 FAIRWAY ST              LIVONIA, MI 48154
14898507   VORA, UMA J            2038 SUNSET CREEK DRIVE                  TOLEDO, OH 43615
14898508   VORODI, CRYSTAL                16 LYLE CIR           YORK, PA 17402
14898509   VOS, REINER A             27755 BRUSH            MADISON HEIGHTS, MI 48071
14898510   VOSS, DONNA              13656 ROSEDALE ST.              SOUTHGATE, MI 48195
14898511   VOWELL, THERESE M                  2307 COURT ST            SAGINAW, MI 48602
14898512   VOYTEN, DOUGLAS                  33 WILMAC ST            UNIONTOWN, PA 15401
14898513   VRUBEL, SVETLANA M                   3030 BRENTWOOD ROAD                 WEST BLOOMFIELD, MI 48323
14898514   VTC INSURANCE GROUP                    1175 W. LONG LAKE SUITE 200                TROY, MI 48098
14898515   VTC INSURANCE GROUP                    ATTN JULIE A. ROURKE               1175 WEST LONG LAKE ROAD, SUITE
           200        TROY, MI 48098
14898516   VUE ENTERPRISES LLC                  8300 EAGER RD. STE 603             BRENTWOOD, MO 63144
14898517   VULAJ, EDUARD               8488 ROBINWOOD CIRCLE                  SHELBY TWP., MI 48317
14898518   VULCU, ISABELA               7323 BRUNSWICK CT               WASHINGTON TWP., MI 48095
14898322   Vance P. Sharette         2931 Seymour Lake Rd. Unit 5            Oxford, MI 48371
14898333   Vanderwey Painting Company, Inc.             Henry Vanderwey           13362 Kendyn Drive NE          Cedar Springs,, MI
           49319
14898381   Venture Grafix LLC           47757 West Rd. #C105            Wixorn, MI 48393
14898382   Venus Abrahim          7172 North Tratham Ct            West Bloomfield, MI 48322
14898440   Village of Downers Grove            Enza Petrarca, Village Attorney        801 Burlington Ave        Downers Grove, IL
           60515
14898443   Village of Glendale Heights           300 Civic Center Plaza        Glendale Heights, IL 60139−2613
14898445   Village of Gurnee         Village Hall        325 N. OPlaine         Gurnee, IL 60031
14898447   Village of Harwood Heights            Robert K. Bush         Ancel, Glink, Diamond, Bush,        DiCianni & Krafthefer,
           P.C.       140 S. Dearborn Street, 6th Floor          Chicago, IL 60603
14898456   Village of Plainfield Hall         24401 W. Lockport Street         Plainfield, IL 60544
14898459   Village of Schaumburg           101 Schaumburg Court           Schaumburg, IL 60193−1878
14898461   Village of Woodridge           Eric Patt       5 Plaza Drive        Woodridge, IL 60517
14898468   Vince & Amy Gemma               130 Fox Dr         Evans City, PA 16033
14898478   Virginia Department of Taxation           1957 Westmoreland St          Richmond, VA 23230
14898477   Virginia Department of Taxation           Virginia Tax        PO Box 1115           Richmond, VA 23218−1115
14898479   Virginia Devier        21216 Jay Ct          Saint Clair Shores, MI 48081
14898480   Virginia Office of the Attorney General          Consumer Protection Section          202 North Ninth
           Street       Richmond, VA 23219
14898486   Virtus Group,LP, as Administrative Agent            1301 Fannin, 17th Floor         Houston, TX 77002
14898488   Vishal Saini        1906 Steeple Chase Rd           Canton, MI 48188
14898497   Vladas Pestininkas         5772 N Avondale Ave            Chicago, IL 60631
14898519   W.W. Grainger, Inc.          401 South Wright Road, W4W.R47              Janesville, WI 53546
14898520   W.W. WILLIAMS              P.O. BOX 772022            DETROIT, MI 48277−2022
14898521   WACHIRA, ELIAS               4715 MEADOW LAKE DR                 KENTWOOD, MI 49512
14898522   WADDELL, KATHLEEN                   18058 GAYLORD CT.              CLINTON TOWNSHIP, MI 48035
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 163 of 173
14898523   WADE, JASON      5530 FARMERS CT.              BLOOMFIELD TOWNSHIP, MI 48301
14898524   WADE, ROBIN      25101 BOWMAN ROAD                 HOMEWORTH, OH 44634
14898525   WADE, TYLER B       1511 WESTMINSTER DRIVE #203                  NAPERVILLE, IL 60563
14898526   WADLEY, MICHAEL          29100 DARDANELLA APT3                 LIVONIA, MI 48152
14898527   WAGANFEALD, TRACY J             527 FAVONY AVE            HOLLAND, OH 43528
14898528   WAGENSOMER, JACOB            22495 HILLCREST DR.             WOODHAVEN, MI 48183
14898529   WAGNER, COLLEEN J          46 CRANFORD LANE               GROSSE POINTE CITY, MI 48230
14898530   WAGNER, COURTNEY            16510 GARFIELD           REDFORD, MI 48240
14898531   WAGNER, DOMINIQUE D             1534 FLYNN STREET             WESTLAND, MI 48186
14898532   WAGNER, JACOB A         21240 BALFOUR            CLINTON TOWNSHIP, MI 48036
14898533   WAGNER, LAURA C          8904 S 51ST AVE          OAKLAWN, IL 60453
14898534   WAGNER, NICOLE T         1109 JOSEPH ST           BAY CITY, MI 48706
14898535   WAGNER, TERYL S        2422 MEADOWSEDGE LANE                    CARPENTERSVILLE, IL 60110
14898536   WAHID, IBRAHIM       279 CHERRY VALLEY DR #M6                   INKSTER, MI 48141
14898537   WAHIDI, MAHMOUD R           6136 CAMBRIDGE STREET                 DEARBORN HEIGHTS, MI 48127
14898538   WAHL TENTS       44550 N. GROESBECK HWY.                CLINTON TWP., MI 48036
14898539   WAITES, LAWRENCE J          21090 ELROY AVE            WARREN, MI 48089
14898540   WAITINAS, SAMANTHA            29038 EAST WINNERS CIRCLE               PERRYSBURG, OH 43551
14898541   WALAWSKI, JOSEPH P          5719 W FULLERTON AVE                CHICAGO, IL 60639
14898542   WALBRIDGE, FREDRICK G             1320 WESTVIEW AVE              APT 222B      EAST LANSING, MI
           48823
14898543   WALCZAK, SUSAN         130 ANGOLA ST             BELLEVILLE, MI 48111
14898544   WALDEN DECORATING             4155 E. OLD STATE ROAD              EAST JORDAN, MI 49727
14898545   WALDON, LINDY        26428 SUMMERDALE DR.                 SOUTHFIELD, MI 48033
14898546   WALEGA, ANNE        25679 VILLAGE LN. UNIT 24               WARREN, MI 48089
14898547   WALES, WILLIAM J        431 LIBERTY ST           LANSING, MI 48906
14898548   WALKER EDISON FURNITURE               75 REMITTANCE DRIVE             DEPT. 3211     CHICAGO, IL
           60675−3211
14898549   WALKER II, JAMEISON J          2212 STANHOPE           GROSSE POINTE WOODS, MI 48236
14898550   WALKER II, ROBERT M          1N625 MAIN STREET              GLEN ELLYN, IL 60137
14898551   WALKER, ANTHONY T           1436 S 15TH AVE           MAYWOOD, IL 60153
14898552   WALKER, BOBBY R         261 N SAGINAW             PONTIAC, MI 48342
14898553   WALKER, CEVONTE          5024 OAKMAN BLVD               DETROIT, MI 48204
14898554   WALKER, CHARLES C          16260 NORTHLAWN               DETROIT, MI 48221
14898555   WALKER, CHRISTIANNE L             19 STONE MILL LN.           ST. PETERS, MO 63376
14898556   WALKER, DANNA         2115 MONKS HOLLOW DRIVE                   FLORISSANT, MO 63031
14898557   WALKER, GWEN R         5422 W MICHIGAN AVENUE, APT                  LANSING, MI 48917
14898558   WALKER, JOHN       3429 JANE ANNE TERRACE                 LANSING, MI 48917
14898559   WALKER, JOHNNIE         13335 15 MILE APT 231           STERLING HEIGHTS, MI 48312
14898560   WALKER, KATHRYN           9212 LOUIS STREET            DETROIT, MI 48214
14898561   WALKER, KYRA        42234 TODDMARK LN               CLINTONTOWNSHIP, MI 48038
14898562   WALKER, MARCO D          36597 HOLIDAY CIRCLE EAST APT                 CLINTON TOWNSHIP, MI
           48035
14898563   WALKER, RAYMOND L            23480 SENECA           OAK PARK, MI 48237
14898564   WALKER, RHYAN L         18151 REDWOOD AVE                LATHRUP VILLAGE, MI 48076
14898565   WALKER, ROBIN J       2341 OLD STONE CT              SYLVANIA, OH 43614
14898566   WALKER, SHARHONDA C              345 OAK GROVE AVE APT C              JACKSON, MI 49203
14898567   WALKER, SHERRI L        11723 SECLUDED RIDGE                BYRON, MI 48418
14898569   WALKER−TURNQUIST, ROBERT L                407 N DOBSON           WESTLAND, MI 48185
14898568   WALKERS TRUCK AND TRAILER SERVICE                  4135 VONDELL PARKWAY             LANSING, MI
           48917
14898570   WALLACE, BRITNEY R           36933 HARPER RD            APT.5        CLINTON TOWNSHIP, MI 48235
14898571   WALLACE, DARRYL D           458 ROXBURY CIRCLE               JACKSON, MI 49201
14898572   WALLACE, DIONNE         19466 STEEL           DETROIT, MI 48235
14898573   WALLER, NANCY L         3207 BELFORD RD             HOLLY, MI 48442
14898574   WALLFLEX WFD CORP.            9858 CLINT MOORE RD              STE C111−247      BOCA RATON, FL
           33496
14898575   WALLIS, VICTORIA J        8 E LONG ST          COLUMBUS, OH 43215
14898576   WALLMAN, RYAN         21981 RIO GRANDE DR.              MACOMB, MI 48044
14898577   WALLS, TONY A       10675 S FITZGERALD BLVD                 FERNDALE, MI 48220
14898580   WALTER, HUNTER J         P O BOX 225          FOWLER, MI 48835
14898581   WALTER, MARIE C        919 MILL STREET             EAST JORDAN, MI 49727
14898582   WALTERS, DAVID R         19039 MINNESOTA ST              ROSEVILLE, MI 48066
14898583   WALTERS, DEANGELO            24875 TOWNE RD APT 520              SOUTHFIELD, MI 48033
14898584   WALTERS, MICHAEL L           615 COMMON WEALTH                FLINT, MI 48503
14898585   WALTON, CREADEL          8331 TERRY           DETROIT, MI 48219
14898586   WALTON, DORSHENA           1305 NORTH 7TH APT−F               ST. LOUIS, MO 63106
14898587   WALTON, IEASHA N         18752 SUNDERLAND ST                DETROIT, MI 48219
14898588   WAPLE, CONNOR J        2522 SILVERSIDE RD             WATERFORD, MI 48328
14898589   WARD, CARRIE       873 DOGWOOD LANE                LAKE IN THE HILLS, IL 60156
14898590   WARD, DEBRA L       16166 WHITEHEAD DR                LINDEN, MI 48451
14898591   WARD, KYLE J      5917 AMBASSADOR ARMS WAY APT 2                     SAGINAW, MI 48603
14898592   WARD, LEXXIS R       140 REDOLENT RUN               GRAND RAPIDS, MI 49534
14898593   WARD, MATHEW R          4506 KENSINGTON AVE               DETROIT, MI 48224
14898594   WARD, MONIQUE        3426 MULBERRY STREET                  TOLEDO, OH 43608
14898595   WARD, NANNETTE L          9971 FREMONT ST             LIVONIA, MI 48150
14898596   WARD, OZELLA       8095 SORRENTO              DETROIT, MI 48228
14898597   WARD, TERESA       115 WESTERVELT              SAGINAW, MI 48604
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 164 of 173
14898598   WARE, KENTRELL M         12079 TOWNLINE RD               GRAND BLANC, MI 48439
14898599   WARE, LONNIE R       7767 GREELEY ST APT 13              UTICA, MI 48317
14898600   WARE, TABITHA M        3831 HAROLD             HAMTRAMCK, MI 48212
14898601   WARGO, ALEX R        1110 WILLOW GROVE CT                ROCHESTER HILLS, MI 48307
14898602   WARMACK, SYLCARIA A            15045 CARLISLE            DETROIT, MI 48205
14898603   WARNER, ANGELIQUE N            3603 BRIAR LN         HAZEL CREST, IL 60429
14898604   WARNER, CAMERON C           3849 DELANO DR             EATON RAPIDS, MI 48827
14898605   WARNER, KATELYN M           1409 SIMMONS ROAD               O FALLON, IL 62269
14898606   WARREN POST OFFICE          28401 MOUND RD.             WARREN, MI 48090
14898607   WARREN VILLAGE LLC           20810 BOTSFORD DR. STE 3              FARMINGTON HILLS, MI 48336
14898608   WARREN VILLAGE, LLC           20810 BOTSFORD DR. #3             FARMINGTON HILLS, MI 48336
14898609   WARREN, CHRISTIAN         775 NEWMAN LANE                PONTIAC, MI 48340
14898610   WARREN, CHRISTOPHER L             9863 COUNTY ROAD 487             ATLANTA, MI 49709
14898611   WARREN, JAMAR I        469 S MARSHALL             PONTIAC, MI 48340
14898612   WARREN, JOHNNIE R         115 REA         WATERFORD, MI 48328
14898613   WARRICK, JAMES        42000 CIMARRON ST             CHARTER TOWNSHIP OF CLINTON, MI 48038
14898614   WARWICK COMMUNICATIONS, INC.                405 KEN MAR PARKWAY               BROADVIEW HEIGHTS, OH
           44147
14898615   WASHBURN, TREVOR           1103 PARK AVE           ROYAL OAK, MI 48067
14898616   WASHINGTON GAS         6801 Industrial Road        Springfield, VA 22151
14898617   WASHINGTON II, JAMES P           26724 MASCH DR           WARREN, MI 48091
14898618   WASHINGTON MALL − JCP ASSOICATES, LTD.                 C/O MOSITES DEVELOPMENT COMPANY                 400
           MOSITES WAY, STE 100         PITTSBURGH, PA 15205
14898619   WASHINGTON, AARON L            658 CAMDEN ST.            FERNDALE, MI 48220
14898620   WASHINGTON, CURTIS E           2301 HALLWOOD DRIVE               ST. LOUIS, MO 63136
14898621   WASHINGTON, DAREN           20316 ELKHART ST             HARPER WOODS, MI 48225
14898622   WASHINGTON, DARYL J           16616 LAWTON           DETROIT, MI 48221
14898623   WASHINGTON, DEITRA           1240 SELDEN ST          DETROIT, MI 48201
14898624   WASHINGTON, DEMETRIUS D              22031 BEECHWOOD AVE               EASTPOINTE, MI 48021
14898625   WASHINGTON, JAYLEN S            19166 OAKFIELD           DETROIT, MI 48235
14898626   WASHINGTON, KENTAY            1213 GENEI COURT, #207             SAGINAW, MI 48601
14898627   WASHINGTON, MARQUAN               12650 ROSEMARY            DETROIT, MI 48213
14898628   WASHINGTON, NATHANIEL D              32600 CONCORD DR             MADISON HEIGHTS, MI 48071
14898629   WASHINGTON, ROBERT            3955 BALFOUR           DETROIT, MI 48224
14898630   WASHPUN, ANTHONY D            5801 OLDTOWN ST             DETROIT, MI 48224
14898631   WASHTENAW COMMONS LLC.                4036 TELEGRAPH ROAD              SUITE 201       BLOOMFIELD
           HILLS, MI 48302
14898632   WASHTENAW COMMONS, LLC                AF JONNA DEVELOPMENT &                 MANAGEMENT COMPANY,
           LLC      4036 TELEGRAPH RD., SUITE 201            BLOOMFIELD HILLS, MI 48302
14898633   WASHTENAW COMMONS, LLC                C/O A.F. JONNA MANAGEMENT COMPANY                     4036 TELEGRAPH
           ROAD, SUITE 201      BLOOMFIELD HILLS, MI 48302
14898634   WASKERWITZ, KENT         3536 BREEZY POINT DR               OKEMOS, MI 48864
14898635   WASSERS EXCLUSIVE FURNITURE &                INTERIORS          19 NE 1ST AVENUE           HALLANDALE
           BEACH, FL 33009
14898638   WASTE HARMONICS          7620 OMNITECH PLACE SUITE 1                 VICTOR, NY 14564
14898639   WASTE MANAGEMENT             P.O. BOX 4648         CAROL STREAM, IL 60197−4648
14898640   WASTE MANAGEMENT OF PENNSYLVANIA, INC.                     600 Tyburn Road       Morrisville, PA 19067
14898641   WATCO INDUSTRIAL FLOORING INC.               P.O. BOX 932154         CLEVELAND, OH 44193
14898643   WATERFORD TOWNSHIP             5200 Civic Center Drive        Waterford, MI 48329
14898642   WATERFORD TOWNSHIP             WATER AND SEWER DEPT.                DEPT. 771353        DETROIT, MI
           48277−1353
14898645   WATERMARK CONDOMINIUM ASSOC.                  4060 CEDAR COMMERCIAL DR. NE                 CEDAR SPRINGS,
           MI 49319
14898646   WATERS, JENNA       686 EAST MAIN STREET               NEWARK, OH 43055
14898647   WATERS, KYLE J       219 W MIDLAND RD APT 4               AUBURN, MI 48611
14898648   WATERS, SHALON L        28095 FLORAL            ROSEVILLE, MI 48066
14898649   WATERS, VALERIE        1906 FALCON HILL PLACE                FORT WAYNE, IN 46825
14898650   WATHA, SAFA       5535 MAPLE LEAF CT              WEST BLOOMFIELD, MI 48322
14898651   WATKINS AND SHEPARD TRUCK               PO BOX 775413           CHICAGO, IL 60677−5413
14898652   WATKINS III, RAYMOND E           23148 MASCH AVE             WARREN, MI 48091
14898653   WATKINS, CONYUS A         28501 SUTHERLAND               SOUTHFIELD, MI 48076
14898654   WATKINS, ISEAN       6993 OAKFIELD DR             TOLEDO, OH 43615
14898655   WATKINS, KENDALL D          7525 BRISTOL LN            HANOVER PARK, IL 60133
14898656   WATKINS, KEVIN M        9932 BISHOP ST           DETROIT, MI 48224
14898657   WATKINS, KYLE       37031 JEFFERSON CT #619              FARMINGTON HILLS, MI 48331
14898658   WATKINS, ROSE R       21545 JEFFREY AVE             SAUK VILLAGE, IL 60411
14898659   WATSON JR, MONTEZ D           16736 VERONICA AVE              EASTPOINTE, MI 48021
14898660   WATSON, AARON A         8516 TIMKEN            WARREN, MI 48089
14898661   WATSON, AUSTIN        8516 TIMKEN            WARREN, MI 48089
14898662   WATSON, DAMON M          4499 HUNT CLUB DRIVE APT 1A                 YPSILANTI, MI 48197
14898663   WATSON, DEONTA         11284 LOZIER           DETROIT, MI 48089
14898664   WATSON, GERALD         20019 BRIARCLIFF            DETROIT, MI 48221
14898665   WATSON, GERALD M          20019 BRIARCLIFF            DETROIT, MI 48221
14898666   WATSON, MITCH        2632 LITTLE BLUESTEM RD                MORRIS, IL 60450
14898667   WATSON, NICK       23235 LAUREN            WARREN, MI 48089
14898668   WATSON, RACHARD G           160 ROBINSON RD             JACKSON, MI 49203
14898669   WATSON, TONY        10400 PINE NEEDLE TRAIL               STRONGSVILLE, OH 44149
14898671   WATTENBARGER, BRANDON L               50181 GRATIOT AVE             CHESTERFIELD, MI 48047
                 Case 20-10553-CSS              Doc 290-1        Filed 04/17/20        Page 165 of 173
14898672   WATTS, CAIMEN         4680 LAMELIGHT LANE SE APT 3                  GRAND RAPIDS, MI 49546
14898673   WATTS, JARON D         27402 PARKVIEW BLVD.                 APT. 2318       WARRENT, MI 48092
14898674   WATTS, LORENZO          3350 VERNOR APT 201               DETROIT, MI 48207
14898675   WAYNE COUNTY TREASURER                  PO BOX 554889           DETROIT, MI 48255−4889
14898677   WAYNE TEN ROBERTS II             856 QUEENS WAY              CANTON, MI 48188
14898678   WAZWAZ, AMJAD           11401 S CINDY CT            PLAINFIELD, IL 60585
14898679   WCO NORTHEND LLC              22828 WOODWARD AVE.                FERNDALE, MI 48220
14898680   WDIV Lockbox       PO Box 788355           Philadelphia, PA 19178−8355
14898681   WDIV/TV4       P.O. BOX 788355           PHILADELPHIA, PA 19178−8355
14898682   WEAR, DAN        2174 MAPESBURY              WEST BLOOMFIELD, MI 48324
14898683   WEAVER PAINTING LLC              P.O. BOX 430        BROWNSTOWN, PA 17508
14898684   WEAVER, BRANDON M               1519 S CHICAGO ST TRAILER B3              JOLIET, IL 60436
14898685   WEAVER, NICOLE A           57558 SUFFIELD DR             WASHINGTON TWP., MI 48094
14898686   WEAVER, RICKEY          21452 DEQUINDRE APT 102                 WARREN, MI 48091
14898687   WEBB, DAVID        16717 JULIANA            EASTPOINTE, MI 48021
14898688   WEBB, JONATHAN           3409 TRILLIUM LANE #32                JACKSON, MI 49201
14898689   WEBB, RASHEED         5301 SCHOOL AVE               HUDSONVILLE, MI 49426
14898690   WEBER & OLCESE          3250 W. BIG BEAVER RD.                SUITE 124      TROY, MI 48084
14898691   WEBER, BRANDON A             313 HAROLD STREET               BAY CITY, MI 48708
14898692   WEBER, ELIZABETH M             5402 BEDFORD ST             DEARBORN HEIGHTS, MI 48125
14898693   WEBER, MICHAEL D            32296 E. BRAMPTON             NEW HAVEN, MI 48048
14898694   WEBSTER, RONEAL            5251 CHATSWORTH               DETROIT, MI 48224
14898695   WEBSTER, WIN L        47231 HANFORD              CANTON, MI 48187
14898696   WEED, TIMOTHY A           2075 MEADE SW             WYOMING, MI 49519
14898697   WEEDMAN, SHANNON M                31461 BLOCK ST APT 202            GARDEN CITY, MI 48135
14898698   WEEKS III, DAVID F         12966 DENOTER DR             STERLING HEIGHTS, MI 48313
14898699   WEFEL, DUSTIN        5020 FORD ST            SWARTZ CREEK, MI 48473
14898700   WEGNER, RICHARD            57144 NICHOLAS DR              WASHINGTON TWP, MI 48094
14898701   WEHRMEISTER, LISA            27650 SPRING VALLEY DR.               FARMINGTON HILLS, MI 48336
14898702   WEIBLE, JOANNA G           47045 WINTHROP ST              SHELBY TOWNSHIP, MI 48317
14898703   WEIDNER, LINDSEY N            7705 MOORES RD             BRANDYWINE, MD 20613
14898704   WEIDNER, SHEILA M            1027 S.WISNER          JACKSON, MI 49203
14898705   WEIGLER, TAYLOR           10921 UPLAND TERRACE DR.                 LEBANON, IL 62254
14898706   WEINHEIMER, JOHN M             7730 METROPOLITAN DR                COLUMBUS, OH 43235
14898707   WEINMAN, KRISTIN           206 CLUTTER STREET               CANONSBURG, PA 15317
14898708   WEINSTEIN, GREGORY L              622 PHEASANT LANE              DEERFIELD, IL 60015
14898709   WEIRAUCH, ANDREA S              10 633 CO RD V         LIBERTY CENTER, OH 43532
14898710   WEISER, NAOMI        640 BODE CIR APT 202              HOFFMAN ESTATES, IL 60169
14898711   WEISMAN, JENNA          8929 STONE POINT CT.              JENISON, MI 49428
14898712   WEISS, EVA       57709 APPLE CREEK DR               WASHINGTON, MI 48094
14898713   WEIST, DIANE       350 E ROOSEVELT RD #136                 VILLA PARK, IL 60181
14898714   WEITZMANN, JAMES J             1907 HUNTINGTON BLVD                GROSSE POINTE WOODS, MI 48236
14898715   WELCH, JOSHUA         1822 ACADEMY STREET                  KALAMAZOO, MI 49006
14898716   WELCH, ROBERT D           21230 TANGLEWOOD                ST CLAIR SHORES, MI 48082
14898717   WELCH, SHOUN         348 SOUTH 30TH             SAGINAW, MI 48601
14898718   WELD INSPECTION SERVICES LLC                18771 PINE CONE DR.           MACOMB, MI 48042
14898720   WELLS FARGO BANK, NATIONAL ASSOCIATION                       ATTN DANIELLE BALDINELLI            125 HIGH
           STREET, 11TH FLOOR            BOSTON, MA 02110
14898722   WELLS FARGO VENDOR FIN SERV                 P.O. BOX 70241          PHILADELPHIA, PA 19176−0241
14898723   WELLS FARGO VENDOR FINANCIAL                  SERVICES LLC.           P.O. BOX 650016        DALLAS, TX
           75265−0016
14898724   WELLS, DELVON A          1920 EWALD CIRCLE               APT. 22        DETROIT, MI 48238
14898725   WELLS, GREGORY M             1595 ARDMORE AVENUE                 GLENDALE HEIGHTS, IL 60139
14898726   WELLS, MELVIN D          9194 HARTWELL             DETROIT, MI 48228
14898727   WELLS, NORMAN          8726 S 81ST AVE            HICKORY HILLS, IL 60457
14898728   WELLS, VICTORIA L           527 HIGH ST         FORT WAYNE, IN 46808
14898729   WELTMAN WEINBERG & REIS CO                 2155 BUTTERFIELD DR.             SUITE 200       TROY, MI
           48084
14898730   WENDLAND, RENEE M              42485 ROBERTA STREET               PLYMOUTH, MI 48170
14898731   WENDORF, ERIC J        24151 TROMBLEY               CLINTON TOWNSHIP, MI 48035
14898732   WENDOVER ART          6465 126TH AVENUE N                LARGO, FL 33773
14898735   WENE, COURTNEY           35 MONTEGO COLONY                  FOXLAKE, IL 60020
14898736   WENGER, CATHRINE F             1136 THREE MILE DRIVE              GROSSE POINTE PARK, MI 48230
14898737   WENGLIKOWSKI, MALLORY K                 1108 MAPLE STREET             ESSEXVILLE, MI 48732
14898738   WENZEL, RICHARD           14065 SWEET VALE DR               HAGERSTOWN, MD 21742
14898739   WERNER, THOMAS P             28013 ROY         ST. CLAIR SHORES, MI 48081
14898740   WESLEY ALLEN         1001 EAST 60TH STREET                LOS ANGELES, CA 90001
14898741   WESLEY, ALLAN R          7416 GERALD            WARREN, MI 48092
14898742   WESOLEK, SAMUEL            2123 SE 4TH ST.          CAPE CORAL, FL 33990−1414
14898743   WESOLEK, TAMMY            1223 S E 4TH STREET             CAPE CORAL, FL 33990
14898745   WEST HEALTH ADVOCATE SOLUTIONS                    P.O. BOX 561509         DENVER, CO 80256−1509
14898746   WEST INTERACTIVE SERVICES CORP                 P.O. BOX 74007064          CHICAGO, IL 60674−7064
14898747   WEST OF THE WIND LLC             126 N. 2ND AVE.           DURANT, OK 74701
14898748   WEST PENN POWER            FirstEnergy Corp.        76 South Main Street       Akron, OH 44308−1890
14898749   WEST SUBURBAN LIVING MAGAZINE                   P.O. BOX 111         ELMHURST, IL 60126
14898750   WEST VIRGINIA        INTERNAL AUDITING DIVISION                    PO Box 2666       CHARLESTON, WV
           25330−2666
14898753   WEST, JEREMY S        2714 AVALON DR              TROY, MI 48083
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20        Page 166 of 173
14898754   WEST, MICAH C          27690 VERMONT               SOUTHFIELD, MI 48076
14898762   WEST−HOUCK, AUSTIN C                15657 CHESTNUT            ROSEVILLE, MI 48066
14898755   WESTAFER, TYLER J             3411 WILLOW LAKE DRIVE APT 114               KALAMAZOO, MI 49008
14898756   WESTCOTT DISPLAYS INC.                450 AMSTERDAM            DETROIT, MI 48202
14898757   WESTERN ALLEGHENY COUNTY MUNICIPAL AUTH                          403 VIRGINIA DRIVE          OAKDALE, PA
           15071−9105
14898758   WESTERN MANAGEMENT GROUP                      237 WEST MAIN STREET           LOS GATOS, CA
           95030−6818
14898759   WESTERN MICHIGAN UNIVERSITY                    CAREER & EMPLOYMENT SERVICES                 ELLSWORTH
           HALL MAIL STOP# 5225              KALAMAZOO, MI 49008
14898760   WESTERVELT, COLTON C                 10666 BEARDSLEE RD.           PERRY, MI 48872
14898761   WESTERVILLE AREA CHAMBER                    99 COMMERCE PARK DRIVE              SUITE A       WESTERVILLE,
           OH 43082
14898763   WESTMINSTER GATEWAY, LLC                   ATTN LAWRENCE RIEF             C/O CONTINENTAL REALTY
           CORPORATION           1427 CLARKVIEW ROAD, SUITE 500                 BALTIMORE, MD 21209
14898764   WESTMINSTER GATEWAY, LLC                   C/O CONTINENTAL REALTY CORPORATION                   1427
           CLARKVIEW ROAD, SUITE 500                BALTIMORE, MD 21209−2100
14898765   WESTON, AMBER D             8418 BERKSHIRE DR              YPSILANTI, MI 48198
14898766   WESTON, SIERRA           8418 BERKSHIRE DR               YPSILANTI, MI 48198
14898767   WESTRA, BROGAN N              4261 ELISABETH            HOLLAND, MI 49424
14898768   WESTRA, ERIC         4261 ELISABETH AVE                HOLLAND, MI 49424
14898769   WESTRA, MICHAELA A               4261 ELIZABETH AVE            HOLLAND, MI 49424
14898770   WESTWOOD DESIGNS (INTERCON)                    635 N. BILLY MITCHELL RD.          SALT LAKE CITY, UT
           84116−3090
14898771   WETINDI, JOHN O          1717 MAPLE RIDGE APT 13               HASLETT, MI 48840
14898772   WETZEL, LUCAS           1605 W HWY 50 LOT 11              OFALLON, IL 62269
14898777   WF TRADING HOLDING LTD                 57−01        JALAN MOLEK 3/1          TAMAN MOLEK 81100 HONG
           KONG
14898773   WF Trading Holding Limited          27−01, Jalen Molek 3/10       Taman Molek, JB 81100
14898774   WF Trading Holding Limited          27−01, Jalen Molek 3/10       Taman Molek, JB 81100
14898775   WF Trading Holding Limited (WTRA)            WF Trading Holding Limited       27−01 Jalan Molek
           3/10     Taman Molek, JB 81100
14898776   WF Trading Holding Limited (WTRAD)             WF Trading Holding Limited       27−01 Jalan Molek
           3/10     Taman Molek, JB 81100
14898778   WGSN INC.        229 WEST 43RD STREET 7TH FLOOR                   NEW YORK, NY 10036
14898779   WHALEN LIMITED             1578 AIR WING ROAD              SAN DIEGO, CA 92154
14898780   WHALEY, JOHNATHAN A                 743 COUNTRYSIDE DR             BOLINGBROOK, IL 60490
14898781   WHEELER, DANIELLE L               22092 NELSON           WOODHAVEN, MI 48183
14898782   WHEELER, MATTHEW                737 RUSTIC LODGE RD             INDIANA, PA 15701
14898783   WHITAKER JR, GERROD A                2374 WALTER AVE.            WARREN, MI 48092
14898784   WHITAKER, NICHOLAS S                6824 GEMSTAR           REYNOLDSBURG, OH 43068
14898785   WHITCOMB, ANDREW R                 1288 WILDWOOD RD             TOLEDO, OH 43614
14898786   WHITE LAKE SQUARE LLC                 38505 WOODWARD AVE, STE 280             BLOOMFIELD HILLS, MI
           48304
14898787   WHITE, AARON          44277 PINE DR. APT. 17204             STERLING HEIGHTS, MI 48313
14898788   WHITE, BRIAN         11368 BRAILE             DETROIT, MI 48228
14898789   WHITE, DARRELL R             7323 WEST OUTER DRIVE              DETROIT, MI 48235
14898790   WHITE, DAVION D           11167 GOLFCREST DR               TAYLOR, MI 48180
14898791   WHITE, GARTH K           5206 TAMARA CIRCLE                COMMERCE TWP, MI 48390
14898792   WHITE, JACOB         5814 COPPER BEECH BLV                 APT J      KALAMAZOO, MI 49009
14898793   WHITE, JAMES L          1744 BENNETT RD              IONIA, MI 48846
14898794   WHITE, OLIVER          3080 DREWSKY LANE APT. 201                FT MILL, SC 29715
14898795   WHITE, RAMON           111 E SHEVLIN             HAZEL PARK, MI 48186
14898796   WHITE, SAMANTHA              10460 PUFFER RD            FIFE LAKE, MI 49633
14898797   WHITE, SAMUEL K            187 DRESDEN AVE              PONTIAC, MI 48340−2518
14898798   WHITE, SANDRA J           809 NORTHSHORE               ST. CLAIR SHORES, MI 48080
14898799   WHITE, SHARAYA            32800 KELLY ROAD               ROSEVILLE, MI 48066
14898800   WHITE, STEVEN L           1036 CHESTER RD APT 10              LANSING, MI 48912
14898801   WHITE, WHITNEY           1648 WEST CATALPA AVE #1                 CHICAGO, IL 60640
14898802   WHITE, WILLIAM P            43430 FORTNER DRIVE              STERLING HEIGHTS, MI 48313
14898803   WHITE−BROWNER, MILDRED R                   27315 GREENFIELD RD           APT 2       SOUTHFIELD, MI
           48076
14898804   WHITED, MARY           6753 RIVERSIDE GLEN CT               DUBLIN, OH 43017
14898805   WHITEHILL, JARED W              31311 SUMMER LANE EAST              FRASER, MI 48026
14898806   WHITEPAGES INC.           DEPT. LA 24184            PASADENA, CA 91185−4184
14898807   WHITFIELD, TYQUAYLE                24309 TUSCANY           EASTPOINTE, MI 48021
14898808   WHITLEY, DESMOND D                922 LAY BLVD           KALAMAZOO, MI 49001
14898809   WHITLEY, TIMOTHY G               33145 BROWNLEA DR             STERLING HEIGHTS, MI 48312
14898810   WHITT, JEREMY S           698 SLATE HOLLOW CT.               POWELL, OH 43065
14898812   WHOLESALE MOTORSPORTS                   5079 CANTERBURY (OLD US−23)              BRIGHTON, MI 48114
14898813   WHORIC, FRANK           222 RILLA DRIVE             CONNELLSVILLE, PA 15425
14898814   WI SCTF       PO BOX 74400             MILWAUKEE, WI 53274 0400
14898815   WIACEK, MICHAEL J             1128 GREENLEAF DR             ROCHESTER HILLS, MI 48309
14898816   WICKINGS, CHRISTINE S              1035 UNION ST          PORT HURON, MI 48060
14898817   WIDEMAN, JESSICA             31420 JOHN R RD, APT 118            MADISON HEIGHTS, MI 48071
14898818   WIDEMAN, MICHAEL               9962 CHATHAM             REDFORD, MI 48239
14898819   WIEGAND, JAMES C             2901 HILLENDALE             ROCHESTER HILLS, MI 48309
14898820   WIELAND, AMY           2516 LARK AVE              ALTOONA, PA 16602
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 167 of 173
14898821   WIGENT, MARK S         3760 PERRY AVE SW             WYOMING, MI 49519
14898822   WIGEON LLC.        P.O. BOX 179173          ST. LOUIS, MO 63117−9173
14898823   WIGGINS, JAMES L         1991 PEERCE CT           CANTON, MI 48187
14898824   WIGHTMAN, STEVE           13 MIDDLEFIELD CT            LAKE IN THE HILLS, IL 60156
14898825   WIKMAN, NIKLAS H           2421 KINNEY AVE NW             GRAND RAPIDS, MI 49534
14898827   WILBOURN, BRIANA            43675 CEDARHURST            BELLEVILLE, MI 48111
14898828   WILDASIN, LINDSAY           175 QUARTZ RIDGE DR             YORK, PA 17408
14898829   WILDWOOD LAMPS            P O BOX 672         ROCKY MOUNT, NC 27802−0672
14898830   WILEY, CHRISTOPHER             5336 CONEFLOWER DR            NAPERVILLE, IL 60564
14898831   WILEY, TRAMON D          20509 ELKHART ST            HARPER WOODS, MI 48225
14898832   WILGUS, ROBERT M           13425 DAWN DEW DR APT 16             DEWITT, MI 48820
14898833   WILKERSON, PISINEE           200 BRIARCREST DR           UNIT 121        ANN ARBOR, MI 48104
14898834   WILKERSON, TAIJAH R             20560 CHARLTON SQUARE APT 109             SOUTHFIELD, MI 48076
14898835   WILKERSON, TEQUILA D              17252 W.11 MILE       SOUTHFIELD, MI 48076
14898837   WILKINSON, CHARLES             648 W.WILLOW STREET            UNIT S       CHICAGO, IL 60614
14898838   WILKINSON, SAMUEL L              1493 FORD BLVD         LINCOLN PARK, MI 48146
14898840   WILL, ASHLEY A        317 CAMBRIDGE DR              MT CLEMENS, MI 48043
14898841   WILLETT, MICHAEL L            1209 BURNS ST         ALBION, MI 49224
14898842   WILLEY, JD       13459 SOUTH MARTIN LANE               EMPIRE, MI 49630
14898849   WILLIAM, TERRY         47201 SUSAN RD.           MACOMB, MI 48044
14898850   WILLIAMS II, MELVIN           27801 INDEPENDENCE ST APT204H              FARMINGTON HILLS, MI
           48336
14898851   WILLIAMS REFRIGERATION &                HEATING INC.        27332 VAN DYKE       WARREN, MI
           48093−2850
14898852   WILLIAMS, ADRIAN J           23063 ROSALIND          EASTPOINTE, MI 48021
14898853   WILLIAMS, ALEXUS K            4232 ALPENHORN DRIVE APT 12              COMSTOCK PARK, MI 49321
14898854   WILLIAMS, ALIYYAH            1444 VAN AUKEN SE           GRAND RAPIDS, MI 49508
14898855   WILLIAMS, ANTHONY J              2131 THORNHILL STREET          PORT HURON, MI 48060
14898856   WILLIAMS, ANTOINE           LAKESIDE VILLAGE DR APT 204               CLINTON TOWNSHIP, MI 48038
14898857   WILLIAMS, AVERY S           542 WINTHROP           JACKSON, MI 49201
14898858   WILLIAMS, BARNEY           17431 EGO AVE.          EASTPOINTE, MI 48021
14898859   WILLIAMS, BREANNA N              961 BATES ST SE        GRAND RAPIDS, MI 49506
14898860   WILLIAMS, BRENDA A             3569 146TH ST        TOLEDO, OH 43611
14898861   WILLIAMS, BRODERICK D              3276 SOUTHGATE DR           FLINT, MI 48507
14898862   WILLIAMS, CALVIN G            15 BROWN DR.          FAIRVIEW HEIGHTS, IL 62208
14898863   WILLIAMS, CARRIE A           1367 SUGDEN ROAD            WHITE LAKE, MI 48386
14898864   WILLIAMS, CASSANDRA               9716 S UNION AVE         CHICAGO, IL 60628
14898865   WILLIAMS, CHRIS         44129 BAYVIEW AVE             APT 49308        CLINTON TOWNSHIP, MI
           48038
14898866   WILLIAMS, DARIUS D           34731 KIMBERLY DR APT G4             STERLING HEIGHTS, MI 48312
14898867   WILLIAMS, DARNELL N              13632 LEONARD         WARREN, MI 48089
14898868   WILLIAMS, DARRYL K             17607 MAGNOLIA PARK WAY              SOUTHFIELD, MI 48075
14898869   WILLIAMS, DEANTE           10930 PINE ST         TAYLOR, MI 48180
14898870   WILLIAMS, DENISE         4728 ARBOR DRIVE             UNIT 312        ROLLING MEADOWS, IL 60008
14898871   WILLIAMS, DENNIS M            5157 E 11 MILE RD        WARREN, MI 48092
14898872   WILLIAMS, DERENEICE             535 S WARREN AVE APT #509            SAGINAW, MI 48607
14898873   WILLIAMS, DEZI        6367 E MT MORRIS RD             MOUNT MORRIS, MI 48458
14898874   WILLIAMS, DONALD J            3940 BRICOR DRIVE          CANAL WINCHESTER, OH 43110
14898875   WILLIAMS, DOROTHY J             20439 HARNED          DETROIT, MI 48234
14898876   WILLIAMS, EMMETT            18420 DEAN         DETROIT, MI 48234
14898877   WILLIAMS, GAGE K          44 BASELINE          BATTLE CREEK, MI 49014
14898878   WILLIAMS, GINA        69 FERGUSON DR             TALLMADGE, OH 44278
14898879   WILLIAMS, GREGORY S              3434 CORWIN RD APT 622         WILLIAMSTON, MI 48895
14898880   WILLIAMS, ISIS S       2780 PINELLAS CT APT D            COLUMBUS, OH 43231
14898881   WILLIAMS, JEFFERY K            850 WHITMORE          HIGHLAND PARK, MI 48202
14898882   WILLIAMS, JEFFREY C            48612 SUGARBUSH           NEW BALTIMORE, MI 48047
14898883   WILLIAMS, JENNA L          450 SPRINGLE DRIVE            WATERFORD, MI 48327
14898884   WILLIAMS, JESSE D         11451 PIERSON ST           DETROIT, MI 48228
14898885   WILLIAMS, JOSHUA          20076 FAUST AVE            DETROIT, MI 48219
14898886   WILLIAMS, JUJUAN          11451 GARBOR           WARREN, MI 48093
14898887   WILLIAMS, JUSTIN N          8199 AMERICAN ST           DETROIT, MI 48204
14898888   WILLIAMS, KELLEY          4226 CARROLLTON APT B              ST LOUIS, MO 63044
14898889   WILLIAMS, KELSEY          4226 CARROLLTON DRIVE #B               BRIDGETON, MO 63044
14898890   WILLIAMS, LAKISHA           7205 DODGE AVE            WARREN, MI 48091
14898891   WILLIAMS, LARISSA J           26204 WALDORF ST           ROSEVILLE, MI 48066
14898892   WILLIAMS, LATISHA K            3401 CAPITAL AVE SW 18B           BATTLE CREEK, MI 49015
14898893   WILLIAMS, LAVELLE            20755 MELROSE AVENUE             SOUTHFIELD, MI 48075
14898894   WILLIAMS, LYNDA D           29276 EIFFEL AVE          WARREN, MI 48088
14898895   WILLIAMS, MARCUS            7961 SILO CT        ROMULUS, MI 48174
14898896   WILLIAMS, MARQUEZ             7729 WOODWARD AVE APT #3A                WOODRIDGE, IL 60517
14898897   WILLIAMS, MARQUISE             43208 CARLYLE PLACE APT 404A             CLINTON TOWNSHIP, MI
           48038
14898898   WILLIAMS, MARVELL L              15700 NICOLAI        EASTPOINTE, MI 48021
14898899   WILLIAMS, MARVIN J           15392 ENCHANTE DRIVE             CLINTON TWP., MI 48038
14898900   WILLIAMS, MATTHEW              3756 PRIMM         ST LOUIS, MO 63123
14898901   WILLIAMS, MICHAEL            9200 IDLEWOOD DRIVE             MENTOR, OH 44060
14898902   WILLIAMS, MICHAEL A             1451 NORFOLK ST          DOWNERS GROVE, IL 60516
14898903   WILLIAMS, NATHAN L             15126 OLDHAM          TAYLOR, MI 48180
                 Case 20-10553-CSS            Doc 290-1       Filed 04/17/20       Page 168 of 173
14898904   WILLIAMS, OTIS       21316 MICHELLE DR               MACOMB, MI 48044
14898905   WILLIAMS, PRECIOUS R             4618 15 MILE RD APT 118          ST HTS., MI 48310
14898906   WILLIAMS, REGINALD             18475 ST MARYS           DETROIT, MI 48235
14898907   WILLIAMS, ROBERT F            319 RUTH ST         PORTAGE, MI 49002
14898908   WILLIAMS, RODERICK             12900 W OUTER DRIVE APT 212             DETROIT, MI 48209
14898909   WILLIAMS, ROSEMARIE A              2174 EARLMONT            BERKLEY, MI 48073
14898910   WILLIAMS, SADE        2656 CLAIRMOUNT ST.                DETROIT, MI 48206
14898911   WILLIAMS, SHANMEKA C               8050 BLISS        DETROIT, MI 48234
14898912   WILLIAMS, SHAYLA N             7310 MCKINLEY           CENTERLINE, MI 48015
14898913   WILLIAMS, SHIRLISA           16012 MADDELEIN             DETROIT, MI 48205
14898914   WILLIAMS, STACEY L            4010 W HOUSING DR             FORT WAYNE, IN 46815
14898915   WILLIAMS, STEPFON           3980 9TH STREET            ECORSE, MI 48229
14898916   WILLIAMS, STEPHEN            6035 SHREVEN DRIVE             WESTERVILLE, OH 43081
14898917   WILLIAMS, STEVEN J           4330 SPRINGFIELD ST            BURTON, MI 48509
14898918   WILLIAMS, TAMMY            8991 RIVER PARK ROAD              JACKSON, MI 49201
14898919   WILLIAMS, TERRY L           20234 ANGLIN          DETROIT, MI 48234
14898920   WILLIAMS, TIM W         6833 DALE CT           FENNVILLE, MI 49408
14898921   WILLIAMS, TRAVON R             4834 HARVARD RD             DETROIT, MI 48224
14898922   WILLIAMS, TREVOR A            2649 CHATEAU DR             NORTON SHORES, MI 49441
14898923   WILLIAMS, TYLER C           117 HENDRICKSON BLVD                CLAWSON, MI 48017
14898924   WILLIAMS, TYRELL           4844 LENOX          DETROIT, MI 48215
14898925   WILLIAMS, VALDAZ L            3027 W 13 MILE RD APT 151            ROYAL OAK, MI 48073
14898926   WILLIAMSON, ALLANTE D               23376 STONECASTLE DR            CLINTON TOWNSHIP, MI 48035
14898927   WILLIAMSON, DENARD              23251 NORWOOD ST             OAK PARK, MI 48237
14898928   WILLIAMSON, JEFFREY T             13706 JOYCE DR           WARREN, MI 48088
14898929   WILLIAMSON, RUTH J            29221 PINEHURST ST            ROSEVILLE, MI 48066
14898930   WILLIFORD, ANTONIO             17368 OHIO STREET           DETROIT, MI 48221
14898931   WILLIS II, CHRISTOPHER C            10980 PINE ST        TAYLOR, MI 48180
14898932   WILLIS OF MICHIGAN INC.             P.O. BOX 416719         BOSTON, MA 02241−6719
14898933   WILLIS TOWERS WATSON               ATTN JAMES WARZYNIEC               2655 EVERGREEN ROAD, SUITE
           1530       SOUTHFIELD, MI 48076
14898934   WILLIS, ANGELO R         18204 ROBERT ST             MELVINDALE, MI 48223
14898935   WILLIS, NATHON        898 4 MILE RD NW APT #2C                GRAND RAPIDS, MI 49544
14898936   WILLIS, RAYMOND           1121 LIVERPOOL ST.            PITTSBURGH, PA 15233
14898937   WILLIS, TOSHA R        24240 SUNNYPOINT DR               SOUTHFIELD, MI 48033
14898938   WILLOW RIDGE GLASS & MIRROR                 8102 S. LEMONT ROAD            SUITE 100     WOODRIDGE, IL
           60517
14898939   WILLOWBROOK / BURR RIDGE                 CHAMBER OF COMMERCE               8300 SO. MADISON
           STREET        BURR RIDGE, IL 60527
14898940   WILLOWBROOK PLAZA               C/O NATIONAL SHOPPING PLAZAS                200 WEST MADISON
           STREET        CHICAGO, IL 60606−3402
14898941   WILLOWBROOK PLAZA               C/O NATIONAL SHOPPING PLAZAS, INC.               200 WEST MADISON
           STREET, SUITE 4200        CHICAGO, IL 60606−3402
14898942   WILSON ELSER MOSKOWITZ                EDELMAN & DICKER LLP              ATTN MGR ACCOUNTS
           RECEIVABLE        NEW YORK, NY 10017−5639
14898943   WILSON III, WALTER          22770 SAXONY            EASTPOINTE, MI 48021
14898944   WILSON, ADAM G          27363 MARILYN DR              WARREN, MI 48093
14898945   WILSON, ALEXA V          1456 BURR OAK CIRCLE               AURORA, IL 60506
14898946   WILSON, ALICIA M         6714 COLONIAL DR              FLINT, MI 48505
14898947   WILSON, BYRON         918 ECHELE DR             COLUMBUS, OH 43240
14898948   WILSON, CLIFF       1523 ANDERSON RD.               PITTSBURGH, PA 15209
14898949   WILSON, DONAVEN M             3476 THREE MILE DR             DETROIT, MI 48224
14898950   WILSON, DOUGLAS L            3296 WOODBINE DR SW               GRANDVILLE, MI 49418
14898951   WILSON, JACK       12527 KILBOURNE              DETROIT, MI 48213
14898952   WILSON, JAMAR        25315 BARBARA ST               ROSEVILLE, MI 48066
14898953   WILSON, JAMES        46148 ROCKER DR              MACOMB TWP, MI 48044
14898954   WILSON, JANET L        49011 YALE DR            MACOMB, MI 48044
14898955   WILSON, JASON L        2450 RANDALL AVE               GRAND RAPIDS, MI 49534
14898956   WILSON, JEFFRY        8212 GRADINGTON DRIVE                 WESTERVILLE, OH 43081
14898957   WILSON, JEREMY         21147 PANAMA             WARREN, MI 48225
14898958   WILSON, JOEL D       1523 MILLARD             ROYAL OAK, MI 48073
14898959   WILSON, JOSEPH R         7150 W MEAD RD             ST. JOHNS, MI 48879
14898960   WILSON, KELLY        15862 FLANAGAN ST.               ROSEVILLE, MI 48066
14898961   WILSON, LAVERN J          120 N. RIDGEWAY DRIVE               BATTLE CREEK, MI 49015
14898962   WILSON, MARK E         1839 QUAIL RIDGE             DORR, MI 49323
14898963   WILSON, MARQUAN            5504 BUCKINGHAM               DETROIT, MI 48224
14898964   WILSON, MARTELE           238 MOLINA WAY              SAINT CHARLES, MO 63304
14898965   WILSON, MICHAEL S           8301 16 1/2 MILE RD          STERLING HEIGHTS, MI 48312
14898966   WILSON, ROBERT K           P.O.BOX 590         BIRMINGHAM, MI 48012
14898967   WILSON, ROBERT W           1752 HAYNES STREET              BIRMINGHAM, MI 48009
14898968   WILSON, STEPHEN          300 MELBOURNE AVE                AKRON, OH 44313
14898969   WILTROUT, KENNETH             326 W. MAIN ST          MT PLEASANT, PA 15666
14898970   WILTROUT, KIMBERLY              326 W. MAIN ST          MT PLEASANT, PA 15666
14898971   WINBUSH, ANTHONY             19767 ARDMORE             DETROIT, MI 48235
14898972   WINDECKER, ALEX           31293 GILBERT DRIVE              WARREN, MI 48093
14898973   WINDEMULLER ELECTRIC INC.                1176 ELECTRIC AVENUE            WAYLAND, MI 49348−8901
14898974   WINDHAM PROFESSIONS INC.               ATTN WAGE WITHHOLDING UNIT                 380 MAIN
           STREET        SALEM, NH 03079
                 Case 20-10553-CSS              Doc 290-1         Filed 04/17/20        Page 169 of 173
14898975   WINDHAM, MALIK              3951 TRUXTON LAN             LANSING, MI 48911
14898976   WINDHORST, DAVID W                17011 DURHAM           MACOMB, MI 48044
14898977   WINDSOR FURNITURE SERVICE                  6150 MATCHETTE ROAD                 LASALLE, ON N9J 3V7
14898978   WINDSTREAM            P.O. BOX 9001013           LOUISVILLE, KY 40290−1013
14898979   WINDSTREAM ENTERPRISE                  4001 N Rodney Parham Rd          Little Rock, AR 72212
14898980   WINES, BRET         2044 E SCOTTWOOD AVE                 BURTON, MI 48529
14898981   WINES, RACHELLE             4350 BROPHY ROAD              HOWELL, MI 48855
14898982   WINGO, BRENDA J            1238A BLACKSTONE AVENUE                   ST. LOUIS, MO 63112
14898983   WINN COMMUNICATIONS                  402 N. MISSION         SUITE 1          MT. PLEASANT, MI 48858
14898984   WINN TELECOM             402 N. MISSION          SUITE 1         MT. PLEASANT, MI 48858
14898985   WINN, MARGE           15461 MCCANN ST.              SOUTHGATE, MI 48195
14898986   WINOWIECKI, DAVID               32487 WOODY           FRASER, MI 48026
14898987   WINOWIECKI, GERALD P                11920 INA DR.        STERLING HEIGHTS, MI 48312
14898988   WINSTON, BRIAN            904 ONEIDA WOODS TRL               GRAND LEDGE, MI 48837
14898989   WINTER, EARL W            1115 MAPLE LANE             BATAVIA, IL 60510
14898990   WINTERS, BRIANNA              1172 BRIAR PATCH LN             BURTON, MI 48529
14898991   WION, ANGELICA N             3 EL DORADO DR             MOSCOW MILLS, MO 63362
14898992   WIRTH, KATHY K            14901 MERCURY DRIVE               GRAND HAVEN, MI 49417
14898996   WISCONSIN DEPT. OF REVENUE                 P.O. BOX 930208          MILWAUKEE, WI 53293−0208
14898997   WISE, JOHNNESSA V             136 E 19TH         HOLLAND, MI 49423
14898998   WISEMAN, JOSEPH             3088 LAYMAN DR             FLINT, MI 48506
14898999   WISEMAN, MIKE G             2522 WIMBLEDON PARK BLVD                  TOLEDO, OH 43617
14899000   WISNIEWSKI, ANNA              16 PARLIAMENT DR E             PALOS HEIGHTS, IL 60463
14899001   WISNIEWSKI, JUSTIN             6710 CASCADE RD SE A3             GRAND RAPIDS, MI 49546
14899002   WIST, BREA        453 MAN O WAR CT               ANNAPOLIS, MD 21409
14899003   WITCZAK, ANDREW T                8630 PASTURE RD           CALEDONIA, MI 49316
14899004   WITT, BENJAMIN F            27614 HARRISON WOODS LANE                  HARRISON TOWNSHIP, MI 48045
14899005   WITT, CODY         49599 AU LAC DR N             CHESTERFIELD, MI 48051
14899006   WITT, DREW T          735 BURR OAK DR              LAKE ZURICH, IL 60047
14899007   WITT, JENNI R         735 BURR OAK DR             LAKE ZURICH, IL 60047
14899008   WITT, NINA        735 BURR OAK DR              LAKE ZURICH, IL 60047
14899009   WITTNER, JOEL M            905 CASEY COURT             SCHAUMBURG, IL 60173
14899010   WJZ Television       c/o Szabo Associates, Inc        3355 Lenox Road NE, Suite 945        Atlanta, GA
           30326
14899011   WLASH, JORDAN A             32827 ROSENBUSCH DR               WARREN, MI 48088
14899012   WLEKLINSKI, GREGORY S                180 PHEASANT RUN DR              HOBART, IN 46342
14899013   WLODAREK, JOSEPH               583 WARBLER DR            BOLINGBROOK, IL 60440
14899014   WLUDYKA, REBECCA                37864 N LAUREL PARK DR              LIVONIA, MI 48152
14899015   WM 73 RE, LLC          C/O ABBELL ASSOCIATES, LLC                 30 NORTH LASALLE STREET, STE
           2120      CHICAGO, IL 60602
14899016   WM 73 RE, LLC          WM CAPITAL PARTNERS 73 LLC                  FIRST NATIONAL BANK OF CENTRAL
           TEXAS        1835 NORTH VALLEY MILLS DRIVE                   WACO, TX 76710
14899017   WM CAPITAL PARTNERS 73 LLC                 ATTN ALICIA BURNS              FND OF CENTRAL
           TEXAS        WACO, TX 76710
14899018   WODARSKI, DEVIN T              900 W BRYN MAWR AVE               ROSELLE, IL 60172
14899019   WOJEWNIK, JANICE J             4436 BERKSHIRE RD            ROYAL OAK, MI 48073
14899020   WOJEWNIK, SCOTT E              44474 BAYVIEW AVE APT 17113               CLINTON TWP, MI 48038
14899021   WOJT, AARON V            15621 MASONIC            FRASER, MI 48026
14899022   WOJTKOWSKI, DARIUSZ                28375 LORRAINE           WARREN, MI 48093
14899023   WOLENSKI, JOSHUA J              4681 17 MILE ROAD           STERLING HEIGHTS, MI 48310
14899024   WOLF INTERIORS            125 WEST 10TH AVENUE               SAULT STE. MARIE, MI 49783
14899025   WOLF, JOCELYN G             1068 REDTAIL LANE            ALTOONA, PA 16601
14899026   WOLF, KATIE L          70 KIMBERLY LANER               SAINT PETERS, MO 63376
14899027   WOLF, TODD          310 VIENNA AVE             NILES, OH 44446
14899028   WOLFE, LARRY            114 MOUNTAIN LAUREL BOULEVARD                      RANSON, WV 25438
14899029   WOLFE, STEVEN R            608 BARFIELD DR             HASTINGS, MI 49058
14899030   WOLLMANN, ROBERT R                 32176 MONTCLAIR STREET               NEW HAVEN, MI 48048
14899031   WOLVERINE FREIGHTLINER                  EASTSIDE INC.          107 S. GROESBECK           MT. CLEMENS, MI
           48043
14899032   WOLVERINE GLASS PRODUCTS INC.                   3400 WENTWORTH DR. SW                 WYOMING, MI 49519
14899033   WOLVERINE POWER SYSTEMS                   3229 80TH AVENUE            ZEELAND, MI 49464
14899034   WOLVERINE SOLUTIONS GROUP                   DETROIT, MI 48211−1913
14899035   WOMACK, ALLISON               412 PARKER AVENUE             SCOTTDALE, PA 15683
14899036   WOMACK, JORDAN J               2308 CORAL BAY CT            FORT WAYNE, IN 46804
14899037   WOMACK, STEFAN G               22473 LAMBRECHT AVE               EASTPOINTE, MI 48021
14899038   WON, KIMBERLY A              2427 SHEEHAN DRIVE             UNIT 104          NAPERVILLE, IL 60564
14899039   WONDERS, BRENDA R                9595 LONE PINE ST          WHITE LAKE, MI 48386
14899040   WONDERSIGN            3030 N. ROCKY POINT DR. W               SUITE 710         TAMPA, FL 33607
14899041   WOOD COUNTY             BUILDING INSPECTION               ONE COURTHOUSE SQUARE                 BOWLING
           GREEN, OH 43402
14899043   WOOD TV         90359 COLLECTIONS CENTER DR.                   CHICAGO, IL 60693
14899044   WOOD, DEBRA            533 ROBERT JOHN RD              GROSSE POINTE WOODS, MI 48236
14899045   WOOD, ELIZABETH              1209 EAST CUMBERLAND AVE #2506                   TAMPA, FL 33602
14899046   WOOD, SARA R           716 HANCOCK AVE               MUSKEGON, MI 49441
14899047   WOOD, TRISTIN T           400 S MAIN ST           CRYSTAL, MI 48818
14899048   WOODARD−CM              3401 W. TRINITY BOULEVARD                 GRAND PRAIRIE, TX 75050
14899049   WOODBURNE, CANDICE                 259 SPRINGPOINT DR            CARPENTERSVILLE, IL 60110
14899050   WOODIN, PARKER B              2787 AUTUMN CREEK LN               HOWELL, MI 48843
                  Case 20-10553-CSS                Doc 290-1         Filed 04/17/20         Page 170 of 173
14899051   WOODLAND, BLAINE K                 17614 SUTHERLAND              DETROIT, MI 48219
14899052   WOODLEY, JAMES              6079 DELANEY DR               HOFFMAN ESTATE, IL 60192
14899053   WOODLEY, MALCOLM                  160 FORESTWOOD DRIVE                 FERGUSON, MO 63135
14899054   WOODMANSEE, ROBERT A                   6416 S M66 HWY            NASHVILLE, MI 49073
14899055   WOODRICK, BRIAN              1210 HIGH ST.          PITTSBURGH, PA 15212
14899057   WOODS JR, RONALD L                21819 JOHN R ROAD             HAZEL PARK, MI 48030
14899058   WOODS, CANDACE               41275 OLD MICHIGAN AVE                 TRAILOR 401           CANTON, MI 48188
14899059   WOODS, CASSANDRA J                 5015 PEBBLE CREEK E APT 6               SHELBY TWP, MI 48317
14899060   WOODS, GAY M            24504 CULVER ST             SAINT CLAIR SHORES, MI 48080
14899061   WOODS, JEFFREY L              14748 MEMORIAL DRIVE                DOLTON, IL 60419
14899062   WOODS, KEVONTAY                19629 GABLE           DETROIT, MI 48234
14899063   WOODS, KYLE            232 PRIMROSE LN             FLUSHING, MI 48433
14899064   WOODS, LAKEYIA              23254 BLACKETT             WARREN, MI 48089
14899065   WOODS, MICHAEL A               5510 JACKSON ST             MERRILLVILLE, IN 46410
14899066   WOODS, TAMARA M                41036 HEATHMOORE COURT                   CANTON, MI 48187
14899067   WOODSON, RENALDO                 300 TOM AVE            PONTIAC, MI 48341
14899068   WOODSON, SOLOMON                  10540 KNODELL             DETROIT, MI 48213
14899069   WOODWARD, BRANDON J                   241 PARIS SE          GRAND RAPIDS, MI 49503
14899070   WOODWARD, MYIA                24455 WEATHERVANE BLVD                    CLINTON TOWNSHIP, MI 48035
14899071   WOOLARD, SAMUEL D                 216 OAK ST.          HOPKINS, MI 49328
14899072   WOOLEN, MARTELL J                7502 EDWARD            WARREN, MI 48089
14899073   WOOLEY, CASEY A              302 S CLIFTON AVE              ELGIN, IL 60123
14899074   WOOLFOLK, JAMES L               27590 PARKVIEW BLVD APT 208                  WARREN, MI 48092
14899075   WOOLFOLK, STACEY J                14120 WINCHESTER              OAK PARK, MI 48237
14899076   WOOTEN, ANGELA Y                855 STARWICK DR              ANN ARBOR, MI 48105
14899077   WORDEN, BRICE T             3209 ARIZONA AVE               FLINT, MI 48506
14899078   WORKMAN, ERIC D              5225 AUBURNDALE                SHELBY TOWNSHIP, MI 48317
14899079   WORKSRIGHT SOFTWARE, INC.                   P.O. BOX 1156          MADISON, MS 39130−1156
14899080   WORLD SOURCE LP               58 J. R. ESTATES DRIVE             CANDLER, NC 28715
14899081   WORLD WIDE DRAPERY FABRIC INC                     910 S WALL STREET              2ND FLOOR         LOS ANGELES,
           CA 90015
14899082   WORM, KENNETH J              19 PONDEROSA              ROMEOVILLE, IL 60446
14899083   WORST, TARYN            3325 92ND STREET SE               CALEDONIA, MI 49316
14899084   WORTHY, ROBERT J               31681 BIRCHWOOD               WESTLAND, MI 48186
14899085   WOTEN, ELIZABETH M                58 TOURNAMENT DRIVE SOUTH                    HAWTHRON WOODS, IL
           60047
14899086   WOTEN, NATHAN R               58 TOURNAMENT DR S                HAWTHORN WOODS, IL 60047
14899087   WOTRING, BRADLEY D                 207 LONG AVE            N. AURORA, IL 60542
14899088   WRATHELL, LINDA              3420 GINGELL DR.             LAKE ORION, MI 48359
14899089   WRIGHT GLOBAL GRAPHICS                   P.O. BOX 306186          NASHVILLE, TN 37230−6186
14899090   WRIGHT, AARON             4488 NORWOOD ST                HOLT, MI 48842
14899091   WRIGHT, ALICIYA R              19828 JEROME ST #229             ROSEVILLE, MI 48066
14899092   WRIGHT, GLENN             22 WOOD DR.            COLDWATER, MI 49036
14899093   WRIGHT, JASON            528 PINE ST APT309             CLIO, MI 48420
14899094   WRIGHT, JERRY D            1869 S. BEATRICE ST.              DETROIT, MI 48217
14899095   WRIGHT, JOHN           17308 BRUSH ST             DETROIT, MI 48203
14899096   WRIGHT, REMINGTON J                 4550 PLAINS RD           ONONDAGA, MI 49264
14899097   WRIGHT, SHUJAA             4021 POINTE O WOODS ST APT#84                   GRAND RAPIDS, MI 49508
14899098   WRIGHT, TAWANA               740 ASBURY DR             GLENDALE HEIGHTS, IL 60139
14899099   WRUBEL, RONALD               719 E. SUMMIT ST            MILFORD, MI 48381
14899100   WSHE−FM Radio           c/o Szabo Associates, Inc          3355 Lenox Road NE, Suite 945        Atlanta, GA
           30326
14899101   WTMX−FM Radio            c/o Szabo Associates, Inc          3355 Lenox Road NE, Suite 945        Atlanta, GA
           30326
14899102   WURSTER, DEREK R               1698 ISLANDVIEW CT              HOFFMAN, IL 60169
14899103   WYATT, JOHN           906 135TH STREET CT. NW                 GIG HARBOR, WA 98332
14899104   WYCKHOUSE, JOHN A                29950 BRISTOL CT             CHESTERFIELD, MI 48051
14899105   WYCOFF, KENNETH A                276 GLENBROOKE               APT 12201         WATERFORD, MI 48327
14899106   WYLIE, MUHAMMAD                 18493 SORRENTO              DETROIT, MI 48235
14899107   WYMAH, SARAH              3133 E. MAPLE RD.            MILFORD, MI 48381
14899108   WYNSMA, JEFFREY S               2048 DAWSON AVE NE               GRAND RAPIDS, MI 49505
14899109   WYNTER, CHRISTOPHER A                  2044 ESSEX CT           STREAMWOOD, IL 60107
14898578   Walter C. Young        4763 Windcliff Dr NE          Rockford, MI 49341
14898579   Walter J. Redmond        8396 Hemel Lane           Richland, MI 49083
14898636   Wassim Bassi        27278 Terrel St.        Dearborn Heights, MI 48127
14898637   Wassim Bassi        46511 Van Dyke Avenue            Shelby Township, MI 48317
14898644   Waterford Township Prosecutor           Margaret Scott        2600 Troy Center Dr.        PO Box 5025       Troy, MI
           48007−5025
14898670   Watsontown Trucking Co.           60 Belford Blvd        Milton, PA 17847
14898676   Wayne Lowery         5357 west buffalo run rd         Port Matilda, PA 16870
14898719   Wells Fargo Bank, National Association         as Agent         One Boston Place, 19th Floor      Boston, MA
           02018
14898721   Wells Fargo Insurance Services USA, Inc.         Karin Zwierzynski          Four Gateway Center       444 Liberty
           Avenue, Suite 1500        Pittsburgh, PA 15222
14898733   Wendy Hutchinson         7333 S Whispering Hills Dr           Traverse City, MI 49684
14898734   Wendy Mihalko         484 Helsel Rd         Johnstown, PA 15904
14898744   West Bloomfield Town Attorney           P. Daniel Christ        Hafeli Staran & Christ, P.C     2055 Orchard Lake
           Road        Sylvan Lake, MI 48320
                  Case 20-10553-CSS                 Doc 290-1          Filed 04/17/20           Page 171 of 173
14898751   West Virginia State Tax Dept           Attn Legal Division Bankruptcy Unit          PO Box 766          Charleston, WV
           25323−0766
14898752   West Virginia State Tax Dept           The Revenue Center           1001 Lee St. E.      Charleston, WV 25301
14898811   Wholesale Interiors       222 W Roosevelt Rd             Lombard, IL 60148
14898826   Wilbert G. Houser Jr         20 Frick Ave          Mount Pleasant, PA 15666
14898836   Wilkins Media         555 5 Avenue 18th Floor            New York, NY 10017
14898839   Will County Illinois       Resource Recovery and Energy Division              58 East Clinton Street, Suite
           500       Joliet, IL 60432
14898843   William Amero          693 Saddlebrook Dr            Youngstown, OH 44512
14898844   William Becker         115 Carlisle Drive          Pittsburgh, PA 15223
14898845   William Henderson          630 Woodlawn Ave              Ypsilanti, MI 48198
14898846   William James Prowse            38490 Westvale          Romulus, MI 48174
14898847   William Kolar         41233 Dunboyne Circle             Clinton Township, MI 48038
14898848   William R. Stark        26438 Eureka Dr.           Warren, MI 48091
14898993   Wisconsin Department of Revenue              Special Procedures Unit        PO Box 8901          Madison, WI
           53708−8901
14898994   Wisconsin Department of Revenue              Special Procedures Unit        PO Box 8906          Madison, WI
           53708−8906
14898995   Wisconsin Dept of Revenue             2135 Rimrock Rd          Madison, WI 53713
14899042   Wood County Sheriffs Office            Attn Sheriff Mark Wasylyshyn          1960 East Gypsy Lane Road           Bowling
           Green, OH 43402
14899056   Woodridge, IL         FIVE PLAZA DRIVE                WOODRIDGE, IL 60517
14899110   XCEPTANCE SOFTWARE TECH INC.                       ONE BROADWAY 14TH FLOOR                    CAMBRIDGE, MA
           02142
14899111   XHAJA, VIOLLCA              2944 SECRETWAY                 COMMERCE TOWNSHIP, MI 48390
14899112   XIAMEN MILLION STONE                    ROOM 101 NO. 26 HULI PARK                INDUSTRIAL CONCENTRATION
           ZONE         XIAMEN             FUJIAN 361100 CHINA
14899113   XINYUE INTERNATIONAL LLC                      301 BROADWAY DR.              SUN PRAIRIE, WI 53590
14899114   XPO LOGISTICS, INC.               27724 NETWORK PLACE                 CHICAGO, IL 60673−1277
14899115   Y&M CARPET LLC               4936 WILLIAMSON                 DEARBORN, MI 48126
14899116   YAGELSKI, MALORIE                  6097 MAPLETON DRIVE                NEW ALBANY, OH 43054
14899117   YAGHNAM, TAMARA                    32625 HOLDEN             WARREN, MI 48092
14899118   YAISH, BURHAN             240 AVIUM LN               CANTON, MI 48187
14899119   YAMEK, CONNIE              16425 HEATHER LANE                  203       MIDDLEBURG HT, OH 44130
14899120   YANAS, XAVIER Y               31122 BOCK ST             GARDEN CITY, MI 48135
14899121   YANCEY, ANTONIO                 3675 MARYLAND ST                DETROIT, MI 48228
14899122   YARNELL, DAVID A                734 HIGHLAND              WYANDOTTE, MI 48192
14899123   YASSINE, HOUSSAM EDDINE E                     22247 OUTER DRIVE             DEARBORN, MI 48124
14899124   YATES CIDER MILL                1990 E. AVON ROAD              ROCHESTER, MI 48307
14899125   YATES, MATTHEW R                  2407 JAMESTOWN DR                NORTHWOOD, OH 43619
14899126   YATES, PHERNANDEZ                   23558 CIVIC CENTER DRIVE               APT 107         SOUTHFIELD, MI
           48033
14899127   YATES, RICHARD J              26524 MARILYN               WARREN, MI 48089
14899128   YAUCH, ZACHARY E                  4123 N OLCOTT             NORRIDGE, IL 60706
14899129   YBARRA, JUSTIN G               7412 N WEBSTER RD               MOUNT MORRIS, MI 48458
14899130   YEAGER, BRADLEY                 642 KYLE RD            YORK, PA 17404
14899131   YEAGER, GEORGE T                 86 HEATHER RIDGE ROAD                 BATTLE CREEK, MI 49017
14899132   YEHBROTHERS WORLDTRADE PTE LTD                           15TH FLOOR 2            CHUNG−CHENG 3RD
           RD.       KAOHSIUNG 00800 TAIWAN
14899133   YEJE, ELIAKIM           324 LEMYRA ST SE                 WYOMING, MI 49548
14899134   YELDON, TYRON I               35161 JAMESTOWN DR                 CLINTON TWP, MI 48035
14899135   YELLOW GOAT DESIGN                    120 S. CHURCH STREET 1ST FLOOR                  WEST CHESTER, PA 19382
14899136   YELP INC.          P.O. BOX 204393             DALLAS, TX 75320−4393
14899138   YNC FLOORING INC.                241 N. SILVERY LANE               DEARBORN, MI 48128
14899139   YODER, ROBERT M                5629 SUMMER RIDGE COURT, APT                    KALAMAZOO, MI 49009
14899140   YOGA ROOTS & HEALING ARTS                      444 E. MITCHELL ST.            PETOSKEY, MI 49770
14899141   YOHE, JOSHUA             554 MAPLE ST.             WAYNESBORO, PA 17268
14899142   YOHMAN, JESSICA               531 GEORGE ST.              GREENSBURG, PA 15601
14899143   YOHNKE JR., DANIEL M                 3403 BLAIRMONT              TOLEDO, OH 43614
14899145   YONO, ASHLEY             31080 CLUB HOUSE                 FARMINGTON HILLS, MI 48334
14899146   YOOS, ANDREW              16479 SILVERADO DR                 SOUTHGATE, MI 48195
14899147   YOOS, ROXANNE               20209 ROBINWOOD CT                  APT 211        HAGERSTOWN, MD 21742
14899148   YORK WATER COMPANY                     130 EAST MARKET STREET                 YORK, PA 17405−7089
14899149   YORK, FREDRIC J             359 N KEYSTONE RD                 TRAVERSE CITY, MI 49696
14899150   YOST, DAVONTA              6811 LAKEVIEW BLVD                   WESTLAND, MI 48185
14899151   YOST, RICHARD K              1097 BEARSPAW PLATEAU                    VICTORIA, BC V9B 1A1
14899152   YOSUA, ANDREW T                 32225 WARREN RD               GARDEN CITY, MI 48135
14899153   YOUHANNA, JOSEPH                  338 HARVEY AVE              DES PLAINES, IL 60016
14899154   YOUNCE, MICHAEL B                  309 W 3RD ST           FLINT, MI 48502
14899155   YOUNG III, ROBERT E                25106 HOOVER RD APT 204               WARREN, MI 48089
14899156   YOUNG SUPPLY CO.                 52000 SIERRA DRIVE              CHESTERFIELD TWP., MI 48047
14899157   YOUNG, AARON              15054 PREST             DETROIT, MI 48227
14899158   YOUNG, BIANCA N                31215 WELLINGTON DR APT 24208                   NOVI, MI 48377
14899159   YOUNG, BRIAN             23915 LEE BAKER DRIVE                  SOUTHFIELD, MI 48075
14899160   YOUNG, COREY M                411 ANNIN           HIGHLAND PARK, MI 48203
14899161   YOUNG, DALLAS W                 4543 N RIVER RD             CLYDE, MI 48049
14899162   YOUNG, JENNIFER               54 HORSESHOE DRIVE                 ALTOONA, PA 16601
14899163   YOUNG, JOSHUA A                20796 PARKSIDE BLVD                FERNDALE, MI 48220
                 Case 20-10553-CSS             Doc 290-1        Filed 04/17/20       Page 172 of 173
14899164   YOUNG, KACEY            22773 TEPPERT AVE              EASTPOINTE, MI 48021
14899165   YOUNG, LTODD           4095 ESSELDALE DR               SAINT ANN, MO 63074
14899166   YOUNG, NAKITA            2623 GREENVIEW CIR NW                 CANTON, OH 44708
14899167   YOUNG, NORMAN             5023 HAVANA              WYOMING, MI 49509
14899168   YOUNG, PATRICIA            7055 MEXICO RD STE.1272               ST.PETERS, MO 63376
14899169   YOUNG, RONELL L             23701 RIVERSIDE DRIVE               SOUTHFIELD, MI 48033
14899170   YOUNG, TREVOR            1678 STARK NW              GRAND RAPIDS, MI 49534
14899171   YOUNG, WALTER C              4763 WINDCLIFF DR NE              ROCKFORD, MI 49341
14899172   YOUNGSTOWN WATER DEPARTMENT                        725 Poland Avenue       Youngstown, OH 44502
14899173   YOUSEF, SAHAR F            5775 BERWYN ST             DEARBORN HEIGHTS, MI 48127
14899175   YOUSIF, DIANA          36902 ALMONT DR               STERLING HEIGHTS, MI 48310
14899176   YOUSIF, RITA J        39459 CHANTILLY DR                STERLING HEIGHTS, MI 48313
14899177   YOUSIF, STEVEN S           34414 PRESTON DR              STERLING HEIGHTS, MI 48312
14899178   YRC        PO BOX 93151            CHICAGO, IL 60673−3151
14899179   YUCHA, LINDA          38507 YARMOUTH                CLINTON TWP, MI 48038
14899180   YUNG, ANSEL K           5534 S TRUMBULL AVE                CHICAGO, IL 60629
14899181   YUNG, CHEE K          5534 S. TRUMBALL AVE                CHICAGO, IL 60629
14899182   YUSEN LOGISTICS (AMERICAS) INC                  19001 HARBORGATE WAY             TORRANCE, CA 90501
14899183   YUSUBOV, GEORGE               7364 BALSAM CT            WEST BLOOMFIELD, MI 48322
14899137   Ylldes Shemshedini       30551 Munger           Livonia, MI 48154
14899144   Yolanda Ann Richardson          3220 Carter Street       Saginaw, MI 48601
14899174   Yousif Bawayeh       23201 Cleveland           Dearborn, MI 48124
14899184   Yvette Byrd      12908 Lenore          Redford, MI 48239
14899185   Yvonne Williams       817 Woodglen Place           Pikesville, MD 21208
14899248   Z−LINE DESIGNS           PO BOX 2201            DECATUR, AL 35609−2201
14899186   ZABEK, ERYK J         535 S CLEVELAND AVENUE                   APT.306      ARLINGTON HEIGHTS, IL
           60005
14899187   ZACHARY DERING              72550 LASSIER RD            ROMEO, MI 48065
14899189   ZAFRAN, GINA D           10 WITHERELL STREET                SUITE 1504       DETROIT, MI 48226
14899190   ZAHER, NAJAT I          7110 NECKEL ST             DEARBORN, MI 48126
14899193   ZAJAC, JONATHON H               29540 OLD NORTH RIVER ROAD               HARRISON TWP, MI 48045
14899194   ZAKNOUN, ZAHIA            3019 CARMEL DR              FLOSSMOOR, IL 60422
14899195   ZAKO, HAITHAM            2736 PETERBORO              W BLOOMFIELD, MI 48323
14899196   ZALGHOUT, HASSAN                40055 EATON STREET APT #103             CANTON, MI 48187
14899197   ZAMAN, SYED M            13356 MOCERI            WARREN, MI 48088
14899198   ZAMARRIPA, ABBY M                5820 PINE STREET           NEWAYGO, MI 49337
14899199   ZAMBO, SARAH M             10774 SEAVITT            ALLEN PARK, MI 48101
14899200   ZAMBRICKI, MICHAEL                1770 HILLWOOD DR.             BLOOMFIELD HILLS, MI 48304
14899201   ZAMMIT, MATTHEW                5347 BELLE RIVER RD.             CHINA, MI 48054
14899202   ZAMORA, HELEN            4250 W LAKE AVE B210               GLENVIEW, IL 60026
14899203   ZANDER, BEN         6406 JOHN ST             CRYSTAL LAKE, IL 60014
14899204   ZANETTI, LEAH M           5080 WALLBROOK CT                 WEST BLOOMFIELD, MI 48322
14899205   ZANIEWSKI, PRESLEY S               49222 MICHELLE ANN              CHESTERFIELD, MI 48051
14899206   ZAORSKI, ELISABETH G               5121 SCHEUNERS WAY               HOWELL, MI 48843
14899207   ZAPATKA, JEANINE             137 SOUTH STONINGTON DRIVE                 PALATINE, IL 60074
14899208   ZARAGOZA, ERIC R             1225 QUARRY AVE NW                GRAND RAPIDS, MI 49504
14899209   ZARATE, MARCO            35489 GRANT ST             NEW BALTIMORE, MI 48047
14899210   ZARNITSKY, DMITRY               15515 LAKESIDE VILLAGE DR              CLINTON TWP, MI 48038
14899211   ZARZYCKI, LANCE J             48560 SUGARBUSH RD               CHESTERFIELD, MI 48047
14899212   ZAVINSKY, JOHN S            15764 SCHULTZ ST             CLINTON TOWNSHIP, MI 48038
14899213   ZAYA, SALLY         13738 JENNY DR              WARREN, MI 48088
14899214   ZAZA, BILAL M          7848 BARRIE STR             DEARBORN, MI 48126
14899215   ZDANOWSKI, SAMANTHA M                   3118 CHARMED HARBOR               MONROE, MI 48161
14899216   ZDRAVESKI, SOPHIE              6425 E 83RD AVE           CROWN POINT, IN 46307
14899217   ZEBA, DIAMBRO J           7475 TIMBERS EDGE BLVD                  WEST BLOOMFIELD, MI 48322
14899218   ZEBARI, LARRY C           7076 WEATHERFIELD WAY                   CANTON, MI 48187
14899219   ZECH, KAITLYN           23600 MANOR RD N              NEW BOSTON, MI 48164
14899220   ZELASKO, RONALD J              2120 KENILWORTH              BERWYN, IL 60402
14899221   ZELEK, CYNTHIA A             5038 GALLAGHER              WHITMORE LAKE, MI 48189
14899222   ZELENAK, ANTHONY                15211 COMMON RD             ROSEVILLE, MI 48066
14899223   ZELLEY−SPIERING, KRISTINE                220 FAIRHAVEN DRIVE             LOWER BURRELL, PA 15068
14899224   ZENACOMP INCORPORATED                   P.O. BOX 114         WALLED LAKE, MI 48390
14899225   ZENEBERG, EDWARD J                5421 LILLYVIEW ST.            WYOMING, MI 49509
14899226   ZENITH FREIGHT LINES INC               PO BOX 969          CONOVER, NC 28613
14899227   ZENOR, JAMES C           518 LAWRENCE ST              PETOSKEY, MI 49770
14899228   ZEPEDA, YSIDRO E            5729 S ARCHER AVE              CHICAGO, IL 60638
14899229   ZERN, ALEXANDRIA M                7828 GARMAN ROAD               AUBURN, IN 46706
14899230   ZERR, PENNY         100 SOUTH ETHLYN RD                 MOSCOW MILLS, MO 63362
14899231   ZIABICKI IMPORT COMPANY INC.                  P O BOX 081004         RACINE, WI 53408−1004
14899232   ZIBA, TEUTA        53539 ADDINGTON DRIVE                  MACOMB, MI 48042
14899233   ZIDAR, VICTORIA           2962 PRESCOTT ST             YPSILANTI, MI 48198
14899234   ZIEGLER, MICHAEL             1908 PULLMAN DRIVE               FESTUS, MO 63028
14899235   ZIEGLER, MICHAEL B              10114 HARRIS DRIVE             PORTAGE, MI 49002
14899236   ZIELKE, HENRY          1453 CORNELL AVE SW                 NORTH CANTON, OH 44720
14899237   ZIEMS, ZACHARY E             305 COVENTRY CT              PERRYSBURG, OH 43551
14899238   ZILL, ADAM H         2165 KILE D DRIVE              ORTONVILLE, MI 48462
14899239   ZIMMER, BRIAUNA             3616 N PINE GROVE AVE, APT 104               CHICAGO, IL 60613
14899240   ZIMMER, NEIL J         15770 RETREAT DR               MACOMB, MI 48042
                 Case 20-10553-CSS             Doc 290-1       Filed 04/17/20       Page 173 of 173
14899241   ZIMMERMAN, ANITA               3110 CENTRAL LANE            HIGHLAND PARK, IL 60035
14899242   ZIMMERMAN, DUSTIN                501 SAGINAW ST          PO BOX 924         HARRISON, MI 48625
14899243   ZIMMERMAN, LUKE L               11068 BACH LANE           BYRON, MI 48418
14899244   ZIMMERMAN, ZACHARY                 11068 BACH LN          BYRON, MI 48418
14899245   ZINDANI, NAGIB M             36700 NORTH SCHAFER             CLINTON TWP, MI 48035
14899246   ZINKEL, GREGORY J             512 GARNET CIRCLE            WHITMORE LAKE, MI 48189
14899247   ZIOS CATERING           58888 VAN DYKE            WASHINGTON, MI 48094
14899249   ZOBRO, ZACKARIA J              119 MANZANA COURT NW, APT 2B                WALKER, MI 49534
14899250   ZODAX          14040 ARMINTA STREET              PANORAMA CITY, CA 91402
14899251   ZOHO CORPORATION                PO BOX 894962         LOS ANGELES, CA 90189−4926
14899252   ZOMA, TASSIA           6817 LONG AVE.           WEST BLOOMFIELD, MI 48322
14899253   ZOOM INTERNATIONAL INC.                810 CRESCENT CENTER DRIVE              SUITE 220     FRANKLIN, TN
           37067
14899255   ZORN, ALICIA          2640 SUMMIT DR UNIT 105             GLENVIEW, IL 60025
14899256   ZRNICH, DYLAN K             12617 GREENHILL DR            GRAND BLANC, MI 48439
14899257   ZUBALIK, JOHN W             6681 LANGTOFT           WEST BLOOMFIELD, MI 48324
14899258   ZUBALIK, LUKE            6681 LANGTOFT           WEST BLOOMFIELD, MI 48324
14899259   ZUCKER, STEVEN             42515 NORTHVILLE PL DR             UNIT 403       NORTHVILLE, MI 48167
14899260   ZUCKERO, NIKO F            53607 CHRISTY DR           CHESTERFIELD, MI 48051
14899261   ZUE, RUSSELL T           5752 WEST MCMILLAN RD               MUSKEGON, MI 49445
14899262   ZUEHLKE, JAMES S             27208 BOHN         ROSEVILLE, MI 48066
14899263   ZUFFANTE, VIVECA              466 BURR OAK DRIVE            OSWEGO, IL 60543
14899264   ZUGAY, JOSEPH            109 DOREEN DR           HUMMELSTOWN, PA 17036
14899265   ZUKEY WOODS MAINTENANCE CO.                   P.O. BOX 52          LAKELAND, MI 48143
14899266   ZUNO, JOANNA R            634 CARROLL SQUARE 2E              ELK GROVE VILLAGE, IL 60007
14899267   ZUO MODERN INC              80 SWAN WAY SUITE 300             OAKLAND, CA 94621
14899268   ZURAWSKI, JOSH            15343 13 MILE RD APT 106 FRASE              FRASER, MI 48026
14899269   ZUZIAK, KRISTY D            22919 FRANCIS          SAINT CLAIR SHORES, MI 48082
14899270   ZWIESELE, FREDERICK               16703 KENNETH DR.           MACOMB TWP, MI 48044
14899271   ZWIESELE, ZOE A            16703 KENNETH DR            MACOMB, MI 48044
14899272   ZYCZYNSKI, LAUDIE F              51901 SEQUOYA           MACOMB TWP., MI 48042
14899273   ZYCZYNSKI, MEGHAN A                17144 KINGSBROOKE CIR #203             CLINTON TWP, MI 48383
14899274   ZYGNER, JEFFREY             16254 VANDELAY DR             MACOMB TWP, MI 48044
14899188   Zachary Sladick       836 Edgewood Dr         Royal Oak, MI 48067
14899191   Zahia Zaknoun       3019 Carmel Dr.        Flossmoor, IL 60422
14899192   Zaina Barghout       1220 Sharon St        Westland, MI 48186
14899254   Zorica Blazevski       1673 Apple Ridge Ct        Rochester Hills, MI 48306
14893835   lois underwood       1137 galaxy circle      pittsburgh, PA 15241
                                                                                                     TOTAL: 12158
